Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 1 of 377




        Epic Games, Inc. v. Apple Inc.,
        Case No. 4:20-cv-05640-YGR



      Apple Inc.’s
Proposed Findings of Fact
          and
   Conclusions of Law




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 2 of 377

                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT ................................................................................................. 1
PROPOSED FINDINGS OF FACT ............................................................................................ 8
      I.     Introduction ................................................................................................................... 8
      II. Apple’s Values: Cutting-Edge Technology, World-Class Design, And
          Brand-Level Commitment To Privacy ...................................................................... 10
      III. Apple Launches Two Revolutionary Innovations: The iPhone and The App
           Store.............................................................................................................................. 11
             A.     Apple revolutionizes mobile communication with the introduction of
                    the iPhone ............................................................................................................. 11
             B.     Apple did not originally allow third-party developers to build native
                    apps for iOS ......................................................................................................... 11
             C.     Apple decides to open the iOS ecosystem to third-party developers .............. 13
             D.     Apple spends months creating an SDK for developers that permits
                    access to Apple’s valuable intellectual property .............................................. 14
             E.     Apple describes the mechanics and business terms of the App Store ............ 15
             F.     In 2009, Apple launches the integrated IAP option for developers to
                    monetize their apps ............................................................................................. 19
      IV. Privacy, Security, Device Integrity, and Overall Customer Experience ................ 21
             A.     In opening up the iPhone to third-party applications, Apple sought to
                    protect consumers and prioritize their experience .......................................... 21
             B.     To achieve these goals, iOS architecture intentionally diverged from
                    the macOS architecture in material ways ......................................................... 22
             C.     Apple built IAP on principles of efficiency, reliability, security, and
                    privacy .................................................................................................................. 27
      V.     Apple’s Valuable Intellectual Property Is At the Heart of iOS App
             Development and Distribution ................................................................................... 28
      VI. In Exchange For Using Apple’s Intellectual Property To Develop And
          Distribute Apps Through The App Store, Developers Must Abide By The
          Terms Of Apple’s License Agreements ..................................................................... 30
             A.     To develop apps for iOS, developers agree to abide by the terms of the
                    Developer Agreement.......................................................................................... 30
             B.     To distribute native iOS apps developed using Apple’s intellectual
                    property, developers must sign the Developer Program License
                    Agreement ............................................................................................................ 32
             C.     To qualify for distribution through the App Store, iOS apps must
                    comply with the App Store Review Guidelines ................................................ 37
             D.     Apple conducts a robust app review before apps are published .................... 44




                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 3 of 377



                                                                                                                                 Page

      E.     Apple continues to protect consumer privacy and security after apps
             are published........................................................................................................ 54
      F.     Over time, Google has been tightening its app screening process and
             moving to a system that is more similar to Apple’s ......................................... 56
VII. The App Store Resulted In Significant Improvements In App Distribution,
     Including Game App Distribution ............................................................................. 56
      A.     Before the App Store, distributing video games and other software
             was expensive and difficult, particularly for small developers ....................... 56
      B.     The App Store upended the status quo ............................................................. 57
      C.     Apple has reduced its commission and the scope of transactions to
             which it applies .................................................................................................... 58
VIII.   Consumers And Developers Have Benefitted From Apple’s
    Continuous Investment And Innovation ................................................................... 60
      A.     Apple has relentlessly invested in software, hardware, and integration
             innovations ........................................................................................................... 61
      B.     Apple has relentlessly invested in new developer tools, and
             improvements to existing tools ........................................................................... 64
      C.     Apple fiercely protects consumer privacy......................................................... 67
      D.     Apple also continually improves the App Store storefront ............................. 68
IX. The App Store’s Business Model Has Contributed To The Rapid
    Proliferation Of Apps, Including Game Apps .......................................................... 70
      A.     The number of game app developers and users has dramatically
             increased............................................................................................................... 70
      B.     The number of game apps available on the App Store has
             dramatically increased ........................................................................................ 71
      C.     The number of game app transactions on the App Store, and amount
             of revenue generated from those transactions, have dramatically
             increased............................................................................................................... 72
      D.     The quality of apps and game apps available on the App Store has
             improved .............................................................................................................. 74
X.    The App Store Competes With Other Platforms For Game App
      Transactions ................................................................................................................ 75
      A.     The App Store launched in a marketplace that already contained
             numerous rivals ................................................................................................... 75
      B.     Competition for game app transactions has become more intense since
             the App Store’s launch........................................................................................ 76




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 4 of 377



                                                                                                                                    Page

XI. After Many Years Profiting From Its Relationship With Apple, Epic
    Flagrantly Breaches Its Agreements ......................................................................... 79
      A.     Epic’s business model ......................................................................................... 79
      B.     Epic has been an Apple developer for over a decade ....................................... 85
      C.     Epic has benefitted from Apple’s support over the years ............................... 87
      D.     Epic has achieved success with Fortnite by using free distribution (and
             in-game purchasing functionality) to earn more than $700 million
             across over 100 million iOS accounts ................................................................ 90
      E.     Epic Games Store is unprofitable and not comparable to the App
             Store ...................................................................................................................... 91
      F.     Epic lays the groundwork for Project Liberty in order to revive and
             reinvigorate its business ...................................................................................... 92
      G. Epic renews its agreement with Apple, then seeks a side deal ........................ 95
      H. Epic carefully prepares to launch a media campaign against Apple ............. 96
      I.     Epic briefs its board of directors and puts into place the final pieces of
             Project Liberty .................................................................................................... 99
      J.     Epic knew its calculated breach would result in the removal of
             Fortnite from the App Store ............................................................................... 99
      K. In August 2020, Epic committed an intentional act of sabotage against
         the App Store ..................................................................................................... 100
      L.     As Epic anticipated, Apple removes Fortnite from the App Store ............... 101
      M. Epic sues and declares war on Apple .............................................................. 101
      N.     Apple terminated Epic’s Developer Program account, as well as its
             Developer Agreement and DPLA with Apple ................................................ 102
      O. Epic’s disregard for its own customers is apparent ....................................... 102
      P.     Nevertheless, Project Liberty remains ongoing.............................................. 103
      Q. Epic owes Apple at least $3.6 million in unpaid commissions....................... 103
XII. The Evidence Demonstrates That The App Store Is A Two-Sided Game
     Transaction Platform ................................................................................................ 103
      A.     The App Store facilitates digital transactions ................................................ 104
      B.     The App Store derives substantial value from strong bilateral indirect
             network effects................................................................................................... 105
      C.     Apple has adopted pricing strategies, service provision strategies, and
             rules of behavior to attract both consumers as well as developers and
             to facilitate productive interactions between them ........................................ 106




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 5 of 377



                                                                                                                                   Page

XIII.   The App Store Supplies One Relevant Product: Game App
    Transactions .............................................................................................................. 107
XIV.    The App Store and Other Game Transaction Platforms are
    Substitutes .................................................................................................................. 110
       A.     For developers, game transactions on other transaction platforms are
              substitutes for game transactions on the App Store ...................................... 110
       B.     For consumers, game transactions on other transaction platforms are
              substitutes for game transactions on the App Store ...................................... 113
       C.     Apple competes with other game transaction platforms ............................... 118
XV. The Evidence Does Not Support A Single Market In“iOS App
    Distribution” .............................................................................................................. 120
XVI.    The Evidence Does Not Support Epic’s Effort To Narrow The
    Relevant Market To An iOS Aftermarket .............................................................. 122
       A.     Apple does not sell a smartphone operating system ...................................... 123
       B.     Game consumers are not locked into any relevant foremarket,
              whether the device, as Epic alleges, or the operating system, as Dr.
              Evans argues ...................................................................................................... 124
       C.     There is no reliable evidence that Apple’s conduct has increased user
              switching costs and mixing and matching costs, as described by Dr.
              Athey................................................................................................................... 128
       D.     Game developers are not locked into any relevant foremarket,
              whether the device, as Epic alleges, or the operating system, as Dr.
              Evans argues ...................................................................................................... 130
       E.     Dr. Evans’s hypothetical monopolist tests fail to properly account for
              indirect network effects, invalidating his conclusions about the
              relevant antitrust product markets ................................................................. 132
XVII.         The Relevant Geographic Market Is Domestic .............................................. 140
       A.     From the perspective of U.S. consumers, the relevant geographic
              market is the United States............................................................................... 140
       B.     From the perspective of developers, the U.S. is a separate market for
              game app transactions ...................................................................................... 141
       C.     Competitive conditions differ significantly across countries ........................ 141
XVIII. Apple Lacks Monopoly Or Market Power In A Properly Defined
   Game App Transaction Market............................................................................... 141
       A.     Apple’s effective and actual commission rate on in-app purchases has
              decreased, not increased, since the App Store was launched ........................ 142




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 6 of 377



                                                                                                                           Page

     B.    Dr. Evans’s and Dr. Cragg’s effective commission calculations ignore
           the vast number of free transactions, which, when included, yield an
           effective commission for game app transactions of 8.1% in 2018-2019 ....... 144
     C.    Over the same time, output has dramatically increased ............................... 145
     D.    Apple’s commission is consistent with that charged by other game app
           transaction platforms ........................................................................................ 147
     E.    Epic’s attempts to calculate an artificial profit margin for the App
           Store is flawed.................................................................................................... 148
     F.    Apple’s profit margins are not evidence of market power ............................ 151
     G. Apple’s market share belies market power .................................................... 153
     H. The relevant game app transaction market is not highly concentrated ....... 155
     I.    Existing transaction platform rivals have the ability to expand output ...... 156
     J.    Apple is constrained by indirect network effects, which limit a
           platform’s ability to raise overall prices ......................................................... 157
     K. Apple is constrained by alternative options for monetization ...................... 158
     L.    Developers’ countervailing power, including Epic’s leverage over
           platforms, constrains Apple ............................................................................. 159
XIX.       The Conduct Challenged by Epic Is Not Anticompetitive ............................ 160
     A.    The “technical restrictions” that Epic complains about are genuine
           product improvements ...................................................................................... 160
     B.    The “contractual restrictions” challenged by Epic do not constitute
           anticompetitive conduct .................................................................................... 162
     C.    Like Apple, other games transaction platforms, including Nintendo,
           Sony, and Microsoft, have “walled gardens”.................................................. 164
     D.    Apple has not refused to deal with Epic .......................................................... 166
     E.    Epic has abandoned its essential facility claim, which is factually
           unsupported in any event ................................................................................. 167
XX. Apple’s Conduct Did Not Have An Anticompetitive Effect .................................. 168
     A.    The opening of the iPhone platform to third-party developers was
           procompetitive ................................................................................................... 168
     B.    The success of the App Store business model has benefitted consumers ..... 169
     C.    The success of the App Store business model has benefitted developers ..... 170
     D.    Prices are decreasing, not increasing .............................................................. 171
     E.    Output is increasing, not decreasing ............................................................... 173
     F.    The App Store provides a trusted platform for transactions ........................ 174




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 7 of 377



                                                                                                                                  Page

XXI.    The App Store Business Model Is Butressed By Overwhelming
    Procompetitive Justifications ................................................................................... 175
       A.     Apple’s conduct is grounded in its legitimate interest in prioritizing
              user experience .................................................................................................. 175
       B.     The challenged contractual provisions prevent free-riding on Apple’s
              procompetitive investments and intellectual property .................................. 177
       C.     The licensing terms in Apple’s DPLA are an integral part of a
              procompetitive intellectual property licensing arrangement ........................ 178
XXII. Epic’s Proferred Alternatives For iOS App Distribution Would
   Undermine Apple’s Business Model ........................................................................ 178
       A.     Epic’s proffered “solutions” are premised on the counterfactual that
              Apple will provide free access to its intellectual property ............................. 179
       B.     Epic’s proposed relief would compromise the security of the iOS
              platform.............................................................................................................. 179
       C.     Epic’s proposed relief would undermine the reliability and quality of
              the iOS ecosystem and increase Apple’s costs ................................................ 183
       D.     Epic’s proposed relief would undermine Apple’s ability to maintain
              and enforce consumer privacy protections ..................................................... 184
       E.     Apple would have to redesign iOS to permit the “solutions” Epic seeks ..... 184
XXIII.        Dr. Athey’s “Economic Middleware” Approach Does Not Make Sense ..... 185
XXIV. IAP Is Not A Separate Product But Rather An Integral Part Of The
   App Store ................................................................................................................... 186
       A.     IAP is an integrated feature of iOS app distribution ..................................... 187
       B.     No demand exists for IAP that is separate from distribution via the
              App Store ........................................................................................................... 188
XXV.          Even If IAP Were A Separate Product, It Has Not Been Tied ..................... 189
       A.     There is no “iOS in-app payment processing” market .................................. 189
       B.     Apple has no market power in a market that includes all reasonably
              interchangeable payment processing providers ............................................. 190
       C.     There is no contractual “tie” ............................................................................ 191
       D.     Apple’s conduct did not foreclose any significant share of the relevant
              market ................................................................................................................ 192
XXVI. The App Store’s IAP requirement Is Supported By Procompetitive
   Justifications .............................................................................................................. 193
       A.     Apple’s IAP is integral to Apple’s ability to efficiently collect its
              commission ......................................................................................................... 193




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 8 of 377



                                                                                                                                    Page

           B.     Apple’s IAP provides a safe, secure, efficient, and familiar experience
                  for consumers .................................................................................................... 193
           C.     Apple’s IAP also benefits developers............................................................... 194
           D.     In light of these many benefits, digital transaction platforms
                  commonly require use of their payment solution for digital
                  transactions ........................................................................................................ 195
     XXVII. There Is No Equally Efficient Alternative To IAP ........................................ 196
PROPOSED CONCLUSIONS OF LAW ............................................................................... 198
     I.    Introduction ............................................................................................................... 198
     II. Market Definition (All Epic Counts) ....................................................................... 200
           A.     General Principles ............................................................................................. 200
           B.     Product Market ................................................................................................. 202
                  i.     The App Store Is a Two-Sided Transaction Platform ........................... 202
                  ii.    The Relevant Product Market Is Digital Game Transactions .............. 204
                         a. The Relevant Market Includes All Digital Transaction Platforms,
                            Not Just iOS ......................................................................................... 205
                         b. The Relevant Market Is Limited to Digital Transactions for
                            Games ................................................................................................... 211
                         c. Epic Has Failed to Prove a Single Market for “iOS App
                            Distribution” ........................................................................................ 213
                  iii. The App Store Does Not Constitute a Single-Brand Aftermarket ....... 214
                         a. There Is No Relevant or Cognizable Foremarket ............................ 216
                         b. iOS App Distribution Does Not Constitute a Single-Brand
                            Aftermarket ......................................................................................... 217
                  iv. The Hypothetical Monopolist Test Does Not Support Epic’s
                      Market Definition...................................................................................... 220
                         a. The Hypothetical Monopolist Test Cannot Apply Here as a
                            Matter of Law ...................................................................................... 220
                         b. Even If the Hypothetical Monopolist Test Could Apply, It Is Not
                            Dispositive ............................................................................................ 225
           C.     Geographic Market ........................................................................................... 227
     III. Epic’s SHERMAN ACT Claims .............................................................................. 229
           A.     General Principles ............................................................................................. 229
                  i.     Epic’s Theories of Liability ...................................................................... 229
                  ii.    Business Justifications and Procompetitive Effects ............................... 231




                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 9 of 377



                                                                                                                        Page

        iii. Causal Antitrust Injury ............................................................................ 234
        iv. Foreign Trade Antitrust Improvements Act .......................................... 235
  B.    Sherman Act Section 2 (Epic Counts 1, 2, and 4)........................................... 237
        i.    Sherman Act Section 2 – Monopoly Maintenance in the “iOS App
              Distribution Market” (Epic Count 1) ...................................................... 240
              a. Apple Lacks Monopoly Power ........................................................... 241
              b. Apple Has Not Engaged in Exclusionary Conduct with Respect
                 to App Distribution ............................................................................. 246
              c. Apple’s Conduct with Respect to App Distribution Does Not
                 Have Anticompetitive Effects............................................................. 255
              d. Any Allegedly Anticompetitive Conduct Is “Redeemed” by a
                 Multitude of Procompetitive Business Justifications ....................... 258
              e. Apple’s Procompetitive Justifications Are Not Pretextual ............. 262
              f. There Is No Least Restrictive Alternative Requirement ................. 264
        ii.   Sherman Act Section 2 – Monopoly Maintenance in the “iOS
              In-App Payment Processing Market” (Epic Count 4) ........................... 265
              a. Apple Lacks Monopoly Power in the Relevant Market .................. 265
              b. Apple Has Not Engaged in Exclusionary Conduct with Respect
                 to IAP ................................................................................................... 266
              c. Apple’s Conduct with Respect to IAP Does Not Have
                 Anticompetitive Effects ...................................................................... 267
              d. Any Allegedly Anticompetitive Conduct Is “Redeemed” by a
                 Multitude of Procompetitive Business Justifications ....................... 269
              e. Apple’s Procompetitive Justifications Are Not Pretextual ............. 273
        iii. Sherman Act Section 2 – Essential Facility (Epic Count 2) .................. 274
              a. iOS Is Not an Essential Facility Under Any Market Definition ..... 276
              b. Epic Has “Access” to iOS ................................................................... 279
              c. Epic Has Not Shown That It Is Feasible for Apple to Alter the
                 App Store’s Design in the Way Epic Demands ................................ 280
              d. Epic Lacks Standing to Bring an Essential Facility Claim Based
                 on Its Alleged Market Definition ....................................................... 282
  C.    Sherman Act Section 1 (Epic Counts 3, 5, and 6)........................................... 283
        i.    Sherman Act Section 1 – Tying (Epic Count 6) ..................................... 283
              a. Legal Principles ................................................................................... 284
              b. The Per Se Rule Is Inapplicable to This Case................................... 285




       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 10 of 377



                                                                                                                             Page

                    c. iOS App Distribution and IAP Are Not Separate Products ........... 287
                    d. The Two “Products” Are Not Tied .................................................... 292
                    e. Epic Is Not Coerced into Using IAP .................................................. 294
                    f. There Is No Foreclosure of Any Significant Share of the Relevant
                       Market .................................................................................................. 295
                    g. The App Store and IAP Are Procompetitive .................................... 296
             ii.    Sherman Act Section 1 – Unreasonable Restraint of Trade in the
                    “iOS App Distribution Market” (Epic Count 3) .................................... 297
                    a. There Is No Concerted Action ........................................................... 297
                    b. Epic’s Claim Fails Under the Rule of Reason .................................. 300
             iii. Sherman Act Section 1 – Unreasonable Restraint of Trade in the
                  “iOS In-App Payment Processing Market” (Epic Count 5) ................. 305
      D.     Sherman Act Claims – Defenses ...................................................................... 307
             i.     Failure to Join an Indispensable Party (All Epic Counts) .................... 309
             ii.    Waiver and Estoppel (Epic Counts 1–6) ................................................. 311
             iii. Limitations on Actions (Epic Counts 1–6) .............................................. 312
                    a. Four-Year Limitations Period ........................................................... 312
                    b. Exceptions to the Four-Year Limitations Period ............................. 313
                    c. Equitable Bar ...................................................................................... 314
             iv. Noerr-Pennington Doctrine (All Epic Counts) ....................................... 315
IV. Epic’s State-Law Claims .......................................................................................... 316
      A.     Cartwright Act (Epic Counts 7–9) ................................................................... 316
             i.     Epic’s Cartwright Act Claims Fail for Lack of Concerted Action ....... 317
             ii.    Epic’s Cartwright Act Tying Claim Must Be Analyzed Under
                    Section 16720 (Epic Count 9) ................................................................... 318
      B.     California Unfair Competition Law (Epic Count 10) .................................... 319
             i.     Apple’s Conduct Is Not Unlawful ............................................................ 320
             ii.    Apple’s Conduct Is Not Unfair ................................................................ 321
      C.     State-Law Claims – Affirmative Defenses ...................................................... 324
             i.     Waiver and Estoppel (Epic Counts 7–10) ............................................... 324
             ii.    Limitations on Actions (Epic Counts 7–10) ............................................ 325
V.    Epic’s Remedies......................................................................................................... 325
      A.     Declaratory Judgment (All Epic Counts) ....................................................... 325




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 11 of 377



                                                                                                                                Page

      B.     Sherman Act / Clayton Act Remedies (Epic Counts 1–6) ............................. 325
              i.    Injunctive Relief Sought by Epic ............................................................. 326
              ii.   Antitrust Standing and Injury ................................................................. 331
              iii. Standards for Equitable Relief ................................................................ 332
                    a. Epic Has Not Established Irreparable Harm ................................... 333
                    b. Epic Has Adequate Remedies at Law ............................................... 335
                    c. The Balance of Hardships Favors Apple .......................................... 336
                    d. Epic’s Proposed Relief Would Not Further the Public Interest ..... 337
                    e. Epic’s Proposed Equitable Relief Is Barred by the Doctrine of
                       Unclean Hands .................................................................................... 338
              iv. Epic’s Proposed Injunction Is Overbroad .............................................. 340
      C.     State-Law Remedies (Epic Counts 7–10) ........................................................ 345
VI. Apple’s Claims........................................................................................................... 346
      A.     Breach of Contract (Apple Count I) ................................................................ 346
      B.     Breach of Implied Covenant of Good Faith and Fair Dealing (Apple
             Count II)............................................................................................................. 348
      C.     Quasi-Contract / Unjust Enrichment (Apple Count III) ............................... 348
      D.     Indemnification (Apple Count VII) ................................................................. 351
      E.     Epic’s Affirmative Defenses ............................................................................. 353
              i.    Illegality (Apple Counts I, II, and VII) ................................................... 353
                    a. Illegality Under Federal Law ............................................................. 353
                    b. Illegality Under State Law ................................................................. 355
              ii.   Void as Against Public Policy (Apple Counts I, II, and VII) ................ 356
              iii. Unconscionability (Apple Counts I, II, and VII).................................... 357
VII. Apple’s Remedies ...................................................................................................... 359
      A.     Compensatory Damages (Apple Counts I–II) ................................................ 359
      B.     Unjust Enrichment (Apple Count III)............................................................. 360
      C.     Declaratory Judgment (Apple Count VI) ....................................................... 361
      D.     Indemnification (Apple Count VII) ................................................................. 363




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 12 of 377
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 13 of 377
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 14 of 377




                                PRELIMINARY STATEMENT

The Court presided over a three-week bench trial in May 2021, during which each party presented
a dramatically different view of Apple’s iOS “ecosystem.” As the Court observed during trial, the
App Store is a platform that connects app developers with iPhone and iPad users; Apple makes its
proprietary technology and tools available to Epic and other developers who agree to the terms of
a standardized license agreement, and charges a commission on a subset (paid downloads and in-
app purchases of digital content) of the many billions of mostly free transactions enabled by the
platform. See Trial Tr. 1709:2–1711:6 (Evans). While the App Store has undisputedly conferred
substantial benefits on both developers (including Epic) and consumers, Epic has challenged
certain aspects of Apple’s business model under the antitrust laws. The central question is now
whether Epic has carried its burden of proof on each element of its claims.

According to Epic, “Apple’s conduct has resulted in the monopolization of two markets: The iOS
app distribution market by blocking the distribution of iOS apps outside the App Store, and the
iOS In-App Payment Solutions Market by mandating use of Apple’s IAP for digital goods.” Trial
Tr. 12:5–9 (Epic Opening Statement). Epic continues: “Apple has engaged in separate
monopolistic conduct in each market that has led to specific anticompetitive effects in the form of
higher prices, reduced innovation, less choice, and reduced customer service offerings.” Trial Tr.
12:10–13 (Epic Opening Statement). Epic has proposed a sweeping injunction that would require
Apple to permit sideloading, third-party app stores, stores-within-stores, and alternative in-app
payment options—all under the Court’s ongoing administration. See Dkt. 276-1.

Apple, in contrast, maintains that the relevant market consists of U.S. digital game transactions on
a variety of substitute online stores available on multiple platforms—tablets, smartphones, laptops,
PCs, Macs, and game consoles. Trial Tr. 59:5–21 (Apple Opening Statement). Apple contends
that it lacks monopoly or market power in that market, and that the challenged restrictions are
lawful. Apple argues that its conduct is supported by a variety of procompetitive justifications,
including protecting the safety, security, privacy, and reliability of devices and users, as well as
protecting Apple’s extensive intellectual property rights. According to Apple, the App Store has
led to vastly increased output of game transactions (and app transactions more generally), higher
quality, greater choice, and stable or lower prices. And Apple argues that “Epic’s requested relief
would undo everything that [Apple’s] engineers and businesspeople have built and that consumers
have trusted and loved.” Trial Tr. 51:20–22 (Apple Opening Statement).

Importantly, Epic has the burden of proof on each element of its claims. Epic has to prove the
relevant market; prove that Apple has monopoly or market power in the relevant market; prove
that Apple engaged in unlawful conduct that had anticompetitive effects and is not redeemed by a
procompetitive justification; and prove that Epic suffered antitrust injury remediable by an
injunction. See generally Dkt. 276 at 8–21, 51–67.

On every material issue, Epic failed to meet its burden of proof. Epic failed to prove its proposed
market, or that Apple has the requisite power in any relevant market. Epic failed to prove that
Apple engaged in unlawful conduct, that the challenged conduct had anticompetitive effects, or
that Apple’s procompetitive justifications are pretextual. And Epic failed to prove that this Court


                                                 1


             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 15 of 377
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 16 of 377




definitions (for distribution and payment solutions) are both limited to the iOS ecosystem; that is,
they are “single-brand” markets limited to Apple’s own products and services.

Single-brand markets have aptly been called the unicorns of market definition: One reads about
them in books, but they are rarely observed in the real world. Dkt. 118 at 13 (Preliminary
Injunction Order) (“Single-brand markets are, at a minimum, extremely rare” (citing Apple Inc. v.
Psystar Corp., 586 F. Supp. 2d 1190, 1198 (N.D. Cal. 2008))). Nevertheless, Epic chose to assert
not one but two single-brand markets (in “iOS app distribution” and “iOS payment solutions”),
thus shouldering a heavy burden. As one of Apple’s economists explained, Epic’s claim of
monopolization is tautological given its failsafe market definition. Trial Tr. 1895:19–1896:7
(Schmalensee). Epic’s approach would also compel the conclusion that Microsoft (Xbox), Sony
(PlayStation), Nintendo (Switch), and Google (Google Play) are monopolists. See Trial Tr.
239:18–240:4 (Sweeney) (agreeing that in general, console makers “exercise a monopoly on
distribution of purely digital games with respect to their platforms”).

Epic failed to prove, however, that the relevant product market should (or even can) be limited to
iOS or any other operating system or platform. The legal standard is reasonable interchangeability
of use. United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 395 (1956). Epic’s iOS-
only market impermissibly lumps together game and non-game transactions that its own expert
agrees are not substitutes. Trial Tr. 1642:9–19 (Evans). Nor does Epic seek to defend its single-
brand definition as a cluster market. Trial Tr. 1641:4–6, 2445:25–2446:1. As such, the market
must be defined with respect to obvious alternatives for game developers and consumers.
Substitutes do not have to be perfect, or total. Trial Tr. 2296:24–2297:2 (Cragg); Hicks, 897 F.3d
at 1121. And online game stores—on PCs, on Macs, on Android devices, on laptops, on Windows
and Amazon tablets, and on game consoles from Microsoft, Sony, and Nintendo—offer substitute
game transactions.

Apple’s experts presented unrebutted empirical evidence of substitution between iOS, Android,
game consoles, PCs, and tablets. For example, Professor Hitt showed that when Fortnite launched
on Nintendo Switch, players shifted their in-game transactions from other platforms to the Switch.
Ex. Expert 6 ¶¶ 86–93 (Hitt). Dr. Cragg’s analysis confirmed this conclusion. Dr. Hitt (and Dr.
Evans) also showed that when Fortnite was removed from the App Store, iOS players – including
those who had never made a Fortnite transaction outside iOS – shifted spending to Fortnite on
other platforms. Ex. Expert 6 fig. 20 (Hitt). Indeed, Epic actively encouraged iOS users to switch
to other platforms when it triggered the hotfix. DX-3724.002.

The App Store is a two-sided transaction platform that connects app developers with customers.
See Amex, 138 S. Ct. at 2286. As such, it competes with other such platforms. And pronounced
indirect network effects constrain Apple’s ability to raise prices—as it never has done. Trial Tr.
3988:25-3989:5, 3991:3-8 (Cook). Notwithstanding prior writings emphasizing their importance,
Dr. Evans ignores indirect network effects, as well as substitution options available to both
developers and consumers.

The factors set forth in Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962)—which the
parties agree are controlling, Trial Tr. 2070:13–2071:4, 2106:9–2107:2—all indicate that the
relevant market is for digital game transactions. There is strong industry and public recognition
of an online game market; games have distinctive characteristics and uses; they involve specialized


                                                 3

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 17 of 377




technologies; games have distinct developers and consumers; they take advantage of distinct
monetization structures; their average commission rate is different than other categories of apps;
and there are specialized vendors that offer digital game transactions (including the Epic Games
Store).

Epic did not prove that Apple has substantial market (or monopoly) power in the relevant market
for digital game transactions. Epic offered no direct evidence of such power and Epic’s experts
did not opine that indirect evidence (such as market share) could establish market much less
monopoly power. Epic’s effort to portray Apple as a “sleepy monopolist” not willing to invest in
innovation fails in the face of evidence of constant improvements in the App Store to the benefit
of both developers and consumers; indeed, it is undisputed that Apple has spent more than $100
billion in research and development to improve the iOS ecosystem, including the App Store. In
short, there is nothing here to suggest that Apple dominates the market for digital game
transactions.

Conduct and Consequences. Epic challenges Apple’s choice to offer developers and consumers
access to a curated App Store and a protected ecosystem. The restrictions challenged by Epic were
business decisions that Apple made when it created the iOS ecosystem long ago—which Epic’s
lead expert admits were “benign” when adopted, Trial Tr. 1673:12–17 (Evans), and from which
Apple has never deviated. First, when the iPhone was launched in 2007, Apple decided to depart
from the PC (and Mac) model and design iOS and the iPhone to prohibit “sideloading,” or the
direct download of applications onto the device. Trial Tr. 3850:21–24 (Cook); Trial Tr. 2722:10–
2723:5 (Schiller). Second, when the App Store debuted in 2008, Apple decided that all native iOS
apps developed using Apple’s proprietary software would have to be distributed through the App
Store (and subject to the App Review Guidelines). Trial Tr. 2738:15–21 (Schiller). And third, in
2009, Apple enabled in-app purchases of digital content using the App Store’s IAP functionality,
and required developers distributing digital content to use this feature—which allows Apple to
collect payments and remit them to developers after deducting its commission. Trial Tr. 2863:18–
3864:2, 3913:5–6 (Cook); Trial Tr. 2798:12–13, 3187:1–5 (Schiller).

Epic wants to force Apple to permit direct downloads, alternative distribution, and alternative in-
app payment solutions. As discussed further below, this would effectively require Apple to make
its platform (and its intellectual property) available to Epic and other developers for no
compensation, and in a way that would destroy the competitive differentiation that Apple has
carefully cultivated between iOS and other devices. But the Court need not reach the question of
remedy because Epic has failed to establish that the challenged restrictions are unlawful.

“If a monopolist’s design change is an improvement”—that is, it provides any “benefit to
consumers”—“it is necessarily tolerated by the antitrust laws.” Allied Orthopedic Appliances, Inc.
v. Tyco Health Care Grp. LP, 592 F.3d 991, 1000 (9th Cir. 2010); see also Oahu Gas Serv., Inc.
v. Pac. Res., Inc., 838 F.2 260, 369 (9th Cir. 1988) (courts have “consistently rejected antitrust
liability for a monopolist’s decision about when or whether to market new products”).

The iPhone and its operating system were revolutionary. Related restrictions challenged by Epic
were all genuine product improvements. They were design choices, deliberately made by Apple,
to improve the safety, security, privacy, reliability, and quality of the iOS ecosystem. Trial Tr.
302:19–21 (Sweeney). As just one example, IAP enabled the “freemium” business model for


                                                4

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 18 of 377




developers (from which game app developers, in particular, have benefited spectacularly). Trial
Tr. 2791:11–18 (Schiller); Trial Tr. 956:18–22 (Fischer); DX-3734.030.

Epic has not shown that these design choices have resulted in reduced output or increased prices.
On the contrary, the evidence is undisputed that output (however measured) has increased
explosively since the App Store’s debut. Ex. Expert 6 ¶ 184 & Fig. 45 (Hitt) (digital game
transactions); see also DX-4810 (App Store game transactions); DX-4812 (all App Store
transactions). At the same time, Apple has never increased its commission rate, and has adopted
a number of rules over the years that effectively reduce its commission rate. Moreover, when free
transactions are taken into account (as they should be), Apple’s average commission is
substantially lower than 30%—approximately 4.1% for all transactions and 8.7% for digital game
transactions in 2019. DX-4803. And as Apple’s increasing R&D expenditures and the constant
stream of new developer tools show, quality has improved over time, resulting in a quality-adjusted
price decrease. See DX-4581.026.

Against all of this, Epic argues that Apple could have chosen to do things differently. But as the
Ninth Circuit recently emphasized, “novel business practices—especially in technology markets-
should not be conclusively presumed to be unreasonable and therefore illegal without elaborate
inquiry as to the precise harm they have caused or the business excuse for their use.” Qualcomm,
969 F.3d at 990–91. The market for digital game transactions is a dynamic and evolving one, with
new offerings—including game streaming—serving as competitive constraints on Apple and other
market participants.

Moreover, “[t]here is no duty to deal under the terms and conditions preferred by a competitor’s
rivals.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir. 2016). Apple
treats all developers (by app category) the same, and thus has no duty to deal with Epic on Epic’s
preferred terms. Qualcomm, 969 F.3d at 995. Epic may not like the terms of Apple’s license
agreement, but that does not make those terms unlawful.

Even if Epic’s complaints otherwise had merit, the restrictions of which Epic complains are
supported by a number of procompetitive justifications, including Apple’s well-known
commitment to the security and privacy of its customers. Trial Tr. 2738:15–24 (Schiller). Epic’s
security expert admitted that nobody does it better than Apple when it comes to security. Trial Tr.
2708:13–17 (Mickens). And Apple’s witnesses persuasively explained at trial how the
prohibitions against sideloading and alternative distribution protect security and privacy. Trial Tr.
1102:18–1103:24 (Kosmynka); Trial Tr. 3388:24–3389:12, 3450:4–8, 3501:10–18, 3505:9–13
(Federighi). Indeed, “third-party stores . . . were the primary source of malware being distributed
in the Android environment.” Trial Tr. 3414:25–3415:6 (Federighi).

Another legitimate business reason for the challenged conduct is Apple’s protection of its
intellectual property. Epic admits that it uses a number of Apple’s proprietary tools—including
software development kits (SDKs) and application programming interfaces (APIs)—to develop
native iOS apps. Apple licenses these tools to Epic and other developers subject to contractual
terms and conditions, and it is well-recognized that such licensing arrangements are
procompetitive. Ex. Expert 12 ¶ 40–42 (Malackowski). Apple has invested billions of dollars into
the development of the iOS ecosystem—Apple is entitled to a return on its investments, including
by charging a commission on specified transactions that is efficiently collected through IAP. Epic


                                                 5

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 19 of 377




has no entitlement to access and use Apple’s intellectual property at all, much less on the terms it
has demanded here.

Epic’s efforts to show that Apple’s procompetitive justifications are “pretextual” fell flat at trial.
Epic was required to prove either that steps undertaken to protect (for example) security and
privacy were a façade for anticompetitive intent, see McWane v. FTC, 783 F.3d 814 (11th Cir.
2015), or did not actually provide such protection, see Image Tech. Servs. v. Eastman Kodak Co.,
125 F.3d 1195, 1219 (9th Cir. 1997). Epic proved neither as to any of the business justifications
put forward by Apple. Rather, Epic pointed to a relative handful of documents taken out of context
to suggest that Apple’s efforts were ineffectual, while ignoring the evidence of continued
innovation and improvement actually undertaken by Apple. In fact, Epic’s CEO, Tim Sweeney,
testified that he uses an iPhone because Apple protects his privacy better than Google. Trial Tr.
302:22–303:4 (Sweeney).

The evidence at trial established that when Apple introduced the iPhone, it consciously decided to
include restrictions that previous generations of computers—including its own Mac, which has a
different risk profile—did not have, precisely because it wanted the iPhone to be different. Trial
Tr. 3363:17–20, 3392:12–20 (Federighi). Competing smartphones running the Android operating
system do not have similar restrictions today. Consumers therefore have a choice as to the type of
ecosystem they want to use. Epic, ironically, seeks to use the antitrust laws to force iOS to be
more like Android, eliminating a key differentiator between competitors and depriving consumers
of the choices they currently have.

Remedy. Epic asks the Court to impose a sweeping injunction that would essentially require Apple
to provide unlimited access to its rivals and to forgo compensation for the use of its intellectual
property. This amounts to a compulsory license, allowing Epic and others to free-ride on the
billions of dollars that Apple has invested in the iOS ecosystem. Trial Tr. 3643:10–17
(Malackowski). It would impermissibly require Apple, with its long history of proprietary and
tightly integrated hardware and software design, to provide forced interoperability with other
platforms. See Foremost Pro Color, Inc. v. Eastman Kodak Co., 703 F.2d 534, 542–43 (9th Cir.
1983). And it would deny Apple the ability to enforce the technical and contractual terms, policies,
and guidelines designed to protect the integrity of its platform for both developers and users.

The Court ultimately need not address the many flaws and defects in Epic’s proposed injunction,
because there is no unlawful conduct to enjoin. It should be noted, however, that at trial, Epic
introduced no affirmative evidence in support of its requested injunction. In questioning Apple
witnesses, Epic’s counsel suggested (with no evidentiary basis) various things that might or might
not be permitted, while Epic’s experts (on cross-examination, and in response to questioning by
the Court) confessed that they had no idea how any injunction would be implemented. See, e.g.,
Trial Tr. 2417:16–19 (Evans) (“THE COURT: Would a rogue app store include one that offers
pornography? THE WITNESS: So I think that’s—I don’t know if I have a good answer to that
one, Your Honor.”). The trial evidence provides no basis on which the Court could conclude that
Epic’s requested injunction would increase output, lower prices, enhance innovation, or improve
choices for either developers or consumers.

Apple’s CEO, Tim Cook, testified that the result of Epic’s requested relief would be a “toxic kind
of a mess” that would be “terrible for the user.” Trial Tr. 3884:18–3885:11 (Cook). He continued:


                                                  6

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 20 of 377




“It would also be terrible for the developer because the developer depends on the [App Store]
being a safe and trusted place where customers want to come and feel good about transacting.”
Trial Tr. 3885:9–11 (Cook). Epic offered no proof that its injunction would be beneficial to either
consumers or developers. The balance of hardships therefore weighs decisively against injunctive
relief.

Epic also failed to prove that its proposed injunction, if implemented, would benefit the public
interest. Epic appears to be interested only in itself; indeed, while Epic’s counsel began the trial
by announcing that Epic “is suing for change, not just for itself but for all developers,” Trial Tr.
12:3–4 (Epic Opening Statement), Mr. Sweeney contradicted her and testified under oath that he
would have accepted a “side deal” that benefited only Epic and no other developer, Trial Tr.
337:13–338:6 (Sweeney). Apple refused to afford Epic special treatment, and Epic failed to prove
at trial that Apple acted unlawfully in doing so.

Epic did not prove that it would be irreparably injured in the absence of injunctive relief, or that
legal remedies would have been inadequate. As the Court previously observed in this litigation,
“[t]he current predicament is of [Epic’s] own making.” Dkt. 118 at 30 (Preliminary Injunction
Order). Simply put, Epic picked a fight with Apple and lost.

While Epic is entitled to no relief on its federal or state antitrust or unfair competition claims,
Apple is entitled to recover on its counterclaim for breach of contract. Epic stipulated to liability
for breach of contract, subject to the Court’s resolution of its affirmative defense of illegality. Dkt.
474. Because Apple’s conduct is not unlawful, Epic’s contract defense fails. Accordingly, Epic
must pay Apple $3,650,315.70 (30% of the revenue Epic collected from users in the Fortnite app
on iOS through Epic Direct Payment through October 2020), plus 30% of any additional revenue
Epic has collected through Epic Direct Payment on iOS since then, in contract damages. Under
the contractual indemnification provision, Epic also must pay the attorneys’ fees and expenses
Apple incurred in this lawsuit.




                                                   7

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 21 of 377




                             PROPOSED FINDINGS OF FACT

                                     I.      Introduction

1.    With the launch of the iPhone in 2007, Apple created the revolutionary and unique iOS
      ecosystem. Since then, Apple’s development, curation, and protection of that ecosystem
      has benefitted consumers and developers alike. Apple’s investment in that ecosystem—
      billions of dollars spent on innovation and invention of new intellectual property—has
      created opportunities that never would have existed, and even grown the economy. All the
      while, Apple has balanced the value of providing third-party developers access to the iOS
      ecosystem with its relentless focus on the reliability, safety, security and privacy that
      consumers hold dear.

2.    Apple’s decision to open its iOS platform to third-party developers has resulted in massive
      procompetitive benefits. App Store debuted in 2008 with just 500 apps. Since then, output
      has exploded—with millions of consumers downloading billions of apps created by
      thousands of developers. At the same time, prices stayed flat or decreased: Apple has
      charged developers only a $99 annual fee plus a 30% commission on paid apps and in-app
      purchases of digital content. Many developers and app categories pay a lower commission.
      And the vast majority of apps are free to download and result in no commission to Apple.
      The App Store has become an economic engine, generating billions of dollars in revenue
      for businesses that pay zero commission to Apple.

3.    The App Store is a two-sided transaction platform that connects app developers and
      consumers. In this case brought by a game developer, the relevant transactions are for
      digital games. The App Store competes with many other digital games transaction
      platforms, including those available on Android smartphones; Windows, Amazon, and
      Android tablets; mobile gaming devices such as the Nintendo Switch; game consoles such
      as Microsoft’s Xbox and Sony’s PlayStation; and PCs. And a new crop of online game
      streaming services promises yet more competitive pressure.

4.    Epic’s flagship game, Fortnite, illustrates the competitive landscape. Apple supports
      “cross-platform” play and cross-platform transactions. The same consumer can make in-
      app purchases of V-Bucks on her iPhone (through the browser) during a lunch break, and
      on a console at home in the evening. Apple (unlike some of its competitors) allows “cross-
      wallet” play, so that in-game purchases—called V-Bucks in Fortnite—can be made on one
      device and used on another. In other words, an iOS user can purchase V-Bucks on a PC
      and then (prior to Fortnite’s removal) use them in Fortnite on her iPhone or iPad—with
      Epic owing not even a penny’s commission to Apple. Trial Tr. 1824:9–1825:1 (Athey).
      Mr. Sweeney testified that buying V-Bucks on the Epic website was not “attractive,” but
      had no data on that. Trial Tr. 334:21–335:12 (Sweeney). It also turned out that Mr.
      Sweeney equated customer convenience with the ability to make impulse purchases. Trial
      Tr. 336:6–337:3 (Sweeney).

5.    Apple has no monopoly or market power in the relevant product market for game app
      transactions. And there is no claim that it had any such power when the restrictions at issue
      were imposed around the launch of the App Store. Developers are free to create apps for


                                                8

           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 22 of 377




       any other platform, and can create web apps for iOS users with no restrictions whatsoever.
       If developers choose to create native iOS apps using Apple’s intellectual property—
       including Software Development Kits (“SDKs”) and 150,000 Application Programming
       Interfaces (“APIs”), which are protected by patents, copyrights and trademarks—they must
       agree to the terms of Apple’s Developer Program License Agreement (“DPLA”), including
       distribution through the App Store.

6.     Apple has always maintained a “walled garden” approach to the distribution of native iOS
       apps created using Apple’s proprietary software. Using both proprietary technology and
       human reviewers, Apple reviews every app and app update submitted for distribution
       through the App Store for functionality and content, as well as for malware and other
       harmful code. iOS customers know that if they download an app from the App Store, it
       will work—and it will not steal their data. Apple made this decision based on its years of
       experience with PCs, including its own macOS operating system, and its belief that the
       unique role mobile phones and tablets play in people’s lives required greater protections to
       ensure reliability, safety, and privacy.

7.     Apple has chosen to monetize the App Store by charging at most a 30% commission on
       paid apps and in-app purchases of digital content. Competing platforms charge the same
       or a higher commission. Moreover, as part of the integrated iOS functionality, Apple has
       developed an API called “In-App Purchase” (“IAP”) to provide a secure and reliable
       mechanism to deliver digital content to customers and receive payment for that content.
       Among many other benefits, IAP allows Apple to collect its commission and then remit
       the balance to developers.

8.     Apple’s policies are set forth transparently in the DPLA and its incorporated App Review
       Guidelines, and apply to all developers equally. While certain categories of apps (for
       example, subscription services) or developers (for example, those earning less than $1
       million in annual revenue) pay a reduced commission, apps and developers within those
       categories are treated alike. Developers use IAP to deliver digital content through iOS
       regardless of what price (including zero) they choose to charge for that content.

9.     The restrictions challenged by Epic in this case—a subset of Apple’s app distribution and
       review policies—are contractual terms on the licensed use of Apple’s intellectual property.
       Apple, as the property owner, has chosen to make its property available to others—but only
       on its own terms. Developers who do not agree with those terms are free to develop web
       apps, not using Apple’s proprietary software and tools, and distribute them directly to iOS
       users.

10.    These policies support their procompetitive purposes. The curation of the App Store allows
       Apple to optimize the customer experience and protect the security and privacy of users
       and their data. App review ensures functionality, and protects customers from pornography
       and malware. Indeed, the iOS ecosystem is widely and correctly recognized as the safest,
       most secure, and most reliable mobile computing platform in the world. This benefits
       developers as well, since native iOS apps approved for distribution through the App Store
       find an established customer base.



                                                9

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 23 of 377




11.     Epic has benefited handsomely from its contractual relationship with Apple, which goes
        back to 2010. Epic has used Apple’s proprietary SDKs, and thousands of proprietary APIs,
        to develop games for iOS users. During the two years that Fortnite was available on the
        App Store, Epic earned more than $700 million in revenue from iOS customers.

12.     Epic objects to paying Apple a 30% commission—even though it pays the same
        commission to many other platforms on which Epic distributes Fortnite. When Apple
        refused Epic’s request for a special deal, Epic included secret code in a Fortnite update and
        triggered it, using a server-side “hotfix,” to allow iOS customers to purchase V-Bucks
        without paying Apple’s commission. This was a breach of the DPLA (as Epic concedes),
        so Apple terminated Epic’s developer privileges and removed Fortnite from the App Store.

13.     This was all part of a pre-planned media strategy called “Project Liberty.” Epic retained
        Cravath, Swaine & Moore LLP and a public relations firm in 2019, and this lawsuit is the
        culmination of that effort. Epic seeks to portray Apple as the “bad guy” so that it can revive
        flagging interest in Fortnite. Yet, ironically, when Epic got kicked off the iOS platform, it
        told players that they could continue playing on consoles, PCs, and other devices—
        demonstrating the existence of competition and the absence of monopoly.

14.     Apple is not a monopolist in any relevant market. Apple does not have market power over
        digital game transactions. Whether measured in apps or in-app purchases, output has
        increased while prices have stayed constant or fallen. The restrictions in Apple’s license
        agreements protect its intellectual property and serve a variety of procompetitive benefits
        including reliability, security, and privacy. Epic just wants to free-ride on Apple’s
        innovation.

15.     There is no antitrust violation on the facts presented here.

 II.     Apple’s Values: Cutting-Edge Technology, World-Class Design, And Brand-Level
                                    Commitment To Privacy

16.     Apple is committed to certain core principles. Trial Tr. 3845:7–9 (Cook). Chief among
        these is designing, building, and then improving world-class technology products. Id.

17.     These products are designed not only to “just work” but also be powerful and easy-to-use.
        Trial Tr. 3845:10–3846:2, 3933:5–6 (Cook) (describing Apple’s “maniacial focus” on the
        customer). Prioritizing the user is key. Trial Tr. 3852:10–20 (Cook). Apple products are
        designed to be simple, not complex, and to deliver a seamless, reliable, and intuitive
        experience. Trial Tr. 3845:10–3846:2 (Cook).

18.     Apple also believes privacy is a human right. Trial Tr. 3846:12–18, 3937:8–11 (Cook).

19.     To these ends, Apple has invested heavily in privacy, and builds its products from the
        ground up so that privacy is a “core part of [the] design process, not an add-on, sort of
        after-the-fact kind of thing.” Trial Tr. 3846:19–3847:1 (Cook).

20.     These commitments have allowed Apple to establish a reputation for security and
        reliability; consumers know they can trust that with an Apple product, they will enjoy a


                                                 10

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 24 of 377




         safe, convenient experience. Trial Tr. 1689:16–21, 1690:6–8 (Evans); Trial Tr. 2700:3–14
         (Mickens).

 III.     Apple Launches Two Revolutionary Innovations: The iPhone and The App Store

A.       Apple revolutionizes mobile communication with the introduction of the iPhone

21.      Apple “reinvent[ed] the phone” when it released the iPhone in June 2007. DX-3426; Trial
         Tr. 2719:20–2721:6 (Schiller).

22.      The iPhone was a new entrant into a market with several established competitors, including
         Blackberry. Trial Tr. 2719:20–2721:9 (Schiller).

23.      But the iPhone was different. Trial Tr. 2721:7–11 (Schiller). It featured a multi-touch
         interface, powerful hardware and advanced software architecture. Ex. Expert 12 ¶ 27
         (Malackowski). In other words, the iPhone combined three separate products—a
         revolutionary mobile phone, a widescreen iPod with touch controls, and a breakthrough
         Internet communications device with desktop-class email, web browsing, searching and
         maps—into one small handheld device. Trial Tr. 2719:20–2721:6 (Schiller).

24.      Thus, the iPhone introduced an entirely new user interface based on a large multi-touch
         display and pioneering new software, letting users control the iPhone with just their fingers.
         DX-3426; Trial Tr. 2719:20–2721:6 (Schiller).

25.      It also ushered in an era of software power and sophistication never before seen in a mobile
         device, completely redefining what users can do on their mobile phones. DX-3426; Trial
         Tr. 2719:20–2721:6 (Schiller). The iPhone was revolutionary not just for its hardware, but
         for the operating system that ran on it, called iOS. Trial Tr. 2721:18–2722:9 (Schiller).
         The operating system is a foundational layer of software; it allows applications to run and
         access features of the device, such as the touch screen. Ex. Expert 12 ¶ 27 (Malackowski).

26.      The iPhone was, in short, “revolutionary” when it first came to market. DX-3426.001. It
         made the idea of a smartphone real, providing access to the internet, a real web browser,
         and MultiTouch—many of the features that remain at the core of what the smartphone is
         today. Trial Tr. 2719:20–2721:6 (Schiller); Trial Tr. 687:6–12 (Grant).

B.       Apple did not originally allow third-party developers to build native apps for iOS

27.      The original iPhone came preinstalled with a few native apps, all of which were developed
         by Apple. Trial Tr. 2728:18–19 (Schiller). Third-party native applications could not be
         downloaded to the iPhone. Trial Tr. 2727:17–19 (Schiller); Trial Tr. 3359:20–23
         (Federighi). Apple believed its chosen business model for the iPhone, as opposed to
         models that license freely to other devices, was the best model for product quality, security,
         and privacy. Trial Tr. 2724:14–2725:2, 2738:15–24 (Schiller).

28.      When Apple launched the iPhone, Apple indicated that third-party developers could make
         web applications for distribution through the Safari web browser. PX-0880.7 (“Last June,
         when we launched the iPhone, we also launched Web Applications as a way for developers


                                                  11

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 25 of 377




       to build applications using Web technologies for the iPhone. This has been incredibly
       successful.”). Web apps are applications that run on a web browser. Trial Tr. 699:8–13
       (Grant).

       28.1    Apple enabled “Web Applications” as a way for developers to build applications
               using Web technologies for the iPhone. Trial Tr. 2727:23–2728:4 (Schiller).

       28.2    Apple added the ability to take icons and place them directly on the home screen of
               an iPhone so you can just tap on an icon and launch right into the Web application.
               PX-0880.007.

       28.3    By March 2008, there were well over 1,000 Web applications available for the
               iPhone. PX-0880.007.

       28.4    Web apps can be substitutes for native apps, but each app or web app is subject to
               differing demands and requirements. After detailing the differences between web
               apps and native apps for a consumer, Mr. Patel of Nvidia testified the differences
               can be “complicated.” Trial Tr. 432:4–11, 442:24–443:3 (Patel). As Mr. Grant
               said, web apps “certainly can be” substitutable “for certain types of apps.” Trial
               Tr. 711:10–12 (Grant).

       28.5    Apple made a clear judgment from the beginning that the Internet was an open
               avenue for all developers, but was cautious when it came to “sideloading”—
               permitting the installation of software from external third-party sources—because
               that involved placing software on Apple devices which could interact in harmful
               ways with Apple’s iOS. Trial Tr. 2728:5–17, 2729:15–2730:17 (Schiller).

29.    To this day, Apple continues to make clear to all developers that the App Store is not the
       only way to make software available to iOS users. In the App Store Review Guidelines,
       Apple advises developers that “[i]f the App Store model and guidelines are not best for
       your app or business idea that’s okay, we provide Safari for a great web experience too.”
       PX-2790.1. One developer called by Epic “think[s] it is pretty easy” for users of its app to
       purchase subscriptions through Safari rather than the native app. Trial Tr. 418:4 (Simon).

       29.1    From a consumer perspective, accessing the same content through a native app or
               a web app “are going to be very similar experiences dependent on what the
               developer does to create the experience.” Trial Tr. 990:13–16 (Kosmynka).
               “[W]eb apps go beyond just use in an individual browser [and] in the case of iOS,
               [they] can be saved to the home screen,” Trial Tr. 990:7–9 (Kosmynka), in just
               “two taps,” Trial Tr. 991:2–6. And while web apps on iOS are run through Safari,
               consumers experience a “headless Safari” meaning a consumer “would not see a
               search bar.” Trial Tr. 990:9–11 (Kosmynka). Developers have the capacity to
               make a web app experience so similar to a native app experience that consumers
               can think they are using a native app when in reality they are using a web app. Trial
               Tr. 1046:7–14 (Kosmynka). Accordingly, apps can be “successful using just a web
               app.” Trial Tr. 1046:4–6 (Kosmynka).




                                                12

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 26 of 377




C.     Apple decides to open the iOS ecosystem to third-party developers

30.    When Apple was developing the iPhone, Apple executives discussed whether to permit
       third parties to develop native apps, but ultimately deferred the issue until after the launch
       of the iPhone. Trial Tr. 2727:17–2728:4 (Schiller).

31.    Following the release of the iPhone, there was interest from many developers in developing
       native apps for the iPhone. Trial Tr. 2729:11–24 (Schiller).

32.    [OMITTED]

33.    After Apple “shipped [the iPhone], developers started jailbreaking phones and writing
       native applications,” which Apple took “as an indication of their passion to build
       applications, native applications, for the iPhone.” Epic Ex. Depo. 4 at 86:1–5 (Forstall).
       Jailbreaking refers to a process that modifies Apple’s iOS operating system to enable the
       installation of unauthorized software, including applications from other interfaces. Ex.
       Expert 11 ¶ 76 (Rubin). By jailbreaking one’s device, a user can install apps that are not
       approved by any app review process (like sideloading, a different method for app
       installation that can bypass app stores and operating system vendors). Id.

34.    The prevalence of jailbreaking created concerns for Apple. Trial Tr. 2729:25–2730:14
       (Schiller). It has been well documented that jailbroken iOS devices suffer from more
       malware than non-jailbroken iOS devices. Ex. Expert 11 ¶ 76 (Rubin). Jailbroken phones
       pose severe security risks regarding malicious apps, data exposure, etc. for mobile devices.
       Id. Malware like this can be distributed via unreviewed apps that are only downloadable
       on jailbroken iPhones and, furthermore, the malware can use elevated privilege levels to
       perform malicious activity. Id.

35.    Despite being provided with warnings, consumers continued to jailbreak phones and
       release new jailbreaking methods. These first-hand experiences with jailbreaking led some
       Apple executives to believe that Apple should be creating a platform and both enable and
       encourage developers to build native apps for the phones. Trial Tr. 2729:11–2730:17
       (Schiller).

36.    In response to input from developers about their desire to develop native iOS apps, Apple
       revisited the issue and decided to create the ability for third parties to develop native iOS
       apps. Trial Tr. 2728:24–2729:24 (Schiller).

37.    In developing the ability for third-party native apps to be distributed on the iPhone, Apple
       emphasized two foundational objectives. Trial Tr. 2734:19–2735:2 (Schiller). The first
       was to protect the reliability of the device. Trial Tr. 2735:1–2, 2738:18–24 (Schiller). The
       second was to provide device security and protect users from malicious software. Trial
       Tr. 2734:21–2735:1 (Schiller).

38.    Accordingly, on October 17, 2007, Apple announced that it would create and license a
       software development kit (“SDK”) for third-party developers. DX-4566; Trial Tr. 2731:4–
       10 (Schiller).



                                                13

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 27 of 377




39.    In the open letter announcing that Apple would release an iOS SDK, Apple explained:

               It will take until February to release an SDK because we’re trying to do two
               diametrically opposed things at once—provide an advanced and open
               platform to developers while at the same time protect iPhone users from
               viruses, malware, privacy attacks, etc. This is no easy task. Some claim that
               viruses and malware are not a problem on mobile phones—this is simply
               not true. There have been serious viruses on other mobile phones already,
               including some that silently spread from phone to phone over the cell
               network. As our phones become more powerful, these malicious programs
               will become more dangerous. And since the iPhone is the most advanced
               phone ever, it will be a highly visible target.

               Some companies are already taking action. Nokia, for example, is not
               allowing any applications to be loaded onto some of their newest phones
               unless they have a digital signature that can be traced back to a known
               developer. While this makes such a phone less than “totally open,” we
               believe it is a step in the right direction. We are working on an advanced
               system which will offer developers broad access to natively program the
               iPhone’s amazing software platform while at the same time protecting users
               from malicious programs.

               We think a few months of patience now will be rewarded by many years of
               great third party applications running on safe and reliable iPhones.

       DX-4566.001. Those few months of patience were and continue to be rewarded billions
       of times over across the next many years.

D.     Apple spends months creating an SDK for developers that permits access to Apple’s
       valuable intellectual property

40.    iOS is proprietary to Apple, and only available on Apple devices. Trial Tr. 2723:18–
       2724:5 (Schiller). In order to enable third parties to build apps for iOS, Apple had to take
       affirmative steps to build tools, kits, and interfaces that would allow third parties to develop
       software that works on Apple’s proprietary operating system. Trial Tr. 2722:24–2732:24
       (Schiller).

41.    To do this, Apple invested substantial resources in creating a state-of-the-art SDK for
       developers so that they could use Apple’s intellectual property in order to develop software
       that runs on iOS. Trial Tr. 2722:24–2732:24 (Schiller).

       41.1    “The attention to detail for the SDK [was] unbelievable,” and Apple “worked
               tirelessly literally going through single API calls for 10 iterations to make sure
               every single one is perfect.” PX-0880.031; Trial Tr. 2732:17–24 (Schiller).

       41.2    The term “APIs” refers to application programming interfaces. Trial Tr. 669:14–
               20 (Grant); Trial Tr. 1101:5–8 (Kosmynka). An API is a command that you can
               make to a platformer operating system to ask it to perform a task, such as playing


                                                 14

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 28 of 377




               an audio file. Trial Tr. 669:14–20 (Grant). APIs like Metal, Spatial Audio, or Core
               ML are technical tools that simplify and accelerate the development process of
               apps. Trial Tr. 3240:20–3241:4 (Schmid).

       41.3    Apple has long protected its SDK, its APIs, its documentation, and the other tools
               necessary for building software that runs on iOS with patents, copyrights, and other
               intellectual property rights. Ex. Expert 12 ¶ 23 (Malackowski); see also infra § V.

42.    The first SDK was released on March 6, 2008. PX-0880.022. The release of the SDK
       meant that third-party developers could build native iPhone applications using the same
       SDK as Apple. PX-0880.008.

43.    As described further below, developers would be able to use APIs that offered features like
       location awareness functionality, media applications, and video playback. PX-0880.009.
       Apple said at the time: “[T]here are a lot of pieces that make up an SDK but the most
       important piece is the set of APIs, it’s the platform. That suits [Apple] well because Apple
       is a platform company.” PX-0880.008.

44.    In addition to including frameworks and APIs, Apple made available “a comprehensive set
       of tools to help developers quickly build, debug and optimize their applications.” PX-
       0880.010. These included Xcode, Project Management, Interface Builder, Next
       Instruments as well as the iPhone Simulator. PX-0880.010–.011. As discussed further
       below, many of these tools, like iOS itself, are protected by patents, copyrights, and
       trademarks. See infra § V.

45.    At launch, Apple emphasized that the SDK would be a “fantastic platform for creating
       games” to be released on the App Store. PX-0880.020. For example, Apple touted the
       built-in accelerometer. PX-0880.009–.010. An EA Mobile representative explained how
       the accelerometer allowed for motion-based game play features and could be used in
       conjunction with touch-screen capability to create new types of mobile games. PX-
       0880.014–.015.

E.     Apple describes the mechanics and business terms of the App Store

46.    After unveiling the SDK details at the product launch, Apple described its vision for a
       curated App Store. PX-0880.020.

       46.1    Apple indicated that it had solved app distribution for every developer, “big to
               small,” through the “App Store,” an application written to deliver apps to the iPhone
               and that would be preinstalled on the iPhone. PX-0880.020; Trial Tr. 2737:9–24
               (Schiller).

       46.2    Apple explained: “So you are a developer and you’ve just spent two weeks or
               maybe a little bit longer writing this amazing app and what is your dream? Your
               dream is to get it in front of every iPhone user and hopefully they love it and buy
               it, right? That’s not possible today. Most developers don’t have those kinds of
               resources. Even the big developers would have a hard time getting their app in
               front of every iPhone user. Well, we are going to solve that problem for every


                                                15

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 29 of 377




               developer, big to small, and the way we are going to do it is what we call the ‘App
               Store.’ This is an application we’ve written to deliver apps to the iPhone and we
               are going to put it on every single iPhone with the next release of the software. And
               so our developers are going to be able to reach every iPhone user through the App
               Store. This is the way we are going to distribute apps to the iPhone.” PX-0880.020;
               see also DX-3055.001 (“We created the App Store with two goals in mind: that it
               be a safe and trusted place for customers to discover and download apps, and a great
               business opportunity for all developers.”).

47.    Software updates would be made available to consumers immediately, for free. PX-
       0880.021–.022. And the App Store was designed to automatically tell consumers when
       there are software updates available and if they want the update they “tap the Update button
       and [the] app will be replaced by the updated version . . . over the air, all automatically.”
       PX-0880.021.

48.    The core App Store business terms—many of which remain in place today—were outlined
       during the SDK launch. PX-0880.

       48.1    In order to gain access to more advanced APIs, beta software, and additional
               services, including those needed to distribute through the App Store, developers
               were required to join the Developer Program. PX-0880.022; Trial Tr. 2760:22–
               2761:14 (Schiller). When announced, the terms of this program, including the $99
               annual fee, were greeted with enthusiasm by developers. PX-0880.022.

       48.2    Apple decided that “the developer picks the price” for apps. PX-0880.021; see also
               Trial Tr. 403:7–15 (Simon) (developer testifying as to freedom for setting prices on
               web version of app).

       48.3    Apple supported free pricing from the outset. Apple recognized even before the
               App Store opened that a lot of developers would pick the price of “free.” PX-
               0880.021. “So when a developer wants to distribute their app for free, there is no
               charge for free apps at all.” Id. “There’s no charge to the user and there’s no charge
               to the developer.” Id. That includes apps that monetize through an advertising
               model; no matter how much ad revenue a developer earns, they pay Apple nothing.
               Trial Tr. 2093:10–11 (Hitt); Trial Tr. 2768:1–14 (Schiller). To both Apple and the
               developers’ benefit, this business model was designed “to get as many apps out in
               front of as many iPhone users as possible.” PX-0880.021; see also Trial
               Tr. 2740:23–2741:17 (Schiller) (describing Apple’s attempt to support variety of
               developers by permitting free apps).

       48.4    The App Store was thus designed to serve “two big important classes” of
               developers: The “free” developer, who wants to distribute apps for free, and those
               who want to charge for their apps. PX-0880.027; Trial Tr. 2740:23–2741:17
               (Schiller). For the latter group, Apple had proven to developers “what a great
               revenue model it [could] drive in iTunes.” PX-0880.028. But at the same time,
               free apps often generate revenue for developers through various monetization




                                                16

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 30 of 377
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 31 of 377




         in annual revenue) in deciding to offer their apps on the App Store. Although Epic’s
         counsel sought to portray these statements as “promises,” there is no evidence to
         that effect.

 49.2    The documents introduced by Epic throughout its case—mostly in its cross-
         examination of Mr. Schiller—fall well short of establishing any sort of “plan” to
         violate the antitrust laws.

         49.2.1     The document cited by Epic in support of such a “plan,” PX-0882,
                    simply involves a discussion among Apple decisionmakers about the
                    fact that Apple was not going to allow Yahoo to incorporate its software
                    APIs as part of the “software stack” on the iPhone, as doing so would
                    be directly contrary to the “plan” that Apple had developed “[t]o have
                    an SDK and an App Store and to review all apps and make sure it was
                    all safe and secure.” Trial Tr. 2752:24–2753:25 (Schiller). Likewise,
                    the document cited by Epic discussing a potential cutoff at $1 billion in
                    annual profit was in the context of competition—Mr. Schiller posed the
                    idea as a way to “stay competitive,” not as an inducement to developers.
                    PX-0417.1.

         49.2.2     In its cross-examination of Mr. Schiller, Epic showed what it referred to
                    as the “ultimate plan”—a document from December 2019 discussing the
                    possibility of Apple adding features to eliminate user-entered passwords
                    for the express purpose of protecting users from phishing scams. Trial
                    Tr. 2987:9–2989:4 (Schiller). But as Mr. Schiller testified, “[i]f there’s
                    any plan here, it’s simply to come up with new features to help protect
                    users from security and privacy scams.” Trial Tr. 3170:16–20
                    (Schiller). The document (from 2019) certainly does nothing to advance
                    Epic’s narrative that the App Store was designed with the intent to lure
                    developers in with a false promise of future reductions in commission.

         49.2.3     Also in cross examination of Mr. Schiller, Epic showed a document
                    from 2008 discussing a prior “debate about app distribution,” PX-0879,
                    but that document was not, as Epic suggested, whether to open up app
                    distribution to all third parties, but only about opening up app
                    distribution for education classes. Trial Tr. 2973:14–2974:17 (Schiller).

         49.2.4     Counsel for Epic also cross-examined Mr. Schiller regarding a
                    document from 2008 in which Mr. Jobs stated, “I think it would be a
                    really bad idea for something that looks like contacts to have contacts
                    not on that iPhone and could lead to people not using our contacts app
                    at all. We may want to limit this in the license.” PX-0890. As Mr.
                    Schiller explained, this conversation arose from the fact that Google was
                    going to be adding a contacts app, and “[i]t was the first time we were
                    met with the thought that you wend up with two contact apps in your
                    phone, maybe one from Apple that was built into your phone and one
                    from Google, and that when you went into one contact app, you might


                                          18

        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 32 of 377




                          not see the contacts from the other, and that would be really a bad user
                          experience.” Trial Tr. 3179:11–3180:13 (Schiller). Ultimately,
                          however, Apple “let it go,” and there is “no license limitation” on
                          contact apps. Trial Tr. 3180:14–17 (Schiller).

50.    Apple also indicated during the SDK launch that it was working to develop a model that
       would allow enterprises to securely deliver applications just to their end-users in a very
       protected way. PX-0880.002–.003, .006–.007.

F.     In 2009, Apple launches the integrated IAP option for developers to monetize their
       apps

51.    When the App Store first opened, the only time a consumer might pay for an app was at
       the time the user downloaded the app. Trial Tr. 2740:23–2741:17 (Schiller). An app either
       (a) was free initially and forever free or (b) required an up-front payment with no additional
       charges. Trial Tr. 2740:23–2741:17 (Schiller). In other words, there was no option for in-
       app purchases or upgrades. Trial Tr. 2769:23–2770:1 (Schiller).

52.    Developers seeking to monetize their apps other than through the initial purchase sought
       the ability to sell digital content and features within apps. Trial Tr. 2770:2–14, 2787:11–
       8 (Schiller); DX-4192.003. As Scott Forstall explained at the time:

              [D]evelopers have come to us saying there are other business models they’d
              love to support for their applications. For instance, subscriptions. There
              are publishers out there, things like magazines. They would love to have a
              magazine application right on the store where you can renew that
              subscription inside the application. There are game developers who would
              love to add additional levels and be able to sell game levels right from
              within the game. And there’s a lot of other new content that developers like
              to sell inside an application. For instance, an e-book. Today you have to
              sell one application per book. There are e-book developers who would love
              to sell a generic e-book application and have a bookstore built into the app.
              I’m happy to say that we are supporting all of these additional purchase
              models in iPhone 3.0 and we are doing it with what we call “in-app
              purchase.”

       DX-4192.003.

53.    In September 2009, Apple introduced in-app purchase (IAP) functionality, which had not
       previously been available. Trial Tr. 168:4–6 (Sweeney) (agreeing that “Apple first made
       in-app purchase available in 2009”); Trial Tr. 856:7–9 (Fischer); Trial Tr. 2769:23–
       2770:14 (Schiller) (describing Apple’s introduction of IAP as a response to developer
       feedback); Trial Tr. 3144:17–3145:5 (Schiller) (stating that IAP was added to Apple’s
       existing commerce engine in 2009). Although IAP originally was available only for
       purchasing in-app content in paid apps, DX-4192.004, Apple expanded IAP to free apps in
       within months. Trial Tr. 2790:15–2791:1; 3144:12–3145:5 (Schiller); DX-3463.002.
       Apple later expanded IAP to allow developers to offer recurring subscriptions in native


                                                19

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 33 of 377




       iOS apps, which was not previously available. Trial Tr. 2777:3–7, 2800:14–2082:1
       (Schiller). Epic attempted to suggest that there were unauthorized in-app purchases prior
       to IAP, Trial Tr. 3128:16–3130:14 (Schiller), but the document cited only identified the
       technical possibility that developers might violate Apple’s guidelines, which have always
       required usage of Apple’s commerce engines for digital transactions, PX-0897; Trial Tr.
       3129:16–3130:12 (Schiller).

       53.1    During cross-examination, Mr. Schiller made clear that “[b]efore [Apple] officially
               launched subscriptions, [a user] could subcribe for content with in-app purchase
               but it was nonrecurring,” but that in 2011, in response to developer requests Apple
               created “a feature that was for recurring subscriptions . . . [that is] now
               automatically renewing which is what many developers like in a subscription
               program.” Trial Tr. 3097:15–24, 3183:5–17, 3184:2–25 (Schiller).

       53.2    Mr. Schiller also made clear that in-app purchases “for digital goods and services
               consumed on iPhone” were not available to developers prior to Apple’s
               introduction of IAP in 2009. Trial Tr. 3195:2–11 (Schiller).

54.    IAP was never intended to facilitate the sale of physical goods, Trial Tr. 957:3–23
       (Fischer); rather, the goal of IAP “was to make it easier for developers to sell digital goods”
       on iOS, through the App Store. Apple Ex. Depo 9 at 252:21–253:11 (Forstall). Apple
       made clear to developers that its standard commission would apply to such sales. Trial
       Tr. 2790:5–14 (Schiller).

55.    IAP is a commerce functionality integrated within iOS. Trial Tr. 956:13–14 (Fischer);
       Trial Tr. 2794:8–14 (Schiller). As Mr. Fischer described it, “IAP, as part of the commerce
       engine, enables the safe and frictionless delivery of digital goods from a developer to an
       end user. IAP is part of the commerce engine. It helps unlock features to improve the user
       experience like apps to buy . . . .” Trial Tr. 956:18–22 (Fischer). The IAP system conducts
       fraud-related checks. Trial Tr. 2797:3–19 (Schiller). These synchronized functions
       facilitate simultaneous transactions in which digital goods are delivered, payment is
       transferred, and Apple’s commission is collected. Trial Tr. 956:18–957:5 (Fischer).

56.    IAP is the App Store’s secure and centralized system used to record sales, manage
       payments to developers, and collect commissions from developers that utilize the App
       Store. Trial Tr. 955:24–956:1 (Fischer) (IAP “enables us to, as part of our process for
       recording sales, for managing payments to developers, and also to officialy collect our
       commission”); Trial Tr. 2798:11–13 (Schiller).

57.    Apple’s IAP system also provides or facilitates other user-friendly features. See Trial Tr.
       1894:15–1895:1 (Schmalensee). Because of IAP, users can view their purchase histories,
       manage their purchases, cancel their subscriptions, and use parental controls, among other
       things. Trial Tr. 3187:1–16 (Schiller).

58.    IAP provided benefits to Apple, developers, and users alike. Epic Ex. Depo. 4 at 252:16–
       254:10 (Forstall).




                                                 20

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 34 of 377




59.    Apple did not sell or charge developers to use IAP. Trial Tr. 2795:2–6, 2798:22–23
       (Schiller). Instead, the IAP system created an efficient mechanism through which digital
       transactions would be effected and the company could collect its commission. Trial Tr.
       2798:11–12 (Schiller). Without IAP, Apple would have enormous difficulty in identifying
       and collecting the commissions to which it is entitled. Trial Tr. 3863:18–3864:2 (Cook).
       Apple also benefitted because IAP made the platform more attractive to both developers
       and users. Ex. Expert 8 ¶¶ 149–54 (Schmalensee).

60.    For developers, IAP opened up new monetization options for both developers and
       consumers. Ex. Expert 8 ¶ 134 (Schmalensee). For example, it provided developers the
       ability to sell new content and features in a simple and secure process. Id.

61.    IAP also reduced frictions. Trial Tr. 3911:12–18 (Cook). IAP was a “huge win for the
       developer” because it provided an easy mechanism to “sell goods inside the app” and made
       it “much easier for developers to have another revenue stream.” Epic Ex. Depo. 4 at
       252:16–254:10 (Forstall).

62.    IAP also unlocked the “freemium” model (among others) whereby developers could
       release apps for free and charge customers within the app for extra content. Trial
       Tr. 2791:11–18 (Schiller); Ex. Expert 8 ¶ 134 (Schmalensee). This model became
       particularly popular, allowing developers to dramatically increase the revenue they
       generated on the App Store. DX-3734.030.

63.    From the inception of IAP, IAP has always been a tool in the developer’s tool kit to
       facilitate in-app transactions, and not a separate product. Trial Tr. 2795:2–2796:3
       (Schiller); see also infra § IV.C & XXIV.

       63.1    There is no additional fee to the developers for including IAP within their apps.
               Trial Tr. 3863:12–17 (Cook). IAP is also not a payment processor. Trial Tr.
               3863:9–11 (Cook). Epic likewise does not consider its 12% commission a payment
               processing fee, but rather considers it a fee for access to the Fortnite audience. Trial
               Tr. 1271:7–1272:4 (Allison).

       IV.     Privacy, Security, Device Integrity, and Overall Customer Experience

A.     In opening up the iPhone to third-party applications, Apple sought to protect
       consumers and prioritize their experience

64.    Apple explained that in creating the App Store it took steps to make sure the applications
       “are going to be secure and don’t violate user privacy” and that this was a big concern.
       PX-0880.025. As Apple’s current Head of App Review, Trystan Kosmynka, testified,
       Apple “want[s] to make sure that the App Store is a great place for customers to find safe
       and trusted apps and a great opportunity for all developers. That’s the entire mission.”
       Trial Tr. 1085:1–12 (Kosmynka). Apple provides consumers choices by offering
       differentiated products, including from Android and game consoles, based on privacy,
       security, and quality. Trial Tr. 3932:21–3933:6, 3937:12–20, 3987:18–25 (Cook).




                                                 21

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 35 of 377




       64.1    Epic’s security expert Dr. Mickens agreed that Apple and other major software
               companies “have a strong security culture.” Trial Tr. 2649:1–8 (Mickens). When
               asked how Apple compares to its peers, Dr. Mickens testified that he could not
               identify any companies in the world that “definitely do it better” than Apple. Trial
               Tr. 2708:15–17 (Mickens). And a 2013 book on which Dr. Mickens relied stated,
               “In actuality, however, Apple’s application security is light years, if not parsecs
               ahead of its peers.” Trial Tr. 2641:20–22, 2643:14–16, 2643:22–2644:7 (Mickens).

       64.2    In response to a question from the Court, Dr. Mickens testified that iOS and
               Android are “roughly equivalent” in terms of security. Trial Tr. 2559:23–2560:8
               (Mickens). This testimony is not credible in light of his later admission that no
               company does security better than Apple in the industry, Trial Tr. 2708:13–17
               (Mickens), or the objective evidence showing a substantially higher incidence of
               malware on Android devices, DX-4975.008.

65.    Apple “tried to strike a really good path”: “On one side you’ve got a closed device like the
       iPod, which always works. You pick it up, it always works because you don’t have to
       worry about third party apps mucking it up. And on the other side you’ve got a Windows
       PC where people spend a lot of time every day just getting it back up to where it’s usable
       and we want to take the best of both. We want to take the reliability and dependability of
       that iPod and we want to take the ability to run third party apps from the PC world but
       without the malicious applications.” PX-0880.025.

66.    Ensuring the stability of the device was also of critical importance to Apple. Trial
       Tr. 2721:21–2723:16 (Schiller). The iPhone is a phone first and foremost. Trial
       Tr. 2722:13–2723:5 (Schiller). When consumers buy an iPhone, it should always be able
       to make and receive phone calls. Id.

67.    [OMITTED]

B.     To achieve these goals, iOS architecture intentionally diverged from the macOS
       architecture in material ways

68.    Apple recognized that an iPhone was different than both Macs and iPods—it was a new
       device with a new set of demands and challenges. Trial Tr. 2721:21–2722:9 (Schiller).
       All technology carries with it “some element of risk.” Trial Tr. 2992:5–6 (Schiller). But
       as Epic’s security expert testified, while all operating system designers “have to assume
       the worst,” the security concerns of mobile devices versus desktops are “like apples and
       oranges.” Trial Tr. 2668:7–15, 2663:2–7 (Mickens). Unlike a Mac or iPod, the iPhone
       was a phone that individuals would carry around and need to use as a phone. Trial
       Tr. 2722:13–2723:5 (Schiller); Trial Tr. 3849:21–10 (Cook). The iPhone would also
       contain highly sensitive personal information—often more sensitive than that stored on a
       typical computer. Trial Tr. 3362:20–3363:7 (Federighi); Ex. Expert 11 ¶ 71 (Rubin). This
       includes financial information, mobile keys, and physical location information. Trial Tr.
       3363:3–7 (Federighi); Trial Tr. 3806:23–3807:1 (Rubin). The iPhone therefore had to be
       more secure and more reliable than PCs were at the time. Trial Tr. 2735:1–2 (Schiller).




                                                22

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 36 of 377




       68.1    Apple is not alone in recognizing that different platforms can warrant different
               treatment. The Microsoft Xbox does not allow competing app stores, competing
               streaming services, and third party payment systems, while Windows does. Trial
               Tr. 628:10–630:1 (Wright); DX 5518.

69.    Security concerns were particularly salient when the iPhone was launched. Trial Tr.
       2723:8–16 (Schiller). And presently, iOS presents a different threat model than macOS
       for multiple reasons: (1) there are more than ten times more iPhones than Macs, creating a
       large attractive market for attacks, Trial Tr. 3362:2–5, 3363:16–17 (Federighi); (2) iPhone
       users are significantly “more prone to download apps by far than typical, let’s say, Mac or
       PC users,” thus providing “an attacker . . . potentially lots of opportunities to convince
       someone [to download a malicious app,” Trial Tr. 3362:6–19, 3363:24–3364:13
       (Federighi); (3) “iPhones are very attractive target [because they] are very personal devices
       that are with you all of the time,” which contain highly sensitive personal information thus
       making “access or control of these devices potentially incredibly valuable to an attacker,”
       Trial Tr. 3362:20–3363:7, 3364:18–3365:1 (Federighi); and (4) Mac users are on average
       more sophisticated and thus given more latitude with the use of their device as opposed to
       iOS users, who can be children using an iPad before they can even read or an older audience
       with little experience with a computer, Trial Tr. 3393:14–25, 3507:4–8 (Federighi).
       Accordingly, “iOS devices are a more attractive, high value target.” Trial Tr. 3365:2–3
       (Federighi).

70.    Apple therefore viewed the development of iOS as an opportunity to improve on the
       operating system for its Macintosh line of personal computers, what became known as
       macOS. Trial Tr. 3358:22–3359:13 (Federighi) (“we recognized [that the development of
       iOS] was a kind of once-in-a-generation opportunity to take what we learned in security
       and really build a system for the next generation.”). As a result, the iOS architecture was
       informed by 40 years of experience with macOS in the desktop and laptop environment
       but improved and altered aspects of the macOS architecture to protect the iPhone and
       consumers. Trial Tr. 3358:22–3359:13 (Federighi). The iOS architecture also was
       designed with some of the constraints of mobile devices in mind, including more limited
       processing power and storage space relative to personal computers. Trial Tr. 2721:21–
       2722:9 (Schiller).

71.    [OMITTED]

72.    Apple made certain design decisions for iOS that differed from macOS. Apple’s approach
       to security on the iPhone is one of multiple layers which “in aggregate, create difficulty
       and economic disincentive,” for attackers “[b]ecause at any given time, one of those layers
       could be temporarily circumvented, and so you want to have another layer and another
       layer. Trial Tr. 3372:10–18 (Federighi); see also Trial Tr. 3401:18–24 (Federighi)
       (providing an example of malware that made it past the notarization server defense), Trial
       Tr. 3502:22–3503:15 (Federighi) (“If you were to take the kind of human review process
       that goes into the App Store and subit it to the kind of volume, the multiplier, that we see
       on the notarization service, the human cost would be tremendous and we wouldn’t be able
       to achieve the kinds of latencies that macOS developers, for instance, expect from the
       notarization service.”). Significantly for the purposes of this case, iOS contained technical


                                                23

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 37 of 377




       restrictions to deter the installation of software from external third-party sources—what
       has since become known as sideloading—even though, in light of entrenched consumer
       and developer expectations, one could do so on macOS. Trial Tr. 3388:24–3389:12
       (Federighi); Trial Tr. 3393:4–13 (Federighi) (“The Mac from the beginning has been part
       of a generation of systems where the expectation is you can get software from wherever . .
       . That’s part of the expectation.”). Because there was even more personal and other
       information implicating privacy and safety concerns on iPhones than on PCs, such as health
       or location information, and because iPhone users will carry the phone around with them
       and expect it to work on demand, Apple wanted to ensure that iOS devices were more
       protected from those malware and instability issues and quality issues that the PC world
       was used to. Trial Tr. 2723:8–16, 2734:7–2735:2 (Schiller).

       72.1    Apple also was aware that new threats would emerge for the iPhone: Steve Jobs
               projected in 2007 that “As our phones become more powerful, these malicious
               programs will become more dangerous, and since the iPhone is the most advanced
               phone ever, it will be a highly visible target.” DX-4566; Trial Tr. 2735:3–8
               (Schiller).

73.    “Sideloading” for iOS would create unacceptable vulnerabilities from Apple’s perspective.

       73.1    Opening the platform would have risked exposing it to viruses and malware, and
               Apple’s “security approach” for the first iPhone “was not to enable native compiled
               third party apps to install and run on the iPhone.” Apple Ex. Depo. 9 at 66:4–10
               (Forstall); DX-4564.001. Epic’s experts talked generally about the possibility of
               App Review continuing for third-party app stores, but that is not possible for
               sideloaded apps. Trial Tr. 3417:8–3418:1 (Federighi). And even if App Review
               could reach all of these individual transactions, the App Store would become a
               “toxic mess.” Trial Tr. 3884:19–3885:11 (Cook).

       73.2    Apple had discussions about the risk to users of downloading software outside of
               the App Store, and was aware that malware on other devices was far in excess of
               that on iOS. Trial Tr. 2727:17–2728:17 (Schiller). That knowledge informed how
               Apple designed the App Store. See id.

       73.3    Every document introduced by Epic at trial to show when malware, fraud, or
               dangerous apps slipped through App Review through the years are the very types
               of apps that, if sideloading or third-party app stores such as itch.io were permitted
               on iOS, would then be distributed to iOS users. PX-0063 (Chinese money
               laundering apps); PX-0146 (Jekyl app); PX-0174 (scam app elevated to Tim Cook);
               PX-2173 (XcodeGhost); PX-0364.003 (complaint about developers in Asia
               submitting scam apps).

74.    Apple also built into iOS several features that improved security, reliability and stability
       for the device and consumer prior to introducing the App Store. See PX-0880.026
       (“Technically we are putting a number of different things in place from sandboxing to other
       technical things you want to do to protect applications and the system. . . .”).




                                                24

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 38 of 377




 74.1    One feature was app code signing, which requires the code for every iOS app to be
         signed with a certificate granted to the developer by Apple. Trial Tr. 3373:11–22
         (Federighi); Ex. Expert 11 ¶ 64 (Rubin). This prevents untrusted apps, which could
         be potentially malicious, from running on an iOS device. Trial Tr. 3373:23–3374:2
         (Federighi); Ex. Expert 11 ¶ 64 (Rubin). This contrasts with systems such as
         Android, which do not require certificates to be obtained from a principal authority.
         Ex. Expert 11 ¶ 64 (Rubin).

 74.2    Another feature was sandboxing. Trial Tr. 3375:23–25 (Federighi); Ex. Expert 11
         ¶¶ 31, 74 (Rubin). Sandboxing isolates third-party apps from critical system
         resources on the device as well as from other apps. Trial Tr. 3375:10–22
         (Federighi); Ex. Expert 11 ¶ 31 (Rubin). This prevents a third-party app from
         making changes to the device and from accessing files stored by other apps unless
         granted permission by the user. Trial Tr. 3375:10–22, 3379:23–3380:2 (Federighi);
         Ex. Expert 11 ¶ 31 (Rubin).

 74.3    Apple also restricted developers’ access to “private” APIs—APIs that are “not
         intended for third-party developer” use.” Trial Tr. 993:14–19, 993:14–19; 1101:9–
         14 (Kosmynka) (it’s “a violation of the app review guidelines for app to use private
         APIs”; “Q. And to whom is [the API] private? A. To Apple.”). Developer access
         to private APIs is restricted because such APIs may not be suitable in terms of
         stability, quality, reliability for users or developers. Trial Tr. 1103:25–1104:12
         (Kosmynka); see also Ex. Expert 11 ¶ 109 (Rubin).

 74.4    Apple also built entitlements—controls on which operating system resources may
         be accessed by apps or other software—into iOS. Trial Tr. 1102:9–17 (Kosmynka)
         (“[A]n entitlement gives an app a particular permission to a set of resources of APIs
         on the – on the device on the user’s device.”); see also DX-4162. Each app is
         granted a particular set of entitlements that govern its access rights. Trial Tr.
         1102:9–17 (Kosmynka); Trial Tr. 3386:13–19 (Federighi); Ex. Expert 11 ¶ 110
         (Rubin). In general, Apple does not permit an app to utilize entitlements that are
         not connected to the purpose of the app (e.g., a sketching program that does not
         need access to the contact list and a calculator does not need access to health
         information). Trial Tr. 1102:18–1103:24 (Kosmynka); Trial Tr. 3386:20–24
         (Federighi); Ex. Expert 11 ¶ 111 (Rubin). Apple’s App Review process
         accordingly reviews the entitlements requested for an app in order to determine
         whether they are reasonable or whether they may betray a malicious or generally
         negative ulterior motive. Trial Tr. 3386:20–3387:4 (Federighi); Trial Tr. 1102:18–
         1103:24 (Kosmynka) (“[S]o in the case of HealthKit, this is a concern because if
         the entitlement is present in an app that is conceptually likely not doing good things
         with HealthKit, this could be a signal to us that there’s potential abuse in the future.
         We wouldn’t want to open our customers up to that, and so we would say you need
         to drop the entitlement . . . .”); Ex. Expert 11 ¶ 111 (Rubin. Apple’s process of
         reviewing entitlement requests can entail communication with Apple’s reviewers.
         Trial Tr. 1102:18–1103:24 (Kosmynka) (entitlement issues reviewed “in the human
         review phase as well”).



                                           25

        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 39 of 377




       74.5    An app that requests unnecessary entitlements could be performing malicious
               behavior. Trial Tr. 1102:18–1103:24 (Kosmynka); Ex. Expert 11 ¶ 31 (Rubin). For
               example, a calculator app that requests access to the health information or contacts
               could have an ulterior motive. Trial Tr. 3386:20–3387:4 (Federighi); see also Ex.
               Expert 11 ¶ 37 (Rubin). Apple’s extra scrutiny of the entitlements afforded to an
               app provides a critical additional layer of security and protection for iOS device
               users, both by preventing apps with malicious and/or hidden motives from
               becoming available to users for download and installation on their devices as well
               as, once on the device, limiting their access to the previously identified
               entitlements. Trial Tr. 1102:18–1103:24 (Kosmynka); Ex. Expert 11 ¶ 71 (Rubin).
               This extra scrutiny has resulted in iOS device users facing fewer security risks than
               Android-based device users, whose Android devices typically allow apps to define
               their own permissions for accessing and sharing resources and capabilities with
               other apps and thus could access privileged functionality without alerting their
               users. Ex. Expert 11 ¶ 114 (Rubin); see also Trial Tr. 3761:12–3762:16 (Rubin)
               (describing a high-profile malware attack on Android that iOS’s entitlement
               requirements would prevent).

       74.6    These security measures are made possible by centralized distribution, which
               “refers to having a single point of enforcement and a single location that the
               operating system is required to go in order to get software [which] is critical to
               ensuring that the user is getting the software from a reliable source.” Trial Tr.
               3388:19–23 (Federighi); Trial Tr. 3501:10–18 (Federighi) (“I have a very strong
               view that centralized distribution and app review are critical to the safety of our
               users.”). Without centralized distribution, “[n]o human review could be enforced,
               because if software could be signed by people and downloaded directly . . . you
               could put an unsafe app up and no one would have checked [for compliance with
               Apple’s policies].” Trial Tr. 3388:24–3389:12 (Federighi); see also Trial Tr.
               3744:23–3745:3 (Rubin) (describing the centralized distribution model as “the best
               for security”). While Epic argues that users worried about malware from third-
               party stores could simply not download apps from such stores, a user may
               nonetheless be drawn to downloading apps from unregulated third-party stores
               because “if the user needs that app [from the third-party store] for their job, for
               school, . . . to be in the right social group with their friends, whatever it is, they may
               have no choice but to go get it from the only place it is available, which may not be
               the App Store. Trial Tr. 3417:22–3418:1 (Federighi).

75.    Many of these features were originally unique to iOS and had not existed in Apple’s
       macOS. Trial Tr. 3358:22–3359:1, 3389:14–3390:23 (Federighi) (“With iOS, we’ve
       aspired to create something far more secure. All indications are that we have succeeded in
       doing so. We certainly don’t want to slide back to the level of security that we are
       constrained to do with a Mac-like product or something like Android.”).

       75.1    Mr. Federighi testified about the differences in security measures between the Mac
               and iPhone. In response to the Court’s question “why should we not allow the same
               stores [that exist on Mac] to exist on the phone?” Mr. Federighi responded:
               “[Having multiple stores] is how it is done on the Mac, and it is regularly exploited


                                                  26

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 40 of 377




               on the Mac. iOS has established a dramatically higher bar for customer protection.
               The Mac is not meeting that bar today, and that’s despite the fact that Mac users
               inherently download less software and are subject to a way less economically
               motivated attacker base. If you took Mac security techniques and applied them to
               the iOS ecosystem, with all those devices, all that value, it would get run over to a
               degree dramatically worse than is already happening on the Mac. And as I say,
               today we have a level of malware on Mac that we don’t find acceptable, and it is
               much worse than iOS. Put that same situation in place for iOS and it would be a
               very, very bad situation for our customers. Trial Tr. 3389:14–3390:8 (Federighi);
               see also 3450:4–8 (Federighi) (noting that “signing alone would not block all
               malware”).

       75.2    Mr. Federighi testified that “[i]f Apple were to institute just the Gatekeeper and the
               notarization policies on the iOS,” that “would be a significant downgrade” in terms
               of the level of security offered to users. Trial Tr. 3505:9–13 (Federighi).

C.     Apple built IAP on principles of efficiency, reliability, security, and privacy

76.    IAP reduced friction in in-app purchases and made them more efficient for developers and
       consumers. Epic Ex. Depo. 4 at 252:16–254:10 (Forstall); see also Ex. Expert 12 ¶ 24
       (Malackowski).

77.    As described above, IAP facilitates the delivery of digital content from developer to user
       in a seamless, reliable manner. See supra § III.F.

78.    In doing so, IAP provides an efficient, “frictionless” payment experience for consumers.
       Trial Tr. 955:14–16 (Fischer); Trial Tr. 3911:12–18 (Cook).

79.    [OMITTED]

80.    [OMITTED]

81.    IAP also provides important security benefits. Ex. Expert 8 ¶ 150 (Schmalensee); Ex.
       Expert 11 ¶ 125 (Rubin). For example, Apple’s IAP stores all payment details in a tamper-
       resistant Hardware Security Module—a secure repository on a server that not even Apple
       employees can access.        Ex. Expert 11 ¶ 126 (Rubin).         Apple also provides
       cryptographically signed attestations—a mechanism that allows a program to authenticate
       the software being run—which provides developers with an assurance that customers are
       not cheating their app by sharing devices among multiple users. Id.

82.    Apple also has built architecture to handle receipt handling and verification securely, which
       can be used to verify whether a purchase receipt is authentic, providing developers with
       assurance in the integrity of their transactions. Ex. Expert 11 ¶ 126 (Rubin); Epic Ex. Depo
       12 at 20:24–21:14 (Gray). Apple checks that a developer server has confirmed receipt and
       that the customer has in fact purchased the content before it is delivered to the customer,
       helping the maintain the integrity and traceability of the transaction and confirm the
       developer’s receipt of the transaction. Ex. Expert 11 ¶ 128 (Rubin).



                                                27

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 41 of 377




83.    And these are but a few of the security features Apple has developed for IAP. As one more
       example, IAP assists Apple indetecting on-device behavioral anomalies, which indicate
       “firneldy” fraud (i.e., fraud initiated by the customer). Epic Ex. Depo. 12 at 142:2–14
       (Gray).

84.    Moreover, the specific details of IAP’s internal APIs may not be available to or used by
       third parties—ensuring that Apple’s proprietary security mechanisms are not exposed to
       the general public. Ex. Expert 11 ¶ 127 (Rubin).

85.    In addition, IAP fraud protection is enhanced by the very fact that it is a centralized system
       for the entire iOS ecosystem. Ex. Expert 11 ¶ 128 (Rubin). That is because fraud detection
       techniques become more effective as more data points become available, Ex. Expert 11
       ¶ 85 (Rubin), and, by centralizing all purchases of digital goods and services, IAP has a
       large number of data points to analyze and continuously improve the efficacy of its
       algorithms, id.

86.    Such robust protections are important in light of the various types of payment fraud that
       consumers might commit. Trial Tr. 3187:1–16 (Schiller). A “balkanization” of in-app
       payment systems would limit the amount of data that Apple could aggregate and analyze,
       which in turn would compromise the fraud algorithms that Apple has developed. Ex.
       Expert 11 ¶¶ 128–29 (Rubin).

87.    IAP also provides important privacy benefits. Trial Tr. 1894:15–1895:1 (Schmalensee).
       Breach of a third-party payment system would potentially expose private data, including
       financial information and personally identifiable information (“PII”), to attackers. Ex.
       Expert 11 ¶ 127 (Rubin). Using IAP, Apple can apply its advanced and tested security
       protections to ensure that its customers’ private information is safeguarded. Ex. Expert 11
       ¶ 127 (Rubin). IAP also avoids the need for each developer to take and store a user’s
       financial information. Trial Tr. 1894:15–1895:1 (Schmalensee).

V.     Apple’s Valuable Intellectual Property Is At the Heart of iOS App Development and
                                          Distribution

88.    Innovation is the cornerstone of Apple’s business and the company prides itself on the
       commitment to inventing products and services unlike anything on the market. Trial Tr.
       3845:10–21 (Cook); see Ex. Expert 12 ¶ 25 (Malackowski). Apple’s intellectual property
       is of enormous significance to the company. Some third party analyses estimate that it
       comprises over 60% of Apple’s business enterprise value. Ex. Expert 12 ¶ 25
       (Malackowski). And it is intimately connected to the substantial R&D investments Apple
       has made. Trial Tr. 3619:2–14 (Malackowski).

89.    The iOS ecosystem, including the App Store, is made possible by, and comprised of,
       Apple’s intellectual property, and without the use of that intellectual property, it would not
       be possible to build an app for iOS. Trial Tr. 2732:6–8, 2758:25–2759:3, 2932:9–2933:21
       (Schiller); Trial Tr. 405:9–406:15 (Simon); DX-4080.001 (“Apple’s innovation is
       embodied in its Intellectual Property.”).




                                                28

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 42 of 377




       89.1    Apple has invested substantially in protecting its intellectual property rights in its
               iOS ecosystem. Ex. Expert 12 ¶ 23 (Malackowski); see also Trial Tr. 3615:14–21
               (Malackowski) (describing Apple’s “significant and sustained commitment
               towards innovation”). Apple holds approximately 1,237 U.S. patents, and an
               additional 559 patent applications, related to iOS. Id. Apple also holds 165 U.S.
               patents and 91 U.S. patent applications related to the App Store. Id. Apple holds
               hundreds of U.S. patents and patent applications related to app distribution and
               development, including comprehensive app developer tools, frameworks and
               related services directed towards the infrastructure of iOS apps and their use of data
               and web content, advanced user interactions and features, in-app purchase
               functionality, and security and privacy innovations that are designed into iOS and
               iPhone hardware and software. Id.

       89.2    Apple also protects its original content with copyright protection, holding hundreds
               of iOS-specific copyrights. Trial Tr. 2932:10–15 (Schiller); Trial Tr. 3630:5–9
               (Malackowski); Ex. Expert 12 ¶ 23 (Malackowski). And it also has secured
               trademark protection related to the App Store and several software tools used by
               app developers. Trial Tr. 3630:5–9 (Malackowski); Ex. Expert 12 ¶ 23
               (Malackowski); DX-3229.

       89.3    Apple has provided app developers, including Epic, access to many aspects of its
               intellectual property for distributing apps and conducting in-app purchases. Trial
               Tr. 2732:6–8 (Schiller); Ex. Expert 12 ¶ 40 (Malackowski). For example, Epic has
               used Apple’s software tools and APIs. Trial Tr. 671:15–16, 677:6–23, 685:5–11,
               745:6–8, 745:16–19, 746:4–6 (Grant); see also DX-3691.015–.017.

       89.4    Apple vigorously protects and enforces its intellectual property. It has filed
               multiple patent, copyright, and trademark lawsuits around the world. Ex. Expert
               12 ¶ 18 (Malackowski). It has provided testimony to the Copyright Office about
               its commitment to protecting its copyrights. Id. And it has invested in trade secret
               litigation against employees who leaked confidential Apple information. Id.

90.    Unlike many other large companies, such as Google or Microsoft, Apple does not license
       iOS to original equipment manufacturers. Trial Tr. 2723:17–2724:5 (Schiller); Ex. Expert
       12 ¶ 19 (Malackowski). iOS is only available on devices made by Apple. Trial
       Tr. 2723:17–2724:5 (Schiller); Ex. Expert 12 ¶ 19 (Malackowski). It is not sold or made
       available separately. Trial Tr. 2723:17–19 (Schiller).

91.    Apple has chosen to reserve and exercise its right to exclusively use some of its other
       intellectual property for the design and production of its own products. Ex. Expert 12 ¶ 19
       (Malackowski). As Epic’s employees concede, developers, including Epic, have no right
       to use Apple’s proprietary software, tools, or services without being granted those rights
       pursuant to a license agreement. Apple Ex. Depo. 5 at 46:15–23, 25 (Penwarden).

92.    At the same time, Apple has chosen to allow use of certain intellectual property (including
       access to iOS itself) pursuant to license agreements. Trial Tr. 2758:17–2759:3 (Schiller).
       As Mr. Sweeney has acknowledged, while developers can license Apple’s intellectual


                                                29

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 43 of 377




        property, those licenses carry certain “limitations and restrictions on what” developers like
        “Epic can do with Apple’s intellectual property.” Trial Tr. 167:15–20 (Sweeney).

 VI.     In Exchange For Using Apple’s Intellectual Property To Develop And Distribute
         Apps Through The App Store, Developers Must Abide By The Terms Of Apple’s
                                     License Agreements

A.      To develop apps for iOS, developers agree to abide by the terms of the Developer
        Agreement

93.     Today, “[t]here are many ways to monetize [an] app on the App Store,” PX-2790.9, and
        Apple facilitates a variety of business models for developers, Trial Tr. 925:24–926:1
        (Fischer). As Apple has explained to developers, there are at least five business models
        developers can use to make money on their apps: the free, freemium, subscription, paid,
        and paymium models. DX-4614. Under the “paid model,” (also called the “download and
        install” model), for instance, a developer may charge a price for the user to download the
        app. Trial Tr. 2773:23–2774:5 (Schiller); see Trial Tr. 2858:11–22 (Schiller). A developer
        may instead choose the “freemium model,” allowing users to download an app for free but
        permitting in-app purchases—the primary model Epic uses for Fortnite. Trial
        Tr. 2791:11–18, 3094:11–22 (Schiller). Or a developer can offer subscriptions to users
        (for sale in the app, through a different platform, or online); can sell users digital currencies
        that can be used in the app (for sale in the app, through a different platform, or online); can
        sell advertisements in the app; or can charge for in-app promotions and events. Trial
        Tr. 2768:1–8, 2779:12–21, 3100:9–22 (Schiller).

94.     No matter the business model a developer wants to use, the first step for developing an app
        using Apple’s intellectual property is agreeing to the Apple Developer Agreement. Trial
        Tr. 2756:24–2757:3; PX-2618.002. The terms of this agreement are standardized and not
        negotiated. Trial Tr. 2757:4–8 (Schiller); Trial Tr. 414:8–17 (Simon) (developer did not
        find his inability to negotiate the agreement’s terms to be objectionable). A developer
        cannot enter into any other agreement with Apple, such as the Developer Program License
        Agreement, until it first executes the Developer Agreement and remains a party to the
        Developer Agreement. Trial Tr. 2757:1–16, 2760:22–2761:14 (Schiller) (describing
        Developer Agreement as “for anyone who wants to start developing with [Apple’s] tools
        and software” and a precursor to the tools made available through the DPLA).

95.     The Developer Agreement governs certain foundational elements of the relationship
        between Apple and a developer, such as confidentiality and protection of Apple’s
        intellectual property rights. Trial Tr. 2757:9–16; PX-2618.002.

96.     By signing the agreement, developers gain access to certain proprietary app development
        tools that Apple designed to help developers learn how to develop apps for Apple platforms
        for free. Trial Tr. 2757:9–16 (Schiller). This includes Xcode, an integrated development
        environment that assists developers in designing, developing, and debugging software for
        macOS, iOS, iPadOS, watchOS, and tvOS. Trial Tr. 405:24–406:13 (Simon); Trial Tr.
        674:19–75:7 (Grant); Trial Tr. 2757:9–16 (Schiller); Ex. Expert 12 ¶ 44 (Malackowski).




                                                   30

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 44 of 377




97.    The agreement also provides that developers “may have the opportunity to attend certain
       Apple developer conferences, technical talks, and other events.” PX-2618.002. Similarly,
       developers “may have access to Apple’s software and/or hardware compatibility testing
       and development labs and/or developer technical support incidents.” PX-2618.004
       (internal parenthetical omitted).

98.    Developers pay nothing to Apple for access to these tools and services. Trial Tr. 2758:3–
       8 (Schiller). They do, however, agree to abide by certain restrictions in using Apple’s
       intellectual property. PX-2618.002. As set forth in Section 3 of the Developer Agreement:

              You agree not to exploit the Site, or any Services, Apple Events or Content
              provided to you by Apple as an Apple Developer, in any unauthorized way,
              including but not limited to, by trespass, burdening network capacity or using the
              Services, Site or Content other than for authorized purposes. Copyright and other
              intellectual property laws protect the Site and Content provided to you, and you
              agree to abide by and maintain all notices, license information, and restrictions
              contained therein. Unless expressly permitted herein or otherwise permitted in a
              separate agreement with Apple, you may not modify, publish, network, rent, lease,
              loan, transmit, sell, participate in the transfer or sale of, reproduce, create derivative
              works based on, redistribute, perform, display, or in any way exploit any of the Site,
              Content or Services. You may not decompile, reverse engineer, disassemble, or
              attempt to derive the source code of any software or security components of the
              Services, Site, or Content (except as and only to the extent any foregoing restriction
              is prohibited by applicable law or to the extent as may be permitted by any licensing
              terms accompanying the foregoing). Use of the Site, Content or Services to violate,
              tamper with, or circumvent the security of any computer network, software,
              passwords, encryption codes, technological protection measures, or to otherwise
              engage in any kind of illegal activity, or to enable others to do so, is expressly
              prohibited. Apple retains ownership of all its rights in the Site, Content, Apple
              Events and Services, and except as expressly set forth herein, no other rights or
              licenses are granted or to be implied under any Apple intellectual property.

       Id.

99.    Under the Developer Agreement, “Apple may change, suspend or discontinue providing
       the Services, Site and Content to you at any time, and may impose limits on certain features
       and materials offered or restrict your access to parts or all of such materials without notice
       or liability.” PX-2618.002 (Section 2). Apple also “may terminate or suspend [a
       developer] as a registered Apple Developer at any time in Apple’s sole discretion,” and, if
       it does so, Apple also “reserves the right to deny your reapplication at any time in Apple’s
       sole discretion.” PX-2618.005 (Section 10). By the same token, a developer “may
       terminate your participation as a registered Apple Developer at any time, for any reason,
       by notifying Apple in writing of your intent to do so.” Id. “Upon any termination or, at
       Apple’s discretion, suspension, all rights and licenses granted to you by Apple will cease,
       including your right to access the Site, and you agree to destroy any and all Apple
       Confidential Information that is in your possession or control.” Id.



                                                 31

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 45 of 377




100.    There are over 30 million registered iOS developers who have agreed to abide by the
        Developer Agreement. Trial Tr. 2759:9–17 (Schiller).

B.      To distribute native iOS apps developed using Apple’s intellectual property,
        developers must sign the Developer Program License Agreement

101.    To distribute apps using Apple Software, developers must sign the Developer Program
        License Agreement (“DPLA”) and pay a $99 annual fee. Trial Tr. 2759:22–2760:9,
        2761:21–25 (Schiller); PX-2619. The DPLA is a “portfolio license,” licensing a portfolio
        of intellectual property related to iOS for use by developers. Trial Tr. 3701:1–14
        (Malackowski); see also Trial Tr. 3642:10–15 (Malackowski) (the DPLA “requires that
        apps that use this intellectual property to be put on the platform have to go through app
        review and then be distributed only through the platform”).

102.    The DPLA’s terms are standardized and not negotiated. Trial Tr. 2760:16–21 (Schiller).
        It is ordinary for firms licensing their intellectual property to multiple third parties to use
        standardized terms. See Trial Tr. 414:8–17 (Simon).

103.    The DPLA states: “You would like to use the Apple Software (as defined below) to develop
        one or more Applications (as defined below) for Apple-branded products. Apple is
        willing to grant You a limited license to use the Apple Software and Services provided to
        You under this Program to develop and test Your Applications on the terms and
        conditions set forth in this Agreement.” PX-2619.002 (emphasis added).

104.    The benefits of signing the DPLA are significant. It allows developers to use Apple’s
        proprietary software “to develop one or more Applications for Apple-branded products.”
        PX-2619.002 (internal parenthetical omitted). And members of the Apple Developer
        Program gain access to “Apple Software” and “Apple Services”—a vast suite of software
        and services (over which Apple still retains all legal “rights, title and interest”). PX-
        2619.003–.004, .012.

        104.1 In addition to using Apple’s Xcode, Apple Developer Program members may
              access Apple’s proprietary software for advanced app development. PX-2619.010;
              Trial Tr. 2759:22–2760:9 (Schiller). First and foremost, this includes Apple’s
              SDK, a suite of development tools that Apple improves upon with each new iOS
              version. Trial Tr. 673:22–674:11 (Grant) (testifying that “more recent versions of
              the Apple SDKs” allow developers to “[tick] a box and have an application that
              will work on both iOS and macOS”).

        104.2 Developers also gain access to many other powerful, proprietary tools. Trial
              Tr. 2760:22–2761:14 (Schiller). These currently include Metal Developer Tools,
              Reality Composer 1.5 beta, Apple Configurator 2.13 beta, Schoolwork 2.1 beta.
              PX-2619.003–.004. They also include over 150,000 APIs, such as TestFlight. Trial
              Tr. 2760:22–14, 2894:21–22 (Schiller); Trial Tr. 406:14–407:11 (Simon). Indeed,
              Apple has provided access to its intellectual property, including approximately
              150,000 iOS APIs and other app developer tools. Ex. Expert 12 ¶ 20




                                                  32

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 46 of 377




               (Malackowski); infra § XI.B–D (detailing the multitude of benefits Epic has
               received from Apple during the course of their relationship).

        104.3 Another benefit to the developer program is access to beta or pre-release versions
              of iOS and other Apple software. Trial Tr. 2760:22–2761:14 (Schiller); Ex. Expert
              12 ¶ 41 (Malackowski).

        104.4 Apple also offers many services to members of the developer program. Trial
              Tr. 2764:5–2767:4 (Schiller). It gives free business and technical reviews to
              registered developers, for example. Trial Tr. 2766:22–2767:4 (Schiller). Apple
              also assists developers in deciding whether and which international markets to
              enter. DX-3513.042.

        104.5 Developers also can join the vibrant developer community Apple has built around
              events like WWDC, which costs Apple more than $50 million each year—a cost
              not allocated to the App Store. Trial Tr. 2765:22–2766:3 (Schiller). Apple invites
              certain developers to showcase their products—an opportunity given to Epic on
              multiple occasions. Trial Tr. 747:11–748:1 (Grant); Apple Ex. Depo. 6 at 49:16–
              21 (Rein); Apple Ex. Depo. 5 at 121:12–123:4 (Penwarden). Epic has also
              benefited from opportunities to consult with Apple’s “great” engineers. Trial Tr.
              732:23-733:14 (Grant).

105.    Signing the DPLA is a necessary prerequisite to distributing apps through (1) the App
        Store; (2) on a limited basis through certain specialty storefronts (called “Custom App
        Distribution”); (3) on a limited basis for use on registered devices (called “ad hoc”
        distribution); or (4) for beta testing through TestFlight. PX-2619.002, .005, .016, .037.
        (Apple’s Developer Enterprise Program is a separate mechanism through which certain
        companies can develop and distribute apps for their employees,. Trial Tr. 911:23–912:3
        (Fischer); PX-2519.)

106.    In exchange for access to Apple’s intellectual property, developers agree in the DPLA to
        abide by several commitments, which have been tailored over time. Trial Tr. 2759:22–
        2760:9 (Schiller); see also Trial Tr. 167:10–23 (Sweeney).

        106.1 In Section 3.1 of the current DPLA, developers “certify to Apple and agree that,”
              among other things, they “will comply with the terms of and fulfill [their]
              obligations under this Agreement, including obtaining any required consents for
              [their] Authorized Developers’ use of the Apple Software and Services, and
              [developers] agree to monitor and be fully responsible for all such use by [their]
              Authorized Developers and their compliance with the terms of this Agreement.”
              PX-2619.015.

        106.2 In Section 3.2 of the DPLA, developers agree, among other things, that (1) they
              “will use the Apple Software and any services only for the purposes and in the
              manner expressly permitted by this Agreement and in accordance with all
              applicable laws and regulations,” (2) their “Application, Library and/or Pass will
              be developed in compliance with the Documentation and the Program



                                               33

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 47 of 377




        Requirements” set forth in Section 3.3 of the DPLA, (3) their app “do[es] not and
        will not violate, misappropriate, or infringe any Apple or third party copyrights,
        trademarks, rights of privacy and publicity, trade secrets, patents, or other
        proprietary or legal rights,” (4) they “will not, through use of the Apple Software,
        Apple Certificates, Apple Services or otherwise, create any Covered Product or
        other code or program that would disable, hack or otherwise interfere with the
        Security Solution, or any security, digital signing, digital rights management,
        verification or authentication mechanisms implemented in or by iOS, watchOS,
        iPadOS, tvOS, the Apple Software, or any Services, or other Apple software or
        technology, or enable others to do so (except to the extent expressly permitted by
        Apple in writing),” and (5) they “will not, directly or indirectly, commit any act
        intended to interfere with the Apple Software or Services, the intent of this
        Agreement, or Apple’s business practices including, but not limited to, taking
        actions that may hinder the performance or intended use of the App Store, Custom
        App Distribution, or the Program.” PX-2619.016..

 106.3 Section 3.2 of the DPLA further states: “Applications for iOS Products, Apple
       Watch, or Apple TV developed using the Apple Software may be distributed only
       if selected by Apple (in its sole discretion) for distribution via the App Store,
       Custom App Distribution, for beta distribution through TestFlight, or through Ad
       Hoc distribution as contemplated in this Agreement.” PX-2619.016.

 106.4 In Section 3.3 of the DPLA, developers agree that “[a]ny Application that will be
       submitted to the App Store . . . must be developed in compliance with the
       Documentation and the Program Requirements.” PX-2619.016. Among these
       requirements, sections 3.3.2 and 3.3.3 provide:

               3.3.2 Except as set forth in the next paragraph, an Application may not
               download or install executable code. Interpreted code may be downloaded
               to an Application but only so long as such code: (a) does not change the
               primary purpose of the Application by providing features or functionality
               that are inconsistent with the intended and advertised purpose of the
               Application as submitted to the App Store, (b) does not create a store or
               storefront for other code or applications, and (c) does not bypass signing,
               sandbox, or other security features of the OS.

               An Application that is a programming environment intended for use in
               learning how to program may download and run executable code so long as
               the following requirements are met: (i) no more than 80 percent of the
               Application’s viewing area or screen may be taken over with executable
               code, except as otherwise permitted in the Documentation, (ii) the
               Application must present a reasonably conspicuous indicator to the user
               within the Application to indicate that the user is in a programming
               environment, (iii) the Application must not create a store or storefront for
               other code or applications, and (iv) the source code provided by the
               Application must be completely viewable and editable by the user (e.g., no



                                         34

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 48 of 377




                      pre-compiled libraries or frameworks may be included with the code
                      downloaded).

                      3.3.3 Without Apple’s prior written approval or as permitted under Section
                      3.3.25 (In-App Purchase API), an Application may not provide, unlock or
                      enable additional features or functionality through distribution mechanisms
                      other than the App Store, Custom App Distribution or TestFlight.

               PX-2619.017. As the DPLA explains, “‘In-App Purchase API’ means the
               Documented API that enables additional content, functionality or services to be
               delivered or made available for use within an Application with or without an
               additional fee.” PX-2619.006.

        106.5 Finally, developers agree that “[a]ll use of the In-App Purchase API and related
              services must be in accordance with the terms of this Agreement (including the
              Program Requirements) and Attachment 2 (Additional Terms for Use of the In-App
              Purchase API).” PX-2619.021. Apple’s IAP APIs must be used only for certain
              in-app purchases (for example, it does not apply to purchases of physical goods).
              Trial Tr. 957:7–13 (Fischer); Trial Tr. 2768:15–2769:10 (Schiller); PX-2790.12
              (§ 3.1.3(e)).

        106.6 The terms of Attachment 2 specify that a developer “must submit to Apple for
              review and approval all content, functionality, or services that [the developer]
              plan[s] to provide through the use of the In-App Purchase API in accordance with
              these terms and the processes set forth in Section 6 (Application Submission and
              Selection) of the Agreement.” PX-2619.051.“For all submissions, [the developer]
              must provide the name, text description, price, unique identifier number, and other
              information that Apple reasonably requests.” Id. “If [a developer] would like to
              provide additional content, functionality or services through the In-App Purchase
              API that are not described in [the] Submission Description, then [the developer]
              must first submit a new or updated Submission Description for review and approval
              by Apple prior to making such items available through the use of the In-App
              Purchase API.” Id.

107.    Section 6.1 of the DPLA governs the submission to Apple for distribution through the App
        Store. PX-2619.033. It provides:

               You may submit Your Application for consideration by Apple for distribution via
               the App Store or Custom App Distribution once You decide that Your Application
               has been adequately tested and is complete. By submitting Your Application, You
               represent and warrant that Your Application complies with the Documentation and
               Program Requirements then in effect as well as with any additional guidelines that
               Apple may post on the Program web portal or in App Store Connect. You further
               agree that You will not attempt to hide, misrepresent or obscure any features,
               content, services or functionality in Your submitted Applications from Apple’s
               review or otherwise hinder Apple from being able to fully review such
               Applications. . . . You agree to cooperate with Apple in this submission process


                                               35

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 49 of 377




               and to answer questions and provide information and materials reasonably
               requested by Apple regarding Your submitted Application, including insurance
               information You may have relating to Your Application, the operation of Your
               business, or Your obligations under this Agreement. . . . If You make any changes
               to an Application (including to any functionality made available through use of the
               In-App Purchase API) after submission to Apple, You must resubmit the
               Application to Apple. Similarly all bug fixes, updates, upgrades, modifications,
               enhancements, supplements to, revisions, new releases and new versions of Your
               Application must be submitted to Apple for review in order for them to be
               considered for distribution via the App Store or Custom App Distribution, except
               as otherwise permitted by Apple.

        Id.

108.    Schedules appended to the DPLA outline additional terms specific to the distribution of
        apps on the App Store. See PX-2621. Distribution of paid apps or apps offering in-app
        purchases through the App Store requires execution of an additional Schedule 2 to the
        License Agreement. PX-2621.

109.    Schedule 2 contains two key commitments.

        109.1 First, developers agree to pay Apple a commission on those in-app purchases. PX-
              2621.4–.5. The general rule is that “Apple shall be entitled to a commission equal
              to thirty percent (30%) of all prices payable by each End-User.” Id. “[F]or auto-
              renewing subscription purchases made by customers who have accrued greater than
              one year of paid subscription service,” however, “Apple shall be entitled to a
              commission equal to fifteen percent (15%) of all prices payable by each End-User
              for each subsequent renewal.” Id. The purpose of this commission is for Apple to
              a return on its investment in the App Store through a royalty on the licensing of its
              intellectual property. Trial Tr. 3864:3–5 (Cook). Epic licenses Unreal Engine, its
              intellectual property, for the same reason. Trial Tr. 753:19–754:19 (Grant).

        109.2 Second, developers acknowledge that any “violat[ion] [of] the terms of the
              Agreement, this Schedule 2, or other documentation including without limitation
              the App Review Guidelines” is grounds for Apple “to cease marketing, offering,
              and allowing download by End-Users of the Licensed Applications at any time,
              with or without cause, by providing notice of termination to You.” PX-2621.010.

110.    The DPLA also contains an indemnity provision (§ 10). PX-2619.040. It states:

               To the extent permitted by applicable law, You agree to indemnify and hold
               harmless, and upon Apple’s request, defend, Apple, its directors, officers,
               employees, independent contractors and agents (each an “Apple Indemnified
               Party”) from any and all claims, losses, liabilities, damages, taxes, expenses and
               costs, including without limitation, attorneys’ fees and court costs (collectively,
               “Losses”), incurred by an Apple Indemnified Party and arising from or related to
               any of the following (but excluding for purposes of this Section, any Application


                                                36

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 50 of 377




               for macOS that is distributed outside of the App Store and does not use any Apple
               Services or Certificates): (i) Your breach of any certification, covenant, obligation,
               representation or warranty in this Agreement, including Schedule 2 and Schedule
               3 (if applicable); (ii) any claims that Your Covered Product or the distribution, sale,
               offer for sale, use or importation of Your Covered Product (whether alone or as an
               essential part of a combination), Licensed Application Information, metadata, or
               Pass Information violate or infringe any third party intellectual property or
               proprietary rights; (iii) Your breach of any of Your obligations under the EULA (as
               defined in Schedule 1 or Schedule 2 or Schedule 3 (if applicable)) for Your
               Licensed Application; (iv) Apple’s permitted use, promotion or delivery of Your
               Licensed Application, Licensed Application Information, Safari Push Notification,
               Safari Extension (if applicable), Pass, Pass Information, metadata, related
               trademarks and logos, or images and other materials that You provide to Apple
               under this Agreement, including Schedule 2 or Schedule 3 (if applicable); (v) any
               claims, including but not limited to any end-user claims, regarding Your Covered
               Products, Licensed Application Information, Pass Information, or related logos,
               trademarks, content or images; or (vi) Your use (including Your Authorized
               Developers’ use) of the Apple Software or services, Your Licensed Application
               Information, Pass Information, metadata, Your Authorized Test Units, Your
               Registered Devices, Your Covered Products, or Your development and distribution
               of any of the foregoing.

               You acknowledge that neither the Apple Software nor any Services are intended
               for use in the development of Covered Products in which errors or inaccuracies in
               the content, functionality, services, data or information provided by any of the
               foregoing or the failure of any of the foregoing, could lead to death, personal injury,
               or severe physical or environmental damage, and, to the extent permitted by law,
               You hereby agree to indemnify, defend and hold harmless each Apple Indemnified
               Party from any Losses incurred by such Apple Indemnified Party by reason of any
               such use.

               In no event may You enter into any settlement or like agreement with a third party
               that affects Apple’s rights or binds Apple in any way, without the prior written
               consent of Apple.

        PX-2619.040.

C.      To qualify for distribution through the App Store, iOS apps must comply with the
        App Store Review Guidelines

111.    Apple seeks to create a unique ecosystem by offering a highly curated App Store where
        every app and every app update approved to the App Store is reviewed by Apple employees
        who are experts in app review. Trial Tr. 921:3–5 (Fischer); Trial Tr. 1082:16–1083:15;
        1105:7–13 (Kosmynka); PX-2790.1. Apps distributed through the App Store must comply
        with Apple’s App Store Review Guidelines. See Trial Tr. 2835:13–15 (Schiller) (app
        developer must “submit [the app] for review and follow the guidelines”). This protects
        “[c]ustomer trust” in the App Store’s “safe experience for users”—“the cornerstone of the


                                                 37

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 51 of 377




        App Storeʼs success”—as well as maintains Apple’s standards for high-quality apps. PX-
        2790.1, .24. The Guidelines are applied equally to all developers. Trial Tr. 945:15–16
        (Fischer). Although Apple sometimes refers to certain developers as being “white-listed,”
        that term refers only to beta tests for new apps. Trial Tr. 946:10–947:10 (Fischer).

112.    The App Store Review Guidelines are not only detailed and wide reaching but also
        periodically updated and improved to address emerging issues and security threats. PX-
        2790.2; Trial Tr. 1084:15–25 (Kosmynka) (the App Store Review Guidelines “guide the
        entire review process”). As explained in the Guidelines: “When people install an app from
        the App Store, they want to feel confident that it’s safe to do so—that the app doesn’t
        contain upsetting or offensive content, won’t damage their device, and isn’t likely to cause
        physical harm from its use.” PX-2790.3. Because Apple believes “what’s on our store
        says a lot about who we are,” Apple “takes steps to make sure apps are respectful to users
        with differing opinions, and reject apps for any content or behavior that we believe is over
        the line – especially when it puts children at risk,” such as “pornographic material,
        discriminatory references, torture and abuse, or anything else in exceptionally poor taste.”
        DX-3055.001.

113.    The Guidelines thus address safety, privacy, performance and reliability issues.
        DX-3055.001–.002. For example, the Guidelines address the provision of false
        information and features, defamatory, or mean-spirited content, and depictions that
        encourage illegal or reckless use of weapons and dangerous objects, as well as privacy and
        data security considerations. PX-2790.3. The Guidelines further cover performance and
        reliability issues, because “[c]ustomers should know what they’re getting when they
        download or buy [an] app.” PX-2790.5. According to the Guidelines, an “app’s
        functionality should be clear to end users and App Review” and should not “include any
        hidden, dormant, or undocumented features.” Id. The Guidelines are also intended to
        prevent apps from trying to use a business model that is unclear to users, constitute “clear
        rip-offs,” infringe upon another’s intellectual property, or violate other legal restrictions.
        PX-2790.9, .22. They are intended to ensure that the App Store “a safe experience for
        users to get apps and a great opportunity for all developers to be successful.” PX-2790.1.

114.    Several provisions are dedicated to data security and privacy. PX-2790.5, .19–.21. Indeed,
        the Guidelines acknowledge that “[p]rotecting user privacy is paramount in the Apple
        ecosystem,” and developers “should use care when handling personal data to ensure [they
        have] complied with privacy best practices, applicable laws and the terms of the Apple
        Developer Program License Agreement, not to mention customer expectations.” PX-
        2790.19.

        114.1 To that end, Section 1.6 states that “[a]pps should implement appropriate security
              measures to ensure proper handling of user information collected pursuant to the
              Apple Developer Program License Agreement and these Guidelines (see Guideline
              5.1 for more information) and prevent its unauthorized use, disclosure, or access by
              third parties.” PX-2790.5.

        114.2 Sections 5.1.1–5.1.3 set out specific policies with which apps must comply:



                                                 38

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 52 of 377




             5.1.1 Data Collection and Storage
             (i) Privacy Policies: All apps must include a link to their privacy policy in
             the App Store Connect metadata field and within the app in an easily
             accessible manner. The privacy policy must clearly and explicitly:
              Identify what data, if any, the app/service collects, how it collects that
                  data, and all uses of that data.
              Confirm that any third party with whom an app shares user data (in
                  compliance with these Guidelines) — such as analytics tools,
                  advertising networks and third-party SDKs, as well as any parent,
                  subsidiary or other related entities that will have access to user data —
                  will provide the same or equal protection of user data as stated in the
                  appʼs privacy policy and required by these Guidelines.
              Explain its data retention/deletion policies and describe how a user can
                  revoke consent and/or request deletion of the userʼs data.

             (ii) Permission Apps that collect user or usage data must secure user
             consent for the collection, even if such data is considered to be anonymous
             at the time of or immediately following collection. Paid functionality must
             not be dependent on or require a user to grant access to this data. Apps must
             also provide the customer with an easily accessible and understandable way
             to withdraw consent. Ensure your purpose strings clearly and completely
             describe your use of the data. Apps that collect data for a legitimate interest
             without consent by relying on the terms of the European Unionʼs General
             Data Protection Regulation (“GDPR”) or similar statute must comply with
             all terms of that law. Learn more about Requesting Permission.

             (iii) Data Minimization: Apps should only request access to data relevant
             to the core functionality of the app and should only collect and use data that
             is required to accomplish the relevant task. Where possible, use the out-of-
             process picker or a share sheet rather than requesting full access to protected
             resources like Photos or Contacts.

             (iv) Access Apps must respect the userʼs permission settings and not
             attempt to manipulate, trick, or force people to consent to unnecessary data
             access. For example, apps that include the ability to post photos to a social
             network must not also require microphone access before allowing the user
             to upload photos. Where possible, provide alternative solutions for users
             who donʼt grant consent. For example, if a user declines to share Location,
             offer the ability to manually enter an address.

             (v) Account Sign-In: If your app doesnʼt include significant account-based
             features, let people use it without a log-in. Apps may not require users to
             enter personal information to function, except when directly relevant to the
             core functionality of the app or required by law. If your core app
             functionality is not related to a specific social network (e.g. Facebook,
             WeChat, Weibo, Twitter, etc.), you must provide access without a login or


                                       39

     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 53 of 377




             via another mechanism. Pulling basic profile information, sharing to the
             social network, or inviting friends to use the app are not considered core
             app functionality. The app must also include a mechanism to revoke social
             network credentials and disable data access between the app and social
             network from within the app. An app may not store credentials or tokens to
             social networks off of the device and may only use such credentials or
             tokens to directly connect to the social network from the app itself while the
             app is in use.

             (vi) Developers that use their apps to surreptitiously discover passwords or
             other private data will be removed from the Developer Program.

             (vii) SafariViewController must be used to visibly present information to
             users; the controller may not be hidden or obscured by other views or layers.
             Additionally, an app may not use SafariViewController to track users
             without their knowledge and consent.

             (viii) Apps that compile personal information from any source that is not
             directly from the user or without the userʼs explicit consent, even public
             databases, are not permitted on the App Store.

             (ix) Apps that provide services in highly-regulated fields (such as banking
             and financial services, healthcare, gambling, and air travel) or that require
             sensitive user information should be submitted by a legal entity that
             provides the services, and not by an individual developer.

             5.1.2 Data Use and Sharing
             (i) Unless otherwise permitted by law, you may not use, transmit, or share
             someoneʼs personal data without first obtaining their permission. You must
             provide access to information about how and where the data will be used.
             Data collected from apps may only be shared with third parties to improve
             the app or serve advertising (in compliance with the Apple Developer
             Program License Agreement.). Apps that share user data without user
             consent or otherwise complying with data privacy laws may be removed
             from sale and may result in your removal from the Apple Developer
             Program.

             (ii) Data collected for one purpose may not be repurposed without further
             consent unless otherwise explicitly permitted by law.

             (iii) Apps should not attempt to surreptitiously build a user profile based on
             collected data and may not attempt, facilitate, or encourage others to
             identify anonymous users or reconstruct user profiles based on data
             collected from Apple-provided APIs or any data that you say has been
             collected in an “anonymized,” “aggregated,” or otherwise non-identifiable
             way.



                                       40

     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 54 of 377




             (iv) Do not use information from Contacts, Photos, or other APIs that access
             user data to build a contact database for your own use or for sale/distribution
             to third parties, and donʼt collect information about which other apps are
             installed on a userʼs device for the purposes of analytics or
             advertising/marketing.

             (v) Do not contact people using information collected via a userʼs Contacts
             or Photos, except at the explicit initiative of that user on an individualized
             basis; do not include a Select All option or default the selection of all
             contacts. You must provide the user with a clear description of how the
             message will appear to the recipient before sending it (e.g. What will the
             message say? Who will appear to be the sender?).

             (vi) Data gathered from the HomeKit API, HealthKit, Consumer Health
             Records API, MovementDisorder APIs, ClassKit or from depth and/or
             facial mapping tools (e.g. ARKit, Camera APIs, or Photo APIs) may not be
             used for marketing, advertising or use-based data mining, including by third
             parties. Learn more about best practices for implementing CallKit,
             HealthKit, ClassKit, and ARKit.

             (vii) Apps using Apple Pay may only share user data acquired via Apple
             Pay with third parties to facilitate or improve delivery of goods and services.

             5.1.3 Health and Health Research
             Health, fitness, and medical data are especially sensitive and apps in this
             space have some additional rules to make sure customer privacy is
             protected:

                    (i) Apps may not use or disclose to third parties data gathered in the
                    health, fitness, and medical research context—including from the
                    Clinical Health Records API, HealthKit API, Motion and Fitness,
                    MovementDisorderAPIs, or health-related human subject
                    research—for advertising, marketing, or other use-based data
                    mining purposes other than improving health management, or for
                    the purpose of health research, and then only with permission. Apps
                    may, however, use a userʼs health or fitness data to provide a benefit
                    directly to that user (such as a reduced insurance premium),
                    provided that the app is submitted by the entity providing the
                    benefit, and the data is not be shared with a third party. You must
                    disclose the specific health data that you are collecting from the
                    device.

                    (ii) Apps must not write false or inaccurate data into HealthKit or
                    any other medical research or health management apps, and may not
                    store personal health information in iCloud.



                                       41

     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 55 of 377




                       (iii) Apps conducting health-related human subject research must
                       obtain consent from participants or, in the case of minors, their
                       parent or guardian. Such consent must include the (a) nature,
                       purpose, and duration of the research; (b) procedures, risks, and
                       benefits to the participant; (c) information about confidentiality and
                       handling of data (including any sharing with third parties); (d) a
                       point of contact for participant questions; and (e) the withdrawal
                       process.

                       (iv) Apps conducting health-related human subject research must
                       secure approval from an independent ethics review board. Proof of
                       such approval must be provided upon request.

        PX-2790.19–.21.

 114.3 Guideline 2.5 sets out additional software security requirements:

               2.5 Software Requirements
               2.5.1 Apps may only use public APIs and must run on the currently shipping
               OS. Learn more about public APIs. Keep your apps up-to-date and make
               sure you phase out any deprecated features, frameworks or technologies that
               will no longer be supported in future versions of an OS. Apps should use
               APIs and frameworks for their intended purposes and indicate that
               integration in their app description. For example, the HomeKit framework
               should provide home automation services; and HealthKit should be used for
               health and fitness purposes and integrate with the Health app.

               2.5.2 Apps should be self-contained in their bundles, and may not read or
               write data outside the designated container area, nor may they download,
               install, or execute code which introduces or changes features or
               functionality of the app, including other apps. Educational apps designed to
               teach, develop, or allow students to test executable code may, in limited
               circumstances, download code provided that such code is not used for other
               purposes. Such apps must make the source code provided by the
               Application completely viewable and editable by the user.

               2.5.3 Apps that transmit viruses, files, computer code, or programs that may
               harm or disrupt the normal operation of the operating system and/or
               hardware features, including Push Notifications and Game Center, will be
               rejected. Egregious violations and repeat behavior will result in removal
               from the Developer Program.

               2.5.4 Multitasking apps may only use background services for their
               intended purposes: VoIP, audio playback, location, task completion, local
               notifications, etc. If your app uses location background mode, include a
               reminder that doing so may dramatically decrease battery life.


                                         42

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 56 of 377




             2.5.5 Apps must be fully functional on IPv6-only networks.

             2.5.6 Apps that browse the web must use the appropriate WebKit
             framework and WebKit Javascript.

             2.5.7 Video streaming content over a cellular network longer than 10
             minutes must use HTTP Live Streaming and include a baseline 192 kbps
             HTTP Live stream.

             2.5.8 Apps that create alternate desktop/home screen environments or
             simulate multi-app widget experiences will be rejected.

             2.5.9 Apps that alter or disable the functions of standard switches, such as
             the Volume Up/Down and Ring/Silent switches, or other native user
             interface elements or behaviors will be rejected. For example, apps should
             not block links out to other apps or other features that users would expect
             to work a certain way. Learn more about proper handling of links.

             2.5.10 Apps should not be submitted with empty ad banners or test
             advertisements.

             2.5.11 SiriKit and Shortcuts
             (i) Apps integrating SiriKit and Shortcuts should only sign up for intents
             they can handle without the support of an additional app and that users
             would expect from the stated functionality. For example, if your app is a
             meal planning app, you should not incorporate an intent to start a workout,
             even if the app shares integration with a fitness app.

             (ii) Ensure that the vocabulary and phrases in your plist pertains to your app
             and the Siri functionality of the intents the app has registered for. Aliases
             must relate directly to your app or company name and should not be generic
             terms or include third-party app names or services.

             (iii) Resolve the Siri request or Shortcut in the most direct way possible and
             do not insert ads or other marketing between the request and its fulfillment.
             Only request a disambiguation when required to complete the task (e.g.
             asking the user to specify a particular type of workout).

             2.5.12 Apps using CallKit or including an SMS Fraud Extension should
             only block phone numbers that are confirmed spam. Apps that include
             call-, SMS-, and MMS- blocking functionality or spam identification must
             clearly identify these features in their marketing text and explain the criteria
             for their blocked and spam lists. You may not use the data accessed via these
             tools for any purpose not directly related to operating or improving your




                                       43

     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 57 of 377




                       app or extension (e.g. you may not use, share, or sell it for tracking purposes,
                       creating user profiles, etc.).

                       2.5.13 Apps using facial recognition for account authentication must use
                       Local Authentication (and not ARKit or other facial recognition
                       technology) where possible, and must use an alternate authentication
                       method for users under 13 years old.

                       2.5.14 Apps must request explicit user consent and provide a clear visual
                       and/or audible indication when recording, logging, or otherwise making a
                       record of user activity. This includes any use of the device camera,
                       microphone, screen recordings, or other user inputs.

                       2.5.15 Apps that enable users to view and select files should include items
                       from the Files app and the userʼs iCloud documents.

                       2.5.16 App Clips, widgets, extensions, and notifications should be related
                       to the content and functionality of your app. Additionally, all App Clip
                       features and functionality must be included in the main app binary. App
                       Clips cannot contain advertising.

               PX-2790.8–.9.

115.    In addition, the Guidelines explain that “[i]f you want to unlock features or functionality
        within your app, (by way of example: subscriptions, in-game currencies, game levels,
        access to premium content, or unlocking a full version), you must use in-app purchase.
        Apps may not use their own mechanisms to unlock content or functionality, such as license
        keys, augmented reality markers, QR codes, etc. Apps and their metadata may not include
        buttons, external links, or other calls to action that direct customers to purchasing
        mechanisms other than in-app purchase.” PX-2790.10 (§ 3.1.1). In other words, the App
        Store Review Guidelines require that digital goods and services sold in an app must use
        IAP. Trial Tr. 1094:18–1095:13 (Kosmynka); Trial Tr. 89:5–11 (Sweeney).

116.    For developers who elect to distribute apps through the App Store, the Guidelines make
        clear that developers “are responsible for making sure everything in your app complies
        with these guidelines, including ad networks, analytics services, and third-party SDKs.”
        PX-2790.2.

117.    The Guidelines warn, “[i]f you attempt to cheat the system (for example, by trying to trick
        the review process, steal user data, copy another developerʼs work, manipulate ratings or
        App Store discovery) your apps will be removed from the store and you will be expelled
        from the Developer Program.” PX-2790.1.

D.      Apple conducts a robust app review before apps are published

118.    Every app and every app update submitted for distribution on the App Store is reviewed
        pursuant to Apple’s App Review process to ensure compliance with the App Store Review


                                                 44

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 58 of 377




 Guidelines and DPLA, which require, among other things, that the app performs as
 expected and “doesn’t contain upsetting or offensive content, won’t damage [the user’s]
 device, and isn’t likely to cause physical harm from its use.” PX-2790.3; see also Trial Tr.
 1085:1–1085:13 (Kosmynka). Apple has designed a rigorous App Review process, using
 proprietary review tools and information, in which it continues to invest and evolve in order
 to protect users and developers alike from fraud, malware, and unwarranted intrusion into
 their privacy, as well as to evaluate the operation and reliability of proposed apps and app
 updates. Trial Tr. 1036:6–12 (Kosmynka) (tools for App Review are developed at and
 proprietary to Apple), 1097:11–1098:25 (Kosmynka) (describing static and dynamic
 review tools such as DT App Analyzer, Apple Similarity, Z String, App Transparency).
 App Review is intended to benefit consumers and developers. Trial Tr. 1124:7–15
 (Kosmynka).

 118.1 If Apple did not have a rigorous App Review process, including the automated
       systems and people put in place by Apple to ensure that the App Store is a safe and
       trusted place to get apps, then it would be a “free-for-all.” Trial Tr. 1183:12–1184:6
       (Kosmynka); see also Trial Tr. 2709:23–2710:2 (Mickens) (Epic’s seucirty expert
       testifying that “absolute mayhem where anything goes” is one end of the security
       spectrum). This includes threats from “store within a store” apps that could create
       a safety issue for Apple’s users. Trial Tr. 1076:14–1077:3 (Kosmynka). The
       document relied on by Epic demonstrate that fraud issues exist worldwide, but vary
       and particularly concentrated in specific countries. PX-0197 (fraud issue in Latin
       America); PX-2190.002 (for new developer accounts, “Greater China is vastly
       different, with only 20% of new accounts being trusted); PX-0059.085 (
                                              ).

 118.2 The threats from such a “free-for-all” are not theoretical, as illustrated by a third-
       party “store within a store” app called “itch.io” currently available for download on
       the Epic Games Store. Trial Tr. 1258:21–1259:22 (Allison). Currently, Epic does
       not appear to have any app review process in place to prevent third party app stores
       on EGS, such as itch.io, from offering sexually explicit or other pornographic sites
       for download. Trial Tr. 1257:5–7, 1258:4–7 (Allison). Mr. Allison testified that
       he was not aware of whether itch.io made a number of sexually explicit apps,
       including one called “Sisterly Lust,” available for download. Trial Tr. 1257:5–
       1258:7 (Allison).

        118.2.1     When asked by the Court about whether Epic wanted to introduce an
                    app like itch.io on the iPhone, Mr. Alliosn stated that he did not know
                    “that we would want to do that.” Trial Tr. 1259:2–6 (Allison). When
                    asked later if he planned to do anything upon learning more about the
                    content of the itch.io app on EGS, Mr. Allison stated that he did not
                    “have an answer for you.” Trial Tr. 1280:20–1281:22 (Allison).

        118.2.2     Stores-within-a-store could pose particular problems for App Review.
                    One of the things the App Review team analyzes is the binary for an
                    app. Trial Tr. 1096:12–22 (Kosmynka). In addition to analyzing the
                    binary, App Review actually executes the binary to see how it functions.


                                          45

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 59 of 377




                           Trial Tr. 1096:23–1097:1 (Kosmynka). It is not clear, however, that
                           Apple could perform such a test for apps distributed from third-party
                           app stores hosted on the App Store, such as EGS or itch.io (which is
                           tself distributed through EGS).

        118.3 As described below, this type of inappropriate material would be rejected during
              Apple’s App Review process. This is contrary to the testimony of Steve Allison,
              Head of Epic Games Store, who could only promise the Court that he would have
              to “dig in” about the issue. Trial Tr. 1280:20–1281:22 (Allison).

        118.4 These types of “store within a store” apps are different from apps such as Minecraft
              and Roblox. Although Roblox provides customers with the opportunity to make
              in-app purchases, Apple’s Executive Review Board (“ERB”) determined that
              Roblox does not enable users to “download additional features and functionality,
              but rather provides users with “experiences that . . . are bounded and unable to do
              things outside of what Roblox itself is capable of doing.” Trial Tr. 1075:22–
              1076:13 (Kosmynka). The experiences offered within Roblox are not themselves
              apps. Trial Tr. 2835:6–19 (Schiller).

        118.5 These types of “store within a store” apps are also different than stores within stores
              that sell products other than “apps and games.” Trial Tr. 3115:25–3126:12
              (Schiller). The App Store has many “stores within stores,” broadly defined—it has
              “bookstores,” “music stores,” “music stores,” “movie stores,” “physical goods
              stores,” and “cartoon bookstores and comic bookstores.” Trial Tr. 3116:2–6
              (Schiller). The App Store simply does not permit other app stores to be distributed.
              Trial Tr. 3116:7–12 (Schiller).

119.    Apple’s App Review process is multi-layered, combining computer automated and manual
        human review. Trial Tr. 992:13–15, 1095:23–1102:8 (Kosmynka) (“Apple’s app review
        process involves both human-led review and automated tools for review”). Every app and
        every app update approved to the App Store is reviewed by automated computer review
        and Apple employees who are experts in app review. Trial Tr. 993:2–13, 993:20–25, 9:03–
        09, 9:25; PX-2790.1. Apple’s proprietary review tools leverage machine learning,
        heuristics, and data accumulated since Apple first launched the App Store in order to
        quickly extract large volumes of information about an app’s potential issues and violations
        and present that information to a human reviewers. Trial Tr. 1095:23–1102:8 (Kosmynka)
        (“Both status and dynamic analysis work together to grab facts about the submission such
        that we can inform our tools and inform our reviewers.”). This facilitates the expedient
        and accurate review of apps. Trial Tr. 1113:3–1114:1 (Kosmynka) (“the purpose of
        Columbus was to heavily invest in app review automation and efficiency”; “it’s not just to
        make sure we review the app faster, it’s also to give [developers] the support they need as
        well. And improved consistency and quality.”). While Apple inevitably receives
        complaints from developers that the review process is slow, those complaints are
        infrequent. Trial Tr. 1002:15–21 (Kosmynka).

120.    Recognizing that computer tools and algorithms depend upon their input data, Apple’s App
        Review process continuously incorporates and relies upon continuous updates of Apple’s


                                                 46

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 60 of 377




        review tools, including by utilizing information learned through the review process. Apple
        relies on many proprietary tools and services for its robust App Review process. Trial Tr.
        1095:23–1102:8; 1108:20–1109:11 (Kosmynka). One such tool is Mozart, which among
        other things is a datastore, search and rules system. Trial Tr. 1104:13–1105:2 (Kosmynka).
        Mozart stores and surfaces to more complex information gathered from static and dynamic
        analysis. Trial Tr. 1104:13–1105:2 (Kosmynka) (“facts that are gathered” from static and
        dynamic review are moved into Mozart). When a problematic issue is encountered with
        an app, the App Review team is able to codify and store the information regarding that
        issue into a rule in Mozart so that any submissions for any app submitted to review are
        checked for similar issues and the relevant information is surfaced to members of the App
        Review team. Trial Tr. 1104:13–1105:2; 1115:1–18 (Kosmynka) (“This was the rule
        engine that I discussed with [Mozart]. All of this would feed into a concept we call
        ‘assisted review.’ It is dependent on human beings, but we provide human beings with
        important information and facts such that they can make more accurate and more efficient
        decisions, and then overall tool efficiency was a heavy investment.”). The continual
        updating and training of Apple’s machine learning and other App Review tools with such
        updated information is critical to the continued effectiveness of Apple’s App Review
        Process. Trial Tr. 1108:20–1109:11 (Kosmynka); Ex. Expert 11 ¶¶ 41–42 (Rubin).

121.    In combination with hundreds of human experts, Apple uses computer automated review
        that includes meta data and asset analysis, static analysis, and dynamic analysis. Trial Tr.
        1095:23–1101:4; 1115:1–18 (Kosmynka). Static analysis consists of reviewing and
        analyzing the app and its binary code without executing it. Trial Tr. 1096:12–17
        (Kosmynka). This is a first level approach to ferreting out impermissible aspects of
        software, such as the presence of links to malicious websites, pirated and/or cloned apps,
        and other known security concerns. Trial Tr. 1097:19–1098:13 (Kosmynka). For example,
        Apple’s Z Strings extracts URLs to identify malicious websites. Trial Tr. 1099:22–1100:8
        (Kosmynka). During dynamic analysis, the proposed app or app update is executed so that
        its behavior may be analyzed, including to gain insights into its runtime signatures and
        operation and to assist in the discovery of potential violations of the Guidelines. Trial Tr.
        1098:14–1099:8 (Kosmynka). These automated analyses contribute to the review process,
        aiding in the discovery of potential violations of the App Store Review Guidelines and
        finding otherwise undetectable threats and inauthentic patterns across apps and developers.
        Trial Tr. 1095:23–1101:4 (Kosmynka).

122.    These automated processes are particularly useful for detecting certain security risks. Trial
        Tr. 1097:19–1098:13 (Kosmynka). For example, computers are reasonably effective at
        identifying malware, private API usage, and potentially pirated software because they can
        work off an enormous corpus of data associated with identified threats, including
        suspicious keywords, malicious IP addresses and URLs, and other data in order to check
        each app for known security and reliability threats and potential legal violations. Trial Tr.
        1097:19–1098:13 (Kosmynka); Ex. Expert 11 ¶ 42 (Rubin). Consequently, when an app
        is submitted to App Review, Apple uses automated tools such as the DT App Analyzer
        (“DTAA”) in connection with scanning for the detection of potentially known malware
        and other suspicious behavior. Trial Tr. 1097:19–1098:1; 1101:15–1102:8 (Kosmynka).
        Many of these automated tools are run as part of a process called App Ingest, during which
        specialized Apple review tools such as Mozart will collect and identify to reviewers the


                                                 47

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 61 of 377




        information about an app’s potential issues or threats. Trial Tr. 1100:14–24; 1104:13–
        1105:6 (Kosmynka).

123.    Apple’s proprietary computer automated tools also analyze an app’s code and function
        calls (including obfuscated function calls). Trial Tr. 1097:7–1098:25 (Kosmynka).
        Through, for example, Apple’s “App Transparency” tool, an app’s function calls (including
        obfuscated function calls) will be scanned in order to detect private API usage and other
        issues. Trial Tr. 1098:14–25 (Kosmynka) (App Transparency “in addition to statically
        analyzing the binary, it also is doing some dynamic analysis or forced execution, if you
        will, to resolve call paths so that we can get a better understanding of whether or not there
        is obfuscated API calls and they may be having hid methods or classes that would have
        otherwise statically been undetectable.”). “There is hundreds of these examples where a
        developer has tried to capitalize on the name of ‘Fornite,’” that were rejected by App
        Review. Trial Tr. 1089:25–1090:7 (Kosmynka).

        123.1 This review continues with a post app review which is important in detecting
              malicious apps. Through this process, Apple detects “incredibly malicious things”
              that developers implement after a benign app is approved. Trial Tr. 1088:23–
              1089:13 (Kosmynka).

124.    Apple also uses automated processes to determine whether a submitted app calls private
        APIs. Trial Tr. 1101:15–1102:8 (Kosmynka) (“DT App Analyzer would inform us
        whether there was private APIs.”). Identifying such apps is another instance which
        computers outperform humans: While it is difficult for humans to keep track of which of
        the thousands of APIs on the iOS platform are private and public, computers can do so
        accurately and efficiently. Ex. Expert 11 ¶ 109 (Rubin). And automatic review is also
        used to flag potentially pirated applications. Trial Tr. 1098:2–7 (Kosmynka) (“App
        Similarity will look at the machine language of the app and provide a signature, and that
        signature will be used as a way to find whether or not there are clones of this particular
        binary moving forward but also presently, and so that’s a tool that helps us with copycat
        rejections.”); Ex. Expert 11 ¶ 42 (Rubin).

125.    Moreover, dynamic analysis involves “executing the code or running the app as if the
        operating system would run that app to understand and observe how it would act in real
        life,” Trial Tr. 994:8–12 (Kosmynka), to protect against apps written with hidden behavior
        that will activate after App Store release as well as to detect whether significant changes
        have been made to apps since they were last reviewed, Trial Tr. 1099:1–21; 1120:18–23
        (Kosmynka) (Mercury is an “automated tool” that “monitor[s] for problematic apps”).
        Apple’s “Mercury infrastructure” runs dynamic analysis on iPads and iPhones in a data
        center with “custom cages built for such devices.” Trial Tr. 1099:11–21 (Kosmynka).
        “[T]he Macs on the top are performing the orchestration in connecting to overall App Store
        infrastructure to drive this process. And these devices would be running 24/7 to, upon
        submission, exercise an app in an automated fashion.” Trial Tr. 1099:11– 21 (Kosmynka).
        There are “[o]ver 2,000” total devices involved in this process. Trial Tr. 1100:9–24
        (Kosmynka).




                                                 48

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 62 of 377




126.    Human review is the distinguishing component of Apple’s App Review process, and “from
        a competitive standpoint, the App Store is regarded as the safest and trusted app store.”
        Trial Tr. 1122:13–1123:6 (Kosmynka); Ex. Expert 11 ¶ 38 (Rubin); see also Trial Tr.
        1123:17–24 (Kosmynka) (“I think there’s other companies that also have app stores, and
        the example we shared today of an app that is on their store[,] with human review, that app
        would not be on our store.”’); DX-3199.003 (Mr. Sweeney publicly recognizing the value
        of human review). Every app and app update approved for distribution through the App
        Store is reviewed by Apple employees who are experts in app review. Trial Tr. 1082:4–
        1083:15; 1105:7–13 (Kosmynka) (“the next step would be human review”; “there is five -
        - around 500 human experts within App Review”).

        126.1 The combination of human review with automated static and dynamic analysis
              using Apple’s proprietary tools for every app and app update uniquely differentiates
              Apple’s industry-leading process. Trial Tr. 1095:23–1102:8; 1122:13–1123:24
              (Kosmynka); Trial Tr. 3739:23–3740:7 (Rubin) (describing malware delivered
              through app updates); Ex. Expert 11 ¶ 58 (Rubin). Indeed, Epic’s security expert
              could not identify any company in the world that “definitely do[es] [security] better
              in all cases” than Apple. Trial Tr. 2708:13–17 (Mickens). Manual human review
              helps Apple detect malicious or otherwise problematic behavior and ensure
              compliance with the Guidelines with a much higher degree of accuracy than an
              automated analysis alone. Trial Tr. 1098:8–13; 1085:19–1087:8 (Kosmynka)
              (“computer analysis alone [cannot] identify objectionable content” and rejected
              apps such as “[Pocket] Girls” that placed “women in what looked to be
              compromised positions and appears as though it was a rape scene” and “plastic
              surgery games marketed towards children”); Ex. Expert 11 ¶ 38 (Rubin). Apple’s
              extensive human review distinguishes the App Store among digital marketplaces;
              no other digital marketplace offers as comprehensive a human review process.
              Trial Tr. 2583:8–10, 2609:3–5 (Mickens) (Epic’s security expert testifying that
              human review is “difficult to scale” and disclaiming the argument that “there’s no
              value to human review”); Ex. Expert 11 ¶ 38 (Rubin). Apple’s human reviewers
              also go through a six-week “apprenticeship model” training program, Trial
              Tr. 1080:19–1081:12 (Kosmynka), and go through training with iOS updates to
              coordinate apps with updates, Trial Tr. 1122:13–1123:9 (Kosmynka).

127.    Human review is an early line of defense against new and emerging threats to the iOS
        platform. Ex. Expert 11 ¶ 40 (Rubin).

128.    While automation is valuable at collecting information relating to potential threats, as well
        as detecting known threats through pattern recognition, automated processes are far less
        capable of detecting new issues and threats. Trial Tr. 1095:23–1102:8; 1107:4–1108:19
        (Kosmynka); Ex. Expert 11 ¶ 37 (Rubin). These processes rely upon, but are
        fundamentally limited by, their use of heuristics. Trial Tr. 1093:22–1094:1; 1107:4–21
        (Kosmynka); Ex. Expert 11 ¶ 40 (Rubin). Heuristics are well-suited for performing
        repetitive analysis and detecting already-known malicious or otherwise problematic
        behavior. Ex. Expert 11 ¶ 40 (Rubin). However, because heuristics rely upon humans to
        develop them, they are less able to detect new types of issues and attacks not seen before.
        Id. Automation relying upon heuristics also typically face challenges when attempting to


                                                 49

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 63 of 377




        detect omission-related issues, including detecting security issues in heavily obfuscated
        code or binaries as well as violations of content guidelines by user-generated content. Trial
        Tr. 1095:23–1102:8; 1107:1–21 (Kosmynka); Ex. Expert 11 ¶ 37 (Rubin). Automated
        processes alone are also less able to detect hidden, dormant, or undocumented features—
        prohibited by the App Store Review Guidelines. Trial Tr. 1088:19–1089:13 (Kosmynka)
        (“it’s hard for us . . . to find it, so we’ll often have to find this post review. But we’re here
        today because of an example of a hidden, dormat, undocumented feature . . . .”); Ex. Expert
        11 ¶ 40 (Rubin).

        128.1 Automated review also cannot always identify apps that contain content in violation
              of Apple’s guidelines for children. Trial Tr. 1086:14–1087:8 (Kosmynka).
              Likewise, human review can be necessary to detect privacy issues in submitted
              apps. Trial Tr. 1093:22–1094:1 (Kosmynka).

        128.2 App Review also screens apps for violations of App Review guidelines prohibiting
              nudity and pornography. Trial Tr. 3152:20–3153:5 (Schiller). In determining
              whether content is or is not pornography, Mr. Schiller acknowledged that it is “a
              very difficult topic to be black and white on” but that Apple sets “conditions for
              review” concerning “the display of genitalia” and the “context of which the images
              are” displayed in the app, including “definitions around tillation” to help reviewers
              make that determination. Trial Tr. 3154:13–24 (Schiller). Nudity is, however,
              allowed if the context is “for medical apps or appropriate education apps.” Trial
              Tr. 3154:7–10 (Schiller). Regarless of the app titles and terms read to Mr. Schiller
              by Epic’s counsel, the Guidelines, when applied properly, prohibit nudity in most
              circumstances. Trial Tr. 3155:9–19 (Schiller).

129.    By contrast, human reviewers, using the information collected by the automated tools, can
        more effectively identify new or previously unknown types of user-unfriendly behavior,
        hidden or undocumented features, and other potential guideline violations, as well as their
        impact upon safety, security, privacy, and reliability. Trial Tr. 1107:1–21 (Kosmynka)
        (“there are new threats that are detected during human review”); Trial Tr. 3485:2–10
        (Federighi) (agreeing that human reviewers enforce privacy); Ex. Expert 11 ¶ 37 (Rubin).
        Certain determinations can only be made by a human. Ex. Expert 11 ¶ 39 (Rubin). For
        example, a human reviewer is better positioned to determine whether a list of entitlements
        requested for an app is reasonable or whether it betrays a malicious or generally negative
        ulterior motive. By way of example, a human reviewer is better positioned to confirm that
        a Tic-Tac-Toe app’s request for access to the camera betrays an ulterior motive. Ex. Expert
        11 ¶ 39 (Rubin). Human reviewers also are better positioned to assess whether user-
        generated content flagged by automated tools for review is offensive, violates restrictions
        on content in apps for children, constitutes false or misleading content, or seeks information
        in violation of privacy guidelines. Trial Tr. 1085:13–1086:10 (Kosmynka) (Pocket Girls);
        Trial Tr. 3156:16–3161:11 (Schiller) (discussing guidelines concerning prohibitions on
        user generated adult content for Tik Tok, Instagram and Reddit through apps distributed
        through the App Store); Ex. Expert 11 ¶ 37 (Rubin). By way of further example, human
        reviewers were able to identify “the Blue Whale Campaign in which there was something
        trending on social media encouraging folks to commit suicide, and . . . the team was aware
        of this and proactively used tools and human review to find blue whale apps . . . .” Trial


                                                   50

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 64 of 377




        Tr. 1107:4–21 (Kosmynka). Human reviewers can also detect pornography or illegal
        gambling apps. Trial Tr. 1108:20–1109:11 (Kosmynka). They also are better able to
        identify social engineering attacks, which comprise 98% of all malicious attacks on the
        Internet. Trial Tr. 3761:4–6, 3763:5–9 (Rubin).

130.    Human reviewers also assist developers in resolving issues more efficiently. Trial Tr.
        1109:12–1110:8; 1119:16–1120:4 (Kosmynka) (“. . . Let’s try to figure out how to work
        with the developer within the construct of the guidelines and try to get great apps to the
        store.”; “Our goal is to work with developers and resolve issues . . . [and] make sure that
        they have the resources to resolve the issues.”). Apple’s human App Review team are
        committed to working with app developers to assess and resolve potential issues, which in
        some cases provides for a more straightforward identification and resolution of problems.
        Trial Tr. 1109:12–1110:8; 1119:16–1120:4 (Kosmynka); see also Trial Tr. 407:15–408:6
        (Simon) (issues relating to Down Dog’s app were resolved after discussion between Down
        Dog and Apple’s App Review team). Human reviewers are also able to notify and work
        with Apple’s security and platform teams to take actions to investigate issues relating to
        such potential threats. Trial Tr. 1107:1–1109:11 (Kosmynka) (human reviewers “see a lot
        of apps” and are able to “send an app to Technical Investigations” when they see apps
        “personally that are clearly offensive, clearly a rejection, they’re also able to astutely know
        that there is a potential concern in these apps . . . .”).

131.    Human review leverages Apple’s internal expertise. Trial Tr. 1077:20–1079:15; 1107:22–
        1108:19; 1116:18–1117:18; 1120:24–1122:4 (Kosmynka). In addition to training Apple’s
        proprietary machine learning App Review tools with the growing body of app review-
        related data, Apple’s App Review team is uniquely positioned to conduct manual review
        by using their built-up knowledge from App Review as well as their knowledge of and
        integration into the development of Apple’s iOS hardware and software. Trial Tr.
        1107:22–1108:19 (Kosmynka). Apple, for example, develops subject-specific App
        Review teams to address unique issues. Trial Tr. 1078:20–1079:15; 1116:18–1117:18
        (Kosmynka) (“needed cross-functional help . . . had hundreds of folks across the company
        helping to do this, and across the company in completely different organizations”). And
        Apple can merge these groups as new, cross-cutting problems emerge. Trial Tr. 1078:20–
        1079:15 (Kosmynka). For example, Apple formed the App Store Improvements Team—
        a group to ferret out certain forms of spam—by merging members of the App Review
        Misleading Fraud team and App Review Compliance team. Trial Tr. 1078:20–1079:15
        (Kosmynka).

132.    Apple therefore uses—indeed, pioneered—robust manual review in the app review
        process, involving close to 500 Apple employees deployed across the globe. Trial Tr.
        1082:16–1083:15 (Kosmynka). Apple records demonstrate the large number of submitted
        apps that are rejected. PX-0300; PX-0314.24; DX-4374. App Review also has an
        incredibly diverse team, with “diverse background[s] and skillsets” with native speakers of
        81 different languages represented in the team. Trial Tr. 1082:16–1083:15 (Kosmynka).
        This diversity of the human review team allows new threats to be detected because “with
        81 languages, the team does a good job of understanding risks and concerns across the
        world” including proactively finding “blue whale apps” that were “encouraging folks to
        commit suicide.” Trial Tr. 1107:1–21 (Kosmynka).


                                                  51

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 65 of 377
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 66 of 377




134.    Rejections also protect developers, such as when Apple rejects a low-quality copycat app.
        DX-4463.003 (Epic celebrating Apple’s rejection of “Fortcraft,” a Fortnite copycat).
        Apple applies the same principles to protect its own apps by rejecting apps which are
        confusingly similar to Apple’s first party apps. Trial Tr. 1028:7–10 (Kosmynka). This
        curation works to all developers’ ultimate benefit: By instilling confidence in consumers
        that they can trust the apps available on the App store, Apple makes it more likely that iOS
        users will use (and pay for) the apps developers make available on the App Store. Trial
        Tr. 1076:17–1077:3; 1085:1–12 (Kosmynka) (“We want to make sure that the App Store
        is a great place for customers to find safe and trusted apps and a great opportunity for all
        developers. That’s the entire mission.”).

135.    Apple has improved its processes over time, making it both faster and more effective. DX-
        4178.076; Trial Tr. 1110:9–1111:2 (Kosmynka) (“Our goal and our promise that we’ve
        made to developers is that we complete a review for your app - - 50 percent of apps within
        24 hours. We refer to this as our SLA our Service Level Agreement. . . .The SLA as of
        this morning [May, 7, 2021] was 96 percent within 24 hours.”). In the last six years, Apple
        has updated its human review tool – Magellan – from version one to version 3 (and working
        towards Magellan 4) and continually improved its Mozart tool. Trial Tr. 1115:19–1116:17
        (Kosmynka). Apple has made its speed of review “[a]n area that we’re heavily focusing
        on.” DX-4526.071. As of trial, Apple was reviewing 96% of apps within 24 hours. Trial
        Tr. 1110:9–1111:9; 1112:1–14 (Kosmynka) (discussing SLA turnaround times for App
        Review).

136.    While Apple’s app review processes do not prevent the distribution of every low-quality
        app, Apple continues to innovate and improve its technology, practices, and processes.
        Trial Tr. 994:22–24, 996:13–16, 1035:24–1036:4 (Kosmynka) (Apple static and dynamic
        analyses for App Review were developed at Apple), Trial Tr. 1182:3–20 (Kosmynka)
        (Apple to striving to “continuously be better”). App Review also includes a “Business
        Excellent Unit” that goes through “every mistake” and will “do a root-cause analysis and
        make . . . whatever necessary improvements, whether that is improvements to tools or
        performance management of individuals within App Review. Trial Tr. 1081:13–1082:3
        (Kosmynka). Professor Rubin concludes that Apple’s app review processes profoundly
        contribute to iOS app security. Ex. Expert 11 ¶¶ 36–43 (Rubin).

137.    Apple employees also use their knowledge and expertise to continually improve app review
        tools as well as the safety, security, and trustworthiness of the iOS platform. Trial Tr.
        1108:20–1109:11 (Kosmynka). Much of the software that Apple uses during App Review
        were created internally, and as Apple learns about new threats to the iOS ecosystem, it will
        update its review software, its hardware, and/or its software to combat those new threats.
        Trial Tr. 1095:23–1102:8; 1108:20–1109:11 (Kosmynka). As Epic’s Engineering fellow,
        Mr. Andrew Grant, testified, “Apple engineers are great. They’re knowledgeable, skilled.
        They’re really motivated to make sure the developer is having a great experience.” Trial
        Tr. 733:10–14 (Grant).

        137.1 Epic’s security expert testified that App Review provides only minimal security
              benefits. Trial Tr. 2679:15–20 (Mickens). He conceded, however, that if the term
              “security” included the prevention of physical, mental, and financial harm, his


                                                53

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 67 of 377




               opinion about App Reviews security benefits would be different. Trial Tr.
               2679:21–2680:1 (Mickens). That is because his definition of “security” does not
               include protecting users from, for example, fraudulent apps that seek to obtain
               sensitive consumer information, or apps that distribute inappropriate content for
               children. Trial Tr. 2673:10–2674:23, 2685:8–18 (Mickens).

        137.2 Moreover, Dr. Mickens reached his opinions without reviewing any internal Apple
              documents, including those related to security or app review. Trial Tr. 2631:16–21
              (Mickens). Nor did he review, prior to his deposition, any deposition testimony
              from Apple employees. Trial Tr. 2632:7–11 (Mickens). Dr. Mickens did not have
              any direct evidence about the tools Apple uses for app review, Trial Tr. 2632:20–
              24, 2637:4–10 (Mickens), and did not review any documentation about the training
              process for app review, Trial Tr. 2632:25–2633:6, 2637:18–2638:3 (Mickens).

        137.3 Dr. Mickens pointed to Apple’s Enterprise Program—which permits businesses
              with over 100 employees to distribute applications to its own employees on
              employer owned iPhones and iPads—as an example of a successful program for
              the distribution of apps that do not go through App Review. Trial Tr. 2667:12–25
              (Mickens); Trial Tr. 3145:22–3146:11 (Schiller). But Dr. Mickens admitted that
              businesses are less likely to intentionally write a malicious app for their employees.
              Trial Tr. 2668:16–20 (Mickens). And even that program has sometimes been
              abused to distribute rogue or pirated apps. Trial Tr. 3146:13–3147:4 (Schiller).

E.      Apple continues to protect consumer privacy and security after apps are published

138.    Apple’s fraud engineering, algorithms, and risk team (“FEAR” team) seeks to protect
        consumers from fraud, malware, and other threats. Trial Tr. 2836:22–2838:8 (Schiller).
        For instance, this group monitors developer behavior to combat any attempt to engage in
        fraud or otherwise compromise users’ private information. Trial Tr. 2837:7–20, 2838:22–
        2839:2 (Schiller). This group also monitors developers to ensure that they are not engaged
        in money laundering or other illicit behaviors. Trial Tr. 1116:18–1117:18 (Kosmynka)
        (“Our fraud organizations, which are not within App Review, help with app review and
        discovery abuse.”).
                                                                                    . PX-0059.155.
        Without IAP, the FEAR team loses “the ability to understand a number of the fraud vectors
        that our [FEAR] team manages to look for, fraudulent credit cards, fraudulent transactions
        across applications, and so we’ll just do a less good job for customers there as well.” Trial
        Tr. 3186:25–3187:16 (Schiller).

139.    Apple also takes other measures to protect user privacy with respect to existing apps, such
        as requiring users to opt in for an app tracks their data and implementing differential
        privacy, which allows Apple to analyze de-individuated data. Trial Tr. 2681:15–19
        (Mickens); Trial Tr. 3165:13–3166:15 (Schiller). Apple also spends substantial resources
        on manual reviewers and technical investigations team engineers. Trial Tr. 1116:18–
        1117:18 (Kosmynka) (“we grew the team by 20 engineers”; “[w]e would have had
        hundreds of folks across the company helping to do this, and across the company in
        completely different organizations”). And it has a number of tools in place to detect


                                                 54

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 68 of 377




        malware on existing apps that it runs at periodic intervals to capture content at different
        times. Ex. Expert 11 ¶ 139 (Rubin). In addition, Apple freezes or terminates the accounts
        of developers who flout Apple’s guidelines. Ex. Expert 11 ¶ 89 (Rubin).

140.    Apple has adopted privacy practices that are stricter than what is required in the United
        States and, rather, follows the lead of stricter privacy laws applied in Europe. Trial Tr.
        3166:3–15 (Schiller). Not all developers agree with Apple’s approach to privacy, and
        Apple listens to those concerns, but it always prioritizes users. Trial Tr. 3848:12–21
        (Cook).

141.    As a result of the App Review efforts and Apple’s subsequent processes, there is a
        significantly smaller number of malicious iOS apps than those available on Android. In
        2019, the iPhone platform accounted for just 0.85% of malware infections. DX-4975.008.
        By contrast, Android accounted for 47.15% and Windows/PC accounted for 35.82%. Id.




        Among app stores, Android app stores have significantly higher numbers of malicious apps
        than the App Store. DX-4401.003–004; DX-4934.008; PX-0314.023; see also Trial Tr.
        3851:12–3852:6 (Cook) (discussing similar statistics). Although Dr. Mickens testified that
        he believed Android and iOS are roughly equivalent in terms of their security profiles, yet
        admitted that he had no knowledge of whether Android actually has more incidents of
        malware than iOS. Trial Tr. 2630:12–2631:6 (Mickens); Trial Tr. 3390:10–12 (“Android
        has a considerable malware problem, something like . . . 50 times the malware of iOS.”).
        Dr. Mickens also relied on an article stating that iOS and Android face the same kind of
        risks from bad apps, but acknowledged that the article did not analyze the frequency of
        such bad apps making it through to each platform. Trial Tr. 2639:3–14, 2640:19–2641:5
        (Mickens). Dr. Mickens also did not analyze the speed at which either iOS or Android
        responded to known issues. Trial Tr. 2646:5–20 (Mickens). In contrast, Mr. Federighi
        testified that “[t]he results [between Android and iOS] in the real world are just
        dramatically different, and it is well understood in the seucirty community that Android
        has a malware problem, and that iOS has succeeded in, so far, staying ahead of the malware
        problem.” Trial Tr. 3391:10–13 (Federighi).



                                                55

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 69 of 377




F.       Over time, Google has been tightening its app screening process and moving to a
         system that is more similar to Apple’s

142.     Recognizing the superiority of the iOS experience for consumers and developers, Google
         has moved from conducting no app review, to a purely automated review, to utilizing
         human reviewers as well.
                                                                . Ex. Expert 11 ¶ 57 (Rubin).

143.     Given Apple’s superior security performance,
                                                                                      . Ex. Expert 11
         ¶ 57 (Rubin); see also DX-4356.001 (“Although Google has taken steps to secure its Play
         store and stop malicious activity, hackers are still finding ways to infiltrate the app store
         and access users’ devices.”).

       VII.   The App Store Resulted In Significant Improvements In App Distribution,
                                Including Game App Distribution

A.       Before the App Store, distributing video games and other software was expensive and
         difficult, particularly for small developers

144.     Before the App Store was launched, many challenges confronted developers who wanted
         to get their software—including games—to consumers. Trial Tr. 2725:23–2727:16
         (Schiller).

145.     In the 1980s and 1990s, games were often sold in disk form through retailers like Gamestop
         and Wal-Mart. DX-3710.003; Trial Tr. 1195:17–1196:1; 1198:7–10; 1247:20–1248:4
         (Allison).

146.     For developers, software distribution was a resource-intensive effort that often required
         robust marketing campaigns and retailer relationships. Trial Tr. 2726:16–10 (Schiller)
         (describing experience with negotiating shelf space and purchasing “end caps”).
         Developers had to make physical copies of their master copy or contract with publishers to
         do so. Trial Tr. 2726:16–21 (Schiller). They also had to undertake similar efforts to design
         manuals and shrink wrap and assemble the package to be shipped to the distributor. Trial
         Tr. 2726:21–2727:10 (Schiller).

147.     Oftentimes, financing the packaging, advertising, and marketing of software was extremely
         expensive. Trial Tr. 2726:21–2727:13 (Schiller).

148.     Before digital game transaction platforms, consumers also faced frictions—including a
         limited, expensive selection of game software that, to purchase and play, they had to drive
         to the store, find it on the shelf, buy it in a box, and load it up onto their device. Trial
         Tr. 2726:18–2727:10 (Schiller).

149.     [OMITTED]

150.     When Epic agreed to distribute other developers’ games in the 1990s, it collected a 60%
         commission—which Mr. Sweeney characterized as a “good deal” for developers. Trial Tr.


                                                  56

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 70 of 377




        172:6–20 (Sweeney). Most distributors at the time charged 70–85% commission. Trial
        Tr. 173:4–12 (Sweeney); Trial Tr. 1196:2–1198:5 (Allison).

151.    By 2003, just before digital game transaction platforms began to have commercial success,
        developers often continued to receive 30% or less of the revenue from sales of their
        software. Trial Tr. 173:4–174:19. (Sweeney); Trial Tr. 2089:24–2090:1 (Hitt); Trial Tr.
        3862:1–10 (Cook).

B.      The App Store upended the status quo

152.    As described above, Apple equipped developers with powerful tools to build their apps.
        See, e.g., Trial Tr. 2878:6–2884:23 (Schiller) (describing certain tools); see also supra §
        III. And developers then only had to submit their apps to Apple, which took care of the
        rest—including marketing, distribution, and billing. Trial Tr. 2742:6–16 (Schiller); see
        also supra § VI.

153.    The App Store helped turn the prior revenue model on its head. See Trial Tr. 2727:11–13,
        2741:22–2742:2 (Schiller). Whereas game developers had previously earned 30% or less
        of revenue, the commission collected by Apple was, at most, 30% of the transaction price.
        Trial Tr. 2727:11–13, 2741:22–2742:5 (Schiller).

154.    As a result, many developers went from paying 70% of their revenue for publishing,
        distribution, marketing, and access to customers, to only paying 30% for the same services.
        Trial Tr. 173:4–175:18 (Sweeney); Trial Tr. 2726:18–2727:13 (Schiller). The App Store
        cut commissions essentially in half for paid games compared to traditional retail channels.
        Trial Tr. 173:4–175:18 (Sweeney); Trial Tr. 3862:1–20 (Cook). What is more, most
        transactions incurred no commission at all. Trial Tr. 2767:8–17 (Schiller) (describing
        prevelance of free apps, which pay no commission to Apple).

155.    The deals negotiated by game developers before the App Store were generally much
        inferior to the revenue-sharing model that Apple introduced with the App Store. Trial Tr.
        173:4–176:10 (Sweeney).

156.    By providing developers far and wide with not only this new platform but also equipping
        them with the tools to use it, the App Store had a democratizing effect. Trial Tr. 2737:9–
        24 (Schiller). Prior to the App Store, developers were typically large companies. Trial
        Tr. 2737:16–20 (Schiller). The App Store—and tools Apple made available to
        developers—enabled smaller developers to compete. Trial Tr. 2737:9–24 (Schiller). The
        App Store created an environment in which everyone has equal opportunity to find success
        and prosper. Trial Tr. 2737:15–2738:1 (Schiller).

157.    [OMITTED]

158.    Consumers also benefitted. The App Store provided a new, seamless, secure transaction
        platform through which they could obtain mobile apps on iPhones. Trial Tr. 2741:7–14
        (Schiller).




                                                57

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 71 of 377




C.      Apple has reduced its commission and the scope of transactions to which it applies

159.    Following the introduction of IAP in 2009, Apple charged a 30% commission on two
        specific types of digital transactions on the App Store: Paid downloads and in-app
        purchases of digital services or content. Trial Tr. 2790:5–10 (Schiller). Apple has never
        charged a commission on free downloads. Trial Tr. 2741:18–21 (Schiller). Apple also
        does not charge a commission on physical goods or services purchased through an app or
        on revenues made from in-app advertising. Trial Tr. 957:7–13 (Fischer); Trial
        Tr. 2768:15–2769:6 (Schiller). In 2019, developers earned over $400 billion in physical
        goods transactions through the App Store—all commission-free. Trial Tr. 2769:7–22.

160.    Over time, Apple has reduced or eliminated the commission on certain kinds of
        transactions for certain categories of apps. Trial Tr. 2804:21–22 (Schiller); Trial Tr.
        2088:1–14 (Hitt); Trial Tr. 3858:16–3859:4 (Cook); Ex. Expert 6 ¶¶ 165–66 (Hitt).

161.    Apple introduced a reduced commission structure for subscriptions in 2016.              Trial
        Tr. 2804:23–2805:11 (Schiller); Trial Tr. 3858:16–3859:4 (Cook).

        161.1 Apple had introduced subscriptions in February 2011, allowing developers to use
              IAP for recurring purchases. Trial Tr. 2801:21–2802:1 (Schiller); DX-3060. At
              the time, these subscription purchases were subject to the standard 30%
              commission. Trial Tr. 3184:2–25 (Schiller). This commission applied each time
              the subscription was renewed. Id. As Phil Schiller made clear on both cross-
              examination and redirect, there was no way for developers to sell subscriptions in-
              app prior to 2011. Trial Tr. 3100:19–22, 3104:8–14, 3183:9–3184:1 (Schiller); see
              Trial Tr. 3102:14–17 (Schiller) (“The rule from the day we opened the store was .
              . . all digital purchases . . . within apps or with apps at all on the App Store need to
              use our payment model. That’s what has always been the rule from the
              beginning.”). Developers could “sell content and services on their website,”
              including subscriptions—that is allowed, was allowed, and has always been
              allowed. Trial Tr. 3100:19–22 (Schiller).

        161.2 In 2016, Apple lowered the commission on subscription renewals. Trial
              Tr. 2804:23–2805:11 (Schiller); PX-2621.005; DX-4632.002. Specifically, Apple
              amended the DPLA to charge only a 15% commission on subscription charges after
              the first year to 15%. Trial Tr. 3106:10–13 (Schiller); PX-2621.005; DX-4632.002.

162.    The Video Partner Program is another example in which Apple reduced the commission
        charged on certain transactions. Trial Tr. 2806:15–21 (Schiller); Trial Tr. 3861:11–18
        (Cook); DX-3421. This program applies to premium subscription video providers who
        integrate their services into the Apple TV app. Trial Tr. 2806:6–15 (Schiller); DX-3421.
        Those providers then pay only a 15% commission to Apple when users make an in-app
        purchase of a subscription to their content streaming. Trial Tr. 2806:15–21 (Schiller); DX-
        3421.

163.    In 2011, Apple implemented the “reader rule.” Trial Tr. 2802:2–2803:7 (Schiller); DX-
        3115. The reader rule came about as a result of the evolution of the way users used



                                                 58

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 72 of 377




        Amazon’s Kindle Reader app as users were beginning to read books on their iOS devices.
        Trial Tr. 3196:8–3197:18 (Schiller). This rule permits developers to create apps that
        allowed users “to access previously purchased content or content subscriptions,” like
        “magazines, newspapers, books, audio, music, and video,” so long as the developer does
        not “encourage users to use a purchasing method other than in-app purchase.” PX-2790.11;
        see also Trial Tr. 2802:2–2803:4 (Schiller). Apple receives no compensation or
        commission for subscriptions made outside the app, but that consumers consume within
        the app. Trial Tr. 2803:2–4 (Schiller).

164.    For instance, under the reader rule, Netflix and Hulu could permit users to watch video
        content in the app based on a video subscription that had been purchased on a user’s
        computer. DX-3363.

165.    In 2018, Apple also clarified its policy for apps that operate services across multiple
        platforms to allow developers to monetize their apps without paying a commission to
        Apple. Trial Tr. 2808:6–2809:3 (Schiller).

        165.1 Apple’s Multiplatform Rule allows users of apps that operate across multiple
              platforms to access content, subscriptions, or features they have acquired in an app
              on other platforms or a web site, including consumable items in multi-platform
              games, provided those items are also available as in-app purchases within the app.
              PX-2790.10–.12 (§§ 3.1.1 & 3.1.3); see Trial Tr. 2808:19–2809:3 (Schiller).

        165.2 For example, a user on an Android device could download Microsoft’s Minecraft
              using the Google Play Store and then download Minecraft again on the App Store
              and play using the same Minecraft user account without needing to repurchase in-
              game items. DX-3796.003–004 (Mr. Schiller: “If users play Minecraft on for
              example the PC, and purchase goods there, and then run Minecraft on iOS or Apple
              TV with the same log on they would expect those goods to be there as well. . . . this
              is a big deal.”); Trial Tr. 647:24–48:11 (Wright). Apple receives no commission
              on paid content purchased through other platforms. Trial Tr. 2809:4–14 (Schiller).

        165.3 In contrast to some other platforms, Apple also permits cross-wallet functionality,
              which allows for purchases made on one platform to be used on another. Trial Tr.
              197:1–18, 238:9–239:17 (Sweeney); Trial Tr. 3208:8–16 (Schmid); Apple Ex.
              Depo. 2 at 83:12–16 (Kreiner). For example, an iPhone user can easily purchase
              V-Bucks from Epic’s website using the iPhone’s Safari or Chrome browsers (a
              transaction which would result in no commission to Apple) and spend them on the
              Xbox. Trial Tr. 299:9–20 (Sweeney).

        165.4 Also unlike certain consoles, Apple does not require price parity; that is, developers
              are free to price their in-app content on apps downloaded from the App Store higher
              than the same content sold through other platforms. Trial Tr. 2819:18–2820:2
              (Schiller).
                                                       . DX-3582.003.




                                                59

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 73 of 377




166.    Most recently, in January 2021, Apple launched its App Store small business program.
        Trial Tr. 2810:16–2811:5 (Schiller); DX-4168. This was another “industry-leading new
        developer program to accelerate innovation and help small businesses and independent
        developers propel their businesses forward.” DX-4096.001. To that end, the program
        reduced the commission rate to 15% for many smaller app developers. Id.; Trial Tr.
        2088:10–14 (Hitt); Trial Tr. 2810:19–2811:5 (Schiller). Earlier this year, Google followed
        suit, announcing a similar reduction in commission rates for all app developers, charging
        15% commission on the first $1 million of revenue per year, and then 30% after that,
        resetting every year. Trial Tr. 2815:17–23 (Schiller); Trial Tr. 3860:4–10 (Cook).

        166.1 Apple had contemplated reducing the commission for small developers as early as
              2016, and continued internal discussions to the present, including in at least one
              email chain in 2018. Trial Tr. 2810:24–2811:1, 2811:15–2812:15 (Schiller); see
              also Trial Tr. 3859:5–19 (Cook) (discussing relationship between the COVID-19
              pandemic and the rollout for the small business program).

167.    Apple has never increased its commission on paid downloads or in-app purchases, nor has
        it increased the $99 annual fee charged to developers who wish to distribute apps through
        the App Store. Trial Tr. 2740:8–15, 2763:17–22 (Schiller). Apple’s revenue from Search
        Ads beginning in 2016 does not represent an increase in commission, because no developer
        is required to use Search Ads in the first place. Trial Tr. 2816:17–18 (Schiller).

VIII. Consumers And Developers Have Benefitted From Apple’s Continuous Investment
                                   And Innovation

168.    Apple has continued to invest in improvements that directly or indirectly enhance the App
        Store experience for developers and consumers alike. Trial Tr. 933:20–934:2 (Fischer)
        (describing Apple’s investment in the 2017 redesign); Trial Tr. 2877:2–20 (Schiller); Trial
        Tr. 3857:4–23 (Cook). Apple’s internal documents repeatedly discuss its plans to create
        new features on the App Store. PX-0059.099, .0157; PX-0146; DX-3422.

        168.1 At trial, Epic pointed to Apple documents with surveys of developers that contain
              negative comments about the App Store. But Epic focused exclusively on figures
              related to one narrow issue—search and discoverability—which, given the nature
              of search results (in which only one developer’s app can be the top result for a given
              search) almost always leaves some developers dissatisfied. Trial Tr. 4001:7–9.

        168.2 These same documents show that developers overall have very high levels of
              satisfaction with the App Store. The same 2017 survey cited by Epic shows that
              64% of developers were somewhat or very satisfied with the App Store, and only
              22% were very or somewhat dissatisfied. DX-3922.063. This is not an anomaly:
              A similar study conducted in 2018 showed 65% of developers were very or
              somewhat satisfied with the App Store overall, and only 19% were somewhat or
              very dissatisfied. DX-3513.015. And many other surveys—which Apple regularly
              conducts—contain many positive comments about the App Store. PX-2062.006–
              .007 (“Apple App Store is the best”; “I am very satisfied”; “[I]t is clear that Apple




                                                60

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 74 of 377




               cares about the App Store”); DX-3781.008 (“Most developers are generally
               satisfied.”).

        168.3 These surveys demonstrate that Apple seeks feedback—both positive and
              negative—from developers to improve and innovate. Trial Tr. 885:10–13, 948:8–
              24 (Fischer). As one example, early developer surveys indicated that “[t]he App
              Review process” was “an issue for many.” DX-3781.013 (July 2010). As Mr.
              Kosmynka explained, Apple invested heavily in App Review and torns around 96%
              of submissions within 24 hours. Trial Tr. 1110:9–111:9, 1112:1–14 (Kosmynka).
              Complaints that the review process is slow are now infrequent. Trial Tr. 1002:15–
              21 (Kosmynka). And of course, Apple rejects about 40% of all apps submitted for
              review, so there are bound to be dissatisfied developers. Trial Tr. 3994:3–13
              (Cook).

        168.4 Ignored by Epic are Apple’s user satisifaction surveys, which show even higher
              levels of satisifcation. In 2017, 87% of U.S. consumers were satisfied with their
              iPhone. DX-4275.205. Among the relatively few unsatisfied U.S. consumers, none
              of the top complaints related to the App Store or apps. DX-4275.207–.218. In
              2019, 86% of U.S. consumers were satisfied with their iPhones. DX-4089.056.

169.    Apple’s investment in the App Store has been significant. Indeed, Apple spent
        approximately $100 billion in research and development since 2005, including billions in
        software, hardware, services, and other tools related to the App Store. Trial Tr. 2877:2–12
        (Schiller); Trial Tr. 3613:5–12 (Malackowski); Ex. Expert 12 ¶ 22 (Malackowski). As a
        result, Apple has continued to iterate on and grow these features year after year. Trial Tr.
        948:2–15, 949:13–20 (Fischer) (describing how developer feedback helps Apple “improve
        the App Store experience”).

170.    As a result, Apple’s devices, software, and platform outperform its peers. Trial Tr. 3845:7–
        21 (Cook). Even Mr. Sweeney acknowledged that he loved the iPhone’s aesthetic and
        liked most of the versions of its hardware as well as most of the aspects of its operating
        system. Trial Tr. 302:1–15 (Sweeney).

A.      Apple has relentlessly invested in software, hardware, and integration innovations

171.    Among the major technical innovations introduced by Apple in early iPhones was a built-
        in accelerometer. Trial Tr. 2878:6–20 (Schiller); DX-5335.001. The accelerometer was
        embedded in the first iPhone’s design—among the first smartphones to do so. DX-
        5335.001; Trial Tr. 2878:19–20 (Schiller). The accelerometer measured changes in
        velocity along three axes. DX-5335.001; see Trial Tr. 2878:16–18 (Schiller). Among
        other things, this allowed users to appreciate games (and other features) in the viewing
        format best suited for the content displayed on screen. Trial Tr. 2879:21–24 (Schiller).

172.    Apple rolled out two more major innovations the next year. As discussed above, Apple
        introduced IAP—a key innovation that enabled developers to adopt new business models
        involving the delivery of digital content. See supra § III.F. Apple also introduced Push
        Notification Service. DX-5335.002. This allowed apps to send users a message when



                                                61

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 75 of 377




        something changed in the apps, which allows developers to give various prompts to users
        and allows users to be reminded about important developments in their apps (rather than
        having to constantly open and check the apps). DX-5335.002;. In December 2019, Mr.
        Ko of Epic stated that outside of the App Store and Google Play, “there is really no truly
        comprehensive payment solution that does everything needed for a game company.” DX-
        4496; Trial Tr. 816:5–25, 817:20–24 (Ko).

173.    In 2010, Apple introduced gyroscope hardware. Trial Tr. 2878:25–2879:5 (Schiller); DX-
        5335.003. Gyroscope is a motion sensor embedded in Apple’s mobile devices that can
        sense motion on three axes and works with the accelerometer to capture information about
        the device’s position. DX-5335.003; Trial Tr. 2879:6–9 (Schiller). This allowed
        developers to build new features into apps, providing iOS users with more complex apps.
        Trial Tr. 2879:10–17 (Schiller); see also DX-5335.003.

174.    That same year, Apple also made a “big breakthrough” by introducing the Retina Display,
        which improved screen resolution, making individual pixels unperceivable to the average
        human eye at a distance of 12 inches. Trial Tr. 2879:18–2880:6 (Schiller); DX-5335.004.
        In subsequent years, Apple would continue to expand the iPhone display size, and also
        eliminate the home button, further increasing the usable footprint of the screen and
        improving user-interface options for app developers. DX-5335.004.

175.    In 2013, Apple introduced Touch ID and vastly improved iPhone hardware. DX-5335.005.

        175.1 Touch ID is a sensor that reads fingerprints. DX-5335.005. Touch ID was
              considered to be more reliable and more secure compared to past efforts to include
              a fingerprint scanner. DX-5335.005. Apple’s Keychain and password innovations
              have provided further protection for user security. Trial Tr. 3167:19– 3168:25
              (Schiller).

176.    [OMITTED]

177.    In 2015, as part of the iOS9 update, developers got access to three new gaming SDKs:
        GameplayKit (which helps create artificial intelligence), and ReplayKit (which lets users
        record and share gameplay). Trial Tr. 2901:4–2902:10 (Schiller); DX-5335.011. That
        same year, Apple released the Taptic Engine, which is Apple’s mechanism for haptic
        feedback on the iPhone. DX-5335.011; Trial Tr. 2880:23–2881:1 (Schiller). Haptic
        feedback recreates a sense of touch or movement using a motor that emits different levels
        of vibration power and sensations. DX-5335.011; Trial Tr. 2881:2–12 (Schiller).

178.    In 2016, the iPhone 7 was upgraded with stereo speakers, providing dynamic range for
        better sound quality. Trial Tr. 2881:20–2882:7 (Schiller); DX-5335.006.

        178.1 In 2017, Apple introduced the Neural Engine, which was optimized for machine
              learning and allows developers to use advanced programming techniques that can
              free up the phone’s central processing unit and graphics processing unit to do other
              functions. Trial Tr. 2882:15–2883:10 (Schiller).




                                                62

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 76 of 377




179.    In 2017, Apple launched Face ID. DX-5335.016. Consumers could now use Face ID to
        make secure in-app purchases. DX-5335.016. Apple also began to sell phones, beginning
        iPhone X, using OLED display technology, which provides blacker blacks and higher
        contrast ratios. Trial Tr. 2880:10–21 (Schiller).

180.    Apple unveiled a series of hardware and software upgrades in 2019, including download
        improvements as well as Screen Time Controls, Digital Wellness, and Dark Mode. DX-
        5335.006. In 2019, Apple also launched a new Machine Learning Model and introduced a
        major upgrade to its fraud-prevention system. PX-0059.155.

181.    In the last year, Apple has continued to roll out new improvements, including LiDAR and
        M1 ARM Chips. DX-5335.007.

        181.1 In 2020, Apple introduced LiDAR (Light Detection and Ranging) for certain
              iPhones. DX-5335.007; Trial Tr. 2883:11–20 (Schiller). This built upon existing
              smartphone technology by improving the range of scanning technology, improving
              the quality of photos, and enabling sharper augmented reality (including for
              augmented reality game apps). Trial Tr. 2883:11–2884:23 (Schiller).

182.    Apple’s iPhone hardware has kept pace with these newest software innovations. Trial Tr.
        2889:13–2893:18 (Schiller); DX-5335.007. Apple designs its own chips, with new series
        every year, and has been making significant improvements in its chips throughout the life
        of the iPhone. Trial Tr. 2890:6–2891:24 (Schiller). As a result of Apple’s innovations, the
        core processing performance of iPhones has increased “one hundredfold.” Trial Tr.
        2893:3–11 (Schiller). As Mr. Sweeney said, the iPhone remains a premium product to this
        day. Trial Tr. 302:16–18 (Sweeney). This has allowed developers to take full advantage
        of software innovations and deliver ever more sophisticated and higher-quality apps. Trial
        Tr. 2893:24–2894:14 (Schiller).

        182.1 Apple also has invested in updates to its cellular technology. The original iPhone
              used Edge, a faster version of 2G. Trial Tr. 2885:7–12 (Schiller). In 2008, Apple
              “added 3G and brought that into the network,” in 2012, “the next generation came
              into iPhone called LTE, stands for long term evolution,” and in 2020, “Apple
              implemented the latest standard which is 5G.” Trial Tr. 2886:1–2887:10 (Schiller).
              Although Apple did not “invent cellular networks,” its “teams had a lot of work to
              do to bring them out in a way that worked well for [its] customers.” Trial Tr.
              2886:1–2887:10 (Schiller). Apple has “a huge team that has to engineer both the
              hardware and the software, as well as test it, on every carrier network around the
              world.” Trial Tr. 2887:15–19 (Schiller). Apple similarly has been adapting its
              devices to be compatible with new Wi-Fi technologies. Trial Tr. 2888:18–2889:3
              (Schiller).

183.    [OMITTED]

184.    This partial list includes only some of the major features and functionalities Apple has
        added since it introduced the first iPhone. Trial Tr. 2930:25–2931:4 (Schiller); DX-
        5335.001–019. All in, Apple has made thousands of hardware, software, and firmware



                                                63

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 77 of 377




        improvements to the iOS ecosystem. Trial Tr. 2931:5–15 (Schiller); Trial Tr. 741:7–24,
        747:1–10, 751:1–752:7 (Grant) (acknowledging Apple has consistently improved the
        iPhone and related software tools); Trial Tr. 744:10–25 (Grant) (testifying that while the
        PlayStation 4 “substantially outperformed mobile platforms” when launched, the iPhone
        arguably exceeds its processing power now). In this respect as in others, Apple has shown
        itself to be a relentless innovator. Trial Tr. 2931:5–15 (Schiller). As Mr. Sweeney
        conceded in response to the Court’s questioning, it was these technological innovations to
        the iPhone that enabled it to run “a game as graphically elaborate as Fortnite.” Trial Tr.
        144:16–45:10 (Sweeney); Trial Tr. 740:23–741:5 (Grant).

B.      Apple has relentlessly invested in new developer tools, and improvements to existing
        tools

185.    Apple has developed an extensive array of tools that it licenses to app developers. Trial
        Tr. 2894:15–2902:10, 2924:8–2930:24 (Schiller); Ex. Expert 12 ¶¶ 20, 31 (Malackowski).
        Some of these tools were developed entirely internally; others were based on open source
        software. Trial Tr. 2940:6–10, 3189:7–10 (Schiller). But in all instances, even when
        utilizing open source software, Apple “build[s] and improve[s]” the software and tools
        “with its own technology and innovation.” Id.

186.    As noted above, Apple invested substantial resources in creating a state-of-the-art SDK in
        advance of the App Store’s launch. See supra § III.D.

187.    Apple releases new, expanded SDKs with each major release of iOS. Trial Tr. 2894:23–
        2895:5 (Schiller). These SDKs help developers take advantage of new technologies and
        features of iOS and Apple’s mobile devices. Trial Tr. 2731:17–2732:5 (Schiller).

188.    Epic’s Infinity Blade was among the first game apps to integrate GameKit features. DX-
        5335.009.

189.    [OMITTED]

190.    The next year, Apple introduced Sprite Kit. Sprite Kit is a powerful graphics framework
        ready-made for developing 2D games. Trial Tr. 2896:17–2897:4 (Schiller). It included
        built-in physics support—for example, when objects on the user’s screen bump into each
        other—and simplified the process of developing these types of games. Id. (Schiller).

191.    In 2014, Apple provided developers with Metal—a particularly potent developer tool.
        Trial Tr. 2897:6–20 (Schiller); see also DX-4154.

        191.1 Metal is a powerful computer graphics API. Trial Tr. 2897:9–14 (Schiller). It was
              a vast improvement over its predecessor, and it continues to improve. Trial
              Tr. 2900:17–23 (Schiller). By Epic’s admission, Metal is “fast, agile, [and] feature-
              rich,” Apple Ex. Depo. 5 at 67:9–68:8 (Penwarden), and “bl[ew] away” competitors
              “in every way,” DX-3098.001; DX-3068.001; Trial Tr. 247:8–11; 250:9–251:1
              (Sweeney).




                                                64

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 78 of 377




        191.2 Fortnite takes advantage of Metal’s powerful capabilities. Epic’s VP of
              Engineering, Nicholas Penwarden, testified that “working with Metal [was] a
              dream” compared to the tools then available on Android. Apple Ex. Depo. 5 at
              63:9–13 (Penwarden). “[G]etting Fortnite running on iOS using Metal was a very
              positive experience and, again, easier than the experience we had on Android
              platforms.” Apple Ex. Depo. 5 at 62:16–19 (Penwarden). Metal was “the number
              one differentiator that allowed [Epic] to get Battle Royale running on iOS faster
              than on Android.” Apple Ex. Depo. 5 at 66:13–21 (Penwarden). Mr. Sweeney
              testified that Metal contributed to Epic’s ability to build a top-quality version of
              Fortnite for iOS. Trial Tr. 247:8–11 (Sweeney).

192.    After Apple acquired TestFlight (a mobile app testing system) in 2014 to provide better
        beta testing service to its developers, Apple added key features to it (such as allowing
        multiple versions of an app to be tested simultaneously), and then integrated it into its suite
        of iOS development tools. Trial Tr. 1077:4–19; 1116:19–1117:18 (Kosmynka). This
        provided developers with a controlled environment in which they could test and refine their
        apps. Trial Tr. 574:13–575:2 (Wright). And a survey showed that by 2015 73% of large
        developers already were using TestFlight and another 11% intended to do so. DX-
        3800.097–098. TestFlight caused “excitement in the market.” Trial Tr. 574:24–75:2
        (Wright).

193.    In 2017, Apple provided developers with ARKit and Core ML. Trial Tr. 2924:14–15,
        2928:15–19 (Schiller).

        193.1 ARKit is a set of tools for developers to create augmented reality (AR) apps and
              features. Trial Tr. 2924:16–2925:6 (Schiller);. ARKit provides “a number of
              advanced technologies that allow for placing computer-generated imaginaries in
              the real world as seen through your iPhone’s camera.” Trial Tr. 2924:21–2925:1
              (Schiller). One example of the type of app that ARKit enables is Animal Safari,
              which allows users to place virtual life-sized animals in their real-world
              surroundings. Trial Tr. 2925:9–17 (Schiller).

        193.2 As Apple continued to improve ARKit, Epic acknowledged internally that its
              capabilities were industry-leading. DX-4119.001 (“Two of the most impressive
              features (human occlusion of CG and live mocap) are powered by tech in the new
              version of ARKit and were described as ‘exclusive to iOS.’”); see also DX-
              3556.001 (Epic employees remarking “Sweet!” and “Awesome news” when
              another employee reports that he “found the hardware accelerated HEVC apis that
              iOS devices support. This means the AR streaming thing I did can be hardware
              encoded/decoded on iDevices to/from Mac/PC.”); Trial Tr. 747:1–10 , 751:1–752:7
              (Grant). Mr. Sweeney also admitted that Apple’s ARKit was a “robust” AR SDK
              and that he expected Apple to be “significant AR market participant.” Trial Tr.
              287:20–288:8. These improvements are particularly valuable for game users and
              developers as augmented reality likely will be a significant factor in the future of
              gaming. Trial Tr. 746:14–17.




                                                  65

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 79 of 377




        193.3 Core ML provides developers with machine learning “tools that help software
              predict what may happen and then respond appropriately for the user to thelp them
              do things not possible with traditional software.” Trial Tr. 2928:20–2928:2
              (Schiller). For instance, Core ML was used in part to create the HomeCourt
              basketball app, which can be used to calculate in real-time a basketball player’s arm
              angle, leg angle, release angle for a shot, and more, all of which are useful for
              coaches and players. Trial Tr. 2929:23–2930:8 (Schiller). Core ML will become
              more and more useful for game developers as time goes on. Trial Tr. 2929:13–15
              (Schiller).

194.    In 2019, Apple improved its suite of AR tools with Reality Kit and Reality Composer.
        RealityKit is a simpler version of ARKit that “make[s] it easier for the developer to take
        advantage of . . . ARKit,” especially less experienced developers. Trial Tr. 2926:14–17,
        2927:15–19 (Schiller);. Reality Composer is a new utility app that allows designers to edit
        AR scenes, animations and events from Mac and iOS devices. Trial Tr. 2927:23–2928:2
        (Schiller). These tools enabled more developers to create AR apps with better features but
        fewer resources. Trial Tr. 2927:20–2928:7 (Schiller).

195.    [OMITTED]

196.    To date, Apple has created and made available more than 150,000 APIs. Trial Tr. 2894:21–
        22 (Schiller); Ex. Expert 12 ¶ 20 (Malackowski). It also has continually improved the
        APIs, rolling out updates, fixes, and new versions of many APIs in successive SDKs. Trial
        Tr. 2894:23–2895:14 (Schiller). For instance, Apple has enabled support for third-party
        controllers to be used in iOS games. Ex. Expert 6 ¶ 146 (Hitt).

197.    As a result—and by Epic’s own admission—Apple’s APIs are superior to Android’s.
        Apple Ex. Depo. 5 at 69:8–70:9 (Penwarden). Indeed, the breadth, depth, and quality of
        Apple’s APIs allowed Epic to launch Fortnite faster on iOS than Android. Apple Ex.
        Depo. 5 at 70:3–9 (Penwarden). Mr. Sweeney admitted that Epic itself has used thousands
        of Apple’s APIs and tools over the years. Trial Tr. 246:21–25 (Sweeney).

198.    On top of all this, Apple also created Swift in 2014, an open-source, easy-to-learn, general-
        purpose language, built specifically using a modern approach to safety, performance, and
        software design patterns. DX-5335.010. This allowed developers to program iOS faster
        than they had been able to do with previous languages. DX-5335.010. And it became
        popular: By 2019, the Microsoft Outlook, Hulu, Tinder, Postmates, and Walmart apps,
        among others, were written, at least in significant portion, with Swift. DX-5335.010.

199.    In addition to these technologies and services, Apple also spearheaded several programs to
        benefit the developer community and, consequently, enhance the broader ecosystem. Trial
        Tr. 2931:5–2932:7 (Schiller).

        199.1 For example, developers were able to announce and demonstrate new products and
              features at Apple’s Worldwide Developer Conference (“WWDC”). Trial Tr.
              747:11–748:14 (Grant). Indeed, Epic has given presentations and demonstrated its




                                                 66

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 80 of 377




               products, including Fortnite and Infinity Blade, at WWDC and Apple media events.
               Trial Tr. 747:11–748:9 (Grant); Trial Tr. 937:12–20 (Fischer).

        199.2 Apple has helped create schools at “both the high school and college level around
              the world in Brazil, in Indonesia, in Italy, in China, everywhere [it] can to help
              create the next generation of developers to unleash their visions in the world.” Trial
              Tr. 2932:2–6 (Schiller).

        199.3 More generally, Apple is committed to improving the app review process. Trial Tr.
              1037:17–20 (Kosmynka) (“the fact that mistakes exist means we’ve got to be better
              at [app review] and you need human beings to do that”) Apple freely admits that
              in the process of reviewing thousands of new apps a week, Trial Tr. 1039:4–17
              (Kosmynka), that occasionally mistakes are made. Trial Tr. 1036:23–1037:2
              (Kosmynka). When those mistakes in the application of app review guidelines are
              identified the mistakes are taken seriously, Trial Tr. 1042:14 (Kosmynka), the app
              review team does what they can to quickly rectify the problem and to prevent them
              from reoccuring, Trial Tr. 1036:23–1037:2 (Kosmynka). Despite the small number
              of mistakes in app review relative to the millions of apps and updates that are
              reviewed, as Mr. Kosmynka testified, “a single incident does not make me question
              the overall effectiveness [of app review].” Trial Tr. 1042:14–18 (Kosmynka); see
              also Trial Tr. 1042:7–9 (Kosmynka) (in 2019 there were 4,808,685 app
              submissions). “We proactively catch the [vast] majority of issues. We certainly do
              miss some. I think it is a small fraction.” Trial Tr. 1183:12–1184:6 (Kosmynka).

               199.3.1     At trial, Epic pointed to an example of an app that made it through App
                           Review called High School Rescue Squad in which users played as
                           characters protecting a school and other locations from attack, which
                           was not appropriate under App Review guidelines. Trial Tr. 1180:1–
                           1182:2 (Kosmynka); see also PX-0131. Once the app was discovered,
                           App Review removed the app, removed similar apps from the same
                           developer, and audited to investigate the mistakes that had been made.
                           Trial Tr. 1180:1–1182:2 (Kosmynka).

        199.4 Even Epic’s own executives concede Apple’s developer support is at least on par
              with other platforms’ and Apple’s engineers are “great.” Trial Tr. 732:23–733:14
              (Grant).

C.      Apple fiercely protects consumer privacy

200.    Consistent with its belief that privacy is a human right, Trial Tr. 3937:8–11 (Cook), Apple
        has made it a priority to implement a number of features and tools to provide better
        protection of iOS users’ privacy. Trial Tr. 2723:2–16 (Schiller). Consumer surveys
        confirm that privacy is a “very key factor” for consumers when choosing Apple. Trial Tr.
        3848:22–3849:7 (Cook). Mr. Ko, Epic’s payment processing specialist, confirmed that
        data privacy is a core concern for customers, including those of Apple and Epic. Trial Tr.
        819:21–820:3 (Ko).




                                                67

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 81 of 377




201.    In 2019, for example, Apple introduced “Sign in with Apple.” DX-5335.015. This feature
        allows users to securely log in to new apps in one click while also “hiding” their real email
        addresses from developers, reducing the ability of third-party sign-in services to track and
        share users’ personal data. Id.

202.    Also in 2019, Apple gave users the additional option to share their location with an app
        once (rather than always, never, or while using the app)—giving consumers greater control
        over their sensitive location information. DX-5335.015.

203.    In 2020, Apple gave users even greater control over their location information by allowing
        them to share only their approximate location with developers. DX-5335.015. Apple also
        created an on-screen indicator to inform users when their microphone or camera were on—
        a feature previously available on laptops but not on smartphones (indeed, a feature that
        some Android some phones still do not have). DX-5335.015.

204.    Apple also recently introduced “Privacy Nutrition Labels” in which developers must
        describe the privacy practices for each particular app on its App Store page. Trial Tr.
        3408:18–23; Trial Tr. 3847:15–3848:3 (Cook). This includes identifying all data the
        developer or its third-party partners collect (unless specified exceptions apply). DX-
        5335.015. This allows users to learn about f the data types the app may collect, and whether
        that data is linked to them or used to track them. DX-5335.015.

205.    In addition, Apple is implementing “App Tracking Transparency.” Trial Tr. 3166:16–
        3167:7 (Schiller); Trial Tr. 3409:18–3410:4 (Federighi). App Tracking Transparency will
        require apps to get the user’s permission before tracking their data across apps or websites
        owned by other companies. Trial Tr. 3166:16–3167:7 (Schiller); Trial Tr. 3409:18–3410:4
        (Federighi). This will allow users to make more informed choices about the apps they use
        and the permissions they grant to those apps, including whether to allow apps to track them.
        Trial Tr. 3166:16–3167:7 (Schiller); Trial Tr. 3409:18–3410:4 (Federighi).

206.    As a result of these and other innovations and policies, Apple has outpaced its competitors
        in protecting consumers’ privacy. Ex. Expert 11 ¶ 44 (Rubin). Mr. Sweeney, an iPhone
        user, said that he found Apple’s approach to privacy and customer data security superior
        to Google’s approach to customer privacy and customer data. Trial Tr. 302:22–303:4
        (Sweeney). Mr. Sweeney further agreed that “if Apple were to compromise those
        fundamental differentiators,” it may lose a competitive advantage over Android, depending
        on those changes. Trial Tr. 303:11–16 (Sweeney).

D.      Apple also continually improves the App Store storefront

207.    Since the App Store’s 2008 launch, Apple has continually sought to improve the
        storefront’s interface and capabilities—for the benefit of both developers and users. Trial
        Tr. 2747:14–25 (Schiller).

208.    For example, Apple redesigned the App Store in 2012 to replace the “Categories” tab with
        “Top Charts” and “Genius” tabs.           DX-5335.018.      These offered personalized
        recommendations for iOS Applications. Id. This helped users to find apps they were most
        likely to enjoy; it helped connect developers with the customers most likely to purchase


                                                 68

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 82 of 377




        their products. Id. The current list of app categories is available                       at
        https://developer.apple.com/app-store/categories. Trial Tr. 1191:7–24 (Kosmynka).

209.    Between 2014 and 2016, Apple made at least three significant improvements to the App
        Store relevant to game app developers and game app users experiences. First, Apple
        optimized the App Store’s search capabilities. Trial Tr. 3963:12–19 (Cook). Second,
        Apple created App Previews, a feature that allowed developers to showcase up to three
        videos to potential players, and introduced the “Explore” tab. DX-5335.018. Third, Apple
        introduced Search Result Ads, allowing developers to pay to promote their App when a
        user searched relevant keywords to a users’ text input. Trial Tr. 2816:1–16 (Schiller).
        Apple does not promote its own products in Search Result Ads. Trial Tr. 2819:10–14
        (Schiller). Moreover, Apple’s search algorithms do not preference Apple products or apps
        but rather is based on 42 different factors. Trial Tr. 3139:3–14, 3141:7–3142:14 (Schiller).
        Each of these features improved user acquisition for game app developers, particularly
        small ones. Trial Tr. 2818:15–2819:6 (Schiller).

210.    In 2017, Apple overhauled the App Store’s U.S. storefront again. Trial Tr. 927:15–18,
        929:9–11 (Fischer); DX-3642; PX-0059.011; PX-1932. This was a “ground up” redesign
        that “ma[de] discovering apps and games easier than ever before.” DX-3642.001; DX-
        3202.

        210.1 The redesign included new tabs to improve discoverability. DX-5335.019. For
              example, the “Today” tab featured exclusive premieres of new apps, news releases,
              recommended tips, and how-to guides that were updated daily by App Store’s
              global team of editors. Trial Tr. 929:18–930:2 (Fischer). To make navigation even
              easier, the redesign also added “Games” and “Apps” tabs to the App Store—
              allowing users to find game apps separately and more efficiently. Trial Tr. 932:7–
              15 (Fischer). This essentially provides free marketing to developers, who benefit
              from the improve store design that enables users to more easily find their apps. DX-
              3055.006.

        210.2 In addition, the redesign also made in-app purchases more discoverable by
              displaying them on an app’s product page and in search results. DX-3642.006; DX-
              5335.019. And Apple included other changes to offer better showscases of an app’s
              content and easier-to-read information about an app’s rank, rating, and reviews.
              DX-5335.019.

        210.3 Nor were these innovative interface improvements easily implemented. The
              redesign required a significant investment from Apple. Trial Tr. 934:23–935:7
              (Fischer).

211.    Most recently, Apple has undertaken an enormous effort to cull from the App Store apps
        that no longer function as intended, do not follow current review guidelines, or are
        outdated. DX-4399.064 (Over 400,000+ apps have been removed as part of the cleanup
        program”); Trial Tr. 1078:20–1079:15 (Kosmynka) (“App Store Improvements is - - it’s
        an ongoing process to continuously clean and curate the live apps on the store.”). To that
        end, Apple is evaluating and removing apps in all categories on an ongoing basis. Trial


                                                69

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 83 of 377




        Tr. 1137:13–21 (Kosmynka) (App Improvement program “removed 400,000 or more
        apps” from the App Store).

 IX.     The App Store’s Business Model Has Contributed To The Rapid Proliferation Of
                                  Apps, Including Game Apps

212.    The App Store’s business model helped lead to digital distribution becoming the prominent
        form of game distribution. DX-3710.003, .010.

213.    From the start, Apple’s goal was “to get as many apps out in front of as many iPhone users
        as possible.” PX-0880.021. Apple has done so by creating tremendous growth in every
        facet of app distribution: The number of developers creating game apps for iOS users, the
        number of consumers who use and enjoy those game apps, the number of game apps
        available on the App Store, the number of transactions of game apps, and the amount
        consumers have paid and developers have earned from those game app transactions. Trial
        Tr. 3861:17–18 (Cook). In short, the App Store has enjoyed explosive growth, driven
        significantly by the positive indirect network effects between app developers and users.
        Ex. Expert 8 ¶¶ 16, 127–30 (Schmalensee); see also Trial Tr. 1679:24–1680:14 (Evans)
        (Dr. Evans agreeing that “the output of the App Store has grown explosively by any
        reasonable measure”); Trial Tr. 2326:22–24 (Cragg) (agreeing to “explosive growth”).
        Absent evidence of some output restriction from a challenged practice, there is no reason
        to conclude that output restrictions are anti-competitive, a point that Dr. Evans and Dr.
        Schmalensee presented together in an amicus brief in Ohio v. American Express. Trial Tr.
        1902:11–1903:6 (Schmalensee). Dr. Evans did not analyze output in this case, and has not
        shown any restriction on output—nor could he, given the dramatic increase in output since
        the App Store launched. Trial Tr. 1903:7–1904:5 (Schmalensee).

A.      The number of game app developers and users has dramatically increased

214.    As discussed above, the App Store reduced the barriers and costs associated with
        developing and distributing game apps. See supra § VII. As a result, developers flocked
        to the Apple ecosystem. Trial Tr. 2783:19–2787:6 (Schiller); DX-4192; Trial Tr. 3861:5–
        10 (Cook).

215.    Drawn by the continual improvements to the App Store and Apple’s developer tools, see
        supra § VIII, that growth continued year-over-year. Trial Tr. 2759:9–17 (Schiller). Today,
        there approximately 1 million members in the Apple Developer Program (and over 30
        million registered iOS developers). Trial Tr. 2759:14–17, 2760:10–15 (Schiller). Apple’s
        Developer Relations, including Human Review, works with developers and provides
        support to get apps into the App Store, with result being that in the last year, 150,000
        developers submitted an app to the App Store for the first time. Trial Tr. 1109:12–1110:8
        (Kosmynka).

216.    There was similar growth among App Store customers. The App Store crossed 500 million
        cumulative App Store Customers in 2014. DX-3734.022. And by the end of 2015, there
        were 650 million customers who transacted on the App Store. DX-4526.027. That growth




                                                70

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 84 of 377




        also has continued: Today there are almost 1 billion customers worldwide and over 500
        million weekly store visitors. Trial Tr. 2846:6–10 (Schiller).

217.    In Mr. Sweeney’s understated words, “the number of apps increased” from 2010 to 2020,
        competition “grew dramatically.” Trial Tr. 91:4–5 (Sweeney).

B.      The number of game apps available on the App Store has dramatically increased

218.    Alongside this growth in developers and consumers, the App Store has overseen an
        exponential proliferation in the availability of apps. Trial Tr. 2845:22–24 (Schiller)
        (iPhone users downloaded over 1.8 billion apps by September 2009); Trial Tr. 2846:11–12
        (Schiller) (the App Store currently has approximately 2 million apps available to iPhone
        users); Trial Tr. 3860:17–3861:4 (Cook).

219.    At launch, the App Store’s U.S. storefront offered 452 third-party apps (131 of which were
        games) by 312 distinct developers. Trial Tr. 2085:21–23 (Hitt); Ex. Expert 6 ¶ 182 (Hitt).
        In the App Store’s first year, the number of available apps grew to over 75,000. DX-
        4608.008. This growth was particularly pronounced among “gaming and entertainment
        titles.” Id.

220.    By contrast, in September 2009, users of Sony PSPs could access 607 game titles and users
        of Nintendo DS’s could access 3,680 titles; iOS users had access to 21,178 game titles on
        the App Store. DX-4608.008.

221.    This growth continued. By 2014, there were over 1,000,000 apps on the App Store. DX-
        3734.024. By 2015, there were over 1.4 million apps available on the App Store. Ex.
        Expert 12 ¶ 21 (Malackowski). And by 2020, there were over 1.8 million apps available
        on the App Store. Id.; see also Trial Tr. 3633:3–13 (Malackowski) (describing “steady,
        consistent, significant growth”). Games remain a significant share, with over 300,000
        game apps available in the 2019 fiscal year. Trial Tr. 2085:21–23 (Hitt); Ex. Expert 6
        ¶ 182 (Hitt); see also Trial Tr. 3225:1–12 (Schmid) (“Games are the biggest category in
        the App Store.”).

222.    While the App Store generated growth in apps of every kind, free apps in particular became
        more prevalent. Trial Tr. 2767:8–17 (Schiller). At launch, about 32% of apps on the App
        Store were free. Ex. Expert 6 ¶ 169 (Hitt). As a result, developers shifted away from paid-
        to-download game apps toward free-to-download game apps (with or without in-app
        purchases). Trial Tr. 2767:8–17 (Schiller); Trial Tr. 2095:14–21 (Hitt); Ex. Expert 6 ¶¶ 9,
        169, 269 (Hitt).

223.    In 2013, more game apps were completely free—meaning both free-to-download and
        offering no in-app purchases—than pay-to-download. Ex. Expert 6 Fig. 38 (Hitt). By the
        end of 2019, 66% of game apps were free-to-download and offered no in-app purchases
        and about 25% were free-to-download with in-app purchases. Id. Users now have to pay
        to download less than 10% of game apps. Trial Tr. 2095:10 (Hitt); Ex. Expert 6 ¶ 169
        (Hitt).




                                                71

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 85 of 377
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 86 of 377
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 87 of 377




               more than 5 times as much revenue through Apple in-app purchase than Android
               on a percentage basis of developer’s total revenue).

225.    Sales of iOS devices and other devices on which consumers perform digital game
        transactions have increased over time. Ex. Expert 6 ¶¶ 186–90 (Hitt). For example, the
        number of iPhones sold in the U.S. has grown from 9.7 million in 2009 to              in
        2019 (in which Apple also sold              iPads). Ex. Expert 6 ¶ 187 (Hitt). The total
        number of U.S. iPhone users has similarly grown from 44.5 million to 101.9 million
        between 2012 and 2018. Ex. Expert ¶ 6 188 (Hitt).

D.      The quality of apps and game apps available on the App Store has improved

226.    Not only has the quantity of available apps grown, the quality of those apps also has
        improved. See Trial Tr. 3633:25–3634:11 (Malackowski). As discussed above, Apple’s
        innovations have improved the ability of iOS mobile devices to run high-end game apps.
        See supra § VIII. Dr. Evans agreed that Apple earns more revenues if it provides an
        increase in quality that allows developers to sell more to users. Trial Tr. 1683:12–25
        (Evans). These innovations have enabled high-end “AAA” games to run on iOS mobile
        devices. Trial Tr. 2893:19–2894:14 (Schiller); Trial Tr. 633:5–15 (Wright); Ex. Expert 6
        ¶ 194 (Hitt). Indeed, the App Store has long attracted the “hot title[s]” from “[l]eader[s] in
        the entertainment industry,” including major developers like Ubisoft and Electronic Arts.
        DX-4608.008, .011. And many games that previously would have been available on
        consoles and PCs have been released—with great success—on the App Store. Trial Tr.
        2894:6–14 (Schiller); Ex. Expert 6 ¶ 194 (Hitt). These games run the gamut, ranging from
        content creation games like Minecraft to tower-defense games, board-game adaptations,
        resource-management simulators, console game adaptations, and more. Ex. Expert 6 ¶ 194
        (Hitt).

227.    By every conceivable measure, Apple’s business model succeeded in eliminating the major
        frictions that existed in the mobile phone business in the 2000s, driving explosive growth
        through positive feedbacks between developers and users. Trial Tr. 3862:11–25 (Cook);
        Ex. Expert 8 ¶¶ 16, 127–30 (Schmalensee); see also Trial Tr. 934:7–9 (Fischer) (“The
        feedback that I have received and seen and surveys and things [regarding the 2017
        redesign] have been overwhelmingly positive. Especially from smaller developers.”). And
        Apple has generated this output at rates far surpassing competitors. Trial Tr. 3862:11–25
        (Cook).

        227.1 At trial, Epic introduced documents where Apple executives referred to creating
              “stickiness” in Apple products and its ecosystem. But these documents show only
              that Apple wanted to create quality products with loyal customers, and to cross-sell
              those products to its customers. Epic follows the same approach in establishing the
              Fortnite “metaverse.” DX-3955.022 (identifying a goal to “[a]ttract and retain
              players in the Epic ecosystem between Epic and Partner games”). One goal of EGS,
              for example, is to convert consumers into Fortnite players. DX-3955.021.




                                                 74

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 88 of 377




     X.      The App Store Competes With Other Platforms For Game App Transactions

228.      Every day, Apple competes against many rivals and is constantly pushing to improve
          Apple’s devices, software, services, and other offerings. Trial Tr. 3865:6–3867:5 (Cook).
          The App Store and iOS ecosystem are not exceptions. Trial Tr. 3865:23–2867:5 (Cook).

A.        The App Store launched in a marketplace that already contained numerous rivals

229.      The App Store competes in an increasingly crowded market of game app distribution
          platforms. Trial Tr. 2748:1–13 (Schiller); Trial Tr. 91:4–5 (Sweeney). This includes at
          least four sources of competition for game app distribution: Online mobile app transaction
          platforms (e.g., Google Play); online transaction platforms focused on game distribution
          (e.g., Steam); developers’ own stores that directly distribute their games (e.g., Epic Games
          Store); consoles (e.g., Sony PlayStation and Microsoft Xbox); and, most recently,
          streaming game services (e.g., Nvidia GeForce Now). Trial Tr. 95:23–96:1, 135:21–24,
          138:23–25, 177:23–178:14 (Sweeney); Trial Tr. 637:18-24, 642:19-643:5 (Wright)
          (stating that mobile is part of the gaming industry); DX 5532.011 (Microsoft 10-K); Trial
          Tr. 2748:7–13, 2867:9–20 (Schiller); Trial Tr. 3240:1–7 (Schmid) (“We [Apple] compete
          with Google Play and the other many Android marketplaces. We compete with the
          consoles, so Switch, PlayStation, Xbox. We certainly compete with PC and the – the PC
          stores like Epic Games Store or Steam. And now more and more we’re competing with
          the cloud gaming and – and the many companies that are getting involved in cloud
          gaming.”).

230.      The first successful on-device platform for mobile devices, Handango, was launched for
          devices such as BlackBerry and PalmPilot. Trial Tr. 2726:1–6 (Schiller); Ex. Expert 8
          ¶ 41, Ex. 1 (Schmalensee).

231.      Steam, launched in 2003, was the first online platform focused on game distribution to gain
          major success. Trial Tr. 173:13–74:25 (Sweeney). In 2005, Steam “invited select
          developers to join what they would call their Launcher . . . and they basically created what
          was the first significant PC store that was an application on PC.” Trial Tr. 1202:5–1204:6;
          1248:12–22 (Allison). As the first mover, Steam pioneered digital distribution on PC and
          enjoyed “a real boom in both Steam’s business and just PC gaming and digital gaming in
          general.” Trial Tr. 1202:5–1204:24; 1248:12–22 (Allison). Steam “is a dominant player
          in the space and was in 2018 with 70 to 85 percent market share depending on how you
          define the space.” Trial Tr. 1201:23–1202:4 (Allison).

232.      Other PC-focused digital distribution platforms followed on the heels of Steam’s success.
          GameJolt, iPlay, Direct2Drive, Windows Marketplace, GamersGate, and Kongregate all
          launched between 2003 and 2007. Ex. Expert 8 ¶ 41, Ex. 1 (Schmalensee). In addition,
          Microsoft launched Xbox Live Marketplace in 2005, Sony launched the PlayStation Store
          in 2006, and Nintendo launched the Wii Shop Channel that same year. PX-2476.6 (“
                                                  ”); Trial Tr. 546:7–15 (Wright); Ex. Expert 8 ¶ 41,
          Ex. 1 (Schmalensee). Most of these platforms, like Steam, charged a 30% commission.
          Ex. Expert 8 ¶ 41, Ex. 1 (Schmalensee).




                                                  75

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 89 of 377




233.    Moreover, users could (and still can) access games through web applications on their web
        browser, such as Safari. See supra § III.B.

234.    Thus, the App Store entered a marketplace with multiple established competitors and
        competing services. Trial Tr. 2725:23–2726:13 (Schiller) (describing digital transaction
        platforms Steam and Handango, as well as physical distribution).

B.      Competition for game app transactions has become more intense since the App
        Store’s launch

235.    The marketplace for game app distribution has become more crowded since the App Store
        launched. Trial Tr. 2748:1–13 (Schiller); see also Trial Tr. 2772:13–17 (Schiller); PX-
        0888 (describing competitor commerce models on Xbox, Nintendo, and PlayStation). Mr.
        Sweeney agreed that the App Store is one of several “competing platforms,” along with
        the PlayStation and Xbox, with respect to cross-platform play for Fortnite. Trial Tr.
        236:19–237:2 (Sweeney); DX-3125.005.

236.    Among these, Google announced the Android Market in 2008 (which later became Google
        Play in 2012). Ex. Expert 8 ¶ 41, Ex. 1 (Schmalensee). Nokia and Samsung launched their
        Ovi Store and Galaxy Apps Store, respectively, the next year. Ex. Expert 8 ¶ 41, Ex. 1
        (Schmalensee). In 2011, Nintendo launched its eShop for its 3DS device. Ex. Expert 8
        ¶ 41, Ex. 1 (Schmalensee).

237.    [OMITTED]

238.    Apple has also benchmarked the App Store against Android Market, Google Play, and
        other competitors. A 2017 presentation listed Google Play in the “Competition” section,
        along with Facebook Messenger games, publishers, platform marketplaces, and social
        platforms. DX-4399.046–.054.

        238.1 Dr. Cragg admitted that he gave no consideration to the perception of market
              participants, expressed in business documents identyfing their competitor. Trial
              Tr. 2322:6–2333:2 (Cragg).

239.    Apple understood that other Android marketplace platforms were competitive forces as
        well. Trial Tr. 2866:1–20 (Schiller). As but one example, when Amazon launched its
        Android app marketplace, Mr. Schiller wrote internally: “[T]he ‘threat level’ is not
        ‘medium’, it is ‘very high.’” DX-4447.001. And at the Fourth Annual App Store Global
        Management Team Summitt, Apple spent considerable time discussing competition from
        Google, Samsung, and Amazon. DX-3734.041–.053.

240.    Apple also competes against PC and console game app platforms such as Microsoft’s Xbox
        and Sony’s PlayStation. Trial Tr. 2748:10–12 (Schiller). As early as 2009, Apple
        executives discussed Sony’s PSP Go as “a key competitor” to the iPhone “because Sony
        also relaunched the PSN [PlayStation Network] Store.” DX-4389.001. And Apple
        executives discussed, tracked, and sought to improve the company’s position within the
        broader gaming industry that included mobile, PC, and console platforms. DX-4178.008.



                                               76

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 90 of 377




241.    The appeal of mobile gaming attracted new competitors. For example, Nintendo
        introduced the Switch—a quasi-mobile device—in 2017, and the eShop became the
        Switch’s online store. Trial Tr. 696:8–11 (Grant); Ex. Expert 6 ¶¶ 190 & fig. 1 (Hitt). Epic
        employees similarly recognized that “adding new platforms like mobile and Switch”
        affected sales on other platforms. DX-3867.001.

242.    Similarly, other companies introduced new tablet devices, such as Amazon’s Kindle Fire
        and the Samsung Galaxy Tab. Trial Tr. 697:10–13 (Grant).

243.    In addition, many other developers launched major digital distribution platforms for their
        own and others’ titles. Among others, Ubisoft launched Ubisoft Connect in 2012; Bethesda
        launched Bethesda.net in 2016; and, as discussed below, Epic launched the Epic Games
        Store in 2018. Ex. Expert 8 ¶ 41, Ex. 1 (Schmalensee); see also infra § XI.A.

244.    Recognizing that Apple faced competition from all sides, an internal analysis from 2017
        estimated that the App Store’s market share—in a worldwide “games business” including
        platforms for game transactions on mobile, console, and PC devices—was about 27% in
        the worldwide “games business.” DX-4178.008.

245.    This field has only become more crowded as, most recently, several online, cloud-based
        streaming game platforms have been introduced. Trial Tr. 135:21–36:5 (Sweeney); Trial
        Tr. 3866:14–22 (Cook). These include Google Stadia, Nvidia’s GeForce Now, Microsoft
        Xbox Cloud Gaming, and Amazon’s Luna. Trial Tr. 2119:20–2120:14 (Hitt); Trial Tr.
        178:7–14, 256:16–25 (Sweeney); Trial Tr. 422:1, 442:5–12 (Patel); Ex. Expert 6 ¶ 144
        (Hitt); Ex. Expert 6 ¶ 120 (Schmalensee). Mr. Sweeney stated that at least some consumers
        can have a “good experience” on these streaming services, and that some users “select in”
        to them instead of other gaming platforms. Trial Tr. 177:18–78:6 (Sweeney); Trial Tr.
        471:10–472:21 (Patel). Microsoft has recognized in its 10-K that its Xbox Live services
        face competition from Amazon, Apple, Facebook, Google, Tencent, and these new “game
        streaming services.” Trial Tr. 647:5–13 (Wright).

        245.1 Google Stadia is a game streaming service publicly launched in November 2019
              and available on iOS through web streaming. Trial Tr. 256:16–25 (Sweeney); Trial
              Tr. 901:19–21 (Fischer); Ex. Expert 6 ¶ 144 (Hitt). Stadia offers a subscription
              model that provides access to a library of games. Trial Tr. 902:8–11 (Fischer).

        245.2 Nvidia GeForce Now publicly launched in February 2020 and is accessible through
              the Safari web browser on iOS or through the GeForce Now client. Trial Tr.
              137:12–16 (Sweeney); Trial Tr. 422:12–15 (Patel). It allows users to stream games
              previously acquired or purchased from digital game distribution platforms (such as
              Steam or EGS). Trial Tr. 425:4–11, 464:11–465:1 (Patel). The GeForce service
              played on iOS as a web-based service has received mostly positive reviews and has
              performed excellently even on older devices, for which Apple receives no
              commission or payment. Trial Tr. 471:25–472:21, 475:5–15 (Patel). By the third
              quarter 2020, GeForce had 5 million users with a goal of doubling that within a
              year. Trial Tr. 458:6–18. GeForce also has doubled its price for new users. Trial
              Tr. 459:18–460:5. Latency and the other issues discussed by Mr. Patel of Nvidia


                                                77

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 91 of 377




        do not prevent consumers from signing up and enjoying the GeForce service.Trial
        Tr. 469:18–23 (Patel). Mr. Patel also raised the issue of the need for an Internet
        connection and capacity issues for streaming, but those issues arise regardless of
        whether GForce is offered as a native app or a web app. Trial Tr. 456:15–24,
        473:24–474:13 (Patel). With expanding bandwidth over the past five years, the
        overall streaming experience is now vastly better. Trial Tr. 470:4–15 (Patel).
        Nvidia also continues to expand its data center capacity to manage its users. Trial
        Tr. 460:8–461:3 (Patel). At bottom, GeForce “generates some of the best graphics
        out there.” Trial Tr. 466:18–24 (Patel). GeForce does not implement transactions
        between developers and users, which instead occur through the digital game
        distribution platforms where the games are hosted. See Trial Tr. 476:12–19 (Patel)
        (“Nvidia and GeForce Now are not in the middle of that transaction” and receive
        no commission and instead “all of that revenue” goes to the developer).

 245.3 Microsoft Xbox Cloud Gaming with Xbox Game Pass Ultimate (formerly known
       as Project xCloud) is a subscription-based streaming service that allows users to
       stream games to their Android devices. Trial Tr. 565:20–67:6 (Wright). Xbox
       Cloud Gaming became available for selected Android devices and was recently
       launched on iOS, after substantial support from Apple engineers, in beta version.
       Trial Tr. 567:4–19, 609:22–11:7 (Wright); Ex. Expert 8 ¶ 120 (Schmalensee).
       Press accounts say that Xbox Cloud Gaming is “a super-solid experience on PC”
       as well as on “iOS” through the Safari browser. Trial Tr. 611:21–12:1 (Wright).
       Ms. Wright states that it is a “great sign” for the prospects of Xbox Cloud Gaming
       “that the beta is expanding.” Trial Tr. 613:11–12 (Wright). Epic does not support
       Xbox Cloud Gaming because it views “Microsoft’s efforts with xCloud to be
       competitive with Epic’s “own PC offerings.” Apple Ex. Depo. 2 at 106:19-107:6
       (Kreiner).

 245.4 Amazon Luna is a game streaming service available on iOS through web streaming.
       Ex. Expert 6 ¶ 144 (Hitt); Trial Tr. 619:1–2 (Wright) (“Amazon . . . saw what was
       happening and built a web app.”).

 245.5 Steam also offers a variety of iOS applications through the App Store that allow
       Steam customers to manage their account and even stream games from their Steam
       library to their iOS device. Trial Tr. 1843:7–19, 1844:10–14 (Athey). PlayStation
       and Xbox have similar apps in the App Store that allow customers of those consoles
       to stream games from their consoles in order to play on their iOS device. Trial Tr.
       1851:1–23 (Athey).

 245.6 There are real distinctions between game streaming services and music or video
       streaming services. From the outset of iOS, media like music or video has been
       managed in collections as part of apps because the experiences of one song versus
       another song, or one video versus another video, are not different experiences from
       a user’s point of view. Trial Tr. 3429:12–3430:8 (Federighi). “They play the same
       way” and “don’t require unique security permissions.” Id. And a single episode of
       a show does not require the “30- to a hundred hour relationship a user may have
       with a given game title that they’re coming back to repeatedly.” Id.


                                        78

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 92 of 377




246.       [OMITTED]

247.       Accordingly, Apple competes for developers and users across these platforms. Trial Tr.
           2748:6–13 (Schiller). Consumers have a choice of devices and transaction platforms
           through which to acquire, modify, and play games. Trial Tr. 2748:14–24 (Schiller); Ex.
           Expert 8 ¶¶ 122–26 (Schmalensee). Thus, Apple competes to provide a platform that is
           user-friendly, reliable, safe, private, and secure. Ex. Expert 8 ¶¶ 122–26 (Schmalensee).
           Mr. Sweeney agreed that “what is on a particular store is part of the competitive landscape
           among different stores in which customers make decisions between stores basedon the
           quality, selection, and other policies of stors.” Trial Tr. 261:19–23 (Sweeney). Similarly,
           developers also have a choice among the distribution channels, including various
           transaction platforms, through which to distribute their apps to consumers. Trial Tr.
           2130:5–7 (Hitt); Trial Tr. 2867:9–20 (Schiller) (describing the App Store’s competition
           with Steam); Ex. Expert 8 ¶¶ 122–26 (Schmalensee). And Apple likewise must make its
           platform attractive to developers. Ex. Expert 8 ¶¶ 122–26 (Schmalensee).

     XI.     After Many Years Profiting From Its Relationship With Apple, Epic Flagrantly
                                       Breaches Its Agreements

A.         Epic’s business model

248.       Epic is a video game developer founded in 1991. Trial Tr. 89:19, 112:18–25 (Sweeney).
           It was recently valued at $28.7 billion, with Mr. Sweeney as the controlling shareholder
           and chairman of the Board of Directors. Trial Tr. 165:22–66:1, 179:7–8 (Sweeney).
           Tencent owns about thirty-seven percent of Epic Games, with two board seats, and Sony
           also owns about 1 to 2 percent of Epic. Trial Tr. 179:2–6, 179:21–80:3 (Sweeney).

           248.1 At the start, Epic distributed games for itself and others. Trial Tr. 172:3–8
                 (Sweeney).

           248.2 Around 1998, Epic moved to a different distribution model. Trial Tr. 172:21–24
                 (Sweeney). It signed a publishing deal Trial Tr. 172:25–73:3 (Sweeney).

           248.3 During the mid-2000’s, Epic’s business model shifted again as the company
                 became a multiplatform developer, developing console games in addition to PC
                 games. DX-3710.005–.006.

249.       Developing video games remains Epic’s primary business today. Trial Tr. 93:22–94:17,
           116:6–12. (Sweeney). There is no industry definition of what constitutes a game, Trial Tr.
           11:40 (Kosmynka), although witnesses agreed that games do not need to be competitive or
           keep score in order to qualify as such, Trial Tr. 647:24–25 (Wright) (describing Minecraft
           as a game even though it is not competitive). On the App Store, developers choose from
           27 categories of apps, including games, which are defined as “Apps that provide single or
           multiplayer interactive activities for entertainment purposes.” DX-5552. Epic sells these
           games to customers directly and through several game transaction platforms. Trial Tr.
           93:22–94:17, 111:13–17, 116:6–12. (Sweeney). Although some of Epic’s games, like
           Fortnite, offer a variety of noncompetitive experiences to consumers, all of those
           experiences take place within the context of the game itself. Trial Tr. 324:14–23


                                                   79

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 93 of 377




 (Sweeney); Trial Tr. 1246:7–1247:18 (Allison); Trial Tr. 1354:1–1376:15 (Weissinger)
 (explaining the various game modes within Fortnite, all of which are and/or contain
 games).

 249.1 Epic’s games have included Fortnite, Battle Breakers, Spyjinx, and the Infinity
       Blade series. Trial Tr. 89:22–90:5 (Sweeney); Trial Tr. 664:13–14 (Grant).

 249.2 In Fortnite’s lifetime, it “has had over 400 million users.” Trial Tr. 100:5–7
       (Sweeney). Up until August 2020, Fortnite was available on Microsoft Windows,
       Mac Store, PlayStation 4, Xbox One, Nintendo Switch, Google Play, the Samsung
       Galaxy Store, Epic Games Store, and the App Store. Trial Tr. 133:5–11, 176:18–
       21 (Sweeney). Indeed, “the magic of Fortnite is the ability to play together with
       people you know . . . even if you are in different places and on different devices.”
       Trial Tr. 107:14–18 (Sweeney). Although Epic attempted at trial to describe
       various features of Fortnite—such as its “Party Royale” mode—as something other
       than games, Epic’s online Beginner’s Guide categorizes all of Fortnite’s content
       into four major “game modes.” DX-5536. Matthew Weissinger, too, confirmed
       that Party Royale (and another feature, Creative Mode) include gaming elements.
       Trial Tr. 1363:1–1364:1, 1373:22–1374:12, 1439:6–13 (Weissinger). And Mr.
       Sweeney confirmed that in all modes, players participate as their Fortnite avatar.
       Trial Tr. 324:14–23, 326:2–11 (Sweeney).

 249.3 Fortnite primarily relies upon a “freemium” model: The game is largely free to
       download and play, but certain additional in-game features and enhancements can
       be purchased. Trial Tr. 187:15–88:3, 226:18–19 (Sweeney). Epic primarily
       generates revenue through in-app purchases—selling so-called “V-Bucks,” a
       digital currency that can be used to obtain items in Fortnite. Trial Tr. 189:9–11
       (Sweeney). V-Bucks can also be purchased directly from Epic’s website. Trial Tr.
       298:21–23 (Sweeney).

 249.4 Epic sells V-Bucks to consumers in various bundles and packages. Trial Tr. 190:6–
       9 (Sweeney). Epic sells V-Bucks in various quantities at increasing prices: 1,000
       V-Bucks for $9.99, $24.99 for 2,800 V-Bucks, and so on—all the way to 13,500
       V-Bucks for $99.99. DX-3774.009 (outlining Epic’s U.S. V-Buck prices in July
       2020). After Epic implemented its hotfix on iOS, it dropped V-Bucks prices by
       20% for purchases made through Epic’s direct payment option on iOS and Google
       Play as well as for purchases on every other platform through which Fortnite was
       offered (i.e., 1000 V-Bucks cost $7.99, 5,000 now cost $31.99, and 13,500 V-Bucks
       cost $79.99). Trial Tr. 190:14–16 (Sweeney); DX-3774.009; see also infra § XI.K.

 249.5 There is “no cost to a V-Buck . . . V-Bucks themselves don’t have a marginal cost.”
       Trial Tr. 190:14–16 (Sweeney).

 249.6 Epic also monetizes Fortnite in ten other ways. DX-3691.008–.010.

 249.7 First, in addition to V-Bucks, users can directly purchase Fortnite content,
       “typically in the form of bundles that contain combinations of V-Bucks, cosmetics



                                         80

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 94 of 377




        and other in-game content such as challenges.” DX-3691.008; Trial Tr. 190:6–19
        (Sweeney); Trial Tr. 1300:5–7 (Weissinger); DX-4652.003.

 249.8 Second, users “can subscribe to Fortnite Crew, a subscription” service offered by
       Epic. Trial Tr. 1357:17–25 (Weissinger); DX-3691.009. Epic began offering
       Fortnite Crew subscriptions in December 2020.              Trial Tr. 1357:17–25
       (Weissinger).

 249.9 Third, one of Fortnite’s game modes, Save the World, is accessible only upon
       payment of an up-front fee (and also has in-app content available for purchase).
       DX-3691.009.

 249.10 Fourth, Epic “generates revenue by selling Fortnite content outside of the game,
        typically in the form of redeemable codes sold through traditional retail and online
        stores.” DX-3691.009.

 249.11 Fifth, Epic at times has generated revenue through in-game advertising or cross-
        promotions. DX-3691.010; see also Trial Tr. 1306:19–1307:7; 1311:7–1312:1
        (Weissinger).

 249.12 Sixth, Epic “has received revenue for providing third parties with promotional
        codes redeemable for Fortnite content.” DX-3691.010.

 249.13 Seventh, “Epic has in the past entered into hardware bundle agreements with
        console makers,” through which “the console makers offered for sale a bundle
        containing their game consoles along with exclusive Fortnite cosmetics and V-
        Bucks, and Epic received a small portion of the revenue from each bundle sale.”
        DX-3691.010.

 249.14 Eighth, “Epic has provided other partners with redeemable codes for exclusive
        Fortnite cosmetics and V-Bucks, and Epic was paid by the partner on a per
        redemption basis.” DX-3691.010.

 249.15 Ninth, “Epic has entered into licensing agreements with brands through which it
        received the revenue from sales of in-game cosmetics featuring the licensed content
        as well as a small portion of the brand’s sales generated from Fortnite.” DX-
        3691.010.

 249.16 Tenth, “Epic licenses Fortnite intellectual property to third parties to use in physical
        merchandise, such as toys, apparel, accessories and home goods. In some
        circumstances, such physical merchandise also may include a code that can be
        redeemed for Fortnite in-game content.” DX-3691.010.

 249.17 In 2019 alone, Fortnite generated 87.9% of Epic’s revenue ($3.709 billion out of
        $4.221 billion in total revenue). DX-3795.009.

 249.18 Epic’s game Houseparty is developed by a subsidiary of Epic. Trial Tr. 305:4–21
        (Sweeney).


                                           81

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 95 of 377




        249.18.1   To be a game, the play does not need to be competitive. People play
                   games all the time that are not competitive. Trial Tr. 327:13–16, 328:9–
                   11 (Sweeney).

        249.18.2   Epic’s entertainment functionality or other experiences on Fortnite
                   involve players attending entertainment with their game avatars. Trial
                   Tr. 324:14–23, 326:2–11 (Sweeney).

 249.19 Epic has largely agreed to pay a 30% commission rate on all app transactions.

        249.19.1   Epic has agreed to such a rate on all Fortnite transactions via the
                   Microsoft Store,               , Nintendo eShop, and Google Play,
                   for example. DX-3582.004–.005; DX-3464.012, .027, .031; Trial Tr.
                   142:19–143:1, 161:13–15 (Sweeney); Trial Tr. 1349:14–23
                   (Weissinger).

        249.19.2   Epic also agreed to pay a 30% commission rate on all Fortnite
                   transactions via the PlayStation Store; however, it also agreed to make
                   additional payments to Sony above this commission rate based on the
                   amount of time that PlayStation users play Fortnite cross-platform.
                   Apple Ex. Depo. 2 at 52:13–19 (Kreiner); DX-4519.003–.004; Trial Tr.
                   198:10–21, 238:1–238:5, 308:14–23 (Sweeney).

        249.19.3

                                                                                    . Trial
                   Tr. 205:13–18 (Sweeney); DX-4457; DX-3472.007.




                                        DX-4457.001.



                                                   Trial Tr. 211:16–20 (Sweeney). In
                   other words, Epic does not “pass on [those] savings to consumers.”
                   Trial Tr. 156:19–20 (Sweeney).

        249.19.4   Epic also runs a publishing business that provides development and
                   manufacturing funding for game developers with financial terms under
                   which Epic first recovers all of its costs and then then splits remaining
                   revenues 60/40 with the 40% share to the developer, or 50/50. Trial Tr.
                   306:6– 307:11 (Sweeney); see also Trial Tr. 1263:3–15 (Allison); DX-
                   3993.025.




                                        82

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 96 of 377




               249.19.5    Other platforms with which Epic distributes Fortnite also require Epic
                           to use the platform’s payment solution. Apple. Ex. Depo. 2 at 76:5–8,
                           85:21–86:2, 94:23–95:10 (Kreiner).

               249.19.6    Epic’s head of marketing testified that he had never heard that paying a
                           30% commission to Apple on in app purchases in Fortnite inhibited
                           Epic’s ability to capture and retain users, or or that Epic’s marketing
                           efforts would be more effective if Epic could distribute iOS apps outside
                           of the App Store. Trial Tr. 1389:22–1393:9 (Weissinger).

250.    The second component of Epic’s business—run through its Swiss subsidiary (and non-
        party) Epic S.A.R.L. (“Epic International”)—is the development and licensing of the
        Unreal Engine to other developers. Trial Tr. 724:11–16, 753:19–754:7 (Grant); DX-4022.
        The Unreal Engine can be used to develop games and other products. Trial Tr. 116:17–22,
        162:5–12 (Sweeney); Trial Tr. 662:12–13 (Grant). Unreal Engine is a game engine used
        by developers and not consumers, and is not an app on the App Store. Trial Tr. 162:19–
        163:14 (Sweeney).

        250.1 Epic International requires all developers that seek to use the Unreal Engine to enter
              into an End User License Agreement (EULA). DX-4022.

        250.2 Epic International licenses Unreal Engine because it “owns” and “wish[es] to
              protect and retain [its] IP rights.” Trial Tr. 754:13–19 (Grant). Epic also seeks to
              make a profit on Unreal Engine: It charges fees for certain paid content related to
              Unreal Engine, DX-4022.006–.007, and Epic International also charges a royalty
              on products that use any version of the Unreal Engine—typically 5% of gross
              revenue. DX-4022.007–.008 (§ 5); Trial Tr. 681:4–7 (Grant). In the past,
              developers were required to pay Epic International royalties after a particular
              product exceeded $3,000 in revenue per quarter; in 2020, Epic changed its policy.
              DX-4022.007; Trial Tr. 754:20–755:4 (Grant). Now, Epic International is owed
              royalties after a product earns $1,000,000 in its lifetime. Trial Tr. 681:4–7 (Grant).

        250.3 Epic International thus profits in perpetuity from any success a developer
              experiences on a product using the Unreal Engine. DX-4022.008 (“The royalty
              will be payable under this Agreement with respect to each Product for as long as
              any Engine Code or Content (including as modified by you under the License)
              incorporated in or used to make the Product are protected under copyright or other
              intellectual property law.”). As Epic’s former CFO stated, this model ensures that
              if developers succeed, Epic “can participate in that success.” Apple Ex. Depo 1 at
              180:5–9 (Babcock). Epic International collects these royalties in perpetuity. Apple
              Ex. Depo. 5 at 30:7–8 (Penwarden).

        250.4 In 2019, Unreal Engine generated about $97 million in revenue for Epic
              International. DX-3795.009. Epic International enjoys a 100 percent gross margin
              on its “engine business.” DX-3359.003.




                                                83

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 97 of 377




251.    The third and most recent component of Epic’s business is the maintenance of its own
        marketplace, called the Epic Games Store (EGS).

        251.1 The EGS website markets games. The navigation tabs on the homepage—“games
              on sale,” “free games,” “new and trending,” “new releases,” “top sellers,” “top 20,”
              and “coming soon”—lead to compilations consisting entirely of games. Trial Tr.
              1236:5–1238:10 (Allison). The “top news items” tab offers only news about
              games. Trial Tr. 1238:21–24 (Allison). The search bar prompts the user to a
              “search all games” (and not to “search all apps”). Trial Tr. 1238:11–19 (Allison).
              The “help” tab describes EGS’s consumers as “players.” Trial Tr. 1238:25–1239:5
              (Allison). And the EGS “FAQ” describes EGS as a “curated digital storefront for
              PC and Mac” that is “designed with both players and creators in mind” and
              “focused on providing great games for gamers and a fair deal for game developers.”
              Trial Tr. 1239:15–1240:7 (Allison).

        251.2 As of August 2020, the EGS website included (until late last year) exclusively game
              apps. Trial Tr. 117:19–25 (Sweeney) (“Q. All right. Mr. Sweeney, in August of
              2020, did the Epic Games Store host any nongame apps? A. Yes. Since its
              inception, the Epic Games Store has hosted the Unreal Engine. THE COURT:
              Anything beyond that? THE WITNESS: No, not until about four months ago.”);
              Trial Tr. 121:19–25, 123:10–13, 124:15–24 (Sweeney). It did not introduce any
              non-gaming apps until Spotify—also a member of the Coalition for App Fairness
              organized by Epic in connection with this litigation—was added to EGS in late
              2020, after the initiation of this lawsuit. Trial Tr. 262:19–263:11 (Sweeney); Trial
              Tr. 1243:3–11 (Allison). Other non-gaming apps, like iHeart Radio, were added
              just days before trial. Trial Tr. 265:7–11 (Sweeney).

        251.3 Although EGS links to it, the Unreal Engine has its own website with its own
              domain name. Trial Tr. 1239:8–13 (Allison).

        251.4 Epic introduced EGS in 2018. Trial Tr. 125:10–13 (Sweeney). Although Epic
              urges in this lawsuit that Apple must distribute third-party app stores through the
              App Store, EGS did not itself distribute any third-party app stores until
              approximately April 22, 2021, just a few days before trial. Trial Tr. 263:22–265:4
              (Sweeney).

        251.5 Like other platforms, EGS uses a commission model. Trial Tr. 125:9–12
              (Sweeney). Epic usually charges 12% of gross revenue. Trial Tr. 126:1–3
              (Sweeney). The commission EGS charges is a below-cost price. Trial Tr. 2326:25–
              2327:5 (Cragg).

        251.6 Epic acknowledges that this commission is not merely a “payment processing” fee.
              The 12 percent fee is prinicipally for access to Epic’s customers, Trial Tr. 1271:21–
              24 (Allison), but also is intended to cover all of Epic’s variable operating costs
              associated with selling incremental games to customers. Trial Tr. 126:9–11
              (Sweeney); Epic’s Findings of Fact ¶ 406.b. It covers various services to game
              developers, including “hosting, player support, marketing of their games, and


                                                84

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 98 of 377




               handling of refunds,” “a supporter/creator marketing program,” and “social media
               for game launches, video promotions, . . . featuring at physical events, such as E3[,]
               [a]nd sponsorships of the video games.” Apple Ex. Depo. 2 at 242:9–243:13
               (Kreiner). The commission is thus “tied into these broader ecosystem benefits that
               [Epic] provide[s] to [its] developers,” id. at 243:19–22, and intended to cover the
               full “cost of operating the service,” “the actual distribution cost, the internet
               bandwidth cost, the . . . cost of maintaining it.” Apple Ex. Depo. 6 at 110:4–25
               (Rein); see also Trial Tr. 1224:4–1225:7; 1232:5–13 (Allison).

        251.7 From EGS’s launch to December 2019, Epic collected its commission through its
              own payment mechanism, which it required developers to use for all game
              purchases and in-game purchases. Trial Tr. 1221:11–1222:16 (Allison).

        251.8 EGS is not currently profitable at a 12% commission and will not be profitable for
              at least several years, if ever. Trial Tr. 126:12–27:6 (Sweeney); Trial Tr. 1230:3-4
              (Allison); Apple Ex. Depo 2 at 244:2–5, 256:12–16 (Kreiner); Trial Tr. 2327:3–5
              (Cragg); DX-3712.017. And even then, EGS is expected to have a negative overall
              earnings in the hundreds of millions of dollars through at least 2027. Trial Tr.
              276:8–277:9 (Sweeney). Part of that is attributable to the fact that in order to
              persuade developers to distribute exclusively through EGS, Epic was forced to offer
              minimum guarantees totaling hundreds of millions of dollars. Trial Tr. 1260:22–
              1262:8 (Allison); see also DX-4638 (describing negative community reaction to
              exclusivity deal).

B.      Epic has been an Apple developer for over a decade

252.    In 2010, agreed to and signed a Developer Agreement with Apple. Trial Tr. 166:16–167:2
        (Sweeney). Epic International subsequently signed a Developer Agreement and DPLA
        (for the account associated with Unreal Engine). Trial Tr. 166:16–67:2 (Sweeney); Trial
        Tr. 724:23–725:21 (Grant). At the time of the signing of these contracts, Mr. Sweeney had
        his lawyers review them, and he discussed the terms with his lawyers. Trial Tr. 169:6–16
        (Sweeney). Mr. Sweeney understood then that the contracts (1) required Epic to pay a
        commission on in-app purchases; (2) prohibited Epic from putting a store within the App
        Store; (3) prohibited Epic from sideloading apps on to iOS devices; and (4) required Epic
        to use Apple’s commerce technology for any payments. Trial Tr. 168:21–69:19
        (Sweeney). Nonetheless, Epic “chose to enter into those contracts.” Trial Tr.169:13–19
        (Sweeney). According to Mr. Sweeney, Epic did not have a formal business dispute with
        Apple or raise major objections or have existential-level concerns about the App Store’s
        contract terms at the time. Trial Tr. 90:9–12, 169:4–70:9 (Sweeney). There has been no
        material change in the terms of Epic’s agreement with Apple, nor in Apple’s business
        design, since 2010. See infra § XVI.D.

        252.1 Epic signed its contracts two years after Steve Jobs’ comment to a reporter that
              Apple did not “intend to make money off the App Store.” Trial Tr. 1539:23–1540:2
              (Evans). Epic presented no evidence at trial that it relied on this statement in any
              way.



                                                85

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 99 of 377




253.    Epic released three iOS games before Fortnite, and Apple featured each of them at major
        events. Trial Tr. 937:12–20 (Fischer); Apple Ex. Depo 3 at 117:7–24 (Malik). These
        events allowed Epic to make use of Apple’s brand.

        253.1 This began with Epic’s first iOS game, Infinity Blade, in 2010. DX-4455.001
              (email thread about meeting between Epic and Apple to discuss Infinity Blade
              under codename “Sword”); DX-3710.006. Epic released Infinity Blade for iOS
              because it thought that there was a bright future ahead for games in “amazing 3D”
              on mobile platforms, and there were a large number of iOS users. Trial Tr. 89:22–
              90:5, 90:24–91:3 (Sweeney).

254.    Epic debuted Fortnite on a number of platforms—including Windows, Mac, Xbox One
        and PlayStation 4—in 2017. Trial Tr. 188:10–12 (Sweeney); Ex. Expert 6 Fig. 6 (Hitt). In
        2017, Epic released “Battle Royale”—a free-to-play game mode with features available for
        in-app purchase. Trial Tr. 188:2–21 (Sweeney). With Battle Royale’s success, Fortnite
        quickly “became more about Battle Royale” and, thus, a primarily “free-to-play game.”
        Apple Ex. Depo. 2 at 169:10–11 (Kreiner). The success of Fortnite has been profitable for
        both Epic and its partners—for instance, as Ms. Wright testified, the Epic-Microsoft
        partnership generates hundreds of millions of dollars for both parties. Trial Tr. 590:5–9,
        592:12–17 (Wright).

255.    In early 2018, Epic and Apple arranged for the release of Fortnite on iOS. Trial Tr. 937:23–
        938:10 (Fischer). By that time, Fortnite was “doing incredible” and “basically a cultural
        phenomenon” by the time of iOS launch. Trial Tr. 1337:19–21 (Weissinger).

        255.1 From the early days, Epic supported cross-platform scenarios to allow users of
              different devices to play Fortnite with one another. Trial Tr. 106:23–24, 196:18–
              22 (Sweeney). Cross-platform scenarios occur where games on one platform
              access “content, subscriptions, or features” that were acquired on other platforms
              or on a developer’s website. PX-2790.12–.12 (§§ 3.1.1, 3.1.3).

        255.2 But cross-play was not permitted on all platforms, including Microsoft’s and
              Sony’s. Trial Tr. 107:2–10, 234:3–11, 252:22–253:15 (Sweeney). Epic therefore
              had significant discussions with Microsoft and Sony to enable broader cross-
              platform play. Trial Tr. 234:9–238:12, 253:16–255:16 (Sweeney); DX-3125.
              Indeed, Epic threatened to sue Sony to allow cross-play. DX-3125.007.

        255.3 Epic did not encounter such difficulty with Apple. Before launching Fortnite on
              iOS, Epic sought to leverage Apple’s significant interest in “the mobile version of
              [Fortnite Battle Royale]” to obtain Apple support in operationalizing cross-play
              capabilities and secure marketing support from Apple. DX-3448.001. Apple
              obliged: Before Epic debuted Fortnite on iPhone in March 2018, Apple had
              operationalized cross-platform play. Trial Tr. 232:18–20 (Sweeney) (“Apple
              guidelines allowed cross-progression” while Fortnite was available on iOS); Trial
              Tr. 232:24–25 (Sweeney) (“And Apple supported Epic’s cross-platform play
              between different players on iOS and non-iOS devices”). That included previously
              changing its Guidelines to expressly permit the cross-platform functionalities


                                                86

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 100 of 377




               similar to what Epic had requested. DX-3725.010–.012 (§§ 3.1.1, 3.1.3). Apple
               continued to permit such cross-functionality on Fortnite while the game remained
               on the App Store. Trial Tr. 232:18–25 (Sweeney).

        255.4 In addition to cross-platform play, Apple also facilitated cross-progression (game
              progress synced across platforms), Trial Tr. 108:2–13 (Sweeney), and cross-wallet
              functionality (allowing purchases from one platform to be used on others), Trial Tr.
              197:1–14, 245:16–246:4 (Sweeney).

        255.5 Epic has recognized that Apple’s permissive cross-platform policies contributed to
              Fortnite’s success as a cross-platform game and were “good for Epic’s bottom
              line.” Trial Tr. 196:15–25 (Sweeney).

C.      Epic has benefitted from Apple’s support over the years

256.    Epic reaped enormous benefits from its relationship with Apple. First, Epic used Apple’s
        robust technical tools and software to develop and improve its game apps.

        256.1 Epic, like other developers, used many tools offered by Apple for developers. Trial
              Tr. 3241:9–3242:1 (Schmid). Epic’s use of these tools began long before it released
              Fortnite for iOS. See supra § XI.B (Epic released games for iOS as early as 2010).

        256.2 For Fortnite alone, Epic has used thousands of Apple’s unique API frameworks
              and classes, as well as multiple versions of Apple’s SDK and Xcode builds, and
              other software and tools. Trial Tr. 671:15–16, 677:6–23, 745:16–19 (Grant); Ex.
              Expert 12 ¶ 44 (Malackowski).

        256.3 For example, Epic has used Audio Toolbox, AVFoundation, CloudKit, CoreAudio,
              CoreGraphics, CoreMedia, CoreMotion, CoreVideo, Foundation, GameController,
              GameKit, iAD, IAP, Metal, MultipeerConnectivity, QuartzCore, StoreKit, UIKit,
              UserNotifications, and WebKit. Ex. Expert 12 ¶ 45 (Malackowski); see also Trial
              Tr. 677:17–78:10 (Grant).

        256.4 “Just like with Apple’s APIs, it is not practicable for a developer to develop iOS or
              macOS compatible apps without using Apple-issued SDKs.” DX-3691.016; see
              also Trial Tr. 405:9–18 (Simon); Trial Tr. 669:4–12 (Grant). Apple’s software and
              tools also are superior to those available on other mobile devices. Apple Ex. Depo.
              5 at 69:8–70:9 (Penwarden).

        256.5 In one email, Epic’s Lead Producer of Special Projects, John Jack, wrote to Epic’s
              Vice President of Engineering, Nick Penwarden, “We’ve been making use of Metal
              on iOS to great effect since its release in 2014.” DX-3098.001. He went on, “[a]
              fast, agile, feature-rich API like Metal is exactly what we need to bring a game
              designed for modern consoles and desktops to the battery-powered iPhone and
              iPad.” Id. Apple’s tools “bl[ew] away” competitors “in every way” and were
              instrumental to getting “Fortnite ship-ready on iOS in a handful of months.” Id.




                                                87

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 101 of 377




        256.6 Indeed, Epic praised Metal and other Apple tools. Trial Tr. 248:2–251:1
              (Sweeney); Ex. Expert 12 ¶ 32 (Malackowski); DX-3462 at 77:7–11, 79:3–10.

        256.7 Apple protects this technology with its intellectual property rights, comprising
              patents, copyrights, and trademarks, Ex. Expert 12 ¶ 23 (Malackowski), which
              Apple agreed to license to Epic subject to the terms of the DPLA, Apple Ex. Depo.
              5 at 100:1–2 (Penwarden).

        256.8 Mr. Sweeney admitted that Apple was required to do technical work on the iPhone
              in order for the hardware to be sophisticated enough to play the Fortnite software.
              When asked by the Court to compare Apple’s work to that of console makers, he
              stated: “I think the development of the hardware technology and the operating
              system is very similar. My comparison only is the differences between the business
              models underlying the different platforms.” Trial Tr. 140:7–20 (Sweeney). By
              business models, Sweeney means that he believes Apple should not charge a
              commission if its hardware is profitable. Trial Tr. 139:3–20 (Sweeney).

257.    Second, Apple provided Epic with an extraordinary degree of support as it expanded its
        business on iOS.

        257.1 Apple’s Developer Relations support of Epic in relation to Fortnite was “a never
              ending crescendo of support,” and was in near-constant contact with Epic in what
              turned into “a pretty demanding relationship.” Trial Tr. 3249:18–3250:5 (Schmid).
              Apple even brought an employee stationed in Australia onto the Epic team so that
              Apple could provide Epic with 24-hour coverage. Trial Tr. 3250:10–13 (Schmid).

        257.2 Internal documents note that Apple and Epic collaborated, as part of a “Strategic
              Partnership,” to “[h]elp optimize Fortnite mobile,” “[p]romote Fortnite
              subscriptions,” run “season launches bigger than ever,” among other collaborations.
              DX-3519.037. Indeed, Apple held weekly conference calls with Epic regarding
              “Fortnite-related topics.” Apple Ex. Depo. 5 at 93:25–95:11, 13–14 (Penwarden).

        257.3 Epic also asked Apple for, and received, assistance with fixing various technical
              issues on multiple occasions. For example, Epic asked Apple to help improve the
              “[p]atching     [p]rocess,”     “[d]ecreas[e]   [t]ime-to-[g]ame,”     and    for
              “recommendation[s] for creating and running a more efficient” game. DX-
              3519.038. Apple also successfully “worked with [Epic] to reduce the memory
              footprint of Fortnite so [Epic] could more quickly update to the newer version of
              XCODE.” Trial Tr. 3243:8–19 (Schmid). Apple would even reach out proactively
              to discuss ways in which it could help support Epic on various devices. DX-4011.

        257.4 On other occasions, Apple offered engineering support to Epic with Unreal Engine.
              Trial Tr. 3242:23–3243:7 (Schmid).

258.    Third, Epic benefitted significantly from Apple’s robust app review process.

        258.1 Apple’s app review team reviewed Fortnite more than 200 times.            Trial Tr.
              3251:14–16 (Schmid).


                                               88

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 102 of 377




        258.2 While Apple does not assign specialists to a single app or company, Apple
              internally escalated Epic’s requests to prioritize them. Trial Tr. 3251:20–3252:21
              (Schmid). These demands were frequent. From May 2018 to May 2019, Epic made
              “34 (!)” expedited requests. DX-3427.001. In October 2019 email, Apple observed
              that Epic had submitted “‘emergency’ patches with ‘critical’ fixes every week for
              quite some time.” DX-3758.001. As Apple observed, “[i]t almost feels like they’re
              abusing expedite requests due to a systematic issue on their end in the
              development/QA/submission process.” DX-3427.001.

        258.3 Nonetheless, Apple honored almost all of Epic’s 80+ requests for expedited app
              review in 2020. Trial Tr. 3252:3–4 (Schmid).

259.    Fourth, Apple provided Epic with an unprecedented degree of marketing support. This
        marketing support helped Epic benefit from Apple’s trademarks and brands. Trial Tr.
        938:13–939:6 (Fischer); Ex. Expert 12 ¶ 46 (Malackowski).

        259.1 As noted above, Apple also specially promoted the launch of iOS apps developed
              by Epic. See supra § XI.B. For example, Epic’s lead gameplay programmer
              appeared during WWDC 15 to showcase Epic’s launch of Fortnite through an on-
              stage demo at WWDC 15—reaching the full WWDC 15 audience (and subsequent
              viewers through YouTube).          DX-4489.011–.013; Ex. Expert 12 ¶ 46
              (Malackowski).

        259.2 Apple also repeatedly featured Epic’s Fortnite app in the App Store and promoted
              new seasons of Fortnite through social media and other marketing channels. DX-
              4489.012; Trial Tr. 1337:22–1338:3, 1393:11–1394:9 (Weissinger). “These
              included App Store banners and app featuring as well as posts and paid
              advertisements on social media.” DX-4489.012.

        259.3 Indeed, Apple even “permitted Fortnite to ‘take over’ the App Store at times,
              featuring the app prominently on the App Store’s most sought-after and frequented
              spaces.” Trial Tr. 1394:24–1396:14 (Weissinger); Trial Tr. 3244:14–22 (Schmid).
              Epic was the first to take over the App Store after the 2017 redesign and was also
              given creative control over what it wanted to display and how. DX-3457.001.
              Fortnite also was provided with a full-screen “takeover” of the App Store’s
              “Games” tab. Trial Tr. 1394:24–1396:14 (Weissinger); Trial Tr. 3244:14–22
              (Schmid).

        259.4 Another example in which Apple “moved mountains” for Epic was its 2018
              enablement of gifting. Trial Tr. 939:9–940:9 (Fischer). In response to a request
              from Epic to enable gifting for a Fortnite promotion, Apple not only changed its
              guidelines but developed new safety requirements to permit such gifting in Fortnite
              (and for all developers) going forward. Trial Tr. 940:4–9 (Fischer).

        259.5 As but a few more examples, during WWDC 18, Apple asked Epic to participate
              in a presentation regarding Metal, and Epic gave a presentation using Fortnite on
              iOS as an example. DX-4489.011–.013. Apple provided marketing support for



                                               89

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 103 of 377




               Fortnite’s 2019 virtual Marshmello concert, Trial Tr. 940:13–23 (Fischer); Apple
               Ex. Depo. 6 at 65:8–68:1 (Rein), including paying for a billboard in Times Square.
               Trial Tr. 1397:17–1398:9 (Weissinger).

        259.6 Apple sent 500 million marketing communications about Fortnite. Trial Tr.
              3246:1–18 (Schmid). And in just the 11 months prior to Fortnite’s removal from
              the App Store, Apple spent close to $1,000,000 on paid marketing for Fortnite.
              Trial Tr. 3248:22–3249:1 (Schmid). As Mr. Schmid testified about the level of
              support Apple provided Fortnite relative to its support of other games, “[The
              support from Apple] was far more than any other game I’d worked on at that point
              and more than I’ve seen since.” Trial Tr. 3249:2–5.

        259.7 Epic executives repeatedly recognized and thanked Apple for its support and
              promotion of Fortnite. Trial Tr. 3259:14–25, 3262:9–20 (Schmid); see also, e.g.,
              DX-4239.001 (thanking Apple for its support to Fortnite’s Season X launch, noting
              “[t]hese wins truly matter to our teams here”); DX-3661.

260.    [OMITTED]

D.      Epic has achieved success with Fortnite by using free distribution (and in-game
        purchasing functionality) to earn more than $700 million across over 100 million iOS
        accounts

261.    Since its 2018 iOS debut, Fortnite has been distributed using a “freemium” model, in which
        a user can download the application for free but has the opportunity to purchase certain in-
        app content. Trial Tr. 187:15–23 (Sweeney). Mr. Sweeney “attribute[s] a lot of our
        success” to this model. Trial Tr. 187:24–188:7 (Sweeney). This kind of business model
        is facilitated by the App Store, including IAP. Trial Tr. 2791:11–18 (Schiller); Ex. Expert
        8 ¶ 134 (Schmalensee).

262.    From the start, iOS drove new players to Fortnite. DX-3233.003. Fortnite’s introduction
        to the App Store coincided with the median value of an in-app purchase on Epic apps
        through the App Store roughly doubling. Trial Tr. 2111:22–2112:15 (Hitt); Ex. Expert 6
        ¶ 175, Fig. 42 (Hitt). Indeed, Epic saw mobile platforms like iOS as key to increasing the
        Fortnite player base, believing that it had already reached “a point of basically full
        penetration on console,” making acquisition of mobile customers “hugely important.”
        Trial Tr. 1346:3–17 (Weissinger).

263.    That said, the vast majority of Epic’s Fortnite revenue (93%) is generated on non-iOS
        platforms. Ex. Expert 6 ¶ 69 (Hitt). Among users who made a purchase between March
        2018 and July 2020, only 13% made a purchase on an iOS device—meaning that Epic was
        able to transact with 87% of paying Fortnite users without paying any commissions to
        Apple. Ex. Expert 6 Fig. 14 (Hitt).

264.    Still, with Apple’s support, in only two short years, Fortnite on iOS earned Epic more than
        $700 million across over 100 million iOS user accounts. Ex. Expert 6 Fig. 14 (Hitt).




                                                90

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 104 of 377




E.      Epic Games Store is unprofitable and not comparable to the App Store

265.    As noted above, EGS is not profitable and will not be profitable for at least multiple years,
        if ever. Trial Tr. 126:19–127:6 (Sweeney); Trial Tr. 1230:3–8; 1231:15–19 (Allison);
        Apple Ex. Depo. 2 at 244:2–5; 256:12–16 (Kreiner).

        265.1 Epic lost around $181 million on EGS in 2019. DX-4361.020. Epic also had $1
              billion in minimum guarantees for its exclusivity agreements, of which it estimated
              it would recoup about 60–70%. PX-2463.2. Epic projected to lose around $273
              million on EGS in 2020. Id. Indeed, Epic committed between $330 and $440
              million in uncoupled minimum guarantees for 2020 alone, Trial Tr. 1217:25–
              1218:5 (Allison), PX-2469.006, while projecting, even with “significant[]” growth,
              only $401 million in revenue for that year, DX-3467.005. Epic acknowledges that
              trend will continue in the immediate future: Epic projects to lose around $139
              million in 2021. DX-4361.020. Mr. Sweeney testified that he expected EGS to be
              profitable in three to four years, Trial Tr. 266:10–19 (Sweeney), but admitted the
              cumulative earnings of EGS in 2024 were projected as negative $854 million. Trial
              Tr. 276:17–277:4 (Sweeney); DX-4361.020. Actual EGS revenues and its Monthly
              Average Users have not grown since 2019. PX-2455.4.

        265.2 As Epic has acknowledged, the incentives and investments it has made in an
              attempt to grow EGS will result in “unrecouped costs.” DX-3993; Trial Tr. 1262:4–
              12 (Allison) (Q. And [this] also reflects that Epic expected to lose 330 to 440
              million in unrecouped minimum guarantess is that right? A. We expect to invest
              330 to 440 million in partnership deals, yes. . . . We don’t use the word lose.”).
              The direct return on investment was “super crappy.” Trial Tr. 273:9–16 (Sweeney);
              DX-3818.001. Although Epic financial projections reflect that Epic expects to lose
              $330 to $440 million in unrecouped costs from minimum guarantees alone, DX-
              3993.004, Epic now says its financial projections are “incorrect,” Trial
              Tr. 1232:18–22, 1262:13–20 (Allison). Epic documents reflect that Epic does not
              expect EGS to have a cumulative gross profit before 2027. DX-4361.020. And
              while Epic now says it expects EGS to become profitable by 2023, its projected
              revenue from prior years has proven overly optimistic. Trial Tr. 1266:6–1267:2
              (Allison).

        265.3 Epic’s hope is that after consumers purchase an exclusive game through EGS they
              will stay in the Epic ecosystem and make additional EGS purchases. Trial Tr.
              1250:1–1251:12 (Allison).

266.    In addition, EGS provided services and user experiences that were inferior to leading
        platforms like the App Store.

        266.1 EGS only very rarely provides paid marketing support for its developers because it
              is difficult to recoup such investments on a 12% commission. Trial Tr. 1260:8–21
              (Allison).




                                                 91

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 105 of 377




        266.2 Epic was concerned that EGS would “fall over” and be unable to support the influx
              of web traffic resulting from the August 13, 2020 Mega Drop. Trial Tr. 1269:13–
              1270:16 (Allison).

        266.3 Epic also lacks other security features. Because of the integration between its
              hardware, software, and services, Apple is able to provide parental controls that
              give parents choices on how and whether to allow children to make purchases.
              Apple Ex. Depo 10 at 150:22–151:6 (Shoemaker). Epic does not track the age of
              its customers. Trial Tr. 335:14–19 (Sweeney).

267.    There have been significant security breaches involving EGS as well.

        267.1 For one, EGS has experienced high rates of fraud. For example, “the rate of
              fraudulent transactions on Division 2”—a videogame developed by Ubisoft—
              “surpassed 70%, and was approaching 90%” in May 2019. DX-3536.001. Mr.
              Sweeney admitted this was “an extraordinary situation” and had to personally
              apologize to Ubisoft (Division 2’s developer). DX-3536.001. “The fault in this
              situation is entirely Epic’s,” he wrote. Id.; see also DX-3756.008 (
                                                                                         ).

        267.2 As Mr. Grant admitted, Epic’s record with dealing with its developers has been “not
              at all” perfect. Trial Tr. 732:13–16 (Grant).

F.      Epic lays the groundwork for Project Liberty in order to revive and reinvigorate its
        business

268.    Between 2018 and 2019, Fortnite’s average monthly active users and revenues declined.

        268.1 Epic observed 76.2 million active monthly users in the third quarter of 2018, which
              fell to 72.2 million users in the fourth quarter of 2018, 71.3 million active users in
              the first quarter of 2019, 64.8 million active users in the second quarter of 2019,
              and 60.3 million active monthly users in the third quarter of 2019. DX-3795.004.

        268.2 Epic’s revenue declined during the same time. Apple Ex. Depo. 1 at 102:18–103:14
              (Babcock). Total revenue slipped. DX-3795.006. Average revenue per paying
              user also declined as Epic observed “monetization ‘fatigue.’” DX-3795.004.
              Whereas Fortnite’s cumulative gross revenue had begun in January 2019 27%
              ahead of Epic’s projections, it had fallen to 10% behind those projections by the
              end of the year. DX-3795.006. Mr. Sweeney admitted that Fortnite’s revenues
              declined in 2019, and starting recovering only in 2020, when COVID-19 caused
              many consumers to stay at home. Trial Tr. 288:15–289:5 (Sweeney); id. 289:21–
              290:25 (Sweeney); PX-2436.1.

        268.3 These trends were consistent with Epic’s observations that gamers were growing
              dissatisfied with Fortnite. The company understood that Fortnite was late in the
              video-game life cycle. DX-3774.002 (Epic recognizing a “slow down in
              engagement” in Fortnite in 2020). Its revenue dipped in 2019, and recovered in
              2020 in part because of a “particularly historically unique pop” owing to the


                                                92

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 106 of 377




               pandmic. Trial Tr. 288:15–25 (Sweeney); see also DX-5523.048 (Microsoft’s
               analysis of Epic Games, reflecting significant revenue decline in FY2019).

        268.4 Epic knew these trends were not a blip; the company expected the declining interest
              and revenue to continue. Apple Ex. Depo. 1 at 103:11–13 (Babcock).

269.    As a later board presentation revealed, Epic coalesced around a goal: To revive and
        reinvigorate Fortnite by turning it out to developers to create new content. DX-3774.003–
        .004. This would make Fortnite a platform and Epic the middleman. But in order for this
        new business model to succeed, Epic needed to find a way to cut the commissions charged
        by platform providers so Epic could “shar[e] [a] majority of profit with creators.” DX-
        3774.004. According to Epic, “Platform Fees” posed “an Existential Issue” to the
        company’s plans for Fortnite. Id.

270.    The result was “Project Liberty,” Epic’s effort to challenge the software distribution and
        supposed payment monopolies of Apple and Google. Trial Tr. 152:9–53:4 (Sweeney);
        DX-3774.002. Epic knew at the time that there was a separate class actions “on behalf of
        all developers against Apple,” but “ignored that and went forward on [its] own.” Trial Tr.
        155:13–25 (Sweeney).

271.    Project Liberty was driven from the top: Mr. Sweeney was “in the loop on this topic 100%,”
        DX-4419.001, and approved the strategic decisions for Project Liberty. Trial Tr. 88:6–7,
        170:10–71:9, 280: 283:6–15 (Sweeney). The Epic Store team was aware of Epic’s efforts
        to circumvent its owed commissions by September 2019. Trial Tr. 1411:11–25
        (Weissinger). As Mr. Weissinger—who “attended a lot of Project Liberty meetings”—
        agreed, Project Liberty was “carefully planned, carefully orchestrated, and carefully
        supervised.” Trial Tr. 1424:23–24, 1428:14–16 (Weissinger).

        271.1 Chief among these was Epic’s decision to only target the two main mobile
              platforms: Google and Apple. Trial Tr. 146:21–23 (Sweeney). As noted above,
              Epic earned only a small fraction of its total Fortnite revenue through these
              companies’ platforms and projected for 2020 that they would comprise just 6.5%
              of Fortnite’s net revenue. DX-4018.012.

        271.2 It also meant that Epic chose not to target all platforms charging 30%. Apple Ex.
              Depo. 7 at 79:5–80:3, 89:20–90:24, 95:19–96:15 (Shobin).

                                       . Trial Tr. 211:5–12 (Sweeney).

        271.3 Epic’s decision thus was incongruous with much of its stated rationale. See DX-
              3782.010 (Epic employee explaining that “Tim S[weeney] stated that Samsung is
              our most important partner, above all others,” in response to another employee
              pointing out that Epic’s “collective win” would lie in “aim[ing] at Samsung like we
              begrudgingly do with Apple”). “For god’s sake, why do we hate Apple,” one Epic
              employee asked internally. DX-3782.003.

272.    To plan, prepare, and execute Project Liberty, Epic assembled a considerable team.
        Sometime in 2019 or early 2020, Epic hired Cravath, Swaine & Moore LLP to devise the


                                                93

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 107 of 377




        company’s legal strategy. Trial Tr. 279:19–280:3 (Sweeney). And “[a]t Tim [Sweeney]’s
        request” Epic formed “a special project team” in April 2020. DX-3523.001. Epic
        assembled about 100–200 employees to staff Project Liberty. Apple Ex. Depo. 7 at 94:18–
        25 (Shobin).

        272.1 Although Mr. Allison testified that he believed Epic’s decision to make its payment
              system optional in December 2019 was made prior ot the launch of Project Liberty,
              Trial Tr. 1222:2–16 (Allison), Mr. Sweeney testified that “the idea for Project
              Liberty developed throughout 2019.” Trial Tr. 152:24–153:4 (Sweeney).

273.    Epic’s first strategic choice was to submit Fortnite to the Google Play Store.

        273.1                                                                              . Trial
                Tr. 205:3–13 (Sweeney).


                                                                                              Trial
                Tr. 203:5–12 (Sweeney); see also supra § XI.A.

        273.2 Epic reversed course in 2020 to pave the way for its plan to attack Apple and Google
              at once, adding Fortnite to the Google Play Store for the express purpose of
              initating Project Liberty. Trial Tr. 195:6–7, 210:9–11:4 (Sweeney). Internal emails
              from September 2019 reveal Epic’s “goal” was “to draw Google into a legal battle
              over anti-trust. Once we are ready to submit, Epic will announce publicly that we
              are going to Google Play. If we are rejected for only offering Epic’s payment
              solution. The battle begins. It’s going to be fun!” DX-3069.001.

274.    Epic spent the Spring of 2020 in the planning stages of Project Liberty. Trial Tr. 153:1–4
        (Sweeney).

        274.1 Epic “investigated” various ways it could surreptitiously implement an alternative
              payment system, “like, obfuscating the code” or “encrypt[ing]” the relevant
              features. Apple Ex. Depo 4 at 168:1–21 (Nikdel).

        274.2 Significant planning for Project Liberty began in early 2020 and in the first quarter
              of 2020 Epic made the decision to pursue Project Liberty and to challenge Apple
              and Google. Trial Tr. 152:24–153:4 (Sweeney). By May 11, 2020, the main
              contours of Epic’s strategy were in place: “We submit a build to Google and Apple
              with the ability to hotfix on our payment method . . . . We flip the switch when we
              know we can get by without having to update the client for 3 weeks or so. Our
              messaging is about passing on price savings to players.” DX-4419.002; Trial Tr.
              767:15–18 (Grant).

        274.3 In addition, Epic developed “Epic Mega Drop,” its plan to lower the price of
              Fortnite items by an average of 20 percent on certain platforms. Trial Tr.156:3–16
              (Sweeney). “Mega Drop” would reduce pricing on platforms other than Apple’s
              and Google’s, even though Epic was still paying 30% commissions to the console
              makers. DX-4561.006; Trial Tr. 1431:1–5 (Weissinger). The Mega Drop was part


                                                94

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 108 of 377




               of the campaign that Epic wanted to “explain[] to the public through PR.” Trial Tr.
               161:6–7 (Sweeney). Epic worked to ensure it would have sufficient capacity to
               handle the expected increase in web traffic resulting from the Mega Drop. Trial Tr.
               1269:13–1270:16 (Allison). Epic also planned to assure its console partners that
               the reduction in price for V-Bucks could be recouped through the sales of more
               expensive bundles or items with “mythic” rarity. Trial Tr. 1436:9–19 (Weissinger);
               DX-4652.

        274.4 Epic began holding weekly meetings to plan Project Liberty’s details, frequently
              including Epic’s outside counsel, Cravath, Swaine & Moore LLP. DX-4138.001.
              Indeed, at least one attorney from Cravath, Mr. Gary Bornstein, had his own Epic
              email address. DX-4138.001; Trial Tr. 1425:23–1426:6 (Weissinger).

        274.5 By the end of June 2020, Epic had established its rough timeline:
               On June 30, Epic would “[a]sk Apple and Google leadership to allow
                 competing stores and competing payment methods.”
               On July 20, Epic would reach out to its console partners to discuss upcoming
                 price changes.
               On August 4, Epic’s client—including the “tech for [hot-fixing] on competing
                 payment methods”—would “go[] live.”
               On August 13, Epic would activate the hotfix and implement the price
                 reductions.
              DX-4561.005. The hotfix was timed to go live two weeks before the launch of
              Fortnite’s Season 14. Id.

275.    In accordance with its timeline, extensively designed and tested the hotfix to be
        undetectable. Trial Tr. 762:1–763:9 (Grant). Epic brought in specialist engineers and also
        had its own in-house information security team attempt to hack the code to make sure
        Apple could not “reveal the intent” of the hotfix after it was submitted. Trial Tr. 765:11–
        766:2 (Grant). Epic also used analytics to determine the number of players that would
        receive the hotfix once triggered. Apple Ex. Depo. 7 at 239:9–25 (Shobin); DX-3083; see
        also Trial Tr. 3241:20–24 (Schmid) (explaining that Epic used TestFlight and App
        Analytics).

G.      Epic renews its agreement with Apple, then seeks a side deal

276.    Epic renewed its DPLA with Apple in June 2020. Trial Tr. 283:16–284:1 (Sweeney).

277.    The same day Epic and Epic International renewed their agreements, Epic sought a “side
        letter” or other special deal from Apple that would provide Epic with unique, preferable
        terms. Trial Tr. 149:4–7, 285:7–22 (Sweeney). Specifically, Epic asked Apple to allow
        “[c]ompeting payment processing options” on iOS apps and to release a “competing Epic
        Games Store app available through the iOS App Store.” DX-4477.001. Although Epic
        expressed its preference that the demanded changes be made available to all developers,
        Mr. Sweeney testified that “I would have” accepted a deal “for [Epic] and no other
        developers.” Trial Tr. 338:2–6, 337:13–19 (Sweeney). Epic demanded a response within
        two weeks. Id.


                                                95

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 109 of 377




278.    Apple replied on July 10, 2020. DX-4140.

        278.1 In that letter, Apple reminded Epic that “[t]he App Store is not simply a
              marketplace—it is part of a larger bundle of tools, technologies and services that
              Apple makes available to developers to develop and create great applications for”
              Apple products, and that Epic “has been a major beneficiary of this investment and
              support.” DX-4140.001.

        278.2 Apple continued: “Because of the App Store, Epic has been able to get Fortnite and
              other apps into the hands of millions instantly and at no cost, as Apple charges
              nothing upfront to distribute apps that are free to download. This exposure has
              earned Epic hundreds of millions of dollars from sales of in-app content, and
              brought with it lucrative brand partnerships and paid product placement.” DX-
              4140.001–.002.

        278.3 Apple pointed out that it has maintained the same rules on the App Store since
              2008, and has never allowed anything like what Epic demanded, because “[t]he
              guiding principle of the App Store is to provide a safe, secure and reliable
              experience for users and a great opportunity for all developers to be successful but,
              to be clear, when it comes to striking the balance, Apple errs on the side of the
              consumer.” DX-4140.002–.003.

        278.4 In response to Epic’s demand that Apple allow the Epic Store onto iOS, Apple
              explained that it “cannot be confident that Epic or any developer would uphold the
              same rigorous standards of privacy, security, and content as Apple. Indeed, since
              Apple treats all developers according to the same terms, Epic is essentially asking
              Apple to outsource the safety and security of Apple’s users to hundreds of
              thousands of iOS developers.” DX-4140.004. “Even if such a model were feasible
              (and it is not), we are simply unwilling to risk our users’ trust in such a way.
              Incorporating third party app stores into iOS would undermine Apple’s carefully
              constructed privacy and security safeguards, and seriously degrade the consumer
              experience and put Apple’s reputation and business at risk.” Id.

        278.5 Apple then “respectfully decline[d]” to accede to Epic’s request to turn the App
              Store into “a public utility.” DX-4140.006.

279.    Epic responded on July 17, 2020, calling Apple’s letter a “self-righteous and self-serving
        screed” and warning that “Epic is in a state of substantial disagreement with Apple’s policy
        and practices, and we will continue to pursue this, as we have done in the past to address
        other injustices in our industry.” DX-4480.001. In neither Mr. Sweeney’s June 30 email
        nor his July 17 email did Epic reveal its plans to enable an alternate payment system
        through a hotfix.

H.      Epic carefully prepares to launch a media campaign against Apple

280.    Epic recognized that it was “not sympathetic.” DX-4177.011; see also Trial Tr. 1414:2–
        15 (Weissinger). It also recognized that if Apple and Google blocked consumers from
        accessing the app, “[s]entiment will trend negative towards Epic.” DX-4018.054. “[T]he


                                                96

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 110 of 377




        critical dependency on going live with our VBUCKS price reduction efforts is finding the
        most effective way to get Apple and Google to reconsider without us looking like the
        baddies.” DX-4419.002.

281.    [OMITTED]

282.    To these ends, Epic wanted to “[g]et players, media, and industry on ‘Epic’s side,’” DX-
        4561.020, by “[c]reat[ing] a narrative that we are benevolent,” DX-3641.001; see also DX-
        3681.012, and at the same time make Apple out to be the “bad guys,” DX-4185.001. Epic
        retained a public relations firm, DX-4561.038—to which it ultimately paid $300,000 in
        connection with Project Liberty, Trial Tr. 1413:9–12, 1417:19–1418:7 (Weissinger)—and
        devised a two-phase communications plan, DX-4561.037–.038.

        282.1 Epic has a massive social media presence, with many channels and opportunities to
              communicate with its fans and Fortnite players—as Mr. Weissinger stated, Epic
              has its “social channels, which are some of the biggest in all of entertainment and
              certainly the most engaged, which just means chatter and people talking. Like, we
              have gigantic social channels, so we use that.” Trial Tr. 1311:7–1312:9
              (Weissinger); see also Trial Tr. 1340:11–24 (Weissinger) (“Fortnite’s channels
              again are extremely extremely large, some of the largest in all of entertainment.
              Frequently I would have my social media manager who would come to me and say,
              ‘Hey, should we keep doing these promotions with the App Store,’ because they
              would consistently ask for re-Tweets and re-shares of content because Fortnite
              content gets a ton of engagement”). Epic has “over a hundred million” followers
              across its media channels. Trial Tr. 1312:6–9 (Weissinger). The Epic Games Store
              likewise has a “strong media presence,” with about “five million Instagram
              followers.” Trial Tr. 1243:15–17, 1244:16–23 (Allison).

283.    “Communications Phase 1” outlined Epic’s plan leading up to the activation of the hotfix.
        DX-4561.037. This phase had three goals. Id.

        283.1 First, Epic sought to “Define our Cause.” DX-4561.037. Epic sought to devise
              “Policy Points” and start “Establish[ing] them Publicly.” Id. To do so, its internal
              communications team and outside consults would “create a list of advocacy points”
              and “then seed with press and run ads.” Id.

        283.2 Second, Epic decided to “Establish a 501c4 Organization” to “[a]dvocate” on its
              behalf. DX-4561.037. The purpose of establishing a separate organization was to
              create a “sympathetic” public face. DX-4561.037. “Epic is not sympathetic.” Id.
              Smaller developers, Epic concluded, “are sympathetic.” Id.

        283.3 Third, Epic would “Create the Sustain Campaign,” a “messaging” initiative “to
              ensure we’re not the only voice” because, “[w]hen it comes to the press, that results
              in more neutral to positive coverage.” DX-4561.037.

284.    “Communications Phase 2” outlined Epic’s plan once the hotfix went live. DX-4561.038.
        It too had three goals. Id.



                                                97

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 111 of 377




        284.1 First, Epic would continue its efforts to “seed” the press and “run ads” to “help
              establish our position.” DX-4561.038.

        284.2 Second, Epic would leverage “[t]raditional public relations where we use the press
              to apply pressure and drive support.” DX-4561.038. Epic decided to “follow a
              two-week cadence where we create news through an inflection point every two
              years, and then generate continued press on that point through a 14-day tail.” Id.
              This “strategy focuses on, exhausts and moves on with three distinct audiences
              (press, consumers & policy makers) to influence the groups most likely to have an
              impact on Apple/Google.” Id.

        284.3 Third, Epic would use “Paid Media Efforts.” DX-4561.038. This entailed enlisting
              “a game-changing supporter list” to “influenc[e] the general public.” Id. Epic also
              intended to “target our digital advertising to both function as a push/pressure
              campaign” and create a petition drive to suggest the public supported its efforts. Id.

285.    Throughout the summer of 2020, Epic carried out its plan. Epic created the Coalition for
        App Fairness, DX-3774.003; DX-3297, and “charged [it] with generating continuous
        media and campaign tactic pressure” on Apple/Google, DX-3297.002. Epic’s Statement
        of Work Attachment with its consultant required the consultant to “help to establish a
        reason for [the Coalition] to exist (either organic or manufactured).” DX-3297.002; Trial
        Tr. 1418:17–1420:5 (Weissinger). One of the members of the Coalition for App Fairness
        is Eristica, a company that developed an app rejected by App Review that “paid folks to
        participate in a dare challenge” and when it was rejected “one of the dares was daring
        someone to jump off a bridge and video it” and other challenges “could also risk some
        pretty serious harm.” Trial Tr. 1087:9–1088:18 (Kosmynka). Epic concealed the
        Coalition’s existence until after the hotfix was triggered on August 13, 2020. Trial
        Tr. 1420:6–8 (Weissinger).

286.    Meanwhile, Epic gamed out various communications strategies depending on Apple and
        Google’s responses to the hotfix. DX-4018.004. If Fortnite were “[r]emoved from [the]
        App Store,” Epic decided that its “PR [team would] issue[] [a] statement saying [Apple
        and Google] removed the app because Epic wanted to offer cheaper payment platforms to
        players.” DX-4561.046. This was consistent with the input Epic had sought and received
        from an outside consultant: Shift the narrative to “Apple/Google versus the player” and
        “Apple/Google versus the developer.” DX-3933.002.

287.    Epic also prepared several videos, communications, and other media with which it could
        blitz Apple. Epic prepared a short video called “1980 Fortnite” in the style of Fortnite
        which presented an in-brand explanation of what Epic had done. Trial Tr. 295:14–17
        (Sweeney). On its website, the Coalition falsely stated that “For most purchases made
        within the App Store, Apple takes 30% off the purchase price. No other transaction fee—
        in any industry—comes close.” DX-4167.002 (emphasis added).




                                                98

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 112 of 377




I.      Epic briefs its board of directors and puts into place the final pieces of Project Liberty

288.    On July 27, 2020, Epic briefed its Board of Directors on Project Liberty, “Epic’s War
        Against Mobile Platform Fees.” DX-3774.002. The presentation detailed Epic’s “Battle
        Plan.” DX-3774.006.

289.    Epic outlined for its board the timeline it had devised. Epic had spent July forming the
        Coalition for App Fairness, testing the payment system it intended to smuggle in with the
        hotfix, and conducting “[p]ublic outreach.” DX-3774.008. August 13, 2020, remained the
        “Go Live”—the date on which Epic would activate the hotfix—as it was “a Point of
        Maximum Leverage” given the upcoming launch of a new Fortnite season two weeks later
        on August 27, 2020. Id.

290.    Epic described its plan to “embark on an aggressive and sustained legal and media
        campaign until platform fees are lowered, apps are allowed to use their own payment
        platform or 3rd party app stores are allowed on mobile.” DX-3774.003. Epic would “lead
        a coalition of other leading tech companies in a PR and policy campaign against the 30%
        tax.” Id. And even after the go-live, Epic planned to hold weekly press beats as well as
        ongoing press interviews and “coalition communications.” DX-3774.008.

291.    Epic also briefed its board on “Elasticity” studies it had conducted. DX-3774.010. Epic
        acknowledged that these tests indicated that price reductions would increase “[p]urchase
        frequency . . . but not enough to offset price reductions.” Id. Indeed, these studies indicated
        that average revenue per daily active user (ARPDAU) would drop 10.8% from spending
        under normal circumstances. Id. Epic therefore assured its board that the company’s
        “business performance” so far that year “mitigated” the “[d]ownside,” DX-3774.016,
        which was outweighed by the “[e]xistential” threat “Mobile Platform Fees” posed to
        “Fortnite as a competitive platform,” DX-3774.004.

292.    [OMITTED]

293.    Epic also began meeting more frequently—including with its outside counsel, DX-4072—
        and prepared a “War Room.” DX-4072.001. Epic drafted detailed calendars to
        synchronize its communications strategy with the broader implementation of the hotfix.
        DX-4561.030–.033, .045.

J.      Epic knew its calculated breach would result in the removal of Fortnite from the App
        Store

294.    Internally, Epic understood that Project Liberty “jeopardize[d] Fortnite’s availability on
        the App Store.” Apple Ex. Depo. 7 at 59:24–60:5 (Shobin). Mark Rein, Epic’s co-founder,
        predicted “there’s a better than 50% chance Apple and Google will immediately remove
        the games from their stores the minute we do this” and Daniel Vogel, the Chief Operating
        Officer of Epic, predicted Google and Apple will immediately pull the build for new
        players.” DX-4419.001–.002. “They may also sue us to make an example,” he added. Id.

295.    Epic therefore planned to inform its console partners (Sony, Microsoft, and Nintendo) in
        advance about an upcoming pricing change while keeping Apple and Google in the dark.


                                                  99

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 113 of 377




        DX-4561.005, .024; DX-4652.001; Trial Tr. 1431:6–15 (Weissinger). Epic also, as part of
        its plan to organize opposition to Apple, planned to reassure the console makers that they
        were not “next on [Epic’s] list,” repeating the same mantra that it has in Court, that it
        “do[es]n’t have the same concerns with consoles.” DX-4652.010.

296.    That is what Epic did. In a June 2020 Quarterly Business Review, for example, Epic
        “update[d] Apple to the latest stuff in Fortnite.” Apple Ex. Depo. 7 at 235:5–8 (Shobin).
        While this update covered anticipated offerings in Fortnite in late 2020 and 2021, it did
        not mention the hotfix or payment alternatives. DX-3519. Nor did Epic disclose the hotfix
        in the user notes it submitted to Apple with a Fortnite update. Trial Tr. 763:10–13 (Grant).

297.    Meanwhile, Epic wrote to other platforms. DX-4579.001. In an email to Microsoft on
        August 5, 2020, for example, Mr. Sweeney explained his “confidential” plan to drop
        Fortnite prices that month. Id. He then added, “Epic has certain plans for August” that
        would “highlight the value proposition of consoles and PCs, in contrast to mobile
        platforms”—a “positive and supportive” development, he promised, “for Microsoft, Xbox
        and Windows.” Id. Two days later he wrote, “you’ll enjoy the upcoming fireworks show.”
        DX-3478.001. Mr. Sweeney presented Project Liberty in this email “as an opportunity to
        Microsoft” and an opportunity to onboard users. Trial Tr. 292:14–293:8 (Sweeney). The
        “fireworks” referred to the hotfix. Trial Tr. 294:2–10 (Sweeney).

K.      In August 2020, Epic committed an intentional act of sabotage against the App Store

298.    In August 2020, Epic intentionally violated its commitments to Apple. Trial Tr. 170:10–
        15 (Sweeney).

299.    On August 3, 2020, Epic submitted version 13.40 of Fortnite to Apple for review.
        Unbeknownst to Apple, version 13.40 included code that enabled Epic to later activate the
        hotfix. Trial Tr. 736:1–15, 763:10–15 (Grant); Trial Tr. 170:16–171:9 (Sweeney) (“Q.
        And, again, so we are sure of what this involved, you put undisclosed code in a build with
        Fortnite? A. Yes. Q. With the goal that it would not be discovered by Apple through the
        app-review process? A. Yes. Q. That is part of why you made it a server-side trigger so
        that it couldn't be found when you submitted the build; right? A. Yes. Q. And Epic used
        that code weeks later to place an alternative payment function in Fortnite; correct? The
        Epic Direct Pay function? A. Yes. Q. So the payments could be made directly to Epic
        Games; right? A. Yes, through a payment processor of our choosing. Q. And Epic could
        avoid its contractual obligation to pay Apple a commission; correct? A. Yes.”); DX-
        4138.002. During the review process, Epic concealed from Apple its plans to launch an
        unapproved alternative payment system via hotfix. Trial Tr. 1089:3–9 (Kosmynka); Trial
        Tr. 763:10–13 (Grant). Indeed, Epic and Apple had their quarterly business review just
        [weeks] before, and Mr. Fischer (who was involved with that review) felt “blindsided” by
        the hotfix. Trial Tr. 944:5–945:3 (Fischer).

300.    Around 2:00 a.m. on August 13, 2020, Mr. Sweeney notified Apple that it was activating
        its hotfix and that the Direct Pay function included in the Fortnite update would be
        activated. Trial Tr. 153:21–25, 294:11–16 (Sweeney). Epic had by that time already
        activated its hotfix, which was “very unlike all the others,” to inject a hidden payment


                                                100

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 114 of 377




        mechanism—Epic Direct Payment—in Fortnite that blatantly evaded App Review. Trial
        Tr. 128:14–15, 153:21–22, 154:25–55:3 (Sweeney); Trial Tr. 736:6–15 (Grant). Epic had
        prepared for the events of August 13 carefully, creating a “run of show” that identified each
        step and operating a Slack channel for the activation of the hotfix. Trial Tr. 1426:20–
        1428:16 (Weissinger). As Mr. Sweeney testified, the “introduction of Epic Direct Payment
        was a very major change” that “was in direct violation of Apple’s terms.” Trial Tr. 154:6–
        10, 154:25–55:1 (Sweeney). Indeed, he “chose to intentionally breach [his] contract.”
        Trial Tr. 170:12–15 (Sweeney).

L.      As Epic anticipated, Apple removes Fortnite from the App Store

301.    On August 13, 2020, between seven and nine hours after the hotfix was implemented,
        Apple removed Fortnite from the App Store. Trial Tr. 148:18–22, 156:24–57:4 (Sweeney).

302.    At 2:22 p.m. that day, Apple informed Epic in writing that Fortnite had been removed from
        the App Store for violations of the App Store Review Guidelines. DX-3460.003; Trial Tr.
        737:7–15 (Grant). Apple explained that version 13.40 of Fortnite violated Guidelines
        3.1.1, 2.3.1, 2.3.12, and 2.5.2. DX-3460.003–.006. Apple also explained the steps Epic
        would need to take to cure its breach: Epic had to remove the “Epic Direct Payment”
        feature, remove any hidden features from Fortnite, provide a clear description of the actual
        changes Epic had made to Fortnite, and resubmit Fortnite for app review. Id.; Trial Tr.
        737:7–15 (Grant). In other words, Apple provided Epic with a clear opportunity to come
        back into compliance, and restore Fortnite to the App Store, and Epic rejected it. Trial Tr.
        171:10–25 (Sweeney); Trial Tr. 768:7–13 (Grant). When asked whether Epic was
        concerned about the effect this decision would have on consumers, Mr. Grant, an executive
        who oversaw the hotfix’s development, testified: “I cannot speak to whether it was a
        concern or not.” Trial Tr. 768:21 (Grant).

M.      Epic sues and declares war on Apple

303.    Even though Epic’s own executives have now admitted theat they would not want to do
        business with a company that “put material things by you in attempt to enrich themselves
        and to breach their contracts with you without disclosing that it was happening,” Trial Tr.
        764:4–8 (Grant), on August 13, 2020, Mr. Sweeney emailed Tim Cook, Phil Schiller, Matt
        Fischer and others threatening that Epic would be “in conflict with Apple on a multitude
        of fronts—creative, technical, business, and legal.” DX-3906.002. Later that day, Epic
        sued Apple. Dkt. 1.

304.    Epic meanwhile unleashed its pre-meditated media blitz.            Epic announced a
        “#FreeFortniteCup” to take place on August 23, inviting players for one last “Battle
        Royale” across “all platforms,” with prizes targeting Apple. DX-3724.001–.002; Trial Tr.
        295:2–13 (Sweeney). In the same press release, Epic encouraged iOS Fortnite users to
        continue playing on other platforms: “If you’re left behind on iOS after the Chapter 2 -
        Season 4 launch, the party continues on PlayStation 4, Xbox One, Nintendo Switch, PC,
        Mac, GeForce Now, and through both the Epic Games App at epicgames.com
        (https://www.epicgames.com/fortnite/mobile/android/getstarted) and the Samsung Galaxy




                                                101

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 115 of 377




        Store (https://apps.samsung.com/appquery/appDetail.as?appId=com.epicgames.portal).”
        DX-3724.002; Trial Tr. 297:2–24 (Sweeney).

305.    Epic released it’s a film called “1980 Fortnite,” purportedly “satirizing Apple and its
        policies.” Trial Tr. 295:16–17 (Sweeney).

306.    [OMITTED]

307.    [OMITTED]

308.    [OMITTED]

N.      Apple terminated Epic’s Developer Program account, as well as its Developer
        Agreement and DPLA with Apple

309.    On August 14, 2020, Apple sent Epic another letter outlining in greater detail how the
        hotfix breached Epic’s agreements with Apple. DX-3460. Apple reminded Epic that it
        “reviews every app and app update to ensure that apps offered in the App Store are safe,
        provide a good user experience, adhere to [Apple’s] rules on user privacy, and secure
        devices from malware and threats.” DX-3460.001. Apple explained that it had “identified
        several violations [by Epic] of the Apple Developer Program License Agreement.” Id.
        These included violations of Sections 3.1(c), 3.2(f), 3.2.2. 3.3.3, 3.3.25, and 6.1 of the
        DPLA. DX-3460.001–.002. Apple therefore suspended Epic’s membership in the Apple
        Developer Program. DX-3460.003.

310.    In the same letter, Apple once again informed Epic that it could cure its breaches and return
        to the App Store in good standing, giving Epic fourteen days to do so. DX-3460.003.
        Apple explained that failure to do so would result in termination of Epic’s membership in
        the Developer Program as well as the termination of Epic’s ability to access Apple’s
        intellectual property. DX-3460.003.

311.    Epic did not fix Fortnite. Trail Tr. 171:10–172:2 (Sweeney). Consequently, Apple
        terminated Epic’s Developer Program account, as well as its Developer Agreement and
        DPLA with Apple, on August 28, 2020. Dkt. 428 ¶ 34.

O.      Epic’s disregard for its own customers is apparent

312.    Epic implemented its hotfix and declined to comply with Apple’s rules to fight over
        commissions paid on 5% of transactions on iOS while keeping the other 95% of its users
        off the iOS platform. Trial Tr. 227:18–228:12 (Sweeney). Apple offered to allow Epic to
        return Fortnite to the App Store, so long as Epic agreed to comply with its contractual
        commitments, but Epic declined. Trial Tr. 3918:18–3919:6 (Cook).

313.    [OMITTED]

314.    [OMITTED]




                                                102

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 116 of 377




P.      Nevertheless, Project Liberty remains ongoing

315.    Despite the negative reaction to Epic’s tactics, Project Liberty remains an ongoing effort.
        Apple Ex. Depo. 7 at 95:1–3 (Shobin). During this time, Epic has not considered
        challenging Microsoft’s commission, Samsung’s commission, or Sony’s commission.
        Apple Ex. Depo. 7 at 95:19–96:8 (Shobin).

316.    Epic has not attempted to submit to Apple a version of Fortnite that cures the deficiencies
        Apple identified in August 2020. Trial Tr. 171:10–172:2 (Sweeney). At trial, Epic’s own
        counsel referred to it as a “malicious actor.” Trial Tr. 3920:1–4 (Cook).

Q.      Epic owes Apple at least $3.6 million in unpaid commissions

317.    Epic did not pay any of the 30% commission ($3,650,315.70) owed on the revenue it
        collected through the hotfix. Dkt. 474 ¶ 3.

318.    Epic has not attempted to repay the commissions it avoided with Epic Direct Payment.
        Moreover, Epic rejected the Court’s suggestion to disable the hotfix, agree to use IAP,
        relist Fortnite on the App Store, and deposit the commissions contractually owed to Apple
        into an escrow account. Sept. 28, 2020 Hrg. Tr. at 85:10–86:13. While Epic acknowledged
        that it also could “put[] the 30 percent that is coming in from the small number of Apple
        users who are still in existence . . . into escrow,” id. at 74:8–11, it has similarly declined to
        do so.

XII.     The Evidence Demonstrates That The App Store Is A Two-Sided Game Transaction
                                           Platform

319.    Two-sided transaction platforms have three fundamental features and each is a feature of
        the App Store. Ex. Expert 8 ¶¶ 43–44 (Schmalensee).

320.    First, two-sided transaction platforms have as their main purpose the facilitation of
        observable transactions that simultaneously connect members of the two groups of users,
        often in sales transactions. Trial Tr. 1634:8–11 (Evans); Ex. Expert 8 ¶ 43 (Schmalensee).

321.    Second, two-sided transaction platforms derive substantial value from strong bilateral
        indirect network effects. Trial Tr. 1634:16–18 (Evans); Ex. Expert 8 ¶ 43 (Schmalensee).
        Indirect network effects refer to the situation in which the value realized by members of
        one group of customers of a platform is higher when they have access to more members of
        the other group of customers with whom they could productively interact. Ex. Expert 8
        ¶ 43 (Schmalensee).

322.    Third, like other platforms, two-sided transaction platforms need to adopt pricing
        strategies, service provision strategies, and rules of behavior to attract two distinct groups
        of users and to facilitate productive interactions between them. Ex. Expert 8 ¶ 43
        (Schmalensee); DX-3120.012.

323.    Epic’s experts agree that the App Store is a “two-sided transaction platform” and exhibits
        each of these features. Trial Tr. 1347:7–9; 1612:7–9 (Evans); Trial Tr. 2295:22–24


                                                  103

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 117 of 377




        (Cragg); see also Ex. Expert 1 ¶¶ 7(iii)(A), 144 (Evans). Yet even as Dr. Evans testified
        that the App Store is a two-sided transaction platform, he characterized the market as a
        distribution services market with the App Store providing “an input to” apps, without
        referring to a transaction market. See Trial Tr. 1454:2–16, 1455:12–1456:4 (Evans). While
        testifying that there is no difference between distribution services and transactions as he
        uses the terms, Trial Tr. 1379:23–25 (Evans), Dr. Evans contradicted himself also by
        testifying that he did not think it was “accurate[]” to characterize the App Store “as
        supplying only one-product transactions,” saying that the App Store is “providing
        distribution services that facilitate the distribution of apps from developers to consumers.”
        Trial Tr. 1635:14–22 (Evans). At the same, Dr. Evans said there was “no difference”
        between “distribution services” and “transactions,” despite the obvious economic
        differences. Trial Tr. 1635:23–25 (Evans). For example, Dr. Evans testified that app
        distribution “is an activity of developers who created an app wanted to have distribution
        channels to get their apps into the hands of consumers. So it is a – that is a retail or store-
        type activity,” Trial Tr. 1479:23–1480:2 (Evans), ignoring that a two-sided transaction
        platform involves simultaneous transactions between the two sides, Trial Tr. 1369:8–11
        (Evans). In fact, under Dr. Evans’ conception, all sales transactions become “distribution
        services,” Trial Tr. 1479:16–1480:2 (Evans), thereby ignoring the specific characteristics
        of two-sided transaction markets and instead grouping retail distributions services with
        two-sided transaction markets. That led Dr. Evans to consider only whether there are
        competitive substitutes for app distribution services in the relevant market, rather than
        considering competition for transactions. See, e.g., Trial Tr. 1503:19–1504:4 (Evans). And
        while Dr. Cragg agreed that the relevant product was transactions, his studies focused on
        gameplay, not on transactions. Trial Tr. 2314:12–15 (Cragg).

A.      The App Store facilitates digital transactions

324.    The App Store facilitates transactions that simultaneously involve developers and users—
        downloads, app updates, and in-app purchases that enhance the user’s experience with the
        app. Ex. Expert 8 ¶¶ 44, 55–58 (Schmalensee). The App Store cannot make a sale to one
        side of the platform without simultaneously making a sale to the other. Ex. Expert 8 ¶¶ 44,
        55–58 (Schmalensee). The product, therefore, is transactions. Trial Tr. 2032:1–3
        (Lafontaine).

325.    The App Store creates a platform through which developers can publish their apps and
        from which a user can download the application. Trial Tr. 2026:14–24 (Lafontaine); Ex.
        Expert 8 ¶¶ 55–58 (Schmalensee).

326.    Users gain greater value from the App Store with more selection in terms of quality apps,
        and app developers gain greater value from developing iOS apps for distribution through
        the App Store when there are more potential users on the other side of the platform. Ex.
        Expert 8 ¶ 50 (Schmalensee).

327.    A successful interaction—a download, an app update, or an in-app purchase—will result
        in a transaction simultaneously provided to the developer and the user. Ex. Expert 8 ¶ 55
        (Schmalensee).



                                                 104

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 118 of 377




B.      The App Store derives substantial value from strong bilateral indirect network effects

328.    The App Store exhibits strong indirect network effects. Greater consumer participation
        makes the App Store more attractive to developers and greater developer participation
        means more high-quality iOS apps that make the App Store and iOS devices more
        attractive. Trial Tr. 935:24–936:1 (Fischer); Ex. Expert 8 ¶ 50 (Schmalensee). As Mr.
        Cook testified, “by having such a large number of apps that are free on the store, it increases
        the traffic to the store dramatically. And so the benefit somebody gets that’s charging is
        they get a much higher audience to – to sell to than they would otherwise if there weren’t
        free apps there.” Trial Tr. 3988:23–3989:5 (Cook).

329.    In order to encourage consumers’ use of the App Store, Apple does not charge consumers
        access or transaction fees on the App Store Platform. Trial Tr. 2063:6–8 (Lafontaine)
        (“[W]hat side [of the platform] pays is a design issue . . . the goal is to attract as many
        consumers as possible.”); Ex. Expert 8 ¶ 51 (Schmalensee). When developers pay a
        nominal fee of $99 per year to participate in the Apple Developer Program, they can access
        an array of powerful tools to create high-quality apps and to offer them on the App Store,
        which in turn increases the value of the platform. Ex. Expert 8 ¶ 51 (Schmalensee). As
        Epic’s principal economist recognized, Apple’s nominal fee for developers “stimulates the
        supply of apps,” which makes iOS devices more attractive to potential users. Trial
        Tr. 1474:18–19 (Evans); Ex. Expert 8 ¶ 50 (Schmalensee). An increasing user base, in
        turn, helps attract additional app developers who are hoping to gain access to these users.
        Ex. Expert 8 ¶ 50 (Schmalensee).

330.    The availability of apps and services in the iOS ecosystem contributes to the appeal of
        Apple devices. Ex. Expert 8 ¶ 50 (Schmalensee). To increase this appeal, Apple focuses
        on making sure that the App Store facilitates the discovery and purchase of new apps and
        in-app content of high quality, and that customers are satisfied with the App Store. Ex.
        Expert 8 ¶ 52 (Schmalensee).

331.    Apple’s continuous updates of its hardware also generate indirect network effects, because
        improving the devices that use a particular operating system will make that operating
        system more attractive to developers, which will in turn affect consumer demand. Ex.
        Expert 8 ¶ 116 (Schmalensee).

332.    The App Review process itself generates indirect network effects by reassuring consumers
        that Apple’s App Store is a safe and secure place for consumers to download apps. Trial
        Tr. 1085:1–12 (Kosmynka) (“We want to make sure that the App Store is a great place for
        customers to find safe and trusted apps and a great opportunity for all developers. That’s
        the entire mission.”); Ex. Expert 8 ¶ 52 (Schmalensee). Developers, too, recognize that the
        review process creates value for the whole ecosystem. Ex. Expert 8 ¶ 52 (Schmalensee).
        As one developer stated, Android has “[n]o review process. Yes, it’s easier on the
        developer, but it’s detrimental to the whole ecosystem.” DX-4626.092.


                 Ex. Expert 11 ¶ 57 (Rubin).



                                                 105

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 119 of 377




C.      Apple has adopted pricing strategies, service provision strategies, and rules of
        behavior to attract both consumers as well as developers and to facilitate productive
        interactions between them

333.    Successful two-sided platforms must ensure that there are a large number of participants
        on both sides of the platform and that transactions on the platform are as easy, safe, and
        reliable as possible. These are defining characteristics of the App Store. Trial Tr. 2747:14–
        25 (Schiller) (describing work undertaken to stay competitive among other digital
        storefronts).

334.    Apple has consistently recognized that maintaining the App Store requires it to attract and
        retain both users and developers. Ex. Expert 8 ¶ 45 (Schmalensee); see also supra § IX.
        Apple competes vigorously for users and developers. See supra §§ VII & X.

335.    Apple works very hard to attract and support game app developers on that side of the
        platform. Ex. Expert 8 ¶ 46 (Schmalensee); see supra §§ VII–IX.

336.    Apple’s technical support for its game developers is also recognized as industry-leading.
        See supra § VIII.

        336.1 There are many examples of Apple undertaking extraordinary efforts to support
              various developers. See, e.g., Trial Tr. 2729:7–10 (Schiller) (describing allowing
              third-party apps on the App Store in response to developer feedback); Trial
              Tr. 2799:17–2800:8 (Schiller) (describing improvements to refund process based
              on developer feedback); Trial Tr. 2808:19–2809:3 (Schiller) (describing
              introduction of cross-platform and cross-wallet play in response to developer
              feedback); Trial Tr. 2833:15–24 (Schiller) (describing updating of App Store
              Guidelines in response to developer feedback).

        336.2 With respect to Epic in particular, as detailed supra § X.C., Apple provided
              substantial technical support for Epic and Fortnite to persuade Epic to continue to
              devote resources to writing and improving iOS games.

337.    Apple also provides its developers with business, marketing, and promotional support, free
        of charge—to ensure that they have success on the App Store. Ex. Expert 8 ¶ 51
        (Schmalensee). It even promotes apps that directly compete with Apps developed by
        Apple. Trial Tr. 955:24–956:7 (Fischer) (describing promotion of Disney Plus, Hulu, and
        Paramount Plus, which compete with Apple TV Plus).

338.    Apple works just as hard to attract users and keep the installed base of device users happy
        on the other side of the platform. In order to do so, Apple has to make sure its users are
        not worried about security or privacy, and that it is easy for them to find interesting apps.
        See supra § VIII.C–D; Ex. Expert 8 ¶ 47 (Schmalensee).

339.    Apple has also continually improved the functionality and design of the App Store to keep
        iOS users engaged and active on the platform. See supra § VIII.D; Trial Tr. 2119:12–19
        (Hitt) (“. . . There has been a dramatic improvement in the capabilities of the iOS platform
        due to Apple’s investments, and that has improved the types of services that developers


                                                106

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 120 of 377




        can access and the types of games that can be made available, and that has increased the
        quality of output in the games transaction market.”); Ex. Expert 6 ¶¶ 191–97 (Hitt).

340.    Two-sided transaction platforms establish and enforce clear rules of behavior to prevent
        platform participants from reducing the value of the platform to others. That is another
        defining characteristic of the App Store. Ex. Expert 8 ¶ 52 (Schmalensee). Indeed, Dr.
        Evans previously recognized that “[t]here isn't much controversy that Apple's rules have
        enabled it to create a high-quality app ecosystem for the iPhone.” Trial Tr. 1482:6–13
        (Evans). At trial, Dr. Evans testified that that article did not conclude Apple abused any
        such rules. Trial Tr. 1482:15–18 (Evans).

341.    While the key tenets of the App Store Guidelines have remained consistent over time, some
        aspects of the Guidelines have evolved—and each change has benefited consumers and
        developers. See supra § VI; Trial Tr. 2833:15–24 (Schiller); Trial Tr. 1084:12–25;
        1124:12–15 (Kosmynka).

                    XIII. The App Store Supplies One Relevant Product:
                                    Game App Transactions

342.    As a two-sided transaction platform, the App Store is thus best understood in the context
        of this case as supplying only one relevant product: game app transactions. Trial Tr.
        2034:5–13 (Lafontaine) (noting that the product at issue in a case “will matter in
        determining what the right product market is, not in terms of definition, but which one is
        relevant”); Ex. Expert 8 ¶ 11 (Schmalensee).

        342.1 “The product at issue is the set of transactions that are relevant to the parties in this
              case.” Trial Tr. 2032:19–20 (Lafontaine). Game app transactions fall within
              “natural boundaries,” just as, for example, women’s shoes do:

                   And so, you know, shoes, women’s shoes, we have high heels; we have
                   flats. It’s—you know, even though some people might not see these
                   different types of games as similar. It’s also the case that in the aggregate,
                   there is substitution between them. And the same thing with different types
                   of shoes, and we still treat them as shoes.

               Trial Tr. 2042:10–15 (Lafontaine).

343.    Game app transactions make up a sizeable segment of all app transactions. Ex. Expert 6
        ¶ 117 (Hitt). In 2018, for example, game app transactions accounted for
                                    —in revenue from transactions on the App Store. Trial Tr.
        2126:16–19 (Hitt); Ex. Expert 6 ¶ 117 (Hitt). Indeed, game app transactions are
        responsible for the               of revenue in the App Store. DX 4178.006 (

                                          ); PX-0059.007 (
                                        ). Game app transactions are distinct from other app
        transactions for several reasons. Ex. Expert 6 ¶ 116 (Hitt); Ex. Expert 7 ¶¶ 22–35
        (Lafontaine).



                                                 107

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 121 of 377




344.    First, the industry and the public recognize a distinct market for digital game app
        transactions.

        344.1 For example, many of the transaction platforms’ user interfaces, including those of
              the App Store, Google Play, and the Amazon Appstore, reflect the distinction
              between game transactions and non-game transactions, often categorizing “games”
              into a separate tab of apps. Trial Tr. 3205:4–11 (Schmid); Ex. Expert 6 ¶ 126 Fig.
              35 (Hitt); Ex. Expert 7 ¶ 26 (Lafontaine); DX-5552; see also Trial Tr. 933:12–13
              (Fischer); DX-3913.007 (
                                        ). This reflects the recognition by the platforms that
              consumers sometimes visit the platforms looking for games, and would benefit
              from having the games gathered in one location. Ex. Expert 7 ¶ 26 (Lafontaine).
              On the App Store in particular, editors consider a different set of factors when
              curating games than they do when curating other apps. Id.

        344.2 Apple’s internal business structure also recognizes this distinction: At Apple, there
              were two heads of business development for the division spearheading the App
              Store—one for games and one for all nongaming categories. Trial Tr. 3205:4–11
              (Schmid); Ex. Expert 6 ¶ 127 (Hitt); see also Trial Tr. 3226:8–12 (Schmid). Apple
              tracks the categories differently, as well; for instance, Apple routinely tracked
              “Games” billings separately from other elements of the App Store business. DX-
              4178.006; see also DX-4399.008 (same).

        344.3 Games involve interactive experiences; games need not be competitive. Trial Tr.
              1241:16–1242:18 (Allison). For example, Fortnite Party Royale is a game mode
              within Fortnite that includes movies and live concerts from top artists, and Fortnite
              Creative is a game mode that allows players to create their own games and rules.
              Trial Tr. 1246:20–1247:7 (Allison); Trial Tr. 1365:16–1366:1, 1367:25–1368:10,
              1373:22–1374:12, 1374:13–1376:6 (Weissinger) (testimony agreeing that Creative
              Mode includes gameplay and game mechanics).

345.    Second, game app transactions are a distinct product because they exhibit peculiar
        characteristics and uses. Ex. Expert 7 ¶ 26 (Lafontaine). Non-game apps serve a variety
        of other useful purposes. Ex. Expert 6 ¶ 117 Fig. 30 (Hitt). Dr. Evans conceded multiple
        times that game transactions on the App Store are not subsitutes for non-game transactions
        on the App Store. Trial Tr. 1642:16–24, 1641:7–13 (Evans). Dr. Cragg contradicted Dr.
        Evans on this point, asserting the opposite and claiming that all nongame transactions are
        substitutes for game transactions. Trial Tr. 2301:19–2302:1 (Cragg).

346.    Third, game app developers often use specialized technology to create game apps. Trial
        Tr. 3226:23–3227:13 (Schmid); Ex. Expert 7 ¶ 26 (Lafontaine). For example, middleware
        tools like Unity and Epic’s Unreal Engine are designed primarily for game developers, and
        game developers tend to “really push the limits of what graphics processing can do” to the
        extent that they are “in a different category” from other developers as a result. Trial Tr.
        3226:23–3227:13 (Schmid); Ex. Expert 6 ¶ 265 (Hitt). As discussed above, there are
        several other technologies designed uniquely to improve game apps. See supra § VIII.B.



                                               108

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 122 of 377




347.    Fourth, game apps have distinct developers as game developers, including Epic, who tend
        to specialize in the development of game apps. Trial Tr. 3226:13–22 (Schmid); Ex. Expert
        6 ¶ 125 (Hitt). For instance, among the set of developers who had sold at least one game
        or item of in-app content in 2019, 88% of their App Store revenue was derived from game
        apps. Ex. Expert 6 ¶ 125 (Hitt).
                     DX-3248.019–.020, .031; see also Trial Tr. 3351:15–17 (Schmid).

348.    Fifth, game app transactions differ in pricing structure from other app transactions. Steam
        adopted a 30% commission structure for its PC game app store before the App Store
        opened. Trial Tr. 2725:23–2726:9 (Schiller). And games, in general, monetize in different
        ways than do other apps. Trial Tr. 2045:5–6 (Lafontaine) (“The monetization of different
        apps are different.”); Trial Tr. 2188:25–2189:4 (Hitt); Trial Tr. 3227:14–24 (Schmid); Ex.
        Expert 6 ¶¶ 6, 121–23 (Hitt).

        348.1 For instance, game apps make nearly all of their in-app purchase revenue from non-
              subscriptions. Trial Tr. 2188:25–2189:2 (Hitt); Trial Tr. 3230:1–20 (Schmid); Ex.
              Expert 6 ¶ 122 (Hitt). This differs from other major categories of apps. Ex. Expert
              6 ¶ 121–22 (Hitt); see Trial Tr. 2188:25–2189:4 (Hitt). Music, fitness, and some
              other apps make virtually all of their revenue from subscriptions. Ex. Expert 6 ¶¶ 6,
              121–23 & fig. 30 (Hitt); see also Trial Tr. 2188:25–2189:4 (Hitt). Among the top
              subscription apps for fiscal year 2019, for example, none were game apps.
              PX-0608.16.

        348.2 There also is considerable variation in the average transaction price between app
              genres, and, in particular, between game apps and other apps. Ex. Expert 6 ¶ 124
              (Hitt). The average transaction price for game apps is $9.65, while the averages for
              other app genres range between $7.11 for photo and video apps and $14.10 for
              health and fitness apps. Ex. Expert 6 ¶ 124 (Hitt).

        348.3 Similar variation is found in the average download price for apps. Ex. Expert 6
              ¶ 124 (Hitt).

349.    Sixth, game apps are distributed by specialized vendors. The set of transaction platforms
        and devices available for game apps differs from the set of transaction platforms for all
        apps. Ex. Expert 6 ¶ 117 (Hitt); Ex. Expert 7 ¶ 34 (Lafontaine).

        349.1 Some of these devices are specifically designed for games and not other kinds of
              apps. Ex. Expert 6 ¶ 117 (Hitt); Ex. Expert 7 ¶ 34 (Lafontaine). For instance, all
              the main consoles—PS4, Nintendo Switch, and Xbox One—are designed with
              gaming as their primary purpose (but may have other functionality as well). Trial
              Tr. 556:4–5 (Wright) (“People buy an Xbox because they want to play games”);
              Trial Tr. 583:8–13 (Wright) (testifying that an Xbox can stream video from Netflix
              or Hulu); Trial Tr. 697:19-20 (consoles are designed for “the single purpose [of]
              entertainment”); Ex. Expert 6 ¶ 117 (Hitt).




                                               109

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 123 of 377




        349.2 Similarly, other game transaction platforms focus almost exclusively on game
              transactions, including the PlayStation Store and Nintendo eShop. Ex. Expert 7
              ¶ 34 (Lafontaine); Ex. Expert 8 ¶ 104 (Schmalensee).

350.    Seventh, platforms providing game app transactions are subject to unique and emerging
        competitive pressures, such as cloud-based streaming services. Ex. Expert 8 ¶¶ 104, 107
        (Schmalensee). For instance, Nvidia’s GeForce Now platform became available in
        February 2020 and allows players to stream over 850 games, with 2,500 games to be added,
        through web browsers or the GeForce Now client. Trial Tr. 422:12–15, 427:4–17, 429:11–
        14, 461:13–19 (Patel). This soon will include Fortnite on iOS, with a planned launch in
        October 2021. Trial Tr. 177:1–12 (Sweeney); Trial Tr. 477:7–15, 526:15–18 (Patel). And
        the only third-party app stores that Epic has identified as having sought to be offered
        through the App Store are “gaming app stores,” and not “any other kind of store.” Trial
        Tr. 1552:22–1553:8 (Evans). In the same way, non-game-apps are subject to different
        competitive pressures, and are affected by new technologies and devices, like Fitbit, that
        may not affect game apps. Ex. Expert 6 ¶ 6 (Hitt).

        350.1 Epic witnesses testified that there were “differences” between the experience of
              gaming on streaming and on a native app, but did not attempt to establish that games
              on streaming and a native app were not substitutes. Trial Tr. 429:22–430:2 (Patel).
              GeForce is “extremely responsive, and one cannot detect any lag between the inputs
              and the characters onscreen actions.” Trial Tr. 469:5–13 (Patel).

        350.2 Similarly, Epic’s witnesses testified that web apps may be substitutable for “certain
              types of apps” but are not often substitutes for advanced games with significant
              performance and storage needs. Trial Tr. 711:10–18 (Grant).

        XIV. The App Store and Other Game Transaction Platforms are Substitutes

A.      For developers, game transactions on other transaction platforms are substitutes for
        game transactions on the App Store

351.    Many developers make game transactions across several game transaction platforms
        simultaneously. Trial Tr. 3231:18–3232:15 (Schmid); Ex. Expert 6 ¶¶ 27–54 (Hitt). To
        do so, developers have to “engineer” the game for each platform. Trial Tr. 634:21–23
        (Wright). It is easier to do this for certain coding pairs, like Xbox and PC or MacOS and
        iOS, because of the similarility between the APIs. Trial Tr. 673:1–6 (Grant). And some
        of Apple’s “biggest game developers will have games on many different platforms.
        Sometimes those games are cross-platformed.” Trial Tr. 3207:8–18 (Schmid). In Mr.
        Sweeney’s words, “we live in a multiplatform, multi-ecosystem world now.” Trial Tr.
        297:25–298:5 (Sweeney); DX-3199.001. And as Dr. Athey testified, “most important apps
        are on both platforms [iOS and Android] and multihoming is common.” Trial Tr. 1769:2–
        3 (Athey).

352.    Development across platforms is particularly pronounced among top game developers.
        Almost one third of smartphone owners in the United States also own a console, and about
        half own a tablet. Trial Tr. 1366:14–21 (Evans). Unreal Engine supports the creation of



                                               110

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 124 of 377




        apps which can run on at least eight different platforms. Trial Tr. 117:19–22 (Sweeney).
        Data from App Annie shows 83% of the top 100 downloaded iPhone game apps were
        available on both the App Store and Google Play; among the top 100 downloaded Android
        phone game apps, 95% were available on both platforms. For the top 100 game apps by
        estimated revenue from paid downloads and in-app purchases, the corresponding figures
        are 99% and 100% respectively. Ex. Expert 6 fig. 2 (Hitt).

353.    To take just two examples of highly successful games that are available on the App Store
        and many other transaction platforms: Minecraft, one of the best-selling video games of all
        time, Trial Tr. 647:24–25 (Wright), is on the App Store as well as virtually every other
        game transaction platform, such as Google Play, the Microsoft Store, the Nintendo eShop,
        and the PlayStation Store, Ex. Expert 6 ¶ 33 (Hitt). Consumers made in-game purchases
        across each of these platforms. Ex. Expert 6 ¶ 33 & fig. 4 (Hitt); DX-3918. And Roblox,
        another hugely successful game (that even contains many games within a single app
        without separate functionality, Trial Tr. 569:24–570:4, 572:1–7 (Wright); Trial Tr.
        1075:10–1076:10 (Kosmynka); PX-0305.002), is available on the App Store as well as the
        Microsoft Store, the Amazon Appstore, and Google Play, with purchases being made on
        each of these platforms, Ex. Expert 6 ¶ 34 & fig. 5 (Hitt).

354.    Indeed, new technologies, including evolving video game developer tools, have enabled
        developers to create games for a broader set of platforms—making substitution
        increasingly easy. Ex. Expert 6 ¶ 42 (Hitt). For example, the Unity engine supports
        development for 20 platforms, allowing developers to create one software build that can
        be distributed on any of Unity’s supported platforms. Id. Similarly, developers using the
        Unreal Engine may distribute exclusively on the App Store, exclusively on another
        platform, or on both iOS and other platforms. Trial Tr. 117:21–25 (Sweeney); Trial Tr.
        665:19–23, 666:6–15 (Grant).

355.    Epic can and does distribute Fortnite through a variety of channels. Ex. Expert 6 ¶¶ 72–
        76 (Hitt). Fortnite is available through the Epic Games Store, the Nintendo eShop, the
        Xbox Marketplace, the PlayStation Store, the Samsung Galaxy Store, and GeForce Now,
        and was previously available on the App Store and Google Play. Ex. Expert 6 ¶¶ 35, 151
        & fig. 6 (Hitt).

        355.1 Prior to being released on iOS in March 2018, Fortnite had already attracted almost
              64 million user accounts on PlayStation, Xbox, and PC. Ex. Expert 6 ¶ 38 (Hitt);
              Trial Tr. 1337:19–21 (Weissinger) (Fortnite was “doing incredible” and “basically
              a cultural phenomenon” by the time of iOS launch). The single largest Fortnite
              platform is, and has been, PlayStation. Ex. Expert 6 fig. 6 (Hitt). iOS was usually
              the fourth most popular Fortnite platform. Id.; see also DX-3743.020 (showing
              Fortnite revenue on PlayStation far exceeding revenue on iOS for Q4 2019). And
              Fortnite continued to grow on other platforms following the iOS release—for
              instance, Fortnite rapidly became successful on the Nintendo Switch, a game
              console that is also similar to smartphones in size and portability, following the
              game’s launch on that platform in June 2018. Trial Tr. 2145:23–2147:25 (Hitt)
              (describing growth of Fortnite users following the launch of the Nintendo Switch);
              Trial Tr. 696:6–11 (Grant) (describing similarities in screen size, portability, and


                                               111

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 125 of 377




        other features between smartphones and the Switch); Ex. Expert 6 ¶¶ 87–91 (Hitt).
        As Mr. Sweeney acknowledged at trial, the point of releasing Fortnite on iOS was
        to “open up Fortnite to a much wider audience than the PC or console audience that
        we had so far reached,” demonstrating that he considered the platforms
        substitutable. Trial Tr. 111:20–22 (Sweeney). And of the 12.3 million concurrent
        players that attended Travis Scott concert in Fortnite, only 2 million were iOS users.
        Trial Tr. 1294:10–22 (Weissinger).

        355.1.1    Mr. Weissinger testified that Apple leaked details related to the Travis
                   Scott concert, but he confirmed that any such leak was limited to certain
                   art being placed on Apple’s Italian storefront for a few minutes before
                   being taken down. Trial Tr. 1445:20–1446:4 (Weissinger). After that
                   incident, Mr. Weissinger emailed his Epic colleagues that he “kn[e]w
                   Apple can keep secrets” but didn’t “know about Google.” Trial
                   Tr. 1408:9–12 (Weissinger); DX-5542. Mr. Weissinger also testified
                   that Epic experienced leaks with several other distributors, including
                   Sony, Microsoft, Nintendo, and Tencent. Trial Tr. 1406:4–16
                   (Weissinger).

 355.2 Epic agreed to keep identical pricing across Microsoft, Sony, and Nintendo for V-
       Bucks, acknowledging that those companies were concerned about competition
       from mobile or PC platforms for transactions. “Making it more advantageous to
       buy on mobile than on Console is not an option,” Epic wrote. DX-3364.001.
                                                                                . DX-
       3437.002.


                 DX-4493.002; DX-4519.002–.003; Trial Tr. 198:10–21 (Sweeney). Epic
        has even kept the price of V-Bucks higher on PCs to prevent its consumers from
        engaging in arbitrage between platforms. Apple Ex. Depo. 8. at 102:2–6, 8–16,
        18–103:5, 7–12 (Vogel). Epic’s VP of Business Development has described the
        company’s pricing restrictions as “a little anticompetitive.” Apple Ex. Depo. 2 at
        180:3–22 (Kreiner).

        355.2.1    Epic also recognized that Apple and console platforms compete on
                   price. In an internal 2018 email chain, Epic employees discussed
                   “talk[ing] to Sony Microsoft or Nintendo about subscription costs”
                   because “Apple and Google offer 15% for recurring subs.” DX-
                   3129.001.

 355.3 Epic encouraged users who previously played Fortnite on iOS to play on other
       platforms after Apple prevented users from downloading Fortnite through the App
       Store. Ex. Expert 6 ¶ 99 (Hitt). This included, after Fortnite’s removal from the
       App Store, communications that urged customer to shift to other digital game
       transaction platforms. DX-3724.002. Users have done so, spending far more time
       on alternative platforms than iOS. Ex. Expert 6 fig. 14 (Hitt).



                                         112

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 126 of 377




        355.4 Epic’s post-Fortnite “case study” assessing iOS Fortnite players’ behavior after
              Fortnite was removed from the App Store does not demonstrate a lack of
              substitutability between game app transaction platforms. First, it applies only to
              Epic’s specific circumstance and does not estimate a market-wide event. Ex.
              Expert 6 ¶ 245 (Hitt). It created an anomalous situation where iOS users had access
              to an old version of Fortnite, but not a new one, at the same time that Fortnite was
              removed from Google Play, leaving smartphone consumers with few means of
              playing Fortnite. Ex. Expert 6 ¶¶ 244–47 (Hitt). Meanwhile, all other substitute
              games continued to be available to iOS users. Ex. Expert 6 ¶ 246 (Hitt). Thus, the
              “case study” cannot predict what would happen on an App Store-wide level if
              Apple had increased the price of game transactions. Id. And importantly, Dr.
              Evans agreed that his analysis of this event did not suggest that 60–90% of game
              console owners play games only on consoles. Trial Tr. 1366:5–10 (Evans).

356.    Epic has benefited from the competition among game app transaction platforms. For
        instance, it obtained substantial marketing and tech support benefits from Apple. See supra
        § XI.C. Epic expected and sought those benefits in explicit exchange for launching
        Fortnite on iOS before Android. DX-3732.003.
                                                                . DX-4335.007–.008.

                  DX-4457.001.

357.    Epic also pressured Sony to adopt cross platform play. DX-3433.001–.002. And Epic then
        used the availiabily of cross-platform play on iOS to persuade Microsoft to allow the same
        thing. Trial Tr. 253:19–254:1 (Sweeney); DX-4036. This opportunity for cross-platform
        play is one way that platforms—including, as Mr. Sweeney agreed, the App Store—
        compete. Trial Tr. 236:19–237:2 (Sweeney).

B.      For consumers, game transactions on other transaction platforms are substitutes for
        game transactions on the App Store

358.    Consumers of game apps own multiple devices and have access to multiple game platforms
        that are reasonably interchangeable for the purpose of game transactions. Trial Tr.
        2134:22–2135:18 (Hitt); Ex. Expert 6 ¶¶ 56–59 (Hitt); Ex. Expert 10 ¶¶ 16–17 (Hanssens).

        358.1 Epic’s market definition depends on the incredible assertion that, for example,
              “downloading Star Wars: Knights of the Old Republic for $9.99 on Steam is not a
              substitute for downloading Star Wars: Knights of the Old Republic for $9.99 on
              your iPad,” or that “buying V-Bucks through your iPhone browser is not a
              substitute for buying V-Bucks on your Windows laptop in the Fortnite app.” Trial
              Tr. 1643:15–1644:5 (Evans).

        358.2 In an about face, however, Dr. Evans contradicted his own opinion, and conceded
              during his rebuttal testimony that “for conducting that [in-app] transaction, that
              given the prices, that [other platforms] are alternative avenues and therefore
              substitutes in that sense for – for doing the contraction – doing the transaction.”
              Trial Tr. 2407:6–12 (Evans) (emphasis added). Dr. Evans continued:


                                               113

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 127 of 377




               I think what you – I ithink what you meant to say is that there are other
               platforms that could – could support a developer for conducting
               transactions, and those platforms, such as having Netflix, say, run on a PC,
               is competitor for having Netflix app on the – on the iPhone. So I think we’re
               talking about not the developer as the substitute. I think we’re talking about
               the platforms as substitutes.

               And, yes, I agree that in that – in that context, the ability to substitute
               between platforms, that they are competing in – in – in – in that sense.

        Trial Tr. 2407:16–2408:1 (Evans) (emphasis added). Dr. Evans apparently thus does
        consider app transactions on other platforms to be “substitutes” for transactions on iOS,
        undermining the entire premise of his market definition.

359.    Public and internal surveys substantiate significant cross-ownership of devices. For
        instance, a 2019 Pew Research Center study showed that 81% of U.S. consumers own a
        smartphone, 75% own a desktop or laptop computer, and about 50% own a tablet. Ex.
        Expert 6 ¶ 57 (Hitt). Dr. Athey opines that consumers own at least 2–3 general purpose
        devices. Ex. Expert 4 ¶ 27 (Athey). And internal Apple surveys show that among iOS
        device owners, about 30–40% own a Mac notebook or desktop, 55–65% own a Windows
        PC laptop or desktop, 20–30% own a game console, and around 21–22% own a non-iPad
        tablet. Ex. Expert 6 ¶ 57; DX-3174.003–.004; DX-3465.227–.236. Dr. Evans estimates
        that up to 44% of U.S. iPhone users also use a Mac computer, Trial Tr. 1631:22–25
        (Evans), a platform described by Epic as an “open market.” Dkt. 1 ¶ 4.

360.    Market research on gamers in particular has found that around 55–60% of U.S. gamers
        play games on more than one device, with almost 30% playing on more than two devices.
        Ex. Expert 6 ¶ 61 (Hitt); DX-4170.010.

                    DX-4170.011. Market data cited by Ms. Wright shows that “there are roughly
        three billion gamers in the world, and “more than 50 percent of those gamers play on
        another device” other than mobile devices. Trial Tr. 550:3–7 (Wright). Ms. Wright also
        agreed that “the majority of people who play games on console platforms also play on
        mobile platforms.” Trial Tr. 631:19–22 (Wright).

361.    A survey conducted for this matter confirmed that individuals that use the App Store,
        including to download games, have access to alternative devices and platforms. Among
        consumers who transact through the App Store, 71% regularly use a laptop, 48% regularly
        use a desktop, 41% regularly use a game console/handheld game device, 27% regularly
        use a non-iOS smartphone, and 23% regularly use a non-iOS tablet. Ex. Expert 10 ¶ 16 &
        fig. 7 Ex. 7 (Hanssens). This means an overwhelming majority (81%) of App Store users
        regularly use a device besides their iOS device. Ex. Expert 6 ¶ 58 (Hitt).

362.    The same survey, considering more broadly both devices regularly used and devices one
        could access to use, found that 86% of App Store users regularly use or had available a
        laptop, 64% a desktop, 61% a console/handheld game device, 56% a non-iOS smartphone,
        and 48% a non-iOS tablet. Ex. Expert 6 ¶ 58 (Hitt); Ex. Expert 10 ¶ 16 Ex. 7 (Hanssens).


                                                114

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 128 of 377




        That means 95% of App Store users regularly used, or could have regularly used, a device
        besides their iOS device. Ex. Expert 6 ¶ 58 (Hitt); Ex. Expert 10 ¶ 16 (Hanssens); see also
        Trial Tr. 3537:18–25 (Professor Hanssens explaining that Professor Rossi’s survey
        produced similar results). As Ms. Wright testified, “Xbox users also have smart phones.”
        Trial Tr. 538:19–21 (Wright).

363.    Consumers not only have access to and use multiple devices; they also use those various
        devices to make game transactions. Trial Tr. 2136:23–2137:21; 2139:18–2140:15 (Hitt);
        Ex. Expert 6 ¶ 61 (Hitt); Ex. Expert 7 ¶ 39 (Lafontaine).

                                                 Ex. Expert 6 fig. 4 (Hitt). And consumers typically
        slow their sending on iOS game apps after they purchase a console, further showing
        substitutability by consumers. Trial Tr. 2150:3–2151:19 (Hitt).



                 DX-3248.022.

364.    Fortnite illustrates the substitutability of game transaction platforms for the purpose of
        making transactions from consumers’ perspectives. Trial Tr. 2136:18–2137:21 (Hitt); Ex.
        Expert 6 ¶¶ 35–39 & fig. 6 (Hitt).

365.    Among consumers who used iOS to play Fortnite, 80% regularly used a laptop, 59% a
        desktop, 79% a console/handheld game device, 38% a non-iOS smartphone, and 33% a
        non-iOS tablet. Ex. Expert 10 Ex. 8 (Hanssens). Among these consumers, 57% used their
        laptops to play games, 41% used their desktops, 79% used game consoles/handheld game
        devices, 27% used a non-iOS smartphone, and 18% used a non-iOS tablet. Ex. Expert 10
        ¶ 17 Ex. 8 (Hanssens). In total, 97% of iOS Fortnite players regularly use at least one type
        of other device besides their iOS devices and 94% of iOS Fortnite players play games on
        devices other than their iOS device. Trial Tr. 3533:18–3534:18 (Hanssens); Ex. Expert 6
        ¶ 58 (Hitt); Ex. Expert 10 ¶ 17 (Hanssens). Epic’s own engineering fellow, Mr. Grant, is
        an example: While he played Fortnite on a console with his family, he preferred to
        primarily play Fortnite on his iPad. Trial Tr. 742:22–744:2 (Grant).

        365.1 Counsel for Epic suggested during cross-examination that Professor Hanssens’
              methodlogy was flawed because he “implicitly assumed that respondents who
              regularly use a console use the device to play games.” Trial Tr. 3564:22–23
              (Hanssens). Of course, the entire thesis of Epic’s case is that game consoles are not
              interchangeable with mobile devices because they have a limited utility (game
              play), and Mr. Sweeney himself testified that game consoles are “focused
              specifically on games and entertainment experiences.” Trial Tr. 138:18–22
              (Sweeney); see also trial Tr. 3590:25–3591:7 (Hanssens) (explaining that “these
              consoles are specifically designed for game playing”).

366.    Because of Fortnite’s cross-play capabilities, these consumers could access Fortnite—at
        least until Epic’s hotfix—and enjoy a comparable experience on their iOS device and a
        different device. Trial Tr. 107:11–24 (Sweeney); Ex. Expert 6 ¶ 52 (Hitt); see also Trial


                                                115

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 129 of 377




        Tr. 3250:22–3251:8 (Schmid) (“I personally played Fortnite. My family played Fortnite.
        We connected over it. My son played it on the iPad. My wife played it on the PlaySttaion.
        I played it on my iPad with the controller. It was a really awesome thing to be able to bring
        to the users on the App Store.”). As Mr. Penwarden testified during his deposition, “[a]
        Fortnite player can choose to play on their phone in the morning and on a console in the
        evening if that’s what they so choose.” Apple Ex. Depo. 5 at 137:7–9 (Penwarden). Epic
        “run[s] the same content—or substantially similar content and same game across multiple
        platforms.” Apple Ex. Depo 5 at 136:3–7 (Penwarden).

367.    For Fortnite and the many games like it on the App Store that have cross-wallet and cross-
        progression functionality, an iOS user need not ever make a single paid transaction on the
        App Store to enjoy all the paid features of the game on an iOS device. Trial Tr. 2139:18–
        2140:15 (Hitt); Ex. Expert 6 ¶¶ 50–53 (Hitt). That is because a consumer could purchase
        Fortnite’s paid content (like V-bucks) on any platform—including the Epic Games Store—
        and then use that content while playing the game on an iOS device. Trial Tr. 197:1–25
        (Sweeney); see also Trial Tr. 3233:21–3235:9, 3236:14–3237:11 (Schmid) (providing two
        live demonstrations of the ease by which a user can purchase in game content on a mobile
        browser). Apple thus imposed no restriction on consumers’ ability to switch between
        platforms freely. Ex. Expert 6 ¶¶ 47–53 (Hitt); Apple Ex. Depo. 5 at 136:20–137:9
        (Penwarden).

368.    Epic’s user data from March 2018 to July 2020 shows that Fortnite users exemplify the
        substitutability of game transactions across game transaction platforms. Trial Tr. 2136:18–
        2137:21 (Hitt); Ex. Expert 6 figs. 13, 14 (Hitt). 10.2% of the total hours played on Fortnite
        during that time period were played on iOS, and just 13.2% of revenues from in-game
        purchases came from iOS. DX-4763; Trial Tr. 2138:9–2139:17 (Hitt). During that
        timeframe, 35.9% of users that played Fortnite on iOS devices also played Fortnite on
        another device. Trial Tr. 2135:20–2136:17 (Hitt); Ex. Expert 6 fig. 13 (Hitt). For certain
        platforms, the share of users that accessed Fortnite through a second (or more) platforms
        ranged to as high as 32–54%. Trial Tr. 2135:20–2136:17 (Hitt); Ex. Expert 6 fig. 13 (Hitt).
        Indeed, according to Epic’s own analytics, “Fortnite players who play on mobile are most
        likely to play on other platforms (~38%).” DX-5535.001 (emphasis added). Mr. Sweeney
        stated that he “would be very upset” if these analytics were “not accurate.” Trial Tr. 196:1–
        4 (Sweeney).

369.    Consumers also engage in Fortnite transactions across a number of platforms, with the
        PlayStation 4 generating 46.8% of total Fortnite revenues from March 2018 through July
        2020 and Xbox One generating the second-highest share of revenues at 27.5%. DX-
        4766.001. iOS ranked fifth among all Fortnite accessible platforms in terms of revenue,
        with just 7.0% of total revenue, “roughly half of the revenue on Switch.” Id.; Trial Tr.
        186:8–9 (Sweeney).

370.    Users who accessed Fortnite from more than one platform—called “multi-homers”—were
        responsible for a disproportionate number of transactions. Trial Tr. 2135:7–2139:17 (Hitt).
        Between January and July 2020, for example, iOS multi-homers accounted for 86.8% of
        Fortnite revenue from iOS device users while iOS single-homers accounted for only
        13.2%. Ex. Expert 6 ¶ 73 & fig. 14 (Hitt). What is more, 15.8% of iOS Fortnite users


                                                116

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 130 of 377




        made paid transactions exclusively outside the App Store. Trial Tr. 2169:18–2170:2 (Hitt);
        Ex. Expert 6 ¶ 74 (Hitt); DX-4769. By comparison, only 5.6% exclusively used the App
        Store and 2.8% used both the App Store and another platform. Trial Tr. 2170:10–15 (Hitt);
        Ex. Expert 6 ¶ 74 (Hitt). The majority of iOS users made no paid transaction at all. Trial
        Tr. 2169:18–25 (Hitt); Ex. Expert 6 ¶ 74 (Hitt).

        370.1 Even under Dr. Evans’ analysis, which looks to minutes-played rather than
              revenue-generated, 40% of the minutes played were by consumers who multi-
              homed. Trial Tr. 1518:10–24 (Evans).

371.    There also are multiple, specific examples that demonstrate iOS users could and did in fact
        switch between platforms to make transactions for Fortnite. Ex. Expert 6 ¶ 81 (Hitt).

372.                                                                                        . DX-
        4133.004.



                                  . DX-4133.012.

373.    There is similar evidence of substitution following the launch of Fortnite on the Nintendo
        Switch in June 2018. Trial Tr. 2146:1–2148:25 (Hitt); Ex. Expert 6 ¶¶ 86–93 (Hitt). Epic’s
        user data shows that before the launch, iOS users accounted for approximately 29% of
        Fortnite revenue. Ex. Expert 6 fig. 19 (Hitt). That figure steadily dropped in the four
        months following Fortnite’s launch on Switch, falling to 24% in September 2018. Id. Over
        that same time, Switch users grew to account for 21% of Fortnite revenue. Id. Dr. Cragg
        conceded that the data showing Fortnite revenues before and after the launch of Fortnite
        on the Nintendo Switch indicated that Switch consumption was “taking up some fraction
        of the total and pushing down the fraction of all else,” and that this trend could be called
        “substitution.” Trial Tr. 2321:6–15 (Cragg); see also PX-1023 (Dr. Cragg’s analysis
        showing that in the months following the launch of Fortnite on the Nintendo Switch, users
        substituted from iOS, PC, and other console platforms to the Nintendo Switch).

374.    Epic’s user data reveals a similar pattern with respect to the share of time played on
        Fortnite. Ex. Expert 6 ¶ 92 (Hitt). From May 2018 to September 2018, iOS users’ share
        time fell from 23% to just 9%. Id. That corresponded with an increase from 0% to 31%
        for users on Nintendo Switches. Id.; Trial Tr. 2147:12–2148:25 (Hitt) (“. . . And what that
        indicates is that these consumers who adopted the Switch are shifting some of their activity
        that they would otherwise do from iOS to somewhere else, presumably to Switch, and
        that’s an indication of substitution. Consumers have a reason to move and they do.”).

375.    Thus, Epic’s user data shows iOS Fortnite users substantially switched the amount of time
        and money they spent from iOS to Nintendo Switch following the introduction of Fortnite
        on the Switch. Trial Tr. 2146:1–2148:25 (Hitt); Ex. Expert 6 ¶¶ 86–93 (Hitt). This is
        consistent with more general data from the App Store: The amount spent on gaming
        transactions on the App Store grew more slowly for consumers that downloaded a gaming




                                                117

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 131 of 377




        console or PC app—such as the Xbox app or Nintendo Switch Online app—than those who
        did not. Ex. Expert 6 ¶¶ 82–85 (Hitt).

376.    Epic understood these dynamics as its “Free Fortnite” campaign shows. Ex. Expert 6
        ¶¶ 98–99 (Hitt). Following the removal of Fortnite from the App Store, Epic told its users
        they could and should play Fortnite on other platforms—clear proof that Epic understood
        its users could substitute between platforms to make transactions for Fortnite. Ex. Expert
        6 ¶¶ 98–99 (Hitt). Epic in fact retained the vast majority of iOS Fortnite users’ pre-hotfix
        revenue in the four months after the hotfix, in large part due to this multi-homing by
        consumers. Trial Tr. 2144:15–2145:5 (Hitt) (“The net effect was – is that Epic retained
        between 81 and 88 percent of the expected Fortnite spending following the hotfix event.”);
        Ex. Expert 6 ¶ 97 (Hitt).

C.      Apple competes with other game transaction platforms

377.    The App Store competes with other game transaction platforms on different types of
        devices, including consoles, PCs, and mobile devices. Trial Tr. 3865:23–3867:5 (Cook);
        Ex. Expert 6 ¶ 23 (Hitt); see also supra § X.

378.    Apple recognizes that gamers are an important source of growth and has competed
        aggressively to attract app developers that develop popular videogames, such as Epic. Trial
        Tr. 3238:14–3239:22 (Schmid).

379.    Apple’s records demonstrate that it has continued to treat the App Store as in direct
        competition with game transaction platforms geared toward consoles, PC games, and
        mobile devices. Ex. Expert 6 ¶ 111 & figs. 26, 27 (Hitt); see also supra § X.

380.    Apple has always viewed Google Play as a significant competitor, including with respect
        to games transactions. Trial Tr. 3239:23–3240:2 (Schmid); see also supra § X. There is
        evidence of platform competition with the Samsung Galaxy store, as well. Ex. Expert 6
        ¶ 142 (Hitt); see also supra § X. And Apple competes with at least the three major game
        console platforms for game transactions. Ex. Expert 6 ¶¶ 111, 114 (Hitt); see also supra
        § X.

        380.1 Several of Epic’s witnesses testified that console manufacturers sell hardware at a
              loss and recoup those losses through the subsequsent sale of software. Trial
              Tr. 551:24–13 (Wright); Trial Tr. 1350:18–1351:7 (Weissinger); Trial Tr. 1476:2–
              8 (Evans). But Epic did not seek admission of any documents supporting that
              testimony, and no such documents are in the record. See Trial Tr. 1736:3–20
              (Evans) (“



                                                        . DX-5322; see also Trial Tr. 1736:21–24
               (Evans).

381.    Qualitative evidence demonstrates that game app platforms (including         , Microsoft,
            , and       ) similarly regard themselves as being in competition with Apple and with


                                                118

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 132 of 377




        other game app platforms. Ex. Expert 6 ¶ 114 (Hitt); DX-4172.009–.010; DX-3760 at 1,
        23, 24; DX-3629 at 16; DX-4200.002; DX-3582.004–.005; DX-5523.054, .056; DX-5363
        at 18; Trial Tr. 643:11–24, 647:1–13 (Wright); DX 5532.011; see also Trial Tr. 2325:12–
        2332:6 (Cragg) (Dr. Cragg acknowledging he had no opinion about whether these
        platforms regarded one another as competitors).

                                                                                            . Ex.
        Expert 7 ¶ 38 (Lafontaine).

        381.1 As Ms. Wright put it, mobile is “a vast part of the overall gaming industry,” so
              Microsoft looks “at mobile as a segment of the game industry as a whole,” and “[i]n
              any industry analysis, mobile would have to be part of the consideration.” Trial Tr.
              638:9–11, 639:1–2, 643:1–2 (Wright). Microsoft has been looking at mobile as
              part of the gaming industry for at least 10 years. Trial Tr. 642:14–17 (Wright). And
              it continues to do so today. DX-5523.008–.011, .053–.054.

382.    Epic itself considers the App Store and other game platforms to be substitute transaction
        platforms. Ex. Expert 6 ¶¶ 96, 99 (Hitt). For instance, when planning the launch of
        Fortnite on mobile platforms, Epic decided to “focus [its] engineering efforts” on iOS
        instead of trying to launch Fortnite on both iOS and Android simultaneously. DX-
        3732.002–.003. Epic also thought it would receive “extra support” for Fortnite from Apple
        compared to Google. DX-3732.003.

383.    As early as 2012, Mr. Sweeney remarked publicly, “we have a lot of platforms coming
        together. There are the tablet platforms, there are the smartphone platforms, and
        computers, you know, PC and Macintosh, and then there are consoles, Xbox 360,
        PlayStation 360, Wii, and some new handheld dedicated gaming devices, and God knows
        what else. This is too many platforms. And we’re seeing now, iPad sales have surpassed
        the sales of desktop PCs. That’s a real revelation to me. This is a product that wasn’t
        invented until a few years ago, and it’s basically supplanting the personal computer
        industry as we know it. Over time, these platforms will be winnowed down into a much
        smaller set of competing platforms. You know, there might be one or two or maybe three
        winners worldwide across everything—computers, game platforms, smartphones. So we
        should expect a lot of consolidation here, and winners and losers according to who picks
        the right directions and executes successfully on them.” DX-3768 at 26:1–23; Trial Tr.
        243:10–244:9 (Sweeney).

        383.1 During closing arguments, the Court asked about the possibility of a market for
              “mobile gaming,” comprising digital game transactions on mobile devices. Trial
              Tr. 4091:4–7. However, there is no evidence on which the Court could make
              findings as to a hypothetical market for mobile gaming.

        383.2 Epic did not propose mobile gaming as a relevant market, and the experts for both
              parties did not address such a market. That gap in the evidence was made apparent
              at closing arguments, during which Epic’s counsel could not say whether tablets
              would be included in that hypothetical market. Trial Tr. 4091:4–4092:3. There are



                                               119

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 133 of 377




               numerous tablet platforms and least one mobile gaming console platform (Nintendo
               Switch) that would have to be included in such a market.

        383.3 Limiting the relevant product market to digital game transactions on mobile devices
              would run counter to the evidence above showing that consumers and developers
              for game transactions substitute across many platforms—not just mobile platforms.
              As Mr. Sweeney testified, “a great game will succeed wherever it is sold.” Trial
              Tr. 259:11–18 (Sweeney). And Ms. Wright from Microsoft confirmed that
              Microsoft considers mobile to be part of the gaming industry, Trial Tr. 638:9–11,
              639:1–2, 643:1–2 (Wright), consistent with Microsoft’s recognition in its 10-K that
              its Xbox platform “face[s] competition from various online gaming ecosystems and
              game streaming services, including those operated by Amazon, Apple, Facebook,
              Google, and Tencent,” DX-5523.011.

        383.4 Even if a mobile gamking market could be defined, there is no allegation or
              evidence that Apple has monopoly or market power in a market for mobile gaming
              (in fact Android occupies a greater market share than Apple) and no allegation or
              evidence that Apple has caused anticompetitive effects in such a market. This is
              another reason why Epic must be held to its burden of proving the relevant market:
              All of its follow-on analyses depend on its market definition, and without a properly
              defined market, there can be no liability.

   XV.     The Evidence Does Not Support A Single Market In“iOS App Distribution”

384.    Epic has failed to prove the existence of a single-brand market in “iOS App Distribution.”
        See Trial Tr. 1512:3–4 (Evans) (Dr. Evans conceding that Epic’s alleged iOS app
        distribution market is a single-brand market). And importantly, Dr. Evans has offered no
        opinion as to market power or competitive effects except as to the markets he attempted to
        defined.

        384.1 Dr. Evans attempted to define a market for iOS app distribution that expressly
              excludes in-app purchases (including subscriptions), which he claimed take place
              in a market separate from the distribution market. Trial Tr. 1351:15–17, 1355:9–
              15, 1502:15–1503:18 (Evans). But Dr. Evans never defined a price for those
              distribution services other than the commission for in-app purchases, which again,
              are not included within the market he defined. Even in the face of direct questions
              from the Court, Dr. Evans was unable to identify the market in which in-app
              transactions occur. Trial Tr. 1354:3–1355:5 (Evans).

385.    Epic has failed to prove that apps in general, and iOS apps in particular, are all similarly
        situated with respect to the competitive conditions each type of iOS app faces on other
        platforms and through other services.

386.    Clustering is an economic and legal concept that refers to the combination of individual
        product markets where products may be bought and sold independently. Ex. Expert 7 ¶ 29
        (Lafontaine).




                                                120

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 134 of 377




387.    A classic example of clustering involves hospital services. Hospitals offer many distinct
        products and services, ranging from specialized surgery with few if any substitutes, to tests
        that can also be obtained at outpatient facilities, to medicines that are sold over the counter
        at ordinary supermarkets and drug stores. Ex. Expert 7 ¶ 30 (Lafontaine). As another
        example, while physical games stores like GameStop may have competed with retailers
        like Wal-Mart for game distribution in the 1990s and early 2000s, that does not mean
        GameStop competed with Wal-Mart for all products sold by Wal-Mart. Trial Tr. 1247:20–
        1248:10 (Allison).

        387.1 An additional example is a grocery store that includes a wine and liquor department,
              is located in a neighborhood with liquor stores, and imposes a uniform restriction
              on its suppliers (across all departments). The market definition analysis on a claim
              by a wine distributor in this situation would be based on substitutes for wine and
              liquor, not on the conduct across the store—if the claim were brought by a flower
              distributor, the analysis would change. Trial Tr. 2011:24–2013:13, 2033:11–18
              (Lafontaine). But the market definition analysis would not change if the liquor
              stores with which the grocery store competed also offered other items like crackers,
              just as the market definition in this case is unaffected by the fact that the Epic
              Games Store offers Spotify (and a small number of other non game apps added
              shortly before trial). Trial Tr. 2013:14–2014:13, 2015:2–24 (Lafontaine).

        387.2 Still another example is the Office Depot and Staples proposed merger for office
              supplies sold to business customers as a cluster. Trial Tr. 2009:5–2010:7
              (Lafontaine). In that case, the Federal Trade Commission excluded ink and toner
              from its market definition because ink and toner faced different competitive
              condictions. Id. Applying that same logic to this case, that would mean an App
              Store cluster market—which Epic’s experts did not attempt to defend—would
              exclude gaming transactions, because they face different competitive conditions to
              other app transactions. Trial Tr. 2010:8–20 (Lafontaine).

388.    Epic is attempting to cluster otherwise independent product markets in a single market.
        Trial Tr. 2037:9–17 (Lafontaine). Such clustering is permissible only if competitive
        conditions are similar for the individual product markets. Ex. Expert 7 ¶ 29 (Lafontaine).
        Dr. Evans agreed that he has not defined a cluster market. Trial Tr. 1641:4–6, 2445:19–
        2446:5 (Evans).

389.    Game and non-game apps cannot be clustered in the same relevant market because the
        competitive alternatives available to game developers and consumers who play games are
        different than those available to other app developers and consumers. Trial Tr. 2041:5–24
        (Lafontaine); Ex. Expert 6 ¶¶ 116–28 (Hitt); Ex. Expert 7 ¶ 34 (Lafontaine). There are
        many categories of apps in the App Store of widely varying nature, from shopping, to
        finance, to food and drink, to health and fitness, to games, and may more. PX-0413.007.
        Epic has a large number of game competitors different from apps such as a food app or
        Waze or the many other apps in the App Store. Trial Tr. 94:10–95:2 (Sweeney) (listing
        Epic’s competitors); see also Trial Tr. 955:24–956:7 (competitors to the Apple TV Plus
        app include Disney Plus, Hulu, Paramount Plus, Peacock, and many others) (Fischer). The
        frequency with which apps are free-to-download; monetize through the App Store; and


                                                 121

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 135 of 377




        monetize through in-app purchases, subscriptions, or both differs among different genres
        of apps. Ex. Expert 6 ¶ 121 (Hitt). The average transaction price charged by developers
        also differs between game and non-game apps. Ex. Expert 6 ¶ 124 (Hitt). And due to the
        different monetization strategies, commission rates differ between game and non-game
        apps as well. Trial Tr. 2188:25–2189:4 (Hitt) (comparing the monetization mechanisms of
        game and non-game apps); Ex. Expert 6 fig. 33 (Hitt).

        389.1 The standards for a cluster market cannot be evaded, as Dr. Evans attempted to do,
              by contending that a market should be defined by the conduct across the App
              Store. Markets are defined by reasonable substitutes, not by the conduct alleged.
              Trial Tr. 2005:15–21 (Lafontaine). “Conduct can affect more than one market.”
              Trial Tr. 2006:12–22 (Lafontaine). For example, in a merger case where the
              conduct is the merger, the analysis would look to the relevant markets affected by
              the merger. Id. The same would be true in the case of a market for steel: the
              analysis would have to take into account that there may be different versions of
              steel products and different customers. Trial Tr. 2035:18–22, 2039:4–20
              (Lafontaine).

        389.2 A SSNIP test for a group of products that do not meet the standards for a cluster
              market is economically meaningless. Trial Tr. 2016:18–24 (Lafontaine).

390.    In addition, the evidence shows that competitive conditions are similar for game
        transactions while they differ from other apps. See supra §§ X.B & XIII; Ex. Expert 7 ¶ 34
        (Lafontaine).

XVI. The Evidence Does Not Support Epic’s Effort To Narrow The Relevant Market To
                                 An iOS Aftermarket

391.    Epic’s Complaint alleges that “Apple’s mobile device customers” are “locked in to Apple’s
        ecosystem,” Dkt. 1, ¶ 159, and does not even mention an “aftermarket.” Contrary to the
        complaint, Dr. Evans advances a different relevant market theory, of a foremarket for
        smartphone operating systems, tied to an alleged aftermarket for iOS app distribution
        services. Compare Dkt. 1 ¶¶ 51–57, 109–18, with Ex. Expert 1 ¶¶ 43, 92 (Evans); Trial
        Tr. 1485:18–1486:18 (Evans). And important, Dr. Evans offered no opinion on market
        power or competitive effects in any market other than the one he attempted to define.

        391.1 Although Dr. Evans discussed what he termed the “app-based digital economy,” he
              confirmed that he was not opining that the app-based digital economy was a
              relevant market in this case, and that if there is no harm to competition to the market
              or markets relevant to this case, Apple’s purported role in the digital economy is
              irrelevant. Trial Tr. 2390:8–15 (Evans).

392.    The evidence does not support Dr. Evans’ to define the relevant market as an iOS
        aftermarket. Ex. Expert 6 ¶¶ 223, 225 (Hitt). In fact, when Dr. Evans prepared a
        presentation to the FTC on behalf of a different developer regarding many of the same
        Apple practices alleged here, Dr. Evans suggested there was only a single “mobile platform




                                                122

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 136 of 377




        app services market,” a different market from the one he alleges in this case. Trial Tr.
        1627:6–21, 1742:24–1743:2 (Evans); DX-5549.

A.      Apple does not sell a smartphone operating system

393.    There is no foremarket for “smartphone operating systems” in which Apple competes
        because Apple does not sell “smartphone operating systems.” Trial Tr. 1630:3–5,
        1750:18–19 (Evans); Trial Tr. 1883:3–11 (Schmalensee) (Q: Do you agree with Dr. Evans
        that there is a foremarket in which iOS competes with other operating systems for mobile
        devices in which Apple has market power? A: No. There – there really isn’t a market there.
        I mean, you think of a market as someplace where things are bought and sold by buyers
        and sllers. And the Apple iOS has never been licensed separarately or distributed
        separately from devices. And the other system he considered, Android, has always been
        free. It – it’s just not – not an ordinary market.”). Apple “designs, manufactures and
        markets mobile communication and media devices and personal computers, and sells a
        variety of related software, services, accessories and third-party digital content and
        applications.” DX-4918.004. In other words, Apple sells devices, which are fully
        integrated into the iOS ecosystem and include the operating system and App Store. Trial
        Tr. 3890:23–3891:12 (Cook). In this way, Apple’s devices are similar to consoles, which
        also have operating systems integrated into the devices. Trial Tr. 668:8–23 (Grant). Yet
        Dr. Evans’ proposed foremarket does not include or account for any of the manufacturers
        that actually make devices in competition with Apple, Trial Tr. 1629:3–24 (Evans), even
        though Apple accounts for just 16 percent of smartphones sold in the world outside of
        China (down from 22 percent in 2012), Trial Tr. 1630:6–9 (Evans); Trial Tr. 2725:3–21
        (Schiller) (describing “big, competitive” market of mobile phone competition).

        393.1 Although Epic introduced evidence that Mr. Cook at one time said, “We compete
              against Google on the operating system side,” PX-1721, Mr. Cook made clear that
              Apple “compete[s] against [Google] devices that” Google’s operating system
              enables, Trial Tr. 3891:7–8 (Cook), and that Apple “obviously benchmark[s]
              [Google’s operating system], but customers don’t buy operating systems; they buy
              devices,” Trial Tr. 3891:11–12 (Cook). Thus, while Apple competes with Google
              to design the best operating system, there is no relevant market for operating
              systems, because the operating system is just one component of the devices that
              Apple sells.

394.    Just as Apple does not sell “smartphone operating systems,” consumers do not purchase
        operating systems. Trial Tr. 2027:10–2028:6 (Lafontaine); Ex. Expert 7 ¶¶ 51, 61–63
        (Lafontaine). Indeed, iOS cannot be purchased or upgraded at any price separately from
        purchasing a device. Ex. Expert 8 ¶ 61 (Schmalensee).

        394.1 The iPhone competes with dozens of smartphones designed and marketed by
              multiple well-funded smartphone manufacturers. Ex. Expert 7 ¶ 51 (Lafontaine).
              These competitors consistently release new models, and if the iPhone were not a
              competitive offering (i.e., if Apple charged too high a quality-adjusted price, or did
              not continuously develop its technology and designs to attract new smartphone



                                                123

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 137 of 377




               users or switchers), then its customer base would quickly evaporate. Ex. Expert 7
               ¶ 51 (Lafontaine).

        394.2 The competition in the smartphone market imposes constraints on Apple. Trial Tr.
              2027:15–18 (Lafontaine); Ex. Expert 7 ¶ 51 (Lafontaine). Dr. Evans initially
              conceded that he was not claiming that Apple had monopolized his alleged
              foremarket for smartphone operating systems, though he later asserted that Apple
              has “monopoly power” in that market. Trial Tr. 1628:19–24, 1639:24–1640:11
              (Evans).

        394.3 Although Dr. Evans claimed that the market for smartphone operating systems was
              a two-sided transaction market (like the App Store), Trial Tr. 1612:1–12 (Evans),
              he failed to offer any coherent explanation of what transactions are facilitated in
              that market, saying: “So the transactions from an economic standpoint that are
              taking place in the smartphone OS market are the – the interactions between app
              users and app developers being able to standardize on that operating system and
              being able to use the APIs jointly and services provided by that – by that operating
              system,” Trial Tr. 1620:19–1621:3 (Evans), and conceded that there are no “paid
              transactions that take place between developers and consumers in your smartphone
              operating system market,” Trial Tr. 1621:20–23 (Evans). Dr. Cragg, for his part,
              once again contradicted Dr. Evans, testifying that he did not view iOS as a
              two-sided transaction platform. Trial Tr. 2295:25–2296:5 (Cragg).

395.    In addition, even under Epic’s own market definition theory, iOS app distribution would
        have to include tablet distribution as well. Ex. Expert 6 ¶¶ 230–33 (Hitt). “[A] tablet [is]
        really a large smartphone.” Trial Tr. 697:3–6 (Grant). More significantly, consumers and
        developers can transact both on iPhone and iPads through the App Store. Ex. Expert 6
        ¶¶ 231–32 (Hitt). Developers use the same tools to create apps for iPhone and iPads, and
        developers can provide apps that are compatible with both iPhones and iPads. Ex. Expert
        1 ¶ 43 n.3. Many apps on the App Store can be downloaded on either an iPhone or an iPad,
        and, when consumers purchase a paid-to-download app on an iPhone, they can install it on
        an iPad (and vice versa) without making an additional purchase. Ex. Expert 6 ¶ 232 (Hitt).

B.      Game consumers are not locked into any relevant foremarket, whether the device, as
        Epic alleges, or the operating system, as Dr. Evans argues

396.    The App Store rules at issue in this case have not changed since the App Store was
        introduced in 2008: iOS has always been a closed system, and the App Store has been a
        “walled garden” since inception. PX-0880.021–.032; Ex. Expert 7 ¶ 52 (Lafontaine).
        Consumers have easy access to information about game transactions—they can read
        extensive information about game options on iOS online. Ex. Expert 7 ¶ 51 (Lafontaine).

397.    Consumers of games are not locked into a single durable foremarket product. Trial Tr.
        2025:8–18 (Lafontaine); Ex. Expert 7 ¶ 51 (Lafontaine). Rather, they multi-home across
        devices and have other alternatives for accessing various game transaction platforms. Trial
        Tr. 2025:8–18 (Lafontaine); Ex. Expert 7 ¶ 46 (Lafontaine); see also Trial Tr. 1630:17–19,
        1631:18–21, 1632:1–3 (Evans) (Dr. Evans testifying that “almost all game console owners


                                                124

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 138 of 377




        own smartphones,” “50 percent of smartphone owners also have a tablet,” and “almost all
        iPhone users [in the United States also] have a Mac or a PC”). Notably, Dr. Evans agreed
        that the same switching costs he identified for iOS would apply as well to users who switch
        from MacOS, yet he did not claim that Apple has market power in the market for which
        Macs (or MacOS) are sold. Trial Tr. 1632:9–23 (Evans).

398.    iOS users who play games typically multi-home across devices. Ex. Expert 6 ¶ 58 (Hitt);
        Ex. Expert 7 ¶ 39 (Lafontaine).

        398.1 As discussed above, consumers have access to many game app platforms. Ex.
              Expert 6 ¶ 58; Ex. Expert 8 ¶ 72 (Schmalensee). This includes each of the
              categories of games discussed by Dr. Cragg: core, midcore, and casual games, and
              the most popular game categories such as puzzle and arcade games. Trial Tr.
              2310:14–2311:13 (Cragg). Most smartphone owners, including owners of iOS
              devices, also have a personal computer and about half have a tablet. Ex. Expert 6
              ¶ 58 (Hitt); see also supra § XIV.B. Professor Hanssens’ survey shows that 99%
              of App Store users regularly used or have available another device besides their
              iOS device. Ex. Expert 10 ¶ 16 (Hanssens).

        398.2 These trends apply to consumers who participate in game transactions as these
              gamers not only have multiple devices but also play games on multiple devices.
              Ex. Expert 6 ¶ 58 (Hitt); Ex. Expert 10 ¶¶ 16–17; see also supra § XIV.B. Indeed,
              this is the very “magic of Fortnite,” which provides “the ability to play together
              with people you know in the real world and have a shared social experience, even
              if you are in different places on different devices.” Trial Tr. 107:15–18 (Sweeney).

        398.3 Significantly, consumers can purchase games and in-game content on multiple
              platforms they own or have access to. Ex. Expert 6 ¶¶ 59, 61–62 (Hitt); Ex. Expert
              7 ¶¶ 46–47 (Lafontaine); see also Trial Tr. 3231:18–3232:15 (Schmid). For
              example, a consumer who owns a game console has the opportunity to enter into a
              game transaction—i.e., participate in the relevant antitrust market—using their
              console rather than their iOS device. Ex. Expert 7 ¶¶ 37–41 (Lafontaine)

        398.4 As discussed above, empirical evidence shows that consumers do in fact make
              game transactions across multiple devices and through different game transaction
              platforms. Ex. Expert 6 ¶¶ 60–63, 70–76 (Hitt); see also supra § XIV.B.

        398.5 Gamers that play Fortnite illustrate this phenomenon: While the majority of
              Fortnite’s iOS users do not make any paid Fortnite transactions on any devices, for
              those that do make paid transactions, it is often on competing game transaction
              platforms, not the App Store. Ex. Expert 6 ¶ 74 (Hitt). Almost twice as many of
              Fortnite’s iOS users transacted exclusively outside the App Store than transacted
              inside the App Store (exclusively or as one of multiple platforms). Id.

399.    Consumers can and do switch from iOS devices to Android devices and vice versa. Trial
        Tr. 2120:25–2122:6 (Hitt); Trial Tr. 3868:19–3870:1 (Cook) (describing the Data Transfer




                                               125

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 139 of 377




 Project—a collaborative effort to make switching devices easier); Ex. Expert 6 ¶¶ 209–14
 (Hitt); Ex. Expert 7 ¶ 51 (Lafontaine); Ex. Expert 10 ¶¶ 16–17 (Hanssens).

 399.1 By some estimates, as many as 78 million people in the United States may purchase
       a new smartphone each year. Trial Tr. 2122:9–24 (Hitt); Ex. Expert 6 ¶ 210 (Hitt).

 399.2 Apple competes with Android smartphone manufacturers for each of those
       purchases. Market research shows that among prior iPhone owners who had
       purchased a new phone, between 4% and 26% switched to a different operating
       system from their prior phone. Trial Tr. 2120:25–2122:6 (Hitt); Ex. Expert 6 ¶ 209
       (Hitt); see also DX-4310.012 (
                                                          ). As an economic matter, this
       is a meaningful number of consumers. Ex. Expert 6 ¶ 209 (Hitt). Epic focused on
       a 2013 Goldman Sachs report on switching costs, PX-0079; PX-0080, but
       switching costs between iOS and Android devices have declined over time. Trial
       Tr. 2849:7–21 (Schiller); 2854:7–2858:10 (Schiller) (TV shows and iTunes are
       now available on Android). Both Apple and Android device makers such as
       Samsung offer tools to assist customers in switching devices. Trial Tr. 3872:16–
       23 (Cook). There also are third-party password managers that operate cross-
       platform and facilitate moving devices. Trial. Tr. 2990:17–24, 3170:23–3171:6
       (Schiller).

 399.3 That 74–96% of iOS users choose not to switch to Android when they upgrade their
       phones is not evidence of lock-in in any event. Trial Tr. 2120:25–2122:6, 2122:25–
       2123:13 (Hitt); Ex. Expert 6 ¶¶ 209–10 (Hitt). Purchasers of a new iPhone often
       are satisfied with their iPhone purchase, and thus may simply prefer the iOS
       ecosystem compared to Android devices. Ex. Expert 6 ¶ 211 (Hitt); see also supra
       § VIII (discussing the significant investments Apple has made in improving the iOS
       ecosystem for consumers). Epic’s experts do not consider device satisfaction in
       offering their opinions on lock-in, nor do they attempt to quantify or otherwise
       measure switching costs. See Ex. Expert 4 ¶¶ 8–9, 11, 13, 20–34 (Athey); Trial.
       Tr. 2123:8–13 (Hitt).



 399.4 A 2018 Google survey, for example, found that the number one reason that iOS
       users would not consider an Android device in the future is because they prefer
       iOS. DX-3598.027; see also Ex. Expert 6 ¶ 211 (Hitt). Similarly, a 2015 Apple
       survey on Android to iPhone switchers found that the top reasons consumers
       switched to an iPhone were reliability and speed, followed by quality device
       construction, durability, and battery. DX-3441.006–.007.

 399.5 Moreover, if the iPhone’s supposed lock-in effects persisted across upgrade
       purchases, consumers new to the market would not purchase the device to avoid
       potential lock-in. See Ex. Expert 7 ¶ 51 (Lafontaine).




                                       126

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 140 of 377




 399.6 Locked-in consumers also often express regret or dissatisfaction. Ex. Expert 7 ¶ 51
       (Lafontaine). To the contrary, iPhone owners consistently exhibit a high degree of
       satisfaction. Ex. Expert 6 ¶ 211 (Hitt); see also DX-4312.043
                                                                ); DX-4495.044
                                                             ).

 399.7 Epic cites an internal Apple email discussing “lock-in” to the Apple ecosystem
       stemming from Apple’s proprietary iMessage technology. PX-0416. But
       Mr. Weissinger testified that actions taken to make a game more attractive to users
       and promote their desire to play that game constitute “lock in.” Trial Tr. 1434:1–
       10 (Weissinger); see also DX-4652.003 (internal Epic email discussing “lock in”
       of Fortnite users stemming from price cut); Trial Tr. 2122:25–2123:7 (Hitt)
       (describing that high rates of customer retention are likely the result of customer
       preference because they “like the product [they] have”). This particular email
       involved an invidual instance in which “the setup [for iMessage] was done
       incorrectly because you can esily turn off your iMessage.” Trial Tr. 3874:11–17
       (Cook). In reality, iMessage does not prevent customers from switching because
       iMessages can be transferred to an Android device. Trial Tr. 3874:18–25 (Cook).

 399.8 In another email Epic cites, Steve Jobs referenced the possibility that Apple might
       “tie all of [its] products together, so [its further lock[s] customers into [the]
       ecosystem,” PX-0892.1, but Mr. Schiller explained that the “point” of this
       statement was that “we’re talking about your contacts, your calendar, and your
       email being able to be properly represented on all your devices, and that if we could
       create a way to do that for users in the next year, that we would have a better
       platform that they want to stay with,” Trial Tr. 2864:7–15 (Schiller). Mr. Schiller
       further explained that the use of the word “lock” meant “[s]imply that if customers
       like these – the way these products work, they’re going to want to stay with us.”
       Trial Tr. 2864:16–19 (Schiller). “It means making all the products work so well
       together people don’t want to leave.” Trial Tr. 3871:17–24 (Cook).

 399.9 Epic also cites an internal Apple email discussing the iOS “platform [being] more
       sticky.” PX-842. “Sticky,” in this context, “means to have such high customer
       satisifaciton that people don’t want to leave.” Trial Tr. 3870:16–21 (Cook). During
       his testimony, Mr. Schiller explained that the context for that email discussion was
       “a news story that Tim Cook saw about phishing emails . . . that are spam, try[ing]
       to steal your information and get your log-ons from websites and services” and that
       Apple was looking for ways to protect “people’s passwords and making sure that
       those aren't easily given up to a phishing scam.” Trial Tr. 3167:19–3169:25
       (Schiller). Mr. Schiller understood that Apple’s commitment to privacy, security
       and protecting users from spam would be an advantage that hopefully would make
       users would cause users to like to use our platform because it helps to protect their
       password, but in truth, users of Google’s ecosystem will also get some good
       password management features as well, and they will be good at it, too.” Trial Tr.
       3169:7–22 (Schiller).




                                        127

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 141 of 377




400.    Consumers can make digital game transactions, including in Epic’s apps, without acquiring
        an alternative device. See Trial Tr. 2139:18-2140:15 (Hitt) (“. . . you can buy V-Bucks on
        a web browser . . . so even if you can’t play Fortnite in a web browser, you can still buy V-
        Bucks and transact for Fortnite on a web browser . . .”); Ex. Expert 6 ¶¶ 51–54 (Hitt). Even
        consumers with a single device may have access to multiple platforms. Ex. Expert 7 ¶ 21
        (Lafontaine). It is easy to use an iPhone to buy V-Bucks, for example, from Epic’s website
        using the Safari or Chrome browsers. Id. Epic is not alone: Developers typically have
        multiple ways to transact with consumers who play games. Ex. Expert 7 ¶ 54 (Lafontaine).

C.      There is no reliable evidence that Apple’s conduct has increased user switching costs
        and mixing and matching costs, as described by Dr. Athey

401.    Dr. Athey opines that Apple’s alleged restrictions have increased switching costs or user
        mixing and matching costs. Ex. Expert 4 ¶¶ 13, 56, 63, 76 (Athey). But these alleged costs
        disregard industry realities, are based on a but-for world that has not been properly
        specified and Dr. Athey has made no effort to measure or quantify the costs she identifies.
        Trial Tr. 1815:11–1816:2 (Athey); see also Ex. Expert 4 ¶¶ 8–9, 11, 13, 20–34 (Athey).
        Nor has she collected survey information regarding consumer preferences regarding
        switching. Trial Tr. 1777:18–24 (Athey).

402.    In rendering her opinions, Dr. Athey did not cite any economic literature addressing
        switching costs, including any literature indicating that competition is always maximized
        when switching costs are reduced to zero, nor did she evaluate competition in a
        hypothetical scenario where switching costs would be zero. Trial Tr. 1813:22–1814:11
        (Athey); see also Ex. Expert 4 ¶¶ 8–9, 11, 13, 20–34 (Athey). Instead, for her academic
        sources on switching costs, Dr. Athey relied on news articles, a European journal, and a
        biography of Steve Jobs. Trial Tr. 1813:22–1814:11 (Athey).

403.    Dr. Athey’s opinion is also devoid of any evidentiary support: In forming her opinions,
        Dr. Athey did not review any Apple business documents produced in this litigation, any
        Epic documents produced in this litigation, or any third-party documents produced in this
        litigation. Trial Tr. 1794:12–18, 1794:25–1795:3 (Athey). In no previous case has Dr.
        Athey given an opinion on the competitive effects of conduct without reviewing the
        confidential business documents of the defendant. Trial Tr. 1796:14–23 (Athey). Dr.
        Athey also did not review deposition transcripts or expert rebuttal reports, including the
        rebuttals to her report, in forming her opinions. Trial Tr. 1796:24–1797:9 (Athey).

        403.1 Part of the reason Dr. Athey did not review confidential business documents in this
              case is because of her relationship with Microsoft, which Epic presumably knew of
              when it chose to retain her. Trial Tr. 1797:10–18 (Athey). Dr. Athey’s relationship
              with Microsoft—a competitor of Apple’s—calls into question her credibility in this
              trial. See Trial Tr. 1799:2–16 (Athey). The nature of that relationship, however,
              remains opaque: counsel for Epic instructed Dr. Athey not to answer a question at
              her deposition regarding whether her current work for Microsoft relates to the
              issues in this case, Trial Tr. 1800:14–1801:8 (Athey), although it was revealed at
              trial that she prepared a presentation for Microsoft in October 2020 entitled, “Apple
              App Store Restrictions and [Redacted]: an Economic Perspective,” which covered


                                                128

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 142 of 377




        “middleware” and other issues related to this case, Trial Tr. 1802:21–25, 1804:14–
        1805:1 (Athey).

 403.2 Dr. Athey did not perform any quantitative analysis or original surveys to determine
       the amount of increased switching costs that she contends are caused by the alleged
       Apple restrictions. Trial Tr. 1870:10–15 (Athey) (“THE COURT: Did you review
       data and did you analyze data? THE WITNESS: I did not do original analysis of
       data. THE COURT: And there’s no data attached to your report? THE WITNESS:
       No – no original data, no.”); see also Ex. Expert 4 ¶¶ 8–9, 11, 13, 20–34 (Athey).
       Dr. Athey provides no evidence quantifying any frictions that might arise when
       moving apps, purchases, or user data across mobile platforms and, accordingly,
       create significant app-related switching costs. Trial Tr. 1870:10–15 (Athey); see
       also Ex. Expert 4 ¶¶ 25, 52, 81, 85 (Athey). She described these as “frictions” even
       if consumers had to make only one extra click of a button to download a game.
       Trial Tr. 1854:14–19 (Athey). Moreover, it is the developers who “can choose to
       offer services that make it easy to move across these platforms if they so choose.”
       Trial Tr. 2157:2–4 (Hitt). They can allow consumers to sign on the same account
       and move content across multiple platforms. Trial Tr. 2157:6–8 (Hitt).
       Furthermore, even accepting Dr. Athey’s premise that “leaving an app and spending
       a minute or two on a web browser” is “friction,” it is “very small” compared to the
       “friction” people typically encounter in the physical world. Trial Tr. 2155:1–
       2156:10 (Hitt). In the physical world, the consumer would have to “walk across
       the street” to go to another store. Trial Tr. 2156:5–7 (Hitt).

 403.3 Dr. Athey also did not evaluate whether Apple’s alleged restrictions would increase
       the time it takes to switch from an iPhone to an Android, nor did she determine the
       amount of time that it takes to switch from an iPhone to an Android. See Ex. Expert
       4 ¶¶ 21–22, 24 (Athey). Indeed, Dr. Athey provides no evidence of the dollar
       estimate for switching from an iPhone to an Android phone at multiple price points
       or any evidence for the time and cost that would be incurred in order for a user to
       identify and re-install apps on a new mobile operating system after switching from
       iOS to that new platform. See Ex. Expert 4 ¶¶ 21–22, 24, 33 (Athey). Nor did Dr.
       Athey calculate the average amount of apps that must be repurchased when moving
       from iOS to a new operating system. See id. Finally, Dr. Athey did not determine
       the number of apps that a user would be required to repurchase if moving from iOS
       to a new platform. See id.

 403.4 Dr. Athey contends that Apple has restricted what she called middleware, but was
       shown in court that such middleware is available on iOS.

        403.4.1    For instance, the Steam mobile app is available on the App Store and
                   allows Steam users to manage their Steam account, shop, and stay up to
                   date on available games, Trial Tr. 1829:22–1831:6 (Athey), the Steam
                   Wallet app allows users to manage their Steam account and buy games,
                   Trial Tr. 1843:2–18 (Athey), and the Steam Link app supports streaming
                   and remote play for Steam users on their iPhone or iPad, DX-5617; Trial
                   Tr. 1843:24–1845:17 (Athey). Playstation and Xbox both have similar


                                        129

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 143 of 377




                          apps that allow remote play of Steam games. Trial Tr. 1851:1–23
                          (Athey).

               403.4.2    Likewise, GameClub is a subscription service for mobile games,
                          including on iOS, that also offers family sharing. Trial Tr. 1852:10–
                          1853:9 (Athey). GameClub competes with Apple Arcade, Apple’s
                          subscription gaming service. Trial Tr. 1853:11–23 (Athey). In the
                          GameClub app, a user can click on a game and will then be directed to
                          that game’s app in the App Store where the user can see information
                          about the game, reviews, and where the game may be downloaded. Trial
                          Tr. 1855:16–1856:17 (Athey). The user will also see a link to the
                          GameClub website. Trial Tr. 1857:8–13 (Athey).

404.    Dr. Athey’s assertion that removing Apple’s design decisions, policies, and rules regarding
        the App Store, app review process, and app standards would reduce user switching costs
        ignores the possibility that each platform on which an app operates may require some form
        of customization in order to operate on that platform. Ex. Expert 6 ¶ 261 (Hitt). Dr. Athey
        does not address whether switching costs would still be reduced if each multiplatform app
        store utilizes different APIs or whether multiplatform app stores can ensure compatibility
        across different platforms. Id.

405.    Dr. Athey’s demand for forced interoperability also ignores the reality that cross-device
        functionality is already common for apps today. Ex. Expert 6 ¶¶ 263–65 (Hitt); see also
        Trial Tr. 1817:16–1818:7 (Athey) (Dr. Athey discussing source that announces “good
        news” for individuals switching apps, telling them that “[t]hese days, most major
        productivity apps are readily available on both platforms [Android and iOS]”). Even to
        the extent Dr. Athey identified a source suggesting that developers often launch new apps
        on iOS because of higher in app spending by iOS users, she neglected to mention that this
        source also stated that developers understand that “Piracy on Android is a fact,” and that
        “[d]evelopers of paid apps who keep a close eye on their analytics often notice lots more
        people using them than have actually bought them on a store like Google Play.” Trial Tr.
        1818:6–1819:12 (Athey).

D.      Game developers are not locked into any relevant foremarket, whether the device, as
        Epic alleges, or the operating system, as Dr. Evans argues

406.    Apple’s terms with developers have been consistently and clearly communicated to
        developers. Trial Tr. 2028:3–6 (Lafontaine); Ex. Expert 7 ¶ 52 (Lafontaine). These
        terms—specifically including Apple’s policies regarding sideloading, its commission, and
        stores-within-stores—have not become more restrictive since their inception. Trial
        Tr. 2738:12–14 (Schiller) (App Store has been the only means to distribute apps on the
        iPhone “from the outset”). To the extent developer-facing terms have changed at all, it has
        been to developers’ benefit (e.g., lowering some commissions). See supra § VII.C; Ex.
        Expert 6 ¶ 268 (Hitt). And developers have known of the app review process since the
        launch of the App Store. Trial Tr. 2749:2–4, 16–20 (Schiller).




                                               130

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 144 of 377




407.    Like consumers, game developers are not invested in a single durable “smartphone
        operating system” product. Ex. Expert 7 ¶ 46 (Lafontaine). Game developers instead
        “multi-home” by developing apps for, and offering them for download on, multiple game
        transaction platforms. Trial Tr. 2124:4–2125:3 (Hitt); Ex. Expert 6 ¶¶ 24–46 (Hitt); Ex.
        Expert 7 ¶ 39 (Lafontaine).

408.    Apple does not demand developer exclusivity, nor does it restrict the prices that developers
        charge on other platforms. Ex. Expert 7 ¶ 48 (Lafontaine). And as explained in detail
        above, see supra § XIV.A, extensive empirical evidence shows that many developers—
        especially larger developers—that create games for the App Store also develop games for
        other platforms and other operating systems reach consumers through those platforms.
        Trial Tr. 2124:7–2125:3 (Hitt) (“many of the large developers are on multiple platforms
        and many of them do offer these kinds of services.”); Ex. Expert 6 ¶¶ 27–35 (Hitt); Ex.
        Expert 8 ¶ 123 (Schmalensee).

409.    For example, 83 of the top 100 downloaded iPhone game apps in 2019 were available on
        both the App Store and Google Play. Ex. Expert 6 fig. 2 (Hitt). Among the top 100
        downloaded Android phone game apps, 95 were available through both platforms. Id. For
        the top 100 game apps by estimated revenue from paid downloads and in-app purchases,
        the corresponding figures are 99 and 100 percent, respectively. Id.

410.    [OMITTED]

411.    As but a few examples, Minecraft, one-of the world’s best-selling video games, is available
        on the App Store, Google Play, Microsoft Store, Amazon Appstore, Nintendo eShop, and
        PlayStation Store, as well as directly from Minecraft’s website. Ex. Expert 6 ¶ 33 (Hitt).
        Roblox, a game with 150 million monthly active users in May 2020, is available through
        the App Store, the Microsoft Store, the Amazon Appstore, and Google Play. Ex. Expert 6
        ¶ 34 (Hitt). And for Fortnite, Epic uses the Epic Games Store for Fortnite game
        transactions on Windows PCs, Windows tablets, and Mac computers; the Nintendo eShop
        for Fortnite game transactions on Nintendo Switch and Switch Lite; the Xbox Marketplace
        on the Microsoft Store for Fortnite game transactions on Microsoft’s Xbox One, Xbox
        Series X, and Xbox Series S; the PlayStation Store for Fortnite game transactions on PS4
        and PS5; the Samsung Galaxy Store for Fortnite game transactions on Samsung-brand
        Android smartphones and tablets; and GeForce Now, a game streaming platform that
        consumers can access on a variety of devices including Macs, PCs, Chromebooks, Android
        devices, and iOS devices (in addition to, of course, the App Store and Google Play Stores
        prior to Epic’s implementation of the hotfix). Ex. Expert 6 ¶ 35 (Hitt).

412.    Indeed, game developers choose the particular platforms for which to develop and release
        their games. Trial Tr. 2124:7–2125:3 (Hitt); Ex. Expert 6 ¶ 39 (Hitt). Depending on the
        size of the platform audience, the available developer tools, and numerous other factors,
        developers allocate resources across different transaction platforms based on their relative
        advantages. Ex. Expert 6 ¶¶ 41–42 (Hitt).

413.    For example, when discussing the launch of Fortnite on mobile platforms, Epic decided to
        “focus [its] engineering efforts” on iOS—for which there was less “risk in . . .


                                                131

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 145 of 377




        compat[ability]&perf[ormance]”—as opposed to launching Fortnite for both iOS and
        Android devices simultaneously. DX-3732.002–.003. Epic even expected to leverage their
        focus on iOS to obtain “extra support” from Apple, DX-3732.003, underscoring Apple
        treatment of Google Play as a competing transaction platform, Ex. Expert 6 ¶ 111 (Hitt).

414.    Moreover, developers can and do utilize substitute game transaction platforms to sell
        content to iOS users that can be used on their iOS devices. Ex. Expert 6 ¶¶ 77–93 (Hitt).
        81% of iOS users regularly use other non-iOS devices where other game transaction
        platforms are available. Ex. Expert 6 ¶ 58 (Hitt). And game developers can make the
        content acquired though such transactions available for use on a customer’s iOS device.
        Ex. Expert 6 ¶ 78 (Hitt).

415.    Again, Fortnite demonstrates how Epic can make transactions with iOS device users
        through alternative game transaction platforms. Ex. Expert 6 ¶ 73 (Hitt). Virtually all
        Fortnite users on iOS regularly use other devices that could be used to play Fortnite and
        conduct in-game purchases, and users who accessed Fortnite on iOS spent most of their
        time and money in regard to Fortnite on non-iOS devices and through game transaction
        platforms other than the App Store. Id. These transactions are facilitated by the cross-
        wallet and cross-progression functionality permitted by Apple. Ex. Expert 6 ¶ 78 (Hitt).

416.    Because developers have the ability to substitute between the App Store and other
        platforms, they are not locked in to the App Store. Ex. Expert 6 ¶ 42 (Hitt).

E.      Dr. Evans’s hypothetical monopolist tests fail to properly account for indirect
        network effects, invalidating his conclusions about the relevant antitrust product
        markets

417.    Dr. Evans advances a hypothetical monopolist test (“HMT”) that, he says, purports to show
        that iOS operating systems and iOS app distribution are a relevant antitrust foremarket and
        aftermarket, respectively. Ex. Expert 1 ¶¶ 62–69, 139–44 (Evans).

418.    An HMT is typically used to determine the relevant antitrust market when evaluating
        mergers. Trial Tr. 2018:7–23 (Lafontaine); Ex. Expert 8 ¶ 79 (Schmalensee). It asks
        whether a hypothetical monopolist in a candidate market could impose a small but
        significant and non-transitory increase in price (“SSNIP”) on its products, without causing
        so many customers to switch to a more affordable substitute that the price hike is no longer
        profitable. Trial Tr. 2018:19–23 (Lafontaine); Ex. Expert 8 ¶ 79 (Schmalensee). If the
        answer is yes, then the candidate market is the relevant antitrust market. Ex. Expert 8 ¶ 79
        (Schmalensee). If the answer is no, then the candidate market is too narrow. Id. Although
        Dr. Evans claims to have conducted a SSNIP test, a SSNIP test could not accurately be
        performed in this case by any expert because there has been no price increase by Apple
        that could provide real-world substitution data (or other necessary data) to analyze. Trial
        Tr. 2023:6–12 (Lafontaine); Trial Tr. 2140:16–2141:3, 2234:19–2235:8 (Hitt).

419.    The HMT is typically applied to one-sided markets. Ex. Expert 8 ¶ 80 (Schmalensee).
        Conducting an HMT for two-sided platforms—like smartphone operating systems, app
        distribution, and in-app purchase payment processing—is much more complex, and



                                                132

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 146 of 377




        requires multiple inputs that may be difficult to estimate. Ex. Expert 8 ¶ 82 (Schmalensee).
        Additionally, use of the HMT with single-brand markets, as Dr. Evans has done, is “not
        very valid” and “do[es]n’t provide much information” because by definition the single firm
        already has 100% of the market. Trial Tr. 2019:24–2020:17 (Lafontaine).

420.    This is because two-sided platforms often exhibit indirect network effects. Trial Tr.
        1896:13–18 (Schmalensee) (“[Dr. Evans has] neglected the strength of indirect network
        effects. In his prior writings [he’s] shown correctly that to do a proper market definition
        analysis involving a two-sided platform, one needs to know not only that there are indirect
        network effects but [how] strong they are. And [Dr. Evans] really has in effect ignored
        those effects.”); Ex. Expert 8 ¶¶ 2, 63 (Schmalensee). As discussed above, these effects
        are particularly pronounced in two-sided transaction platforms like the App Store. Ex.
        Expert 8 ¶¶ 56, 63 (Schmalensee); Trial Tr. 2080:11–13 (Hitt) (“It’s very common in two-
        sided markets for one side or the other to participate in transactions but not pay a price for
        that,” yet those “free” transactions are “an important source of value,” including for the
        App Store).

421.    Indirect network effects create feedback loops, such that even small changes on one side
        of the market can, in the long run, cause large changes in the overall popularity of the
        platform. Trial Tr. 1896:21–1897:2 (Schmalensee) (“Indirect network effects generally
        magnify the impact of a price change.”); Ex. Expert 8 ¶ 29 (Schmalensee). For example,
        a price increase on side A of a platform will reduce participation on that side. Ex. Expert
        8 ¶¶ 29, 85 (Schmalensee). While this initial impact may be small, it will also make the
        platform less attractive to participants on side B, leading to decreased participation on that
        side. Ex. Expert 8 ¶ 85 (Schmalensee). This, in turn will reduce participation on side A,
        and so on. Id. Since the HMT turns on responses to price increases, ignoring indirect
        network effects will generally lead to markets that are too narrow. Trial Tr. 1897:3–4
        (Schmalensee); Ex. Expert 8 ¶ 85 (Schmalensee).

422.    There is no consensus among economists about how to design HMTs to properly account
        for these indirect network effects. Trial Tr. 1668:5–1669:2 (Evans); Trial Tr. 2302:7–16
        (Cragg); Ex. Expert 8 ¶¶ 81, 82 (Schmalensee). While Dr. Evans has proposed one
        approach, another economist believes it is conceptually flawed. Ex. Expert 8 ¶ 63
        (Schmalensee). And even Dr. Evans himself has written that “even if it is technically
        possible to extend the hypothetical monopoly test to two-sided platforms, the challenges
        of implementing the SSNIP test empirically in two-sided markets are likely to be
        overwhelming in practice.” Trial Tr. 1667:16–23 (Evans).

423.    Even assuming Dr. Evans’s method is correct, the opinions he offers in this case do not
        meet his own standards. Ex. Expert 8 ¶ 84 (Schmalensee). In his own academic work, Dr.
        Evans has acknowledged that a double-sided SSNIP test should include simultaneous
        testing of both sides of the market using at least 14 inputs. Ex. Expert 8 ¶ 88
        (Schmalensee). He has not followed that methodology here. Id. Nor did Dr. Evans take
        into account indirect network effects in his SSNIP analysis. Trial Tr. 1897:5–1899:8
        (Schmalensee).




                                                 133

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 147 of 377




 423.1 Additionally, Dr. Evans did not do a separate analysis of Apple’s anti-steering
       provisions, and offered no opinions with respect to the anti-steering provisions
       standing alone, nor did he tie his market definition or assessment of monopoly
       power to those provisions. Trial Tr. 1573:24–1574:4 (Evans). Epic introduced no
       survey, study, or other consumer evidence to suggest that consumers had been
       affected by a lack of information owing to the anti steering provisions, see, e.g.,
       Trial Tr. 1825:4–10 (Athey)—provisions which are used by companies like
       AirBnB and eBay because they are efficient, Trial Tr. 2414:12–23 (Evans). Epic
       also introduced no evidence showing that consumers lacked information about
       competitive alternatives, such as multi-platform currencies. Documents confirm
       that anti-steering provisions are ubiquitous in the industry, and can be found on
       Google Play, the Amazon Appstore, and the Microsoft Store. DX-3120. More
       generally, is standard practice for a store not to advertise competitive options within
       the store itself. Trial Tr. 3864:21–3865:5 (Cook). Further, Dr. Evans conceded
       that “[n]othing in Apple’s guidelines or contractual agreement(s) stops a developer
       from acquainting users outside of the app with the developers’ services and the
       purchase options it offers.” Trial Tr. 2411:20–24 (Evans).

 423.2 The examination of Dr. Athey, and discussion therein of the Steam and GameClub
       apps, showed that developers have a wealth of opportunities to advertise and
       provide consumers with information about features, products, and games. See
       supra § XVI.C. Testimony from Mr. Schiller confirmed this: As he explained,
       Apple is “just concerned with the situation where a user – a new user downloads an
       app, sets up a new accounts, wants to pay for it, and the developer says, set up your
       account, give me your email. And right away there’s an email in the box saying,
       ‘And here’s how to go pay for it, not in the App Store.’” Trial Tr. 2823:2–15
       (Schiller). But Mr. Schiller confirmed that Apple does not have any objection to
       “developers sending marketing emails or other emails to the players of their apps,”
       Trial Tr. 2823:16–20 (Schiller), and that there is no rule “against any marketing
       [developers] want to do to their users and their user base to encourage them to play
       on all of their platforms,” so long as the marketing is “sent generally to the user
       base,” Trial Tr. 2825:18–2826:7 (Schiller). Mr. Cook confirmed that developers
       “can do mass marketing, provided that the customer will let them have their email.”
       Trial Tr. 3864:9–20, 3996:3–9 (Cook). Mr. Schiller himself, in fact, has received
       numerous marketing emails from Epic regarding Fortnite and advising him of cross
       platform play. Trial Tr. 2824:15–2828:18 (Schiller); see also DX-5555; DX-5627.

 423.3 If anything, Epic’s recent focus on the anti-steering provisions (an apparent
       response to questions from the Court) represents a “fallback” position, in light of
       the fact that any allegation that the anti-steering provisions are anticompetitive
       squarely contradicts Epic’s market definition that includes only Apple—if Apple
       has no competitors, then the anti-steering provisions would serve no purpose. See
       Trial Tr. 2407:6–2408:5 (Evans). Epic’s case is thus internally inconsistent, and it
       thus clearly has not established any anticompetitive effects from the anti-steering
       provisions.




                                         134

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 148 of 377




424.    First, Dr. Evans conducts his foremarket and aftermarket SSNIP tests on the consumer side
        and on the developer side separately. Ex. Expert 1 ¶¶ 133, 139, 141, 262 (Evans). Then,
        he effectively dismisses indirect network effects by claiming that SSNIP on both
        developers and consumers would be profitable, because neither side would respond to the
        one-sided price increases he tested. Ex. Expert 1 ¶¶ 68, 133, 138, 141 (Evans). As
        Professor Schmalensee explained, this is implausible—a price incrase would reduce
        consumer demand for apps, which in turn would make app sales less profitable for
        developers, and developers may in turn react by reallocating engineering or marketing
        resources even if they do not leave the platform entirely. Trial Tr. 1898:10–14
        (Schmalensee). Notably, Dr. Evans does not perform any actual SSNIP calculations testing
        both sides of the market simultaneously, as required by his own research. Ex. Expert 1
        ¶ 139 (Evans).

425.    Moreover, none of Dr. Evans’s tests use the minimum 14 inputs required by his own
        methodology. Ex. Expert 8 ¶ 88 (Schmalensee). His foremarket SSNIP test uses only two
        inputs on the customer side, and just one on the developer side. Ex. Expert 8 tbl. 1
        (Schmalensee).

426.    Dr. Evans’s single-sided SSNIP tests—that is, those that purport to measure the effect of
        price changes on only one side of the platform—are also flawed. Trial Tr. 2021:9–17
        (Lafontaine); Ex. Expert 7 ¶ 56 (Lafontaine).

427.    First, Dr. Evans claims that a hypothetical monopolist of smartphone operating systems
        could raise prices by a SSNIP to consumers, holding the developer price and app supply
        constant. Ex. Expert 7 ¶ 61 (Lafontaine). This test suffers from several critical conceptual
        and methodological flaws and should be disregarded. Id.

428.    As Dr. Evans acknowledges, consumers do not buy smartphone operating systems
        separately from smartphones. Ex. Expert 7 ¶¶ 61–63 (Lafontaine). There is no price
        charged to consumers for iOS or the Android operating system. Trial Tr. 2022:12–2023:4
        (Lafontaine); Ex. Expert 1 ¶ 139 (Evans); Ex. Expert 7 ¶ 63 (Lafontaine). Nevertheless,
        Dr. Evans proceeds to “test” the consumer side of his alleged market, which he claims is a
        two-sided transaction platform. Ex. Expert 7 ¶ 61 (Lafontaine). Thus, despite his
        purported focus on iOS consumers, he bases his SSNIP on the prices Microsoft charged to
        manufacturers for smartphone and PC operating systems in 2012 and 2009. Trial Tr.
        2022:15–18 (Lafontaine); Ex. Expert 1 ¶¶ 67–68 (Evans). Even though he purports to
        evaluate the profitability of a SSNIP to smartphone operating systems, Dr. Evans then
        considers whether the SSNIP would result in substantial consumer substitution to other
        devices. Trial Tr. 1505:9–17 (Evans); Ex. Expert 1 ¶¶ 74, 77, 83, 88 (Evans). And Dr.
        Evans conceded that he “had no data [he] relied on that showed actual substitution arising
        from relative price changes between platforms.” Trial Tr. 1644:15–1646:4 (Evans).

429.    Had Dr. Evans not artificially separated smartphone operating systems from the purchase
        that consumers actually make in his purported foremarket—the smartphone—the SSNIP
        would be based on substantially higher prices. Trial Tr. 2022:23–2023:4 (Lafontaine); Ex.
        Expert 7 ¶ 66 (Lafontaine).



                                                135

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 149 of 377




430.    In his second “test,” Dr. Evans claims that a hypothetical monopolist of smartphone
        operating systems could profitably raise prices by a SSNIP to developers, holding
        consumer prices and usage constant. Ex. Expert 1 ¶ 68 (Evans). He claims that smartphone
        operating systems charge developers for access to the development tools necessary for
        writing compatible apps, a fee that he characterizes as “nominal.” Ex. Expert 1 ¶¶ 10, 26,
        96 (Evans); see also Trial Tr. 686:15–18 (Grant) (stating no platform charges more than a
        “nominal” fee).

431.    This test suffers from several critical conceptual and methodological flaws and should be
        disregarded. Ex. Expert 7 ¶ 68 (Lafontaine). To begin with, there is no market for
        smartphone operating systems independent from iOS app distribution. Ex. Expert 7 ¶ 64
        (Lafontaine). Operating systems only have value to developers insofar as they enable them
        to transact with consumers. Ex. Expert 7 ¶ 68 (Lafontaine). As a result, the salient price
        to developers is the distribution commission—not the annual developer fee. Ex. Expert 7
        ¶ 69 (Lafontaine). Thus, the SSNIP should have been based on the commission. Id.

432.    In his third test, Dr. Evans claims that, holding the supply of apps constant, a hypothetical
        monopolist of “iOS app distribution” could profitably impose a SSNIP on consumers (by
        increasing its commission to developers, who he assumes would then pass on 50 percent
        of the increase to consumers). Ex. Expert 1 ¶ 136 (Evans). He predicts that Apple could
        have increased its profits by $887.4 million for FY 2019 by increasing the commission rate
        by 31%, which under his assumptions corresponds to a 5% price increase for consumers.
        Ex. Expert 1 ¶ 141 (Evans). Dr. Evans explains that the increased profits would swamp
        any lost profits from reduced app spending on switches to Android and, moreover, that
        developers would not reduce app supply. Id. As a result, according to Dr. Evans, his
        conclusion that Apple can profitably raise commissions would hold even after accounting
        for developers’ reactions and for indirect network effects. Id.

433.    This “test” suffers from several critical conceptual and methodological flaws and should
        be disregarded. Ex. Expert 7 ¶ 72 (Lafontaine). First, Dr. Evans’s model concludes that
        Apple has left nearly a billion dollars on the table in 2019 alone—a conclusion that
        conflicts with a key assumption underlying economic theory that firms maximize profits.
        Trial Tr. 1669:11–16 (Evans); Ex. Expert 7 ¶ 72 (Lafontaine). More likely is that Dr.
        Evans’s calculation and conclusion are simply incorrect—and that Apple in fact is
        constrained by existing competition and potential entry in transactions so it cannot
        profitably raise its commission rate. Ex. Expert 7 ¶ 72 (Lafontaine). This error is a
        consequence of applying a SSNIP test to a single-brand market. SSNIP tests on a single-
        brand market are economically meaningless because a single-brand market assumes that
        the monopolist already exists. Trial Tr. 2019:24–2020:17 (Lafontaine). This error also is
        a likely result of Dr. Evans’ neglect for indirect network effects. Trial Tr. 1899:5–8
        (Schmalensee).

434.    Next, Dr. Evans focuses entirely on in-app purchases rather than initial downloads—the
        relevant transaction that he should be testing for in an alleged market for app distribution.
        Ex. Expert 7 ¶ 75 (Lafontaine). Indeed, Dr. Evans opines that in-app purchases are not
        even in the relevant app distribution market. Trial Tr. 1503:11–16 (Evans); Ex. Expert 1
        ¶¶ 119–21 (Evans).


                                                136

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 150 of 377




435.    Finally, the test is not based on reliable substitution data, but flawed survey data from
        Professor Rossi. Trial Tr. 1897:20–23 (Schmalensee) (Dr. Evans relies on Professor
        Rossi’s survey, which is “far from perfect”); Ex. Expert 7 ¶ 74 (Lafontaine). Professor
        Rossi’s survey and the resulting data suffer from several critical flaws. Ex. Expert 7 ¶ 74
        (Lafontaine).

        435.1 First, the survey focuses entirely on the price of in-app purchases—which, as noted
              above, are not even within the alleged relevant market advanced by Dr. Evans—
              while ignoring other transactions, like initial downloads and updates, that are in the
              alleged relevant market advanced by Dr. Evans. Trial Tr. 2549:13–2550:1 (Rossi);
              Trial Tr. 1646:16–1647:5 (Evans); Ex. Expert 7 ¶ 75 (Lafontaine). As a result, Dr.
              Evans’s analysis is unreliable and provides no insight into substitution in any
              alleged iOS app distribution market. Ex. Expert 7 ¶ 75 (Lafontaine).

        435.2 Second, Professor Rossi framed his questions in ways that likely biased respondents
              towards responses that would indicate that they were less likely to substitute or
              make changes, which in turn, may have biased the SSNIP analysis, such as failing
              to ask respondents to assume that the price changes would be permanent (i.e.,
              nontransitory), which Dr. Evans confirmed is “important” to the reliability of the
              survey.      Trial Tr. 2531:18–2532:4 (Rossi); Trial Tr. 1649:9–16, 1650:4–12
              (Evans); Ex. Expert 7 ¶ 77 (Lafontaine); see also Trial Tr. 3545:16–23 (Hanssens)
              (discussing potential “acuiqescence bias” in framing of the questions).

               435.2.1     The progression of draft surveys confirms that Professor Rossi sought
                           to elicit responses to a 30-day price change, not a permanent one.
                           According to Professor Rossi, the first (unused) version was “designed
                           to elicit respondents’ reactions to a price increase with respect to the at-
                           issue purchases,” and asked respondents to focus “on their estimated
                           total spending within the past 30 days” and “to consider a similar 30-
                           day period in the future in thinking about potential changes in behavior,
                           and . . . whether they would make fewer purchases in response to the
                           price increase.” PX-1920.3. This question referred to future purchases
                           by the respondents. Trial Tr. 2526:5–9 (Rossi).

               435.2.2     But the third (and final) version of this same question did not contain
                           that language. Trial Tr. 2532:19–21 (Rossi). Professor Rossi stated
                           “[t]he context for the scenario was changed from a future timeframe to
                           the most recent 30-day period,” and “Respondents were asked if in the
                           past 30 days they would have made the same purchases in Apple App
                           Store with the price change.” PX-1920.12; Trial Tr. 2528:12–2529:2
                           (Rossi). Professor Rossi continued: “The future scenario context in V1
                           and V2 was vague. Considering a period in the future also made it
                           difficult for respondents who had ‘lumpy’ purchases (such as an annual
                           subscription charge in the past 30 days), to contemplate the impact of a
                           future price increase on their purchases. With the recall-based
                           approach, it was now feasible to reframe the price increase scenario to
                           focus on the most recent 30-day period.” PX-1920.14. This question


                                                 137

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 151 of 377




                   was therefore a “backward-looking question rather than a
                   forward-looking question,” and therefore conflated “[t]he notion of
                   price reaction and the notion of satisfaction with the existing product.”
                   Trial Tr. 3541:23–3543:5 (Hanssens); see also Trial Tr. 3543:6–16
                   (Hanssens) (explaining how Professor Rossi’s conflation of price
                   reaction and satisifaction could artificially increase the percent of
                   “stickers”). For that reason, Professor Rossi’s results are unreliable.
                   Trial Tr. 3547:10–15 (Hanssens).

        435.2.3    Professor Rossi’s failure to test the anticipated effect of a permanent
                   price increase undercuts Dr. Evans’ entire SSNIP analysis. Dr. Evans
                   stated his understanding that Professor Rossi’s survey “indicated that
                   [the hypothetical price increase] was a permanent price increase, and
                   that “the questions are phrased in a way that it refers to a – a permant –
                   permanent price increase.” Trial Tr. 1647:17–20, 1648:8–14 (Evans).
                   But as shown above, Professor Rossi’s survey did not “indicate[]” that
                   the price increase was “a permanent price increase,” and instead told
                   survey respondents to look backward at their past survey. Dr. Evans
                   testified that the “topic of permanence was important” to him, because
                   the hypothetical monopolist test requires a “non-transitory price
                   increase.” Trial Tr. 1649:9–12 (Evans). Dr. Evans concurred that “it’s
                   generally agreed among economists that consumers’ response to longer
                   run price changes can be substantially different from their responses to
                   shorter run price changes,” and that the elasticity measured by the
                   survey would have been artificially depressed had Professor Rossi failed
                   to indicate to survey respondents that the price change was permanent.
                   Trial Tr. 1652:23–1653:02 (Evans).

        435.2.4    The price increases discussed in the survey—when confined to just 30
                   days—also were far from significant, ranging from less than $0.25 to
                   $1.50. Trial Tr. 2539:13–2540:297%, 2543:20–2544:25 (Rossi). And
                   the significance of the price increases were dampened even further by
                   the survey’s discussion of switching costs. Trial Tr. 2543:12–17
                   (Rossi).

 435.3 Third, the survey was limited to the United States, not the global market that Dr.
       Evans posits. Trial Tr. 1653:3–16 (Evans).

 435.4 Fourth, Professor Rossi conducted his survey on January 20, 2021, which means
       that the 30-day period that was the subject of his study was December 21, 2020
       through January 20, 2021. Trial Tr. 2536:22–2537:15, 2509:1–15 (Rossi).
       Professor Rossi conceded that he has not done any research regarding the question
       of whether consumers believe that prices increase in January after the December
       holidays, and further conceded that “for some products they may.” Trial Tr.
       2512:15–2513:13 (Rossi). And indeed, Epic’s own products are subject to seasonal
       price pressures according to Epic’s Mr. Weissinger, Trial Tr. 1332:10-15
       (Weissinger). Thus his survey is not reliably generalizable. See Trial Tr. 3530:16–


                                        138

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 152 of 377




               25 (Hanssens) (Professor Hanssens explaining that he used a 12-month sample to
               “filter out possible seasonal effects in usage” in his study).

        435.5 Fifth, Professor Rossi did not follow standard survey methodology because he
              failed to conduct interviews of respondents regarding their understanding of the
              final survey instrument that he used. Such in-depth interviews are necessary to
              eliminate ambiguities and misunderstandings and to ensure that survey respondents
              understand the questions being asked and answer them accurately. Trial Tr.
              2523:8–21 (Rossi). Professor Rossi interviewed respondents regarding the initial
              draft of his survey, and determined that there were aspects of that draft that
              respondents found confusing and unclear, and he created three additional drafts of
              his survey after the initial draft. Trial Tr. 2525:23–2526:5 (Rossi). Rather than
              conducting interviews of respondents for these subsequent drafts, however,
              Professor Rossi conducted what he called “structured pretests”—a term that is not
              generally used in the survey industry, and which Professor Rossi had never used
              before in any survey work he had done prior to this case. Trial Tr. 2526:6–13,
              2527:5–7 (Rossi); see also Trial Tr. 3539:10–13 (Hanssens) (explaining that the
              terminology of “structured and “unstructured pretests” is not standard). No
              interviews were conducted in these “structured pretests.” Trial Tr. 2527:9–16,
              2529:20–23 (Rossi); see also Trial Tr. 3540:9–12 (Professor Hanssens agreeing
              that “Professor Rossi’s failure to pretest his final survey instrument may have had
              an impact on the reliability of his results”).

        435.6 Finally, Professor Rossi did not consider Epic’s core demographic (males who are
              13–25 years old) in his survey, which did not include respondents under age 17 and
              included respondents over age 25. Trial Tr. 2534:24–2536:19 (Rossi).

436.    In his fourth test, Dr. Evans claims that a hypothetical monopolist of iOS app distribution
        could profitably impose a SSNIP on developers. Ex. Expert ¶ 143 (Evans). This “test”
        suffers from several critical conceptual and methodological flaws and should be
        disregarded. Ex. Expert 7 ¶ 80 (Lafontaine). Just like the test on the consumer side, this
        test focuses entirely on in-app purchases instead of initial downloads, and reaches the
        absurd conclusion that Apple is an actual monopolist, but has failed to choose the profit-
        maximizing price. Ex. Expert 7 ¶ 81 (Lafontaine). In addition, the test fails to consider
        any potential developer response to a commission increase except exiting iOS altogether.
        Ex. Expert 7 ¶ 82 (Lafontaine). This approach completely ignores other likely responses,
        such as passing the commissions through to consumers, steering consumers to websites
        and other platforms, changing the monetization strategy to become more ad-supported or
        subscription-based, or moving to a web app. Trial Tr. 2021:20–2022:9 (Lafontaine); Ex.
        Expert 7 ¶ 82 (Lafontaine).

        436.1 Separate from Dr. Evans’ test, Dr. Cragg attempted to perform his own hypothetical
              monopolist test to show that game transactions are not in a discrete market. Trial
              Tr. 2306:6–2307:1 (Cragg). Yet in doing so, he did not actually assume a
              hypothetical monopolist of the game transactions market, but instead assumed two
              competing app stores—one offering only game transactions and the other game
              transactions and non-game transactions—and concluded that game transactions


                                               139

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 153 of 377




               could not be a relevant market because the store specializing in game transactions
               could not profitably increase prices without customers departing for the other app
               store. Id. Of course, this mode of analysis defeats the whole point of the
               hypothetical monopolist, because Dr. Cragg’s analysis does not actually involve a
               monopolist of the relevant market, but instead assumes competition in the relevant
               market. By Dr. Cragg’s analysis, all markets are too narrow, because there is
               always the possibility that a competitor to a “monopolist” will sell both the product
               in question and some other product. See, e.g., Trial Tr. 2307:2–5 (Cragg) (counsel
               asking whether retail gas could be a relevant market).

                     XVII. The Relevant Geographic Market Is Domestic

437.    When defining a geographic market in a case involving two-sided transaction platforms,
        the perspectives of both sides of the platform—here, game developers and consumers who
        play games—are relevant as a matter of economics. See Ex. Expert 7 ¶¶ 20, 90
        (Lafontaine).

A.      From the perspective of U.S. consumers, the relevant geographic market is the United
        States

438.    Like many game transaction platforms, the App Store operates country-specific storefronts,
        and consumers transact through a storefront based on their home country. Trial
        Tr. 2754:14–2755:15 (Schiller); Ex. Expert 7 ¶ 91 (Lafontaine). Aspects of the storefront,
        such as the “Today” tab, are unique to each country. Trial Tr. 961:19–962:20 (Fischer).

439.    Accordingly, U.S. consumers generally have access only to the App Store’s U.S. storefront;
        they do not have access to the App Store’s foreign storefronts. Trial Tr. 2066:24–2067:6
        (Lafontaine); Trial Tr. 2754:20–2755:15 (Schiller). Consoles and other game transaction
        platforms similarly organize their stores by country, with available content differing by
        country and payment restrictions in place that prevent shopping in a different country’s
        store. Ex. Expert 7 ¶ 91 (Lafontaine); see also Trial Tr. 1565:12–14 (Evans) (“[A] lot of
        developers are selling internationally and people use different payment methods in
        different geographies.”).

440.    Consumers have limited capabilities to switch to a storefront other than the storefront of
        their home country. Trial Tr. 2066:24–2067:6 (Lafontaine); Ex. Expert 7 ¶ 91
        (Lafontaine).

441.    For the App Store, consumers may change country or region through the software on their
        phones, but the process involves a number of steps and conditions that most consumers
        would find too inconvenient unless strictly necessary (e.g., if actually moving countries).
        Ex. Expert 7 ¶ 91 (Lafontaine).

442.    There are other impediments to switching geographic registration. Doing so often requires
        a user to violate the terms of service or provide incorrect registration information. Ex.
        Expert 7 ¶ 91 (Lafontaine). Users sometimes must register an account without a credit
        card; Nintendo, for example, has region-specific eShops that only accept credit cards issued
        from the same region. Ex. Expert 7 ¶ 91 (Lafontaine); DX-4931.001. And without a credit


                                                140

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 154 of 377




        card on file these consumers would also be unable to download any paid apps or engage in
        in-app purchases. Ex. Expert 7 ¶ 91 (Lafontaine).

443.    In addition game apps downloaded from a foreign storefront may not work if the user is
        not in fact a resident of that country. For example, Microsoft notes that “If you change
        your country or region in Microsoft Store, the stuff you got in one region might not work
        in another. This includes: Xbox Live Gold, Xbox Game Pass, Apps, games, music
        purchases, and movie and TV purchases and rentals.” DX-4920.001.

444.    The typical consumer, therefore, is generally restricted to purchases from platforms that
        operate in their own country. Ex. Expert 7 ¶ 91 (Lafontaine).

B.      From the perspective of developers, the U.S. is a separate market for game app
        transactions

445.    Geographic constraints on U.S. game developers are less pronounced as they can transact
        with foreign consumers by publishing on foreign platforms. See Ex. Expert 7 ¶ 91
        (Lafontaine). Foreign game app developers also can transact with U.S. consumers by
        publishing their games on U.S. platforms, including the App Store’s U.S. storefront. Id.

446.    No matter their country of origin, developers compete for U.S. consumers on platforms’
        U.S. storefronts because country-specific storefronts for each platform represent different
        product offerings that do not compete with each other. See Ex. Expert 7 ¶ 9 (Lafontaine).

C.      Competitive conditions differ significantly across countries

447.    The competitive conditions each platform faces varies from country to country. Ex. Expert
        7 ¶¶ 90–91 (Lafontaine).

448.    The set of apps available across the world is not uniform. Ex. Expert 7 ¶¶ 90–91
        (Lafontaine). So one accessing the App Store’s U.S. storefront would not have an identical
        selection of game apps to a consumer accessing a foreign storefront. Id.

449.    Moreover, different countries feature different slates of competing platforms, with
        differing relative market shares. Ex. Expert 7 ¶ 93 (Lafontaine).

450.    All of the above factors affect demand and substitution, creating different market
        conditions in each country. Ex. Expert 7 ¶¶ 90–91 (Lafontaine).

451.    [OMITTED]

     XVIII. Apple Lacks Monopoly Or Market Power In A Properly Defined Game App
                                    Transaction Market

452.    There is no dispute that Apple did not possess market or monopoly power in any relevant
        market related to app distribution in 2007, when it released the iPhone and iOS, in 2008,
        when it created the App Store and established a 30% commission, or in 2009 when it
        introduced the in-app purchase business model for developers. Trial Tr. 1624:8–11;


                                               141

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 155 of 377




        1670:18–1671:14; 1673:18–1674:22; 1685:11–22 (Evans); Ex. Expert 1 ¶¶ 94, 96–98
        (Evans). Dr. Evans agreed that the App Store achieved critical mass, defined as the point
        where rapid growth on a platform kicks in, between 2009 and 2010, before he believed
        Apple obtained monopoly power. Trial Tr. 1685:5–1686:8 (Evans).

453.    Epic contends that Apple obtained monopoly power in 2010. Trial Tr. 1674:23–1675:24
        (Evans) (“In your opinion, Apple did not possess monopoly or substantial market power in
        your two-sided iOS app distribution market, again, until around 2010. That’s your current
        view, right? A. That’s correct. . . . Q. So you’re taking back your testimony yesterday
        about 2011, 2012? A. If you will, yes.”), Trial Tr. 1500:2–1501:9 (Evans). From the
        thousands of developers with apps in the App Store, Epic presented evidence from three
        developers: a representative from Down Dog (Yoga Buddhi) who objected to the Apple
        commission and was generally unhappy with App Review, and representatives from Nvidia
        and Microsoft who complained that their preferred form of streaming games was not
        approved for iOS. This testimony was inadequate to show decreased output, higher prices,
        or reduced quality and innovation across the App Store. As discussed below, the available
        evidence is inconsistent with Epic’s assertion that Apple has possessed or currently
        possesses monopoly power in a properly defined market.

        453.1 Emblematic of the developers called by Epic, Ms. Lori Wright admitted her
              employer, Microsoft, has an enormous financial incentive to keep Epic happy and
              testified that she withheld documents despite the Court’s Order advising Microsoft
              that “the failure to produce relevant documents relevant to the individual testifying
              witness . . . will be factored into the individual witness’s credibility and, if
              necessary, may warrant the striking of testimony” (Dkt. 437 at 4). Trial Tr. 592:2–
              593:12, 600:13–601:22 (Wright). Even when confronted with the Court’s Order,
              Ms. Wright refused to say she would have produced relevant materials to Apple
              because she had not “thought enough about it.” Trial Tr. 600:13–601:22 (Wright).

        453.2 Epic complains that while Apple permits subscription gaming services on iOS,
              Apple requires that users individually download each game from such services; but
              Apple imposes that same requirement on its own subscription gaming service,
              Apple Arcade. Trial Tr. 1853:25–1854:16 (Athey). And the only thing this
              restriction does is require a user to perform an additional click to download a game.
              Trial Tr. 1854:14–19 (Athey).

A.      Apple’s effective and actual commission rate on in-app purchases has decreased, not
        increased, since the App Store was launched

454.    Apple has never increased its baseline 30% commission. Trial Tr. 2740:14–15 (Schiller).
        To the contrary, it has lowered the commission in multiple instances, including
        subscription services and as part of its small business program. See supra § VII.C; Trial
        Tr. 2088:1–14 (Hitt); Ex. Expert 6 ¶¶ 159, 269 (Hitt).

455.    Apple’s effective commission rate has always been lower than the actual rate because the
        App Store offers free-to-download apps on which Apple collects no commission. Trial Tr.
        2115:21–2116:12 (Hitt) (“. . . when you consider free transactions, the effective


                                               142

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 156 of 377
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 157 of 377




        not include app updates, all of which are free, the average commission across initial
        downloads and updates is substantially lower than two cents—virtually zero. Id.

459.    Moreover, the increase in the breadth of features available to developers has resulted in an
        even greater decrease in quality-adjusted prices. Trial Tr. 2119:1–11 (Hitt); Ex. Expert 7
        ¶¶ 94–98, 100, 116 (Lafontaine). Apple has constantly innovated and improved iOS device
        technology, such as improvements in processing speed and graphic sensors, meaning that
        games transacted in the App Store have increased in quality. Trial Tr. 2117:19–2118:21
        (Hitt); Ex. Expert 6 ¶ 192; DX-5335. Improvements in the iOS mobile device gaming
        experience have made it possible for games, like Fortnite, to be played on iOS mobile
        devices that previously “could not have been delivered on an iOS platform with previous
        technology.” Trial Tr. 2117:19–2118:21 (Hitt); Ex. Expert 6 ¶ 194. Thus, developers are
        getting even more value for their money. See Trial Tr. 2112:16–2113:1 (Hitt) (“Apple’s
        prices have essentially been constant for in-game transactions, and developers are making
        greater use of this service . . . suggest[s] that game developers and consumers have been
        getting more value from these transactions.”).

B.      Dr. Evans’s and Dr. Cragg’s effective commission calculations ignore the vast
        number of free transactions, which, when included, yield an effective commission for
        game app transactions of 8.1% in 2018-2019

460.    Because the App Store is a two-sided transaction platform, a proper market power analysis
        must account for costs to developers as well as consumers. Trial Tr. 2126:20–2128:3
        (Hitt); Ex. Expert 6 ¶ 22 (Hitt); Ex. Expert 8 ¶¶ 108, 123 (Schmalensee). Any analysis of
        Apple’s effective commission must account for the impact of free downloads that do not
        incur a commission—something Dr. Evans fails to do. Trial Tr. 2114:15–25, 2115:9–19
        (Hitt) (“. . . free apps are an important part of what the App Store provides . . . so to exclude
        that I think misses a significant component of the services that are provided by the App
        Store and makes the commission rates seem higher than they really are.”); Ex. Expert 6
        ¶ 180 (Hitt). In addition, developers have the option of a subscription model, which results
        in a 15% commission after the first year. Trial Tr. 2114:6–14 (Hitt).

461.    Free downloads have always been a large proportion of App Store game transactions, and
        they are only increasing in popularity. Trial Tr. 2095:4–22 (Hitt); Ex. Expert 6 ¶ 169 &
        fig. 38 (Hitt). Paid-to-download apps comprised nearly 80% of App Store downloads in
        2008 but comprise less than 10% today. Trial Tr. 2095:4–22 (Hitt); Ex. Expert 6 fig. 38
        (Hitt). Meanwhile, free-to-download apps (both those that offer in-app purchases and those
        that do not) have grown from approximately 20% of all downloads in 2008 to over 90%
        today. Trial Tr. 2095:4–22 (Hitt); Ex. Expert 6 fig. 38 (Hitt). Thus, failure to account for
        free downloads in the average commission rate would ignore more than 90% of all
        downloads.

462.    Dr. Evans’s assumption that the average commission rate is 27.7% fails to consider the
        impact of free transactions. Dr. Evans calculates the App Store’s effective commission
        rate by dividing net revenues recognized by the App Store by the level of gross billings to
        users. Ex. Expert 1 ¶ 157 & tbl. 4 (Evans). His calculation, therefore, considers paid
        transactions only and ignores all free transactions. Trial Tr. 2114:15–25; 2115:9–19 (Hitt);


                                                  144

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 158 of 377




        Ex. Expert 6 ¶ 179 (Hitt); Ex. Expert 8 ¶ 168 (Schmalensee). Because he fails to consider
        free transactions, Dr. Evans’s calculation of 27.7% is the effective commission rate of paid
        App Store transactions, Ex. Expert 6 ¶ 179 (Hitt); Ex. Expert 8 ¶ 168 (Schmalensee), not
        the effective commission rate of all App Store transactions, Trial Tr. 2114:15–25; 2115:9–
        19 (Hitt).

463.    Dr. Cragg’s computation that the average effective commission rate is nearly 33% also
        fails to consider the impact of free transactions and the number of free transactions, Trial
        Tr. 2282:20–2283:9 (Cragg), even though Dr. Evans testified that “free download
        transactions” are in his proposed market, Trial Tr. 1616:5–7 (Evans).

464.    Moreover, Dr. Cragg inflated his effective commission rate by rigging the inputs into his
        calculations. In the numerator of his calculation, Dr. Cragg attributed to Apple as part of
        its “total share of developer revenues” the revenue Apple earned from selling sponsored
        ads. Ex. Expert 13 ¶ 107 (Cragg). That is so even though he did not determine what
        proportion of that revenue came from apps that involve transactions on which Apple
        collects a commission. Id. Nor did Dr. Cragg even analyze whether purchases of
        sponsored ads were transactions within the relevant market. Id. Moreover, Dr. Cragg fails
        to account for the fact that sponsored ads are optional: Developers can distribute their apps
        through the App Store without purchasing any ads. Trial Tr. 2816:17–18 (Schiller).

465.    [OMITTED]

        465.1 The reliability of Dr. Cragg’s analysis is further called into question by the fact that
              he misrepresented on his CV and on his public website that he had been “qualified
              in federal court as an expert in antitrust,” when in fact he testified before an
              administrative law judge in a matter involving importation of opium, and that he
              misrepresented in the same places that he assisted the Department of Justice on
              antitrust matters. Trial Tr. 2290:15–2291:23 (Cragg).

466.    In fact, the average commission rate in 2019 for all app transactions was only 4.7% for all
        app transactions and 8.1% for game app transactions. Trial Tr. 2115:24–2116:12 (Hitt).

C.      Over the same time, output has dramatically increased

467.    In a two-sided market like the game transaction market, multiple measures of output could
        be used to calculate market shares. Trial Tr. 2080:1–9 (Hitt); Ex. Expert 6 ¶ 137 (Hitt).
        Since the launch of the App Store—and since Apple’s alleged acquisition of monopoly
        power in 2010—output has increased in many ways (see supra § IX; Trial Tr. 1680:5–14
        (Evans) (Dr. Evans describing the growth of output from the App Store as “explosive[]”);
        Trial Tr. 2326:22–24 (Cragg). Dr. Evans agreed that this growth exceeds the 30% growth
        that the Supreme Court in American Express characterized as dramatic. Trial Tr. 1680:24–
        1681:4 (Evans). And he also agreed that output did not contract or slow after 2010, when
        Apple supposedly obtained market power, Trial Tr. 1680:25–1681:2 (Evans), nor did he
        even study whether there was any meaningful change in output in 2010, Trial Tr. 1682:6–
        15 (Evans).




                                                 145

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 159 of 377




        467.1 The number of app developers has dramatically increased, and today there are over
              30 million registered iOS developers. Trial Tr. 2759:9–13 (Schiller); see also supra
              § IX.A.

        467.2 Similar growth has occurred with the App Store’s user base—it had over 500
              million cumulative users by 2014, DX-3734.022, 650 million by 2015, DX-
              4526.027, and over 1 billion cumulative users today, Trial Tr. 2846:6–8 (Schiller).

        467.3 The number of game apps available on the App Store has dramatically increased.
              See § IX.B. When the App Store’s U.S. storefront launched, it offered 452 third-
              party apps (131 of which were games). Trial Tr. 2085:12–23 (Hitt); Ex. Expert 6
              ¶ 182 (Hitt). The App Store offered over 1 million apps by 2014, DX-3734.024,
              and 1.8 million apps by 2020, Ex. Expert 12 ¶ 21 (Malackowski).

        467.4 The total number of digital game transactions on the App Store, and the developer
              revenue earned on the App Store, have dramatically increased over time. See
              § IX.C. Developer revenue from digital game transactions has grown at a
              compound rate of 24% annually, resulting in a 2,600% increase in revenues earned
              by developers from paid game downloads and in-app purchases between 2010 and
              2018. Trial Tr. 2081:10–2082:5 (Hitt); Ex. Expert 6 ¶ 183 & fig.44 (Hitt). The
              App Store’s 2,600% increase in total output of digital game transactions is much
              greater than the digital game transaction market overall, which was around 448%
              during the same 2010–2018 time period. Trial Tr. 2082:23–2083:18 (Hitt); Ex.
              Expert 6 ¶ 185 (Hitt).

        467.5 Dr. Evans conceded that he did not do any analysis to see whether, after Fortnite
              was removed from the App Store, consumers switched to other iOS games. Trial
              Tr. 1530:3–1531:18 (Evans). As he stated, it is “possible” that consumers would
              have substituted to other iOS games, meaning that there would have been no decline
              in output. Trial Tr. 1531:8–11 (Evans).

        467.6 Sales of iOS devices and other devices on which consumers perform digital game
              transactions have increased over time. Ex. Expert 6 ¶ 187 & fig. 47 (Hitt).

        467.7 The quality of game apps available on the App Store has increased, see § IX.D,
              allowing iOS devices to run high-end “AAA” games, Trial Tr. 633:5–15 (Wright);
              Trial Tr. 2117:19–2118:21 (Hitt), games from leaders in the entertainment industry,
              DX-4608.008, .011, and games that were previously available only on consoles and
              PCs, Trial Tr. 2117:19–2118:21 (Hitt).

468.    This increase in output is important because a firm can be said to have market power if it
        can profitably restrict output. Trial Tr. 2079:17–22 (Hitt); Ex. Expert 6 ¶ 130 (Hitt). The
        increase in total output of digital game transactions over time shows that App Store
        competitors do not lack the ability to expand output, Trial Tr. 2244:3–17 (Hitt), and that
        Apple is still constrained by many factors that prevent it from exercising market power,
        Ex. Expert 6 ¶¶ 10, 134 (Hitt). Dr. Evans provided no empirical analysis of App Store
        output, despite having a database of more than 60 billion App Store transactions at his



                                               146

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 160 of 377




        disposal. Trial Tr. 1645:21–25 (Evans); Trial Tr. 1903:9–10 (Schmalensee); Trial Tr.
        2078:14–19 (Hitt).

D.      Apple’s commission is consistent with that charged by other game app transaction
        platforms

469.    In the 1990s, most app developers paid 70% or more in commission. Schmalensee TT;
        Trial Tr. 173:8–12 (Sweeney). When Epic agreed to distribute other developers’ games in
        the 1990s, it collected a 60% commission—which Mr. Sweeney said was a “good deal” for
        developers. Trial Tr. 172:6–20 (Sweeney).

470.    Steam, launched in 2003, was the first online platform focused on game distribution to gain
        major success. Trial Tr. 173:13–74:25 (Sweeney). Steam “established” the 30%
        commission as a model that the gaming industry now uses in most places. Trial Tr.
        1248:12–22 (Allison).

471.    The App Store launched in 2008 and, like Steam, charged a 30% commission. Trial
        Tr. 2726:2–9, 2740:8–15 (Schiller).

472.    Many of the App Store’s competitors—including platforms from Microsoft, Sony,
        Nintendo, Steam, and Google—charge 30% or more in commissions to distribute games.
        Trial Tr. 142:24–43:1 (Sweeney); Trial Tr. 198:10–21 (Sweeney); Trial Tr. 551:14,
        554:10–12 (Wright) (noting that Xbox’s “published commission is 30 percent” and
        Microsoft has no plans to change the commission); Trial Tr. 2089:10–22 (Hitt); Ex. Expert
        6 fig. 37 (Hitt). As Mr. Sweeney said, 30 percent is [the most] prevalent rate charged by
        the stores.” Trial Tr. 161:13–15, 191:9–10 (Sweeney); Trial Tr. 1283:7–24 (Allison); DX-
        4002.008; DX 3955.003 (Epic describing the 70/30 split as “industry standard” in August
        2019); DX-3120.006–.007; see also supra § XI.A (describing the 30% commission rates
        charged by other platforms with which Epic transacts).

        472.1 Indeed, the Mac App Store has a 30% commission, and Epic does not contend that
              this rate is supracompetitive. Trial Tr. 1686:6–12 (Evans).

473.    Despite having at most an equivalent commission to its main competitors, the App Store
        provides significantly more services to both developers and consumers. See supra § VIII.
        In fact, when Microsoft was working to get its Xbox Cloud Gaming service working on
        iOS, the commission was only a “tertiary issue,” and was “not the problem” on the minds
        of Microsoft employees. Trial Tr. 613:19–14:5 (Wright).

474.    In addition, Apple has often reduced its commission. See supra §§ VII.C & XVIII.A.
        When it has done so, other platforms—such as Google Play—have reduced commission
        levels. Ex. Expert 6 ¶ 176 (Hitt). For example, in 2016, Apple reduced its commission
        rate to 15% for all subscription renewals after the first year. Trial Tr. 2804:21–11
        (Schiller); Trial Tr. 399:16–21 (Simon); Trial Tr. 2088:3–4 (Hitt). In January 2018,
        Google Play did the same. Ex. Expert 6 ¶ 176 (Hitt). And there have been other instances
        in which other market participants have cut prices: As one example, Valve lowered
        commission rates in November 2018 to 25% for developers with Steam revenues between



                                               147

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 161 of 377




        $10M and $50M annually and 20% for developers with Steam revenue exceeding $50M.
        Trial Tr. 1209:13–1210:1 (Allison); Ex. Expert 6 ¶ 176 (Hitt).

475.    Most recently, in March 2021, Google announced that it would reduce commissions for
        the first $1 million earned by all app developers to 15%—similar to Apple’s Small
        Business Program that had been announced earlier and is set to take effect in July 2021.
        Trial Tr. 3860:4–10 (Cook).

476.    This pattern is contrary to the exercise of market power by Apple and instead indicates that
        Apple competes on price in a market with at least these other transactions platforms. Ex.
        Expert 6 ¶ 164 & fig. 37 (Hitt)

477.    Additional price competition is introduced by other developers, on platforms besides the
        App Store, that negotiate individual commission rates for specific developers beneath their
        default 30% rate. Ex. Expert ¶¶ 163–64 (Hitt).

                           DX-3472.007; Trial Tr. 211:5–12 (Sweeney).

478.    In addition, the incidence and availability of free games (and free-to-play) games has
        increased dramatically since Apple launched the App Store. Ex. Expert 6 fig. 38 (Hitt).
        The stated commission rates of app stores, discussed above, therefore overstate the
        effective commission rate because these platforms offer free-to-download games that do
        not incur commissions. Ex. Expert 6 ¶¶ 9, 179 (Hitt).

        478.1 Epic’s head of marketing acknowledged under cross examination that, at least as of
              its launch, EGS’s 12% commission “was way outside the industry standard.” Trial
              Tr. 1249:3–25 (Allison); see also Trial Tr. 2327:3–5 (Cragg) (Dr. Cragg admitting
              that EGS’s 12% commission is “[b]elow [EGS’s] current average cost”). Mr.
              Allison contended that circumstances had changed in the last few months, but
              admitted that at his deposition and in Epic documents, the 70/30 split was referred
              to as the “industry standard.” DX 3955; Trial Tr. 1283:7–24 (Allison).

E.      Epic’s attempts to calculate an artificial profit margin for the App Store is flawed

479.    Since a reorganization in 1997, Apple no longer has separate P&L reporting for each
        business units, and instead reports one P&L for the entire company. Trial Tr. 2716:7–
        2717:6 (Schiller); Trial Tr. 3875:24–3876:12 (Cook). Apple does not separately report
        business units; rather, it reports company-wide figures. Trial Tr. 3876:18–20 (Cook). The
        benefit of this approach was that management worked together to build products and not
        in competition with one another. Trial Tr. 2717:7–19 (Schiller).

        479.1 In 2020, Apple reported a total profit margin of 20.9%. DX-4581; see also Trial
              Tr. 3875:7–15 (Cook). As Apple explained in its most recent Form 10-K, despite
              its considerable profit, it is subject to competition in all of its lines of business. DX-
              4581.005. Microsoft’s witness agreed that when considering profit margins, it does
              not make sense to look at hardware and software as separate lines, but that one must
              look at related business lines in a “holistic way.” Trial Tr. 623:25–24:6 (Wright).



                                                  148

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 162 of 377




 479.2 Epic makes no arguments based on Apple’s reported (GAAP/GAAS) financial
       statements, thus implicitly conceding that the reported figures do not support any
       claim of supracompetitive profits. Instead, Epic and its expert Ned Barnes focus
       on the profit margin allegedly attributable to the App Store segregated from the rest
       of Apple. Trial Tr. 2484:20–25 (Barnes); Ex. Expert 2 ¶¶ 2, 4 (Barnes). Apple,
       however—like Google, Sony, Microsoft, Samsung, and Nintendo—does not
       account for its app store as a separate business unit in its audited financial
       statements. Trial Tr. 2493:12–2494:6 (Barnes); Ex. Expert 2 ¶¶ 2, 4, 10 (Barnes).
       Moreover, Mr. Barnes and Dr. Evans focus on measures of operating margin, which
       is not a measure of economic profitability. Trial Tr. 1899:22–1900:10
       (Schmalensee).

 479.3 Mr. Barnes’s margin analysis relies on Apple’s internal analyses of App Store
       “profitability” for various purposes. See, e.g., Trial Tr. 2473:20–2474:6 (Barnes);
       Ex. Expert 2 ¶¶ 4–6, 8–9, 16, 19 (Barnes). Apple does not dispute that these
       documents were prepared by its employees, but they do not accurately reflect the
       profitability of the App Store for at least two reasons. And Mr. Barnes conceded
       that for at least a subset of the documents on which he relief for his analysis, he had
       reviewed no witness testimony concerning those documents. Trial Tr. 2483:16–
       2484:3 (Barnes).

        479.3.1     First, one of the documents on which Mr. Barnes relies uses a revenue-
                    based allocation of joint costs, which ignores the fact that the App
                    Store’s share of Apple’s revenue may be a very poor indicator of the
                    extent to which it benefits from various joint costs, such as research and
                    development or marketing. Trial Tr. 1902:5–10 (Schmalensee) (“There
                    is simply no economically meaningful way to allocate joint costs among
                    several products or services.”); Trial Tr. 1982:6–1984:1 (Schmalensee)
                    (“[A]ny statement of profit specific to the App Store is arbitrary so . . .
                    doesn’t have an economic meaning here.”); Ex. Expert 8 ¶¶ 115, 116
                    (Schmalensee); see also Trial Tr. 229:18–25 (Sweeney) (Q: And any
                    effort to attribute the cost of developing shared technology to a
                    particular product use or customer would be largely artificial, correct?
                    A: Yes, that is my view of accounting at Epic. Q: And you also believe
                    that any effort to attribute the cost of developing shared technology to a
                    particular product use or service would be arbitrary, true? A: Yes, very
                    much within Epic.”). Mr. Barnes agreed that he was not able to “opine
                    to this Court under oath that all of the cost attributable to the App Store
                    have been properly allocated to the App Store” in one of the document
                    sets on which he relied, testifying that he does not “have access to the
                    underlying detail that backs up these data.” Trial Tr. 2488:20–2489:8
                    (Barnes).

        479.3.2     Second, Mr. Barnes’ attempts to correct for the missing costs and
                    expenses uses a single line item from a Services line of business report
                    and again uses a revenue-based allocation, but that continues to fail to
                    account for the likelihood that different costs and expenses affect


                                         149

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 163 of 377




                           Apple’s various lines of business differently. Ex. Expert 8 ¶ 115
                           (Schmalensee). Furthermore, Mr. Barnes’ use of a single line item
                           makes it impossible for even Mr. Barnes to specify what costs and
                           expenses are included or excluded in his calculation. Id.

480.    There is no reliable way to identify all costs associated with running the App Store. But it
        is clear that the App Store P&L estimates only cover a fraction of the costs associated with
        running the App Store and were not fully burdened, particularly since there are substantial
        joint costs between Apple’s hardware and software businesses. Trial Tr. 2732:25–2733:5,
        2765:18–2767:7, 2791:2–10, 2884:25–2885:6 (Schiller) (cost to develop APIs for
        developers, WWDC, the Developers Center, the Developer Accelerators, the IAP APIs and
        tools, and other things are not charged to the App Store); Trial Tr. 3879:18–3880:24,
        3881:11–17, 3903:1–9, 3967:6–15 (Cook) (indirect costs, including those related to R&D,
        are omitted). The revenues in the P&L documents cited by Epic also were not limited to
        the App Store. Trial Tr. 3881:11–17 (Cook).

        480.1 Apple is structured as a functional unit, not as separate business units. As a result
              of Apple’s general philosophy that its products and services are part of an
              ecosystem, Apple views the value of all of its products and services as a whole.
              Thus, Apple’s business is not structured in a way that allows a person to push a
              button and obtain an App Store P&L. Trial Tr. 3875:16–3876:20 (Cook). Indeed,
              as Phil Schiller testified, Apple’s businesses are so integrated that he, as head of
              marketing—not of product design—actually came up with the idea of “a wheel for
              the iPod.” Trial Tr. 2933:3–21 (Schiller). The purpose of the P&L documents
              relied on by Epic was not to evaluate the profitability of the App Store, but rather
              to use a fixed methodology and then examined trends. Trial Tr. 3878:2–13 (Cook).
              The documents were not shared with Apple’s other business leaders and were not
              used to make business decisions. Trial Tr. 3880:25–3881:6 (Cook).

        480.2 Examples of costs associated with the App Store include engineering costs for iOS
              and the related SDKs. Trial Tr. 2732:14–24 (Schiller). These costs have amounted
              to many billions of dollars. Trial Tr. 2877:9–18 (Schiller) (cumulative R&D
              investments, which impact the App Store, total “around a hundred billion dollars”);
              see also Trial Tr. 1982:22–25 (Schmalensee) (“R&D anywhere in this ecosystem
              is going to benefit, to a first approximation, all parts. So the allocation is not very
              meaningful.”); Ex. Expert 12 ¶ 22 (Malackowski).

481.    As Tim Cook testified, Apple does not do P&L’s at an earnings level for anything other
        than for the total company. Trial Tr. 3875:16–23 (Cook). So did Philip Schiller: “We
        became one P&L for the entire company.” Trial Tr. 2717:6, 3022:19–20 (Schiller). Mr.
        Barnes agreed that he was not “assessing the credibility of Apple’s fact witnesses.” Trial
        Tr. 2478:11–12 (Barnes).




                                                150

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 164 of 377




482.    Most of the App Store’s major competitor platforms also generally charge a 30%
        commission, see supra § XVIII.D, so even if Apple did have higher margins than its
        competitors, those margins could not be the result of the App Store’s commission.

483.    Epic is similar in that it does not systematically maintain P&Ls for specific business units.
        Trial Tr. 230:7–16 (Sweeney); Apple Ex. Depo. 1 at 141:2–19 (Babcock). Epic does not
        have a systematic effort to attribute the various costs of the Epic teams working on shared
        technology and services to particular projects. Trial Tr. 230:13–19 (Sweeney).
        Mr. Sweeney believes that doing so would be artificial and arbitrary, and any attempt to
        declare a “precise profit margin” for any particular product or service at Epic would be
        “fundamentally flawed.” Trial Tr. 229:18–25, 230:24–231:16 (Sweeney).

F.      Apple’s profit margins are not evidence of market power

484.    As noted above, Apple’s actual profit margins are much lower than that estimated by Mr.
        Barnes—just 20.9% in 2020. DX-4581.022. Epic has not alleged that such a profit
        marging is indicative of market power. But even if Epic’s calculations were reliable, the
        fact that a firm has high profits does not necessarily mean that it has market power. Trial
        Tr. 1692:25–1693:2 (Evans); Ex. Expert 7 ¶ 107 (Lafontaine). And here, the increased
        revenues for the App Store are driven in no small part by the fact that developers (not
        Apple) have increased prices for in-app purchases by over five times over the last ten years.
        DX-4806; Trial Tr. 2110:9–2111:21 (Hitt).

        484.1 Nor is the fact that Apple did not consider costs when setting its commission rate,
              Trial Tr. 3105:12–18 (Schiller), evidence of market power, as Epic counsel
              appeared to suggest in Mr. Schiller’s cross-examination. Companies setting prices
              for digital products and services routinely do not consider costs where there is no
              marginal cost to the company for those items—indeed, Epic’s own former CFO
              conceded exactly that in his deposition with respect to V-Bucks. See Apple Ex.
              Depo 1 at 38:10–21 (Babcock) (Q: And so no cost was taken into account in setting
              [V-Bucks’s] price, is that correct? . . . A: None that I’m aware of. Q: And so there’s
              no marginal cost to you of creating a V-Buck; is that correct? A: None that I’m
              aware of.).

485.    When evaluating market power, profitability is one consideration among many. Ex. Expert
        8 ¶ 111 (Schmalensee). Economists generally consider two broad categories of evidence,
        both of which look beyond profitability: (i) “market structure” and (ii) “market outcomes”
        such as price, quantity, and quality. Ex. Expert 7 ¶ 95 (Lafontaine).

        485.1 Evidence of market structure can help establish that an unconcentrated market with
              many small competitors is likely to be competitive, but the inverse is not always
              true—a concentrated market does not always imply the existence of market power.
              Ex. Expert 7 ¶ 95 (Lafontaine).

        485.2 Market outcomes have their own nuances. Market outcome measures, particularly
              profit, can be difficult to measure appropriately because price can be measured in
              so many ways. Ex. Expert 7 ¶ 98 (Lafontaine). Further, consumers care about



                                                151

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 165 of 377




               quality-adjusted price, not just about absolute price. Id. Even when price is
               correctly analyzed, it often must be considered alongside other factors, such as
               output. Id. If a firm increases the quality of its product, for example, a
               corresponding increase in price is not necessarily anticompetitive. Id. For a two-
               sided transaction platform with a complex pricing structure, a single
               unambiguously best summary measure of price may not exist. Ex. Expert 8 ¶ 108
               (Schmalensee). Finally, the presence of network effects may constrain even a firm
               with market power from charging supracompetitive prices because of its effect on
               the other side of the platform. Id.

486.    Both categories of evidence—market structure and market outcomes—are inconsistent
        with Apple possessing monopoly power or charging supracompetitive prices. Regarding
        market structure, as discussed more fully below, Apple has a low share of a properly
        defined market. Ex. Expert 6 ¶ 8 (Hitt); see infra § XVIII.G–H. And as described above,
        market outcomes demonstrate that Apple does not exercise market power because output
        and quality have increased while price has decreased. See supra § XVII.A–C.

487.    Dr. Evans’ analysis of Apple’s profit vis-à-vis market power is erroneous. His suggestion
        that the App Store’s commission is supracompetitive is inconsistent with his claim that
        Apple charges less than the profit-maximizing commission rate. Ex. Expert 7 ¶ 108
        (Lafontaine). And Dr. Evans’ suggestion that Apple earns an unusually high profit margin
        on the App Store as a type of direct evidence of monopoly power is wrong for at least three
        reasons.

488.    First, in differentiated product industries such as this one, price premiums well above
        marginal costs are to be expected and are not, on their own, evidence of supracompetitive
        pricing. Ex. Expert 7 ¶ 107 (Lafontaine). Most markets involve differentiated products,
        and entertainment products are classic examples of differentiated products. Id. Operating
        systems for other devices are differentiated from iOS, i.e., they may not be perfect
        substitutes for iOS. Ex. Expert 6 ¶ 229 (Hitt). But that is irrelevant identifying the relevant
        substitutes for this case: digital game transactions for developers and consumers. Id. The
        fact that products are not identical does not imply a lack of competition. Id. For example,
        as Apple competes for games transactions with other transaction platforms, including those
        that facilitate only game transactions, it faces competitive constraints in its pricing for game
        transactions from a variety of sources, not all of which offer every service or feature that
        an iOS device offers. Ex. Expert 6 ¶¶ 227–29 (Hitt).

489.    Second, economists generally do not consider accounting profits to be an accurate measure
        of economic profits, especially for firms like Apple that invest substantially in intellectual
        property. Ex. Expert 7 ¶ 107 (Lafontaine); see also Trial Tr. 1548:15–21 (Evans)
        (“[A]ccounting profits and economic profits are not the same thing.”), Trial Tr. 1694:23–
        25 (Evans) (“Q. Do the documents that you are using show profits as a return on invested
        capital? A. They do not.”); Trial Tr. 1899:9–1900:10 (Schmalensee). Dr. Evans conceded
        that profit margin alone does not show monopoly power. Trial Tr. 1695:25–1696:2
        (Evans).




                                                  152

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 166 of 377




490.    Third, Dr. Evans improperly inflates the App Store’s margins by failing to allocate to the
        App Store any of the broader Apple ecosystem costs that contribute to the success of the
        App Store. Ex. Expert 7 ¶ 107 (Lafontaine); see also Trial Tr. 1696:2–6, 1698:15–25
        (Evans). As Dr. Evans explained to the FTC, the reason that a small portion of iOS revenue
        is attributable to the App Store is that Apple’s business model for the App Store is “based
        on selling handsets and driving positive feedback effects.” Trial Tr. 1700:10–16 (Evans);
        DX-5550. He also used a faulty understanding of research and development costs based
        on extrapolation of costs from other business lines within Apple. Trial Tr. 1558:15–25
        (Evans).

491.    Even when using the accounting profits that do not fully account for joint costs, however,

                        Trial Tr. 1730:17–1731:15 (Evans). In comparison to other large platform
        businesses, this figure is not outside the norm. Ex. Expert 8 ¶ 112 (Schmalensee).

492.    Indeed, neither Apple’s nor the App Store’s margins are indicative of market power when
        compared to Epic. Fortnite’s gross profit margin was over 86% in the third quarter of
        2017, DX-3657, and was over 68% in the first quarter of 2018, DX-3901. In 2019, Epic
        earned $1.83 billion in gross profits, resulting in an overall gross profit margin of 43%.
        DX-3467.003. Epic projected $3.85 billion in total revenue and a gross profit margin of
        40% for 2020. DX-4376.008.

        492.1 Importantly, while Dr. Evans’ discussion of App Store profits is both wrong and
              irrelevant to market power more generally, it also is unrelated to the market he
              attempted to defined for app distribution services, which he expressly explained
              does not include in-app purchases. Trial Tr. 1052:15–1503:18 (Evans). Dr. Evans
              did not provide a profitability analysis for Apple’s distribution services, or a
              profitability analysis for the App Store that excluded Apple’s revenues and costs
              related to in-app purchases.

        492.2 Dr. Evans’ comparisons of profitability across a group of companies are irrelevant
              because those companies are not comparable or benchmark companies. Trial Tr.
              1900:11–1901:1 (Schmalensee). Mr. Barnes admitted that he did not “conduct a
              search for online marketplaces that are comparable to the App Store” in conducting
              his analysis, Trial Tr. 2490:20–22, 2491:7–11 (Barnes); see also Trial Tr. 2494:20–
              24 (Barnes), and that he did not attempt to calculate a profit margin for any of the
              competing platforms to the App Store, Trial Tr. 2491:17–2492:12 (Barnes).

        492.3 Moreover, Epic’s supposed evidence of high-profit margins does not show profits
              as a return on invested capital. Trial Tr. 1429:23–25 (Evans).

G.      Apple’s market share belies market power

493.    Apple has a low share of a properly defined relevant antitrust market, i.e., the game app
        transactions market.

        493.1 There are multiple measures of output that can be used to measure market shares in
              a two-sided transaction market like the digital game transactions market, including


                                               153

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 167 of 377




               by (i) the number of game transactions that treats each transaction equally,
               regardless of the consumer price or value of the app or in-app purchase, or (ii) the
               dollar value of game transactions facilitated. Ex. Expert 6 ¶ 137 (Hitt); Ex. Expert
               8 ¶ 81 (Schmalensee). Dollar value is the better measure because developers can
               sell in-app currencies (such as V-bucks) at different price increments, and there
               does not appear to be market-wide measures of the number of game transactions.
               Ex. Expert 6 ¶ 137 (Hitt).

        493.2 Measured in dollar value of game transactions facilitated, Apple’s share of the game
              app transactions market is between 23.3–37.5%. Ex. Expert 6 ¶ 8 (Hitt). It is
              difficult to pinpoint an exact percentage of market share due to complications in
              data reporting, including that (i) there is no single source for the total revenue of
              the digital game transactions market or its individual components, and (ii) industry
              sources vary in terms of what types of transactions they include in their revenue
              estimates and how revenues are categorized. Ex. Expert 6 ¶¶ 137–39 (Hitt). Market
              share measurements are also complicated by the various types of revenue that could
              be included in the analysis, such as digital transactions, subscriptions, and boxed
              games. Ex. Expert 6 ¶¶ 137–40 (Hitt). The range of 23.3–37.5% accounts for these
              variables. Ex. Expert 6 ¶¶ 139–40 (Hitt). But the most appropriate estimate is
              likely on the lower side of this range, which encompasses a market with single-
              sided platforms—distribution methods that Epic’s chief economic expert, Dr.
              Evans, agrees would compete with two-sided transaction platforms like the App
              Store. Trial Tr. 1672:18–1673:3 (Evans) (agreeing that “one-sided businesses can
              compete in the same market with two-sided platforms”); Ex. Expert 1 ¶¶ 21, 122
              (Evans); Ex. Expert 6 ¶ 141 (Hitt); see also DX-4178.008 (internal analysis
              calculating a 27% worldwide market share in 2017 for the App Store).

        493.3 Even at a conservative estimate, Apple’s competitors in the game app transactions
              market comprise over 60% of the market. Ex. Expert 6 ¶¶ 140–41 (Hitt). Several
              such competitors, such as Google Play and Samsung Galaxy Store, launched after
              the App Store, which is consistent with low barriers to entry in this market. Ex.
              Expert 6 ¶ 142 (Hitt); Ex. Expert 8 ¶ 119 (Schmalensee).

        493.4 Epic’s data is consistent with Apple’s limited market share in the game app
              transaction market. iOS accounts for less than 10% of total Fortnite revenue
              through 2020, since launch. Trial Tr. 344:7–12 (Sweeney); Trial Tr. 1352:10–14
              (Weissinger) (“iOS devices accounted for about 10 percent of Fortnite play while
              Fortnite was on iOS.”).

494.    Apple’s limited market share is consistent with the entry of new participants in the game
        app transactions market.

        494.1 After the App Store launched, many competing transaction platforms and other
              competing services have entered the marketplace, including Google Play, Samsung
              Galaxy Store, Switch, Windows Phone Store, Amazon App Store, Origin, console
              marketplaces, and online game streaming services. Trial Tr. 2748:7–13 (Schiller);
              Trial Tr. 3865:23–3867:5 (Cook); Ex. Expert 8 ¶ 107 (Schmalensee).


                                               154

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 168 of 377




        494.2 The entry of these competing game transaction platforms limits Apple’s market
              power and is evidence that potential barriers to entry have not excluded new
              entrants from the market. Ex. Expert 6 ¶ 142 (Hitt). There is no evidence of
              restriction in output; the total revenue of digital game transactions has risen for the
              market overall. Ex. Expert 6 ¶ 270 (Hitt). These new competitors demonstrate that
              alleged barriers to entry are not sufficient to restrict entry. As a result, actual and
              potential entry imposes constraints on Apple’s market power. Ex. Expert 8 ¶ 119
              (Schmalensee).

495.    Apple’s market share is also consistent with its decision to permit cross-platform play. See
        supra § VII.C.

        495.1 Apple’s cross-platform policy allows users to download and subscribe to an app on
              another platform and then download the same app on the App Store without paying
              for a second subscription. Trial Tr. 2803:12–2804:11 (Schiller).

        495.2 Apple’s cross-platform policies have contributed to Fortnite’s success as a cross-
              platform game. As Mr. Sweeney recognized, Apple has never had any express
              policy prohibiting cross-platform play, Trial Tr. 108:2–11, 197:1–14, 233:2–12
              (Sweeney), and permits V-Bucks purchased anywhere to be used in Fortnite on iOS
              so long as Epic also makes those V-Bucks available for purchase on iOS. Trial Tr.
              233:2–8 (Sweeney). Apple does not take any commission or earn any money for
              V-Bucks purchased on another platform. Trial Tr. 197:15–21 (Sweeney). Many
              iOS Fortnite players take advantage of the ability to use V-Bucks consistently
              across platforms: About one-third of iOS players who have purchased V-Bucks on
              iOS have also purchased V-Bucks on other platforms. Ex. Expert 6 ¶ 74 & fig. 15
              (Hitt).

        495.3 In contrast, Epic had to negotiate with Sony and Microsoft to get those companies
              to permit cross-platform Fortnite play on their platforms. See supra § XI.B; Trial
              Tr. 107:2–10, 252:8–255:16 (Sweeney); DX-3125.

H.      The relevant game app transaction market is not highly concentrated

496.    The App Store has many competitors, including other game transaction platforms—for
        mobile, PC, and console—as well as game streaming services. See supra § X; Trial
        Tr. 2867:1–20 (Schiller); Trial Tr. 3865:23–3867:5 (Cook).

497.    Because data on the number of game transactions is not readily available, the dollar value
        of game transactions facilitated is the most appropriate measure for estimating market
        share. Ex. Expert 6 ¶ 137 (Hitt). This requires determining two measures: (1) total revenue
        for digital game transactions on the App Store in the U.S., and (2) total revenue for digital
        game transactions across all digital game transaction platforms in the U.S. Ex. Expert 6
        ¶¶ 137–38 (Hitt).

498.    Total revenues from game transactions in 2018 on the App Store were                    . Ex.
        Expert 6 ¶ 117 (Hitt).



                                                155

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 169 of 377




499.    The total marketwide revenues from game transactions in 2018 was $29.7 billion. Ex.
        Expert 6 ¶ 184 (Hitt).

500.    Apple’s market share based on total revenue from game transactions is therefore between
        23.3% and 37.5%. Ex. Expert 6 ¶¶ 138, 140 (Hitt). This market share is inconsistent with
        Apple’s ability to exercise market power. Ex. Expert 6 ¶¶ 140–41. Indeed, this lack of
        concentration in the market suggests Apple does not possess monopoly power. Ex. Expert
        6 ¶ 141 (Hitt).

I.      Existing transaction platform rivals have the ability to expand output

501.    Epic’s principal economist testified that Apple “deserves a lot of credit” for the explosion
        of the digital economy. Trial Tr. 1470:7–9 (Evans). Apple has not exercised market power
        to reduce output in the market for digital game transactions. Ex. Expert 6 ¶ 181 (Hitt).

502.    In addition to the competitors already discussed above, many game streaming services,
        including Amazon Luna, Google Stadia, Microsoft xCloud, and Nvidia GeForce Now have
        entered and become competitive constraints on Apple. Trial Tr. 2119:20–2120:20 (Hitt);
        Ex. Expert 6 ¶¶ 143–45, 149 (Hitt); Ex. Expert 8 ¶ 120 (Schmalensee). Developers can
        reach a significant proportion of game consumers through these game streaming services.
        Trial Tr. 2119:20–2120:20 (Hitt); Ex. Expert 6 ¶¶ 147–49 (Hitt). Recognizing this fact,
        many companies are investing heavily in streaming services; for instance, Microsoft is
        “investing millions of dollars in” its xCloud service. Trial Tr. 618:4–11 (Wright).

503.    Apple’s App Store Guidelines explicitly permit game streaming on the iOS platform
        through an internet browser, a Web app, or a remote desktop. PX-2790.18–.19.

        503.1 For instance, Nvidia GeForce Now is accessible on iOS through the Safari web
              browser, and users can create a shortcut icon that looks like a normal application.
              Trial Tr. 430:10–431:5, 475:10–17 (Patel). From there onwards, it is a PC gaming
              experience. Trial Tr. 426:16–18, 455:5–10 (Patel). It is also possible to make in-
              game purchases while playing on iOS, and those purchases go directly through
              Steam or the Epic Games Store even if the customer is playing on iOS. Trial
              Tr. 474:4–20 (Patel).

        503.2 Using GeForce Now, iPhone and iPad users can play games that were purchased in
              either Steam, the Epic Games Store, or from other publishers directly as long as
              they have agreed to be in Nvidia’s service. Trial Tr. 425:1–11, 471:11–13 (Patel).
              And GeForce Now provides a good gaming experience when run through Apple’s
              Safari browser—for some users, streaming on GeForce Now offers a better service
              than playing the same game on their native machines. Trial Tr. 456:10–17, 467:13–
              468:2, 471:14–473:5 (Patel). Indeed, GeForce Now’s Director of Project
              Management agreed that “the GeForce Now service [feels] extremely responsive,
              and one cannot detect any lag between the inputs and the character[’]s onscreen
              action.” Trial Tr. 469:4–13 (Patel); see also Trial Tr. 468:23–1 (Patel) (agreeing
              that “GeForce Now offers a near flawless experience”).




                                                156

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 170 of 377




        503.3 Fortnite is already available through GeForce Now on several devices and is
              scheduled to become available through GeForce Now for iOS in 2021. Trial
              Tr. 457:2–20, 461:25, 477:13–15 (Patel).

        503.4 GeForce Now has “had [an] overwhelming positive response” from the gaming
              community and has grown quickly and is continuing to add new users, with a goal
              of doubling its 5 million users to 10 million this year. Trial Tr. 458:12–24 (Patel);
              DX-3815.001. GeForce Now is “absolutely” trying to reach “every gamer out
              there.” Trial Tr. 458:6–11 (Patel).

        503.5 Further, Epic is in negotiations to add Fortnite to Amazon’s game streaming
              service. Apple Ex. Depo. 6 at. 105:2–105:14 (Rein). This would add yet another
              substitute for users who want to play Fortnite on something other than an iOS
              device, further constraining Apple from exercising market power. Ex. Expert 6
              ¶¶ 147–49 (Hitt). The constraint is particularly powerful because switching costs
              have reduced over time—in other words, switching has “gotten easier.” Trial
              Tr. 2849:7–21 (Schiller).

        503.6 Epic at one point also negotiated with Wal-Mart to launch a game streaming
              service. Apple Ex. Depo 6 at 102:14–20 (Rein).

504.    The entry of these competing platforms or streaming services indicates Apple lacked the
        market or monopoly power to exclude competition. Ex. Expert 8 ¶¶ 120, 123, 124
        (Schmalensee).

505.    Game streaming services also are becoming an increasingly strong substitute for initial
        game purchases because they provide similar access to a game that could be obtained by
        an initial purchase. Trial Tr. 2119:20–2120:20 (Hitt); Ex. Expert 6 ¶¶ 143–44 (Hitt).

                                                                     DX-4303.069–.070 (

                                                                       ).

506.    Consistent with the launch of multiple competing firms, the total output of digital game
        transactions has increased over time. Trial Tr. 2083:8–18 (Hitt); Ex. Expert 6 ¶¶ 184, 189–
        90 & fig. 45 (Hitt). So have sales of devices for playing games, including new and popular
        consoles. Ex. Expert 6 ¶¶ 186, 189–90 (Hitt).

J.      Apple is constrained by indirect network effects, which limit a platform’s ability to
        raise overall prices

507.    The App Store is a two-sided transactions platform that exhibits strong indirect network
        effects between consumers seeking high-quality apps and developers seeking access to
        Apple’s large customer base as well as interconnected pricing and demand. See § XII; Ex.
        Expert 8 ¶¶ 43, 44 (Schmalensee).

508.    These strong indirect network effects constrain Apple’s ability to raise prices because even
        small price increases may not be profitable where indirect network effects are strong. Ex.


                                                157

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 171 of 377




        Expert 8 ¶¶ 3, 27, 29 (Schmalensee). If Apple were to raise commission rates charged to
        developers, the reduction in developers transacting through the App Store would also lead
        to a reduction in consumers transacting through the App Store due to indirect network
        effects. This can lead to a downward spiral. Ex. Expert 8 ¶¶ 29, 120 (Schmalensee); see
        also Trial Tr. 761:8–12 (Grant) (Epic is “diligent” about enforcing its own rules for Fortnite
        to avoid a “downward spiral” with its player base).

509.    The risk of developers leaving the App Store is significant, particularly with respect to
        game developers that have the ability to operate on multiple transaction platforms. In this
        very case, Epic took actions it knew would likely lead to its removal from the App Store.
        Trial Tr. 171:10–15 (Sweeney); see also supra § X.

510.    [OMITTED]

511.    Indeed, Apple has reduced its commission at various times rather than lose out on
        categories of developers, which would reduce the overall attractiveness of the App Store
        to consumers. See supra § VII.C; Trial Tr. 2088:1–14 (Hitt); Ex. Expert 6 ¶¶ 159, 166
        (Hitt). Apple’s reader rule—discussed above—is just one example. See supra § VII.C;
        Trial Tr. 3196:8–3197:18 (Schiller); Ex. Expert 6 ¶ 206 (Hitt).

K.      Apple is constrained by alternative options for monetization

512.    Developers need not even leave the App Store to constrain Apple’s ability to raise prices.
        Trial Tr. 2093:2–20 (Hitt); Ex. Expert 6 ¶¶ 204–08 (Hitt). If Apple sought to raise its
        commission, for example, developers could monetize through content or digital currencies
        sold to consumers through another transaction platform or directly through a web browser
        (including a web browser on an iOS device). Trial Tr. 2093:12–20 (Hitt); Ex. Expert 6
        ¶¶ 204–08 (Hitt). Developers also could use subscriptions that consumers could use within
        an iOS app but are sold through another transaction platform or directly through the web
        browser (including a web browser on an iOS device). Trial Tr. 2093:12–20 (Hitt); Ex.
        Expert 6 ¶ 206 (Hitt). Developers also could shift to a model that used in-app advertising
        or a model that monetizes through in-app promotions and events. Trial Tr. 2093:2–20
        (Hitt); Ex. Expert 6 ¶ 206 (Hitt). These alternative monetization options constrain Apple,
        leading it to introduce new features in order to keep developers on the App Store, such as
        enabling certain gaming streaming apps to be on the App Store—a feature not offered by
        the console platforms like Xbox. Trial Tr. 604:3–17 (Wright).

513.    As discussed in § VII.C, Apple’s multi-platform rule permits game app developers to sell
        content outside of the iOS app (e.g., selling content directly from websites) that users can
        then access in the iOS app. Developers could also offer alternative packages and further
        discounts that are not available on iOS, or through traditional retail channels. Ex. Expert
        6 ¶¶ 205–07 (Hitt); Ex. Expert 7 ¶ 108 (Lafontaine).

514.    Cross-platform play allows Epic to sell V-Buck transactions outside the App Store that can
        be used in the iOS version of the game, including through the iPhone’s browser. Trial Tr.
        2139:18–2140:15; 2228:4–16 (Hitt); Ex. Expert 6 ¶¶ 52–53, 205 (Hitt). V-Bucks can also
        be sold in physical stores. Trial Tr. 3238:4–11 (Schmid). And many Fortnite players on



                                                 158

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 172 of 377




        iOS devices in fact make purchases, including purchases of V-bucks, on alternative game
        transaction platforms. Trial Tr. 2136:22–2137:21 (Hitt); Ex. Expert 6 ¶¶ 69, 72–73 (Hitt).
        Indeed, roughly two-thirds of iOS Fortnite players who made purchases did so exclusively
        on other platforms. Trial Tr. 2136:22–2137:21 (Hitt); Ex. Expert 6 ¶ 74 & fig. 15 (Hitt).
        Thus, Epic is able to monetize Fortnite on iOS devices without paying a commission to
        Apple. Trial Tr. 2136:22–2137:21; 2139:18–2140:15; 2228:4–16 (Hitt); Ex. Expert 6
        ¶¶ 52, 204–08 (Hitt).

        514.1 Popular games such as Hearthstone, Roblox, Candy Crush, PUBG Mobile, and Call
              of Duty: Mobile also allow users to make purchases on the web or other locations
              outside of their native iOS apps. Trial Tr. 3231:18–3237:20 (Schmid).

515.    Other developers have chosen to use such monetization strategies. For example, in May
        2016, Spotify chose to no longer allow any paid transactions through the App Store,
        entirely removing the possibility of new customers signing up for Spotify’s premium
        service through in-app purchases. Trial Tr. 2152:9–16 (Hitt ); Ex. Expert 6 ¶ 102 (Hitt).
        While Spotify’s iOS in-app purchase revenue fell over time (but did not dry up entirely as
        it still offered subscriptions), its U.S. user base continued to grow. Ex. Expert 6 ¶¶ 102–
        04 (Hitt). The number of initial downloads of the Spotify app each month did not decrease
        over time after Spotify’s shift to monetizing entirely without methods that generate
        commissions for Apple, and the share of Spotify (paid and free) listeners attributable to
        iOS continued to grow, meaning that Spotify subscriptions successfully switched to
        monetization (i.e., making app transactions) outside of the App Store. Ex. Expert 6 ¶¶ 102–
        04 (Hitt); see Trial Tr. 2152:16–18 (Hitt) (explaining that there was “[n]o change in
        revenue and no indication of any sort of change in the use of iOS app”).

516.    Netflix is another example. Trial Tr. 2152:9–16 (Hitt). While Netflix previously allowed
        in-app purchases of subscriptions, it stopped allowing in-app purchases of subscriptions
        for new customers through the App Store. Trial Tr. 2152:9–16 (Hitt); Ex. Expert 6 ¶ 105
        (Hitt). The removal of new subscriptions from in-app purchases was not associated with
        lower total revenue for Netflix. Trial Tr. 2152:16–18 (Hitt); Ex. Expert 6 ¶ 105 (Hitt)..

L.      Developers’ countervailing power, including Epic’s leverage over platforms,
        constrains Apple

517.    Because developers have many options for distribution and monetization, they exercise
        significant power over platforms. As Mr. Sweeney summarized, “developers have the real
        power in the industry” because “where developers go customers will go with them.” DX-
        3199.002.

        517.1 Epic proves the point. As Epic has stated, Apple was always the “lowest or second
              lowest” revenue-generating platform for Fortnite. Apple Ex. Depo 1 at 173:12–16
              (Babcock). Epic realized “that there’s a better than 50% chance Apple and Google
              will immediately remove the games from their stores the minute we do this.” DX-
              4419.001.




                                               159

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 173 of 377




        517.2 In the 11 months prior to Fortnite’s removal from the App Store, Apple sent just
              under $1 million in marketing support—“far more than any other game” Apple’s
              head of games business development had seen “at that point more than [he’s] seen
              since.” Trial Tr. 3248:25–3249:5 (Schmid).

518.    Apple is further constrained by consumers’ ability to switch platforms and related indirect
        network effects. Ex. Expert 6 ¶¶ 209–14 (Hitt).

        518.1 Consumers can—and do—switch transaction platforms. See § XVI. Consumers
              own multiple devices and have access to multiple games platforms that are
              reasonably interchangeable for the purpose of game transactions. See id.
              Consumer behavior shows that they access Fortnite on various devices and
              platforms. See id.; Ex. Expert 6 ¶¶ 68–76 (Hitt).

        518.2 Epic recognizes consumers’ ability to switch platforms.

                                                                         . DX-4133.012. More
               recently, Epic’s “Free Fortnite” campaign following the removal of Fortnite from
               the App Store demonstrates that its users could (and Epic knew they could)
               substitute between platforms. Ex. Expert 6 ¶ 99 (Hitt).

        518.3 Behavior of Fortnite users on iOS after Fortnite’s removal from the App Store
              confirms that consumers can and do switch operating platforms. Nearly all Fortnite
              users on iOS regularly use other devices that could be used to play Fortnite and
              conduct in-game purchases. Ex. Expert 6 ¶¶ 57–58, 61–62 (Hitt). After Fortnite
              was removed from the App Store, Epic retained over 80% of iOS Fortnite users’
              pre-hotfix revenue (across all transaction platforms) in the four-month post-hotfix
              period. Trial Tr. 2145:1–2 (Hitt); Ex. Expert 6 ¶ 97 & fig. 20 (Hitt). Epic retained
              40–50% of its revenue for iOS single-homers and 86–93% of its revenue for iOS
              multi-homers. Ex. Expert 6 ¶ 97 (Hitt). This retention happened in large part
              because both iOS single-homers and iOS multi-homers switched a significant
              amount of their pre-Hotfix spending made through the App Store to other non-iOS,
              non-Google platforms in the post-Hotfix period. Ex. Expert 6 ¶ 97 (Hitt).

        518.4 Dr. Evans contends that the removal of Fortnite from the App Store constitutes a
              decline in “quality” that is more serious than a 5–10% price decline. Trial Tr.
              1528:21–1529:16 (Evans). But he analyzed only the removal of Fortnite, a single
              app, not a system-wide quality decrease, and whether that would cause substantial
              switching. Trial Tr. 1528:21–25 (Evans) (looking only at “this particular case, the
              removal of Fortnite from the App Store”).

               XIX. The Conduct Challenged by Epic Is Not Anticompetitive

A.      The “technical restrictions” that Epic complains about are genuine product
        improvements

519.    Epic claims that Apple’s anticompetitive conduct includes designing technical restrictions
        into iOS that prevent users from downloading app stores or apps directly from websites.


                                               160

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 174 of 377




        Dkt. 1 ¶ 65. Despite its Complaint, Epic had only two “major disgareements” with Apple
        policies when it filed suit—a prohibition on third party app stores on iOS and Apple’s IAP
        and 30% commission—and Apple’s policy against sideloading was not one of those “major
        disagreements.” Trial Tr. 89:5–12, 165:5–16 (Sweeney). Epic also does not “challenge
        Apple’s right to take a fee for the distribution of these paid apps.” Trial Tr. 164:7–16
        (Sweeney).

520.    Epic’s allegations center on the App Store restrictions, not on the technological design of
        the iPhone itself, which was released a year prior to the App Store. Trial Tr. 1673:18–
        1674:18 (Evans); Ex. Expert 1 ¶¶ 37–42, 94, 96–98 (Evans).

521.    iOS is a novel and proprietary operating system, protected by Apple’s intellectual property
        and developed at extraordinary cost by Apple. Trial Tr. 2877:9–18 (Schiller) (Apple’s
        cumulative R&D investments total “around a hundred billion dollars”); Trial Tr. 2732:6–8
        (Schiller) (SDKs made available to developers are Apple’s intellectual property); Ex.
        Expert 12 ¶ 69 (Malackowski); see also Trial Tr. 1710:12–18 (Evans) (Dr. Evans
        acknowledging that “the platform and the channel [for iOS app distribution] is all
        technology developed by [Apple],” and, “for that channel to be used, you have to use
        [Apple’s] technology,” all of which is “proprietary”). The development of iOS was
        informed by decades of experience with macOS in the desktop and laptop environment.
        See supra § IV.B. Apple sought to leverage that experience, improve upon macOS, and
        adapt the new operating system to the unique features of mobile devices. See supra § IV.B.

522.    iOS contains many features that improved security, reliability and stability for software.
        See § IV.B. iOS provides layers of protection to protect user data, including app code
        signing, sandboxing, entitlements, and reservation of private APIs. See § IV.B; see also
        generally Ex. Expert 11 (Rubin).

523.    Apple also designed certain restrictions on the addition and removal of apps. For example,
        there are restrictions on the removal of pre-installed apps. Ex. Expert 11 ¶ 91 (Rubin). In
        addition, Apple designed iOS so as not to facilitate sideloading of third-party applications.
        Ex. Expert 8 ¶ 74 (Schmalensee); Ex. Expert 11 ¶ 54 (Rubin). These technical
        improvements were intended to protect the security and privacy features of the phone,
        among other things. Trial Tr. 3423:6–15 (Federighi); Apple Ex. Depo. 9 at 66:4–10;
        143:4–12; 145:3–8 (Forstall). And Apple’s decision to implement them was reasonable.
        Ex. Expert 11 ¶ 71 (Rubin).

524.    The App Store also was a novel innovation that improved upon preexisting software
        distribution methods. As discussed above, the App Store was a dramatic departure from
        the cumbersome and expensive mobile app distribution process that preceded it. See supra
        §VII. And with Apple’s continued innovation since, including the introduction of IAP and
        the continual development of SDKs, APIs, hardware improvements, and the like, Apple
        has dramatically improved the platform. See supra §§ III; VIII. By both quantitative and
        qualitative measures, this has been a tremendous boon for both consumers and developers.
        See supra §§ VIII, XVIII.A, XVIII.C.




                                                161

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 175 of 377




525.    Lifting the challenged technical restrictions—particularly the prohibition on sideloading—
        would greatly undermine these improvements.

        525.1 Sideloading introduces security risks to users, allows installation of unreviewed
              apps that might install malware or otherwise might grant themselves entitlements
              to a broad array of hardware and software in order to, for example, access privileged
              functionality without alerting the user, and makes it difficult to keep sideloaded
              apps up-to-date and secure, Ex. Expert 11 ¶ 54 (Rubin), which Epic’s security
              expert agrees ultimately harms developers and Apple should be permitted to
              prevent, Trial Tr. 2682:19–20, 2683:20–23 (Mickens). In the absence of Apple’s
              restrictions on distribution, “the level of attack, the kind of attack, [and] the
              sophistication of attack, would be greater.” Trial Tr. 3495:22–3496:4 (Federighi).
              “So the result for safety of the user against malware would change,” even if “[t]he
              technical countermeasures, the protections, would still be in place[.]” Id.

        525.2 Sideloading impacts “Apple ability to enforce its privacy policies” because many
              developers may not want to comply with Apple’s privacy policies and “would seek
              distribution from distribution points that don’t have those protections,” which
              would force users “to download from those alternatives if they wanted to get those
              apps.” Trial Tr. 3423:5–15 (Federighi).

        525.3 Each of these risks counteracts the improvements in security and privacy that Apple
              consistently has made over time. Users have trust and confidence in the App Store
              as “a trusted source of apps.” Trial Tr. 3421:16–3422:7 (Federighi). Because of
              this, developers “are very free about trying out new software,” and “[a]nd that’s
              helped build this really unprecedented scale of activity for developers.” Id. If
              Apple were required to allow sideloading for iOS devices, users may start having
              bad experiences and become more wary of downloading from the App Store, which
              would mean less opportunity for developers, especially for new developers. Id.

B.      The “contractual restrictions” challenged by Epic do not constitute anticompetitive
        conduct

526.    The contractual restrictions challenged by Epic include: (1) Section 3.2(g) of the DPLA,
        which requires that developers distribute native iOS developed using Apple’s IP apps
        through the App Store; (2) Section 3.3.2(b) of the DPLA, which prohibits apps that create
        a store or storefront for other code or applications; and (3) the App Store Review
        Guidelines, to which the DPLA requires iOS developers to adhere and which do not permit
        the creation of an interface for displaying third-party apps, extensions, or plug-ins similar
        to the App Store. Dkt. 1 ¶¶ 68–69, 71–72, 77, 79–80.

527.    First, the contract terms Epic challenges are an integral part of a procompetitive intellectual
        property licensing arrangement. The “Purpose” section of the DPLA sets forth that the
        purpose of the agreement is to facilitate the sharing of Apple’s intellectual property. Trial
        Tr. 3703:14–24 (Malackowski); see also DX-3900.001.




                                                 162

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 176 of 377




        527.1 The rights licensed by the DPLA are Apple’s intellectual property—including
              copyrights, patents, trade secrets, and trademarks—and have value to Epic and
              developers in general. See supra § V; Ex. Expert 12 ¶¶ 40–42 (Malackowski). As
              Mr. Malackowski explained, Epic has no right to use Apple’s proprietary software,
              tools, or services without being granted those rights pursuant to a license
              agreement. Ex. Expert 12 ¶ 42 (Malackowski). Epic’s employees agree. Apple
              Ex. Depo. 5 at 46:15–23, 25 (Penwarden).

        527.2 The DPLA is a procompetitive license. By allowing developers to integrate
              Apple’s IP with their own innovations, they have created over a million new
              applications. Ex. Expert 9 ¶ 15 (Rubin). Because of Apple’s IP licenses, today,
              users can access approximately 2 million apps, around 84 percent of which are
              entirely free. Trial Tr. 2767:13–15, 2846:11–12 (Schiller); Ex. Expert 9 ¶ 15
              (Rubin). In return, the licensing agreement allows innovators to receive returns on
              their investments. Ex. Expert 12 ¶¶ 16–18 (Malackowski); see also Trial Tr.
              3605:13–3606:14 (Malackowski) (describing procompetitive effects of exclusivity
              rights and licensing).

               527.2.1    It is a typical business practice to have a single set of terms that applies
                          to many developers such as Apple does. Trial Tr. 413:22–414:17
                          (Simon) (developer testifying that he can think of no instance in which
                          a license agreement was negotiated; it is not objectionable to set
                          standard terms and conditions).

        527.3 The distribution terms that Epic challenges serve the valid procompetitive purposes
              of the DPLA licensing arrangement. See Trial Tr. 2396:7–23 (Evans) (Dr. Evans
              recognizing property rights “ultimately serves consumers who, through the market,
              benefit from improvements in products and processes”). Preventing developers
              from using Apple’s IP to distribute outside the App Store is a legitimate mechanism
              to reinforce Apple’s technical restrictions, protecting consumers and devices, and
              prevent free-riding and avoidance of Apple’s commission. Ex. Expert 12 ¶ 42
              (Malackowski). Free-riding would exploit not only Apple’s historical innovations
              and investments but also Apple’s willingness to continue to make such innovations
              and investments in the future. Ex. Expert 12 ¶¶ 42, 64 (Hitt). Mr. Sweeney
              admitted that Epic’s “paramount goal” is to build a metaverse “by reaching the
              entire base of Apple’s 1 billion iPhone consumers.” Trial Tr. 112:7–17 (Sweeney).
              With respect to paying commissions to console makers, Mr. Sweeney stated, “We
              subscribe to the idea of subsidized hardware and felt that we were a beneficiary of
              that.” Trial Tr. 160:23–161:2 (Sweeney).

528.    Second, there is no exclusivity requirement in the Developer Agreement or DPLA that
        would support Epic’s claim that Apple has engaged in anticompetitive conduct.

        528.1 There is no restraint on developers’ ability to develop software for other platforms.
              Developers may develop and distribute apps—even substantively identical apps—
              through other platforms. Ex. Expert 6 ¶¶ 27, 48 (Hitt). Epic’s business model is a
              clear illustration of multi-channel game distribution. Ex. Expert 6 ¶ 35 (Hitt).


                                                163

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 177 of 377




        528.2 The DPLA’s reasonable restrictions on the use of Apple’s valuable intellectual
              property are clearly spelled out to developers. Ex. Expert 12 ¶ 42 (Malackowski).
              For example, “In order to use the Apple Software and Services, You must first
              accept this Agreement. If You do not or cannot accept this Agreement, You are not
              permitted to use the Apple Software or Services. Do not download or use the Apple
              Software or Services in that case.” PX-2619.002. The DPLA explains to
              developers that “Applications developed under this Agreement for iOS Products,
              Apple Watch, or Apple TV can be distributed in four ways: (1) through the App
              Store, if selected by Apple, (2) through the Custom App Distribution, if selected by
              Apple, (3) on a limited basis for use on Registered Devices (as defined below), and
              (4) for beta testing through TestFlight.” Id.

529.    Moreover, there are ways to distribute apps for iOS devices without signing the DPLA or
        abiding by the App Review Guidelines.

        529.1 As an initial matter, the DPLA applies only to apps “developed using the Apple
              Software.” PX-2619.016 (§ 3.2(g)).

        529.2 As Apple’s agreements recognize, “there is always the open Internet.” PX-2790.1.
              Indeed, Apple is committed to providing “a great web experience too,” through iOS
              web browsers, for apps “[i]f the App Store model and guidelines are not best for
              your app or business idea.” PX-2790.1.

        529.3 And game streaming apps have presented yet another new avenue for app
              distribution. Trial Tr. 3866:14–22 (Cook); Ex. Expert 8 ¶ 120 (Schmalensee).
              These include Google Stadia, Nvidia’s GeForce Now, Microsoft Xbox Cloud
              Gaming, and Amazon’s Luna. Trial Tr. 178:7–14, 256:16–25, 257:10–15
              (Sweeney); Trial Tr. 442:5–12 (Patel); Ex. Expert 8 ¶ 120 (Schmalensee).

C.      Like Apple, other games transaction platforms, including Nintendo, Sony, and
        Microsoft, have “walled gardens”

530.    Apple has always used a “walled garden” approach to the App Store. See supra §§ III, IV,
        VI. The walled garden is a valid business strategy, widely employed among game app
        transactions platforms, that benefits app developers and consumers. See infra FOF 534.1.
        Epic’s lead economist conceded that the “walled garden” approach—and the contractual
        and technical restrictions that effect that approach—was “benign” from an antitrust
        perspective when it was introduced, and further conceded that there have been no material
        changes to the DPLA since the launch of the App Store. Trial Tr. 1673:12–17, 1674:14–
        18 (Evans).

531.    There is no dispute that quality, integrity, and security are important to the success of a
        transaction platform. When Epic “sell[s] a product to customers, [it too] feel[s] [it] ha[s] a
        responsibility to moderate for a reasonable level of quality, and also a reasonable level of
        decency.” DX-3199.003.

532.    A walled garden allows Apple to maintain the integrity and security of iOS devices. Trial
        Tr. 3851:4–14 (Cook). Indeed, the integration of hardware and software and the services


                                                 164

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 178 of 377




        element are key to the customer experience. Trial Tr. 3845:16–19 (Cook) (“[W]e have a
        maniacial focus on the user, in doing the right thing by the customer. We integrate
        hardware, software, and services, and we think that we do that better than anyone else.”);
        see also Trial Tr. 2723:21–25 (Schiller); Trial Tr. 3852:12–20 (Cook).

533.    Part and parcel of Apple’s walled garden approach is its robust app review process.

        533.1 Apple reviews each and every app to ensure that they operate as described and don’t
              contain obvious bugs or other problems. See § VI.D. Apple also reviews
              entitlements requested by apps to determine whether they are reasonable and
              appropriate for the stated purpose of such apps. Trial Tr. 1102:9–24 (Kosmynka).
              Such review, particularly human review used by Apple, is an important mechanism
              for improving and maintaining reliability and safety. Ex. Expert 11 ¶ 39 (Rubin).
              Apple’s App Store review process benefits from over a decade of improvements
              and innovations in response to the discovery and evolution of new safety threats.
              Ex. Expert 11 ¶ 42 (Rubin).

        533.2 Dr. Mickens cherry-picks data to distort the efficacy of Apple’s App Review. Dr.
              Mickens did not compare the number of reported bad apps to the total number of
              apps reviewed by Apple, claiming that data was not “relevant” to his opinions.
              Trial Tr. 2635:8–13 (Mickens). And while Epic has similarly pointed to anecdotal
              complaints from developers, see Trial Tr. 1561:12–1562:2 (Evans), Mr. Grant
              conceded that Apple’s hardware support was at least on par with other platforms,
              Apple is “very comparable” to other platforms in “discovering defects and
              problem[s],” and “Apple’s engineers are great,” “knowledgeable, skilled” and
              “really motivated to make sure the developer is having a great experience.” Trial
              Tr. 733:10–14 (Grant). Moreover, it is not unusual to receive complaints; all
              businesses receive complaints. Trial Tr. 1255:2–7 (Allison) (Q. Sir, this is, I think,
              the point on which we can agree. While there are people who love your business,
              there are also people who criticize your business; correct? A. I think that’s true of
              all businesses.”).

        533.3 Users value Apple devices because everything “just works.” Trial Tr. 3933:1–6
              (Cook).

        533.4 Dr. Mickens does not dispute that curation provides additional layers through which
              security and privacy can be protected. Ex. Expert 11 ¶ 91 (Rubin).

        533.5 If Apple approves and distributes low-quality apps, it will suffer a loss of
              goodwill—detracting from its attractiveness to consumers and, by virtue of indirect
              network effects, developers too. See Apple Ex. Depo. 10 at 109:1–110:7
              (Shoemaker); Ex. Expert 11 ¶ 91 (Rubin).

        533.6 The success of the app review process has led other transaction platforms to adopt
              Apple’s practices and increase the robustness of their review processes. DX-
              3393.001 (“The App Store is better for so many reasons, but Google is clearly
              seeing the fact that people trust our store more. And when you trust a store, you’re



                                                165

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 179 of 377




               more likely to spend money there. If Google really starts reviewing apps, there’s a
               likelihood that people will start trusting that store.”).

534.    Many other game transaction platforms also have walled gardens or are otherwise heavily
        restricted.

        534.1 Sony, Nintendo and Microsoft all operate similar walled gardens or closed platform
              models as Apple, whereby the hardware, operating system, digital marketplace, and
              payment systems are integrated and exclusive to the platform owner. Trial Tr. 180:
              17–84:9 (Sweeney); Trial Tr. 547:11–14 (Wright) (noting that the Xbox Store is
              “part of the integrated experience” offered by the Xbox console), Trial Tr. 619:15–
              620:2 (Wright) (stating that Xbox does not allow direct downloads and that “it’s a
              closed ecosystem for a gaming device”). Ms. Wright testified that she does “not
              think it’s unfair” for Xbox to operate a walled garden business model. Trial Tr.
              621:1–2 (Wright).

        534.2 Microsoft, Sony, and Nintendo all have application review processes and moderate
              the app content. Apple Ex. Depo. 2 at 60:18–61:11; 83:17–22; 91:8–19 (Kreiner).

        534.3 Several other platforms also prohibit competing stores-within-stores. Prior to April
              22, 2021 (less than two weeks before trial), the Epic Game Store had no competitive
              stores within it. Trial Tr. 264:1–4, 265:1–2 (Sweeney). Google Play, Steam, and
              Samsung also prohibit apps from having a store-within-a-store. Google asserts very
              clearly that it is a closed platform, and that the Google Play store is to be the sole
              means through which Google Play developers can sell their games, virtual goods,
              or services. DX-3298.004–.006. So does Samsung, which also reserves the right
              to review all apps and require a cessation of distribution
                                                                                  . DX-4922.001;
              DX-3472.004, .020 (§§ 3.4, 9.11 & Ex. A). Even today, “third-party app stores are
              still rife with Trojanized applications.” DX-4975.007.

        534.4 Game platforms such as Xbox Live and PlayStation also have extensive rules
              governing how user data can be used by developers. DX-3437.005; DX-3293.015–
              .017.

535.    Despite these rules, other platforms’ review processes are inferior to Apple’s. Ex. Expert
        11 ¶¶ 54–55 (Rubin). The Google Play review process is not as stringent or comprehensive
        as Apple’s review process. Id.

536.    Security lapses on other platforms underscore the benefits of Apple’s approach.


                                                                     DX-4909.027.

D.      Apple has not refused to deal with Epic

537.    Dr. Evans asserts that Apple conditionally refused to deal with Epic by requiring Epic to
        use the App Store exclusively if it wanted to distribute its apps on the App Store at all. Ex.


                                                 166

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 180 of 377




        Expert 1 ¶ 166(v); see also Trial Tr. 1687:8–1688:24 (Evans) (agreeing “the only two
        competitive paths open to Apple were to license developers to use iOS to compete with the
        App Store when 2010 rolled around or never to license to developers at all”). This
        purported “condition” is substantively no different from Apple’s refusal to deal with third
        party app stores, sideloaded apps, and third party payment solutions, all of which Apple’s
        contractual rules and technical design prohibit and block. Trial Tr. 1806:24–1807:16
        (Athey). But see Trial Tr. 1808:21–1809:7 (Athey) (Dr. Athey conceding that she did not
        “provide a full analysis of the code”). But Apple has no duty to deal with Epic at all, and
        certainly has no duty to deal with Epic on its preferred terms.

538.    Contrary to Epic’s claims, Apple was clear that it would resume business with Epic if Epic
        agreed to comply with the terms of the DPLA and the App Guidelines that apply to all
        developers seeking to use Apple’s intellectual property to create and distribute iOS apps.
        See Trial Tr. 171:20–25 (Sweeney); supra § XI.N.

        538.1 Dr. Evans has written and agrees that a firm’s right to use its property is essential
              for a free market economy, provides firms with the incentive to use property in its
              most efficient manner, and ultimately serves consumers who benefit from
              improvements in products and processes. Trial Tr. 2396:7–23 (Evans).

539.    Apple has never licensed iOS to any third party for any use, including to develop a
        competing technology for iOS app distribution. Trial Tr. 2723:18–2724:5 (Schiller).

        539.1 The practical effect of Dr. Evans’ and Dr. Athey’s theories, however, would require
              Apple not only to deal with third¬ party app stores, sideloaded apps, and third party
              payment solutions, but also would compel Apple to license (or give away) its
              intellectual property to those entities. Trial Tr. 1812:8–11 (Athey). Yet Dr. Evans
              agreed that “ordinarily, the owner of intellectual property should not be required to
              create competition in its own technology.” Trial Tr. 1689:12–15 (Evans).

540.    As Dr. Evans concedes, Apple also has not sacrificed short-term benefits in order to obtain
        higher profits in the long run from the exclusion of competition. Trial Tr. 1686:13–17
        (Evans). Rather, Apple had rational—and procompetitive—reasons to refuse to permit
        Fortnite’s distribution on the App Store in a manner that flagrantly violated the terms of
        the licensing agreement and the App Review Guidelines. See Trial Tr. 3917:12–25 (Cook).

        540.1 Apple terminated Epic’s Developer Agreement and DPLA only after Epic
              flagrantly breached the parties’ contractual agreements. See Dkt. 428 ¶ 34; see also
              supra §§ XI.K–XI.N.

E.      Epic has abandoned its essential facility claim, which is factually unsupported in any
        event

541.    First, Epic has not alleged or demonstrated that it is a competitor of Apple’s in the field of
        the facility itself—“iOS”—or in a vertically related market that is controlled by the facility.
        Dkt. 1 ¶ 197. Epic does not compete with Apple because it does not offer a mobile
        operating system. See supra § XI.A (describing Epic’s business model); Trial Tr. 1492:8–



                                                 167

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 181 of 377




        9 (Evans) (Dr. Evans asserted that the alleged operating systems market defined by Epic is
        “a duopoly” with “two choices: iOS and Android”).

542.    Second, iOS is not essential to Epic’s survival and is relatively insignificant to Epic’s
        ability to reach consumers.

        542.1 As described above, Fortnite and Epic’s other offerings were available through a
              number of game apps transaction platforms. Fortnite was available through other
              game app transaction platforms before Epic started distributing it on the App Store,
              Ex. Expert 6 ¶¶ 35, 38, 44 (Hitt), and it continues to be available on other platforms
              even after being pulled from the App Store, Trial Tr. 133:5–7 (Sweeney). Fortnite
              will soon be available to iOS users though Nvidia GeForce Now, which was
              recently being tested and is expected to launch this year. Trial Tr. 137:10–16,
              176:24–77:8 (Sweeney); 476:20–477:12 (Patel). And consumers can continue to
              make Fortnite transactions through the iPhone browser. See supra § XIV.A.

        542.2 Most consumers can make Fortnite transactions on a non-iOS device. Ex. Expert
              6 ¶¶ 52–53, 62 (Hitt). Epic’s “Free Fortnite” demonstrates that Fortnite users can
              and do switch platforms—Epic retained over 80% of iOS Fortnite users’ pre-hotfix
              revenue (across all platforms) in the four-month post-hotfix period. Ex. Expert 6
              ¶¶ 97, 99 & fig. 20 (Hitt).

        542.3 The vast majority of Fortnite revenue comes from sources other than iOS. See
              supra § XIV.B.

543.    Indeed, Epic’s economist, Dr. Evans, has twice declined to express any opinion related to
        an essential facilities claim. Trial Tr. 1673:4–11, 2390:16–2391:2 (Evans); see also
        generally Ex. Expert 1 § II (Evans). And he testified that he would not describe iOS or
        Android as utilities. Trial Tr. 2381:21–2383:18 (Evans).

544.    The evidence described above with respect to Epic’s refusal to deal allegations
        demonstrates that Apple has not refused to provide Epic with access to the claimed
        essential facility. See supra § XIX.D.

              XX.     Apple’s Conduct Did Not Have An Anticompetitive Effect

A.      The opening of the iPhone platform to third-party developers was procompetitive

545.    With the introduction of the iPhone, Apple offered consumers a revolutionary new device
        with a new operating system—premised on security, reliability, and privacy. See supra
        §§ III–IV. Consistent with those principles, the iPhone’s operating system, iOS, did not
        permit sideloading, which Apple determined created unacceptable vulnerabilities on the
        iPhone. See supra § III.B. But users could access native apps developed by Apple as well
        as web applications (through a web browser, like Safari). See supra § III.B.

546.    Apple’s original view was that it would not allow third-party apps to be downloaded onto
        the iPhone. See supra § III.B. With the introduction of the App Store, however, Apple



                                                168

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 182 of 377




        created an entirely new transactional platform—a new option for digital game transactions.
        See supra §§ III.A & III.C.

547.    Licensing substantial amounts of intellectual property, Apple created a new platform that
        developers could use to create game apps for consumers. See supra § III. Likewise, the
        App Store created a new, easy-to-use platform that iOS users could use to download
        games—often for free. See supra §§ III & VII.C.

548.    Critically, the App Store’s introduction did not eliminate or restrict any then-existing
        distribution channels. See supra § VI. As Steve Jobs emphasized at the launch of the iOS
        SDK: “Web applications are still fully supported, so any Web application can continue to
        be built, which we are improving upon as well.” PX-0880.027; see also supra § IX.

B.      The success of the App Store business model has benefitted consumers

549.    The App Store provides an easy, seamless process for consumers to find and download
        apps. See supra § VII.B.

550.    In doing so, the App Store also provides consumers with free access to a huge library of
        safe, secure apps, across twenty-six different categories—including thousands of game
        apps—that enhance their lives. Ex. Expert 8 ¶¶ 24, 46 (Schmalensee); DX-5552.002–03.
        From the start, many of these game apps were free. Trial Tr. 2741:9–14, 2767:8–12
        (Schiller); see also supra § III.E.

551.    The App Store’s pricing structures have continued to encourage free apps. Ex. Expert 8
        ¶ 51 (Schmalensee). Accordingly, the number of free apps that consumers can download
        from the App Store has significantly increased over time. Trial Tr. 2094:13–23 (Hitt); Ex.
        Expert 6 ¶ 169 & fig. 38 (Hitt). Today, 83% of apps with at least one download on the
        App Store are free to consumers, including 76% of game apps. Trial Tr. 2094:13–23 (Hitt);
        Ex. Expert 6 ¶ 169 (Hitt).

552.    In particular, the availability of these free apps provides enormous benefits to consumers.
        Ex. Expert 8 ¶¶ 81, 130 (Schmalensee). Most obviously, consumers are able to access and
        choose between a broad variety of apps—from games to health to business productivity—
        at no cost. Ex. Expert 8 ¶ 105 (Schmalensee). Even among game apps, they are able to
        choose among a variety of options in each game genre. Trial Tr. 2134:7–21 (Hitt) (“ . . .
        But it’s also possible to move across games, and that makes it - - makes these platforms
        potentially substitutable, even if they are not playing exactly the same game, and there is
        many different variations of that. . . . others might simply substitute among other games:
        If I can’t pla[y] Fortnite, I'll play something else. I will play PUPG or something else that
        is interesting to me.”); Ex. Expert 6 ¶ 270 (Hitt).

553.    Whether or not they cost consumers anything, all apps on the App Store have benefitted
        from Apple’s vigorous review process and high security and privacy standards. Ex. Expert
        8 ¶¶ 47, 52 (Schmalensee). Apple curates and ranks game apps, making it easier for
        consumers to find interesting content. Ex. Expert 8 ¶¶ 51–52 (Schmalensee).




                                                169

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 183 of 377




554.    Consumers also benefit from indirect network effects fostered by Apple. Ex. Expert 8
        ¶¶ 51–52 (Schmalensee). By providing developers with an array of powerful tools to create
        high-quality apps for a nominal cost, Apple has increased the number and quality of apps
        available to consumers—including free apps. Ex. Expert 8 ¶ 51 (Schmalensee). This in
        turn creates a virtuous cycle of attracting more users and, in turn, more and better
        developers. Ex. Expert 8 ¶ 50 (Schmalensee).

C.      The success of the App Store business model has benefitted developers

555.    The App Store has also created tremendous opportunities for developers. Ex. Expert 8
        ¶¶ 46, 49–50 (Schmalensee).

556.    First, the App Store’s appeal to consumers has created an enormous audience of potential
        customers for developers. Ex. Expert 8 ¶¶ 50–51 (Schmalensee).

557.    Apple attracts high-value consumers both directly (by continually adding new and better
        consumer-facing features to its devices and its App Store platform, see supra § VIII) and
        indirectly (by adding developer-facing features to its platform, which attract more and
        better developers, which in turn attract more and higher value consumers, see § VIII; Ex.
        Expert 7 ¶ 66 (Lafontaine); Ex. Expert 8 ¶ 50 (Schmalensee).

558.    Second, Apple’s IAP functionality facilitates simultaneous transactions, including the
        efficient collection of its commission. Trial Tr. 1884:1–1884:8 (Schmalensee) (“[IAP is]
        part of a larger system and . . . there are a lot of functions performed. But a key function
        and a function that’s critical to this case is it automatically and essentially frictionlessly
        collects the commission due Apple on transactions involving in-app purchases.”); Ex.
        Expert 8 ¶ 132 (Schmalensee). This provides more reliable exchanges between user and
        developer and also eliminates burdensome and unreliable self-reporting obligations on
        developers. Ex. Expert 8 ¶ 138 (Schmalensee).

559.    Third, Apple’s intellectual property license, policies, and support to developers have had a
        democratizing effect. Trial Tr. 2737:9–24 (Schiller); see also supra § VII.B. Prior to the
        App Store, developers were typically large companies. Trial Tr. 2737:16–20 (Schiller).
        That changed with the App Store; the tools and services Apple made available allowed
        smaller game developers to compete unlike ever before. Trial Tr. 2737:9–24 (Schiller).

560.    As discussed above, the robust slate of SDKs, APIs, and other development tools allows
        developers to make apps faster, easier, and cheaper. See supra § VIII. Those benefits are
        particularly valuable to small developers who lack the budgets to employ vast teams of
        programmers for long periods of time. Trial Tr. 2737:9–24 (Schiller).

561.    From the start, Apple also provided ongoing marketing and editorial support to developers.
        Trial Tr. 934:10–935:4 (Fischer), Trial Tr. 925:18–925:14 (Fischer) (describing editorial
        team), Trial Tr. 925:15–926:6 (Fischer) (describing business management team for
        developers), Trial Tr. 926:7–927:4 (Fischer) (describing product team); Trial Tr. 2742:6–
        16 (Schiller); see also supra § III. These benefits are disproportionately valuable to small
        developers, most of which have little to no marketing budget. DX-3800.038. As Mr.
        Fischer testified: “I certainly think that what we do is incredibly unique. And I certainly


                                                 170

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 184 of 377




        have not seen any marketplace that – that distributes apps or games, you know, do what we
        are doing in terms of providing marketing and editorial support like this to developers.”
        Trial Tr. 934:23–935:2 (Fischer).

562.    Apple has continued to promote smaller developers, with the Small Business Program
        among the most recent examples. DX-4168; see also supra §VII.C.

563.    Epic is an example of the massive growth and success developers can and have achieved
        by using the App Store and associated tools and services provided by Apple. Epic used a
        free distribution model with in-app purchases. DX-3691.008–.009. This business model
        is made possible by the App Store’s commitment to permitting (and, indeed, incentivizing)
        free-to-download apps, Ex. Expert 8 ¶ 51 (Schmalensee), and the introduction of IAP, see
        supra § III.F. And Apple’s services have significantly contributed to Fortnite’s rapid
        growth since 2017. DX-3233.010 (showing large numbers of new players in Fortnite
        between January and April 2019 driven by the iOS platform).

564.    As a result, Epic has earned more than $700 million through Fortnite transactions on iOS
        devices. Ex. Expert 6 ¶ 73 & fig. 14 (Hitt).

565.    The average amount spent by U.S. consumers on digital game transactions grew by 448%
        between 2010 and 2018, with the App Store outstripping marketwide growth by leaps and
        bounds—from 2010 to 2018, developer revenue for digital game transactions on the App
        Store grew by more than 2,600%. Ex. Expert 6 ¶ 185 (Hitt). Meanwhile, in 2019,
        developers earned over $400 billion in revenue from the sale of physical good transactions
        through the App Store. Trial Tr. 2769:7–13 (Schiller).

D.      Prices are decreasing, not increasing

566.    When Apple first allowed developers to sell native applications on the App Store, it
        adopted a 30% commission for paid downloads—a price consistent with the rate Steam
        had begun using a few years prior. Trial Tr. 1248:12–22 (Allison); see also supra
        § XVIII.D. As Epic’s expert conceded, this was not an supracompetitive price. See Trial
        Tr. 1685:11–1686:15 (Evans). Of course, many apps then—and since—were free and
        subject to no commission. See supra §§ VII & XVIII.A.

567.    Apple has never increased its commission rate. Ex. Expert 6 ¶¶ 159–62 (Hitt); Trial
        Tr. 2740:8–15 (Schiller); see also supra § VII.C.

        567.1 Epic’s experts attempted to suggest that prices have gone up by pointing to an
              increase in the average dollar amount of Apple’s commission. Evans TT. But the
              average dollar amount of the commission has gone up because developers, not
              Apple, have increased prices for in-app purchases by over five times over the last
              ten years. DX-4806. “Developers are creating more value for consumers, and
              they’re able to charge more, and they’re earning more revenues as a result. Apple,
              of course, because its commission has been steady, also has been earning an
              increased commission on those transactions.” Trial Tr. 2110:9–2111:21 (Hitt). The
              developers who have increased prices include Epic, whose median prices for in-app
              purchases have doubled over seven years. DX-4757; Trial Tr. 2111:22–2112:7


                                                171

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 185 of 377




               (Hitt). The notion that Apple’s prices have increased because developers charge
               more for their products is specious—Epic calculates its commission in the exact
               same way (as a percentage of the transaction), as does every competing platform.
               Dr. Evans admitted that he did not “study the level of the transaction prices for
               in-app purchases over time,” and that the increase in revenue is attributable to
               developers raising the price they charge over time without a corresponding”
               decreas[e]” by Apple. Trial Tr. 2399:15–2400:7, 2401:14–25 (Evans).

568.    Nor has Apple’s commission rate ever exceeded the standard industry rate. Ex. Expert 6
        ¶ 159 (Hitt); Trial Tr. 2742:3–5, 2804:18–20 (Schiller); see also supra § XVIII.D.

        568.1 Many other transaction platforms and storefronts—including not only Steam but
              also Google Play Store, Amazon Appstore, Galaxy Store, Microsoft Store,
              PlayStation Store, Nintendo eShop, among others—charge a 30% commission.
              Trial Tr. 2089:17–22 (Hitt); Ex. Expert 6 ¶ 162 & fig. 37 (Hitt). Apple uses the
              same commission structure on the Mac App Store. Trial Tr. 1685:23–1685:8
              (Evans); Ex. Expert 1 ¶¶ 168(viii), 281 (Evans). Epic’s chief economic expert
              opines that there is no reason to believe the Mac App Store price was
              supracompetitive. Trial Tr. 1686:9–12 (Evans).

               568.1.1    These other platforms charge 30% regardless of whether they make a
                          profit on associated hardware—for example, Steam does not offer
                          hardware, but continues to charge a 30% commission. Trial Tr. 2092:4–
                          22 (Hitt). Many other digital content platforms that offer no hardware
                          also charge a 30% (or higher) commission. DX-3120.008 (Nook
                          charges 35–60%, Twitch charges as much as 50% on subscription
                          revenue, and Audible charges 60–75%).

        568.2 Moreover, many Android markets in China—in which the relevant, comparable
              market is not monopolized—charge a 50% commission on game app transactions,
              with even the largest developer, Tencent, being able to negotiate no lower than a
              30% commission. Trial Tr. 2430:1–15 (Evans); DX-3120.007.

        568.3 To be sure, Epic has decided to charge a lower commission rate in the Epic Game
              Store, but that platform is a poor comparator to the App Store. See supra § XI.E.
              After all, EGS has never been profitable, provides developers with inferior services
              and a smaller customer base, delivers a less robust user experience compared to the
              App Store, and has been subject to significant security breaches. See supra § XI.E.

569.    Moreover, Apple’s commission has only decreased over time—in both actual and effective
        measures. Trial Tr. 2088:1–14 (Hitt); Ex. Expert 6 ¶¶ 159, 170, 173 (Hitt); see also supra
        § XVIII.A.

570.    The actual commission rate has never increased beyond 30%, and Apple has exempted
        certain kinds of apps or transactions from paying any commission and reduced the rates for
        others, such as for subscriptions and apps made by small developers. Trial Tr. 2088:1–14
        (Hitt); see supra § VII.C.



                                               172

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 186 of 377




571.    As a result of this and the increasing prevalence of free apps, Apple’s effective commission
        has steadily decreased over time to virtually zero today. Trial Tr. 2113:8–15 (Hitt); Ex.
        Expert 6 ¶ 269 (Hitt); see also supra § XVIII. The effective commission on game app
        transactions in the App Store has decreased similarly. See supra § XVIII.A; Trial Tr.
        2096:18–2097A:1 (Hitt); Ex. Expert 6 ¶¶ 170, 173 (Hitt). This is far below, for example,
        Steam’s 26.8% effective commission rate, which Epic’s expert Dr. Evans opined was a
        competitive price. Ex. Expert 1 ¶ 177 (Evans).

        571.1 Dr. Evans suggests in his written testimony that even under his own (faulty)
              analysis, a commission rate of 15.6% would be the competitive rate, see Ex. Expert
              1 ¶ 183 (Evans), but nonetheless suggested at trial that Apple should institute a
              6.8% commission rate (i.e., less than half the alleged competitive rate) to maintain
              the $1 billion revenue policy supposedly suggested by Mr. Schiller in 2011, Trial
              Tr. 1555:15–1556:15 (Evans).

572.    In addition, the value derived from the App Store is commensurate to the amount paid by
        developers. As Epic recognized, Apple’s commission is not a payment processing fee.
        Trial Tr. 1271:7–1272:4 (Allison). Rather, it is a price when developers agree to pay to
        use an app store’s platform, license its intellectual property, access its user base. Id. On
        the App Store in particular, developers also benefit from IAP and other integrated features
        of iOS. Trial Tr. 956:18–957:5 (Fischer). The commission therefore derives from, and is
        consistent with, the value developers can and do receive from Apple and provides Apple a
        return on its investment in R&D. Trial Tr. 2742:3–2743:2 (Schiller); 3863:14–3864:5
        (Cook).

573.    Indeed, the tools and services offered by Apple surpass those offered by many other
        platforms that charge a 30% commission. See supra § VIII. As discussed above, Apple
        has continued to innovate in each part of its ecosystem—software, hardware, and services
        (as well as the integrations between them)—to improve game app transactions on the App
        Store. Ex. Expert 12 ¶ 52 (Malackowski); DX-5335; see also supra § VIII.

574.    At bottom, Apple’s business model has resulted in lower game app transaction prices but
        increasing app transactions, a variety of high-quality apps, and greater revenue for
        developers—procompetitive benefits for every market participant. Ex. Expert 6 ¶¶ 267,
        269–70 & fig. 55 (Hitt).

E.      Output is increasing, not decreasing

575.    As discussed above, the total number of digital game transactions on the App Store has
        increased. Trial Tr. 2081:10–2082:5 (Hitt); Ex. Expert 6 ¶ 183 (Hitt); see also supra §
        XVIII.C. Developers’ total annual game revenue on the App Store also has increased—by
        2,600% from 2010 to 2018. Trial Tr. 2081:18–2082:5 (Hitt); Ex. Expert 6 ¶ 185 (Hitt).
        This outpaced by a factor of six the broader digital game transaction market, which grew
        by 448% during the same time frame. Trial Tr. 2083:8–18 (Hitt); see supra § XVIII.C.

        575.1 Even under Epic’s erroneous “iOS App Distribution Market,” output has been
              “expanding rapidly,” with “500 percent growth in transactions in all app



                                                173

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 187 of 377




               transactions and 3700 percent [growth] in revenue” from 2010 to 2018. Trial Tr.
               2083:19–2084:8 (Hitt).

576.    The number of game app developers that develop apps for the App Store also has
        dramatically increased. See supra § IX.A. The App Store’s user base has grown
        dramatically. See supra § IX.A. The number of game apps available on the App Store has
        dramatically increased. See supra § IX.B. And sales of iOS devices and other devices on
        which consumers perform digital game transactions have increased over time. See supra
        § IX.C.

577.    In addition to this quantitative increase in output, the quality of game apps available on the
        App Store has increased, with iOS now able to download and play high-end “AAA” games
        from the App Store. See supra § IX.D. Indeed, iOS users spend more on their game apps—
        a barometer for the quality of those apps—than other mobile users. See supra § IX.D.

F.      The App Store provides a trusted platform for transactions

578.    Security and privacy are key commitments at Apple. Trial Tr. 3423:16–19 (Federighi)
        (“protect[ing] the security and the privacy of iOS device users” is “completely central to
        what we do”); Trial Tr. 2860:13–22, 3163:15–20 (Schiller); Trial Tr. 3845:22–3846:2
        (Cook); see also Trial Tr. 302:19–303:16 (Sweeney) (recognizing that customer data
        security and privacy are “fundamental differentiators” and “a significant competitive
        advantage” for Apple as compared to Android). Thus, Apple has focused on creating an
        ecosystem where users can trust the content that Apple publishes, making consumer safety
        the first order of concern. Trial Tr. 1076:14–1077:3; 1085:1–12 (Kosmynka); Trial Tr.
        3925:21–24 (Cook). Within Apple, it is well known that the purpose of the App Store is
        to be a safe and trusted place to get apps. Trial Tr. 1076:14–1077:3; 1085:1–12; 1183:12–
        1184:6 (Kosmynka) (an app store without app review, like itch.io, would be a “free-for-
        all”; “We want to make sure that the App Store is a great place for customers to find safe
        and trusted apps and a great opportunity for all developers.”); Trial Tr. 3421:19–23
        (Federighi) (users have trust and confidence in the App Store as “a trusted source of apps”).

        578.1 While counsel for Epic cross examined Mr. Schiller regarding data collected by
              Apple from users, this data is gathered so that the App Store can execute its basic
              functions, Trial Tr. 3162:17–3163:14 (Schiller), and then stored pursuant to “very
              strict guidelines at Apple internally about that protection of that data, security of
              that data, isolation of that only to that service,” Trial Tr. 3163:15–20 (Schiller).
              Apple does not use personal information to track users, does not sell data, and does
              not share data with brokers. Trial Tr. 3079:6–10, 3164:4–3166:15 (Schiller).

579.    While the security benefits to consumers are obvious, the safety and security afforded
        consumers by this process also benefits developers. Trial Tr. 1085:19–1087:4; 1124:7– 15
        (Kosmynka). That is because such a record of safety and security attracts more users and
        increases their willingness to download (and pay money for and on) apps, which in turn
        increases developer revenue. Ex. Expert 8 ¶ 52 (Schmalensee). Epic itself recognizes the
        importance of ensuring that consumers only download software from safe and trusted
        sources. Trial Tr. 1240:12–1241:1 (Allison).


                                                 174

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 188 of 377




580.    The safety, security, privacy, and usability delivered by the App Store—including as a
        result of its policies and rules—provides consumers a valuable, differentiated option from
        Android platforms. Trial Tr. 1823:2–9 (Athey) (agreeing that “privacy and security are
        competitive differentiators for Apple). This drives competition between iOS and Android
        platforms.

     XXI. The App Store Business Model Is Butressed By Overwhelming Procompetitive
                                        Justifications

A.      Apple’s conduct is grounded in its legitimate interest in prioritizing user experience

581.    The very foundation of the App Store is that consumers can trust that they can safely and
        easily download high quality apps for their iPhones that perform as promised, work on
        their specific devices do not jeopardize the safety, stability, or reliability of their devices,
        and offer the privacy protections that consumers have come to expect from Apple. Trial
        Tr. 2734:21–2735:2 (Schiller).

582.    Apple’s iOS ecosystem is designed around these principles. See supra §§ II–IV. Apple’s
        walled garden—with rigorous app review and extensive guidelines and screening
        procedures—ensures users receive a high-quality experience. Ex. Expert 11 ¶ 59 (Rubin).
        Mr. Sweeney demands that Apple permit sideloaded apps and third party app stores within
        the App Store with apps not reviewed by Apple, at the same time he testified as to the
        leigitimate justifications for Apple’s app review: “I’m a supporter of Apple’s freedom to
        review apps.” Trial Tr. 93:8–11 (Sweeney).

583.    Apple is the operating system and device manufacturer. Trial Tr. 3890:23–3891:12
        (Cook). The contractual and technical restrictions at issue were intended to protect the
        functionality of the device. See supra §§ IV & VI.

584.    Epic’s economist, Dr. Evans, concedes that Apple has established a reputation for the high
        quality of its products. Trial Tr. 1689:16–18 (Evans); see also Trial Tr. 2700:10 (Mickens)
        (Epic’s security expert testifying that “Apple does have a reputation for security”). And
        iOS consistently scores higher than Android on metrics of user satisfaction and perceived
        platform quality. Ex. Expert 11 ¶ 49 (Rubin).

585.    The curation processes enabled by the “contractual” and “technical restraints” Epic
        challenges in this case are critical to ensuring low-quality or malicious apps stay out of the
        App Store and the best apps rise to the top. The immediate goal of the App Store Review
        Guidelines is to provide quality assurance and ensure that users have a good experience
        with any apps they download from the Store. Supra § VI.D. And as described above,
        Apple’s high standards and robust review process routinely identify and reject apps that
        are malicious, offensive, impermissibly intrusive, or otherwise low quality. See supra §
        VI.D. Dr. Evans agreed that “[p]rotecting iPhone users from security threats is a
        procompetitive benefit.” Trial Tr. 1689:22–24 (Evans). And he also agreed to screening
        “whether an app would be offensive to consumers is another interest served by the App
        Store Review Guidelines.” Trial Tr. 2415:10–13 (Evans).




                                                  175

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 189 of 377




586.    These processes—developed through considerable investment and experience—are not
        easily replicated, as the experiences of other platforms show. See supra § VI.E. By
        excluding apps that fail the app-review process and not allowing sideloading from third-
        party sources, Apple ensures that in almost every instance users will be exposed only to
        high quality apps. Supra § VI.

587.    This instills trust: iOS users know that when they transact on the App Store, they are using
        a reliable and secure platform and will receive a product that has been vetted to meet
        Apple’s high standards. Ex. Expert 8 ¶ 52 (Schmalensee) This consumer confidence in
        turn enriches the App Store ecosystem (and developers) as they are more prone to
        download, use, and pay for developers’ apps. Id.

588.    These benefits are enjoyed system-wide by users and developers. But by the same token,
        a developer that circumvents app review or otherwise evades Apple’s guidelines, as Epic
        did, threatens to give users a negative impression of the entire App Store. Ex. Expert
        ¶¶ 52–53 (Schmalensee). Such a negative impression harms not just Apple but also all
        developers that offer apps on the App Store. Id.

589.    For similar reasons, the challenged “contractual” and “technical restraints” are key to
        maintaining Apple’s commitment to security, safety, and privacy. See supra § IV. Mobile
        phones play a unique role in consumers’ lives: Their convenience has led users to store
        more of their private information on them, and users rely on their devices’ functionality.
        Trial Tr. 2723:8–16 (Schiller); Ex. Expert 11 ¶ 23 (Rubin). As Epic’s expert admitted,
        Apple has been a vocal advocate for consumer privacy, and the company’s commitment to
        consumer privacy differentiates Apple from many other large technology companies. Trial
        Tr. 1689:25–1690:8 (Evans).

590.    Indeed, Epic itself has recognized that consumers expect and value safety and protection
        from malware and privacy breaches or other exploits. Trial Tr. 193:3–9 (Sweeney) (“Q.
        Because privacy is important to you. A. Yes. Q. And you don't want to do anything that
        will put your users’ privacy in peril; correct? A. Yes. Q. That is a personal concern of
        yours? A. Yes.”); Trial Tr. 759:13–761:5 (Grant) (noting that Epic has a team of people
        “securing the game” in attempts to identify and close “vulnerabilities,” because “if the
        integrity of the game begins to fall apart, . . . people are going to be less inclined to play
        that game”).
                                                                                     . DX-3465.024.

591.    Accordingly, Apple has made security and privacy an even bigger focus of the iPhone,
        iOS, and the App Store. Trial Tr. 2723:2–16 (Schiller). This begins with Apple’s creation
        of high-quality devices, like the iPhone, that contain built-in privacy features and software.
        Trial Tr. 3399:8–3400:1 (Federighi). But Apple also built from the ground up—and
        continues to improve—a mobile-tailored operating system in iOS, to ensure safety and
        reliability. Trial Tr. 2721:18–2723:16 (Schiller). And the App Store is designed to further
        safeguard users’ privacy and security. Trial Tr. 2830:25–2831:3 (Schiller).




                                                 176

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 190 of 377




592.    Malicious activity on jailbroken phones illustrates the risks that can be posed by increased
        access to third-party app distribution. Ex. Expert 11 ¶ 76 (rubin). There are many
        documented cases of malware being distributed on jailbroken iPhones. Id.

593.    Thanks in significant part to Apple’s restrictions and review process, Professor Rubin
        found iOS security to be generally superior to that of non-iOS platforms, such as Android.
        Ex. Expert 11 ¶¶ 56–57 (Rubin).

                                                                                               Ex.
        Expert 11 ¶ 57 (Rubin). In fact, Professor Rubin identified multiple examples of malicious
        apps found on the Google Play Store that likely would have been rejected in the App Store
        review process. Ex. Expert 11 ¶¶ 57–58 (Rubin).

594.    Apple’s focus on security is no mere pretext—its security processes and features have made
        iOS significantly safer than the Android mobile platform. See supra § VI; Ex. Expert 11
        ¶ 59 (Rubin). Professor Rubin found, for instance, that Apple’s mandatory-verification
        procedures for developers is a very important security deterrent to prevent fraud and to
        hinder arbitrary distribution of malicious or inappropriate content. Id. He also found that
        iOS’s ban on the installation of unsigned, untrusted apps enhanced iOS security relative to
        Android. Ex. Expert 11 ¶ 56 (Rubin).

595.    Indeed, Mr. Sweeney himself is an iPhone user that finds Apple’s approach to privacy to
        be superior to Google’s. Trial Tr. 302:2–303:4 (Sweeney). And other systems like Switch,
        PlayStation, and Xbox also have adopted “closed platforms” as Nintendo, Sony, and
        Microsoft do not allow users to install software on their consoles outside of the platform’s
        official store. Trial Tr. 180: 17–84:9 (Sweeney); Trial Tr. 554:10–16 (Wright). Similarly,
        the Epic Games Store, Samsung, Microsoft (including Xbox), and Google Play all have
        application review processes and moderate the app content. Ex. Expert 8 ¶ 74
        (Schmalensee); see also Trial Tr. 547:6–7 (Wright) (“The Xbox Store is a curate[d] store
        for the Xbox console.”).

B.      The challenged contractual provisions prevent free-riding on Apple’s procompetitive
        investments and intellectual property

596.    To the extent that the license terms actually restrain a developer from using Apple’s IP to
        distribute outside the App Store, those terms serve the valid purpose of preventing free-
        riding on Apple’s IP and allowing Apple to earn a return on its IP. Ex. Expert ¶ 42
        (Malackowski). Developers who distribute apps through the App Store must first agree to
        Apple’s DPLA, which includes a percentage commission payable to Apple for certain
        transactions and places limits on what they can do with Apple’s intellectual property. See
        supra § VI.B.

597.    The restraints at issue serve many purposes, including the prevention of free-riding, Ex.
        Expert 12 ¶¶ 15, 42 (Malackowski), which economists and courts widely recognize as a
        procompetitive justification for a vertical restraint that prevents free-riding, In particular,
        Apple’s policies that all native iOS apps written using Apple-licensed software and tools
        be available only through the App Store prevent free-riding on: (1) Apple’s innovation and


                                                 177

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 191 of 377




        investments, and (2) other developers that create safe, secure, high quality apps and
        otherwise conform with developers’ responsibilities under the App Store policies and rules.

        597.1 Apple created, continually improves, and maintains its iOS devices, its tools for the
              iOS platform, the iOS operating system, and the App Store (along with its policies
              and rules). In the 2020 fiscal year alone, Apple spent $18.8 billion on research and
              development. DX-4581.026. Apple is entitled to a return on its enormous
              investment and is not required to allow others to benefit from its innovation for
              free. Ex. Expert 12 ¶ 18 (Malackowski). Indeed, the promise of return on
              investment is a major incentive for inventors to invest in costly research and
              development. Ex. Expert 12 ¶ 16 (Malackowski).

        597.2 Unlike its competitors, Apple does not license its IP to OEMs and is permitted to
              recover a return on its IP in part through the design and sale of its own devices and
              services, including the App Store. Ex. Expert 12 ¶ 19 (Malackowski).

C.      The licensing terms in Apple’s DPLA are an integral part of a procompetitive
        intellectual property licensing arrangement

598.    When innovators introduce new products—especially entirely new devices or platforms
        like the iPhone and App Store—it is appropriate for them to make design decisions that
        they think best for the success of the new device or platform. Ex. Expert 12 ¶¶ 15, 17, 19
        (Malackowski)

599.    By virtue of its ownership of crucial intellectual property, Apple could choose to be the
        exclusive developer of iOS apps for the iOS ecosystem. Ex. Expert 12 ¶ 18 (Malackowski).
        Ordinarily, the owner of intellectual property is not required to “create competition in its
        own technology.” Trial Tr. 1689:12–15 (Evans).

600.    [OMITTED]

601.    Thus, the licensing terms in Apple’s DPLA are an integral part of a procompetitive
        intellectual property licensing arrangement. Ex. Expert 12 ¶ 42 (Malackowski). By
        choosing to license its intellectual property to third-party developers, Apple creates an
        integration that can lead to more efficient exploitation of the intellectual property,
        benefiting consumers through the reduction of costs and the introduction of new products.
        Ex. Expert 12 ¶ 26 (Malackowski).

602.    The challenged licensing terms do not restrain any competition that would occur in the
        absence of the DPLA. Ex. Expert 12 ¶¶ 51, 54 (Malackowski).

XXII. Epic’s Proferred Alternatives For iOS App Distribution Would Undermine Apple’s
                                       Business Model

603.    Epic seeks an order preventing Apple from (among other things) “[r]estricting, prohibiting,
        impeding or deterring users of iOS devices, through technical, contractual, financial, or
        other means, from downloading, executing, installing and/or updating iOS apps and app
        stores from a distribution channel other than the App Store.” Dkt. 276-1 at 3. Epic also


                                                178

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 192 of 377




        seeks to “[e]njoin Apple from restricting, prohibiting, impeding or deterring the use of in-
        app payment processors other than Apple’s In-App Purchase.” Id. at 6.

604.    Epic has not offered any evidence that these are less restrictive alternatives that would
        allow Apple to achieve its legitimate business goals. In fact, Mr. Sweeney testified that he
        had no knowledge as to how Epic’s proposed relief would affect food apps, map apps,
        coupon apps, weather apps, dating apps, instant messaging apps, or any of the countless
        developers that design such apps. Trial Tr. 345:19–346:16 (Sweeney).

A.      Epic’s proffered “solutions” are premised on the counterfactual that Apple will
        provide free access to its intellectual property

605.    As discussed above, Apple has protected its innovations by obtaining patents, trademarks
        and copyrights, as well as maintaining trade secrets. See § V. Apple holds over a thousand
        patents—as well as copyrights, trademarks, and trade secrets—in its iOS ecosystem,
        including technology in and relating to iOS, its App Store, and app developer tools. Ex.
        Expert 12 ¶ 23 (Malackowski). This includes Apple’s iOS features and functionality as
        well as its SDKs, APIs, and other development tools. Id.

606.    As Mr. Malackowski testified, Epic’s proposed remedies “effectively ask for a compulsory
        or de facto compulsory license without compensation to Apple and that . . . would have
        impairment to innovation.” Trial Tr. 3643:10–17 (Malackowski). “Essentially, the
        requested relief would allow Epic Games to freeride on the investment in intellectual
        property of Apple.” Trial Tr. 3645:3–6 (Malackowski). Compelled licensing of Apple’s
        IP on Epic’s preferred terms and conditions would not serve the procompetitive purposes
        of the DPLA, would significantly increase Apple’s costs, and would chill Apple’s
        incentives to invest and innovate in its IP. Ex. Expert 12 ¶¶ 61–71 (Malackowski).

        606.1 The compulsory license sought here is particularly problematic, because Apple
              “would be compelled to continue to support Epic Games, for example, in its store
              not only today, but into the future.” Trial Tr. 3644:1–16 (Malackowski). Such a
              scheme “breaks down that fundamental constitutionally-protected benefit of your
              innovation,” and “means it’s no longer possible to predict what return you’ll get on
              your innovation and it’s no longer, therefore, in many cases, likely justified to
              inveset in that innovation.” Trial Tr. 3644:17–23 (Malackowski).

B.      Epic’s proposed relief would compromise the security of the iOS platform

607.    As discussed above, Apple has innovated relentlessly—and invested enormous
        resources—to ensure its ecosystem is the most secure in the industry. See §§ IV & VIII.
        Epic’s proposed “solutions” would not maintain the same degree of security within the iOS
        ecosystem.

608.    First, third-party app distribution through alternative stores or sideloading would
        undermine Apple’s app review process by preventing it from applying its rigorous curation
        standards. Trial Tr. 1511:17–19 (Evans) (noting that, “when there aren’t any restraints,”
        developers “commonly make apps available on, for example, their websites and then



                                                179

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 193 of 377




        distribute those apps directly to consumers”); Trial Tr. 3884:19–3886:1 (Cook) (“We could
        no longer make the promise” of safety, security, and privacy); Ex. Expert 11 (Rubin).

609.    As explained above, the App Store’s review process contributes significantly to iOS apps’
        safety, reliability, and quality. See supra § VI.E.

610.    Without Apple’s app review process, apps would not be vetted through Apple’s industry-
        leading review process. See supra § VI. This would naturally harm the user experience:
        Users would be more likely to encounter malware, offensive or inappropriate material, and
        otherwise low-quality apps. Ex. Expert 11 ¶ 74 (Rubin). Moreover, Apple would not
        necessarily manage the entitlements provided to apps, which could create additional risks.
        For example, if apps are distributed through alternative stores or sideloading, they may be
        granted elevated privileges that permit them to bypass certain on-device security or
        otherwise obtain access to software and hardware on the iPhone such as the microphone or
        camera. Ex. Expert 11 ¶ 112 (Rubin).

611.    This is not a hypothetical concern: Third-party app stores host 99.9% of discovered mobile
        malware. Ex. Expert 11 ¶ 78 (Rubin); see also DX-4401.003–.004; DX-4934.008.

612.    The existence of third-party app distribution also would denigrate the overall effectiveness
        of Apple’s app review process. Ex. Expert 11 ¶ 34 (Rubin). As discussed above, both the
        machine and manual review used by Apple is informed from the decisions Apple has made
        with respect to tens of millions of apps in the past. Ex. Expert 11 ¶ 91 (Rubin); see also
        supra § VI.D. Because Apple would have no visibility into apps from other app stores,
        important information like red flags, trends, new malware, and other information from the
        review of these apps would not make it into Apple’s databases, thereby effectively
        rendering app review less useful over time. Ex. Expert 11 ¶ 92 (Rubin); see also DX-
        3140.001 (observing several security measures that only Apple can provide).

613.    By the same token, it would be difficult for other app stores—which did not consider apps
        distributed through the App Store—to generate a similar catalog of review decisions to that
        of Apple. Ex. Expert 11 ¶¶ 92–93 (Rubin). Allowing multiple app stores therefore would
        make review decisions at each store less informed and less effective. Trial Tr. 3502:22–
        3503:15 (Federighi) (“If you were to take the kind of human review process that goes into
        the App Store and submit it ot the kind of volume, the multiplier, that we see on the
        notarization service, the human cost would be tremendous and we wouldn’t be able to
        achieve the kinds of latencies that macOS developers, for instance, expect from the
        notarization service.”); Trial Tr. 3736:24–3738:6, 3745:2–3 (Rubin); Ex. Expert 11 ¶ 93
        (Rubin). Even if some third-party stores provided robust protection, “the weakest link is
        really the problem.” Trial Tr. 3741:12–25 (Rubin).

614.    Reducing the quality of screening procedures would not only risk users’ safety but also
        erode their trust of the iOS platform. Ex. Expert 11 ¶ 93 (Rubin). And if iOS users lost
        trust in the platform, they may refuse to download software updates or take other risk-
        preventative measures recommended by Apple—exacerbating security vulnerabilities. Ex.
        Expert 11 ¶ 90 (Rubin). The irregular updating, or failure to update, an operating system
        is known as “fragmentation.” Trial Tr. 3776:10–19 (Rubin). Android has a more


                                                180

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 194 of 377




        fragmented operating system than Apple, which makes Android devices more attractive
        targets for malware. Trial Tr. 3776:20–25 (Rubin).

615.    Even if it were technically possible to replicate every step in Apple’s app review process,
        there is no indication that other third-party app stores could or would do so. Ex. Expert 11
        ¶ 118 (Rubin).

616.    Some third-party app stores could have nefarious incentives, such as to distribute malware
        to iOS devices. Ex. Expert 11 ¶ 87 (Rubin).

617.    Even for well-intentioned third-party app stores, replicating Apple’s app review requires
        extensive commitment with financial support, intelligence, manpower, and time. Ex.
        Expert 11 ¶ 83 (Rubin).

618.    Many third-party app stores simply lack the resources or incentives to conduct the same
        level of review and analysis as Apple. Ex. Expert 11 ¶ 83 (Rubin); see also DX-3194.001
        (observing that a store-within-a-store represents “the worst of the worst” type of threat to
        Apple’s ecosystem). Others do not have the same standards for privacy and may have
        economic incentives to affirmatively lower the level of review. See Ex. Expert 11 ¶ 84
        (Rubin).

619.    In either scenario, third parties have a direct interest in maximizing the revenue from their
        app store, even if (as is likely to happen) users blame Apple for any security breach as a
        result of the third-party app store’s lackluster review process. Ex. Expert 11 ¶ 93 (Rubin).

620.    Epic itself provides an example: In an effort to bypass Apple’s commission and more
        conveniently distribute its apps, it considered disregarding Apple’s Enterprise certificate
        policies to attempt to skip past the App Store review process. Ex. Expert 11 ¶ 67 (Rubin).
        It did so despite knowing that Apple prohibited using an Enterprise account for external
        distribution, and that certain malware in the past has been able to bypass app review. Id.

621.    Nor was this an isolated issue. For example, there was a series of leaks in the binaries for
        the Fortnite installer after Epic launched it on Android devices via sideloading in August
        2018, which led to malware and fraud. DX-4249.002; Trial Tr. 2644:24–2645:16
        (Mickens). Even programmers within Epic raised alarms about Android leaks attributable
        to sideloading. DX-4304.002.

        621.1 Even more concerning is that when asked whether he was aware of “whether Epic
              has ever had issues with improperly using or collecting personal information about
              children under the age of 13,” Mr. Ko first testified that he could not recall, and
              then testified that he was “part of the – part of the attorney privileged team that are
              handling requests from FTC.” Trial Tr. 821:17–822:3 (Ko).

622.    A second example is the contrast between the App Store and another app store, GOG,
        which operates on PCs and has a business model of restoring old, unworkable, or
        unoptimized games. Ex. Expert 11 ¶ 84 (Rubin). Because GOG’s purpose is to make
        unworkable games work again, not to provide secure apps, it likely prioritizes security less
        than the App Store, which makes security a primary focus and whose business model is to


                                                181

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 195 of 377




        check that working apps properly function in ways they are represented to users. Ex.
        Expert 11 ¶ 82 (Rubin). Thus, one consequence of third-party app stores not sharing
        Apple’s resources or incentives for a stringent app review process is that users will be
        afforded fewer security features and be exposed to more malicious or offensive software.
        Id.

623.    If Apple were prohibited from creating and enforcing policies that have the “effect of
        impeding or deterring competition among app distributors,” Apple could be constricted in
        what steps it can take to provide security measures or otherwise ensure that app stores meet
        minimum security guidelines. Ex. Expert 11 ¶ 124 (Rubin). In this scenario, Apple could
        be unable to leverage the experience with its own technology and standards in seeking to
        ensure that third parties meet those standards. Id. Apple’s users, however, would face
        additional burdens from the need to take steps to try to determine whether an app store is
        secure and trustworthy. Id. Apple also could have to incur additional costs in connection
        with monitoring its ecosystem and providing support to users who face risks from third-
        party app stores but may attribute some of the responsibility to Apple, as the platform
        provider. Id. None of those are costs that exist in the current system. Id. And even then,
        Epic’s requested order would have the extraordinary result of preventing Apple from
        deploying features that it has developed at enormous expense to enhance consumer
        security. See supra §§ III & VIII.

624.    In addition to these problems with Epic’s proposed solution, allowing stores-within-stores
        also would force Apple to make available to developers various aspects of its iOS
        technology, including technology that it has previously not made available before—as is
        its right under the intellectual property laws—to third parties. Ex. Expert 12 ¶¶ 66–67. In
        addition, allowing stores-within-stores, and the distribution of apps through alternative
        sources, could lead to various security risks, including but not limited to allowing third
        parties to install root certificates on iOS for app verification, potential propagation of
        malicious apps on iOS using a stamp of a compromised third party or a third party that
        maintains an insecure app review process, or otherwise permitting the installation of apps
        with entitlements that have not been reviewed for malicious or other ulterior motives. Ex.
        Expert 11 ¶ 116 (Rubin).

625.    At bottom, Epic’s requested order enjoining Apple from “[r]estricting, prohibiting,
        impeding or deterring users of iOS devices . . . from downloading, executing, installing
        and/or updating iOS apps and app stores from a distribution channel other than the App
        Store,” Dkt. 276-1, would have the extraordinary result of preventing Apple from
        deploying features that it has developed at enormous expense to enhance consumer
        security.

        625.1 Epic as at times suggested that its requested relief would not prevent Apple from
              performing app review. See Trial Tr. 2993:23–2994:13 (Schiller). That suggestion
              is false as a legal matter, because Epic’s proposed relief would enjoin Apple for
              three years from “enforcing contractual provisions, guidelines or policies, or
              imposing technical restrictions, that restrict, prohibit, impede or deter distribution
              of iOS app stores through the App Store,” with the only exception being for the
              prevention of the distribution of “malware.” Dkt. 276 1 at 4–5. Epic’s requested


                                                182

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 196 of 377




               relief would not permit Apple to exclude a third party app store that, for example,
               included pirated apps, phishing apps, or offensive apps.

        625.2 In any event, Mr. Schiller testified that if Apple were required to distribute
              third-party app stores through the App Store, “clearly, if there is a store within a
              store, all of the apps and service that are delivered through those stores are not
              reviewed by App Review,” and therefore Epic’s requested relief actually “would
              eliminate App Review to the extent that third parties decided to put stores within
              the App Store.” Trial Tr. 3185:20–3186:3 (Schiller).

C.      Epic’s proposed relief would undermine the reliability and quality of the iOS
        ecosystem and increase Apple’s costs

626.    Because reliability and security are intertwined, and reliability ensures that security
        controls work as expected, a decrease in security (as discussed above) is likely to coincide
        with a decrease in reliability. Ex. Expert 11 ¶ 18 (Rubin).

627.    Epic executives have recognized the importance of app quality in the competitive
        landscape, Trial Tr. 261:13–23 (Sweeney), but Epic’s proposed solutions would degrade
        the reliability and quality of apps.

628.    Apple’s App Store Review Guidelines are designed not only to ensure that apps function
        properly, but to promote a high-quality experience for the user. Ex. Expert 11 ¶ 59 (Rubin).
        Because of this diligence in ensuring app quality, iOS consistently scores higher than
        Android on metrics of user satisfaction and perceived platform quality. Ex. Expert 11 ¶ 49
        (Rubin). Indeed, Dr. Evans concedes that Apple has established a reputation for reliability
        and quality of its products, and that Apple’s brand is recognized as one of the most valuable
        in the world. Trial Tr. 1689:16–1690:16 (Evans). The ability to control the distribution of
        such content is directly related to security—Dr. Rubin testified that malware “seems to be
        much more prevalent when there’s adult and other inappropriate content” available for
        download, particularly in ad-based app stores. Trial Tr. 3767:9–10 (Rubin).

629.    Apple has long provided a level playing field on the App Store, where “the best apps will
        rise to the top because of reviews, ratings, and downloads.” Apple Ex. Depo. 10 at 172:20–
        22 (Shoemaker). Yet Dr. Evans could not even clearly say whether, in his proposed
        “but-for” world, Apple could refuse to distribute an app store “that offers pornography,”
        saying first that he did not “have a good answer for that one,” and then later hedging and
        saying “that is something that Apple could – could do.” 2417:16–19, 2418:3–2419:4
        (Evans).

630.    For the same reasons described above, Apple would incur significant additional costs in
        attempting to maintain the reliability and quality of apps on the App Store. See supra
        § XXII.C.




                                                183

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 197 of 377




D.      Epic’s proposed relief would undermine Apple’s ability to maintain and enforce
        consumer privacy protections

631.    Apple believes that privacy is a human right. Trial Tr. 3937:8–11 (Cook). Apple takes
        measures to ensure user privacy, including but not limited to requiring users to opt in before
        sharing data and implementing differential privacy, which allows Apple to analyze de-
        individuated data. Ex. Expert 11 ¶ 27 (Rubin).

632.    As Dr. Rubin explains, security and privacy are two sides of the same coin. Privacy relates
        to protecting data from unauthorized access or disclosure. Security and privacy are
        intertwined in that security controls dictate the level of privacy enforced, and privacy
        technologies can guarantee a higher degree of security. Ex. Expert 11 ¶ 18 (Rubin).

633.    For the reasons discussed above, Epic’s proposed “solutions” will degrade iOS security.
        See supra § XXI.C. This means that they will also degrade users’ privacy. Ex. Expert 11
        ¶ 95 (Rubin). Dr. Evans agreed that in his “but-for” world, “Apple will lose control over
        the amount of respect for user privacy rights that are offered by apps on the iPhone.” Trial
        Tr. 2422:15–2423:15 (Evans). Apple’s ability to enforce its privacy policies would be
        impacted because many developers may choose points of distribution that do not enforce
        Apple’s privacy policies, which would force users to download apps from those
        alternatives. Trial Tr. 3423:5–15 (Federighi).

634.    The Chinese marketplace presents an example. Ex. Expert 11 ¶¶ 100–04 (Rubin); see also
        Trial Tr. 3778:5–9 (Rubin). Epic’s experts have cited China’s Android market as a
        competitive field. Trial Tr. 2427:18–21 (Evans); Ex. Expert 1 ¶¶ 108, 165(ii), 180, 299
        (Evans). But the multitude of app stores there has increased the frequency of malware
        downloaded by users. Trial Tr. 2428:20–24 (Evans) (Dr. Evans recognizing that the
        incidence of malware on Android devices in China is significantly higher than the
        incidence of malware on iOS devices in China); Ex. Expert 11 ¶¶ 100–04 (Rubin). In fact,
        a 2020 report showed that the top three stores worldwide where users were most likely to
        download malware were all from China and heavily used by Chinese users. DX-4934.006.
        As far back as 2013, studies have shown that the fragmentation in China’s Android market
        due to the “little control Google has over it” has resulted in “nearly 35 percent of the
        Android apps . . . secretly stealing user data unrelated to the app’s functionality.” DX-
        4555.001.

635.    For the same reasons described above, Apple would incur significant additional costs in
        attempting to maintain the privacy protections of apps on the App Store. See supra
        § XXI.C.

E.      Apple would have to redesign iOS to permit the “solutions” Epic seeks

636.    Unlike macOS, the iPhone is not designed to facilitate sideloading of third-party
        applications. Ex. Expert 11 ¶ 76 (Rubin); see § IV.B (describing reasons for designing iOS
        in a way that was more secure than macOS).

637.    Epic’s proposed “solutions” would require Apple to reengineer iOS. See Trial Tr.
        3359:24–3360:14 (Federighi) (describing Apple’s effort to “engineer and end-to-end


                                                 184

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 198 of 377




        system that could give customers that confidence”); Trial Tr. 3734:10–3735:4 (Rubin).
        This would countermand Apple’s original decision not to allow other stores within the App
        Store. Trial Tr. 2831:7–21 (Schiller). 3360

         XXIII. Dr. Athey’s “Economic Middleware” Approach Does Not Make Sense

638.    Dr. Athey defines a new concept in her report that she calls “economic middleware,” or
        simply “middleware” as technologies that have one or more of the following effects:
        (1) reduce user applications-related switching costs, (2) reduce user applications-related
        mixing-and-matching costs, (3) reduce developers’ costs of providing services that enable
        user app migration and synchronization to multiple platforms, further reducing user app-
        related switching and mixing-and-matching costs, and (4) reduce developers’ multi-
        homing costs. Trial Tr. 1806:15–18 (Athey); Ex. Expert 4 ¶ 47 (Athey).

639.    Middleware, as technically defined, aims to ease the development of creating software for
        a given operating system as well as ease the ability to create software (e.g., games) that
        works on multiple devices and operating systems. Ex. Expert 6 ¶ 265 (Hitt).

640.    Dr. Athey’s “economic middleware” is different from the well-established definition of
        middleware, which is software that lies between an operating system and the applications
        running on it. Trial Tr. 1772:7–16, 1805:11–14 (Athey). Technical middleware that allows
        developers to develop games across platforms is already supported on iOS. Ex. Expert 6
        ¶ 265 (Hitt).

641.    Dr. Athey’s methodology—and thus her conclusions—are unreliable.             Ex. Expert 6
        ¶¶ 257–66 (Hitt).

642.    First, reducing switching costs does not necessarily increase competition, and Dr. Athey
        cites no economic literature supporting her belief that competition necessarily would be
        enhanced here. See Ex. Expert 4 ¶ 34 (Athey).

643.    Rather, the impact of switching costs on equilibrium prices is an empirical question. Dr.
        Athey has not performed the empirical analysis required for her opinion to be reliable.

644.    Moreover, because multi-platform app stores do not typically offer significant technical
        middleware, it is unlikely that they would have a significant impact on developer multi-
        homing costs. Ex. Expert 6 ¶ 259 (Hitt). While “multi-platform app stores” may provide
        store-specific APIs that extend across devices, a developer must still develop a game or
        app and optimize it across different operating systems; store-specific APIs do not solve
        that problem. Id.

645.    Multi-platform app stores could in fact generate additional costs for developers that
        Dr. Athey has not considered. Ex. Expert 6 ¶ 261 (Hitt). For instance, developers that
        wish to offer their app on both Steam and EGS would have to utilize two sets of APIs for
        the same operating system, increasing costs. Ex. Expert 6 ¶ 262 (Hitt). Moreover, Dr.
        Athey did not consider issues related to security or privacy in connection with their theory
        of economic middleware. Trial Tr. 1556:20–1557:2 (Athey).



                                                185

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 199 of 377




646.    Dr. Athey’s proposals to reduce switching costs between the iOS and other platforms also
        would reduce product differentiation between iOS and other platforms—Mr. Sweeney
        admitted that user privacy and security are “fundamental competitive differentiators for
        Apple.” Trial Tr. 302:19–21 (Sweeney); see also Trial Tr. 1823:2–9 (Athey) (Dr. Athey
        agreeing with Mr. Sweeney’s testimony on competitive differentiators). Thus, Dr. Athey’s
        proposal would reduce existing competition.

647.    Dr. Athey’s analysis also ignores the role of Apple’s intellectual property. She
        acknowledges that her proposed “economic middleware” would connect to operating
        systems through APIs—which at least in the case of iOS would require the use of Apple’s
        intellectual property. Trial Tr. 1812:3–7 (Athey). But she does not assess the costs, much
        less justify, the imposition of an obligation on Apple to redesign its existing intellectual
        property—devices and software—as well as a subsequent duty on Apple to license that
        modified intellectual property on the terms and conditions Epic prefers. Indeed, Dr. Athey
        did not speak to any engineers, review any documents from Apple or Epic regarding the
        implementation of “economic middleware” in iOS, or review any Apple code in analyzing
        whether and how “economic middleware” could be implemented in iOS. See generally
        Ex. Expert 4 ¶¶ 47–66, 76–85 (Athey).

648.    Many developers already possess solutions for cross-platform portability of game
        progressions, monetization, and play across operating systems, including iOS. Professor
        Athey’s theoretical “economic middleware” concern is, in short, a solved issue. Ex. Expert
        6 ¶¶ 263–65 (Hitt). For instance, until the hotfix, iOS Fortnite users could freely transfer
        their content, purchases, and game progress between devices on which users play the game.
        Ex. Expert 6 ¶¶ 52–53 (Hitt). The vast majority of the highest grossing game apps allow
        consumers to purchase content outside the iOS app for use within the iOS app. Ex. Expert
        6 ¶ 51 (Hitt).

  XXIV. IAP Is Not A Separate Product But Rather An Integral Part Of The App Store

649.    IAP did not exist prior to the App Store. Trial Tr. 2769:23–2770:8 (Schiller). It is not a
        separate product and was not put through Apple’s process for new products. Trial Tr.
        2795:2–25 (Schiller). It was specifically developed in response to input from App Store
        developers and provides developers with the ability to offer enhanced in-app content
        without having to create a separate version of the app for users. Trial Tr. 2770:9–14
        (Schiller).

650.    IAP is associated with several areas of commerce within the Apple ecosystem, including
        validating the developer and the user, understanding refunds, conducting fraud checks, and
        many other functions. Trial Tr. 2796:1–15, 2797:3–10 (Schiller). It also is involved with
        setup of an account, purchase and transacting, financial management tax, fraud prevention
        steps, and customer support. Gray TT. These areas are connected to various areas of Apple
        Media Products (“AMP”), such as the App Store, the iTunes Store on iOS, Apple Music,
        and iCloud. Gray TT. This suite of services goes well beyond mere payment processing:
        As Epic’s executives discussed internally, “when you come to IAP within a game, outside
        of AppStore and Google Play, there is really no truly comprehensive payment solution that
        does everything needed for a game company.” DX-4496.001; see also Trial Tr. 1564:15–


                                                186

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 200 of 377




        1565:2 (Evans) (Dr. Evans acknowledging that payment processing is a narrow, specialized
        function).

A.      IAP is an integrated feature of iOS app distribution

651.    IAP is not merely a payment processor or payment settlement form. Trial Tr. 955:14–16
        (“IAP, as part of the commerce engine, enables the safe and frictionless delivery of digital
        goods from a developer to an end user. IAP is part of the commerce engine. It helps unlock
        features to improve the user experience like apps to buy . . . .”); Trial Tr. 2798:14–19
        (Schiller); Ex. Expert 8 ¶ 162 (Schmalensee). In fact, IAP does not process payments
        itself—that function is performed by third parties like Visa. Trial Tr. 2798:14–19
        (Schiller); Trial Tr. 1565:3–6 (Evans) (“The payment processor authenticates the card and
        then it knows how to actually go up the line, fetch the money, and then ultimately put the
        money into the developer’s bank account.”). Nor is Apple’s commission merely a fee for
        payment processing. Trial Tr. 1884:25–1885:1 (Schmalensee). Rather, the bundle of IAP-
        related services allows consumers to view their purchase history and to restore purchases,
        Gray TT, provides family account sharing and global parental controls, Trial Tr. 2796:16–
        2797:2 (Schiller); Ex. Expert 8 ¶ 151 (Schmalensee), enables customer support for in-app
        transactions issues, Trial Tr. 2798:24–2799:11 (Schiller), and boosts transaction security,
        Trial Tr. 1894:15–1895:1 (Schmalensee). IAP is thus an integrated suite of services within
        the iOS app distribution feature set. Ex. Expert 8 ¶ 136 (Schmalensee); Gray TT; see also
        supra § III.F.

652.    IAP supplies multiple services to both developers and users that are inseparable from the
        transactions facilitated by the App Store. Trial Tr. 1894:11–1895:12 (Schmalensee). The
        very purpose of the App Store is to provide transaction services involving digital content
        simultaneously to both developers and consumers. Ex. Expert 8 ¶ 135 (Schmalensee).
        Consumers make payments and receive products, and developers receive payments and
        deliver products (or have Apple make delivery for them). Id. For transactions for which
        the developer expects a payment, delivery of that payment is an integral part of the
        transaction, and making that payment is an integral part of the transaction for the consumer
        involved. Id.

653.    Payment and the accompanying services supplied by IAP are thus inputs into the
        transactions provided by the App Store. Ex. Expert 8 ¶ 136 (Schmalensee). The two sides
        of a transaction platform are not economically separable; if a developer wishes to earn
        revenue from its digital products, app distribution is inseparable from payment. Ex. Expert
        8 ¶ 135 (Schmalensee).

        653.1 Indeed, Dr. Evans agreed that substantively identical functionalities from Uber and
              Lyft—that is, the requirement that Uber and Lyft drivers use Uber’s and Lyft’s
              payment solutions and pay those companies a commission—are not separate
              products (and are not a tying arrangement). Trial Tr. 1654:17–1655:22 (Evans);
              see also Trial Tr. 1657:8–22, 1659:25–1660:16 (Evans) (agreeing that similar
              functionalities at Grubhub, Wish, StubHub, DoorDash, Instcart, Postmates,
              Amazon Shopping, Wal-Mart, and eBay are not separate products). Counsel for
              Epic attempted on redirect to suggest that a more apt analogy to the App Store


                                                187

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 201 of 377




               would be if a rider and an Uber driver privately arranged for the driver to provide
               ride services to the rider outside of the Uber app, and Uber insisted that the driver
               still use its payment solution, see Trial Tr. 1712:17–23 (Evans), but of course in
               that scenario, the rider and the driver are no longer using Uber’s services or
               platform, whereas an app uses Apple’s APIs and intellectual property every time it
               transacts with an Apple user through iOS, see Malackowski TT.

        653.2 In his rebuttal testimony, Dr. Evans distinguished other firms that require the use
              of their own payment solutions for physicial purchases—such as Amazon and
              Wal-Mart—on the ground that “in the case of Apple, that lane is providing access
              to hundreds of millions of iPhone users so that’s a – that’ s a much more – it’s a
              much more serious issue than – than Amazon and Wal-Mart.” Trial Tr. 2385:6–13
              (Evans). Dr. Evans did not explain why the number of iPhone users was relevant
              to his opinion.

B.      No demand exists for IAP that is separate from distribution via the App Store

654.    There is no separate demand for IAP and app distribution, just “a desire not to pay a
        commission.”      Trial Tr. 1887:10–11 (Schmalensee); Ex. Expert 8 ¶¶ 155–63
        (Schmalensee). Dr. Evans pointed to no examples of a successful commission-charging
        platform that allowed alternative payment systems to avoid that commission. Trial Tr.
        1888:2–1888:7 (Schmalensee).

655.    Developers have a contractual obligation to pay a commission to Apple for in-app
        purchases. See supra § VI.C. Although the 30% commission on digital in-app purchases
        is sometimes colloquially referred to as part of IAP, in fact the commission and IAP are
        two separate things. Trial Tr. 925:24–956:7 (Fischer). Thus, even if developers were
        allowed to contract directly with third-party payment processors or do so via some
        intermediary system like Square, any developer using another payment processor instead
        of IAP would have to pay that processor’s fees in addition to the commission that it is
        contractually obligated to pay Apple. Ex. Expert 8 ¶ 157 (Schmalensee); PX-2621.004–
        .005. Therefore, because using third-party payment processors would be more expensive
        for developers, no rational developer would use them. Ex. Expert 8 ¶ 158 (Schmalensee).

656.    Although Apple has long collected commissions through IAP, Apple has never charged
        separately for the use of its payment solution. Trial Tr. 2798:22–23 (Schiller). Nor has
        Apple ever marketed its IAP technology for use on other digital transaction platforms or
        offered to sell IAP services separately. Trial Tr. 2795:2–5 (Schiller); Ex. Expert 8 ¶ 156
        (Schmalensee).

657.    Similarly, other platforms require developers to use their game payment systems, including
        Google Play, Steam,                             , Xbox Live Store, and Sony’s PlayStation
        Store. Trial Tr. 619:12–14, 622:6–9 (Wright); Trial Tr. 827:7–12 (Ko); DX-3505; Ex.
        Expert 1 ¶¶ 171, 235 (Evans). There is no evidence that these platforms have separately
        marketed or offered for sale their payment solutions.




                                               188

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 202 of 377




658.    The fact that some developers like Epic have tried to circumvent IAP by using their own
        payment processors does not provide any valid evidence that there is a separate demand by
        these developers for such services. Ex. Expert 8 ¶ 163 (Schmalensee). Rather, it shows
        that developers would prefer to not pay, or pay less in, commission to Apple for Apple’s
        services and the use of its intellectual property. Id.

659.    In the but-for world contemplated by Epic—in which IAP was optional—Apple would still
        be entitled to charge a commission whether or not developers chose to use IAP. Ex. Expert
        8 ¶ 157 (Schmalensee). Given that third-party payment processors would charge an
        additional fee—and that constructing a payment solution would require investment by the
        developer—there is no reason to believe that developers would prefer unproven payment
        mechanisms that simply added to their costs for app distribution. Ex. Expert 8 ¶¶ 157–58
        (Schmalensee).

             XXV. Even If IAP Were A Separate Product, It Has Not Been Tied

A.      There is no “iOS in-app payment processing” market

660.    Dr. Evans claims that there is a relevant, single-brand market for payment solutions for
        accepting and processing payments for digital content purchased within an iOS App, Trial
        Tr. 1595:19–1596:1, 1661:9–11 (Evans); Ex. Expert 1 ¶ 247 (Evans), thus alleging a tie
        between two single brand markets, Trial Tr. 1661:9–11 (Evans). As an initial matter,
        Dr. Evans describes the alleged product in the “iOS in-app payment processing market” as
        a payment solution service that Apple requires developers use for “the actual transaction
        between the developer and the consumer for the exchange of digital content.” Trial Tr.
        1618:4–12 (Evans). Because of this, as Dr. Evans acknowledges, the “actual transaction”
        is not even in Dr. Evans’ alleged proposed market definition (or Dr. Evans’ other two
        proposed markets). Trial Tr. 1618:7–9, 1619:3–10 (Evans); see supra § XXIV.A.

661.    According to Dr. Evans, “the relevant market for evaluating exclusionary conduct is the
        one that would exist in the absence of that conduct.” Trial Tr. 1662:10–13 (Evans). Epic’s
        proposed definition hinges on the existence and application of the challenged restraints as
        Epic alleges; without those alleged restraints, the relevant market would be different. Trial
        Tr. 1616:18–1617:6 (Evans); Ex. Expert 1 ¶¶ 37, 39, 256–57 (Evans).

662.    Dr. Evans seeks to support the existence of such a market through an inapt comparison
        payment processing services. See Trial Tr. 1601:6–13 (Evans); Ex. Expert 1 ¶¶ 259–64
        (Evans). As discussed above, IAP is not a mere payment processing technology, as IAP
        provides a far broader suite of services than mere payment processing. See supra § III.F
        & XXIV. Even according to Dr. Evans, a competing payment solution would have to be
        the creation of a new collaboration between a developer and third-party payment processor,
        Trial Tr. 1665:8–18 (Evans); Ex. Expert 1 ¶¶ 224, 238 (Evans), and in his view, it is
        developers, not other transaction platforms, that would compete with Apple for the
        provision of payment solutions, Trial Tr. 1665:8–15 (Evans). Accordingly, the products
        in Dr. Evans’ proposed payment solutions market are neither bought nor sold, rendering
        the market definition implausible. Trial Tr. 1885:17–25 (Schmalensee).




                                                189

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 203 of 377




663.    Even Epic does not view EGS’s commission as a payment processing fee but rather a
        payment “for access to [its] audience.” Trial Tr. 1271:21–24 (Allison). Comparing EGS’s
        commission to a payment processing fee would be comparing apples and oranges. Trial
        Tr. 1271:21–1272:4 (Allison).

664.    Apple’s commission on in-app purchases, collected through IAP, and the fee assessed by
        third-party payment processors are thus apples and oranges. See Ex. Expert 8 ¶ 162
        (Schmalensee).

665.    Dr. Evans advances an HMT that, he says, shows that payment processing solutions within
        iOS are a standalone relevant market. Trial Tr. 1602:15–1603:11 (Evans). This test is
        fatally flawed and should be disregarded. Ex. Expert 8 ¶ 164 (Schmalensee). In order to
        show that Apple profitably raised the price of payment solutions by more than a SSNIP,
        Dr. Evans compares Apple’s App Store commission rate to the alleged average rate of
        third-party processing fees. Ex. Expert 1 ¶¶ 259–64 (Evans). But the App Store
        commission rate is not a payment processing fee. Trial Tr. 1884:220-1885:1
        (Schmalensee); Ex. Expert 8 ¶¶ 166–67 (Schmalensee). While the App Store does provide
        payment processing services, it also provides numerous other services to attract and retain
        both end-users and developers. Ex. Expert 8 ¶ 166 (Schmalensee). It is also a critical part
        of the broader iOS platform, from which users and developers benefit. Id. In other words,
        it is no surprise that the App Store commission rate is higher than the average rate of third-
        party processing fees, because developers are paying for a lot more than just processing.
        Id.

B.      Apple has no market power in a market that includes all reasonably interchangeable
        payment processing providers

666.    If a discrete in-app payment processing market existed, Apple would not come close to
        possessing market power. Ex. Expert 8 ¶ 170 (Schmalensee).

667.    There is nothing inherently different about performing the narrow task of payment
        processing in the iOS context as opposed to any other platform. Ex. Expert 8 ¶¶ 143–44
        (Schmalensee). Accordingly, the relevant market would include payment processing
        services that operate on a variety of platforms, including large companies like PayPal,
        Braintree, and Square. Ex. Expert 8 ¶ 170 (Schmalensee). Epic’s chief economic expert
        does not offer an opinion on what the market share of supposedly competing payment
        solutions would be in a payment processing market. See Trial Tr. 1665:22–25 (Evans)
        (agreeing “that Apple’s digital App Store transactions account for a miniscule percentage
        of the online payment processing industry”); Ex. Expert 1 ¶¶ 267, 268 (Evans). Given the
        number of large payment processing services, Apple’s share would be miniscule. Ex.
        Expert 8 ¶ 170 (Schmalensee). As Dr. Evans agreed, “payment processors compete with
        one another to win business from developers.” Trial Tr. 1565:23–25, 1568:12–19 (Evans)

668.    Even if the relevant market were limited to payment processing on iOS, Apple would not
        exercise market power. Ex. Expert 8 ¶ 169 (Schmalensee). Many payment processors that
        handle payment processing for physical goods or services in the App Store also handle
        other transactions online. Id. In the market apparently envisioned by Epic, barriers to entry


                                                 190

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 204 of 377




        would be minimal and firms would rapidly provide payment processing services for digital
        transactions. Id.

669.    The total dollars transacted through the App Store’s U.S. storefront in 2018 was
                which small compared to the total payment volume reported by online payment
        processing companies and the total e-commerce payment volume in the U.S. Ex. Expert 8
        ¶ 170 (Schmalensee). Dr. Evans acknowledged that Apple is not trying to monopolize the
        payment processing industry, Trial Tr. 1665:21 (Evans), and indeed, the amount processed
        by Apple through the App Store’s U.S. storefront in 2018 was thus at most 3% of in-app
        purchases by online payment processing companies and less than .2% of the total e-
        commerce volume in the U.S. in 2018. Trial Tr. 1886:7–10 (Schmalensee); Ex. Expert 8
        ¶ 170 (Schmalensee); see also Trial Tr. 1665:22–25 (Evans) (Dr. Evans conceding that
        Apple’s App Store transactions account for a “miniscule percentage” of the online payment
        processing industry).

C.      There is no contractual “tie”

670.    Apple does not require developers to monetize their apps using IAP. Ex. Expert 8 ¶ 171
        (Schmalensee). Offering in-app purchases of digital content—the type of transaction that
        uses IAP—is just one of the many options offered to developers to monetize their apps in
        the App Store. See supra § VI.A.

671.    Most game app developers choose alternative monetization methods. Ex. Expert 6 ¶ 206
        (Hitt). Well over 80% of apps, including 76% of game apps, are completely free, and
        developers pay no commission to Apple for them. Trial Tr. 2094:13–23 (Hitt); Ex. Expert
        6 ¶ 169 (Hitt); Ex. Expert 8 ¶ 172 (Schmalensee). And about 81% of game app developers
        monetize through in-app advertising, which also incur no commission. Ex. Expert 6
        ¶¶ 134, 206 (Hitt). Transactions occurring on game streaming services operating on the
        Safari browser are not required to use IAP. Trial Tr. 525:21–25 (Patel); 614:11–13
        (Wright). And, far from blocking the distribution of such services on its Safari browser,
        Apple has actually assisted developers in their doing so. Trial Tr. 616:2–7 (Wright).
        Similarly, developers of apps like Tinder are not required to use IAP, because they can
        offer content through websites instead. Trial Tr. 1571:9–12 (Evans). As the Court stated,
        “you can use the app without anybody paying Apple anything if you subscribe somewhere
        else.” Trial Tr. 1571:15–17 (Evans).

672.    Developers also can choose to offer paid downloads, which do not require the use of IAP.
        See supra § VI.B. Similarly, apps that offer physical goods or services do not use IAP.
        See supra § VI.B. Apple in fact requires that these apps use non-IAP payment processing.
        PX-2790.12 (§ 3.1.3(e)); Trial Tr. 1987:5–9 (Schmalensee); Ex. Expert 8 ¶ 172
        (Schmalensee). Dr. Evans conceded that there are “some apps that are treated differently”
        with respect to payment processing on the App Store. Trial Tr. 1569:1–7 (Evans).

673.    The distinct business models that involve in-app purchases are the Freemium and Paymium
        models, offered by only about 33% and 6% of developers, respectively. Ex. Expert 8 ¶ 172
        (Schmalensee). Yet even for these models, in-app content often can be purchased and used
        without IAP: As the App Store Guidelines explain, “[a]pps that operate across multiple


                                              191

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 205 of 377




        platforms may allow users to access content, subscriptions, or features they have acquired
        in your app on other platforms or your web site.” PX-2790.11 (§ 3.1.3(b)).

674.    Epic recently launched a subscription service. Trial Tr. 1301:4–21, 1357:17–25
        (Weissinger). Were Fortnite still available on iOS, the subscription service would have
        allowed Epic to sell subscriptions outside of the App Store that could then be used by iOS
        users. Ex. Expert 6¶ 206 (Hitt). Finally, Fortnite is poised to be released on the GeForce
        Now in October 2021, and Epic need not pay Apple a commission for transactions
        occurring on that platform. Trial Tr. 525:21–25, 526:15–18 (Patel); Trial Tr. 2114:6–14
        (Hitt) (“. . . so Epic could have taken advantage of subscriptions, and I believe there are
        some types of subscription products available now, but that’s something they can do.”).

675.    [OMITTED]

676.    Consumers, likewise, are not required to use IAP. Again, many applications are completely
        free and do not offer in-app purchases at all. Ex. Expert 8 ¶ 172 (Schmalensee). For those
        apps that do offer in-app digital content for sale, users may download and access apps for
        free and purchase the digital content on other platforms. Ex. Expert 8 ¶ 174 (Schmalensee).
        For example, as of December 2020, consumers can buy V-Bucks from Epic’s website using
        other platforms. Trial Tr. 298:10–299:12 (Sweeney); Ex. Expert 6 ¶ 152; see also Ex.
        Expert 8 ¶ 174 (Schmalensee). Epic charges the same amount for V-Bucks on its website
        as it does on game consoles. Trial Tr. 2410:3–4 (Evans). Consumers who purchased V-
        Bucks from another platform then essentially have “cash on hand” and can use those V-
        Bucks on the Fortnite iOS app without using IAP. Trial Tr. 298:24–299:5 (Sweeney).
        Indeed, this kind of cross-platform functionality has been a point of emphasis for Apple
        given its focus on improving consumers’ experiences. DX-3796.003–.004.

D.      Apple’s conduct did not foreclose any significant share of the relevant market

677.    As discussed above, the amount processed by Apple through the App Store’s U.S.
        storefront in 2018 was at most 3% of the total dollars processed in the U.S. by online
        payment processing companies and less than .2% of the total e-commerce volume in the
        U.S. in 2018. Ex. Expert 8 ¶ 170 (Schmalensee); see also supra § XXV.B. Thus, Apple
        was not capable of foreclosing a significant share of any relevant “payment processing”
        market. Ex. Expert 8 ¶ 170 (Schmalensee).

678.    Nor did Apple’s IAP requirement prevent developers from using other payment processing
        services for transactions that did not take place in an iOS app. For instance, of those
        Fortnite players on iOS who have made a purchase, 65.6% of them exclusively make
        purchases on other platforms that they can then access in iOS. Ex. Expert 6 ¶¶ 74–75
        (Hitt).

679.    Moreover, IAP facilitated new forms of commerce by enabling the freemium model. Ex.
        Expert 8 ¶ 134 (Schmalensee).




                                               192

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 206 of 377




 XXVI. The App Store’s IAP requirement Is Supported By Procompetitive Justifications

A.      Apple’s IAP is integral to Apple’s ability to efficiently collect its commission

680.    To collect its contractually agreed commission on sales of in-app digital content, Apple
        needs to know when such transactions take place. Trial Tr. 2793:20–2794:7 (Schiller).
        Ensuring that developers use IAP for such sales ensures that happens. Id. It also ensures
        Apple’s commission is collected efficiently. Trial Tr. 1890:11–15 (Schmalensee); Trial
        Tr. 1666:14–16 (Evans). Apple handles well over a billion-and-a-half in-app transactions
        each year—most fairly small. Trial Tr. 1884:18–21 (Schmalensee).

681.    To do so, IAP quickly performs several functions as discussed above. See supra § III.F &
        XXIV. By automating all of these processes, IAP obviates the need for (and expense of)
        tracking, audit, and collection of Apple’s commissions on any in-app purchases of digital
        content.     Trial Tr. 1894:11–1895:12 (Schmalensee); Ex. Expert 8 ¶¶ 138–39
        (Schmalensee). Indeed, without such automatic processes, a developer using an external
        payment mechanism could seek to evade a commission owed to Apple, and Apple would
        have no technological ability to collect any commissions on the sale. Ex. Expert 8 ¶ 139
        (Schmalensee). This would lead to laborious reconciliation efforts and dispute
        resolution—turning an automated, near-instantaneous process accomplished through IAP
        into a fraught and drawn-out one. Ex. Expert 8 ¶¶ 145–46 (Schmalensee).

682.    It also ensures Apple is able to prevent developers from free-riding on Apple’s intellectual
        property. Without IAP, developers bypassing IAP would in effect exploit Apple’s
        historical innovations and investments while avoiding paying the remuneration an
        intellectual property holder is entitled to collect. Ex. Expert 12 ¶ 42 (Malackowski). Basic
        principles of economics state that this would chill Apple’s incentives to make similar
        investments and undertake the risk of similar innovations in the future—to the detriment
        of consumers and developers. Ex. Expert 12 ¶ 64 (Malackowski). Indeed, the prevention
        of free-riding is widely recognized by economists and courts as procompetitive. Id.

B.      Apple’s IAP provides a safe, secure, efficient, and familiar experience for consumers

683.    The combination of IAP services provides many benefits to consumers.

684.    First, it enables a safe and secure marketplace for private transactions. Ex. Expert 8 ¶ 149
        (Schmalensee).

685.    IAP is at least as secure, and has the potential to be more secure, than other payment
        processing services. Ex. Expert 11 ¶ 126 (Rubin). IAP also protects the privacy and
        security of iOS users by withholding their private information from developers that users
        may not trust as much as they do Apple. Ex. Expert 8 ¶ 150 (Schmalensee); Ex. Expert 11
        ¶ 126 (Rubin).

686.    Apple has legitimate grounds for concern about permitting app developers to handle
        payment processing themselves, because it exposes consumers to security and privacy
        risks. Ex. Expert 11 ¶¶ 126–29 (Rubin). Other platforms have had security problems;
        indeed, Fortnite itself has experienced hacking attacks. Ex. Expert 11 ¶ 129 (Rubin); DX-


                                                193

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 207 of 377




        3536.001. And Apple’s ability to monitor and detect fraud and abuse—and therefore to
        protect its consumers—would be greatly curtailed. Ex. Expert 11 ¶ 128 (Rubin).

687.    As discussed above, IAP also is a very convenient, single point of sale for consumers. See
        supra § III.F. IAP also provides and enables a number of convenient features for iPhone
        customers. See supra § III.F.

688.    Consumers experience a seamless process even when they obtain a new device. Ex. Expert
        8 ¶ 150 (Schmalensee); see also Trial Tr. 1760:12–19 (describing the transition between
        Apple devices). That is because Apple can carry the consumer’s preferences forward
        because they are linked to the Apple account. Trial Tr. 1894:11–1895:1 (Schmalensee).
        The account linkage also allows IAP to offer features and services that would be difficult
        or impossible for third-party processors to provide, such as a feature enabling users to view
        their entire purchase history and understand their spending behavior on different apps over
        time. Ex. Expert 8 ¶ 150 (Schmalensee).

689.    [OMITTED]

690.    IAP’s features represent the significant investment and commitment Apple has made to
        ensure IAP is continually modernized to improve consumers’ experience on the App Store.

        690.1 For example, in 2011, Apple developed a state-of-the-art technology so that IAP
              could support the purchase of subscriptions, an innovative offering that developers
              and users alike have embraced since it was introduced. Trial Tr. 2800:23–2802:1
              (Schiller).

        690.2 Moreover, Apple’s 2017 redesign of the App Store made in-app purchases more
              discoverable by featuring them in search results and on an app’s product page. DX-
              5335.019. Not all of these features could be accomplished with the same efficiency
              and efficacy if Apple’s centralized payment engine was replaced by a balkanized
              landscape of multiple, third-party payment providers. Trial Tr. 1895:2–12
              (Schmalensee); Ex. Expert 11 ¶¶ 128–29 (Rubin).

C.      Apple’s IAP also benefits developers

691.    The direct positive effects of the smooth functioning of IAP that consumers enjoy feed
        positive indirect network effects that benefit developers. Ex. Expert 8 ¶ 154
        (Schmalensee). When consumers enjoy a better customer experience, developers
        indirectly benefit as well due to increasing demand of their apps, and vice versa. Id. In
        contrast, if some developers deployed third-party payment processors instead of the App
        Store’s facility, their customers’ purchase experiences could be less satisfactory. Id. This
        is likely to make the App Store as a whole less attractive to affected consumers, which, in
        turn, would make it a less profitable venue for developers. Id.

692.    IAP has many benefits to developers as well. For instance, it takes care of currency
        conversions and tax-law compliance, so developers can focus on creating high-quality
        apps. Ex. Expert 11 ¶¶ 153–54 (Schmalensee). Without IAP, developers would have to
        contract with a different third party and incur an additional cost of these services.


                                                194

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 208 of 377




693.    IAP also conducts fraud-related checks. Trial Tr. 3187:1–16 (Schiller); Ex. Expert 8 ¶ 153
        (Schmalensee). These features are useful for developers that may not have comparable
        means to combat fraud. Ex. Expert 8 ¶ 153 (Schmalensee).

694.    Moreover, IAP enabled monetization methods—including freemium and paymium—that
        had not been previously available in the App Store. See supra § III.F.

695.    [OMITTED]

696.    As a result, many game developers, including Epic, use freemium or paymium models. Ex.
        Expert 8 ¶ 172 (Schmalensee). And they have earned enormous profits doing so. See Trial
        Tr. 2791:23–2793:1 (Schiller).

D.      In light of these many benefits, digital transaction platforms commonly require use
        of their payment solution for digital transactions

697.    Apple’s IAP requirement is not unique among transaction platforms. Indeed, other game
        transaction platforms impose a similar requirement on developers. Trial Tr. 1889:6–13
        (Schmalensee); Ex. Expert 8 ¶ 141 (Schmalensee). As Mr. Sweeney stated with respect to
        Fortnite, every store which distributes Fortnite charges a fee on in-app purchases made on
        their platform and requires use of the store’s payment system to collect that commission.
        Trial Tr. 142:24–43:4, 180:17–84:9 (Sweeney).

        697.1 Samsung’s Collaboration Agreement with Epic states: “Fortnite and the Epic Apps
              . . . shall use the in-application purchase platform operated by Samsung or its
              affiliates on the Android operating system on Samsung Devices (‘Samsung IAP’)
              for all in-application purchases made through credit card, debit card, PayPal, or
              Samsung Play in the Territory.
                                                                                          DX-
              3472.007 (§ 8.1).

                          DX-3472.020 (§ 9.11).
                                                                           Trial Tr. 826:11–827:3
               (Ko).

        697.2 The Microsoft Store also provides very specific instructions for purchases of virtual
              goods and the use of Microsoft APIs: “You must use the Microsoft Store in-product
              purchase API to sell digital items or services that are consumed or used within your
              product. Your product may enable users to consume previously purchased digital
              content or services, but must not direct users to a purchase mechanism other than
              the Microsoft Store in-product purchase API.” DX-4434.008 (§ 10.8.1).

        697.3 The Google Developer Distribution Agreement states “In order for You to charge
              a fee for Your Products and to be paid for Products distributed via Google Play,
              You must have a valid Payment Account under a separate agreement with a
              Payment Processor, be approved by a Payment Processor for a Payment Account,
              and maintain that account in good standing.” DX-3298.003 (§ 3.2).



                                               195

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 209 of 377




698.    These are but a few: Many other platforms—from Steam to eBay—require the use of their
        own (or their affiliate’s) payment processing systems. Trial Tr. 1888:8–1889:3
        (Schmalensee); Ex. Expert 8 ¶ 141 (Schmalensee).

               XXVII.          There Is No Equally Efficient Alternative To IAP

699.    Epic seeks to bar Apple from restricting in any way “the use of in-app payment processors
        other than” IAP. Dkt. 276-1 at 6.

700.    As noted above, IAP is not payment processing technology but rather an integrated suite
        of features through which Apple can securely, reliably, and efficiently collect the
        commission payments to which it is contractually entitled. See supra §§ III.F & XXIV;
        Trial Tr. 1890:11–15 (Schmalensee) (“Q: In your view as an antitrust economist, as a
        expert on platforms, is Apple’s IAP requirement anti-competitive? A: No. Apple’s IAP
        requirement is an efficient way to collect a commission, and a commission-based business
        model appears to be the natural business model for online stores.”); Ex. Expert 8 ¶¶ 136,
        149–50 (Schmalensee). Without IAP, Apple would no longer automatically receive those
        commission payments. See Ex. Expert 8 ¶ 145 (Schmalensee).

701.    Instead, Apple would have to develop an alternative method to collect its commission. Ex.
        Expert 8 ¶ 145 (Schmalensee). Because the injunction Epic seeks would prevent such a
        mechanism from automatically collecting all commissions, any method would inherently
        incur higher costs. Id.; see also Trial Tr. 1666:17–25 (Evans) (Dr. Evans agreeing that
        neither he nor any of Epic’s witnesses had “analyzed the additional costs that Apple or, for
        that matter, developers and consumers would bear from collecting commissions from
        developers in more than 170 countries around the world”). As a result, Apple would have
        to calibrate its prices to account for the additional costs of this less-efficient transaction
        process. Ex. Expert 8 ¶ 139 (Schmalensee). Higher costs associated with such a
        mechanism could leave developers worse off as Apple might well pass on the increased
        costs. Id.

702.    Alternatively, Apple might conclude that reliable alternative methods of collection either
        do not exist or are prohibitively expensive. Ex. Expert 8 ¶ 145 (Schmalensee). In this case,
        it would decide to cease charging commissions on in-app sales. Id. If Apple were forced
        to make such a fundamental change in its business model—departing from the model that
        has become an industry standard of charging a commission for at least some in-app
        purchases—it would almost certainly find it optimal to change other elements of its
        business model, to the benefit of some consumers and developers and to the detriment of
        others. Ex. Expert 8 ¶ 146 (Schmalensee). As detailed above, Apple’s current iOS
        business model has worked well for consumers and developers, as growth on both sides of
        the platform makes clear. Id.; see also supra § VIII. There is certainly no guarantee that
        an alternative model compelled by judicial decree would be any better. Ex. Expert 8 ¶ 146
        (Schmalensee).

703.    Alternative payment solutions also could put customer security at risk. Schmalensee TT.
        As discussed above, IAP has been designed with robust security features. See supra § III
        & IV.C. “[W]hen you use in-app purchase, you’re using services that are built in on the


                                                 196

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 210 of 377




        phone versus a third-party library that may or may not have malware in it. . . . People can
        use infected libraries to give you third-party functionality. And then your password and
        user name are out there.” Apple Ex. Depo. 7 at 149:21–150:2 (Shoemaker).

704.    In part because fraud detection techniques become more effective when there is more data
        to operate with, IAP’s widespread use within the Apple ecosystem has made its security
        protections particularly sophisticated. Ex. Expert 11 ¶ 128 (Rubin). Alternative payment
        solutions would deprive consumers of that benefit as no individual payment solution would
        have the same pool of data from which it could improve its security features. Ex. Expert
        11 ¶ 126 (Rubin).

705.    In addition, it is “a huge undertaking to build” a system akin to IAP—as Epic realized when
        creating EGS. DX-4496.001. Indeed, when Mr. Ko first joined Epic, Epic did not have
        many “solutions in currencies and payment methods” beyond the United States and western
        Europe, and believes even today that there is more room to improve. Trial Tr. 799:19–25,
        800:19–22 (Ko). And Mr. Ko testified also that as of at least December 2019, only Apple
        and Google had offered a “comprehensive payment processing solution.” Trial Tr. 815:16–
        816:26 (Ko); DX-4496. Apple had the resources to build such a system and to continually
        invest in its improvement. Trial Tr. 2877:9–20 (Schiller). Making IAP secure, private,
        and reliable was also in Apple’s interest: Apple has a recognized brand for services that
        are secure, private, and reliable. Trial Tr. 1689:16–1690:16 (Evans).

706.    Thus, allowing third-party payment systems, similar to allowing third-party app
        distribution mechanisms, could lead to less secure payment mechanisms and differing
        security standards that would facilitate bad acts.” Ex. Expert 11 ¶ 126 (Rubin).

707.    Epic’s proposed relief would create a fractured environment, forcing consumers to use
        potentially dozens of different payment processors across various apps and devices instead
        of IAP—a single, secure solution in which consumers have learned to trust. Ex. Expert 11
        ¶¶ 125, 128 (Rubin).




                                               197

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 211 of 377




                             PROPOSED CONCLUSIONS OF LAW

                                        I.      Introduction1

1.      The Court observed at the preliminary injunction stage that Epic’s claims are “at the
        frontier edges of antitrust law.” Dkt. 118 at 10. The corollary to that observation is that in
        the heartland of antitrust law—as interpreted and applied by the Supreme Court and the
        Ninth Circuit—Epic’s claims are without merit.

2.      Apple launched the iPhone in 2007, the App Store in 2008, and IAP in 2009. These were
        (and remain) revolutionary advancements in hardware and software innovation and
        integration, making possible the “smartphones” that are ubiquitous today but were
        unknown at the turn of this century. All of these features are genuine improvements that
        offer procompetitive benefits to developers and consumers in the form of increased
        security, privacy, and reliability, a more user-friendly experience, and differentiation from
        competitors. Apple obviously had no monopoly at the outset, and nothing that has
        transpired in the intervening decade changes that reality. To the contrary, Apple is subject
        to fierce competition in all of its business lines, and new competitors have emerged even
        during the pendency of this case.

3.      In the product market relevant to Epic’s claims (digital game transactions), the App Store
        competes with transaction platforms available on other smartphones, other tablets, other
        mobile gaming devices, game consoles, and PCs. A nascent group of game streaming
        services is also attempting to disrupt the game app industry. Apple has no monopoly (or
        market) power, has undertaken no exclusionary conduct, has engaged in no concerted
        activity, and has inflicted no anticompetitive effects. On the contrary, there has been an
        explosive increase in the output of apps (including digital game transactions) without any
        increase in price. Indeed, Apple’s commission is competitive with that charged by all other
        digital game transaction platforms, and reductions in the App Store’s commission rates
        over time are inconsistent with the exercise of market power. In addition, the App Store
        offers numerous procompetitive benefits to developers and consumers, including unrivaled
        reliability, functionality, security, and privacy. Epic, in particular, has greatly benefited
        from Apple’s innovative products and services, including access to Apple’s proprietary
        software and other intellectual property.

4.      Resolution of the case in Apple’s favor depends simply on a straightforward application of
        settled law to the facts to be established at trial, whereas each of Epic’s liability theories
        would require this Court to depart from established principles of antitrust law:



 1
     Apple respectfully sets forth below the conclusions of law that the Court can and should adopt
     in ruling that each and every one of Epic’s causes of action (and, if necessary, requested
     remedies) fails as a matter of law or equity in light of the record that will be laid by the end of
     trial. The organization generally follows the parties’ Joint Submission Regarding Trial
     Elements, Legal Framework, and Remedies, Dkt. 276 (“Joint Elements Submission”), to which
     cross-references are included for convenience.


                                                  198

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 212 of 377




      (a)     Epic’s monopoly maintenance claim is premised on the notion that the antitrust
      laws preclude Apple from imposing conditions on the licensed use of its intellectual
      property, and impose on Apple a duty to deal with Epic on the terms preferred by Epic—
      to the detriment of other developers and consumers alike. But Apple has no obligation to
      license its intellectual property, and aside from a limited exception not applicable here,
      businesses are free to choose the parties with whom they will deal, as well as the prices,
      terms and conditions of that dealing.

      (b)     Epic’s essential facility claim relies on a theory of liability—denial of essential
      facility—that has never even been recognized by the Supreme Court. And even to the
      extent some courts have entertained such a claim, they have done so only with respect to
      preexisting, fixed bottlenecks, such as power grids and bridges, not a firm’s proprietary
      intellectual property developed through years of innovation. Epic’s essential facility claim
      asks the Court to be the first to hold that Section 2 requires innovating firms to make their
      innovations available to competitors on whatever terms competitors demand.

      (c)     Epic’s tying claim under Section 1 asks the Court to view the functionalities of the
      App Store separately, rather than as an integrated whole. Moreover, there is not even a tie
      here, because there is no requirement that Epic use IAP (the alleged tied product) in order
      to access Apple’s distribution services (the alleged tying product). If accepted, the
      longstanding limitations on tying liability—an already dubious and deteriorating theory of
      antitrust liability—would evaporate.

      (d)     Epic’s claim for concerted action under Section 1 urges the Court to hold Apple
      liable for concerted restraint in violation of the antitrust laws—the most suspect kind of
      conduct under the Sherman Act—even though there is no concerted action alleged. Epic
      would transform every unilateral course of dealing that includes a purchase contract, terms
      and conditions, or even an invoice into a conspiratorial restraint of competition. There is
      no basis in law for such an expansion of the meaning of concerted action.

5.    The antitrust laws “were enacted for the protection of competition, not competitors.”
      Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 767 n.14 (1984) (quotation marks
      omitted). Far from protecting competition, Epic’s calculated media and legal “Project
      Liberty” campaign—including its surreptitious implementation of an undisclosed “hotfix”
      to intentionally and knowingly deprive Apple of revenue that Epic agreed to pay—arises
      out of its disagreement with the terms of a license agreement with Apple. At bottom, Epic
      is asking this Court to force alternative terms on Apple so that Epic can make more money.
      But Epic’s request would harm other developers and consumers, in addition to imposing
      unprecedented obligations on Apple to open its proprietary systems and engineering to
      third parties.

6.    Apple is among the most innovative, competitive, dynamic, and creative companies in the
      United States, and millions of people benefit from its products and services. Those
      products and services are the result of billions of dollars of investment, in addition to
      substantial time and thought, and represent Apple’s intellectual property. Apple licenses
      that property—including access to iOS, development tools, and other proprietary
      resources—to Epic and other game developers on transparent terms. Those terms are


                                              199

           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 213 of 377




         calibrated to protect the security, privacy, and reliability of iOS devices and their users,
         and do not violate the federal or state antitrust laws.

                           II.    Market Definition (All Epic Counts)2

A.       General Principles

7.       A “threshold step in any antitrust case” is to define the relevant market. FTC v. Qualcomm
         Inc., 969 F.3d 974, 992 (9th Cir. 2020) (citing Ohio v. Am. Express Co., 138 S. Ct. 2274,
         2285 (2018)). “[C]ourts usually cannot properly apply the rule of reason without an
         accurate definition of the relevant market. Without a definition of the market there is no
         way to measure the defendant’s ability to lessen or destroy competition.” Amex, 138 S. Ct.
         at 2285 (quotation marks, alterations, and footnote omitted).

8.       Generally speaking, “[t]he relevant market is the field in which meaningful competition is
         said to exist.” Image Technical Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1202
         (9th Cir. 1997). A “relevant market must include both a geographic market and a product
         market.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018).

9.       It is the plaintiff’s burden to establish the relevant product and geographic markets. See
         Thurman Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d 1369, 1373 (9th Cir. 1989);
         Fount-Wip, Inc. v. Reddi-Wip, Inc., 568 F.2d 1296, 1302 (9th Cir. 1978) (noting that
         plaintiffs bear the “burden of proof” to establish a relevant market). To meet that burden,
         a plaintiff must produce specific evidence supporting the proposed market definition that
         is “relevant to the particular legal issue being litigated.” 5C Philip E. Areeda & Herbert
         Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their Application
         ¶ 533c (4th ed. 2020 supp.); see also Moore v. James H. Matthews & Co., 550 F.2d 1207,
         1218–19 (9th Cir. 1977) (plaintiff failed to establish “the relevant product market” where
         it failed to introduced adequate regarding “the products involved as to price, use, quality,
         and characteristics”); United States v. H & R Block, Inc., 833 F. Supp. 2d 36, 64 (D.D.C.
         2011) (“Courts correctly search for a relevant market—that is a market relevant to the
         particular legal issue being litigated.” (alteration and quotation marks omitted)).

10.      The relevant product market “must encompass the product at issue as well as all economic
         substitutes for the product.” Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045
         (9th Cir. 2008); see also 5C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An
         Analysis of Antitrust Principles and Their Application ¶ 530c (4th ed. 2020 supp.) (“To
         define a market is to identify those producers providing customers of a defendant firm (or
         firms) with alternative sources for the defendant’s product or service.”). “Economic
         substitutes have a ‘reasonable interchangeability of use’ or sufficient ‘cross-elasticity of
         demand’ with the relevant product.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th
         Cir. 2018) (quoting Newcal, 513 F.3d at 1045).

11.      For products to be economic substitutes, they must be “reasonably interchangeable by
         consumers for the same purpose.” United States v. E.I. du Pont de Nemours & Co., 351

 2
      Market definition is addressed in § 4, pages 8–21 of the Joint Elements Submission.


                                                 200

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 214 of 377




       U.S. 377, 395 (1956). “Interchangeability implies that one product is roughly equivalent
       to another for the use to which it is put: while there may be some degree of preference for
       the one over the other, either would work effectively. Queen City Pizza, Inc. v. Domino’s
       Pizza, Inc., 124 F.3d 430, 437 (3d Cir. 1997) (quotation marks omitted). For example, “[a]
       person needing transportation to work could buy a Ford or Chevrolet automobile, or could
       elect to ride a horse or bicycle, assuming those options were feasible.” Id. (quotation marks
       omitted).

12.    A plaintiff cannot ignore economic reality and “arbitrarily choose the product market
       relevant to its claims”; rather, the plaintiff must “justify any proposed market by defining
       it with reference to the rule of reasonable interchangeability and cross-elasticity of
       demand.” Buccaneer Energy (USA) v. Gunnison Energy Corp., 846 F.3d 1297, 1313 (10th
       Cir. 2017) (quotation marks omitted). The proper market “can be determined only after a
       factual inquiry into the commercial realities faced by consumers.” High Tech. Careers v.
       San Jose Mercury News, 996 F.2d 987, 990 (9th Cir. 1993) (quotation marks omitted).

13.    The relevant market must include “the group of sellers or producers who have the actual
       or potential ability to deprive each other of significant levels of business.” Image Technical
       Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1202 (9th Cir. 1997) (quotation marks
       omitted).

14.    Where a defendant presents evidence of substitutability, it is the plaintiff’s burden to rebut
       that evidence to the extent it seeks to exclude products from its proposed market,
       particularly where it proposes a “very narrow definition.” Fount-Wip, Inc. v. Reddi-Wip,
       Inc., 568 F.2d 1296, 1302 (9th Cir. 1978); see also Rodney v. Nw. Airlines, Inc., 146 F.
       App’x 783, 787 (6th Cir. 2005) (stating that the plaintiff “carries the burden of proving that
       no . . . substitutes are available” (citing Int’l Logistics Grp. v. Chrysler Corp., 884 F.2d
       904, 908 (6th Cir. 1989))). The plaintiff must therefore “demonstrat[e] that there are not
       appropriate economic substitutes” for the defendant’s product. Pistacchio v. Apple Inc.,
       No. 20-CV-7034, 2021 WL 949422, at *2 (N.D. Cal. Mar. 11, 2021).

15.    As to geographic markets, “[t]he criteria to be used in determining the appropriate
       geographic market are essentially similar to those used to determine the relevant product
       market.” Brown Shoe Co. v. United States, 370 U.S. 294, 336 (1962). “A geographic
       market is an area of effective competition where buyers can turn for alternate sources of
       supply.” Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484, 1490 (9th
       Cir. 1991) (quotation marks and alteration omitted). “The relevant geographic market for
       goods sold nationwide is often the entire United States.” Heerwagen v. Clear Channel
       Commc’ns, 435 F.3d 219, 228 (2d Cir. 2006).




                                                201

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 215 of 377




B.       Product Market3

         i.      The App Store Is a Two-Sided Transaction Platform

16.      The determination of the relevant product market takes on additional complexity when
         dealing with two-sided platforms. See generally Ohio v. Am. Express Co., 138 S. Ct. 2274
         (2018) (addressing two-sided platforms in the context of antitrust market definition). “[A]
         two-sided platform” is one that “offers different products or services to two different
         groups who both depend on the platform to intermediate between them.” Id. at 2280.

17.      In Ohio v. American Express Co., 138 S. Ct. 2274 (2018), the plaintiffs challenged
         “anti-steering” provisions in Amex’s contracts with merchants, which prohibited
         merchants from compelling or encouraging consumers to use other credit cards with lower
         merchant fees. See id. at 2282–83. The plaintiffs alleged that these provisions were
         anticompetitive in that they resulted in higher merchant fees. See id. at 2283.

18.      To determine the anticompetitive effect of the challenged contractual provisions, the Court
         focused first on the proper market definition. The Court held that “credit-card networks
         are two-sided platforms.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2285 (2018). Amex
         acted as an intermediary between two sides of the credit-card network, with consumers on
         one side (using Amex’s cards and obtaining rewards) and merchants on the other (paying
         a fee to Amex but benefitting from an efficient payment solution and Amex’s network of
         consumers). See id.

19.      The relevant feature of two-sided platforms is that they exhibit “indirect network effects,”
         meaning that “the value of the services” that the platform provides “increases as the number
         of participants on both sides of the platform increases.” Ohio v. Am. Express Co., 138 S.
         Ct. 2274, 2281 (2018). The existence of these network effects requires that platforms “be
         sensitive to the prices that they charge each side,” because they cannot raise prices on one
         side without “risking a feedback loop of declining demand.” Id.

20.      Two-sided transaction platforms are a subset of two-sided platforms. The distinguishing
         characteristic of two-sided transaction platforms is that “they cannot make a sale to one
         side of the platform without simultaneously making a sale to the other.” Ohio v. Am.
         Express Co., 138 S. Ct. 2274, 2280 (2018); see also id. at 2298 (Breyer, J., dissenting)
         (noting that “there are four relevant features of [two-sided transaction platforms]: they (1)
         offer different products or services, (2) to different groups of customers, (3) whom the
         ‘platform’ connects, (4) in simultaneous transactions”).

21.      Two-sided transaction platforms exhibit “pronounced indirect networks effects and
         interconnected pricing and demand,” and are thus “best understood as supplying only one
         product—transactions—which is jointly consumed by [users on both sides of the
         platform].” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2286 & n.8 (2018). The services
         that the platform provides to each side of the platform “are both inputs to this single
         product.” Id. at 2286 n.8.

 3
      Product market definition is addressed in § 4.1, pages 10–20 of the Joint Elements Submission.


                                                 202

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 216 of 377




22.    The Court in Amex explained that credit-card networks were properly understood as a
       two-sided transaction platform because “no credit-card transaction can occur unless both
       the merchant and the cardholder simultaneously agree to use the same credit-card
       network.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2280 (2018). Credit-card networks
       accordingly exhibit indirect network effects—“[a] credit card, for example, is more
       valuable to cardholders when more merchants accept it, and is more valuable to merchants
       when more cardholders use it.” Id. at 2281.

23.    The parties’ economic experts agree that the App Store, like the credit-card networks in
       Amex, is a two-sided transaction platform. FOF ¶ 323.

24.    Just like the credit-card networks in Amex, the App Store “cannot make a sale to one side
       of the platform without simultaneously making a sale to the other,” Ohio v. Am. Express
       Co., 138 S. Ct. 2274, 2280 (2018), because the App Store makes a “sale” to developers
       only when an app is distributed to consumers or consumers initiate a digital transaction on
       the app. In other words, the App Store “facilitate[s] a single, simultaneous transaction”
       between app developers, including game app developers, and iOS users. Id.; FOF ¶ 324.
       Those transactions are valuable for the App Store’s consumers, who obtain high-quality
       apps or in-app products, as well as for developers, who receive revenue or obtain wider
       distribution of their products. FOF ¶ 326.

25.    The App Store also exhibits the “pronounced indirect networks effects” that Amex held are
       common to all two-sided transaction platforms—as more developers offer their apps
       through the App Store, the platform becomes more valuable to consumers, and vice versa.
       FOF ¶ 328. These indirect network effects are evident from Apple’s business model: Apple
       invests substantial resources to provide support to developers, including game app
       developers, to attract and retain them on the App Store ecosystem, while also ensuring that
       consumers remain satisfied by implementing processes to keep the apps on the App Store
       curated, secure, and safe. FOF ¶¶ 330, 334. And the App Store is characterized by
       interconnected pricing and demand, another feature of two-sided platforms. FOF ¶ 507.

26.    Moreover, Apple is “sensitive to the prices that [it] charge[s] each side” of the App Store,
       Ohio v. Am. Express Co., 138 S. Ct. 2274, 2281 (2018), and encourages participation on
       the consumer side of the platform by making their use of the App Store free. Apple directly
       earns revenue through the App Store only from the developer side of the platform.
       Developers are free to select their own monetization strategy and pay Apple a commission
       only for particular transactions that are defined in advance. FOF ¶¶ 48.3–48.5; cf. Amex,
       138 S. Ct. at 2288 (explaining that credit-card networks offer rewards to consumers and
       charge fees to merchants); US Airways, Inc. v. Sabre Holdings Corp., 938 F.3d 43, 56–57
       (2d Cir. 2019) (explaining that travel-booking platforms pay travel agents for each booking
       and collect booking fees from airlines).

27.    The Court previously observed that market definition in this case turns in part on “the
       question of perspective,” and that “there are at least three possible perspectives on the
       relevant market: (1) the consumer who purchases the apps or games, (2) the developer
       who makes the apps or games, and (3) the competing app store or digital marketplace that
       distributes the apps or games.” Dkt. 118 at 20.


                                               203

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 217 of 377




28.    The question of perspective is informed by the Supreme Court’s instruction that
       competition on two-sided transaction platforms “cannot be accurately assessed by looking
       at only one side of the platform in isolation.” Ohio v. Am. Express Co., 138 S. Ct. 2274,
       2287 (2018). “[A]s a matter of law,” therefore, “in a case brought under the Sherman Act
       that involves a ‘two-sided transaction platform,’ the relevant market must always include
       both sides of the platform.” US Airways, Inc. v. Sabre Holdings Corp., 938 F.3d 43, 56–
       57 (2d Cir. 2019); see Am. Express, 138 S. Ct. at 2280–87, 2298 (stating that “in two-sided
       transaction markets, only one market should be defined,” even where the platform offers
       “different products or services to two different groups who both depend on the platform to
       intermediate between them” (quotation marks and alteration omitted)).

29.    The perspective of a competing app store or digital marketplace may be helpful, in some
       contexts, to determine market definition. FOF ¶ 381. The fact that platforms monitor the
       business of their competitors suggests that those platforms understand that consumers see
       those competitors as substitutes. Id.

30.    Accordingly, because the App Store is a two-sided transaction platform, in order to
       determine the scope of the relevant product market within which the App Store operates—
       that is, the kind of transactions relevant to this case—the Court must consider the
       perspectives of consumers and developers. This necessarily follows from Amex’s holding
       that “[e]valuating both sides of a two-sided transaction platform is . . . necessary to
       accurately assess competition.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2287 (2018).

       ii.    The Relevant Product Market Is Digital Game Transactions

31.    In its complaint, Epic has alleged two purportedly distinct product markets—the
       distribution of iOS apps and payment processing for iOS apps. Dkt. 1 ¶¶ 7, 10. As
       discussed below, these are not appropriate product markets as a matter of fact or law. There
       is only one relevant product market applicable to the claims asserted by Epic in this lawsuit:
       digital game transactions between game app developers and consumers of game app
       content (“digital game transactions,” in brief). FOF ¶ 342.

32.    Because the App Store is a two-sided transaction platform, the relevant market “must . . .
       include both sides of the platform.” US Airways, Inc. v. Sabre Holdings Corp., 938 F.3d
       43, 56–57 (2d Cir. 2019). That means that the relevant product for Epic’s antitrust claims,
       and the product that must be evaluated for substitutability, is transactions through the App
       Store—not iOS devices or the App Store itself. And the product market must be tailored
       to Epic’s claims in this case. See Moore v. James H. Matthews & Co., 550 F.2d 1207, 1218
       (9th Cir. 1977). This framework imposes two important considerations for the relevant
       market: (1) the market must encompass platforms other than the App Store, and (2) the
       market must be focused on digital transactions for games, not other types of apps.

33.    As set forth below, Epic ignores these considerations in proposing a product market that
       fails to take into account substitutability by consumers and developers. A product market
       definition that focuses solely on iOS is under-inclusive because it fails to account for the
       multiple platforms through which consumers play and developers make available digital
       game transactions. And a product market definition that focuses on all digital


                                                204

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 218 of 377




       transactions—without regard to subject matter or purpose—is over-inclusive because not
       all digital transactions are substitutable for one another. For example, a download of a
       yoga app is not a reasonable substitute for a purchase of in-game content on Candy Crush
       Saga. The relevant product market thus is digital game transactions across all competing
       platforms.

              a.      The Relevant Market Includes All Digital Transaction Platforms, Not
                      Just iOS

34.    The relevant market in this case must include digital transactions on other platforms, not
       just iOS.

35.    The relevant market must include “all sellers or producers who have actual or potential
       ability to deprive each other of significant levels of business.” Thurman Indus., Inc. v. Pay
       ‘N Pak Stores, Inc., 875 F.2d 1369, 1374 (9th Cir. 1989). Identifying such sellers or
       producers is critical, because “a threshold step in any antitrust case is to accurately define
       the relevant market, which refers to the area of effective competition.” FTC v. Qualcomm
       Inc., 969 F.3d 974, 992 (9th Cir. 2020) (quotation marks omitted).

36.    In defining the relevant product market, the relevant inquiry is whether digital transactions
       on other platforms provide alternatives to the App Store, not whether consumers or
       developers prefer one platform over another. Courts have accordingly rejected product
       market definitions as unduly narrow where they are based on a particular mode of
       distributing a product. See, e.g., Thurman Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d
       1369, 1377 (9th Cir. 1989) (rejecting argument that goods and services sold at “home
       centers” comprise a separate product market because there was no evidence that
       “consumers are unwilling to patronize a variety of retailers other than home sellers” in
       satisfying their home improvement purchase needs); Westman Comm’n Co. v. Hobart Int’l,
       Inc., 769 F.2d 1216, 1220–21 (10th Cir. 1986) (“[T]he fact that ‘one-stop distribution’ is
       an effective way or even superior way to compete does not mean that the relevant market
       is limited to those who use that method of competition.”). Thus, “the mere preference for
       one form of delivery over another does not create separate markets for the same product
       delivered one way as opposed to another.” PepsiCo, Inc. v. Coca-Cola Co., 114 F. Supp.
       2d 243, 250 (S.D.N.Y. 2000).

37.    A product market that focuses solely on iOS without considering these other platforms is
       under-inclusive because it does not include all digital game transactions that are reasonably
       interchangeable to consumers and developers. See, e.g., Big Bear Lodging Ass’n v. Snow
       Summit, Inc., 182 F.3d 1096, 1105 (9th Cir. 1999) (dismissing antitrust claim where the
       plaintiff failed to allege “there are no other goods or services that are reasonably
       interchangeable”); Spindler v. Johnson & Johnson Corp., No. 10-CV-1414, 2011 WL
       12557884, at *2 (N.D. Cal. Aug. 1, 2011) (the product market “must encompass the
       product at issue well as all economic substitutes for the product”).

38.    Developers offer their apps and the associated in-game content across multiple transaction
       platforms, and consumers execute digital game transactions across multiple platforms,
       expanding the “area of effective competition” far beyond simply iOS. FOF ¶¶ 351–76.


                                                205

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 219 of 377




       Apple thus faces competition from the numerous alternative means of facilitating game
       transactions, all of which must be considered in defining the scope of the product market.
       This competition is apparent from both the consumer perspective and the developer
       perspective.

39.    First, from the consumer perspective, the App Store competes with other game transaction
       platforms. Most modern smartphone users have access to a variety of different devices,
       such as laptops, desktop computers, tablets, smart TVs, and game consoles. FOF ¶¶ 358–
       62. These devices can each be used to access apps, and as particularly relevant here, to
       access game apps and engage in digital game transactions. FOF ¶ 363.

40.    Indeed, consumers can choose which devices to use for playing games and making game
       app purchases depending on the situation. While an iPhone user is waiting for the bus in
       the morning, for example, she might decide to play a session of Fortnite on her phone for
       a few minutes. Or she might instead use a mobile gaming device (such as the Nintendo
       Switch) or a non-iOS tablet for the same purpose. That same iPhone user, arriving home
       at night, might choose to play Fortnite or Halo on a game console or PC—or she might
       purchase a new game altogether. She might choose instead to play World of Warcraft on
       her PC or buy some in-game currency. Or she might purchase some levels in Candy Crush
       Saga and play them on her iPhone. In all circumstances, Apple and the App Store have to
       compete with other game app platforms for consumer time and purchases.

41.    A survey conducted by one of Apple’s experts revealed that many consumers of game apps
       do in fact own multiple devices and have access to multiple game platforms that are
       reasonably interchangeable. For instance, 81% of App Store users regularly use a device
       besides their iOS device, and 41% of them regularly use a game console or handheld game
       device. FOF ¶ 361. The same survey showed that, with respect to consumers who used
       iOS to play Fortnite, 94% regularly used or could have used game consoles or handheld
       game devices in the last twelve months. FOF ¶ 365. Epic’s user data demonstrates a
       similar point: between March 2018 and July 2020, 35.9% of users who played Fortnite on
       iOS devices also played Fortnite on another device. FOF ¶ 367.

42.    Consumers do not just have access to multiple devices; they actually transact across those
       devices and platforms.



       Consumers also engage in Fortnite transactions across a number of platforms, with the
       PlayStation 4 generating 46.8% of total Fortnite revenues from March 2018 through July
       2020 and Xbox One generating the second-highest share of revenues at 27.5%. FOF ¶ 369.
       iOS ranked fifth among all Fortnite-accessible platforms in terms of revenue, with just
       7.0% of total revenue. Id.

43.    The launch of Fortnite on the Nintendo Switch in June 2018 provides an illustrative case
       study of how consumers readily substitute between game transaction platforms. Apple’s
       expert, Professor Hitt, analyzed the dataset of consumers who, in June 2018, accessed
       Fortnite on both iOS and Nintendo Switch, and found that after the Nintendo Switch was


                                              206

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 220 of 377




       introduced in June 2018, there was significant decrease in the percentage of time these
       consumers spent playing Fortnite on iOS, as well as a significant percentage decrease in
       the revenue generated by these consumers through purchases made on iOS. FOF ¶¶ 373–
       74. These data demonstrate that consumers view the various game app platforms as
       substitutable, switching the platform through which they make purchases as new entrants
       join the market.

44.    More recently, consumers are beginning to have new alternatives for digital transactions
       for game apps that do not even require access to a second device. Several online,
       cloud-based streaming game platforms have begun to emerge, including Google Stadia,
       Nvidia GeForce Now, PlayStation Now, Microsoft Xbox Cloud Gaming, and Amazon’s
       Luna. FOF ¶¶ 245–245.5. These platforms are accessible through a web browser
       (including, for example, Safari) and allow consumers to play games directly on the
       platform rather than downloading the game to a particular device. Id. Fortnite is expected
       to soon be available on Nvidia GeForce Now for iOS users, thus giving iOS users an
       alternative way to play Fortnite that does not require a second device. FOF ¶ 350.

45.    It bears emphasis that the alternative of playing games through the Safari web browser has
       always been available to consumers. When the iPhone was first launched, Apple
       emphasized to developers that they could create web apps for consumers. FOF ¶¶ 28–28.4.
       Even today, Apple’s agreements remind developers that “there is always the open
       Internet.” FOF ¶ 529.2. Thus, no game app developer must go through the App Store in
       order to distribute game apps to iOS users, because all developers are free to offer their
       games as web apps, accessible through the Safari web browser.

46.    Second, from the developer perspective, there also is robust competition with the App
       Store. Developers, similar to consumers, can choose to use many different platforms on
       many types of devices to distribute their apps. FOF ¶ 352. A large share of iOS developers,
       for instance, also create games for Google Play, and of the top 100 game apps by estimated
       revenue, ninety-nine appear on both platforms. Id. Game app developers also regularly
       distribute their apps through the Microsoft Store, Amazon App Store, Nintendo eShop, and
       PlayStation Store, or even through their own websites. FOF ¶ 353.

47.    One reason for this developer cross-pollination is that developing games for a broad set of
       platforms has been made substantially easier by new technologies and evolving game
       developer tools. FOF ¶ 354. Epic itself distributes Fortnite on all the major game app
       platforms and apparently views the platforms as substitutable, because it has encouraged
       users who could no longer play on iOS following Fortnite’s removal from the App Store
       to play on other platforms. FOF ¶¶ 355–355.4. Epic has even benefited from the
       competition among game app platforms by, for example, obtaining marketing support from
       Apple that had benefits for its other platforms. FOF ¶ 356.

48.    Competition for developers across platforms is evidenced by the fact that the highest
       commission rate Apple charges—30%—for digital game transactions matches the
       commission charged by the other major game app platforms. FOF ¶ 472. And, like Apple,
       many of the other platforms also offer discounts for subscriptions or small businesses, as
       Apple does. FOF ¶ 474. Google, for example, recently announced that it will charge a


                                              207

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 221 of 377




       15% commission for the first $1 million in revenue that a developer makes, a similar policy
       to the one Apple adopted just months ago. FOF ¶ 166. Google’s near-replication of a
       discount offered by Apple is clear evidence of competition for developers. Although Epic
       points to some small market outliers in an attempt to show that a 30% commission is
       supracompetitive, there is no serious question that the major platform operators who
       provide access to the largest number of consumers generally charge a base 30%
       commission (which Apple, in certain circumstances, reduces to 15%).

49.    This cross-platform competition is apparent from the fact that Fortnite was successful long
       before it ever launched on iOS. FOF ¶ 355.1. And even as Fortnite continues to earn Epic
       billions of dollars each year, purchases on iOS comprise only a small fraction of the total
       amount of revenue Fortnite brings in—Epic is able to reach the majority of its existing
       customer base through platforms other than the App Store. FOF ¶ 369. Even after its
       removal from the App Store, Fortnite still offers a highly profitable revenue stream for
       Epic. FOF ¶ 517.2. Thus, even as it claims in this lawsuit that the App Store constitutes
       its own discrete market, Epic has long treated the App Store as but one of several alternative
       means through which users can download Fortnite and play with their friends across a
       multitude of platforms.

50.    Developers can and do make decisions about which platform(s) to distribute their apps
       through and are sensitive to factors such as the commission rate on the platform, the
       technical capabilities of the device(s) on which a platform is available, the available
       developer tools, the number of consumers on the platform, the amount consumers on that
       platform are expected to spend, and other services offered by the platform. And even if
       developers do not move entirely away from a platform based on these factors, they may
       allocate marketing and game development efforts across platforms differently based on
       these factors. Indeed, Epic has done just that, focusing first on its Fortnite iOS launch
       before devoting resources to the launch of Fortnite on Android. FOF ¶ 382.

51.    Epic’s implementation of Project Liberty demonstrates the competition for developers.
       Epic executed Project Liberty knowing that it would likely lead to Fortnite’s removal from
       the App Store, and Epic’s co-founder has acknowledged as much in this litigation. FOF
       ¶ 294. Yet Epic went forward anyway, despite the fact that nothing would have stopped it
       from bringing this lawsuit while remaining in compliance with the DPLA and keeping
       Fortnite on the App Store. And after Fortnite was removed from the App Store (as Epic
       knew it would be), Epic ran advertisements explaining that iOS Fortnite players could
       move to other platforms to continue playing the latest version of Fortnite. FOF ¶ 304.
       Epic’s own conduct thus demonstrates that it views iOS as interchangeable with other
       platforms—it would rather not be on the App Store at all and earn no revenue, than be on
       the App Store and pay Apple a 30% commission.

52.    Moreover, many developers—including Epic—specifically develop their games to be
       compatible across platforms and enable cross-platform play. FOF ¶¶ 165.1, 249.2. That
       means that a player who downloads a game like Fortnite on his iPhone and creates an
       account can also play using that same account (and all of the features purchased or
       unlocked for that account) on any other platform to which he has access. FOF ¶¶ 249.2,
       255.1. Thus, if a user has already downloaded a game on his iPhone, Apple still must


                                                208

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 222 of 377




       compete with other platforms in terms of persuading that consumer to use the App Store—
       as opposed to the numerous other game app platforms—to make purchases that will
       enhance the user’s playing experience across all platforms. This competition is effective
       in part because, as noted above, most iOS users already have access to other devices. FOF
       ¶ 358.

53.    Epic has maximized this cross-elasticity through the concept of a “cross-wallet.” FOF
       ¶¶ 367–415. Not only can Fortnite players use the features and upgrades they purchase on
       one platform for play on other platforms too, but they also can purchase Epic’s
       “currency”—V-Bucks—on one platform and use them on another. FOF ¶ 367. And in
       fact, an iOS Fortnite player does not even have to have access to anything other than an
       iPhone to utilize this cross-wallet feature—the player can navigate to EGS on Safari and
       purchase V-Bucks directly from Epic, then use those V-Bucks on his iOS Fortnite game to
       buy in-game features and upgrades without ever transacting through Apple. Id.

54.    Third, the perspective of market participants also supports this market definition. Apple
       views the App Store as competing directly with other game transaction platforms—like
       Google Play, the Nintendo eShop, and Steam—for both consumers and developers. FOF
       ¶¶ 379–80. For instance, a 2017 Apple presentation identified Google Play as a competitor.
       FOF ¶ 238. And in 2009, Apple executives discussed the PSP Go (a mobile console) as a
       “key competitor” to the iPhone. FOF ¶ 240. This focus is reflective of the fact that
       consumers see the App Store as reasonably interchangeable with other transaction
       platforms.

55.    Once Apple introduces evidence of interchangeability—as it has done here—it is Epic’s
       burden to “rebut” that showing with evidence demonstrating that the products are not
       interchangeable. Fount-Wip, Inc. v. Reddi-Wip, Inc., 568 F.2d 1296, 1302 (9th Cir. 1978);
       see also United States v. Sabre, 452 F. Supp. 3d 97, 142 (D. Del. 2020) (noting that where
       the defendant has introduced evidence that a product should be part of the relevant market,
       “the burden is on the [plaintiff] to show that [that product] is not part of the
       relevant . . . market” (emphasis added)).

56.    That is because market definition is an element of Epic’s claims, and as a matter of law,
       the relevant product market “must encompass the product at issue as well as all economic
       substitutes for the product.” Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045
       (9th Cir. 2008); see also Pistacchio v. Apple Inc., No. 20-CV-7034, 2021 WL 949422, at
       *1 (N.D. Cal. Mar. 11, 2021) (same). “Including economic substitutes ensures that the
       relevant product market encompasses the group or groups of sellers or producers who have
       actual or potential ability to deprive each other of significant levels of business.” Hicks v.
       PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018) (quotation marks omitted).

57.    Where a “plaintiff fails to define its proposed relevant market with reference to the rule of
       reasonable interchangeability and cross-elasticity of demand . . . the relevant market is
       legally insufficient.” Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 436
       (3d Cir. 1997).




                                                209

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 223 of 377




58.    If Epic cannot rebut the evidence showing that other transaction platforms are reasonably
       interchangeable with the App Store, then any market definition in this case that excludes
       those platforms is “legally insufficient.” Queen City Pizza, Inc. v. Domino’s Pizza, Inc.,
       124 F.3d 430, 436 (3d Cir. 1997). Indeed, this Court has recently recognized in a related
       antitrust suit against Apple that a plaintiff’s claim must fail if it has not demonstrated “that
       there are not appropriate economic substitutes.” Pistacchio v. Apple Inc., No.
       20-CV-7034-YGR, ECF No. 61, at 3 (N.D. Cal. Mar. 11, 2021).

59.    Epic has not rebutted the evidence showing that transactions executed on other platforms
       are reasonably interchangeable with those executed on the App Store. The fact there are
       minor differences between various platforms—for example, some are for mobile use, and
       some allow for higher graphics quality—is not sufficient to rebut the substantial evidence
       of interchangeability of transactions among those platforms. Some platforms—Android
       app stores, non-iOS tablets, and the Nintendo eShop for the Nintendo Switch—are for
       mobile use and thus transactions executed on those platforms are clearly interchangeable
       with those on the App Store. Other platforms—non-portable game consoles and PCs,
       including Macs—do not offer transactions for execution on mobile devices but offer other
       advantages to consumers, and thus transactions executed on those platforms also are
       economic substitutes for digital game transactions on iOS. And the new online game
       streaming services described above promise to provide additional substitutes, including for
       iOS users.

60.    Minor differentials in price or latency, or an additional step to access (such as having to
       subscribe to a service) does not mean a product is not interchangeable. Even “significant
       price differences do not always indicate distinct markets.” AD/SAT, Div. of Skylight, Inc.
       v. Associated Press, 181 F.3d 216, 228 (2d Cir. 1999); see also Allen-Myland, Inc. v. Int’l
       Bus. Machs. Corp., 33 F.3d 194, 206 (3d Cir. 1994) (“Interchangeability implies that one
       product is roughly equivalent to another for the use to which it is put; while there may be
       some degree of preference for the one over the other, either would work effectively.”); 5E
       Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
       and Their Application ¶ 562c (4th ed. 2020 supp.) (“Products can be near-perfect
       substitutes even when their prices or qualities differ.”); Trial Tr. 2296:24–2297:2 (Cragg)
       (Dr. Cragg conceding that products to not need to be perfect substitutes to be in the same
       market). There is no evidence here of an even a moderate price difference, left along a
       significant one, among the numerous alternative platforms for digital game transactions.

61.    Far from showing an absence of interchangeability, the evidence demonstrates that
       competition is working precisely as economic principles anticipate. Apple removed
       Fortnite from the App Store in August 2020 because of Epic’s willful breach. FOF ¶ 301.
       By the time trial in this case begins, Nvidia GeForce Now expects to make Fortnite
       available to all iOS users on their iOS devices via its online game streaming service. FOF
       ¶ 350. In just a few months, the market has already reacted to the removal of Fortnite from
       the App Store and developed an alternative, confirming that the market, and not the
       judiciary, is the best mechanism to provide consumers alternatives to the App Store.

62.    That web apps may be less convenient in some respects or that some consumers might
       prefer to play games on a portable device rather than on a PC is irrelevant. “[W]here there


                                                 210

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 224 of 377




       are market alternatives that buyers may readily use for their purposes, illegal monopoly
       does not exist merely because the product said to be monopolized differs from others. If it
       were not so, only physically identical products would be a part of the market.” United
       States v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 394 (1956). What matters is
       whether consumers have alternatives to the narrower product market the plaintiff seeks to
       define, and the undisputed evidence here shows that they do. Epic has failed to “carr[y]
       the burden of proving that no . . . substitutes are available.” Rodney v. Nw. Airlines, Inc.,
       146 F. App’x 783, 787 (6th Cir. 2005).

63.    Accordingly, the product market here extends to all transaction platforms that facilitate
       digital transactions between developers and consumers of game apps.

              b.      The Relevant Market Is Limited to Digital Transactions for Games

64.    The product market must be defined as game transactions, not all app transactions.

65.    “The outer boundaries of a product market are determined by the reasonable
       interchangeability of use or the cross-elasticity of demand between the product itself and
       substitutes for it.” Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962). Where
       products are not interchangeable, they are not part of the same product market. See, e.g.,
       Golden Gate Pharmacy Servs., Inc. v. Pfizer, 433 F. App’x 598, 599 (9th Cir. 2011)
       (holding that the “pharmaceutical industry” was not a relevant product market because
       there were no facts alleged showing that all pharmaceutical products were
       interchangeable).

66.    The principal complaint by the sole plaintiff in this lawsuit (Epic Games, Inc.) is its
       purported inability to reach iOS users with its products, i.e., Fortnite and other game apps,
       and the relevant market thus is appropriately defined is digital transactions for game apps.
       Epic is a developer of game apps, FOF ¶ 248, and the antitrust claims it asserts focus almost
       exclusively on Fortnite (a game), Dkt. 1 ¶ 16, and the Epic Games Store, described by Epic
       as “a digital video game storefront through which gamers can download various games,
       some developed by Epic, and many offered by third-party game developers,” id. ¶ 27. The
       outer boundaries of the product market in this case are clear, and stop at the edges of the
       game app transaction market. There is no evidence that digital transactions in game apps
       are interchangeable with digital transactions in non-game apps. FOF ¶¶ 343–50. To the
       contrary, game apps are a discrete subset of the wide variety of apps offered by Apple
       through the App Store, and they generally are not substitutable with other apps.

67.    From the consumer perspective, transactions in game apps are interchangeable with other
       digital game transactions, but not with (for example) transactions in weather or news apps.
       FOF ¶ 345. Game apps are even segregated on platforms like the App Store from other
       apps, usually in a standalone “Games” tab, to cater to consumers who are interested in
       using the App Store for games. FOF ¶¶ 344.1–344.3. Moreover, there are specialized
       marketplaces for games and game transactions, some of which reside on special devices.
       FOF ¶ 349. Some platforms—like the Sony PlayStation and its PlayStation Store, or Valve
       and Steam for desktops/laptops—focus exclusively on games and game transactions. FOF
       ¶¶ 349–349.3. A consumer dissatisfied with his experience on the App Store thus can turn


                                               211

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 225 of 377




       to these other platforms to seek out an alternative digital-transaction experience for game
       apps, but cannot use those same alternatives for other types of apps. Accordingly, digital
       game transactions have “characteristics peculiar to [them] rendering [them] generally
       noncompetitive” with other app transactions. Brown Shoe Co. v. United States, 370 U.S.
       294, 326 (1962).

68.    From the developer perspective, developers that develop game apps, including Epic itself,
       tend to specialize in the development of game apps, not apps in general. FOF ¶ 347.
       Developers that develop game apps for the App Store derive over 88% of their revenue
       from the App Store from game apps that they distribute, meaning that less than 12% of
       their revenue comes from other, non-game apps. Id. At the same time, non-game apps
       may be subject to other new technologies, such as wearable devices (e.g., Fitbit), that may
       not affect game apps. FOF ¶ 350.

69.    Epic’s expert incorrectly contends that Apple has focused exclusively on the fact that the
       plaintiff here, Epic, is in the business of game apps as the basis for Apple’s definition of
       the market. In fact, Apple has not centered its market definition on Epic. Rather, Apple
       has analyzed the interchangeability of digital game transactions with transactions for other
       types of apps, and analyzed the relevant market characteristics. Epic ignores the many
       reasons why digital game transactions on iOS are economically interchangeable with other
       digital game transactions, but not with transactions for other apps, all detailed above.

70.    In any event, market definition must be tailored to the legal claims raised by the plaintiff.
       See 5C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
       Principles and Their Application ¶ 533c (4th ed. 2020 supp.) (a market must be “relevant
       to the particular legal issue being litigated”). In Amex, for example, the relevant market
       was the two-sided market for credit-card transactions, because the plaintiffs alleged that
       Amex had unreasonably restrained trade in that market to better compete against other
       credit card companies. Ohio v. Am. Express Co., 138 S. Ct. 2274, 2287 (2018). But of
       course credit card companies also compete with banks that issue credit cards—credit card
       companies want their consumers to purchase goods and services on credit rather than
       through a bank-issued debit card, and have to therefore offer competitive incentives to
       encourage consumers to do so. In a different case, thus, the relevant market might be
       defined more broadly. See also 5C Areeda & Hovenkamp, supra, ¶ 533c (explaining that
       various markets “may be relevant to the consideration of some antitrust violation, but the
       court must choose one or the other judge” the case at hand).

71.    It is legally irrelevant to market definition that Epic’s affiliates offer products and services
       other than game apps (or a game app store). For example, Epic Games International S.à.r.l.
       (“Epic International”) produces Unreal Engine, a graphics engine that Epic International
       licenses to other developers for use in creating games, videos, and animations. FOF ¶ 250.
       But Epic International is not a plaintiff in this lawsuit, and therefore its products (and the
       markets in which they compete) are irrelevant. Moreover, Unreal Engine is not an app of
       any kind, and Epic has never sought to distribute it to iOS users through the App Store or
       otherwise. It is a software tool that developers use (and pay Epic International a license
       fee for using) to develop their own products. Id.; see also infra § III.D.i (¶¶ 544–53). A
       parent company’s injuries are ultimately “derivative of those suffered by [its] subsidiaries,”


                                                 212

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 226 of 377




       and provide no causal link between the defendants’ acts and the parent’s injury. Sun
       Microsys., Inc. v. Hynix Semiconductor, Inc., 608 F. Supp. 2d 1166, 1190 (N.D. Cal. 2009).
       Courts have repeatedly declined to extend the “single enterprise” theory for antitrust
       defendants announced by the Supreme Court in Copperweld Corp. v. Indep. Tube Corp.,
       467 U.S. 752, 771 (1984) to parent companies attempting to sue for injuries to their
       subsidiaries. See, e.g., In re Domestic Drywall Antitrust Litig., No. 15-CV-1752, 2019 WL
       3098913, at *5–6 (E.D. Pa. July 15, 2009); Sun Microsys., 608 F. Supp. 2d at 1186.

72.    A different plaintiff facing a different type of competitive injury may very well
       (appropriately) allege a different type of market. And a government plaintiff may proceed
       under a broader market in an effort to combat all alleged anticompetitive effects, or may
       offer several alternative markets. But Epic’s claims—the only claims at issue in this suit—
       are focused on the competitive injury to Epic and its consumers, and what Epic complains
       about is the allegedly anticompetitive effects of Apple’s conduct on its ability to distribute
       its games (in particular, Fortnite) to iOS users, and its ability to execute digital transactions
       for those users.

73.    Epic’s contention that this approach is unworkable and arbitrary is incorrect—Epic brings
       this suit in its own capacity, not as part of a class action (which it opted out of) or as a
       representative of the public interest. Epic can thus assert only harm accruing to it, not to
       the market participants. Epic “lack[s] standing to seek—and the district court therefore
       lacks authority to grant—relief that benefits third parties.” McKenzie v. City of Chicago,
       118 F.3d 552, 555 (7th Cir. 1997). If there is competition with respect to the market in
       which Epic operates (i.e., digital game transactions), then Epic has suffered no antitrust
       injury—whether or not there is a lack of competition in some other market.

               c.      Epic Has Failed to Prove a Single Market for “iOS App Distribution”

74.    Epic’s proposed market definition of a single market for “iOS App Distribution” rests on
       the counterfactual that game and non-game digital transactions face similar competitive
       conditions.

75.    The technical term for what Epic attempting to do is “clustering,” in which two distinct
       product markets facing similar “competitive conditions” may be analyzed together as a
       matter of “administrative convenience.” ProMedica Health Sys., Inc. v. FTC, 749 F.3d
       559, 565–66 (6th Cir. 2014) (quotation marks omitted). “The rationale for clustering
       nonsubstitutable goods into a single market must be regarded as a severe exception to
       ordinary market definition criteria, which define markets in terms of substitutability.” 5E
       Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
       and Their Application ¶ 565c (4th ed. 2020 supp.)

76.    Epic’s expert, Dr. Evans, has disclaimed any attempt to define a cluster market. Nor could
       Epic establish that digital game transactions and other types of digital transactions should
       be “clustered” for analytical purposes. See generally, Herbert Hovenkamp, Digital Cluster
       Markets (Working Paper 2021), https://ssrn.com/abstract=3820062.




                                                 213

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 227 of 377




77.    The “critical question that must be answered when determining whether a particular
       product should be included in a cluster market” is: ‘are the items subject to the same
       competitive conditions?” FTC v. Staples, Inc., 190 F. Supp. 3d 100, 123 (D.D.C. 2016).
       “Most fundamentally, goods cannot be clustered unless there is a sufficient basis for
       inferring that the defendant has the required degree of market power over each of the goods
       in the cluster.” 5E Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
       Antitrust Principles and Their Application ¶ 565c (4th ed. 2020 supp.) (emphasis added).
       For example, in United States v. Philadelphia National Bank, 374 U.S. 321 (1963), the
       Supreme Court held that certain commercial banking services could be clustered for
       analytical purposes, but only after independently analyzing each service’s lack of
       interchangeability with comparable non-bank offering. See id. at 356–57. That is the
       standard Epic would have to satisfy in order to justify a clustered market encompassing
       both game and non-game digital transactions.

78.    Game and non-game digital transactions cannot be clustered in the same relevant market
       because the competitive alternatives available to game developers and consumers who
       engage in digital game transactions are from those available to other app developers and
       consumers. As the evidence demonstrates, a consumer who wishes to execute digital game
       transactions can do so on many different platforms. FOF ¶¶ 358–63. And as discussed
       above, see supra § II.B.ii.b (¶ 67), games are recognized by transaction platforms as a
       discrete type of offering, usually listed under a separate tab. There are many differences
       between game and non-game transactions, explored below, that make clustering
       inappropriate.

79.    Importantly, “[t]he rationale for clustering should . . . disappear[] as soon as it [is] clear
       that the defendant’s market position varie[s] from item to item in the proposed cluster.”
       5E Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
       Principles and Their Application ¶ 565c (4th ed. 2020 supp.). And here, the evidence
       shows more than good reason for doubting that competitive conditions for digital game
       transactions and other digital transactions are similar.

       iii.    The App Store Does Not Constitute a Single-Brand Aftermarket

80.    In its Complaint, Epic proposed two variants of an iOS-only market: (1) the “iOS App
       Distribution Market” and the “iOS In-App Payment Processing Market.” Dkt. 1 ¶¶ 51–57,
       109–18. As the Court has previously recognized, “[c]ourts have expressly cautioned
       against such a narrowing of the relevant market definition.” Dkt. 118 at 16 (citing United
       States v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 392–93 (1956)).

81.    Following entry of the preliminary injunction order, Epic altered its proposed product
       market definition. Without seeking leave to amend its Complaint, Epic contended (through
       service of an expert report) that smartphone operating systems (like iOS and Android)
       compete in a “foremarket,” and that consumers are thereafter locked into an “aftermarket”
       for the distribution of apps through each of those operating systems.




                                                214

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 228 of 377




82.      Epic did not allege in its Complaint the existence of a “foremarket” for operating systems
         or an “aftermarket” for app distribution services. See generally Dkt. 1. Indeed, neither of
         those terms appears anywhere in its Complaint.

83.      A plaintiff’s failure to plead a cognizable market is a legal defect that justifies dismissal.
         See Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 436–37 (3d Cir. 1997).
         The Court would be justified in simply disregarding Epic’s new “aftermarket” theory as
         improperly pleaded and dismissing the case for failure to plead a cognizable market. See
         5C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
         Principles and Their Application ¶ 531f (4th ed. 2020 supp.) (“If an antitrust complaint
         requires proof of a relevant market the plaintiff must allege such a market in its
         complaint . . . .”).

84.      The “aftermarket” theory was surfaced by Epic for the first time in an expert report served
         (but not filed with the Court) on February 16, 2021. Expert discovery closed on March 31,
         2021, and Apple filed its proposed findings of fact and conclusions of law a week later, on
         April 7, 2021. Apple timely objected to Epic’s new “aftermarket” theory of market
         definition as beyond the pleadings in its Proposed Conclusions of Law. See Fed. R. Civ.
         P. 15(a).4

85.      Epic never sought leave to amend its complaint to plead a new theory of market definition.
         On the contrary, Epic expressly represented to the Court that it would not be amending its
         complaint. See Hr’g Tr. 8:14 (Sept. 28, 2020).

86.      Epic had ample time to develop its legal theories before filing its Complaint. As explained
         further below, Epic commenced “Project Liberty” in 2019, and retained the law firm of
         Cravath, Swaine & Moore at that time. FOF ¶ 272. Epic thereafter instituted a coordinated
         legal, marketing, and public relations campaign culminating with the triggering of the
         “hotfix” in July 2020 and the filing of the Complaint in this action immediately thereafter.
         FOF ¶¶ 274–300.

87.      In these circumstances, there is no basis for allowing Epic to amend its Complaint to
         include new theories of market definition. Rather, Epic must proceed to trial on the market
         definitions it proposed in its Complaint. As noted, there is no “aftermarket” theory pleaded
         in the Complaint, and Epic has failed entirely to prove the theory of market definition it
         did offer in the Complaint. All of its claims fail for that reason alone.

88.      Even if the Court were inclined to allow Epic to amend its Complaint at this late date, and
         literally on the eve of trial, such an amendment would be futile because Epic’s aftermarket
         theory is untenable as a matter of law, as explained below.

89.      Epic attempts to fit its market definition into the facts presented in Eastman Kodak Co. v.
         Image Technical Servs., Inc., 504 U.S. 451 (1992), claiming there is a foremarket for iOS
         operating systems and an aftermarket for iOS App Distribution. But, as explained below,

 4
      The Court directed the parties not to file motions in limine before trial. Hr’g Tr. 18:2 (Mar. 1,
      2021).


                                                  215

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 229 of 377




       Epic’s reliance on Kodak disregards the nature of the two-sided transaction platform that
       all parties agree is at issue here and seeks to extend the limited circumstances presented in
       Kodak in ways no court has sanctioned before.

90.    Epic’s decision to rest its entire case on a single-brand aftermarket theory amounts to an
       implicit concession that well-established, mainstream principles of antitrust law do not
       support Epic’s proposed market definition. Rather, Epic must rely on exceptions upon
       exceptions, seeking refuge in the smallest and furthest corners of antitrust law, and pushing
       the boundaries of market definition far beyond what prior cases have accepted. If Epic
       cannot prevail on its new “aftermarket” theory, all of its claims are barred at the threshold
       of proving a cognizable market definition. And Epic cannot prevail on that theory.

              a.      There Is No Relevant or Cognizable Foremarket

91.    Any foremarket for smartphone operating systems is irrelevant. Epic agrees that the App
       Store constitutes a two-sided transaction platform, and the Supreme Court has directed that
       two-sided transaction platforms must be understood as “supplying only one product—
       transactions.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2286 n.8 (2018). The relevant
       question is thus not whether other devices are functionally equivalent to an iPhone (or offer
       an operating system functionality equivalent to that of iOS), but rather whether other
       platforms are reasonably interchangeable for the product at issue, that is, digital
       transactions for game apps. As set forth above, other platforms do act as substitutes for the
       App Store in the facilitation of digital transactions for game apps. Substitution of the
       physical device through which these platforms can be accessed is irrelevant because, as
       noted above, the great majority of iOS users actually have access to multiple devices that
       offer a variety of alternative platforms for digital transactions. FOF ¶¶ 358–63.

92.    Moreover, there is no foremarket for smartphone operating systems. Apple does not sell
       “smartphone operating systems.” FOF ¶ 393. Rather, it sells devices—like the iPhone and
       the iPad—that run on the proprietary iOS operating system and include many integrated
       features, such as the App Store. Id. As relevant here, there is no market in which
       consumers can purchase iOS for use on other devices—neither consumers nor developers
       pay an explicit price for operating systems, as Dr. Evans concedes. FOF ¶ 394.

93.    There is vigorous competition in the market for smartphones, which is what Apple actually
       sells. FOF ¶ 394.2. Dr. Evans’ attempt to artificially separate devices and operating
       systems ignores the market reality that when consumers purchase mobile devices, such as
       an iOS device or a Samsung device, they receive the entire bundle associated with the
       devices, including an operating system like iOS or Android. FOF ¶ 393.

94.    Even if operating systems could constitute a foremarket, Epic’s market definition is too
       narrow because it excludes operating systems for tablets. FOF ¶ 395. Both iPhones and
       iPads use the App Store to facilitate digital transactions. Id. Developers who want to
       distribute apps through the App Store can use the same tools to create apps for iPhones and
       iPads, and most apps on the App Store can be downloaded on either an iPhone or an iPad.
       Id. Epic’s erroneous omission of tablets is significant because there are many operating




                                               216

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 230 of 377




        systems available for tablets besides iOS and Android. FOF ¶ 242. Thus Epic’s “duopoly”
        theory has no merit, even on its own terms.

               b.      iOS App Distribution Does Not Constitute a Single-Brand Aftermarket

95.     Even if operating systems constituted a cognizable foremarket, Epic’s single-brand
        aftermarket for distribution of iOS apps is legally untenable.

96.     The Supreme Court has stated that “in some instances one brand of a product can constitute
        a separate market.” Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 482
        (1992). But those circumstances are exceedingly limited—“[i]n general, a manufacturer’s
        own products do not themselves comprise a relevant product market. . . . [A] company does
        not violate the Sherman Act by virtue of the natural monopoly it holds over its own
        product.” Apple Inc. v. Psystar Corp., 586 F. Supp. 2d 1190, 1198 (N.D. Cal. 2008)
        (quotation marks omitted). Indeed, “[a] single brand is never a relevant market when the
        underlying product is fungible.” 5E Philip E. Areeda & Herbert Hovenkamp, Antitrust
        Law: An Analysis of Antitrust Principles and Their Application ¶ 563d (4th ed. 2020
        supp.).

97.     In fact, “[i]t is an understatement to say that single-brand markets are disfavored. From
        nearly the inception of modern antitrust law, the Supreme Court has expressed skepticism
        of single-brand markets.” In re Am. Express Anti-Steering Rules Antitrust Litig., 361 F.
        Supp. 3d 324, 343 (E.D.N.Y. 2019); see also Apple Inc. v. Psystar Corp., 586 F. Supp. 2d
        1190, 1198 (N.D. Cal. 2008) (“Even where brand loyalty is intense, courts reject the
        argument that a single branded product constitutes a relevant market.” (quotation marks
        omitted)); Herbert J. Hovenkamp, Markets in IP & Antitrust, 100 Geo. L.J. 2133, 2137
        (2012) (“[A]ntitrust law has found that a single firm’s brand constitutes a relevant market
        in only a few situations.”).

98.     Epic’s economic expert contends that the skepticism of single-brand markets is irrelevant
        here because economists generally do not encounter the facts of this particular case. That
        is a false tautology. Every case presents unique facts, but that does not alter the legal
        principle that there is a “heavy presumption” against single-brand markets, or that plaintiffs
        must prove “exceptional market conditions” in order to establish a single-brand market. In
        re Am. Express Anti-Steering Rules Antitrust Litig., 361 F. Supp. 3d 324, 343 (E.D.N.Y.
        2019) (quoting Domed Stadium Hotel, Inc. v. Holiday Inns, Inc., 732 F.2d 480, 488 (5th
        Cir. 1984)).

99.     A single-brand market may be plausible in a derivative “aftermarket” in which customers
        were not informed about restrictive policies at the time they purchased the product from
        the primary market or were subject to post-purchase policy changes that limited their
        options in the aftermarket. See Eastman Kodak Co. v. Image Technical Servs., Inc., 504
        U.S. 451, 464–78 (1992).

100.    As a matter of law, however, an “antitrust plaintiff cannot succeed on a Kodak-type [single-
        brand-aftermarket] theory when the defendant has not changed its policy after locking-in
        some of its customers, and the defendant has been otherwise forthcoming about its pricing



                                                 217

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 231 of 377




        structure and service policies.” PSI Repair Servs., Inc. v. Honeywell, Inc., 104 F.3d 811,
        820 (6th Cir. 1997) (emphasis added); see also, e.g., Avaya Inc., RP v. Telecom Labs, Inc.,
        838 F.3d 354, 405 (3d Cir. 2016) (no Kodak-type aftermarket “when customers were put
        on clear notice that purchasing [defendant’s product] precluded use of [third-party]
        maintenance”); DSM Desotech, Inc. v. 3D Sys. Corp., 749 F.3d 1332, 1346 (Fed. Cir. 2014)
        (“[I]t is only the customers who learned about the [allegedly anticompetitive policy] after
        purchasing their equipment that are relevant to the ‘locked-in’ analysis.”); SMS Sys. Maint.
        Servs., Inc. v. Digital Equip. Corp., 188 F.3d 11, 19 (1st Cir. 1999) (concluding that “the
        easy availability of information” and “purely prospective nature” of an allegedly
        anticompetitive policy “take [a] case out of Kodak’s precedential orbit”); United Farmers
        Ass’n, Inc. v. Farmers Ins. Exch., 89 F.3d 233, 238 (5th Cir. 1996) (rejecting claim that
        insurance agents were “locked-in” to a particular insurance company because the agents
        “would clearly have become aware of [the alleged anticompetitive] policy long before they
        faced significant switching costs”); Teradata Corp. v. SAP SE, No. 18-CV-03670, 2018
        WL 6528009, at *16 (N.D. Cal. Dec. 12, 2018) (single-brand markets are possible only in
        situations in which customers face “restrictions that were undisclosed at the time of the
        purchase of the product from the primary market”).

101.    Another court in this District has accurately explained that “to establish a single-brand
        aftermarket under Kodak and [Newcal Indus., Inc. v. IKON Office Solution, 513 F.3d 1038
        (9th Cir. 2008)], the restriction in the aftermarket must not have been sufficiently disclosed
        to consumers in advance to enable them to bind themselves to the restriction knowingly
        and voluntarily.” Datel Holdings Ltd. v. Microsoft Corp., 712 F. Supp. 2d 974, 987 (N.D.
        Cal. 2010) (emphasis added).

102.    The assessment of a single-brand market involving two-sided transaction platforms must
        take into account interchangeability and the viability of switching on both sides of the
        platforms. See In re Am. Express Anti-Steering Rules Antitrust Litig., 361 F. Supp. 3d 324,
        344–45 (E.D.N.Y. 2019) (assessing interchangeability from the perspective of both
        merchants and cardholders); Ohio v. Am. Express Co., 138 S. Ct. 2274, 2281 n.2, 2282,
        2287 (2018) (defining the relevant market to include all credit card transactions despite
        observing, for example, that not all consumers own credit cards from all brands and “only
        a small number of Visa and Master Card cardholders have an Amex”).

103.    iOS app distribution does not constitute a single-brand aftermarket.

104.    First, there has been no material change in the conditions for accessing the App Store for
        either side of the platform. This is a legal requirement for any theory of a single-brand
        aftermarket. Failure to show a change in policy following lock-in—which does not exist
        either—is fatal to Epic’s aftermarket theory. See PSI Repair Servs., Inc. v. Honeywell, Inc.,
        104 F.3d 811, 820 (6th Cir. 1997).

105.    For consumers, iOS has always been a closed system, and the App Store has been a “walled
        garden” with respect to native apps from its inception. FOF ¶ 396. Yet consumers have
        always had (and continue to have) the ability to use web apps through their Internet
        browser, forgoing the App Store altogether, and that feature is becoming increasingly more



                                                 218

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 232 of 377




        attractive for some developers. FOF ¶ 400. Moreover, extensive information about
        gaming options, including on iOS, is easily accessible to consumers online. FOF ¶ 396.

106.    For developers, Apple’s terms have been consistently and clearly communicated through
        the DPLA, a comprehensive and transparent licensing agreement that sets out in minute
        detail the terms under which developers may use Apple’s intellectual property. FOF ¶ 406.
        Any changes to the DPLA since its creation have been pro-developer: for example, in 2016,
        Apple announced that the commission on subscription renewals after one year would be
        reduced to 15%, and in 2020 announced that the commission for small app developers
        would likewise be reduced to 15%. FOF ¶¶ 161.2, 166. It is thus “clear [that developers]
        knowingly and voluntarily signed [the DPLA] in which they agreed to bind themselves” to
        Apple’s policies. W. L.A. Pizza, Inc. v. Domino’s Pizza, Inc., No. 07-CV-7484, 2008 WL
        11424181, at *7 (C.D. Cal. Feb. 26, 2008).

107.    Second, there is no lock-in of customers. The App Store competes against many other
        game app platforms for both consumers and developers in the market for digital game
        transactions. See supra § II.B.ii.a (¶¶ 34–64). As explained above, many consumers
        already have access to alternative platforms through which they can purchase and play
        games, and many consumers actually do use those alternative platforms to play games like
        Fortnite. FOF ¶¶ 358–63.

108.    Moreover, cross-platform games like Fortnite offered on a variety of platforms are
        becoming increasingly prevalent, and they make switching between platforms seamless
        because a consumer can carry over all of her rewards and progress between platforms. FOF
        ¶ 255.1. Likewise, most developers who distribute their games through the App Store also
        develop and distribute games through other platforms, making those platforms a viable
        alternative for consumers who, for whatever reason, desire to switch from the App Store.
        FOF ¶¶ 351–52. As a result, neither consumers nor developers are “locked in” to the App
        Store—they can and do pursue game transactions on a variety of other platforms.

109.    Epic thus has established neither of the two legal elements of an aftermarket, and it
        therefore has failed to meet its burden to prove the relevant market. For that reason alone,
        Epic’s claims fail.

110.    Indeed, if Epic’s foremarket-aftermarket approach were accepted, every game console
        manufacturer (including Microsoft, Sony, and Nintendo) would be considered a
        monopolist for digital game transactions on their own platforms. Game console
        manufacturers, like Apple, impose restrictions designed to ensure that all purchases of apps
        and in-app upgrades for their platforms go through their proprietary application transaction
        platforms. FOF ¶ 534. And a consumer who purchases a game console incurs a substantial
        upfront cost and will face some costs associated with purchasing a new game console if
        she wants to move platforms. See Jonathon Dornbush & Jordan Sirani, Update:
        Comparing the Price of Every Game Console, with Inflation, IGN (Sept. 18, 2020),
        https://perma.cc/B62Y-KPS5. Yet Epic does not claim that every game console
        manufacturer has unlawfully created and maintained a monopoly, and in fact, appears
        content to offer Fortnite and other Epic games on those platforms without complaint. Trial
        Tr. 1903:17–1904:18 (Schmalensee).


                                                219

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 233 of 377




111.    Epic’s aftermarket approach to market definition also is inconsistent with its recognition
        that the App Store constitutes a two-sided transaction platform. As Epic’s expert, Dr.
        Evans, states: “app stores, which are online marketplaces, are two-sided platforms with
        indirect effects; meet the economic definition of transaction platforms; and . . . sound
        economic analysis needs to consider both users and developers and the interdependencies.”
        Yet Epic does not actually follow through and analyze the App Store as a two-sided
        transaction platform, as required by law. Ohio v. Am. Express Co., 138 S. Ct. 2274, 2287
        (2018). Instead, Epic and Dr. Evans analyze each side of the App Store individually, thus
        failing to account for the indirect network effects that characterize two-sided transaction
        platforms. FOF ¶¶ 423–24. This analytical error infects all of Epic’s aftermarket analysis,
        thus rendering Epic’s proposed aftermarket defective as a matter of law.

112.    Because it is Epic’s burden to establish the market definition, and it has failed to do so, all
        of Epic’s claims fail for that reason alone.

        iv.    The Hypothetical Monopolist Test Does Not Support Epic’s Market Definition

113.    Largely disregarding the legal standards outlined above, Epic invokes the “hypothetical
        monopolist test” set forth in the federal agencies’ horizontal merger guidelines as support
        for its legally defective market definition. The test does not apply to Epic’s claims and,
        even if it did, it does not support Epic’s market definition.

               a.      The Hypothetical Monopolist Test Cannot Apply Here as a Matter of
                       Law

114.    The hypothetical monopolist test is an inappropriate and unworkable method for
        determining the relevant market in the context of monopolization claims involving a
        two-sided transaction platform such as the App Store. Accordingly, Epic cannot rely on
        the hypothetical monopolist test to support its single-brand market theory.

115.    Under the hypothetical monopolist test, courts “ask[] whether a monopolist in the proposed
        market could profitably impose a small but significant nontransitory price increase
        [‘SSNIP’].” Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1002 (9th Cir.
        2008). If enough “customers would respond to a SSNIP by purchasing substitute products,
        the SSNIP would not be profitable”; and where the SSNIP would not be profitable, “the
        market definition should be expanded to include those substitute products that constrain
        the monopolist’s pricing.” Id.

116.    The hypothetical monopolist test is set forth in the federal antitrust enforcers’ “Horizontal
        Merger Guidelines,” which provides information regarding the Justice Department’s
        approach to mergers that raise competition issues under Section 7 of the Clayton Act (15
        U.S.C. § 18). U.S. Dep’t of Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines
        § 4.1.1 (2010). The guidelines themselves “are not binding on the courts.” Olin Corp. v.
        FTC, 986 F.2d 1295, 1300 (9th Cir. 1993). On its own terms, the hypothetical monopolist
        test applies only to mergers, and that is the context in which it is most often deployed. See,
        e.g., Saint Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd., 778 F.3d 775,
        783–84 (9th Cir. 2015) (analyzing market definition for challenge to merger under Section



                                                 220

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 234 of 377




        7 of the Clayton Act); United States v. Oracle Corp., 331 F. Supp. 2d 1098, 1111–12 (N.D.
        Cal. 2004) (same).

117.    The hypothetical monopolist test does not apply to monopolization claims involving
        two-sided transaction platforms. The hypothetical monopolist test, “as it is usually
        conceived,” makes no sense when applied to two-sided transaction platforms, because there
        are two prices that must be considered, one on each side of the platform. See Lapo
        Filistrucchi et al., Market Definition in Two–Sided Markets: Theory and Practice, 10 J.
        Competition L. & Econ. 293, 330 (2014). There is thus a “consensus in the literature” that,
        if it is to be applied at all, the test would have to be modified to “take into account changes
        in profits on both sides of the market and all feedback between demands on the two sides.”
        Id. at 331.

118.    The danger of applying the hypothetical monopolist test in the context of two-sided
        transaction platforms arises in part from the existence of indirect network effects, which
        require the analysis to take into account the fact that a price increase on one side of the
        platform and resulting departure of users will cause a corresponding departure of users on
        the other side. See Lapo Filistrucchi et al., Market Definition in Two–Sided Markets:
        Theory and Practice, 10 J. Competition L. & Econ. 293, 331 (2014).

119.    Epic’s own expert—Dr. Evans—has warned against this very shortcoming. As he stated
        in a 2008 article, “[t]he standard tools of antitrust and merger analysis, which were
        developed based on the economics of single-sided businesses, do not necessarily apply in
        ways that are material to the analysis of competition that involves multisided businesses.”
        David S. Evans & Michael D. Noel, The Analysis of Mergers that Involve Multisided
        Platform Businesses, 4 J. Competition L. & Econ. 663, 664 (2008). Dr. Evans went on to
        explain that the hypothetical monopolist test “for defining a relevant market does not apply
        without significant modifications” to multisided businesses. Id. at 667 (emphasis added).
        That is because by imposing a SSNIP on side A, and “ignoring side B, the analyst fails to
        consider that the hypothetical price increase reduces the number of side A customers
        available to side B, which thereby reduces the prices that side B customers will pay, and
        furthermore reduces the number of side B customers available to side A, which in turn
        reduces the prices that side A customers will pay.” Id. As a result, traditional application
        of the test to only one side of a two-sided platform would define the market “too narrowly,”
        with “estimates of market concentration too high.” Id. Dr. Evans further explained that
        the mistake is even “more profound” than simply an erroneous market definition, because
        the analysis could lead to “condemning practices that are innocuous in a two-sided
        context.” Id.; see also David S. Evans & Michael D. Noel, Defining Markets that Involve
        Multi-Sided Platform Businesses 17 (Reg-Markets Ctr., Working Paper No. 07-18, 2007),
        http://ssrn.com/abstract=1027933 (noting that “[t]here are many reasons to be wary of
        mechanical market definition exercises such as [the] SSNIP test”).

120.    Consistent with the economic literature, Amex holds that a hypothetical monopolist test
        focusing on only one side of the platform is not permissible, because “[e]valuating both
        sides of a two-sided transaction platform is . . . necessary to accurately assess competition.”
        Ohio v. Am. Express Co., 138 S. Ct. 2274, 2287 (2018). The Second Circuit’s Amex
        decision similarly emphasized that to the extent the hypothetical monopolist test can ever


                                                 221

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 235 of 377




        be applied to two-sided transaction platforms, it must “consider the feedback effects
        inherent on the platform by accounting for the reduction in [demand on one side of the
        platform] that would accompany any degree of . . . attrition” on the other side. United
        States v. Am. Express Co., 838 F.3d 179, 200 (2d Cir. 2016).

121.    At least one court evaluating two-sided transaction platforms after Amex has declined to
        apply the hypothetical monopolist test, instead relying upon traditional economic
        “‘practical indicia’ to assess whether products are ‘reasonably interchangeable.’” United
        States v. Sabre Corp., 452 F. Supp. 3d 97, 138, 142 (D. Del. 2020) (rejecting the DOJ’s
        proposed market definition relying on the hypothetical monopolist test in a merger case
        involving two-sided transaction platforms).

122.    Epic’s expert, Dr. Evans, attempts to apply the traditional hypothetical monopolist test to
        two different markets in the context of this case, but neither of his tests supports Epic’s
        relevant market theory.

123.    In his first test, Dr. Evans attempts to establish a market for operating systems by applying
        the SSNIP to the price of an iOS device itself. That is legal error in at least two ways.

124.    First, the price of both operating systems and iOS devices are meaningless here, because
        the relevant product is transactions, not operating systems or iOS devices. FOF ¶ 342.
        Epic is not a competitor or consumer in the mobile devices or the operating systems
        markets. Nor did Epic plead in its Complaint the existence of a foremarket for operating
        systems or assert any claim for relief regarding any market for operating systems or
        devices. See supra § II.B.iii (¶¶ 80–90); FOF ¶ 391. Whether a single seller of mobile
        operating systems or smartphones could profitably exercise monopoly power is thus
        irrelevant to this case.

125.    Second, even assuming a foremarket for operating systems could otherwise be relevant to
        this case, Dr. Evans’ analysis is incorrect in that he applies the hypothetical monopolist test
        to iOS devices, not to operating systems. FOF ¶ 428. Any evidence of substitution revealed
        by Dr. Evans’ analysis thus relates not to his alleged foremarket for operating systems, but
        to an entirely different market for iOS devices. That is presumably because consumers do
        not purchase operating systems as standalone products; they purchase smartphones. FOF
        ¶ 394. There is therefore not even a rational way to apply the hypothetical monopolist test
        to Dr. Evans’ proposed foremarket. Thus, Dr. Evans’ first test does not support Epic’s
        foremarket theory.

126.    In his second test regarding the purported aftermarket for app distribution, Dr. Evans once
        again purports to apply the SSNIP to the wrong thing—this time, he applies the SSNIP to
        the price that a consumer pays for digital transactions. That is, he questions whether a
        hypothetical monopolist could profitably impose a SSNIP to an app or in-app content,
        concluding that it could. But Dr. Evans focuses exclusively on the price of in-app
        purchases, to the exclusion of other digital transactions in the relevant market. FOF ¶ 435.

127.    Moreover, both of Dr. Evans’ tests commit precisely the conceptual mistake that the
        academic literature (including his own writings) warns against: he analyzes each side of



                                                 222

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 236 of 377




        the platform individually, thereby ignoring the strong indirect network effects that are the
        characteristic feature of two-sided transaction platforms. See David S. Evans & Michael
        D. Noel, The Analysis of Mergers that Involve Multisided Platform Businesses, 4 J.
        Competition L. & Econ. 663, 667 (2008). Indeed, in the case of the App Store, if a small
        number of consumers were to leave the platform because of increased transaction fees or
        other costs, then the App Store would become less valuable to developers, who may then
        also depart, leading to a “feedback loop of declining demand.” Ohio v. Am. Express Co.,
        138 S. Ct. 2274, 2281 (2018). Yet Dr. Evans assumes that a departure of consumers will
        have no corresponding departure of developers, ignoring the indirect network effects he
        admits are indicative of a two-sided transaction platform. FOF ¶ 424.

128.    Dr. Evans’ failure to consider these indirect network effects leads him to propose a market
        that is too narrow. Without accounting for the indirect network effects of a two-sided
        transaction platform, the hypothetical monopolist test overstates the ability of a
        hypothetical monopolist to profitably raise prices. While an increase in price on one side
        of the platform may initially appear profitable when accounting only for the loss of
        consumers on that side of the platform, the increase may in fact be unprofitable after
        consumers on the other side of the platform also depart upon realizing that the value of the
        platform to them has decreased. Thus, Dr. Evans’ hypothetical monopolist test overstates
        the ability of Apple (or any other operator of a two-sided transaction platform) to profitably
        raise prices above a competitive level, leading him to define the market to exclude the
        competitors that constrain Apple’s market power.

129.    For these and other reasons, Dr. Evans’ application of the hypothetical monopolist test does
        not satisfy the standard for reliability of expert evidence under Federal Rule of Evidence
        702.5

130.    In the Ninth Circuit, it is the responsibility of the trial court to “assure that the expert
        testimony ‘both rests on a reliable foundation and is relevant to the task at hand.’”
        Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (quoting Daubert v. Merrell Dow
        Pharm., Inc., 509 U.S. 579, 597 (1993)). “[E]xpert evidence is inadmissible where the
        analysis is the result of a faulty methodology or theory.” City of Pomona v. SQM N. Am.
        Corp., 750 F.3d 1036, 1047–48 (9th Cir. 2014) (quotation marks omitted). The expert’s
        methodology must have obtained “general acceptance” in the relevant scientific
        community. Daubert, 509 U.S. at 594 (quotation marks omitted).

131.    Dr. Evans’ application of the hypothetical monopolist test is unreliable and has not
        obtained “general acceptance” because the test as applied by Dr. Evans fails to account for
        indirect network effects. See Lapo Filistrucchi et al., Market Definition in Two-Sided
        Markets: Theory and Practice, 10 J. Competition L. & Econ. 293, 331 (2014) (noting the
        “consensus in the literature” that any application of the hypothetical monopolist test to a
        two-sided transaction platform would have to take into account indirect network effects).
        Dr. Evans asserts, without any actual analysis or tests, that because the separate effects of
        price changes on each side are small (based on his erroneous results from other tests), there
 5
     The Court directed the parties not to file motions in limine before trial. Hr’g Tr. 18:2 (Mar.
     1, 2021).


                                                 223

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 237 of 377




        are no indirect network effects. FOF ¶ 424. But as Dr. Evans’ own publications confirm,
        to properly account for indirect network effects in the context of a two-sided transaction
        platform, an economist should consider at least fourteen parameters in the demand
        system.” David S. Evans & Michael D. Noel, Analyzing Market Definition and Power in
        Multi-Sided Platform Markets 22–27 (Oct. 21, 2005), https://perma.cc/PHC9-MHJ8. Dr.
        Evans does not even enumerate those fourteen parameters here, and in fact accounts for
        less than four inputs per side. FOF ¶ 423.

132.    Remarkably, Dr. Evans does not dispute that his methodology is flawed. Instead, he claims
        that any shortcomings should be excused under the maxim that perfection should not be
        the enemy of the good. That concession is fatal—in a case in which a firm seeks to compel
        its competitor to restructure its business model and provide access to its intellectual
        property at no or nominal cost, the guiding economic analysis should be based on hard
        science and reliable methodologies, not aphorisms. It is not enough to merely find a “good
        enough” means of assessing market definition. There is no “good enough” standard in
        economic science—either the methodology is sound, or it is not. And the product of an
        unsound methodology cannot be relied on by the Court.

133.    Dr. Evans himself has reiterated that while it might be “technically possible to extend the
        hypothetical monopoly test to two-sided platforms, the challenges of implementing the
        SSNIP test empirically in two-sided markets are likely to be overwhelming in practice.”
        David S. Evans, The Antitrust Economics of Free, Comp. Pol. Int’l, Spring 2011, at 84
        (emphasis added). The challenges were overwhelming here, as Dr. Evans admits, yet he
        applied the test anyway. That is not a reliable methodology.

134.    Importantly, Epic, not Apple, bears the burden of proving market definition. See Thurman
        Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d 1369, 1373 (9th Cir. 1989). Epic’s own
        expert, though, has already admitted that his analysis of market definition is deficient,
        conceding that his application of the hypothetical monopolist test is deficient and offering
        no alternative analysis for the Court to consider. As a result, Dr. Evans’ application of the
        hypothetical monopolist test is unreliable and his opinion on that basis is inadmissible.

135.    The defects in Dr. Evans’ application of the hypothetical monopolist test do not present a
        typical “battle of the experts”; rather, they present a legal bar to admissibility of his
        opinion. Reliability of expert testimony depends on “appropriate criteria such as
        testability, publication in peer-reviewed literature, known or potential error rate, and
        general acceptance.” City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1044 (9th Cir.
        2014). All of these sources demonstrate not only that Dr. Evans’ methodology is not
        accepted in relevant academic community, but also that Dr. Evans’ peers and Dr. Evans
        himself have expressly warned against application of the hypothetical monopolist test in
        this context without appropriate modifications or caveats. In a different case, the
        hypothetical monopolist test may be appropriate, but here, where Dr. Evans has admitted—
        both in this case and his own pre-litigation writings—that the hypothetical monopolist test
        is flawed in this context, the Court must exercise its gatekeeping function and preclude
        admissibility of Dr. Evans’ testimony in this respect at trial.




                                                224

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 238 of 377




136.    For the same reasons, Epic’s criticism of Apple’s experts for not performing a hypothetical
        monopolist test is also legally deficient, and any testimony from Epic’s experts to that
        effect is inadmissible as both unreliable and irrelevant pursuant to the Daubert standard.
        Such testimony does not have “a valid connection to the pertinent inquiry,” Primiano v.
        Cook, 598 F.3d 558, 565 (9th Cir. 2010) (quotation marks omitted), because the
        hypothetical monopolist test is neither a necessary nor sufficient predicate to market
        definition in this context. And such testimony does not have a “reliable basis in the
        knowledge and experience of the relevant discipline” for all of the reasons outlined above.
        Id. (quotation marks omitted).

137.    As misapplied by Epic’s experts, the hypothetical monopolist test is irrelevant and
        unreliable as a methodology to evaluate the proper market in this case. No testimony
        regarding the application (or non-application) of the hypothetical monopolist test is
        admissible.

               b.      Even If the Hypothetical Monopolist Test Could Apply, It Is Not
                       Dispositive

138.    In any event, the hypothetical monopolist test, even if otherwise applicable here, is not
        dispositive. “The outer boundaries of a product market are determined by the reasonable
        interchangeability of use or the cross-elasticity of demand between the product itself and
        substitutes for it.” Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962). Epic
        appears to erroneously assume that the hypothetical monopolist test is the only permissible
        methodology for defining a market—Dr. Evans’ critiques of Apple’s experts are largely
        limited to criticizing their failure to apply the hypothetical monopolist test. This
        assumption is legally incorrect.

139.    “[T]here is no requirement in [the Ninth] Circuit that an expert use any particular form of
        analysis in developing an opinion on market definition.” Sumotext Corp. v. Zoove, Inc.,
        No. 16-CV-1370, 2020 WL 533006, at *11 (N.D. Cal. Feb. 3, 2020) (rejecting party’s
        objection that the opposing expert’s opinion on market definition was “unreliable because
        he failed to perform the SSNIP test”). This Court has observed in other cases that there is
        no “legal support” for the proposition that an expert opinion is “inadmissible because he
        failed to conduct either a formal econometric analysis of cross-elasticity of demand or a
        ‘hypothetical monopolist’ test.” Apple iPod iTunes Antitrust Litig., No. 05-CV-37-YGR,
        2014 WL 4809288, at *7 (N.D. Cal. Sept. 26, 2014). Were it otherwise, and the
        hypothetical monopolist test were necessary to a proper evaluation of market definition as
        Epic contends, many landmark antitrust cases would have to be condemned for evaluating
        market definition without any reference to SSNIP or the hypothetical monopolist test. See,
        e.g., Ohio v. Am. Express Co., 138 S. Ct. 2274, 2285–87 (2018); Brown Shoe Co. v. United
        States, 370 U.S. 294, 325–28 (1962); Image Technical Servs., Inc. v. Eastman Kodak Co.,
        125 F.3d 1195, 1202–06 (9th Cir. 1997).

140.    For example, in addition to assessing quantitative data regarding the cross-elasticity of
        demand, the Ninth Circuit allows courts to apply “a qualitative approach when determining
        the relevant market.” GSI Tech., Inc. v. Cypress Semiconductor Corp., No. 11-CV-3613,
        2015 WL 364796, at *3 (N.D. Cal. Jan. 27, 2015); see also, e.g., Tanaka v. Univ. of S. Cal.,


                                                225

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 239 of 377




        252 F.3d 1059, 1063–64 (9th Cir. 2001) (analyzing market definition using only qualitative
        factors and without reference to the hypothetical monopolist test).

141.    Under this approach, courts may define the boundaries of a market by looking to “such
        practical indicia as industry or public recognition of the submarket as a separate economic
        entity, the product’s peculiar characteristics and uses, unique production facilities, distinct
        customers, distinct prices, sensitivity to price changes, and specialized vendors.” Brown
        Shoe Co., 370 U.S. 294, 325 (1962); see also McWane, Inc. v. FTC, 783 F.3d 814, 829–30
        (11th Cir. 2015) (noting that “[c]ourts routinely rely on qualitative economic evidence to
        define relevant markets” (quotation marks omitted)).

142.    Indeed, relying on the hypothetical monopolist test to the exclusion of qualitative factors
        can be dangerous and lead to unduly narrow markets. One of Epic’s experts, Dr. Cragg,
        testified that in the Amex case before the Second Circuit, multiple sources of analysis,
        including a hypothetical monopolist test, led to the erroneous conclusion that the market
        there was one-sided. Dr. Cragg went on to note that he has forgone applying the
        hypothetical monopolist in prior cases, and that many economists have opined that a
        hypothetical monopolist or a SSNIP test is not necessary to define a relevant market,
        because there’s a certain circularity to the definition.

143.    Even if Epic were correct that one of the factors, “sensitivity to price changes,” weighed in
        favor of its market definition, all of the remaining factors support Apple’s market
        definition.

144.    First, there is widespread industry and public recognition of the market for digital
        transactions for game apps. The detailed analysis set forth above makes clear that
        consumers in fact have a variety of options for downloading and playing game apps, and
        have a variety of devices available to them to do so. See supra § II.B.ii.a (¶¶ 39–45). And
        as noted above, Apple’s internal analyses confirm that it views itself as being in
        competition with other digital transaction platforms for game apps. See supra § II.B.ii.a
        (¶ 54).

145.    Second, digital transactions for game apps have “peculiar characteristics or uses.”
        Non-game apps serve a wide range of useful functions—they might give you directions,
        perform complex equations, or find a good restaurant. But all game apps have the same
        distinct use—the entertainment of the user. To be sure, game apps also have wide variety
        in terms of design and complexity, but all game apps share a common use among users that
        distinguishes them from non-game apps.

146.    Third, game apps have unique production facilities or technology. Many game apps require
        special software to run effectively. FOF ¶ 345. Epic knows this well, as it designed the
        Unreal Engine, software specifically designed to help developers create games for
        distribution on various game transaction platforms. FOF ¶ 250.

147.    Fourth, digital transactions for game apps have distinct customers. On the one side are
        game developers, which as noted above, tend to specialize in the production of game apps
        and tend to derive the great majority of their revenue from game apps as opposed to



                                                 226

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 240 of 377




        non-game apps. See supra § II.B.ii.b (¶ 68). On the other side are consumers, many of
        which might play games casually, but only a subset of which consistently make purchases
        on games like Fortnite, engage in online play, or purchase consoles or other
        gaming-specific devices. When Epic issues new content for Fortnite, it is targeting a
        specific subset of the iPhone user base.

148.    Fifth, digital transactions for game apps have distinct prices. As discussed elsewhere, see
        infra § III.B.i.a (¶ 230), the 30% base commission rate is standard in the industry for digital
        transactions for game apps. Although there are some small market outliers, the major
        market participants—Apple, Google, Microsoft, Sony, Nintendo, etc.—all charge a base
        commission of 30%, with reduced rates in certain circumstances. This pricing supports the
        notion that these platforms are in competition with each other in the same market.

149.    Finally, there are specialized vendors for digital transactions for game apps. While some
        platforms, like the App Store, offer a wider variety of apps, many platforms focus
        exclusively or nearly exclusively on games. A consumer cannot buy (and likely would not
        want to buy) a map app for use on the PlayStation 5, but rather would go to that platform
        specifically to execute digital transactions for games. FOF ¶¶ 349–349.3. Epic appears to
        recognize that games are a discrete subset of apps, as it describes EGS as “a digital video
        game storefront through which gamers can download various games, some developed by
        Epic, and many offered by third-party game developers.” Dkt. 1 ¶ 27.

150.    All of this evidence must be also be considered against the larger backdrop of the evidence
        of interchangeability. The App Store competes with other transaction platforms—
        including those provided through desktops, laptops, gaming consoles, and other
        smartphones—in the market for digital transactions for game apps. Consumers have a
        variety of choices when determining whether to download a game app on their phone, their
        PC, their Nintendo Switch, or some other device, and Apple, like all other market
        participants in this area, must compete to persuade consumers to use its platform for those
        digital transactions. And iOS users even have the option—as they always have—to use
        the web for digital game transactions.

151.    For all of these reasons, Epic’s proposed market definition is untenable.

C.      Geographic Market6

152.    Epic’s complaint proposes a “worldwide” geographic market, Dkt. 1 ¶¶ 57, 118, and its
        expert proposes a global market excluding China. Both of these proposed geographic
        markets are legally improper and ignore significant barriers that separate the U.S. market
        for digital game transactions from the rest of the world. The correct relevant geographic
        market is the United States, and more specifically, it is U.S. consumers and developers
        inside and outside of the United States who sell to U.S. consumers. FOF ¶¶ 438–46.

153.    The geographic market in a case involving a two-sided transaction platform must take into
        account both sides of the platform—here, consumers and developers. FOF ¶ 437.

 6
     Geographic market definition is addressed in § 4.2, page 21 of the Joint Elements Submission.


                                                 227

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 241 of 377




        Moreover, when evaluating the geographic market, it is inappropriate to merge multiple
        geographic areas into one market when there are “barrier[s]” preventing competition
        between the areas, Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484,
        1490 (9th Cir. 1991), or if consumers in one geographic area do not have access to “external
        sources” of the relevant product, Pacifica Kidney Ctr., Inc. v. Nat’l Med. Care, Inc., 995
        F.2d 232 (9th Cir. 1993) (unpublished opinion).

154.    Courts must also keep in mind a core tenet of American antitrust law: It “do[es] not
        regulate the competitive conditions of other nations’ economies.” Matsushita Elec. Indus.
        Co. v. Zenith Radio Corp., 475 U.S. 574, 582 (1986). The U.S. antitrust laws are concerned
        only with U.S. consumer welfare, not the welfare of foreign consumers. See Vollrath Co.
        v. Sammi Corp., No. 85-CV-820, 1989 WL 201632, at *8 n.21 (C.D. Cal. 1989) (noting
        that “harm to . . . Korean manufacturers could not form the basis of an antitrust claim”).

155.    The evidence demonstrates that Epic’s proposed global market is legally untenable.

156.    Consumers generally access game app platforms like the App Store through country-
        specific “storefronts.” FOF ¶ 438. The storefronts of different countries are distinct from
        each other, offering differing apps and features. FOF ¶ 439. For example, in some
        countries, such as China and South Korea, there are specific licensing and disclosure
        requirements that must be met before apps, including games, can be released to the public.
        FOF ¶ 442.

157.    Consumers in a given country, by default, access game app platforms through their
        respective domestic storefronts. FOF ¶¶ 440–41. Consumers are generally restricted to
        their domestic storefronts because of regulatory restrictions, language barriers, and
        currency differences. FOF ¶¶ 441–42; cf. TYR Sport, Inc. v. Warnaco Swimwear, Inc., 709
        F. Supp. 2d 802, (C.D. Cal. 2010) (considering “differences in local regulations” and
        “currency and pricing” as important barriers to a geographic market). On the App Store,
        for instance, consumers cannot change their storefront to that of another country without
        completing a complicated and inconvenient process. FOF ¶ 441. And they must have a
        domestic credit card or bank to use a particular storefront. FOF ¶ 442.

158.    U.S. consumers, then, cannot “practicably turn” to any other country’s storefront for digital
        game transactions, United States v. Philadelphia Nat’l Bank, 374 U.S. 321, 359 (1963)
        (quotation marks omitted), but instead effectively have access to digital game transactions
        in only the United States, FOF ¶ 444. There are no “alternate sources of supply” of digital
        game transactions. Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484,
        1490 (9th Cir. 1991) (quotation marks omitted). As a result, from the perspective of
        consumers, the United States is a distinct area of competition.

159.    On the developer side of the platform, however, the same restrictions do not exist. Both
        foreign and U.S. developers can and do transact with U.S. consumers through the U.S.
        storefronts of game app platforms. FOF ¶ 445. No significant barriers prevent a Chinese
        game developer, for example, from selling a game to U.S. consumers on the App Store’s
        U.S. storefront. Id. Hence, on the developer side of the platform, the geographic market
        should include both foreign and U.S. developers who sell to U.S. consumers.


                                                228

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 242 of 377




                           III.    EPIC’S SHERMAN ACT CLAIMS

A.      General Principles

160.    The principal theories of relief in Epic’s Complaint arise out of Sections 1 and 2 of the
        Sherman Act. See generally Dkt. 1. Epic has asserted six claims under the Sherman Act,
        organized under four legal frameworks:


        (1)    Unlawful monopoly maintenance under Section 2 of the Sherman Act:

                       -Unlawful monopoly maintenance in the “iOS App Distribution Market,”
                       see infra § III.B.i (¶¶ 216–330);

                       -Unlawful monopoly maintenance in the “iOS In-App Payment Processing
                       Market,” see infra § III.B.ii (¶¶ 331–73);
        (2)    Denial of essential facility in the “iOS App Distribution Market” under Section 2
               of the Sherman Act, see infra § III.B.iii (¶¶ 374–419);

        (3)    Tying in the App Store in the “iOS App Distribution Market” to In-App Purchase
               in the “iOS In-App Payment Processing Market” under Section 1 of the Sherman
               Act, see infra § III.C.i (¶¶ 423–86);

        (4)    Unreasonable restraints of trade under Section 1 of the Sherman Act:

                       -Unreasonable restraints of trade in the “iOS App Distribution Market,”
                       see infra § III.C.ii (¶¶ 487–530); and

                       -Unreasonable restraints of trade in the “iOS In-App Payment Processing
                       Market,” see infra § III.C.iii (¶¶ 531–41).

        i.     Epic’s Theories of Liability

161.    Each of these legal frameworks consists of different, although sometimes overlapping,
        basic elements.

162.    A plaintiff pursuing a Section 2 claim for unlawful monopoly maintenance must show:
        “(a) the possession of monopoly power in the relevant market; (b) the willful acquisition
        or maintenance of that power; and (c) causal antitrust injury.” FTC v. Qualcomm Inc., 969
        F.3d 974, 990 (9th Cir. 2020) (quotation marks omitted). The second of these elements
        requires the plaintiff to show the willful maintenance of monopoly power “through
        exclusionary conduct.” MetroNet Servs. Corp. v. Qest Corp., 383 F.3d 1124, 1130 (9th
        Cir. 2004). The full framework for unlawful monopoly maintenance claims under Section
        2 is set forth below. See infra § III.B.i (¶¶ 216–19).

163.    A plaintiff pursuing a Section 2 claim for denial of an essential facility must show (1) that
        the defendant is “a monopolist in control of an essential facility”; (2) that the plaintiff “is
        unable reasonably or practically to duplicate the facility”; (3) that the defendant “has


                                                 229

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 243 of 377




        refused to provide [the plaintiff] access to the facility”; and (4) that “it is feasible for [the
        defendant] to provide such access.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d
        1171, 1185 (9th Cir. 2016). The full framework for essential facility claims under Section
        2 is set forth below. See infra § III.B.iii (¶¶ 374–84).

164.    A plaintiff pursuing a Section 1 claim for unlawful tying must show the linking of two
        separate products from two separate product markets. See Jefferson Parish Hosp. Dist. No.
        2 v. Hyde, 466 U.S. 2, 21 (1984), abrogated on other grounds by Ill. Tool Works Inc. v.
        Indep. Ink, Inc., 547 U.S. 28 (2006). Tying claims are assessed under either the per se
        framework or the rule of reason analysis, see id. at 29, although under either analysis, the
        Court must assess the anticompetitive effects of the alleged tying. The full framework for
        tying claims under Section 1 is set forth below. See infra § III.C.i.a (¶¶ 426–30).

165.    A plaintiff pursuing a Section 1 claim for unreasonable restraint of trade must prove “(1)
        the existence of an agreement, and (2) that the agreement was in unreasonable restraint of
        trade.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178 (9th Cir. 2016).
        Except for a small number of agreements that are treated as per se unreasonable restraints
        of trade, agreements alleged to be in restraint of trade are analyzed under the
        burden-shifting framework of the “rule of reason.” Ohio v. Am. Express Co., 138 S. Ct.
        2274, 2284 (2018). The full framework for claims of unreasonable restraint of trade under
        Section 1 is set forth below. See infra § III.C.ii (¶¶ 487–504).

166.    Although Epic has pursued different theories of relief here, all of its claims revolve around
        and challenge the same fundamental “contractual and technical restrictions.” Dkt. 1 ¶ 17.

167.    First, Epic challenges several contractual provisions:


        A.      Section 3.2(g) of the DPLA, which provides:

        Applications for iOS Products, Apple Watch, or Apple TV developed using the Apple
        Software may be distributed only if selected by Apple (in its sole discretion) for distribution
        via the App Store, Custom App Distribution, for beta distribution through TestFlight, or
        through Ad Hoc distribution as contemplated in this Agreement.


        B.      Section 3.3.2(b) of the DPLA, which provides:

        Interpreted code may be downloaded to an Application but only so long as such
        code . . . (b) does not create a store or storefront for other code or applications . . . .


        C.      Section 3.2.2(i) of the App Store Review Guidelines, which prohibits:

        Creating an interface for displaying third-party apps, extensions, or plug-ins similar to the
        App Store or as a general-interest collection.




                                                  230

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 244 of 377




        D.     Section 3.1.1 of the App Store Review Guidelines, which provides:

        If you want to unlock features or functionality within your app, (by way of example:
        subscriptions, in-game currencies, game levels, access to premium content, or unlocking a
        full version), you must use in-app purchase. Apps may not use their own mechanisms to
        unlock content or functionality, such as license keys, augmented reality markers, QR codes,
        etc. Apps and their metadata may not include buttons, external links, or other calls to action
        that direct customers to purchasing mechanisms other than in-app purchase.


        E.     Section 3.1.3(a) of the App Store Review Guidelines, which provides:

        Apple may allow a user to access previously purchased content or content
        subscriptions . . . , provided that you agree not to directly or indirectly target iOS users to
        use a purchasing method other than in-app purchase, and your general communications
        about other purchasing methods are not designed to discourage use of in-app purchase.

168.    Second, Epic challenges two technical designs of iOS and the App Store:


        A.     iOS does not permit users to download app stores or apps directly from the websites
               (i.e., sideloading), and instead requires that native apps be downloaded only from
               the App Store. See Dkt. 1 ¶ 66.

        B.     Apple pre-installs the App Store on the home screen of every iOS device it sells,
               and does not pre-install competing app stores on iOS devices or allow users to
               remove the App Store. See Dkt. 1 ¶ 67.

        ii.    Business Justifications and Procompetitive Effects

169.    Common to all of Epic’s theories is that the Court must (assuming Epic can clear the
        numerous other threshold legal questions) assess the competitive effects of the challenged
        contractual and technical restraints, including any legitimate procompetitive business
        justifications for the conduct. Each legal framework for liability, however, analyzes
        procompetitive business justifications under a different paradigm.

170.    First, in an unlawful monopoly maintenance claim under Section 2, “the plaintiff is obliged
        to make out a prima facie case that the monopolist has engaged in ‘exclusionary’ conduct,”
        and “[a]t that point the proof burden ordinarily shifts to the defendant to offer a
        ‘justification’ for the conduct.” 6C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law:
        An Analysis of Antitrust Principles and Their Application ¶ 658f (4th ed. 2020 supp.); see
        also FTC v. Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020) (“[I]f a plaintiff successfully
        establishes a prima facie case under § 2 by demonstrating anticompetitive effect, then the
        monopolist may proffer a ‘procompetitive justification’ for its conduct.” (quotation marks
        omitted)). The plaintiff “may rebut an asserted business justification by demonstrating
        either that the justification does not legitimately promote competition or that the


                                                 231

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 245 of 377




        justification is pretextual.” Image Technical Servs., Inc. v. Eastman Kodak Co., 125 F.3d
        1195, 1212 (9th Cir. 1997).

171.    At no point in a Section 2 monopoly maintenance claim is the Court to consider the
        availability of less restrictive alternatives, because in an unlawful monopoly maintenance
        claim under Section 2, “there is no least restrictive alternative requirement,” Image
        Technical Servs., Inc. v. Eastman Kodak Co., 903 F.2d 612, 620 (9th Cir. 1990), and there
        is no “‘balancing’ of social gains against competitive harms,” 6C Philip E. Areeda &
        Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their
        Application ¶ 658f (4th ed. 2020 supp.); see also Behrend v. Comcast Corp., No.
        03-CV-6604, 2012 WL 1231794, at *19 (E.D. Pa. Apr. 12, 2012).

172.    Second, in an essential facility claim under Section 2, once the defendant has offered
        legitimate business justifications for its conduct, the plaintiff bears “the burden of proving
        that the defendant acted without a legitimate business justification.” City of Vernon v. S.
        Cal. Edison Co., 955 F.2d 1361, 1366–68 (9th Cir. 1992). This element is part of the
        plaintiff’s burden to show that providing access to the essential facility would be feasible.
        See City of Anaheim v. S. Cal. Edison Co., 955 F.2d 1373, 1380 (9th Cir. 1992).

173.    Third, in an unreasonable restraint of trade claim under Section 1, procompetitive business
        justifications are part of the rule-of-reason balancing. Under that framework, “the plaintiff
        has the initial burden to prove that the challenged restraint has a substantial anticompetitive
        effect that harms consumers in the relevant market. If the plaintiff carries its burden, then
        the burden shifts to the defendant to show a procompetitive rationale for the restraint. If
        the defendant makes this showing, then the burden shifts back to the plaintiff to
        demonstrate that the procompetitive efficiencies could be reasonably achieved through less
        anticompetitive means.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018) (citations
        omitted).

174.    Fourth, in a tying claim under Section 1, procompetitive business justifications provide an
        affirmative defense to a tying claim analyzed under the per se rule. See Mozart Co. v.
        Mercedes-Benz of N. Am., Inc., 833 F.2d 1342, 1348 (9th Cir. 1987). If the tying claim is
        analyzed under the rule-of-reason framework, then procompetitive business justifications
        are analyzed in the ordinary course of that analysis as set forth above.

175.    Despite the varying frameworks and burdens, the procompetitive design of iOS and the
        App Store is relevant to all of Epic’s claims, assuming Epic could satisfy the other elements
        of its claims. It therefore is useful upfront to preview the various ways in which Apple has
        designed the App Store to be procompetitive in numerous respects.

176.    The “walled garden” design of iOS and the App Store has many procompetitive effects,
        discussed in more detail with regard to particular claims below. See infra § III.B.i.d
        (¶¶ 299–317), § III.B.ii.d (¶¶ 352–65). Some cross-cutting points, however, bear mention
        at the outset.

177.    The design of iOS enhances product reliability and security, as well as consumer safety
        and privacy. Because Apple is able to curate which native apps users are able to download



                                                 232

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 246 of 377




        to their iPhones, it is better able to protect its users from malware, spyware, privacy
        breaches, or other content that may be harmful to users or their devices. The security,
        privacy, and reliability that Apple provides is a result of its substantial investment into the
        App review process, through which native iOS apps are reviewed by Apple’s review team
        to ensure that consumers are receiving a safe and secure experience. Apple has invested
        substantial resources into ensuring that the App Store is the most trusted place to download
        apps.

178.    These security, privacy, and reliability features also benefit developers, because developers
        who distribute their apps through the App Store benefit from the credibility and goodwill
        Apple has established through its curation of the App Store. Apple puts its reputation
        behind all of the apps distributed through the App Store, and consumers are thus willing to
        download apps from smaller developers who otherwise may not have an existing reputation
        for consumer security or reliability. Developers therefore benefit from having a centralized
        marketplace for apps that users know and trust. These are the network effects that
        characterize two-sided transaction platforms.

179.    Indeed, Apple’s “walled garden” approach is a point of competitive differentiation from
        smartphones and tablets that run on other operating systems, particularly Android. Android
        devices typically allow sideloading, third-party app stores, and other alternative methods
        of app distribution. Consumers who value such features may purchase those devices, while
        consumers who believe the additional risks outweigh the benefits may purchase iOS
        devices. Similarly, developers who value alternative distribution channels may choose to
        create Android apps, while others may choose to create native iOS apps to distribute
        through the App Store (or web apps if they wish to reach iOS users through other means).
        If iOS were forced to be more like Android, this important aspect of consumer and
        developer choice would be eliminated, and one of the technological grounds on which
        Android and iOS devices actively compete (“open” vs. “closed” systems) would be
        resolved by judicial fiat rather than by operation of the free market.

180.    The design of iOS also protects Apple’s proprietary information and intellectual property,
        and prevents free-riding. The innovation offered by the App Store has not come without
        cost—Apple has invested billions of dollars into the development of iOS and the App Store,
        and continues to make substantial investments to improve the quality of the services offered
        therein. Apple must do so because, as noted above, it is in constant competition with other
        transaction platforms that offer similar services. Apple has chosen to make iOS and the
        App Store available to third-party developers, and to provide tools to developers to help
        them design iOS-compatible apps, contingent on developers executing a license agreement
        that gives them a limited license to use Apple’s intellectual property. The “walled garden”
        design of iOS prevents developers from free-riding on Apple’s innovation and design.
        There is no dispute here that development and distribution of iOS-compatible apps requires
        use of Apple’s intellectual property, and the terms and conditions that Apple places on the
        licensing of that intellectual property are a procompetitive component of the design of iOS
        that allow Apple’s property rights to be shared while still incentivizing innovation by other
        firms.




                                                 233

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 247 of 377




181.    It is noteworthy in this respect that Epic persistently misquotes Section 3.2(g) of the DPLA,
        which—according to the Complaint—“requires that developers distribute their apps only
        through the App Store.” Dkt. 1 ¶ 71 (emphasis added). What the DPLA actually says is
        that “[a]pplications for iOS Products . . . developed using the Apple Software may be
        distributed only if selected by Apple (in its sole discretion) for distribution via the App
        Store.” FOF ¶ 106.3 (emphasis added). Epic, while complaining about Apple’s
        requirement that native iOS apps be distributed through the App Store, fails to
        acknowledge that such apps use Apple’s intellectual property.

182.    These and a number of other procompetitive effects of the design of iOS and the App Store
        are discussed in more detail below, but they make clear as a threshold matter that what
        Epic is challenging here is a feature that was designed from the start to encourage
        innovation, enhance the consumer experience, and broaden choice. Developers, including
        Epic, have benefitted greatly from the design of iOS, and it is through Apple’s careful
        curation of the App Store that the thriving app marketplace has emerged.

        iii.    Causal Antitrust Injury7

183.    Another element that is common to all of Epic’s Sherman Act claims and that should be
        considered as a threshold matter is the issue of causal antitrust injury.

184.    Every plaintiff bringing an antitrust claim must show “(1) unlawful conduct, (2) causing
        an injury to the plaintiff, (3) that flows from that which makes the conduct unlawful, and
        (4) that is of the type the antitrust laws were intended to prevent.” Feitelson v. Google Inc.,
        80 F. Supp. 3d 1019, 1027 (N.D. Cal. 2015) (quotation marks omitted). The Ninth Circuit
        has also imposed an additional element—that “the injured party be a participant in the same
        market as the alleged malefactors,” meaning “the party alleging the injury must be either a
        consumer of the alleged violator’s goods or services or a competitor of the alleged violator
        in the restrained market.” Somers v. Apple, Inc., 729 F.3d 953, 963 (9th Cir. 2013)
        (quotation marks omitted).

185.    Most relevant here, “[t]he Supreme Court has made clear that injuries which result from
        increased competition . . . are not encompassed by the antitrust laws.” Am. Ad Mgmt., Inc.
        v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1057 (9th Cir. 1999). “Where the defendant’s
        conduct harms the plaintiff without adversely affecting competition generally, there is no
        antitrust injury.” Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145, 1158 (9th Cir.
        2003).

186.    Epic has not identified any injury of the type the antitrust laws protect. At bottom, Epic
        does not like the terms on which Apple has chosen to deal with it or other developers, but
        that is not a basis for an antitrust claim. What Epic really wants is to avoid paying the 30%
        commission that it agreed to pay Apple. At most, that is an injury to Epic, it is not an injury
        to competition. See Gorlick Distrib. Ctrs., LLC v. Car Sound Exhaust Sys., Inc., 723 F.3d
        1019, 1024–25 (9th Cir. 2013) (explaining that a plaintiff must show injury to “competition
        in the market as a whole, not merely injury to itself as a competitor”). Epic also seeks to

 7
     Causal antitrust injury is addressed in § 7.3, page 67 of the Joint Elements Submission.


                                                 234

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 248 of 377




        dictate the terms upon which Apple licenses its intellectual property to developers so that
        Epic can earn more money, but again, that is not an antitrust injury.

        iv.    Foreign Trade Antitrust Improvements Act8

187.    The final piece that is common to all of Epic’s Sherman Act claims is that foreign
        conduct—including consumer spending on foreign storefronts of the App Store—is
        irrelevant to Epic’s Sherman Act claims.

188.    “The FTAIA provides that the Sherman Act ‘shall not apply to conduct involving trade or
        commerce (other than import trade or import commerce) with foreign nations unless—(1)
        such conduct has a direct, substantial, and reasonably foreseeable effect—(A) on trade or
        commerce which is not trade or commerce with foreign nations.’” United States v. Hui
        Hsiung, 778 F.3d 738, 750–51 (9th Cir. 2015) (quoting 15 U.S.C. § 6a).

189.    “[The FTAIA] initially lays down a general rule placing all (nonimport) activity involving
        foreign commerce outside the Sherman Act’s reach. It then brings such conduct back
        within the Sherman Act’s reach provided that the conduct both (1) sufficiently affects
        American commerce, i.e., it has a direct, substantial, and reasonably foreseeable effect on
        American domestic, import, or (certain) export commerce, and (2) has an effect of a kind
        that antitrust law considers harmful, i.e., the effect must giv[e] rise to a [Sherman Act]
        claim.” United States v. Hui Hsiung, 778 F.3d 738, 754 (9th Cir. 2015) (quoting F.
        Hoffmann–La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 162 (2004)).

190.    A direct effect “follows as an immediate consequence of the defendant’s activity,” “without
        deviation or interruption.” United States v. LSL Biotechnologies, 379 F.3d 672, 680 (9th
        Cir. 2004) (quotation marks omitted).

191.    An effect is substantial if it “involves a sufficient volume of U.S. commerce” and is not “a
        mere ‘spillover effect,’” see Sun Microsystems Inc. v. Hynix Semiconductor Inc., 534 F.
        Supp. 2d 1101, 1110 (N.D. Cal. 2007), and it is reasonably foreseeable if it would “have
        been evident to a reasonable person making practical business judgments,” Animal Sci.
        Prods., Inc. v. China Minmetals Corp., 654 F.3d 462, 471 (3d Cir. 2011).

192.    Epic’s proposed “worldwide market” for “iOS app distribution” includes non-import
        commerce with foreign nations—i.e., the distribution of apps to consumers in other
        countries. The FTAIA, however, provides that the Sherman Act does not apply to such
        conduct unless an exception applies.

193.    Epic has not carried its burden of establishing that the distribution of apps to consumers in
        other countries has either a direct or a substantial effect on U.S. commerce. All of the
        conduct of which it complains in this suit occurred in the United States—the design of iOS,
        the design and launch of the App Store, the implementation of IAP, the execution of the
        DPLA, and the termination of Epic’s DPLA following its willful breach. There is no

 8
     The Foreign Trade Antitrust Improvements Act is addressed in § 9, pages 82–83 of the Joint
     Elements Submission.


                                                235

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 249 of 377




        evidence that any conduct overseas has any domestic effect, and, more importantly, no
        evidence that any conduct overseas has any anticompetitive domestic effect. See United
        States v. Hui Hsiung, 778 F.3d 738, 754 (9th Cir. 2015).

194.    Indeed, Epic cannot prove that foreign conduct has an effect here, because Magistrate
        Judge Hixson denied Epic’s application to take discovery regarding Apple’s activities and
        customers outside of the United States, concluding that “[a]ll of the claims and defenses in
        this case arise under U.S. or California law, not some non-existent worldwide antitrust
        law.” See Dkt. 226 at 3. Epic did not appeal that order, and no discovery was thus taken
        concerning foreign conduct. Evidence regarding conduct overseas thus simply is not in the
        record.

195.    That any foreign conduct of Apple is excluded from Epic’s Sherman Act claims is further
        made apparent by the fact that Epic has attempted to pursue litigation against Apple for its
        foreign conduct in other, foreign forums. The Court may properly take judicial notice of
        these proceedings. See U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
        971 F.2d 244, 248 (9th Cir. 1992). For example, there currently is pending a proceeding
        against Apple in Australia related to its conduct relevant in that jurisdiction. See Josh
        Taylor, Fortnite Maker Epic Games Sues Apple in Australia for App Store Ban, The
        Guardian (Nov. 17, 2020), https://perma.cc/2VV4-2TM7. Epic also tried to bring suit
        against Apple in the UK for foreign conduct, although that case was dismissed. See Epic’s
        Bid to Sue Apple Over Fortnite in UK Rejected, BBC News (Feb. 22, 2021),
        https://perma.cc/JNU8-VCTY.        And Epic filed a complaint with the European
        Commission’s directorate-general for competition, alleging that Apple’s foreign conduct
        violated EU law. See Epic Game Files EU Antitrust Complaint Against Apple, Epic Games
        (Feb. 17, 2021), https://perma.cc/3P4U-62TS. Thus, even Epic appears to recognize that
        its Sherman Act claims are limited to domestic conduct.

196.    Epic’s failure to carry its burden under the FTAIA has at least two consequences for this
        case. First, nothing that Apple is alleged to have done overseas is relevant to Apple’s
        liability here—only its conduct within the United States need be considered. Second, any
        relief that Epic obtains must be limited to the United States for the same reason. If Epic
        prevails on liability and obtains injunctive relief, such injunctive relief must be limited, as
        a matter of law, to the United States. Foreign conduct that does not have an anticompetitive
        effect in the United States is beyond the scope of the Sherman Act, and thus cannot be
        enjoined pursuant to such a claim.

197.    International comity also requires that the court not consider foreign conduct. Hartford
        Fire Ins. Co. v. California, 509 U.S. 764, 797–98 & n.24 (1993); see also Unigestion
        Holdings, S.A. v. UPM Tech., Inc., 305 F. Supp. 3d 1134, 1145 (D. Or. 2018) (even where
        “the FTAIA does not bar the application of the Sherman Act,” a “[c]ourt may still apply
        the principles of international comity”).

198.    Courts consider “several elements” in deciding whether to abstain from applying U.S. law
        to conduct occurring in other countries: (1) the degree of conflict with foreign law or
        policy; (2) the nationality or allegiance of the parties and the locations or principal places
        of business of corporations; (3) the extent to which enforcement by either state can be


                                                 236

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 250 of 377




        expected to achieve compliance; (4) the relative significance of effects on the United States
        as compared with those elsewhere; (5) the extent to which there is explicit purpose to harm
        or affect American commerce; (6) the foreseeability of such effect; (7) the relative
        importance to the violations charged of conduct within the United States as compared with
        conduct abroad. Metro Indus. v. Sammi Corp., 82 F.3d 839, 846 (9th Cir. 1996).

199.    Courts have recognized that “rampant extraterritorial application of U.S. law ‘creates a
        serious risk of interference with a foreign nation’s ability independently to regulate its own
        commercial affairs.’” Motorola Mobility LLC v. AU Optronics Corp., 775 F.3d 816, 824
        (7th Cir. 2015) (quoting F. Hoffmann–La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 165
        (2004)). This is particularly true in private antitrust actions, such as this one, because
        “private plaintiffs often are unwilling to exercise the degree of self-restraint and
        consideration of foreign governmental sensibilities generally exercised by the U.S.
        Government.” Joseph P. Griffin, Extraterritoriality in U.S. and EU Antitrust Enforcement,
        67 Antitrust L.J. 159, 194 (1999); see also Empagran, 542 U.S. at 171 (explaining how
        and why the government, “unlike a private plaintiff,” is empowered to seek broader
        remedies “to protect the public from further anticompetitive conduct and . . . harm”).

200.    Because Epic is seeking injunctive relief, and other countries have their own robust
        competition laws and enforcers, these concerns are even more acute. The Supreme Court
        has recognized that European competition law, for example, treats vertical restraints
        differently than U.S. antitrust law. F. Hoffmann–La Roche Ltd. v. Empagran S.A., 542
        U.S. 155, 167 (2004) (citing 2 W. Fugate, Foreign Commerce and the Antitrust Laws §
        16.6 (5th ed. 1996)). Using U.S. law to proscribe conduct that is or may be lawful where
        it occurred risks violating the “golden rule among nations”—to “give the respect to the
        laws, policies and interests of others that [we] would have others give to [our] own in the
        same or similar circumstances.” Mujica v. AirScan Inc., 771 F.3d 580, 608 (9th Cir. 2014)
        (quotation marks omitted).

201.    Accordingly, as under the FTAIA, international comity compels the Court to limit the focus
        of the case to domestic conduct, and any injunctive relief awarded to Epic must be confined
        to the United States.

B.      Sherman Act Section 2 (Epic Counts 1, 2, and 4)

202.    Epic brings two claims under Section 2 of the Sherman Act for unlawful monopoly
        maintenance. In Count 1, Epic alleges that Apple engaged in unlawful monopolization of
        the “iOS App Distribution Market” because it “prevents the distribution of iOS apps
        through means other than the App Store and prevents developers from distributing
        competing app stores to iOS users.” Dkt. 1 ¶ 188. In Count 4, Epic alleges that Apple has
        a monopoly in the “iOS In-App Payment Processing Market” that it has unlawfully
        maintained by requiring “iOS developers that sell in-app content to exclusively use Apple’s
        In-App Purchase.” Id. ¶ 220.

203.    Epic also has brought a claim under Section 2 of the Sherman Act that Apple has violated
        the Sherman Act “through its unlawful denial to Epic and other app distributors of an
        essential facility—access to iOS.” Dkt. 1 ¶ 197.


                                                 237

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 251 of 377




204.    A careful analysis of each of the elements of Epic’s Section 2 claims makes clear that
        Epic’s claims fail for numerous reasons. See infra §§ III.B.i–II.B.iii (¶¶ 216–419). Indeed,
        whereas Apple’s arguments and defenses fit squarely within the established framework for
        Sherman Act claims, Epic urges the Court to sanction unprecedented expansions of the
        antitrust laws that are squarely foreclosed by binding precedent and antithetical to the
        animating purposes of the Sherman Act.

205.    The principal authority on which Epic relies for its novel theories of Section 2 liability is
        United States v. Microsoft, 253 F.3d 34 (D.C. Cir. 2001), in which the D.C. Circuit partially
        affirmed a district court’s liability findings (but vacated the remedy) regarding Microsoft’s
        practice of discouraging users of Windows from using an Internet browser other than
        Microsoft’s own Internet Explorer. Microsoft was decided two decades ago, in a different
        technological era and context, and by a different Circuit. And it does not support Epic’s
        claims here.

206.    Microsoft was accused of monopolizing the market for Intel-compatible PC operating
        systems through a variety of allegedly anticompetitive acts and contractual restrictions.
        See United States v. Microsoft, 253 F.3d 34, 47 (D.C. Cir. 2001). First, the plaintiffs
        challenged certain provisions in Microsoft’s agreements licensing Windows to OEMs that
        prohibited OEMs from removing any desktop icons from Windows (including Microsoft’s
        Internet Explorer), from altering the “boot sequence,” or from otherwise altering the
        appearance of the Windows desktop, all of which had the effect of restraining OEMs’
        ability to replace Internet Explorer with a different Internet browser. See id. at 60–61.
        Second, the plaintiffs challenged the integration of Internet Explorer into Windows, which
        prevented OEMs from removing the browser. See id. at 64. Third, the plaintiffs challenged
        Microsoft’s agreements with various Internet Access Providers that offered Internet
        Explorer at an attractive (below cost) price and that encouraged Internet Access Providers
        to promote Internet Explorer in exchange for better integration with Windows. See id. at
        67–68. Fourth, the plaintiffs challenged various agreements Microsoft had with Internet
        Content Providers, Independent Software Vendors, and Apple to promote or require the
        usage of Internet Explorer on various platforms in exchange for technical information
        about upcoming Windows updates and upgrades. See id. at 71–72. And finally, the
        plaintiffs challenged steps that Microsoft had taken to obstruct the development of software
        that would threaten Microsoft’s monopoly in operating systems. See id. at 74.

207.    The D.C. Circuit found that much, although not all, of Microsoft’s conduct had
        anticompetitive effects because it tended to exclude competition through coercive
        agreements and strategic restrictions, rather than through innovation or having the superior
        product. The D.C. Circuit also held that Microsoft failed in numerous places to offer any
        evidence of legitimate procompetitive justifications for its conduct. See United States v.
        Microsoft, 253 F.3d 34, 71–73, 76–77 (D.C. Cir. 2001). However, the Court vacated the
        relief ordered (divestiture) and remanded to a different judge for further proceedings. See
        id. at 97–118.

208.    There are several distinguishing factors that make Microsoft largely inapplicable to this
        case.



                                                238

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 252 of 377




209.    First, unlike here, there was no single-brand market alleged in Microsoft. See United States
        v. Microsoft, 253 F.3d 34, 52 (D.C. Cir. 2001) (defining the market as “‘the licensing of all
        Intel-compatible PC operating systems worldwide’”). The conduct challenged in
        Microsoft thus did not simply affect Microsoft’s own products and intellectual property,
        but rather weakened the intellectual property rights of others and sought to control the
        market through anticompetitive conduct rather than through innovation. Here, by contrast,
        Apple developed an innovative operating system and transaction platform for use on its
        devices (and for its consumers), and the only anticompetitive conduct alleged relates to an
        alleged foreclosure of competition in the (inaccurately defined) market for only Apple
        products. The differing market scope makes Microsoft an inapt comparator.

210.    Second, much of the challenged conduct involved Microsoft’s efforts, through contractual
        and technical restrictions, to force third parties to use and sell its intellectual property. See
        United States v. Microsoft Corp., 253 F.3d 34, 59–78 (D.C. Cir. 2001). Here, however, the
        facts are inverted—Apple is not forcing Epic to use its intellectual property; rather, Apple
        makes that intellectual property available to Epic and other developers on transparent
        terms. Unlike in Microsoft, Epic is seeking to compel Apple to make its intellectual
        property available to it on terms dictated by Epic. The anticompetitive conduct alleged in
        Microsoft is far afield from the terms of access to Apple’s own intellectual property that
        are at issue here.

211.    Third, whereas Microsoft urged that its intellectual property rights (namely, its copyrights)
        gave it “an absolute and unfettered right to use its intellectual property as it wishes,” United
        States v. Microsoft Corp., 253 F.3d 34, 63 (D.C. Cir. 2001), Apple has made no such claim
        here. Rather, the crux of Apple’s argument, detailed below, see infra § III.B.i.b (¶¶ 246–
        83), is that a patent or copyright holder has a right to exclude others from using its work,
        or to set terms and conditions for the licensing of that work. Microsoft sought to insulate
        itself from liability for all conduct related to the exercise of its intellectual property rights,
        whereas Apple has invoked only the indisputable maxim that a rights holder has the right
        to license or not license its work to others on terms that it sets.

212.    The D.C. Circuit in Microsoft in fact supports Apple’s legal arguments here, because the
        court recognized that a firm may take steps to protect its intellectual property. With respect
        to “[t]he only license restriction Microsoft seriously defend[ed] as necessary to prevent a
        ‘substantial alteration’ of its copyrighted work,” the court agreed that such a restriction
        was “not an exclusionary practice that violates § 2 of the Sherman Act,” because it validly
        protected Microsoft’s copyright from being exploited by original equipment
        manufacturers. United States v. Microsoft Corp., 253 F.3d 34, 63 (D.C. Cir. 2001). And
        the D.C. Circuit rejected the “second variation” of Microsoft’s “copyright defense” only
        because Microsoft “never substantiate[d]” its claim that other restrictions were necessary
        to protect its intellectual property rights. Id. Thus, Microsoft actually supports the notion
        that a firm may take measures to protect its intellectual property rights from unlawful
        exploitation, provided that (as here) the firm introduces evidence to connect its intellectual
        property rights with the challenged conduct, which Microsoft did not do.

213.    Third, the D.C. Circuit found in numerous places that Microsoft had failed to offer any
        procompetitive justifications for its conduct. See United States v. Microsoft Corp., 253


                                                  239

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 253 of 377




        F.3d 34, 72 (D.C. Cir. 2001) (“Microsoft had an opportunity to, but did not, present the
        District Court with evidence demonstrating that the exclusivity provisions have some such
        procompetitive justification.”); id. at 74 (“Microsoft offers no procompetitive justification
        for the exclusive dealing arrangement.”); id. at 76 (“Microsoft offered no procompetitive
        justification for the default clause . . . .”); id. at 77 (“Microsoft offers no procompetitive
        explanation for its campaign to deceive developers.”); id. (“Microsoft does not . . . offer
        any procompetitive justification for pressuring Intel not to support cross-platform Java.”).
        Here, by contrast, Apple has set forth a host of legitimate procompetitive justifications for
        its conduct, and there is no evidence that these justifications are pretextual. See infra
        § III.B.i.d (¶¶ 299–317), § III.B.ii.d (¶¶ 352–67). The complete absence of any
        procompetitive justifications for the conduct challenged in Microsoft distinguishes this
        case.

214.    Fourth, the decision in Microsoft was issued at an early stage of the information economy,
        when the intersection between antitrust law and technology was still being explored.
        Epic’s expert, Dr. Evans, has himself argued that “the economic analysis presented in
        support of [the government’s claim] was internally inconsistent, based on unsound
        economic theory, and conflicted with the facts.” David S. Evans et al., An Analysis of the
        Government’s Economic Case in U.S. v. Microsoft, The Antitrust Bulletin 163, 167 (2001).
        Dr. Evans has further criticized the absence of “evidence in the record that the actions the
        district court found unlawful had a material effect on Netscape’s share of browser use, or
        significantly harmed consumers.” Id.

215.    In any event, anticompetitive conduct must necessarily be evaluated on the facts of the
        case—a blanket comparison to Microsoft and the host of anticompetitive conduct alleged
        there is inappropriate. That is made clear by the fact that the D.C. Circuit’s chief criticism
        of Microsoft’s case was its failure to offer any evidence of legitimate business justifications
        for its conduct. Instead, the proper course of analysis is to hold Epic to its burden of proof
        on each of the elements for each of its claims. That exercise confirms what the broad
        principles of antitrust law already make clear: There is no legal support for the novel and
        unwarranted expansion and reinterpretation of the antitrust laws that Epic urges here.

        i.     Sherman Act Section 2 – Monopoly Maintenance in the “iOS App Distribution
               Market” (Epic Count 1)9

216.    In Count 1, Epic alleges that Apple engaged in unlawful monopolization of the “iOS App
        Distribution Market” because it “prevents the distribution of iOS apps through means other
        than the App Store and prevents developers from distributing competing app stores to iOS
        users.” Dkt. 1 ¶ 188.

217.    In order to prevail on a claim of unlawful monopolization under Section 2 of the Sherman
        Act, a plaintiff must show: “(a) the possession of monopoly power in the relevant market;
        (b) the willful acquisition or maintenance of that power; and (c) causal antitrust injury.”
        FTC v. Qualcomm Inc., 969 F.3d 974, 990 (9th Cir. 2020) (quotation marks omitted).

 9
     The elements of unlawful monopoly maintenance under Section 2 of the Sherman Act are
     addressed in § 7, page 51 of the Joint Elements Submission.


                                                 240

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 254 of 377




        Causal antitrust injury is an element common to all antitrust claims and is addressed above.
        See supra § III.A.iii (¶¶ 183–86).

218.    As the Ninth Circuit recently explained, “proving an antitrust violation under [Section] 2
        of the Sherman Act is more exacting than proving a [Section] 1 violation,” and “a court
        [that] finds that the conduct in question is not anticompetitive under § 1 . . . need not
        separately analyze the conduct under § 2.” FTC v. Qualcomm Inc., 969 F.3d 974, 991–92
        (9th Cir. 2020); see also Williams v. I.B. Fischer Nev., 999 F.2d 445, 448 (9th Cir. 1993)
        (conduct that fails to establish a claim under Section 1 generally “cannot be used as the
        sole basis for a § 2 claim” (quotation marks omitted)); Foremost Pro Color, Inc. v. Eastman
        Kodak Co., 703 F.2d 534, 543 (9th Cir. 1983) (conduct that could not support a Section 1
        claim “is of no assistance” in attempt to state Section 2 claim), overruled on other grounds
        by Hasbrouck v. Texaco, Inc., 842 F.2d 1034 (9th Cir. 1987).

219.    Because Count 1 and Count 3 (regarding unreasonable restraints on trade under Section 1)
        are premised on alleged restraints in “the [DPLA] and the terms of Apple’s App Store
        Review Guidelines unreasonably” and their alleged effects on “competition in the iOS App
        Distribution Market,” Dkt. 1 ¶ 211; see also id. ¶¶ 129–34 (Epic’s overlapping allegations
        of alleged contractual restraints), Count 1 fails for the same reasons that Count 3 fails, see
        infra § III.C.ii (¶¶ 487–530).

220.    In any event, Epic’s Count 1 fails on its own terms.

               a.      Apple Lacks Monopoly Power10

221.    Epic’s unlawful monopolization claim fails at the outset because Apple lacks monopoly
        power (or market power) in the relevant product market: digital game transactions.

222.    Monopoly power is “the power to control prices or exclude competition.” United States v.
        Grinnell Corp., 384 U.S. 563, 571 (1966) (quotation marks omitted). “[A] firm is a
        monopolist if it can profitably raise prices substantially above the competitive level,”
        United States v. Microsoft Corp., 253 F.3d 34, 51 (D.C. Cir. 2001), “without inducing so
        rapid and great an expansion of output from competing firms as to make the
        supracompetitive price untenable,” Harrison Aire, Inc. v. Aerostar Int’l, Inc., 423 F.3d 374,
        380 (3d Cir. 2005) (quotation marks omitted).

223.    Section 2 monopolization claims “must be judged on a market-by-market basis.” United
        States v. Syufy Enters., 903 F.2d 659, 672 n.22 (9th Cir. 1990); see also Walker Process
        Equip., Inc. v. Food Mach. & Chem. Corp., 382 U.S. 172, 177 (1965) (“Without a
        definition of [the] market there is no way to measure [the defendant’s] ability to lessen or
        destroy competition.”).

224.    A plaintiff can prove monopoly power directly or indirectly. United States v. Microsoft,
        253 F.3d 34, 51 (D.C. Cir. 2001). “[D]irect evidence” of monopoly power includes
        “evidence of restricted output and supracompetitive prices.” Rebel Oil Co. v. Atl. Richfield

10
     Monopoly power is addressed in § 7.1, pages 52–54 of the Joint Elements Submission.


                                                 241

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 255 of 377




        Co., 51 F.3d 1421, 1434 (9th Cir. 1995). “Because such direct proof is only rarely
        available, courts more typically examine market structure in search of circumstantial
        evidence of monopoly power. Under this structural approach, monopoly power may be
        inferred from a firm’s possession of a dominant share of a relevant market that is protected
        by entry barriers.” Microsoft, 253 F.3d at 51 (D.C. Cir. 2001) (citations omitted).

225.    To show monopoly power using indirect evidence, a plaintiff must: “(1) define the relevant
        market; (2) show that the defendant owns a dominant share of that market; and (3) show
        that there are significant barriers to entry and show that existing competitors lack the
        capacity to increase their output in the short run.” Rebel Oil Co. v. Atl. Richfield Co., 51
        F.3d 1421, 1434 (9th Cir. 1995). The “Supreme Court has never found a party with less
        than 75% market share to have monopoly power.” Kolon Indus. Inc. v. E.I. DuPont de
        Nemours & Co., 748 F.3d 160, 174 (4th Cir. 2014).

226.    Courts also consider “structural characteristics of markets in determining whether or not a
        firm has monopoly power, including the relevant size and strength of competitors, …
        probable development of the industry, . . . [and] potential competition.” ABA Section of
        Antitrust Law, Antitrust Law Developments 236 (8th ed. 2017). For example, in two-sided
        platform markets “[i]ndirect network effects [] limit [a] platform’s ability to raise overall
        prices and impose a check on its market power.” Ohio v. Am. Express Co., 138 S. Ct. 2274,
        2281 (2018).

227.    A dominant market share is not the same as market power, but rather may show “whether
        the defendant possesses sufficient leverage to influence marketwide output.” Rebel Oil
        Co. v. Atl. Richfield Co., 51 F.3d 1421, 1437 (9th Cir. 1995). “With a dominant share of
        the market’s productive assets, a firm may have the market power to restrict marketwide
        output and, hence, increase prices, as its rivals may not have the capacity to increase their
        sales quickly to make up for the reduction by the dominant firm.” Id.

228.    Because “[a] mere showing of substantial or even dominant market share alone cannot
        establish market power sufficient to carry out a predatory scheme,” Epic “must show that
        new rivals are barred from entering the market and show that existing competitors lack the
        capacity to expand their output to challenge the predator’s high price.” Rebel Oil Co. v.
        Atl. Richfield Co., 51 F.3d 1421, 1438–39 & n.10 (9th Cir. 1995) (“telltale factors” include
        “market share, entry barriers and the capacity of existing competitors to expand output”).
        Entry barriers are market characteristics “that prevent new rivals from timely responding
        to an increase in price above the competitive level.” FTC v. Qualcomm Inc., 411 F. Supp.
        3d 658, 684 (N.D. Cal. 2019) (quotation marks omitted), rev’d on other grounds, 969 F.3d
        974 (9th Cir. 2020). They include “additional long-run costs that were not incurred by
        incumbent firms but must be incurred by new entrants,” or “factors in the market that deter
        entry while permitting incumbent firms to earn monopoly returns.” L.A. Land Co. v.
        Brunswick Corp., 6 F.3d 1422, 1427–28 (9th Cir. 1993) (quotation marks omitted).

                       Apple Lacks Monopoly Power in the Relevant Market for Digital Game
                       Transactions




                                                242

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 256 of 377




229.    There is no direct or indirect evidence indicating that Apple has monopoly power in the
        relevant market. As discussed above, see supra § II.B.ii (¶¶ 31–79), the relevant market is
        digital transactions between game app developers and consumers of game app content.
        And Apple does not own a dominant share of that market. Rather, Apple’s share of the
        digital game transactions market is relatively small, between 23.3% and 37.5%. FOF
        ¶ 493.2. With no evidence of monopoly power or even market power, Epic’s Section 2
        monopolization claim fails at the start.

230.    Nor is there any evidence of supracompetitive pricing that would constitute direct evidence
        of monopoly power. The commission Apple charges developers—generally 30%, and
        lower in many circumstances—is in line with other platforms that undisputedly compete
        with one another (and with Apple). Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1434
        (9th Cir. 1995). Many other platforms—including the largest competitors in the market
        for digital game transactions—have a similar payment structure and the same base level of
        commission. Most notable here, the app transaction platforms operated by Google and
        Microsoft; the transaction platforms that are part of the Xbox, PlayStation, and Nintendo
        ecosystems; and Steam, the largest PC-game distribution platform, all charge a 30% base
        commission. FOF ¶ 472. In many ways, even Apple’s 30% commission rate is actually
        below the competitive rate, because many of the platforms charging the same commission
        (including those through which Epic distributes Fortnite) do not provide the same services
        to developers or the nearly one billion consumers worldwide as Apple does. FOF ¶ 473.

231.    Before the introduction of the App Store, software developers, including game app
        developers, received a smaller portion (at most, 30%) of the revenue share. FOF ¶ 469.
        Since then, competing transaction platforms and other competing services have entered the
        marketplace, including Google Play, Samsung Galaxy Store, Switch, Windows Phone
        Store, Amazon App Store, Origin, console marketplaces, online game streaming services,
        and, of course, EGS. FOF ¶ 494.1. In addition, many game streaming services, including
        Amazon Luna, Google Stadia, Microsoft xCloud, NVIDIA GeForce Now, and PlayStation
        Now, now compete with Apple. FOF ¶ 502.

232.    Apple’s profit margins do not establish monopoly power. “Many courts have disparaged
        the evidentiary value of high profits to indicate monopoly power.” High Tech. Careers v.
        San Jose Mercury News, No. 90-CV-20579, 1995 WL 115480, at *3 (N.D. Cal. Mar. 14,
        1995); see also In re IBM Peripheral EDP Devices, Antitrust Litig., 481 F. Supp. 965, 981
        (N.D. Cal. 1979) (“[T]he inference that a defendant that enjoys healthy profits only does
        so because of an unhealthy market structure is not a strong one.”); Forsyth v. Humana,
        Inc., 827 F. Supp. 1498, 1511 (D. Nev. 1993) (“[P]roof of excessive profits . . . may be
        misleading and subject to several interpretations.”). That is because “competitive firms
        may be highly profitable merely by virtue of having low costs as a result of superior
        efficiency.” Blue Cross & Blue Shield United of Wis. v. Marshfield Clinic, 65 F.3d 1406,
        1412 (7th Cir. 1995).

233.    Economic literature supports this skepticism. An economic methodology that focuses on
        “accounting profits or markups as an indicator of market power” is “far from ideal.”
        Jonathan B. Baker & Timothy F. Bresnahan, Empirical Methods of Identifying and
        Measuring Market Power, 61 Antitrust L.J. 3, 5 (1992); see also Richard Schmalensee,


                                               243

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 257 of 377




        Another Look at Market Power, 95 Harv. L. Rev. 1789, 1805 (1982) (“There are . . . serious
        problems with using profitability to gauge market power.”). “[H]igh profits or margins
        might reflect efficiencies, such as low costs or superior product design, rather than market
        power.” Baker & Bresnahan, supra, at 5. Moreover, “the way accountants spread costs
        over time and adjust asset values for depreciation frequently causes accounting measures
        of profit to bear little relation to those underlying economic concepts that might in principle
        be related to market power.” Id.; see also Schmalensee, supra, at 1805 (“[I]t is very
        difficult in practice to measure actual profitability, and it may be even more difficult to
        measure excess profits.”). “These problems loom so large that antitrust today does not rely
        heavily on profitability measures in making inferences about market power.” Baker &
        Bresnahan, supra, at 5.

234.    The commission rate of 12% that Epic has set for EGS does not prove that Apple’s
        commission is supracompetitive. While Epic’s commission is lower than Apple’s, it does
        not offer all the services that Apple provides. EGS is essentially a storefront—it lacks the
        integrated features that make the App Store a desirable platform for consumers and
        developers.

235.    Likewise, the commission rates of payment processors identified by Epic are not evidence
        that Apple’s commission is supracompetitive. Again, the benefits conferred by Apple in
        exchange for its commission are significant. It is not merely a “payment processing” fee—
        indeed, Epic’s own CEO conceded that commissions paid to game app transaction
        platforms do not simply compensate for the cost of processing payments. FOF ¶ 251.3.
        Rather, in exchange for its commission, Apple provides developers a marketplace to
        transact with more than a billion consumers who trust the App Store and trust the content
        it offers. Apple also provides access to and use of its intellectual property, centralized and
        secure payment processing, bandwidth, customer service, programming, online stores, the
        platform (including security protections and operation of on-device functionality),
        development tools, constant marketing, reviews and curation of apps, tools for testing,
        campaign management, anti-fraud measures, and more. FOF ¶¶ 691–93. Apple has
        developed a comprehensive platform for the distribution of apps and facilitation of digital
        transactions between consumers and developers—its competitive commission rate
        represents Apple’s commission for all of those services, not just the processing of
        payments for digital transactions.

236.    Additionally, there is no evidence of “significant barriers to entry” or that “existing
        competitors lack the capacity to increase their output in the short run.” Rebel Oil Co. v.
        Atl. Richfield Co., 51 F.3d 1421, 1434 (9th Cir. 1995). EGS, Google Play, Samsung Galaxy
        Store, Switch, Windows Phone Store, Amazon App Store, Origin, console marketplaces,
        and online game streaming services have all started to facilitate transactions for digital
        content following the creation of the App Store. FOF ¶¶ 494.1, 502. Given the entry of
        these competing platforms and streaming services, it is clear that there are no significant
        barriers to entry that would suggest market power or monopoly power. FOF ¶ 494.2

                       Apple Lacks Monopoly Power Even Under Epic’s Erroneous Market
                       Definition



                                                 244

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 258 of 377




237.    Epic has posited a market definition that is restricted to the distribution of iOS apps—and
        that is not limited to game apps—essentially attempting to define the market in such a way
        as to vest Apple with a monopoly by definition.

238.    Even under Epic’s definition of the “iOS App Distribution” market, Apple lacks monopoly
        power for Section 2 purposes.

239.    First, there is no evidence of restricted output or increased prices. See Rebel Oil Co. v. Atl.
        Richfield Co., 51 F.3d 1421, 1437 (9th Cir. 1995) (“With a dominant share of the market’s
        productive assets, a firm may have the market power to restrict marketwide output and,
        hence, increase prices . . . .”). In fact, the evidence is squarely to the contrary. The App
        Store has grown by leaps and bounds since its creation in 2008, and continues to grow and
        evolve. FOF ¶ 575. Output—whether measured in terms of total apps or app
        transactions—has steadily increased. FOF ¶¶ 575–76. Meanwhile, the effective
        commission rate of the App Store has gone down, as Apple has offered certain categories
        of developers lower commission rates. FOF ¶ 569. Apple has thus acted in the exact
        opposite way one would expect a monopolist to act—it has reduced prices and increased
        output.

240.    Second, consumers and developers often “multi-home” across multiple devices and digital
        transaction platforms, meaning that they have access to games across a variety of devices,
        not just iOS-compatible devices. FOF ¶¶ 358–63. As discussed above, see supra § II.B.ii.a
        (¶¶ 39–45), this fact shows why Epic’s market definition is unduly narrow; but it also
        shows that even if the market were construed as Epic proposes, Apple would lack market
        power because it is subject to competitive constraints.

241.    Indeed, the fact that Apple charges the same 30% commission rate (and actually lower in
        many instances) that other app distributors and game app platforms do is evidence that
        these platforms compete with each other. According to Epic’s (erroneous) application of
        the hypothetical monopolist test, Apple could raise the effective downstream prices to
        consumers by 5% and remain profitable, but Epic offers no persuasive reason for why
        Apple has not done so. The answer of course, is that Apple is constrained by competition.

242.    Third, Apple’s pricing also is constrained by other app distribution options available on
        iOS devices. Since the launch of the iPhone (and even before the App Store), developers
        have been able to offer web apps, accessible through the Safari web browser on the iPhone.
        FOF ¶ 548. That functionality was not removed with the launch of the App Store—
        developers still were (and are) able to offer web apps as an alternative (or in addition) to
        native iOS apps. Id. The DPLA acknowledges this, as it notes that “there is always the
        open Internet” for the distribution of apps. FOF ¶ 529.2 New game streaming services are
        beginning to take advantage of this feature to offer a variety of games to iOS users without
        going through the App Store. FOF ¶¶ 503.1–503.2. Indeed, Fortnite itself is expected to
        be available (through Nvidia’s GeForce Now service) this year. FOF ¶ 542.1. The
        availability of these alternatives constrains Apple’s market power in distributing native iOS
        apps through the App Store. FOF ¶ 504.




                                                 245

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 259 of 377




243.    Fourth, consumers can and do switch away from iOS devices to Android devices. FOF
        ¶ 399.2. Consumers are not locked into iOS once they purchase an iPhone, and they can
        and do switch to phones with new operating systems with some frequency. Id. While
        switching devices is not as simple as switching shampoos, that does not mean there is no
        competition or that consumers are “locked in.” See, e.g., Commercial Data Servers, Inc.
        v. Int’l Bus. Mach. Corp., 262 F. Supp. 2d 50, 69 (S.D.N.Y. 2003) (“The fact that existing
        IBM customers would need to spend money to migrate to another computing system does
        not establish ‘lock-in.’”). No one would say, for instance, that two car companies do not
        compete with one another just because buying a new car is a substantial investment of
        resources. See, e.g., Town Sound & Custom Tops, Inc. v. Chrysler Motors Corp., 959 F.2d
        468, 480 (3d Cir. 1992) (recognizing that “auto manufacturers are perfectly capable of
        producing functionally similar and competitive products” to one another). Consumers and
        developers have knowledge of the relative qualities and prices of the products ex ante (and
        Apple’s commission has not gone up since the App Store was released) and can make
        informed purchasing decisions. And, like vehicles and many other commodities, phones
        and operating systems have to be updated and replaced with at least some regularity, giving
        consumers periodic opportunities to reevaluate their purchasing decisions.

244.    Finally, developers who choose to take advantage of Apple’s proprietary tools and
        distribute apps through the App Store have access to alternative business models besides
        paid downloads and in-app purchases, constraining Apple’s ability to charge
        supracompetitive prices for its services. Developers have many options for monetizing
        apps that avoid Apple’s commission entirely, including selling in-app currency through
        other platforms (including on a web browser), selling subscriptions on other platforms, or
        using in-app advertising. FOF ¶ 93. The vast majority of apps—83%—on the App Store
        are free. FOF ¶ 551. While some developers may prefer to avoid in-app advertising, that
        alternative nonetheless restricts the commission rate that Apple can charge developers,
        dispelling the notion that it has unfettered dominion over the prices it charges through the
        App Store.

245.    Thus, regardless of the proper market definition, Apple does not have market power (much
        less monopoly power) in any relevant product market, and Epic cannot prevail on its
        Section 2 monopolization claim.

                b.     Apple Has Not Engaged in Exclusionary Conduct with Respect to App
                       Distribution11

246.    Even assuming that Apple has monopoly power in a relevant product market, Epic’s
        monopoly maintenance claim for the distribution of iOS apps nonetheless fails because
        Epic has failed to show that Apple is engaged in exclusionary conduct.

247.    A plaintiff alleging a Section 2 monopolization claim must prove “the willful acquisition
        or maintenance of [monopoly] power as distinguished from growth or development as a
        consequence of a superior product, business acumen, or historic accident.” United States

11
     The requirement of exclusionary conduct is addressed in §§ 7.2–7.2.1, pages 55–58 of the Joint
     Elements Submission.


                                                246

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 260 of 377




        v. Grinnell Corp., 384 U.S. 563, 570–71 (1966). The plaintiff must therefore show
        “anticompetitive abuse or leverage of monopoly power, or a predatory or exclusionary
        means of attempting to monopolize the relevant market.” FTC v. Qualcomm Inc., 969 F.3d
        974, 990 (9th Cir. 2020) (quotation marks omitted).

248.    In a Section 2 monopoly maintenance case, “the plaintiff is obliged to make out a prima
        facie case that the monopolist has engaged in ‘exclusionary’ conduct,” and “[a]t that point
        the proof burden ordinarily shifts to the defendant to offer a ‘justification’ for the conduct.”
        6C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
        Principles and Their Application ¶ 658f (4th ed. 2020 supp.). Once a plaintiff has already
        established a “prima facie case under § 2 by demonstrating anticompetitive effect, then the
        monopolist may proffer a ‘procompetitive justification’ for its conduct.” FTC v.
        Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020) (quoting United States v. Microsoft, 253
        F.3d 34, 59 (D.C. Cir. 2001)). “[T]he burden does not shift to [the defendant] to provide
        such justifications unless and until the [plaintiff] meets its initial burden of proving
        anticompetitive harm.” Id. at 996. Here Epic is unable to meet its initial burden of proving
        anticompetitive harm for a number of reasons.

                       The Technical Design of iOS Cannot Form the Basis for Antitrust
                       Liability

249.    Apple did not engage in exclusionary conduct by making the design decision to prevent
        sideloading of native apps onto iOS devices. The basis for Epic’s Section 2 monopolization
        claim under Count 1 is that Apple has designed iOS in such a way as to prevent firms like
        Epic from offering a competing app store for the distribution of iOS apps, and has enforced
        those technical restrictions through the DPLA. See Dkt. 1 ¶¶ 184–92. Epic’s allegations
        thus depend on the notion that Apple’s design and implementation of its own intellectual
        property can constitute exclusionary conduct. That theory fails as a matter of law.

250.    For purposes of establishing exclusionary conduct, “the introduction of technologically
        related products, even if incompatible with the products offered by competitors, is alone
        neither a predatory nor anticompetitive act.” Foremost Pro Color, Inc. v. Eastman Kodak
        Co., 703 F.2d 534, 544 (9th Cir. 1983), overruled on other grounds by Hasbrouck v.
        Texaco, Inc., 842 F.2d 1034 (9th Cir. 1987); see also United States v. Microsoft Corp., 253
        F.3d 34, 65 (D.C. Cir. 2001) (“As a general rule, courts are properly very skeptical about
        claims that competition has been harmed by a dominant firm’s product design changes.”).

251.    That is because “[a] monopolist, no less than any other competitor, is permitted and indeed
        encouraged to compete aggressively on the merits, and any success it may achieve solely
        through the process of invention and innovation is necessarily tolerated by the antitrust
        laws.” Foremost Pro Color, Inc. v. Eastman Kodak Co., 703 F.2d 534, 544–45 (9th Cir.
        1983) (quotation marks omitted), overruled on other grounds by Hasbrouck v. Texaco,
        Inc., 842 F.2d 1034 (9th Cir. 1987); see also Cal. Computer Prods., Inc. v. Int’l Bus. Machs.
        Corp., 613 F.2d 727, 744 (9th Cir. 1979) (a market participant has “the right to redesign its
        products to make them more attractive to buyers whether by reason of lower manufacturing
        cost and price or improved performance”).



                                                 247

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 261 of 377




252.    Accordingly, as a matter of law, “a design change that improves a product by providing a
        new benefit to consumers does not violate Section 2 absent some associated
        anticompetitive conduct.” Allied Orthopedic Appliances Inc. v. Tyco Health Care Grp.
        LP, 592 F.3d 991, 998–99 (9th Cir. 2010). “If a monopolist’s design change is an
        improvement, it is necessarily tolerated by the antitrust laws, unless the monopolist abuses
        or leverages its monopoly power in some other way when introducing the product.” Id. at
        1000 (quotation marks and citation omitted). Apple’s design of iOS and the App Store
        precluding third-party app stores (and the attendant problems of control and
        interoperability), in order to protect its own intellectual property, the reliability of the
        hardware and software, and the security and privacy of user data, is procompetitive. It was
        a conscious and intentional improvement over the macOS operating system that predated
        it, as demonstrated by iOS’s track record for low malware and high privacy protections.

253.    In United States v. Microsoft, the court considered whether Microsoft was unlawfully
        maintaining a monopoly in the personal computer market through legal and technical
        restrictions that it had imposed on manufacturers and users. See United States v. Microsoft
        Corp., 253 F.3d 34, 47 (D.C. Cir. 2001). As relevant here, the D.C. Circuit rejected the
        argument that Microsoft engaged in anticompetitive conduct when it designed a Java
        Virtual Machine (“JVM”), which did not work with an operating system developed by a
        rival. Id. at 75. The court explained that “a monopolist does not violate the antitrust laws
        simply by developing a product that is incompatible with those of its rivals.” Id.

254.    Here, what Epic challenges is a technical design feature of iOS and the App Store, namely,
        Apple’s “walled garden.” Apple designed and built iOS and the App Store so that
        consumers could safely download, install, and operate apps from the App Store. FOF
        ¶¶ 68–75. This was a thoughtful and conscious design choice made by Apple, based on its
        decades of experience with macOS in the desktop environment. FOF ¶ 70. Apple sought
        to leverage that experience—and refine the macOS design for mobile phone use—by
        designing iOS with new security and reliability protections that would enhance consumers’
        experience. FOF ¶ 72. Indeed, this is one of the bases on which Apple competes with
        other digital transaction platforms.

255.    The contractual and technical restrictions that Epic challenges as anticompetitive do not
        constitute exclusionary conduct as a matter of law. iOS has never allowed third-party app
        stores or sideloaded apps on iOS or the App Store. And Apple has not never allowed
        consumers to download native apps except through the App Store, but rather since its
        inception, the App Store has been designed to permit Apple to curate the flow of native
        apps to consumers. FOF ¶ 396. In fact, iOS prevented “sideloading” even before the App
        Store was launched. FOF ¶ 73. Distributing apps through the App Store also makes it
        feasible and efficient to apply and implement iOS updates, whereas third-party app stores
        would present continued problems of interoperability. As addressed in more detail below,
        see infra § III.B.i.d (¶¶ 299–317), that design feature offers many procompetitive benefits,
        including giving consumers a secure platform to download, install, and operate apps, and
        giving developers a reliable way to distribute apps to Apple’s many consumers, FOF
        ¶¶ 581–95. Regardless of whether Epic believes these technical restrictions are the only
        way to benefit consumers, there is no question that consumers and developers alike derive



                                                248

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 262 of 377




        benefits from the design of iOS and the App Store. And that fact alone means that those
        restrictions do not constitute exclusionary conduct.

                        Apple Has a Right to Set Terms of Access to Its Intellectual Property

256.    The technical and contractual restrictions that Epic challenges also do not constitute
        exclusionary conduct because they are merely terms of a license to access and use Apple’s
        proprietary intellectual property. All developers, including Epic, who wish to distribute
        apps through the App Store must sign the DPLA, which expressly grants developers “a
        limited license to use the Apple Software and Services provided to [developers] under this
        Program to develop and test [developer’s] Applications on the terms and conditions set
        forth in this Agreement.” FOF ¶ 103. The contract thus expressly contemplates that
        developers are seeking a “license” to use Apple’s intellectual property. What Epic seeks
        to do through this lawsuit is to access and benefit from Apple’s intellectual property for
        only a nominal developer fee of $99, rather than for the additional 30% commission rate it
        agreed to.

257.    As the creator of iOS, as well as the SDKs, APIs, and other tools that work with iOS, Apple
        is not obliged to provide access to its intellectual property on the terms demanded by Epic
        and does not engage in exclusionary conduct when it sets terms of access to its intellectual
        property.

258.    “[M]arket power does not ‘impose on the intellectual property owner an obligation to
        license the use of that property to others.’” Intergraph Corp. v. Intel Corp., 195 F.3d 1346,
        1362 (Fed. Cir. 1999) (quotation marks omitted). And because intellectual property carries
        “the legal right to refuse to license . . . , the existence of a predicate condition to a license
        agreement cannot state an antitrust violation.” Townshend v. Rockwell Int’l Corp., No.
        99-CV-400, 2000 WL 433505, at *8 (N.D. Cal. Mar. 28, 2000). Epic must thus prove not
        just that Apple has imposed licensing terms, but also that the challenged restraints had an
        “actual [anticompetitive] effect on competition.” FTC v. Qualcomm Inc., 969 F.3d 974,
        989 (9th Cir. 2020) (quotation marks omitted).

259.    iOS is protected by numerous intellectual property rights, and federal law authorizes Apple
        to exclude others from using those rights. If Apple chooses to allow third parties to access
        and use that intellectual property protecting iOS and the related hardware and software, it
        may establish the terms of such use. Apple has invested billions of dollars into the
        development of iOS and the App Store. FOF ¶ 169. It holds numerous intellectual property
        rights related to iOS, the app developer tools, the App Store, and the underlying hardware,
        and it has chosen to license certain of those rights out to developers for the purpose of
        growing the App Store and providing consumers the best experience. FOF ¶¶ 89.1–89.2.
        Developers who want to native iOS apps must use Apple’s intellectual property in order
        for those apps to be compatible with iOS and usable for consumers. FOF ¶ 89. Apple
        grants developers a limited license for developers to use its intellectual property in the
        DPLA, but sets forth numerous terms and conditions on that access, including, for example,
        the requirement that developers not offer their apps through platforms that facilitate the
        “sideloading” of apps onto iPhones. FOF ¶¶ 105–107. All developers, including Epic,



                                                  249

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 263 of 377




        who wish to develop native apps for iOS must agree to those terms before Apple will
        license its intellectual property.

260.    As a matter of law, Apple is permitted to set conditions for access to its intellectual
        property. See Townshend v. Rockwell Int’l Corp., No. 99-CV-400, 2000 WL 433505, at
        *8 (N.D. Cal. Mar. 28, 2000). “[T]he antitrust laws do not negate the patentee’s right to
        exclude others from patent property.” Intergraph Corp. v. Intel Corp., 195 F.3d 1346,
        1362 (Fed. Cir. 1999). “The commercial advantage gained by new technology and its
        statutory protection by patent do not convert the possessor thereof into a prohibited
        monopolist.” Abbott Labs. v. Brennan, 952 F.2d 1346, 1354 (Fed. Cir. 1991).

261.    A patent accordingly “empowers the owner to exact royalties as high as he can negotiate
        with the leverage of that monopoly,” Brulotte v. Thys Co., 379 U.S. 29, 33 (1964), and a
        patent owner may refuse to license an invention altogether, Image Technical Servs., Inc. v.
        Eastman Kodak Co., 125 F.3d 1195, 1216 (9th Cir. 1997) (noting that it could find “no
        reported case in which a court has imposed antitrust liability for a unilateral refusal to sell
        or license a patent”).

262.    Because Apple is not obliged to license its intellectual property at all, and is permitted to
        set terms and conditions on access to the intellectual property it does choose to license, it
        necessarily follows that Apple is not (and cannot be) required to license its intellectual
        property on terms that Epic believes would be more favorable to it. See, e.g., U.S. Dep’t
        of Justice & Fed. Trade Comm’n, Antitrust Guidelines for the Licensing of Intellectual
        Property § 2.1 (2017) (“The antitrust laws generally do not impose liability upon a firm for
        a unilateral refusal to assist its competitors, in part because doing so may undermine
        incentives for investment and innovation.”).

        262.1 Epic’s “all-or-nothing” approach is legally deficient. See Trial Tr. 1688:17–22
              (Evans) (Dr. Evans agreeing that, in his view, “the only two competitive paths open
              to Apple were to license developers to use iOS to compete with the App Store when
              2010 rolled around or never to license developers at all”). A firm does not lose its
              intellectual property rights when it licenses them. The antitrust laws “ordinarily
              will not require the owner of intellectual property to create competition in its own
              technology.” U.S. Dep’t of Justice & Fed. Trade Comm’n, Antitrust Guidelines for
              the Licensing of Intellectual Property § 3.1 (2017). And the right to exclude
              entirely—which Epic does not dispute—necessarily entails the right to exclude
              partially: “Because a patent owner has the legal right to refuse to license his or her
              patent on any terms, the existence of a predicate condition to a license agreement
              cannot state an antitrust violation.” Townshend v. Rockwell Int’l Corp., No. 99-
              CV-400, 2000 WL 433505, at *8 (N.D. Cal. Mar. 28, 2000). For example, the
              patentee’s “right to select its licensees, the decision to grant exclusive or non-
              exclusive licenses or to sue for infringement, and the pursuit of optimum royalty
              income, are not of themselves acts in restraint of trade.” Genentech, Inc. v. Eli Lilly
              & Co., 998 F.2d 931, 949 (Fed. Cir. 1993), abrogated on other grounds by Wilton
              v. Seven Falls Co., 515 U.S. 277 (1995). Apple was under no obligation to create
              competition on iOS by opening it up prior to the App Store, and did not create such
              an obligation by improving its existing product.


                                                 250

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 264 of 377




                       Apple Has No Duty to Deal on Terms Demanded by Epic

263.    Epic’s theory of exclusionary conduct fails for an additional, independent reason: Apple
        cannot be held to have engaged in exclusionary conduct based on a refusal to deal with
        Epic on its preferred terms, i.e., a claim that Apple is obliged to deal with its competitors
        (or would-be competitors) so as not to foreclose competition in the relevant market.

264.    As a general matter, a firm does not engage in exclusionary conduct merely because it
        elects not to deal with a competitor, or elects not to deal with a competitor on that
        competitor’s preferred terms. See Verizon Commc’ns Inc. v. Law Offices of Curtis V.
        Trinko, LLP, 540 U.S. 398, 408 (2004). “[T]here is no duty to deal under the terms and
        conditions preferred by a competitor’s rivals.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc.,
        836 F.3d 1171, 1184 (9th Cir. 2016) (alteration and quotation marks omitted). Without
        such a duty, any claim premised on a rival’s refusal to cooperate with the plaintiff
        necessarily fails for lack of exclusionary conduct. See Pac. Bell Tel. Co. v. linkLine
        Commc’ns, Inc., 555 U.S. 438, 451 (2009). And so long as “a firm has no antitrust duty to
        deal with its competitors . . . , it certainly has no duty to deal under terms and conditions
        that the rivals find commercially advantageous.” Id. at 450.

        264.1 Dr. Athey expressly disagreed with this law, stating that a refusal to deal is
              exclusionary conduct. Trial Tr. 1811:4–7 (Athey).

265.    The only possible exception arises under Aspen Skiing Co. v. Aspen Highlands Skiing
        Corp., 472 U.S. 585 (1985), in which the defendant, who owned three out of the four ski
        resorts in the relevant market, discontinued a joint lift-ticket package with its lone
        competitor and then refused to sell the competitor any lift tickets for the purpose of
        bundling lift tickets. Id. at 592–94. Aspen Skiing—like all of Epic’s theories of liability—
        is at the outer bounds of antitrust law. Verizon Commc’ns Inc. v. Law Offices of Curtis V.
        Trinko, LLP, 540 U.S. 398, 409 (2004) (“Aspen Skiing is at or near the outer boundary of
        § 2 liability.”). It provides only a “limited exception” to the general rule that firms have
        no obligation to deal with their rivals.

266.    As an initial matter, of course, Apple has not refused to deal with Epic. It has removed the
        Fortnite app from the App Store and expelled Epic from the developer program for breach
        of the DPLA and the App Store Review Guidelines, which are rules that apply to all
        developers. FOF ¶ 106. Apple has represented in open court that it would accept Epic
        back into the developer program if Epic reversed the changes to Fortnite and agreed to
        abide by the terms of the DPLA. See Hr’g Tr. 22:20–23:1 (Aug. 24, 2020). Apple simply
        has refused to deal under the terms unilaterally demanded by Epic.

267.    In any event, to establish a duty to deal under Aspen Skiing, a plaintiff must prove at a
        minimum that (1) there was a unilateral termination prior, long-term, and profitable
        voluntary course of dealing with the plaintiff on terms comparable to those that it now
        demands; (2) that “the only conceivable rationale or purpose” for terminating that course
        of dealing “is ‘to sacrifice short-term benefits in order to obtain higher profits in the long
        run from the exclusion of competition’”; and (3) “the refusal to deal involves products that
        the defendant already sells in the existing market to other similarly situated customers.”


                                                 251

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 265 of 377




        Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir. 2016); see also
        FTC v. Qualcomm Inc., 935 F.3d 752, 755 (9th Cir. 2019) (“The Supreme Court recognized
        a very limited exception to that general rule [of no duty to deal] when a monopolist
        terminated a voluntary and profitable course of dealing with a competitor and sacrificed
        short-term benefits to exclude competition in the long run.”).

268.    To satisfy the first element, Epic must prove that a preexisting course of dealing was both
        profitable to Apple and operated for a long term. See, e.g., Verizon Commc’ns Inc. v. Law
        Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 409 (2004) (dismissing claim because the
        defendant had not “voluntarily engaged in a course of dealing with its rivals”). And Epic
        must further prove that Apple refused to continue to do business on the parties’ preexisting
        terms. See Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir. 2016).
        Absent proof that Apple offers the services at issue on the terms demanded by Epic “in the
        existing market to other similarly situated customers,” there is no basis to show that Apple
        has “single[d] out” Epic “for anticompetitive treatment.” FTC v. Qualcomm Inc., 969 F.3d
        974, 994–95 (9th Cir. 2020) (quotation marks omitted).

269.    Epic has made no effort to satisfy the first element. The App Store has been a “walled
        garden” since its inception in 2008. FOF ¶ 396. Apple has never offered to Epic or any
        other developer unfettered access to iOS to distribute apps. At all times, native iOS apps
        have been distributed through the App Store. Apple thus has not deviated from a
        preexisting course of dealing, a required element of any refusal-to-deal claim.

270.    To satisfy the second element of a duty to deal, Epic must prove that Apple’s refusal to
        assist Epic was “irrational but for its anticompetitive effect.” Novell, Inc. v. Microsoft
        Corp., 731 F.3d 1064, 1075 (10th Cir. 2013) (Gorsuch, J.). This requires proof not only
        that Apple “decided to forsake short-term profits,” but also that its “refusal to deal was part
        of a larger anticompetitive enterprise, such as . . . seeking to drive a rival from the market
        or discipline it for daring to compete on price.” Id.

271.    Epic has adduced no evidence that Apple’s conduct sacrificed short-term profits in favor
        of a long-term anticompetitive advantage. That is, there is no evidence that the contractual
        or technical restrictions challenged have the effect of reducing Apple’s profits in the
        short-term so that it may obtain an anticompetitive advantage for a long period of time.
        And as detailed below, there are numerous procompetitive business justifications for the
        curated design of the App Store. Absent affirmative evidence from Epic excluding the
        possibility of any procompetitive justifications for the design of the App Store, Epic’s
        refusal-to-deal claim fails.

272.    Nor can Epic prove the third element of a duty to deal—that the alleged refusal involves
        products that Apple already sells into the market to other similarly situated customers. In
        FTC v. Qualcomm Inc., 969 F.3d 974 (9th Cir. 2020), the Ninth Circuit held that there was
        duty to deal because there was “no evidence that Qualcomm singles out any specific chip
        supplier for anticompetitive treatment.” Id. at 995. Similarly, here, Epic has not alleged
        that Apple has singled it out for anticompetitive treatment—it protests only the standard
        licensing terms applicable to all developers.



                                                 252

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 266 of 377




273.    Epic has thus satisfied none of the elements for establishing a duty to deal, and its claim of
        exclusionary conduct thus cannot rest on that theory.

                       Epic’s Framing of a “Conditional Refusal-to-Deal” Does Not Alter the
                       Analysis

274.    Seeking to sidestep the mountain of precedent against it, Epic argues that it is not bringing
        a duty-to-deal, refusal-to-deal, or a compulsory licensing claim. Instead, its expert claims
        that Epic has alleged a tying arrangement or a “conditional refusal-to-deal.” However
        Epic’s claim is framed, it asks the Court to prohibit Apple from exercising its right to
        choose with whom it will deal and on what terms. Basic antitrust principles prohibit such
        a claim except in the narrow circumstances already addressed above.

275.    A “conditional refusal to deal” is not a discrete theory in antitrust law; rather, it is a term
        sometimes used in academic literature to refer to “tying and exclusive dealings.” Viamedia,
        Inc. v. Comcast Corp., 951 F.3d 429, 453 (7th Cir. 2020) (“[T]ying and exclusive dealing
        are two common examples” of “conditional refusals to deal” (quotation marks omitted)).
        Epic does not assert an exclusive dealing theory, and thus its “conditional refusal to deal”
        label adds nothing to its tying claim. Neither the Supreme Court nor the Ninth Circuit has
        recognized a discrete antitrust theory of “conditional refusal to deal,” much less affirmed
        the imposition of liability under such a theory. Once again, Epic is beyond the boundaries
        of established law.

276.    Moreover, framing the claim as a “conditional refusal to deal” does not mean the law
        regarding refusals to deal is inapplicable. The general rule—subject only to the limited
        exception outlined above—is that “businesses are free to choose the parties with whom
        they will deal, as well as the prices, terms and conditions of that dealing.” Pac. Bell Tel.
        Co. v. linkLine Commc’ns, Inc., 555 U.S. 438, 448 (2009) (emphasis added); see also
        Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir. 2016) (“[T]here
        is no duty to deal under the terms and conditions preferred by a competitor’s rivals.”
        (alteration and quotation marks omitted)). Aspen Skiing is the “one, limited exception to
        this general rule.” FTC v. Qualcomm Inc., 969 F.3d 974, 993 (9th Cir. 2020). The law
        regarding refusal to deal thus encompasses a claim of the type urged here—a desire to
        change the terms on which a licensee does business with its competitors.

277.    The Ninth Circuit, in fact, has rejected efforts to extend refusal-to-deal liability beyond the
        narrow confines of Aspen Skiing, expressing “caution about using the antitrust laws to
        remedy what are essentially contractual disputes between private parties engaged in the
        pursuit of technological innovation.” FTC v. Qualcomm Inc., 969 F.3d 974, 997 (9th Cir.
        2020). The Court thus rejected the invitation to “adopt an additional exception, beyond the
        Aspen Skiing exception that the [plaintiff] concede[d] does not apply here, to the general
        rule that businesses are free to choose the parties with whom they will deal, as well as the
        prices, terms, and conditions of that dealing.” Id. (quotation marks omitted).

278.    What Epic apparently alleges is that Apple must be compelled to make iOS interoperable
        with third-party app stores (in particular, EGS), but a “company has no general legal duty
        to assist its competitors, including by making its product interoperable, licensing to


                                                 253

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 267 of 377




        competitors, or sharing information with its competitors.” Final Jury Instructions at 19,
        The Apple iPod iTunes Antitrust Litig., No. 05-CV-37-YGR (N.D. Cal. Dec. 15, 2014).
        However it describes its theory of liability, Epic’s claims, if accepted, would require Apple
        to make affirmative changes to the design of iOS to make it compatible and interoperable
        with third-party app stores, essentially, a demand that Apple alter its conduct to assist Epic.
        See Novell, Inc. v. Microsoft Corp., 731 F.3d 1064, 1079 (10th Cir. 2013) (Gorsuch, J.)
        (“Whether one chooses to call a monopolist’s refusal to deal with a rival an act or omission,
        interference or withdrawal of assistance, the substance is the same and it must be analyzed
        under the [refusal-to-deal] test we have outlined.”).

        278.1 Here again, Dr. Athey disagreed with the law, stating that a failure to provide
              interoperability can be illegal conduct. Trial Tr. 1861:13–18 (Athey).

279.    The Tenth Circuit rejected a similar theory of liability in Novell, Inc. v. Microsoft Corp.,
        731 F.3d 1064 (10th Cir. 2013) (Gorsuch, J.). There, the plaintiff alleged that Microsoft
        had engaged in anticompetitive conduct by not giving software developers (including the
        plaintiff) access to “namespace extensions,” which would have made it easier for
        developers to design software that would be fully interoperable with Microsoft Windows.
        See id. at 1068–69. The district judge granted judgment as a matter of law and the Tenth
        Circuit affirmed, applying the test from Aspen Skiing and rejecting the plaintiff’s attempt
        to avoid the demanding test for refusal-to-deal liability by recasting its claim as one for “an
        ‘affirmative’ act of interference with a rival.” Id. at 1078. “Traditional refusal to deal
        doctrine,” the Tenth Circuit explained, “is not so easily evaded.” Id.

280.    Consistent with this precedent, courts have held that forcing a firm to make its products
        interoperable with a competitor’s is anticompetitive, not procompetitive. That is because
        the “creation of technological incompatibilities, without more, does not foreclose
        competition; rather, it increases competition by providing consumers with a choice among
        differing technologies, advanced and standard, and by providing competing manufacturers
        the incentive to enter the new product market by developing similar products of advanced
        technology.” Foremost Pro Color, Inc. v. Eastman Kodak Co., 703 F.2d 534, 542 (9th Cir.
        1983).

281.    Since the admonition in linkLine that firms have “no duty to deal under terms and
        conditions that the rivals find commercially advantageous,” Pac. Bell Tel. Co. v. linkLine
        Commc’ns, Inc., 555 U.S. 438, 448 (2009), no court has upheld an antitrust claim on the
        theory that a firm has an obligation to make its platform interoperable with the products of
        its rivals, as Epic demands here. Just the contrary, courts have consistently held that absent
        a duty to deal, a firm is free to design its products as essentially “walled gardens” that, like
        iOS, are not open for use by other firms except on specified terms. See Bookhouse of
        Stuyvesant Plaza, Inc. v. Amazon.com, Inc., 985 F. Supp. 2d 612, 617, 623 (S.D.N.Y. 2013)
        (dismissing monopolization claim premised on Amazon’s decision to manage its digital
        rights such that only books downloaded from Amazon could be read on a Kindle device);
        MiniFrame Ltd. v. Microsoft Corp., No. 11-CV-7419, 2013 WL 1385704, at *3, *5
        (S.D.N.Y. Mar. 28, 2013) (dismissing monopolization claim based on Microsoft’s change
        to the Windows licensing agreement that rendered a competitor’s previously interoperable
        product incompatible with Windows), aff’d, 551 F. App’x 1 (2d Cir. 2013). As a leading


                                                  254

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 268 of 377




        treatise on intellectual property and antitrust explains, although “[o]ne might . . . imagine
        that an antitrust argument could be constructed against the use of proprietary interfaces”
        like iOS because of the power such an interface might over a market in complementary
        goods, “[w]e are aware of no such antitrust case,” and “we think no successful antitrust
        claim along these lines is possible.” Herbert Hovenkamp et al., IP and Antitrust: An
        Analysis of Antitrust Principles Applied to Intellectual Property § 12.03[D][1] (3rd ed.
        2020 supp.). “The reason has to do with intellectual property. . . . If an interface is itself
        patentable or copyrightable, compelling access to that interface would present a
        fundamental conflict between the antitrust and intellectual property regimes because it
        would compel the licensing of an intellectual property right itself.” Id.

282.    Epic’s contention that it seeks a right not to deal with Apple is incorrect. Epic wants to
        continue to have access to iOS itself, as well as the IP-protected SDK and thousands of
        APIs that it and numerous other developers have used to develop iOS-compatible apps. It
        wants to continue to have access to Apple’s substantial consumer base. It wants to compel
        Apple to make iOS compatible with apps distributed through EGS. Epic thus wants to
        require Apple to continue to do business with it, but demands that the Court dictate the
        terms of that arrangement. And the terms that Epic demands are that Apple provide all of
        these benefits for nothing more than a nominal developer fee, and without otherwise having
        the ability to set any terms or conditions for the use of its intellectual property. That is
        evident from Epic’s temporary restraining order and preliminary injunction applications,
        which sought to enjoin Apple from terminating its contracts with Epic. See Dkts. 17, 61.
        Clearly, what Epic seeks is not a right to not deal with Apple, but an order directing Apple
        to deal with Epic on the terms Epic desires. But without a duty to deal, Apple cannot be
        compelled to do so.

283.    Because Apple has no duty to deal with Epic in the first place—much less a duty to alter
        the terms of its license agreement or its business model to accommodate Epic’s preferred
        terms of access—it has not engaged in exclusionary conduct that would give rise to a
        Section 2 monopolization claim.

                c.     Apple’s Conduct with Respect to App Distribution Does Not Have
                       Anticompetitive Effects12

284.    Epic’s monopoly maintenance claim fails for the additional reason that there is no evidence
        that the challenged conduct has anticompetitive effects. As the Ninth Circuit has explained,
        “[t]o be condemned as exclusionary, a monopolist’s act must have an ‘anticompetitive
        effect.’” FTC v. Qualcomm, Inc., 969 F.3d 974, 990 (9th Cir. 2020) (quoting United States
        v. Microsoft Corp., 253 F.3d 34, 58 (D.C. Cir. 2001)). Anticompetitive effects are those
        that “harm the competitive process and thereby harm consumers. In contrast, harm to one
        or more competitors will not suffice.” Id. (quotation marks and citation omitted). As
        discussed above, the conduct on which Epic relies for its antitrust claims cannot be
        considered anticompetitive or exclusionary, and thus cannot have anticompetitive effects.


12
     The requirement of anticompetitive effects is addressed in § 7.2.2, pages 59–61 of the Joint
     Elements Submission.


                                                 255

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 269 of 377




285.    The plaintiff bears the burden of proving “that the monopolist’s conduct indeed has the
        requisite anticompetitive effect.” United States v. Microsoft Corp., 253 F.3d 34, 58–59
        (D.C. Cir. 2001). As a matter of law, “a plaintiff may not use indirect evidence to prove
        unlawful monopoly maintenance via anticompetitive conduct under § 2.” FTC v.
        Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020) (emphasis in original). Courts “will not
        infer competitive injury from price and output data absent some evidence that tends to
        prove that output was restricted or prices were above a competitive level.” Ohio v. Am.
        Express Co., 138 S. Ct. 2274, 2288 (2018) (quotation marks omitted).

286.    Evidence of anticompetitive effects includes “proof of actual detrimental effects on
        competition, such as reduced output, increased prices, or decreased quality in the relevant
        market.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018) (quotation marks,
        alteration, and citation omitted). Epic cannot prove any of these, as set forth below—output
        has increased, prices have remained stable or declined, and quality has improved in any
        market proposed by the parties or their experts in this case.

287.    Accordingly, Epic “must show that diminished consumer choices and increased prices are
        the result of a less competitive market due to either artificial restraints or predatory and
        exclusionary conduct.” FTC v. Qualcomm, Inc., 969 F.3d 974, 990 (9th Cir. 2020). To
        suffice, anticompetitive effects must be “significant and more-than-temporary.” Am. Prof’l
        Testing Serv., Inc. v. Harcourt Brace Jovanovich Legal & Prof’l Publ’ns, Inc., 108 F.3d
        1147, 1151 (9th Cir. 1997) (quotation marks omitted).

288.    In markets that include two-sided transaction platforms, courts must consider “indirect
        network effects and interconnected pricing and demand,” because “[e]vidence of a price
        increase on one side of a two-sided transaction platform cannot by itself demonstrate an
        anticompetitive exercise of market power,” as the defendant’s “business model [may]
        spur[] robust interbrand competition and . . . increase[] the quality and quantity of [relevant]
        transactions” when both sides of the market are considered. Ohio v. Am. Express Co., 138
        S. Ct. 2274, 2286–87, 2290 (2018).

289.    “[I]n assessing alleged antitrust injuries, courts must focus on anticompetitive effects ‘in
        the market where competition is [allegedly] being restrained.’” FTC v. Qualcomm Inc., 969
        F.3d 974, 992 (9th Cir. 2020) (quoting Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190
        F.3d 1051, 1057 (9th Cir. 1999)).

290.    Under the proper market—digital transactions between game app developers and
        consumers of game app content—Epic has not even attempted to make any showing of
        anticompetitive effects.

291.    Even under its erroneous market definition, however, Epic has not met its burden of
        showing that Apple’s conduct has any anticompetitive effect. Rather, the design of iOS
        and the App Store encourages competition. See Ohio v. Am. Express Co., 138 S. Ct. 2274,
        2282 (2018) (recognizing that a defendant’s use of “a different business model” is
        procompetitive where it spurs “competitive innovations,” increases output, and
        “improv[es] the quality of the services”). As set forth below, iOS and the App Store have
        increased output, lowered prices over time, and improved quality.


                                                  256

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 270 of 377




292.    First, there is no evidence of reduced output. Rather, the evidence shows that output has
        dramatically increased, not decreased, over the years. FOF ¶¶ 575–77. Instead of
        restricting output, the App Store’s business model and the emergence of new competitors
        have created a market for digital transactions that continues to grow by leaps and bounds
        each year. Id. Total consumer spending on digital game transactions also has increased
        over time. FOF ¶ 575. The success of the market for digital game transactions belies the
        assertion that iOS or the App Store has unduly constrained competition.

293.    Second, prices have not increased. The vast majority of apps—83%—on the App Store
        are entirely free, and thus digital transactions associated with those apps cost nothing. The
        design of the App Store has encouraged developers to move from paid-to-download apps
        to free-to-download apps with paid-for premium content, effectively reducing the price
        consumers must pay to access apps. FOF ¶¶ 570–71. Apple’s commission rates for digital
        game transactions are in line with those charged by other game app transaction platforms,
        and in fact, Apple has lowered its commission rate several times.

294.    The fact that Epic and other developers are required to pay a commission to Apple for use
        of its intellectual property does not render iOS’s design anticompetitive. In Qualcomm,
        the Federal Trade Commission contended that Qualcomm violated the Sherman Act by
        unreasonably restraining trade in, and unlawfully monopolizing, the cellular modem chip
        market. See FTC v. Qualcomm Inc., 969 F.3d 974, 990 (9th Cir. 2020). Among other
        things, the FTC challenged Qualcomm’s patent-licensing royalties and its “‘no license, no
        chips’” policy, “under which Qualcomm refuses to sell modem chips to OEMs that do not
        take licenses to practice Qualcomm’s [patents].” Id. at 985. The Ninth Circuit held,
        however, that none of the OEMs challenging the conduct had “articulated a cogent theory
        of anticompetitive harm” from the challenged conduct, noting that the OEMs had instead
        only “objected to Qualcomm’s licensing royalty rates, which they have to pay regardless
        of whether they chose to purchase their chips from Qualcomm or a competitor.” Id. at
        1001. The same is true here—Epic must pay Apple for use of iOS and other proprietary
        resources, regardless of whether iOS is designed as a “walled garden” or not.

295.    Third, there has been no decrease in quality. Instead, the quality of apps offered through
        the App Store has improved over time. There is a great variety today of technologically
        sophisticated games on the App Store now, demonstrating an increase in quality over time.
        FOF ¶ 577. In addition, the higher revenue per hour played on iOS devices relative to other
        game app transaction platforms demonstrate the high-quality consumer experience that the
        App Store offers. Id.

296.    Finally, far from being anticompetitive, the App Store has spurred innovation at competing
        firms. Since the introduction of the App Store, Google Play, Samsung Galaxy Store,
        Switch, Windows Phone Store, Amazon App Store, Origin, console marketplaces, online
        game streaming services, and EGS have all emerged as competitors in the market for digital
        transactions on game apps. FOF ¶¶ 494.1–494.2. Moreover, many game streaming
        services, such as Amazon Luna, Google Stadia, Microsoft xCloud, Nvidia GeForce Now,
        and PlayStation Now, have entered the market. FOF ¶¶ 245–245.5.




                                                257

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 271 of 377




297.    Not only has the introduction of the App Store spurred competitive innovations, it also has
        increased the quality of products in the relevant market. After Apple pioneered security
        protocols as part of iOS and the App Store, other platforms have followed suit, adopting
        similar security measures in recognition of their importance to consumers. FOF ¶¶ 142–
        43. Consumers thus enjoy a safer experience than they would have if the use of uncurated
        native apps was the norm for these various devices.

        297.1 Epic introduced at trial—and quizzed Mr. Schiller about—several regulatory
              investigations instigated by other countries regarding the design of the App Store.
              See Trial Tr. 3049:7–3052:11 (Schiller). The existence of investigations in other
              countries is not probative of any anticompetitive effects in the United States, see,
              e.g., E.I. Dupont De Nemours & Co. v. Kolon Indus., Inc., No. 09-CV-58, 2011 WL
              13079489, at *1 (E.D. Va. May 16, 2011); Rambus, Inc. v. Infineon Techs. AG, 222
              F.R.D. 101, 110 (E.D. Va. 2004), particularly in light of the fact that other countries
              do not necessarily follow U.S. antitrust standards or principles, see Anu Bradford,
              Antitrust Law in Global Markets, in Research Handbook on the Economics of
              Antitrust Law 283, 289–95 (Einer Elhauge ed., 2012).

        297.2 Even further afield is Epic’s counsel’s attempt to cross-examine Mr. Schiller on a
              decision from United States v. Apple, No. 12-CV-2826 (S.D.N.Y.), the resulting
              monitoring, and deposition testimony from another witness not offered into
              evidence. See Trial Tr. 2983:13–2986:23 (Schiller). Counsel for Epic did not
              actually admit into evidence any relevant information about this prior litigation,
              presumably because this Court has already held in analogous circumstances that the
              case is irrelevant to future antitrust suits involving Apple. See Apple iPod iTunes
              Antitrust Litig., No. 05-CV-37, 2014 WL 12719192, at *3 (N.D. Cal. Nov. 18,
              2014). Epic’s counsel’s questions are not evidence, and are irrelevant in any event
              to the issues here.

298.    In short, the evidence shows that Apple’s conduct does not have an anticompetitive effect
        in any relevant market.

                d.     Any Allegedly Anticompetitive Conduct Is “Redeemed” by a Multitude
                       of Procompetitive Business Justifications13

299.    Even if Epic were capable of prevailing over the preceding hurdles, Apple has proffered a
        number of procompetitive justifications for its conduct here. In a Section 2 monopoly
        maintenance case, “the plaintiff is obliged to make out a prima facie case that the
        monopolist has engaged in ‘exclusionary’ conduct,” and “[a]t that point the proof burden
        ordinarily shifts to the defendant to offer a ‘justification’ for the conduct.” 6C Philip E.
        Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and
        Their Application ¶ 658f (4th ed. 2020 supp.). Thus, once a plaintiff has already
        established a “prima facie case under § 2 by demonstrating anticompetitive effect, then the
        monopolist may proffer a ‘procompetitive justification’ for its conduct.” FTC v.

13
     Procompetitive business justifications are addressed in §§ 7.2.3–7.2.5, pages 62–66 of the
     Joint Elements Submission.


                                                258

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 272 of 377




        Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020) (quoting United States v. Microsoft, 253
        F.3d 34, 59 (D.C. Cir. 2001)). But importantly, “the burden does not shift to [the
        defendant] to provide such justifications unless and until the [plaintiff] meets its initial
        burden of proving anticompetitive harm.” Id. at 996.

300.    An “antitrust defendant’s conduct is redeemed by a legitimate business purpose.”
        Universal Analytics, Inc. v. MacNeal-Schwendler Corp., 914 F.2d 1256, 1258 (9th Cir.
        1990). Accordingly, there can be no “antitrust liability if there was a legitimate business
        justification” for the defendant’s conduct. Oahu Gas Serv., Inc. v. Pac. Res. Inc., 838 F.2d
        360, 369 (9th Cir. 1988). Apple’s demonstrated legitimate business purposes therefore
        preclude liability for Epic’s claims.

301.    In a case such as this, however, where a plaintiff’s claim is premised on the purported
        refusal by the defendant to deal with the plaintiff on the terms preferred by the plaintiff, it
        is the plaintiff’s burden to affirmatively establish that there was no legitimate business
        reason for the defendant to refuse to deal with the plaintiff on the plaintiff’s preferred terms.
        See FTC v. Qualcomm Inc., 969 F.3d 974, 994 (9th Cir. 2020) (noting that “[n]othing in
        the record or in the district court’s factual findings rebuts” defendant’s legitimate business
        justifications). Thus, a prior course of dealing cannot be “irrational” for purposes of a
        refusal-to-deal claim if the defendant acted for a legitimate business reason. See Novell,
        Inc. v. Microsoft Corp., 731 F.3d 1064, 1075 (10th Cir. 2013) (Gorsuch, J.) (quotation
        marks omitted).

302.    Regardless of which party bears the burden at this stage, however, there are numerous
        procompetitive justifications for the design of iOS and the App Store, including its
        limitations on the distribution of apps outside of the App Store.

303.    There are many types of procompetitive justifications. For example, a defendant’s conduct
        is justified if undertaken to “enhance[] the quality or attractiveness of a product, increase[]
        efficiency by reducing costs or otherwise benefit[] consumers.” Image Technical Servs.,
        Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1220 n.12 (9th Cir. 1997) (quotation marks
        omitted). “[A] different business model” that spurs “competitive innovations,” increasing
        output and “improving the quality of the services” is also procompetitive. Ohio v. Am.
        Express Co., 138 S. Ct. 2274, 2282 (2018).

                        Consumer Safety and Security

304.    Ensuring consumer safety or improving product security and privacy are legitimate
        business justifications for a firm’s conduct. See Cont’l T. V., Inc. v. GTE Sylvania Inc.,
        433 U.S. 36, 55 n.23 (1977).

305.    Apple’s conduct is justified by its interest in ensuring consumer safety or improving
        product security, privacy, and reliability. Part of the consumer experience that Apple
        provides is its protection of consumer safety, security, privacy, and reliability, and
        consumers choose Apple because of its commitment to protecting consumers’ safety,
        security, privacy, and reliability. Apple continues to invest in protecting consumer safety
        security, and reliability. FOF ¶ 581. Malicious apps in non-iOS app stores present severe



                                                  259

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 273 of 377




        security issues for non-iOS devices, in addition to, for example, causing crashes or other
        reliability problems. FOF ¶ 74.5. In light of this risk, Apple has invested considerable
        resources to ensure that the App Store is the most trusted place to download apps. FOF
        ¶¶ 582–86. Epic itself has recognized that consumers place a very high value on safety and
        safeguarding users from malware and privacy breaches. FOF ¶ 590.

306.    The security provided by the technical design of iOS also benefits developers. Because
        Apple puts its reputation behind apps distributed through the App Store, the requirement
        that every app be reviewed and distributed through the App Store provides credibility to
        developers. FOF ¶ 587. Consumers trust Apple and are more willing to take a chance on
        newer and smaller developers. Id. If a developer circumvents the app review process, that
        has the potential to hurt all other developers who distribute apps via the App Store because
        users’ confidence in iOS apps could be undermined by a poor experience with an app
        containing malware or that is otherwise unsuitable for distribution through the App Store.
        FOF ¶ 588.

                       Maintaining Quality and Improving Ease of Access

307.    Maintaining or improving the quality of a product or service is a legitimate business
        justification. See Cal. Computer Prods., Inc. v. Int’l Bus. Machs. Corp., 613 F.2d 727, 744
        (9th Cir. 1979); Data Gen. v. Grumman Sys. Support Corp., 36 F.3d 1147, 1183 (1st Cir.
        1994). Likewise, improving the ease with which consumers can use a service is a
        legitimate business justification. See In re Payment Card Interchange Fee & Merch.
        Discount Antitrust Litig., 986 F. Supp. 2d 207, 228 (E.D.N.Y. 2013), rev’d on other
        grounds, 827 F.3d 223 (2d Cir. 2016).

308.    Apple has a legitimate interest in maintaining or improving the quality of its services. Here,
        Apple’s conduct reflects a consistent prioritization of its consumers and the quality of
        service they receive from the App Store. FOF ¶ 581. The App Store provides a seamless,
        user-friendly experience in which the downloaded apps actually work on consumers’
        devices. FOF ¶ 582. And the App Store’s curation of apps helps consumers find these
        quality apps in a one-stop shop. Because the App Store is the only place that distributes
        native iOS apps to iOS users, the confidence that users feel in downloading apps from the
        App Store proliferates to the entire iOS ecosystem. FOF ¶ 587. By excluding from the
        iOS ecosystem any apps that fail the app-review process, Apple serves an important
        certification role that gives users confidence that they can safely download apps onto their
        iPhones.

                       Broadening Consumer Choice and Increasing Output

309.    Broadening consumer choice is a legitimate business justification. See Paladin Assocs.,
        Inc. v. Mont. Power Co., 328 F.3d 1145, 1157 (9th Cir. 2003). Increasing output also is a
        legitimate business justification. See Law v. Nat’l Collegiate Athletic Ass’n, 134 F.3d
        1010, 1023 (10th Cir. 1998).

310.    Apple’s conduct is justified because it has broadened consumer choice and increased
        output. As discussed, see supra § III.B.i.c (¶ 292), the App Store’s launch facilitated the



                                                 260

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 274 of 377




        rapid proliferation of apps, including game apps. At its launch, the App Store’s U.S.
        storefront provided 452 third-party apps by 312 distinct developers. FOF ¶ 219. In that
        first year alone of operation, consumers made 603 million downloads of third-party apps.
        FOF ¶ 224.1. As of 2020, there are approximately 1.8 million apps in the App Store, with
        billions of downloads of apps. FOF ¶ 467.3. Because of the App Store, consumers now
        have access to millions of third-party apps in a safe and secure environment.

                       Enhancing Interbrand Competition

311.    Increasing interbrand competition is a legitimate business justification. See Leegin
        Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 890 (2007) (“The promotion of
        interbrand competition is important because the primary purpose of the antitrust laws is to
        protect this type of competition.” (alteration and quotation marks omitted)); see also
        Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1180 n.2 (9th Cir. 2016)
        (describing “the enhancement of Interbrand competition” as a “well-recognized economic
        benefit[]” (quotation marks omitted)).

312.    Apple’s “walled garden” is part of what allows it to differentiate itself from other operating
        systems like Android. Android devices, unlike Apple, typically allow sideloading and
        third-party app stores. FOF ¶ 74.1. A consumer choosing which device to purchase thus
        can choose between Apple, with its more secure operating system on the one hand, and
        Android, with its more open operating system on the other. Likewise, developers can
        choose between prioritizing apps for Apple and Android based on the same preferences.
        This differentiation thus increases competition between Apple and Android, because it
        gives consumers a meaningful point of comparison that allows them to purchase a device
        tailored to their preferences.

                       Protecting Intellectual Property and Preventing Free-Riding

313.    Protecting a firm’s proprietary information and intellectual property and preventing
        free-riding are legitimate business justifications. See Gorlick Distrib. Ctrs., LLC v. Car
        Sound Exhaust Sys., Inc., 723 F.3d 1019, 1026 (9th Cir. 2013); Technical Res. Servs., Inc.
        v. Dornier Med. Sys., Inc., 134 F.3d 1458, 1467 (11th Cir. 1998); Eastman Kodak Co. v.
        Image Technical Servs., Inc., 504 U.S. 451, 461 (1992).

314.    Similarly, a firm’s desire to exclude others, or profit from, its intellectual property is a
        presumptively legitimate and procompetitive business justification. See Image Technical
        Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1219 (9th Cir. 1997).

315.    At bottom, Epic’s claims center on Apple’s refusal to license its intellectual property to
        Epic on terms that Epic would prefer. iOS, and the multitude of developer tools that Apple
        licenses through the terms Epic has challenged, are the subject of numerous patents and
        trademarks. [FOF]. As set forth above, Apple has no antitrust duty to share its intellectual
        property with Epic, and Apple also “certainly has no duty to deal under terms and
        conditions that [Epic] find[s] commercially advantageous.” Pac. Bell Tel. Co. v. linkLine
        Commc’ns, Inc., 555 U.S. 438, 450 (2009). Antitrust claims premised on an intellectual
        property owner’s refusal to license threaten the very purposes of intellectual property and



                                                 261

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 275 of 377




        antitrust law. “[S]uch claims will detract from the advantages lawfully granted to the
        holders of patents or copyrights by subjecting them to the cost and risk of lawsuits based
        upon the effect, on an arguably separate market, of their refusal to sell or license. The cost
        of such suits will reduce a patent holder’s incentive . . . to risk the often enormous costs in
        terms of time, research, and development. Such an effect on patent and copyright holders
        is contrary to the fundamental and complementary purposes of both the intellectual
        property and antitrust laws, which aim to encourag[e] innovation, industry and
        competition.” See Image Technical Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195,
        1218 (9th Cir. 1997)

316.    The design of iOS protects Apple’s proprietary information and intellectual property, and
        prevents free-riding. Apple has invested billions of dollars in the development of iOS and
        the App Store. FOF ¶ 169. It also has made available a variety of tools to developers to
        help them design iOS-compatible apps for distribution through the App Store. Without the
        “walled garden” design of the App Store, developers could exploit Apple’s intellectual
        property and free-ride on its success and innovation by bypassing Apple altogether. In
        fact, conditions on the terms of an intellectual property license are an integral part of a
        procompetitive intellectual property licensing arrangement, because they allow valuable
        intellectual property rights to be shared among complementary businesses while still
        incentivizing innovation by other firms by foreclosing freeriding. FOF ¶ 598. Apple’s
        business desire to reap the benefits of the software and system that it built is inherently
        procompetitive.

317.    Apple has proffered several valid, procompetitive justifications for its design of iOS and
        the App Store. The “technical and contractual restrictions” that Epic challenges actually
        improve the consumers’ overall experience on the App Store and protect their safety,
        security, and privacy.

               e.      Apple’s Procompetitive Justifications Are Not Pretextual

318.    Because Apple has proffered procompetitive justifications for its conduct, Epic may prevail
        on a claim under Section 2 only if it demonstrates that each of Apple’s proffered
        procompetitive justifications is invalid or pretextual. See Universal Analytics, Inc. v.
        MacNeal-Schwendler Corp., 914 F.2d 1256, 1258–59 & n.4 (9th Cir. 1990). It has not
        done so.

319.    Epic bears the burden of proving that Apple’s “conduct [was not] redeemed by a legitimate
        business purpose.” Universal Analytics, Inc. v. MacNeal-Schwendler Corp., 914 F.2d
        1256, 1258–59 & n.9 (9th Cir. 1990). The plaintiff “may rebut an asserted business
        justification by demonstrating either that the justification does not legitimately promote
        competition or that the justification is pretextual.” Image Technical Servs., Inc. v. Eastman
        Kodak Co., 125 F.3d 1195, 1212 (9th Cir. 1997). To prove pretext, the plaintiff must
        adduce evidence that directly undermines the veracity of the defendant’s proffered
        justification. See Image Technical Servs. v. Eastman Kodak Co., 903 F.2d 612, 618–19
        (9th Cir. 1990); see also ACT, Inc. v. Sylvan Learning Sys., Inc., 296 F.3d 657, 668 (8th
        Cir. 2002) (evaluating whether the “declared business reasons for [the conduct] were
        pretext for [the defendant’s] true goal” (emphasis added)). Courts are hesitant to


                                                 262

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 276 of 377




        “second-guess [a defendant’s] business judgment” because “[t]he question is not whether
        [the defendant] made the right or wrong decision; it is whether [the defendant] acted for an
        unlawful reason.” Clark v. Mirage Casino-Hotel, Inc., 815 F. App’x 150, 152 (9th Cir.
        2020) (discussing pretext in the labor discrimination context).

320.    It is not sufficient to show that the challenged conduct was motivated only in part by
        anticompetitive intent—if the evidence “at most shows that a secondary motivation of the
        [challenged conduct] was to disadvantage the competition,” the existence of other
        procompetitive justifications for the conduct precludes a Section 2 claim. Universal
        Analytics, Inc. v. MacNeal-Schwendler Corp., 914 F.2d 1256, 1259 (9th Cir. 1990).

321.    Epic has not shown that all of Apple’s justifications are pretextual, as is its burden.

322.    First, Epic has not shown that Apple’s justification of enhancing consumers’ safety,
        security, privacy, and reliability is pretextual. Epic’s expert admits that the requirement of
        exclusive distribution through the App Store provides security benefits to consumers. At
        that point, the inquiry ends—Apple has offered a legitimate business justification for its
        conduct, and Epic has admitted that such justification is not pretextual, because the conduct
        actually does advance the stated end. Indeed, even as Epic objects that third-party app
        stores might offer comparable security measures, there is substantial evidence that Apple’s
        design of the App Store has in fact benefitted customers by providing a safe platform
        through which to download native apps. FOF ¶ 594. If Epic’s demanded changes were
        implemented, there is no guarantee that third-party app stores would offer comparable
        security measures, and some customers may not know ex ante whether they are
        downloading an app through a third-party app store that provides the same quality of
        security as the App Store. Moreover, breaches in security owing to malware from other
        platforms could be erroneously attributed to Apple.

323.    In any event, it is not Apple’s burden to prove that its security measures cannot be improved
        upon or protect against every conceivable threat to iPhone users. Even if some security
        threats remain, Apple protects its users better than anyone else does. It is able to do so
        because the App Store’s design gives it the power to curate apps in a way that enhances
        reliability, security, and privacy, and thus benefits consumers. See, e.g., United Nat’l
        Maint., Inc. v. San Diego Convention Ctr. Corp., Inc., No. 07-CV-2172, 2008 WL
        11333629, at *7 (S.D. Cal. Feb. 19, 2008) (finding no pretext where the defendant
        implemented a security policy that “present[ed] an efficient and feasible way to deal with
        security concerns related to this particular category of employees”). There is no evidence
        that this justification is mere pretext.

324.    Second, Epic has not shown that Apple’s justification of maintaining or improving the
        quality of its services is pretextual. There is no evidence suggesting that Apple does not
        genuinely care about the quality of services it offers to its customers, nor is there any
        evidence that Apple does not genuinely believe that iOS offers consumers an enhanced
        experience. In fact, the evidence shows the contrary—that iOS and the App Store were
        designed with consumers in mind from the start, and with an eye toward providing a new
        and unique premium experience. FOF ¶ 581.



                                                 263

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 277 of 377




325.    Third, Epic has not shown that Apple’s justification of broadening consumer choice is
        pretextual. See Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145, 1157 (9th Cir.
        2003). Again, the most Epic can do is argue that Apple could broaden consumer choice in
        other ways, but that does not mean that Apple’s stated justification is pretextual. Even if
        Apple has misjudged the extent to which the design of the App Store broadens consumer
        choice, that would not give rise to a claim of pretext.

326.    Fourth, Epic has not rebutted Apple’s legitimate business interest in protecting its
        proprietary information and intellectual property and preventing free-riding. There is no
        evidence that Apple is not genuinely interested in protecting its intellectual property, nor
        is there any evidence to doubt that Apple has a real commitment to preventing free-riding.

327.    Epic’s attempted analogy to macOS—which does not have a similar “walled garden”
        design—is inapt. Section 2 does not require an alleged monopolist to “alter its way of
        doing business whenever some other approach might yield greater competition.” Verizon
        Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 415–16 (2004).
        There are meaningful differences between macOS and iOS that Apple determined
        warranted a different approach between the two operating systems. FOF ¶ 72. The fact
        that Apple has chosen to protect its intellectual property on iOS in a different way from
        how it does so for macOS does not mean that Apple’s justifications are pretextual.

               f.      There Is No Least Restrictive Alternative Requirement

328.    Epic cannot prevail by showing that there were less restrictive alternatives to the challenged
        conduct. “[T]here is no least restrictive alternative requirement in the context of a Section
        2 claim.” Image Technical Servs., Inc. v. Eastman Kodak Co., 903 F.2d 612, 620 (9th Cir.
        1990); accord Apple iPod iTunes Antitrust Litig., No. 05-CV-0037-YGR, 2014 WL
        12719194, at *1 (N.D. Cal. Nov. 25, 2014); Allied Orthopedic Appliances, Inc. v. Tyco
        Health Care Grp. L.P., Nos. 05-CV-6419, et al., 2008 WL 7346921, at *16 (C.D. Cal. July
        9, 2008), aff’d, 592 F.3d 991 (9th Cir. 2010). That is because the Sherman Act “does not
        give judges carte blanche to insist that a monopolist alter its way of doing business
        whenever some other approach might yield greater competition.” Verizon Commc’ns Inc.
        v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 415–16 (2004); see also Int’l Rys.
        of Cent. Am. v. United Brands Co., 532 F.2d 231, 239–40 (2d Cir 1976) (stating that proof
        of a company’s reasonable steps to preserve its business interests does not, without more,
        raise a genuine issue of material fact under § 2).

329.    In any event, as discussed with regard to Epic’s Section 1 claims, see infra § III.C.ii.b
        (¶¶ 516–30), forcing Apple to change the way it enables the distribution of apps and
        monetizes the App Store to allow alternative marketplaces to distribute apps for iOS
        devices would not “be virtually as effective” or come “without significantly increased
        cost.” In re Nat’l Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap Antitrust Litig., 958
        F.3d 1239, 1260 (9th Cir. 2020) (quotation marks omitted).

330.    While Epic asks the Court to balance the procompetitive and anticompetitive effects of
        Apple’s conduct, that is also inappropriate for a Section 2 claim. Under the burden-shifting
        framework sometimes used for Section 2 cases, a plaintiff only may “show that the


                                                 264

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 278 of 377




        proffered business justification is pretextual.” Behrend v. Comcast Corp., 03-CV-6604,
        2012 WL 1231794, at *19 (E.D. Pa. Apr. 12, 2012); see also Morris Commc’ns Corp. v.
        PGA Tour, Inc., 364 F.3d 1288, 1295 (11th Cir. 2004) (holding that once the defendant has
        met its burden to show its valid business justification, the plaintiff only may show that the
        proffered business justification is pretextual); ACT, Inc. v. Sylvan Learning Sys., Inc., 296
        F.3d 657, 670 (8th Cir. 2002) (holding that when a valid business reason exists for the
        conduct, that conduct cannot support the inference of a Section 2 violation). There is no
        balancing inquiry with respect to this claim.

        ii.    Sherman Act Section 2 – Monopoly Maintenance in the “iOS In-App Payment
               Processing Market” (Epic Count 4)

331.    In Count 4, Epic claims that Apple has a monopoly in the “iOS In-App Payment Processing
        Market” that it has unlawfully maintained by requiring “iOS app developers that sell in-
        app content to exclusively use Apple’s In-App Purchase.” Dkt. 1 ¶¶ 219–20.

332.    As explained with regards to Epic’s other Section 2 monopolization claim based on Apple’s
        distribution terms, see supra § III.B.i (¶ 218), “proving an antitrust violation under Section
        2 of the Sherman Act is more exacting than proving a Section 1 violation,” “a court [that]
        finds that the conduct in question is not anticompetitive under § 1 . . . need not separately
        analyze the conduct under § 2.” FTC v. Qualcomm Inc., 969 F.3d 974, 991–92 (9th Cir.
        2020). Because Counts 4 and 5 are both premised on Apple’s requirement that developers
        use Apple’s In-App Purchase for in-app purchases of in-app content, Dkt. 1 ¶ 227; see also
        id. ¶¶ 129–34 (Epic’s overlapping allegations concerning IAP), Count 4 fails for the same
        reasons that Count 5 fails. See infra § III.C.iii (¶¶ 531–41).

               a.      Apple Lacks Monopoly Power in the Relevant Market14

333.    Like Epic’s Section 2 monopolization claim for the distribution of apps, Epic’s Section 2
        claim regarding IAP fails because Apple does not have monopoly power or even market
        power in the relevant product market.

334.    As discussed above, see supra § II.B.ii (¶¶ 31–79), the relevant market is digital
        transactions between game app developers and consumers of game app content. Epic does
        not even try to argue that Apple has monopoly power in that market. Thus, because Apple’s
        definition of the market is correct, Epic’s claim fails at the outset for lack of monopoly
        power.

335.    In the absence of evidence that Apple has a monopoly in the relevant market, Epic instead
        invites the Court to apply an “iOS In-App Payment Processing Market.” Dkt. 1 ¶ 109. But
        as discussed previously, see supra § II.B.iii (¶¶ 80–112), that is not a properly defined
        market. And even accepting that it is, Apple does not have monopoly power in a market
        that includes all reasonably interchangeable payment processing providers.


14
     The requirement of monopoly power is addressed in § 7.1, pages 52–54 of the Joint Elements
     Submission.


                                                 265

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 279 of 377




336.    If Epic’s conception of the market as consisting of “payment processors” is correct—
        although this conception fails because IAP is not even a payment processor—then Apple
        lacks monopoly power because it competes with companies like PayPal, Stripe, and
        Square, and occupies only a small fraction of the market. FOF ¶ 667. By way of example,
        in 2018, the App Store’s U.S. storefront processed less than 3% of the total dollars
        processed in the United States by online payment processing companies. FOF ¶ 669.

337.    Even limiting the scope only to iOS, as detailed above, see supra § III.B.i.a (¶ 242), the
        App Store is not the only way to distribute apps to iOS consumers. Developers can instead
        offer web apps, accessible through the Safari web browser on an iOS device. FOF ¶ 233.
        Apple imposes no constraints on the type of payment solutions that may be used for web
        apps, and thus has no control over that portion of the market. Epic has not shown that,
        accounting for that portion of the market, Apple has a monopoly in the market for in-app
        payment processing; rather Epic ignores that segment of the proposed “market” altogether.
        It is Epic’s burden to prove monopoly power, yet it has failed to address the numerous
        other firms with which Apple competes.

338.    Therefore, not only does Apple lack monopoly power in the properly defined market, it
        also lacks monopoly power in Epic’s proposed market. Epic’s claim fails.

                b.     Apple Has Not Engaged in Exclusionary Conduct with Respect to IAP 15

339.    Even accepting that Apple has monopoly power in a relevant market, Apple has not
        engaged in exclusionary conduct in anticompetitive maintenance of any such monopoly
        power, a necessary element of a monopolization claim. While Epic complains about
        Apple’s “contractual terms” that require developers, such as Epic, to use its IAP for certain
        transactions, that conduct is not unlawful.

340.    Epic argues that its claims are based on a desire not to deal with Epic, but that again
        misapprehends the law and the nature of the claims. Epic is not forced to do business with
        Apple at all, and, more importantly, it is not forced to use IAP. Epic, like all other
        developers, is free to monetize (or not monetize its app) in many ways. For example, Epic
        could use in-game advertising, for which it pays no commission to Apple. FOF ¶ 249.11.
        It could sell the Fortnite app itself, which does not require the use of IAP, but rather a
        different set of APIs not challenged by Epic. FOF ¶ 55.

341.    Thus, when Epic executes a digital transaction through the App Store, it is already doing
        business with Apple, and is doing business voluntarily. Epic is objecting in this lawsuit to
        the terms and conditions Apple has set for digital transactions that are executed using its
        intellectual property. In other words, Epic’s complaint is that it is being required to pay
        for the monetization option it selected for Fortnite and other apps. The question is thus
        whether Epic may dictate the terms on which it uses Apple’s services to execute digital
        transactions.


15
     The requirement of exclusionary conduct is addressed in §§ 7.2–7.2.1, pages 55–58 of the Joint
     Elements Submission.


                                                266

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 280 of 377




342.    Apple is not required to deal with Epic on Epic’s preferred terms. See supra § III.B.i.b
        (¶¶ 263–83). “[T]here is no duty to deal under the terms and conditions preferred by a
        competitor’s rivals.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th
        Cir. 2016) (alteration and quotation marks omitted). As with its distribution business
        model, Apple is entitled to charge for the services it provides to developers, including the
        licensing of its intellectual property, and to select the best way to collect those charges.
        Pac. Bell Tel. Co. v. linkLine Commc’ns, Inc., 555 U.S. 438, 448 (2009) (“As a general
        rule, businesses are free to choose . . . [the] terms[] and conditions” of their dealings with
        their competitors.). Regardless of Epic’s preferences, there is nothing unlawful about
        Apple setting specific terms for the use of its intellectual property and creating an
        innovative mechanism to ensure that it does, in fact, receive its revenue share. As with
        Count 1, Apple has no duty to deal with Epic, and no duty to deal with Epic on the terms
        demanded, and thus has not engaged in unlawful exclusionary conduct.

               c.      Apple’s Conduct with Respect to IAP Does Not Have Anticompetitive
                       Effects16

343.    Even assuming that Apple’s conduct was unlawful, Epic’s claim still fails because there is
        no evidence that the effect of that conduct is anticompetitive, a necessary element of a
        Section 2 monopolization claim.

344.    First, there is no reduced output. Instead, there are more digital game transactions than
        ever. Since the App Store’s launch, the number of digital game transactions has increased
        dramatically. FOF ¶ 575. There is thus no evidence that “output was restricted” as is
        required to show injury to competition. Ohio v. Am. Express Co., 138 S. Ct. 2274, 2288
        (2018) (quotation marks omitted).

345.    Second, there is no evidence of increased prices. Far from being supracompetitive, the
        commission that Apple charges to developers for all its services—of which IAP is only
        one—is consistent with the value provided by Apple and its relevant comparators. IAP,
        for example, adds value by offering both a safe and convenient mechanism by which
        consumers are able to make purchases of digital content on the App Store via a single,
        secure payment mechanism that is seamlessly integrated into the app distribution platform.
        FOF ¶¶ 683–88. This benefits developers (especially small ones), who do not have to
        create payment solutions for their apps, and also consumers, who are able to purchase
        in-app digital content across all of their apps without reentering payment information each
        time. FOF ¶¶ 691–96.

346.    Apple’s commission is in line with its competitors, including Google, Samsung, Sony,
        Nintendo and Microsoft. See supra § III.B.i.a (¶ 230). In fact, the emergence of these
        competitors—who all use commission rates at or above those paid by developers for digital
        game transactions on the App Store—demonstrates that IAP has encouraged competition
        by offering a feasible business model that others can replicate and offer in competition to
        the App Store.

16
     Anticompetitive effects are addressed in § 7.2.2, pages 59–61 of the Joint Elements
     Submission.


                                                 267

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 281 of 377




347.    The payment processing fees charged by others, such as PayPal, Stripe, Square, and
        Braintree, are inapt comparators. Apple’s commission is not a payment processing fee—
        Epic’s CEO confirmed in his testimony that commission rates for digital transactions do
        not represent mere payment processing fees. FOF ¶ 251.3. Rather, it reflects Apple’s
        commission for the use of its intellectual property (iOS and the App Store), the numerous
        resources it offers to developers (e.g., the SDK), and the other promotional benefits that
        Apple provides (access to a strong user base, advertising and marketing). FOF ¶¶ 651–52.
        The payment processors Epic identifies do not provide any of the same associated benefits
        that Apple provides to the developers. None of them, for instance, provide a platform for
        distributing apps to consumers around the world.

348.    Not only is Apple’s commission comparable to other platforms’, it includes the fees Apple
        pays to its payment networks. As noted below, see infra § III.C.i.c (¶ 456), IAP is not
        really a payment processor, insofar as Apple relies on third-party service providers to
        actually process payments, FOF ¶ 651. Moreover, the commission would be collectible
        from developers even if they moved to a different payment solution. Therefore, even if
        developers were allowed to contract directly with third-party payment processors or to use
        an intermediary system like Square, any developer using a third-party payment processor
        would have to pay both those processor fees and Apple’s commission. Using third-party
        payment processors would be more expensive for developers because they would have to
        pay both fees.

349.    Finally, rather than harming competition, like the introduction of iOS and the App Store,
        the introduction of IAP has improved the quality of the product ultimately provided to
        consumers. Because of IAP, developers have an opportunity to use different monetization
        strategies, such as the “freemium” and “paymium” models that allow users to access
        primary content in an app for free and purchase in-app “upgrades” or “premium”
        experiences. FOF ¶ 679. IAP’s seamlessness and bundled services give developers an
        opportunity to offer a pricing strategy that attracts both price-sensitive consumers that
        might want to use the app without any additional in-app content, while also earning more
        from other users of the app who are willing to spend to enable additional special features.
        FOF ¶¶ 683–690.

350.    But while many developers choose to use IAP for these reasons, Apple does not require
        them to use it at all. Developers are free to monetize their apps in different ways, and
        Apple does not prevent developers, including Epic, from monetizing their applications in
        a manner that avoids any commission to Apple, encouraging innovative monetization
        strategies that allow developers to tailor their app to their consumers. FOF ¶ 93. For
        example, some developers sell physical services or products, and others decide not to sell
        digital goods via iOS apps. Id. In fact, 83% of apps on the App Store are entirely free.
        FOF ¶ 551.

        350.1 There is no evidence that Apple’s “anti-steering” provisions—which prohibit
              developers from directing users within their apps to transact on a different platform
              or targeting iOS users using email addresses obtained during account registration
              to urge them to transact on a different platform—have had anticompetitive effects.
              Epic’s lead economist offered no separate analysis of the effect of Apple’s anti-


                                               268

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 282 of 377




               steering provisions. FOF ¶ 423.1. And in fact, such anti-steering provisions are
               common throughout the industry. Id.

        350.2 These provisions are functionally no different from those upheld in Ohio v.
              American Express Co., 138 S. Ct. 2274 (2018), in which the Supreme Court held
              that “there is nothing inherently anticompetitive about Amex’s antisteering
              provisinos,” because “[t]hese agreements actually stem negative externalities in the
              credit-card market and promote interbrand competition.” Id. at 2289; see also State
              Oil Co. v. Khan, 522 U.S. 3, 15 (1997) (“[T]he primary purpose of the antitrust
              laws is to protect Interbrand competition.”). “When merchants steer cardholders
              away from Amex at the point of sale, it undermines the cardholder’s expectation of
              ‘welcome acceptance’—the promise of a frictionless transaction.” Id. The same is
              true here—Apple’s prohibitions apply principally “at the point of sale,” when a
              customer is using the app and intending to make a purchase. Directing the customer
              at that time to use a different transaction platform interfers with Apple’s promise
              of a frictionless transaction and undermines its overall value as a platform.

        350.3 Developers are not forbidden from alerting customer of alternative transaction
              platforms. Just as a merchant may generally advertise that it accepts numerous
              forms of payments without preference, developers may generally advertise that
              consumers may transact on different platforms. FOF 423.2. What developers may
              not do is use Apple’s platform—or the information they gather through the account
              registration thereon—to undermine the transaction services that Apple provides.

        350.4 Moreover, Epic introduced no evidence at trial that it has been harmed by Apple’s
              anti-steering provisions. When this was pointed out during closing arguments,
              Epic’s counsel pointed only to interrogatory repsonses that are not in evidence, see
              Trial Tr. 4145:12–17, thus conceding there is no trial evidence on this point.
              Accordingly, Epic does not even have standing to challenge the anti-steering
              provisions in this case.

351.    In short, given the value provided by IAP and the innovation it has spurred across the
        market, there is no evidence that the contractual terms that Epic challenges have had an
        anticompetitive effect.

               d.      Any Allegedly Anticompetitive Conduct Is “Redeemed” by a Multitude
                       of Procompetitive Business Justifications17

352.    To the extent the terms of the DPLA with respect to IAP have any anticompetitive effects,
        Apple has proffered a number of procompetitive justifications for its conduct here. See
        Universal Analytics, Inc. v. MacNeal-Schwendler Corp., 914 F.2d 1256, 1258 (9th Cir.
        1990) (An “antitrust defendant’s conduct is redeemed by a legitimate business purpose.”).



17
     Business justifications are addressed in §§ 7.2.3–7.2.5, pages 62–66 of the Joint Elements
     Submission.


                                               269

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 283 of 377




                       Collection of Commission

353.    The collection of a commission for delivery of a product is a legitimate business
        justification. See Morris Commc’ns Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1296 (11th
        Cir. 2004) (“Section 2 of the Sherman Act does not require [the defendant] to give its
        product freely to its competitors.”).

354.    Apple’s IAP is integral to its ability to collect its commission. Apple has invested billions
        of dollars building, developing, and improving the App Store. FOF ¶ 169. Epic does not
        dispute (nor could it dispute) that Apple is entitled to collect a commission from those
        firms—like Epic—that seek to license Apple’s intellectual property. A license is necessary
        because each time a digital transaction is effected through the App Store, it reflects the use
        of Apple’s intellectual property in the development of the digital content that has been
        purchased, the operation of the digital content on Apple’s iOS technology, and the
        technology that is being used to facilitate the digital transaction. FOF ¶ 89.

355.    Apple’s commission is the primary method through which Apple monetizes the App Store,
        including the proprietary tools and resources made available to developers. IAP allows
        Apple’s commission to be automatically deducted from transactions, obviating the need
        for (and expense of) separately tracking, auditing, and collecting commissions on in-app
        purchases of digital content. FOF ¶¶ 681–82. It prevents free riding on Apple’s intellectual
        property by developers, such as Epic, who otherwise might be able to bypass Apple’s
        commission by distributing outside the iOS native-app distribution and payment processing
        system. See Coast to Coast Entm’t, LLC v. Coastal Amusements, Inc., No. 05-CV-3977,
        2005 WL 7979273, at *22 (D.N.J. 2005) (reasoning that the defendant’s “motive was to
        protect the return on its investment . . . and to prevent any free riders from taking advantage
        of its contributions, which in effect enhances competition”). Based on Apple’s business
        judgment, it has decided that the best way to collect compensation from developers,
        including for their access to Apple’s considerable consumer base, is through the use of
        IAP.

356.    More specifically, Apple has determined that the use of IAP is the most efficient way to
        ensure that it is able to collect its commission. If developers who earn money from in-app
        purchases—and owe a contractually agreed upon commission to Apple for those purchases
        (which Epic does not dispute Apple is entitled to)—were able to circumvent IAP, Apple
        would have limited ability, from a technical perspective, to collect any commissions on
        those sales. FOF ¶ 681. Instead, Apple would largely have to rely on developers
        themselves to accurately report the revenue earned and remit the commission back to
        Apple. Apple would have little to no ability to confirm that developers were remitting the
        full, contractual amount, or that they were timely doing so, imposing additional costs on
        Apple and directly injuring its ability to collect a commission for the licensing of its
        intellectual property. FOF ¶ 682.

357.    Epic’s “Project Liberty” demonstrates the practical problems with dispensing with IAP.
        Epic has never argued that a 30% commission on digital in-app transactions is
        anticompetitive, only that the compelled use of IAP is anticompetitive. See Dkt. 1 ¶¶ 216–
        32. Yet through its circumvention of IAP, Epic has never paid to Apple its 30%


                                                 270

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 284 of 377




        commission for the digital in-app transactions executed through its alternative payment
        mechanism on the iOS version of Fortnite. Instead of having the ability to take its
        commission directly from the transaction as it is being executed (as IAP allows it to do),
        Apple has been forced to bring claims for breach of contract and invest substantial
        resources in pursuing this litigation. The required use of IAP helps to avoid situations
        exactly like the one Apple currently is in.

358.    Protection of its intellectual property through rational means of collecting commission is a
        valid business justification for Apple’s conduct. See Consultants & Designers, Inc. v.
        Butler Serv. Grp., Inc., 720 F.2d 1553, 1559 (11th Cir. 1983) (concluding that the
        defendant had “a legitimate interest in protecting from opportunistic appropriation its
        investment”).

359.    It is legally irrelevant whether Apple initially thought the App Store would generate a
        profit. Epic has not challenged the price that Apple charges to facilitate digital
        transactions, and so any complaint about the profit margins of the App Store as compared
        to 13 years ago is untethered to the claims asserted here. Moreover, if it is actually the case
        that Apple incorrectly predicted the profit margins for the App Store (an assertion not borne
        out by the evidence as Apple does not calculate profit margins for the App Store), the 30%
        commission rate has remained constant at all times, except insofar as Apple has reduced
        the effective commission rate by offering special reduced rates for many developers. FOF
        ¶¶ 569–71. The justifications for setting a 30% commission rate are at least as legitimate
        today as they were thirteen years ago.

360.    It also is irrelevant that Apple does not collect a commission on the sale of physical goods
        and services and thus does not require the use of IAP for these transactions. This policy is
        not news to Epic (or any other developer), as it has been in place since the inception of
        IAP. FOF ¶ 159. For digital transactions, Apple is delivering digital content directly to
        the user. FOF ¶ 55. But Apple does not play the same role for an order of physical goods
        or services—Apple has no control over or insight into whether an order from Amazon is
        timely delivered, a driver requested through Uber arrives on time, or a consumer product
        is in the condition promised. Apple made the judgment that collecting a commission only
        for digital transactions would be most consistent with the services it provides. It was
        entitled to make that judgment without second-guessing by Epic or the courts. See Verizon
        Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 408 (2004).

                       Consumer Safety and Security

361.    Enhancing consumer safety and security is a legitimate business justification. See Cont’l
        T. V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 55 n.23 (1977).

362.    Apple’s IAP provides a safe way for consumers to purchase digital content. IAP is a safe
        and secure method for purchasing digital content. FOF ¶¶ 684–85. Specifically, IAP has
        the potential to be more secure than other services, such as PayPal, because it utilizes built-
        in service versus accessing third-party libraries that may or may not have malware. FOF
        ¶ 685. As for hardware, Apple uses a biometric scanner as part of its Touch ID to
        authenticate transactions, and similarly offers users its revolutionary Face ID technology


                                                 271

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 285 of 377




        to make purchases. FOF ¶¶ 175, 179. IAP protects the privacy and security of iOS users
        by withholding their private information from developers or other third parties. FOF ¶ 685.
        Because developers must use IAP for digital transactions, Apple and its users can be
        confident that digital transactions will be completed in a safe and secure manner, and that
        users’ payment methods and instruments will be protected. Allowing new payment
        solutions for digital transactions would introduce new security risks for digital transactions,
        and Apple has reasonably elected to mitigate against those risks by requiring the use of
        IAP.

                       Providing Better Service to Consumers

363.    Providing enhanced services to consumers is a legitimate business justification. See Cal.
        Computer Prods., Inc. v. Int’l Bus. Machs. Corp., 613 F.2d 727, 744 (9th Cir. 1979).

364.    IAP allows Apple to provide better service to consumers by providing a single point of
        sale, rather than requiring that consumers manage different payment options for every app
        they use. FOF ¶ 687. Through a streamlined process, IAP identifies customers and
        devices; conducts fraud-related checks; conducts credit-worthiness checks; stores and
        stacks payment instruments; delivers content; and conducts asynchronous dealing. FOF
        ¶ 693. In addition, through IAP, users can customize their settings for use across all apps.
        FOF ¶ 688. Because Apple manages those settings, when consumers obtain a new device,
        they can keep them without having to customize them a second time on a different device,
        adding further value to consumers. Id. Furthermore, IAP enables Apple to monitor
        transactions and ensure that developers deliver the digital goods and services that
        consumers have paid for. FOF ¶ 686. Consumers can thus make purchases through the
        App Store with confidence that they will actually receive what they purchase.

                       Improving Product Quality for Developers

365.    Improving product quality for the benefit of buyers is a legitimate business justification.
        See Cal. Computer Prods., Inc. v. Int’l Bus. Machs. Corp., 613 F.2d 727, 744 (9th Cir.
        1979) (concluding that the defendant, “assuming it was a monopolist, had the right to
        redesign its products to make them more attractive to buyers . . . by . . . improved
        performance”).

366.    Along with helping Apple provide a better service for consumers, IAP improves the quality
        of Apple’s service for developers, too. IAP aids with currency conversion and compliance
        with tax laws. FOF ¶ 692. IAP also conducts fraud-related and credit-worthiness checks.
        FOF ¶ 693. By doing so, Apple verifies customers for developers and ensures that
        developers actually get paid for the products and services they provide to consumers.

367.    Having a secure payment solution—including measures that detect fraud, restore
        consumers’ purchases on their new devices, ensure that developers do not mishandle funds,
        protects against accidental purchase, safeguard the privacy of users, and monitor the
        delivery of digital transactions—makes the App Store more appealing to users, which in
        turn enhances the value of the platform to developers. In addition, the centralized payment
        system enables Apple to aggregate payments, which is especially valuable to smaller



                                                 272

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 286 of 377




        developers or those pursuing small transactions. FOF ¶ 693. Developers benefit also
        because new users of their app will instantly have a seamless and familiar way to make
        in-app transactions and will not be deterred by the frustration of having to add new payment
        information for each app they use. FOF ¶ 691. In this way, making IAP the exclusive
        payment processing function for iOS apps is valuable because each additional app that uses
        IAP increases the value of IAP to all other developers and consumers. If, on the other
        hand, some developers use a less effective third-party payment solution, consumers’
        dissatisfaction with those alternatives is likely to make the App Store less attractive to
        consumers as a whole (who may have little or no visibility into the payment solutions used
        by each developer) and thus less profitable for developers.

               e.      Apple’s Procompetitive Justifications Are Not Pretextual

368.    Because Apple has proffered these valid, business justifications for its conduct, Epic may
        prevail on a claim under Section 2 only if it demonstrates that each of Apple’s proffered
        procompetitive justifications is invalid or pretextual. See Universal Analytics, Inc. v.
        MacNeal-Schwendler Corp., 914 F.2d 1256, 1258–59 & n.4 (9th Cir. 1990). It has not
        done so.

369.    First, although Epic thinks that Apple could prevent free riders without requiring the use
        of IAP for digital transactions, Apple is entitled to make its own business decision about
        the best way to do so, efficiently and effectively. Courts are ill-suited “to act as central
        planners, identifying the proper. . . terms of dealing.” Verizon Communications Inc. v. Law
        Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 408 (2004), and Epic’s invitation to second
        guess Apple’s own business judgment should be rejected.

370.    Second, with respect to the security features of IAP, Epic cannot deny that Apple has
        legitimately endeavored to provide a safe and secure mechanism for transactions between
        developers and consumers. All antitrust law requires is that Apple has legitimate, non-
        pretextual reasons for its conduct, and Apple has shown that it does. “[F]irms must have
        broad discretion to make decisions based on their judgments of what is best for them and .
        . . business judgments should not be second-guessed even where the evidence concerning
        the rationality of the challenged activities might be subject to reasonable dispute.” In re
        Citric Acid Litig., 191 F.3d 1090, 1101 (9th Cir. 1999).

371.    Third, Epic cannot prove that Apple’s interest in providing a better service to consumers
        through exclusive use of IAP is pretext. As noted above, requiring the use of IAP for digital
        transactions enables Apple to exercise quality over such transactions. FOF ¶ 55. Apple’s
        business reasoning is internally consistent, and there is no evidence that Apple’s desire to
        enhance the value of the App Store by providing better service to its consumers is
        pretextual.

372.    Fourth, Epic cannot deny that Apple has a genuine interest in providing quality services to
        its developers. And based on Apple’s business judgment, it has determined that requiring
        the use of IAP for digital transactions adds value, enhances the value of the platform, and
        thereby increases its value to developers. Once again, even if Epic could prove that Apple
        is “mistaken” about whether exclusive use of IAP in fact enhances value for developers,


                                                273

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 287 of 377




        that is not enough to show pretext. Day v. Sears Holdings Corp., 930 F. Supp. 2d 1146,
        1171 (C.D. Cal. 2013).

373.    As discussed with regard to Epic’s Section 2 claim regarding app distribution, a plaintiff
        may not prevail in a Section 2 claim by showing that there were less restrictive alternatives
        to the challenged conduct or by inviting the Court to balance competitive and
        anticompetitive effects. See supra § III.B.i.f (¶¶ 328–30).

        iii.    Sherman Act Section 2 – Essential Facility (Epic Count 2) 18

374.    Epic also claims that Apple has violated the Sherman Act “through its unlawful denial to
        Epic and other app distributors of an essential facility—access to iOS,” Dkt. 1 ¶ 197. This
        claim fails as a threshold matter, because there is no essential facility doctrine under
        Section 2.19

375.    The Sherman Act generally “does not restrict the long recognized right of a trader or
        manufacturer engaged in an entirely private business, freely to exercise his own
        independent discretion as to parties with whom he will deal.” United States v. Colgate &
        Co., 250 U.S. 300, 307 (1919). There is consequently no general duty to cooperate with
        rivals. Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir. 2016); see
        also Novell, Inc. v. Microsoft Corp., 731 F.3d 1064, 1073 (10th Cir. 2013) (Gorsuch, J.)
        (holding that “a strong presumption of legality” attaches to unilateral action because
        “[e]xperience teaches that independent firms competing against one another is almost
        always good for the consumer”). Only in exceptional circumstances—which, for the
        reasons noted above, are not present here, see supra § III.B.i.b (¶¶ 263–83)—will a firm
        be compelled to do business with its competitor, such as where there is a “unilateral
        termination of a voluntary and profitable course of dealing,” MetroNet Servs. Corp. v.
        Qwest Corp., 383 F.3d 1124, 1132 (9th Cir. 2004).

376.    Epic invokes an even narrower exception to the general rule that there is no general duty
        to cooperate with rivals: an essential facility claim, which is “a variation on a refusal to
        deal claim.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir.
        2016).

377.    The Supreme Court has “never recognized” an essential facility doctrine under Section 2.
        Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 411 (2004);
        accord Metronet Servs. Corp. v. Qwest Corp., 383 F.3d 1124, 1129 (9th Cir. 2004). Rather,
        the Court has recognized that “[f]irms may acquire monopoly power by establishing an
        infrastructure that renders them uniquely suited to serve their customers.” Trinko, 540 U.S.
        at 407. Accordingly, compelling such firms to share the source of their advantage is in

18
     The elements of an essential facility claim are addressed in § 8, pages 68–69 of the Joint
     Elements Submission.
19
     Apple acknowledges that the Ninth Circuit has recognized an essential facility claim in limited
     circumstances, but respectfully preserves herein its contention that there is no such claim under
     Section 2 of the Sherman Act.


                                                 274

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 288 of 377




        tension with the underlying purpose of antitrust law, id. at 407–08, and, absent a duty to
        cooperate, any claim premised on a rival’s refusal to deal with or assist the plaintiff fails,
        see Pac. Bell Tel. Co. v. linkLine Commc’ns, Inc., 555 U.S. 438, 451 (2009). Courts
        therefore are hesitant “to act as central planners, identifying the proper price, quantity, and
        other terms of dealing—a role for which they are ill suited.” Trinko, 540 U.S. at 408.

378.    In the lower courts, the essential facility analysis finds its “roots” in cases involving
        concerted refusals to deal by multiple firms that took control of physical bottlenecks
        because, in “that setting, . . . [t]he defendants had not built or created anything except a
        combination to take over existing facilities” and “mandating the [defendants] admit their
        competitors merely permitted joint ownership of common facilities.” SCFC ILC, Inc. v.
        Visa USA, Inc., 36 F.3d 958, 971 (10th Cir. 1994).

379.    Whatever merit such a theory has in the context of concerted action, such analysis “cannot
        automatically govern unilateral denial of an essential facility” because “concerted action
        is exceptional, whereas unilateral action is omnipresent,” and courts must “be very wary
        about examining the decisions of each of those firms in our economy.” Alaska Airlines,
        Inc. v. United Airlines, Inc., 948 F.2d 536, 544 (9th Cir. 1991) (quoting Philip E. Areeda,
        Essential Facilities: An Epithet In Need of Limiting Principles, 58 Antitrust L. J. 841, 844–
        45 (1990)).

380.    In the context of unilateral action, the essential facility doctrine has no legal basis. A
        plaintiff pursuing such a claim is essentially seeking to appropriate its competitor’s
        property for itself, compelling the competitor to give up the lawful advantage the
        competitor achieved through innovation and investment so that the plaintiff may benefit
        from that innovation at the expense of the competitor. See MetroNet Servs. Corp. v. Qwest
        Corp., 383 F.3d 1124, 1129 (9th Cir. 2004). The essential facility doctrine is thus decidedly
        anticompetitive when applied to unilateral conduct, and thus is “inconsistent with
        antitrust’s purpose.” 7D Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An
        Analysis of Antitrust Principles and Their Application ¶ 771b (4th ed. 2020 supp.).

381.    Indeed, such a claim threatens to discourage firms from investing in innovative product
        designs in the first place. If a firm’s property can be appropriated by competitors any time
        it becomes too valuable, then firms would have little incentive to invest resources in the
        development of cutting-edge products, to the detriment of consumers. As then-Judge
        Gorsuch has explained, “Forcing firms to help one another . . . risks reducing the incentive
        both sides have to innovate, invest, and expand[,] . . . results inconsistent with the goals of
        antitrust. ” Novell, Inc. v. Microsoft Corp., 731 F.3d 1064, 1073 (10th Cir. 2013) (Gorsuch,
        J.).

382.    In light of the Supreme Court’s refusal, thus far, to recognize such a claim, and its
        inconsistency with the purposes and design of antitrust law, an essential facility claim is
        untethered to the law and cannot serve as the basis for liability under Section 2.

383.    In fact, Epic appears to have (rightfully) abandoned this theory of liability. None of Epic’s
        experts mention the theory at all, much less provide analytical or economic support for the
        theory. And Epic’s own lead economist states that the allegations here should be


                                                 275

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 289 of 377




        characterized as tying or as a conditional refusal to deal, apparently disclaiming essential
        facility as a viable theory of liability. Thus, along with having no basis in the law, Epic’s
        essential facility claim has no support in the record. This claim may be dismissed on the
        pleadings.20

384.    In any event, Epic has not proved and cannot prove an essential facility claim. To establish
        a violation of the essential facility doctrine, Epic must show (1) that Apple is “a monopolist
        in control of an essential facility”; (2) that Epic “is unable reasonably or practically to
        duplicate the facility”; (3) that Apple “has refused to provide [Epic] access to the facility”;
        and (4) that “it is feasible for [the defendant] to provide such access.” Aerotec Int’l, Inc.
        v. Honeywell Int’l, Inc., 836 F.3d 1171, 1185 (9th Cir. 2016). Epic has not satisfied any of
        these elements.

                a.      iOS Is Not an Essential Facility Under Any Market Definition 21

385.    The first and second elements of an essential facility claim—whether the defendant is in
        control of an essential facility and whether the defendant may reasonably or practically
        duplicate the facility—often collapse into a single inquiry of whether the facility in
        question is an essential facility. “[T]he second element is effectively part of the definition
        of what is an essential facility in the first place. That is to say, if the facility can be
        reasonably or practically duplicated it is highly unlikely, even impossible, that it will be
        found to be essential at all.” City of Anaheim v. S. Cal. Edison Co., 955 F.2d 1373, 1380
        (9th Cir. 1992). Accordingly, it is appropriate to assess the first two elements of an
        essential facility claim in tandem.

386.    Essential facilities typically are limited to physical infrastructures of a finite availability
        (such as a bridge or a power network) that are not capable of being replicated by
        competitors and serve as a conduit for the distribution of another product. For example,
        sports stadiums facilitate the display of indoor sports, see Fishman v. Estate of Wirtz, 807
        F.2d 520, 532 (7th Cir. 1986), and railroad bridges permit continuation of rail service and
        delivery of freight, see United States v. Terminal R.R. Ass’n, 224 U.S. 383, 392–94 (1912).

387.    “Essential means essential,” not “‘best,’ ‘most profitable’ or ‘preferable.’” JamSports &
        Entm’t, LLC v. Paradama Prods., Inc., 336 F. Supp. 2d 824, 839 (N.D. Ill. 2004). Only
        preexisting “bottlenecks” (such as bridges and infrastructure networks) typically have been
        deemed essential facilities by the courts. See MCI Commc’ns Corp. v. Am. Tel. & Tel. Co.,
        708 F.2d 1081, 1148 (7th Cir. 1983).

388.    Even if it is not economically feasible for the plaintiff to duplicate the alleged essential
        facility, that facility is not essential if alternatives are available to the plaintiff. See Blix
        Inc. v. Apple, Inc., No. 19-CV-1869-LPS, 2020 WL 7027494, at *7 (D. Del. Nov. 30,

20
     The Court directed the parties not to file motions in limine before trial. Hr’g Tr. 18:2 (Mar. 1,
     2021).
21
     The meaning of an essential facility is addressed in §§ 8.2–8.4, pages 73–77 of the Joint
     Elements Submission.


                                                  276

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 290 of 377




        2020). The alternative need not be of equivalent quality or efficiency, for “even if [a
        plaintiff] was denied access to the most desirable facilities, that is not enough to make out
        an essential facilities claim” so “long as there is an alternative (albeit inferior)” facility that
        the plaintiff could access (or create). JamSports & Entm’t, LLC v. Paradama Prods., Inc.,
        336 F. Supp. 2d 824, 839 (N.D. Ill. 2004).

389.    As discussed above, see supra § II.B.ii (¶¶ 31–79), the relevant product market here is
        digital transactions for game apps, and Apple does not have a monopoly (or even market
        power) in that product market, see supra § III.B.i.a (¶¶ 229–36). For this reason alone,
        Epic’s essential facility claim fails.

390.    Moreover, iOS cannot be an “essential” facility in this market because there are numerous
        platforms through which competitors facilitate digital transactions (and Epic in fact owns
        one of them, EGS). Indeed, Epic’s own allegations establish that iOS is not an essential
        facility because Epic has been (and continues to be) successful in distributing its software
        programs, including Fortnite, to consumers through alternative platforms. FOF ¶¶ 355–
        355.4; see also Blix Inc. v. Apple, Inc., No. 19-CV-1869, 2020 WL 7027494, at *7 (D. Del.
        Nov. 30, 2020) (“Blix has not stated a claim for liability under the essential facilities
        doctrine because Blix’s allegations, taken as true, demonstrate that the MacOS App Store
        is not an essential facility. Blix alleged that BlueMail (1) ‘achieved success on multiple
        platforms,’ i.e., not just on Apple’s platforms and (2) was sold in the market for five years
        before it became available in MacOS App Store.” (emphasis in original)). And as
        discussed in more detail above, see supra § II.B.ii.a (¶¶ 46–53), developers have many
        ways to distribute their game apps, including through Google Play, Samsung Galaxy Store,
        Switch, Windows Phone Store, Amazon App Store, Origin, and, of course, EGS. FOF
        ¶ 494.1.

391.    Epic, however, insists that the product market is the distribution of iOS apps. Even if the
        Court were to accept that proposed market, a proprietary operating system encompassing
        features and functionalities protected by patent, copyright, and other intellectual property
        laws and doctrines cannot be an essential facility. The refusal to license intellectual
        property, including software and/or operating systems cannot give rise to liability under an
        essential facility theory. See, e.g., SolidFX, LLC v. Jeppesen Sanderson, Inc., 935 F. Supp.
        2d 1069, 1082–83 (D. Colo. 2013) (rejecting argument that integration software was
        essential facility because doing so would “subvert . . . the rights granted a copyright
        holder” and the “assertion of one’s copyright interests is [a] per se legitimate” business
        justification for a refusal to deal). For example, because “[t]he Copyright Act expressly
        grants to a copyright owner the exclusive right to distribute the protected work, . . . ‘[t]he
        owner of the copyright, if [it] pleases, may refrain from vending or licensing and content
        [itself] with simply exercising the right to exclude others from using [its] property.’” Data
        Gen. Corp. v. Grumman Sys. Support Corp., 36 F.3d 1147, 1186 (1st Cir. 1994) (quoting
        Fox Film Corp. v. Doyal, 286 U.S. 123, 127 (1932)).

392.    Indeed, the “imposition of a duty to license might serve to chill the very kind of innovative
        process” that intellectual property laws incentivize and Apple undertook to develop iOS.
        In re E. I. DuPont de Nemours & Co., 96 F.T.C. 653, *67 (1980). A firm’s proprietary
        intellectual property cannot be an essential facility, because “an intellectual property owner


                                                   277

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 291 of 377




        has the right unilaterally to decide not to use or license its intellectual property.” Herbert
        Hovenkamp et al., IP and Antitrust: An Analysis of Antitrust Principles Applied to
        Intellectual Property § 13.03 [C][2] (3rd ed. 2020 supp.). And there is “no case in which
        a United States court consciously held that an intellectual property right was itself an
        essential facility that must be licensed on reasonable and nondiscriminatory terms.” Id.;
        see also Data Gen. Corp. v. Grumman Sys. Support Corp., 761 F. Supp. 185, 192 (D. Mass.
        1991) (“[A] better mousetrap is not necessarily an essential facility.”).

393.    iOS is not an essential facility. Rather, it is a proprietary operating system that is the result
        of substantial investment—of both time and money—by Apple. It consists of many design
        choices and features that are protected by patents, trademarks, and copyrights. FOF ¶¶ 89–
        89.4. Apple has no obligation—under the antitrust laws or otherwise—to redesign its
        proprietary systems to accommodate Epic, nor does it have an obligation to license its
        intellectual property out to would-be competitors on terms favorable to those firms. Just
        the opposite—an alleged monopolist “is much more likely to be held liable for failing to
        leave its rivals alone than for failing to come to their aid.” Novell, Inc. v. Microsoft Corp.,
        731 F.3d 1064, 1072 (10th Cir. 2013) (Gorsuch, J.).

394.    A proprietary operating system cannot constitute an essential facility. Producers of
        technological devices—such as computers, phones, automobiles, appliances, etc.—have
        the choice when designing their products to adopt (or adapt) an existing open-source
        operating system (such as Linux or Android), licensing a proprietary operating system
        (such as Microsoft), or developing their own operating system (as Apple did with iOS). A
        firm that elects to design its own operating system cannot be compelled to provide public
        access to that operating system once it proves workable and desirable for other competitors.
        See Herbert Hovenkamp et al., IP and Antitrust: An Analysis of Antitrust Principles Applied
        to Intellectual Property § 13.03 [C][2] (3rd ed. 2020 supp.). It is the firm’s prerogative to
        decide whether and to what extent to make its operating system available to others, and a
        firm’s decision to restrict access (or to set terms of access) is not a basis for antitrust
        liability.

395.    If Epic’s proposed application of the essential facility theory were correct, a firm “might
        be deterred from investing, innovating, expanding (or even entering a market in the first
        place) with the knowledge anything it creates it could be forced to share.” Novell, Inc. v.
        Microsoft Corp., 731 F.3d 1064, 1073 (10th Cir. 2013) (Gorsuch, J.). In such
        circumstances, a firm would have little incentive to engage in the expensive and laborious
        process of innovating new products if any innovation would have to be shared with others
        at terms dictated by competitors, and in fact it may be economically irrational for firms to
        make such investments if courts could impose “forced sharing.” Id. Accordingly, “a
        court’s role is not to force access to proprietary information,” because “that would reduce
        incentive to innovate and ultimately harm consumers.” Morris Commc’ns Corp. v. PGA
        Tour, Inc., 235 F. Supp. 2d 1269, 1285 (M.D. Fla. 2002). Epic cannot “just demand the
        right to piggyback on its larger rival” in court, rather than “investing [or] innovating” itself.
        Novell, 731 F.3d at 1073.

396.    Because iOS does not constitute an essential facility under any market definition, Epic’s
        claim fails at the first element.


                                                  278

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 292 of 377




                b.      Epic Has “Access” to iOS22

397.    Even if iOS could constitute an essential facility, Epic’s claim still fails because Epic does
        have access to iOS through the terms of the DPLA. “[W]here access exists, the [essential
        facility] doctrine serves no purpose.” Verizon Commc’ns Inc. v. Law Offices of Curtis V.
        Trinko, LLP, 540 U.S. 398, 411 (2004). A plaintiff must prove it was “frozen out of” access
        to the facility. Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1185 (9th Cir.
        2016). To do so, it must identify what kind of access it sought, prove that it made a request
        for such access, and prove that the defendant refused to grant it such access. See City of
        Vernon v. S. Cal. Edison Co., 955 F.2d 1361, 1367 (9th Cir. 1992).

398.    To start, Epic does not allege what constitutes “access to iOS,” what actions by Apple
        allegedly constitute a denial of such access, or why any such actions are not reasonable.
        See Dkt. 1 ¶ 197. That alone dooms Epic’s essential facility claim.

399.    Even more damning, Epic’s own experts admit that Epic has access to iOS, stating that
        Apple allows developers to create apps for iPhones by giving them access to the iOS
        operating system. Having identified the alleged essential facility as iOS, and then
        affirmatively offering evidence that Epic (and other developers) have access to iOS, Epic
        has no basis on which to maintain its essential facility claim.

400.    Epic has not made a cognizable demand for “iOS” access that Apple has refused. See City
        of Vernon v. S. Cal. Edison Co., 955 F.2d 1361, 1367 (9th Cir. 1992) (“But, even had
        Vernon offered some evidence which raised a material issue of fact with respect to Edison’s
        reasons for refusing relative size share access, we can find no authority—and Vernon has
        pointed to none—which supports Vernon’s theory that ‘reasonable’ access to Edison’s
        facilities must take the form of relative size share access.”). On the contrary, Epic
        requested and received access to iOS on the same terms as all other developers, i.e., through
        the DPLA.

401.    Nor did Apple deny access to an essential facility by merely refusing to deal in a manner
        “conducive to [Epic’s] existing business model,” MetroNet Servs. Corp. v. Qwest Corp.,
        383 F.3d 1124, 1130 (9th Cir. 2004), “in the most profitable manner” to Epic, id., or on
        Epic’s preferred terms, Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1185
        (9th Cir. 2016) (plaintiff had access to facility even where process for doing so was
        “Kafkaesque” and inferior to “certain [other] customers”); Ferguson v. Greater Pocatello
        Chamber of Commerce, Inc., 848 F.2d 976, 983 (9th Cir. 1988) (rejecting claim because
        plaintiff did not outbid its competitors for access to facility).

402.    Epic clearly did (prior to Project Liberty) distribute its apps through iOS and the App Store.
        So do millions of other developers. “[T]he access factor cannot be read to mean that the
        courts will secure a better deal for an antitrust plaintiff.” City of Coll. Station, Tex. v. City
        of Bryan, Tex., 932 F. Supp. 877, 888 (S.D. Tex. 1996). As Epic knows, the DPLA sets
        forth the specific terms of Epic’s access to iOS and its use of Apple’s intellectual property.

22
     Access to an essential facility is addressed in § 8.5, pages 78–79 of the Joint Elements
     Submission.


                                                  279

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 293 of 377




        What Epic really means is that it does not like the terms of the access it does have. Even
        so, Epic does not claim that these terms prevent it from being profitable. Just the opposite:
        Epic has made over $700 million dollars through its distribution of Fortnite through iOS.

403.    The fact that Epic might make more money if Apple implemented Epic’s demanded
        changes is irrelevant. The essential facility doctrine does not require that Apple change its
        business model based on Epic’s demand. For example, in City of Vernon v. Southern
        California Edison Co., a California city sued a public utility based on the utility’s alleged
        refusal to provide a specific type of access to its transmission lines. 955 F.2d 1361, 1363
        (9th Cir. 1992). The Ninth Circuit rejected the city’s essential facility claim, explaining
        that it was not “a case where [the utility] simply refused to supply [the city] with its power
        needs,” and that the city’s “demand that [the utility] turn over its facility to a city simply
        because the city could save money by obtaining cheaper power stands the essential facility
        doctrine on its head.” Id. at 1367.

404.    The same reasoning applies here—this is not a case in which Apple has refused to allow
        Epic access to iOS; rather, Epic is looking for better terms of access. There is no support
        for the notion that the essential facility doctrine can be used to bludgeon a competitor into
        granting the plaintiff unrestricted access to its intellectual property on terms of the
        plaintiff’s choosing, and Epic’s insistence otherwise fails.

                c.     Epic Has Not Shown That It Is Feasible for Apple to Alter the App
                       Store’s Design in the Way Epic Demands 23

405.    Epic has not shown that it is feasible for Apple to give Epic the “access” it desires.

406.    For denial of access to give rise to liability, it must be technically and practicably feasible
        for the monopolist to give competitors access to its essential facility. See MCI Commc’ns
        Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1133 (7th Cir. 1983); see also Hecht v. Pro-
        Football, Inc., 570 F.2d 982, 992–93 (D.C. Cir. 1977). “[This] element basically raises the
        familiar question of whether there is a legitimate business justification for the refusal to
        provide the facility.” City of Anaheim v. S. Cal. Edison Co., 955 F.2d 1373, 1380 (9th Cir.
        1992).

407.    “Although the defendant generally has the burden of coming forward with a legitimate
        business justification after the plaintiff has shown evidence of monopolistic intent, the
        plaintiff . . . ultimately has the burden of proving that the defendant acted without a
        legitimate business justification.” City of Vernon v. S. Cal. Edison Co., 955 F.2d 1361,
        1366–68 (9th Cir. 1992).

408.    As discussed above, see supra § III.B.i.d (¶¶ 299–317), Apple has offered many
        procompetitive business justifications for the design of the App Store and the terms of the
        DPLA, including maintaining the quality of the service it provides and providing consumer
        security and privacy. An essential facility claim fails unless the plaintiff proves that all of
        the defendant’s business justifications were invalid and/or pretextual. See, e.g., City of

23
     Feasibility of access is addressed in § 8.6, pages 80–81 of the Joint Elements Submission.


                                                 280

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 294 of 377




        Anaheim v. S. Cal. Edison Co., 955 F.2d 1373, 1381 (9th Cir. 1992) (affirming judgment
        in favor of defendant because plaintiff failed to disprove business justifications). And Epic
        has not shown that these justifications are pretextual. Even though it posits that Apple’s
        app review process and other features of the App Store could be more robust, that is not
        the standard for rebutting a legitimate business justification. Apple has adduced substantial
        evidence that its design of iOS and the App Store was motivated at least in part by
        procompetitive business justifications, and that is all that is required. See supra § III.B.i.e
        (¶¶ 318–27).

409.    Nor can Epic satisfy its burden of showing that providing the “access” to iOS it demands
        would be economically feasible. See City of Malden, Mo. v. Union Elec. Co., 887 F.2d
        157, 160 (8th Cir. 1989) (use must be “economically and technically feasible”); MCI
        Commc’ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1133 (7th Cir. 1983) (similar);
        Morris Commc’ns Corp. v. PGA Tour, Inc., 117 F. Supp. 2d 1322, 1327 (M.D. Fla. 2000)
        (similar).

410.    There is no evidence that it would be economically feasible for Apple to change the design
        of iOS and the App Store. The feasibility requirement is “analyzed not in terms of all the
        possibilities” but rather “in the context of [the defendant’s] normal course of business.”
        Laurel Sand & Gravel, Inc. v. CSX Transp., Inc., 924 F.2d 539, 545 (4th Cir. 1991). Epic,
        therefore, must show in Apple’s “normal course of business,” it would be feasible for
        Apple to allow Epic to have the type of access it seeks.

411.    In order to show that it would be feasible to provide access in its “normal course of
        business,” a plaintiff can show that the defendant already provides that access to other
        actors. Laurel Sand & Gravel, Inc. v. CSX Transp., Inc., 924 F.2d 539, 545 (4th Cir. 1991).
        For example, in Laurel Sand & Gravel, the Fourth Circuit concluded that the plaintiff, a
        subsidiary railroad which was seeking access to railroad track, failed on the feasibility
        element because “[t]here is no evidence that [the defendant] rents track to subsidiary
        railroads.” Id. Because there was no evidence that the defendant was granting access to
        other subsidiary railroads (and refusing to grant access only to the plaintiff in particular),
        there was no basis for the court to infer that providing the type of access demanded was
        feasible for the defendant. Id. The court thus analyzed feasibility “not in terms of all the
        possibilities of [the defendant] as a railroad, but in the context of its normal course of
        business.” Id.

412.    So too here. While Epic seeks a special deal, there is no evidence that Apple provides, or
        has ever provided, this type of “access” to other developers. Instead, all developers have
        access to iOS through the terms of the DPLA, which are equally applicable to Epic. The
        terms of the DPLA are Apple’s “normal course of business,” and they do not allow Epic
        the special type of access it demands here.

413.    Therefore, it would be not be feasible for Apple to change the design of iOS and the App
        Store.




                                                 281

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 295 of 377




                d.     Epic Lacks Standing to Bring an Essential Facility Claim Based on Its
                       Alleged Market Definition24

414.    Finally, even if Epic could otherwise satisfy the elements of an essential facility claim, its
        claim fails for an alternative reason: Epic does not compete with Apple in any market that
        comprises or is “controlled” by operating systems, including iOS, and thus lacks standing.

415.    Only competitors of the defendant may assert essential facility claims. Ferguson v. Greater
        Pocatello Chamber of Commerce, Inc., 848 F.2d 976, 983 (9th Cir. 1988). Specifically,
        Epic must prove that it is a competitor of Apple “in the field of the facility itself or in a
        vertically related market that is controlled by the facility.” Intergraph Corp. v. Intel Corp.,
        195 F.3d 1346, 1357 (Fed. Cir. 1999).

416.    In its capacity as a “consumer” of iOS (i.e., a developer), Epic has no standing to bring an
        essential facility claim.

417.    Nor can Epic proceed as a “competitor” of Apple’s, because Epic does not compete with
        Apple to provide access to iOS, nor does Epic allege otherwise.

418.    Courts have regularly rejected essential facility claims brought by plaintiffs who were
        potential users that were not allowed to license patented or copyrighted technology.
        Intergraph Corp. v. Intel Corp., 195 F.3d 1346, 1356–57 (Fed. Cir. 1999); see also
        Interface Grp., Inc. v. Mass. Port Auth., 816 F.2d 9, 12 (1st Cir. 1987) (agency operating
        airport did not compete with charter airline that was denied access to a terminal and
        maintenance of its choice); Garshman v. Universal Res. Holding, Inc., 824 F.2d 223 (3d
        Cir. 1987) (pipeline not obliged to sell space to gas explorers with whom it was not in
        competition). That principle applies a fortiori here, where Epic was allowed to access
        Apple’s intellectual-property-protected iOS (prior to its breach) pursuant to the DPLA’s
        terms and conditions.

419.    Epic contends that the essential facility doctrine affords standing to plaintiffs who are
        presently unable to compete with a defendant by virtue of that defendant’s denial of access
        to an essential facility. But all of the cases suggesting that would-be competitors have
        standing to bring essential facilities claims involved claims by actual competitors or former
        competitors driven out of business due to their alleged inability to access an essential
        facility. See MCI Commc’ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1092 (7th Cir.
        1983) (claims brought by actual competitors of defendant); Alaska Airlines, Inc. v. United
        Airlines, Inc., 948 F.2d 536, 538 (9th Cir. 1991) (same); Hecht v. Pro-Football, Inc., 570
        F.2d 982, 985 (D.C. Cir. 1977) (claims brought against owners of NFL team by a rival
        group of promoters who tried but failed to obtain a competing football franchise because
        they could not gain access to the city’s football stadium). Epic does not allege—much less
        provide evidence to show—that it was driven out of business based on Apple’s conduct
        here. Epic therefore lacks standing to bring an essential facility claim based on its own
        product market. See Ferguson v. Greater Pocatello Chamber of Commerce, Inc., 848 F.2d

24
     Standing to bring an essential facility claim is addressed in § 8.1, pages 70–72 of the Joint
     Elements Submission.


                                                 282

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 296 of 377




        976, 982–83 (9th Cir. 1988) (holding that a university renting its stadium to one producer
        of trade shows was not required to rent to other trade show producers precisely because the
        plaintiffs and defendant were not in competition).

C.      Sherman Act Section 1 (Epic Counts 3, 5, and 6)

420.    In addition to Section 2, Epic brings claims under Section 1 of the Sherman Act.

421.    The core distinction between Section 2 monopolization claims and Section 1 claims is that
        Section 1 of the Sherman Act proscribes only “concerted action that restrains trade.” Am.
        Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 190 (2010). The distinction is
        material, and the requirement of concerted action a significant one, because the Sherman
        Act “treat[s] concerted behavior more strictly than unilateral behavior.” Copperweld Corp.
        v. Indep. Tube Corp., 467 U.S. 752, 768 (1984).

422.    Epic’s claims under Section 1 must therefore all be evaluated through the lens of concerted
        activity—only if Epic can show coordinated activity among market participants may it take
        advantage of the standard for liability under Section 1.

        i.      Sherman Act Section 1 – Tying (Epic Count 6)25

423.    Count 6 of Epic’s complaint alleges that Apple unlawfully ties iOS App Distribution
        services (the alleged tying product market) to iOS In-App Payment Processing (“IAP”)
        services (the alleged tied product market). Dkt. 1 ¶¶ 233–45. Epic argues that the terms
        of the DPLA constitute an unlawful tying arrangement, because developers who distribute
        their apps through the App Store and who wish to offer digital in-app transactions on their
        apps must use IAP to conduct transactions with iOS users. See generally id. Epic contends
        that the alleged tying arrangement should be condemned under both the per se rule and the
        rule of reason.

424.    Epic’s Section 1 tying claim fails at the outset because it relies on an improper market
        definition. Properly defined, there are not separate markets for iOS App Distribution
        services and IAP, but rather a single market for digital game transactions. See supra
        § II.B.ii (¶¶ 31–79). Epic’s tying claim is untenable under the proper market definition,
        because there can be no tying claim where there is only one relevant product market at
        issue. See Jefferson Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 21 (1984), abrogated on
        other grounds by Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28 (2006).

425.    Even taking Epic’s tying claim on its own terms, it still has no merit. IAP is not a separate
        product from the App Store’s distribution services, much less on that Apple has ever made
        separately available; rather, it is an integrated functionality within those services. No
        demand exists for IAP that is separate from distribution via the App Store, and thus there
        can be no “tie” between IAP and the App Store. Moreover, Epic is not coerced into using
        IAP—developers distributing apps through the App Store are free to monetize their apps
        in a variety of ways that do not involve an in-app purchase. And finally, the evidence

25
     The elements of a tying claim are addressed in § 6, page 34 of the Joint Elements Submission.


                                                283

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 297 of 377




        shows that the App Store and its IAP functionality are procompetitive, not anticompetitive.
        Epic’s tying claim fails.

                a.     Legal Principles26

426.    Tying involves the linking of two separate products from two separate product markets.
        Jefferson Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 21 (1984), abrogated on other
        grounds by Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28 (2006). In a tying
        arrangement, a party “conditions the sale of one product (the tying product) on the buyer’s
        purchase of a second product (the tied product).” Cascade Health Sols. v. PeaceHealth,
        515 F.3d 883, 912 (9th Cir. 2008). “[T]he essential characteristic of an invalid tying
        arrangement lies in the seller’s exploitation of its control over the tying product to force
        the buyer into the purchase of a tied product that the buyer either did not want at all, or
        might have preferred to purchase elsewhere on different terms.” Jefferson Par., 466 U.S.
        at 12; see also Aerotec Int’l, Inc. v. Honeywell Int’l Inc., 836 F.3d 1171 (9th Cir. 2016) (“A
        tie only exists where the defendant improperly imposes conditions that explicitly or
        practically require buyers to take the second product if they want the first one.” (quotation
        marks omitted)); Golden Boy Promotions LLC v. Haymon, 15-CV-3378, 2017 WL 460736,
        at *7 (C.D. Cal. Jan. 26, 2017) (“[T]he main question is whether the defendant has made
        the first product effectively unavailable to those who do not buy its second product.”
        (quotation marks omitted)); Nicolsi Distrib., Inc. v. FinishMaster, Inc., No. 18-CV-3587,
        2019 WL 1560460, at *8 (N.D. Cal. Apr. 10, 2019) (“Because [the plaintiff] does not, and
        admittedly cannot, allege that [the defendant] conditioned the body shops’ purchase of
        paint on their purchase of supplies, [the plaintiff’s] tying claims fail as a matter of law.”).

427.    Tying arrangements are evaluated under Section 1 of the Sherman Act using either per se
        or rule of reason analysis. See Jefferson Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 29
        (1984). The per se rule that applies to tying claims is distinct from the per se rule that
        applies to other antitrust claims. Courts have “[c]ome to see that arguable tie-ins are to be
        found everywhere, [and] that most of them serve legitimate objectives without threatening
        competitive vitality in the second market or anywhere else and without even harming
        buyers.” 17 Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
        Antitrust Principles and Their Application ¶ 1701c (4th ed. 2020 supp.). As a result, the
        tying “per se” rule is “most peculiar”; for instance, even when tying is treated as per se
        illegal, “the Supreme Court has almost always been willing to consider a defendant’s
        offered justifications.” Id. ¶¶ 1701c, 1760(b); see also Viamedia, Inc. v. Comcast Corp.,
        951 F.3d 429, 468 (7th Cir. 2020); Mozart Co. v. Mercedes-Benz of N. Am., Inc., 833 F.2d
        1342, 1348 (9th Cir. 1987) (“We have recognized that antitrust defendants may
        demonstrate a business justification for an otherwise per se illegal tying arrangement.”).

428.    Under the per se rule, “a plaintiff must prove: (1) that the defendant tied together the sale
        of two distinct products or services; (2) that the defendant possesses enough economic
        power in the tying product market to coerce its customers into purchasing the tied product;
        and (3) that the tying arrangement affects a not insubstantial volume of commerce in the

26
     The elements of a per se and a rule-of-reason tying claim are addressed in §§ 6.2 and 6.3,
     pages 37–39, 49–50 of the Joint Elements Submission.


                                                 284

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 298 of 377




        tied product market.” Cascade Health Sols. v. PeaceHealth, 515 F.3d 883, 913 (9th Cir.
        2008) (quotation marks omitted). Additionally, “[u]nder Ninth Circuit law,” a plaintiff
        must show that the tie has a “pernicious effect on competition and lack of . . . any redeeming
        virtue.” Spindler v. Johnson & Johnson Corp., No. 10-CV-1414, 2011 WL 13278876, at
        *4 (N.D. Cal. 2011) (quoting In re eBay Seller Antitrust Litig., 545 F. Supp. 2d 1027, 1033–
        34 (N.D. Cal. 2008)); see also Siegel v. Chicken Delight, 448 F.2d 43, 47 (9th Cir. 1971).

429.    If a tying claim does not fall within the per se framework, it is analyzed under the rule of
        reason, under which the plaintiff must establish four elements to carry its burden on the
        first step of the analysis. These elements are similar to those that must be established under
        the per se rule. First, it must prove that “two separate product markets have been linked”
        through the alleged tying of two separate and distinct products. Jefferson Par. Hosp. Dist.
        No. 2 v. Hyde, 466 U.S. 2, 21 (1984). Second, it must show “the existence of a tie” by
        showing that the defendant “explicitly or implicitly imposes conditions linking the sale of
        a tying product with the sale of the tied product.” Aerotec Int’l, Inc. v. Honeywell Int’l,
        Inc., 836 F.3d 1171, 1178 (9th Cir. 2016). Third, it must prove that the defendant possesses
        market power in the relevant tying product market and that it was thereby “‘coerced’ into
        buying the tied products from the defendant.” Cascade Health Sols. v. PeaceHealth, 515
        F.3d 883, 900 (9th Cir. 2008); see also Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28,
        46 (2006) (“[I]n all cases involving a tying arrangement, the plaintiff must prove that the
        defendant has market power in the tying product.”); Paladin Assocs. v. Mont. Power Co.,
        328 F.3d 1145, 1159 (9th Cir. 2003) (“Essential to . . . a tying claim is proof that the seller
        coerced a buyer to purchase the tied product.”). And finally, it must show that the alleged
        tie “has a substantial anticompetitive effect that harms consumers” in the relevant tied
        product market. FTC v. Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020); see Brantley
        v. NBC Universal, Inc., 675 F.3d 1192, 1200 (9th Cir. 2012) (stating that plaintiff must
        show “an ‘actual adverse effect on competition’ caused by the tying arrangement” in the
        tied market).

430.    The principal distinction between the per se rule and the rule of reason is that under the per
        se rule, if the plaintiff establishes the four requisite elements, the tie is unlawful unless the
        defendant’s justifications are sufficient to establish an affirmative defense. But under the
        rule of reason, establishing the same four elements satisfies only the plaintiff’s burden at
        the first step of the burden-shifting framework. The burden then shifts to the defendant “to
        show a procompetitive rationale for the restraint.” FTC v. Qualcomm Inc., 969 F.3d 974,
        991 (9th Cir. 2020) (quoting Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018));
        accord County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1159 (9th Cir. 2001).
        If the defendant makes that showing, the burden shifts back once again to the plaintiff, who
        must “show that an alternative is substantially less restrictive and is virtually as effective
        in serving the legitimate objective without significantly increased cost.” County of
        Tuolumne, 236 F.3d at 1159 (quotation marks omitted).

                b.      The Per Se Rule Is Inapplicable to This Case27



27
     Application of the per se rule is addressed in § 6.1, page 34 of the Joint Elements Submission.


                                                  285

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 299 of 377




431.    Because the elements of the per se rule and the rule of reason largely overlap—and because
        Epic cannot establish any of them—the question of what framework applies to Epic’s tying
        claim is somewhat academic. To the extent the framework affects the disposition of the
        case, however, the rule of reason, and not the per se rule, applies to Epic’s tying claim.

432.    The categories of conduct condemned per se are “narrow.” Texaco Inc. v. Dagher, 547
        U.S. 1, 8 (2006). Per se treatment is reserved for restraints that, “after considerable
        experience,” Broad. Music, Inc. v. Columbia Broad. Sys., Inc., 441 U.S. 1, 9 (1979), have
        been found to “always or almost always . . . tend to restrict competition and decrease
        output,” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2283 (2018). For instance, “horizontal
        territorial limitations” are one of the few “classic examples of a per se violation” meriting
        an exception to the standard rule of reason analysis. United States v. Topco Assocs., Inc.,
        405 U.S. 596, 608 (1972). By and large, however, the rule of reason should govern antitrust
        tying claims, particularly in cases involving business models or arrangements without
        “close parallel[s] in prior antitrust case,” because “simplistic application of per se tying
        rules carries a serious risk of harm.” United States v. Microsoft, 253 F.3d 34, 89 (D.C. Cir.
        2001); see FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 458–59 (1986) (“[W]e have been
        slow . . . to extend per se analysis to restraints imposed in the context of business
        relationships where the economic impact of certain practices is not immediately obvious.”).

433.    As the Ninth Circuit recently emphasized, “novel business practices—especially in
        technology markets—should not be ‘conclusively presumed to be unreasonable and
        therefore illegal without elaborate inquiry as to the precise harm they have caused or the
        business excuse for their use.’” FTC v. Qualcomm Inc., 969 F.3d 974, 990–91 (9th Cir.
        2020) (quoting United States v. Microsoft, 253 F.3d 34, 91 (D.C. Cir. 2001)). This
        statement aligns with the D.C. Circuit’s holding in United States v. Microsoft that in cases
        “involv[ing] software that serves as a platform for third-party applications,” courts should
        evaluate alleged ties under “the rule of reason, rather than per se analysis.” 253 F.3d at 84,
        89.

434.    Moreover, when there are “plausible arguments that a practice enhances overall efficiency,
        and makes markets more competitive, per se treatment is inappropriate, and the rule of
        reason applies.” Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145, 1155 (9th Cir.
        2003).

435.    Both the Ninth Circuit and the D.C. Circuit have expressed deep concern that “wooden
        application of per se rules” to “platform software markets” could “cast a cloud over
        platform innovation.” United States v. Microsoft, 253 F.3d 34, 94–95 (D.C. Cir. 2001);
        see FTC v. Qualcomm, 969 F.3d 974, 991 (9th Cir. 2020); see also In re: Cox Enters., 871
        F.3d 1093, 1102 (10th Cir. 2017) (“Courts have also acknowledged that some industries or
        products are sufficiently distinct that per se treatment is inappropriate. This is especially
        true in the world of technology, where courts are often unfamiliar with the products and
        market structure, and thus can’t be certain of the potential for anticompetitive effects.”);
        Rachel S. Tennis & Alexander Baier Schwab, Business Model Innovation and Antitrust
        Law, 29 Yale J. on Reg. 307, 319 (2012) (explaining that “treat[ing] novel products or
        business practices as anticompetitive” can have long-lasting negative effects in technology



                                                 286

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 300 of 377




        markets, where innovation “is essential to economic growth and social welfare” and “an
        erroneous decision will deny large consumer benefits”).

436.    Although the required use of a platform’s proprietary payment solution for digital
        transactions is common in the industry (even beyond simply digital game transactions), no
        court has ever determined that such an arrangement constitutes tying, much less per se
        unlawful tying. And for good reason: These arrangements have had significant
        procompetitive effects, both in the game industry and the app industry more broadly. FOF
        ¶¶ 680–98; see supra § III.B.ii.d (¶¶ 352–67); Leegin Creative Leather Products, Inc. v.
        PSKS, Inc., 551 U.S. 877, 894 (2007) (holding that per se rule should be rejected where
        alleged restraint could have “either procompetitive or anticompetitive effects”); see also
        17A Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
        Principles and Their Application ¶ 1703g (4th ed. 2020 supp.) (recognizing “[m]ajor
        beneficial possibilities” of tying arrangements, including “protecting quality, lowering
        costs or increasing value, increasing price competition, aiding entry, or rewarding a
        valuable patent”).

437.    Indeed, the Supreme Court has been narrowing, not expanding, the categories of conduct
        to which the per se rule applies. See, e.g., Leegin Creative Leather Products, Inc. v. PSKS,
        Inc., 551 U.S. 877, 899–900 (2007) (overruling precedent holding that vertical price
        restraints should be evaluated under the per se rule); Nat’l Collegiate Athletic Ass’n v. Bd.
        of Regents of Univ. of Oklahoma, 468 U.S. 85, 100–01 (1984) (carving out exception to
        the general rule that horizontal price restraints should be evaluated under the per se rule).

438.    Application of the rule of reason here also is consistent with economic literature authored
        by Epic’s own expert. In 2004, Dr. Evans coauthored an article arguing that “modern
        economic thinking supports a rule of reason approach toward tying,” rather than a per se
        approach. Christian Ahlborn et al., The Antitrust Economics of Tying: A Farewell to Per
        Se Illegality, 49 Antitrust Bulletin 287, 289–90 (2004). The authors explain that “the
        principal implication of several decades of economic investigation on the competitive
        effects of tying is that there should be no presumption on the part of competition authorities
        that tying and bundling are anticompetitive, even when undertaken by firms with monopoly
        power.” Id. at 329.

439.    Epic asks the Court to break new ground—or perhaps more accurately, return to the stone
        age of antitrust law—and invalidate as per se unlawful Apple’s business practices. But the
        practices challenged here are light years away from being properly categorized as per se
        anticompetitive. In these circumstances, Qualcomm and Microsoft require the Court to
        reject Epic’s attempt to invoke the per se rule. Epic’s tying claim must instead be analyzed
        under the rule of reason.

               c.      iOS App Distribution and IAP Are Not Separate Products 28



28
     The requirement of two products is addressed in § 6.2.1, pages 40–41 of the Joint Elements
     Submission.


                                                 287

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 301 of 377




440.    Epic’s claim fails under either the rule of reason or the per se rule because Epic cannot
        establish a prerequisite of any tying claim: that the alleged tying product (iOS app
        distribution services) and the alleged tied product (IAP) are “separate and distinct
        product[s].” Rick-Mik Enters., Inc. v. Equilon Enters. LLC, 532 F.3d 963, 974 (9th Cir.
        2008); United States v. Microsoft Corp., 253 F.3d 34, 85 (D.C. Cir. 2001) (“[U]nless
        products are separate, one cannot be ‘tied’ to the other.”). Two principles are relevant in
        this case: integration and consumer demand.

441.    First, as this Court has previously explained, two items are “a single product” if they are
        “an ‘integrated service.’” Epic Games, Inc. v. Apple Inc., No. 20-CV-5640-YGR, 2020
        WL 5993222, at *16 & n.28 (N.D. Cal. Oct. 9, 2020). After all, “[a]lmost every product
        can be viewed as a package of component products: a pair of shoes, for example, as a
        package consisting of a left shoe and a right shoe; a man’s three-piece suit as a package
        consisting of a jacket, vest, and pants; a belt as a package consisting of a buckle and a
        strap.” Jack Walters & Sons Corp. v. Morton Bldg., Inc., 737 F.2d 698, 703 (7th Cir. 1984).
        To avoid absurd results, courts must, therefore, ensure that the two allegedly tied items are
        not merely “a package of components” that provide a single service to the customer. Id.;
        see Jefferson Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 39 (1984) (“[T]here must be a
        coherent economic basis for treating the tying and tied products as distinct” because “[a]ll
        but the simplest products can be broken down into two or more components that are ‘tied
        together’ in the final sale.”).

442.    To the extent Epic argues, through its experts, that “integration” is not a useful concept in
        the context of alleged tying, the law is otherwise. As established above, a finding that two
        products are integrated is in fact legally dispositive of a tying claim. Whatever the views
        of Epic’s economic experts, they cannot override the clear legal principles that make
        integration a controlling factor in a tying claim.

443.    Second, aside from integration, the other way that courts evaluate whether two items are
        separate products is based on “the character of the demand for the two items.” Jefferson
        Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 19 (1984). There must be “sufficient demand
        for the purchase of [the tied product] separate from [the tying product] to identify a distinct
        product market in which it is efficient to offer [the tied product] separately from [the tying
        product].” Id. at 21–22.

444.    With respect to Epic’s claims, this separate-demand requirement means Epic must prove
        that some users (i.e., customers and developers) want IAP—which is not even functional
        outside of iOS—as an independent product separate from the App Store, and that
        “separating them is physically and economically possible.” 17D Philip E. Areeda &
        Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their
        Application ¶ 1743 (4th ed. 2020).

445.    To evaluate “consumer demand for the tied product separate from the tying product,”
        courts “examine[] direct and indirect evidence.” Rick-Mik Enters., Inc. v. Equilon Enters.
        LLC, 532 F.3d 963, 975 (9th Cir. 2008). “Direct evidence addresses the question whether,
        when given a choice, consumers purchase the tied good from the tying good maker, or from
        other firms. Indirect evidence includes the behavior of firms without market power in the


                                                 288

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 302 of 377




        tying good market, presumably on the notion that (competitive) supply follows demand.”
        Id. (citations omitted). Where “competitive firms always bundle the tying and tied goods,”
        then they are not two separate products, but “a single product.” Id.

446.    The Microsoft court elaborated on this point, noting that the separate-demand test is only
        “a rough proxy” for evaluating whether a tying arrangement is “welfare-enhancing.”
        United States v. Microsoft Corp., 253 F.3d 34, 87 (D.C. Cir. 2001). In the abstract, there
        “is always direct separate demand for products: assuming choice is available at zero cost,
        consumers will prefer it to no choice.” Id. But when “the entire ‘competitive fringe’
        engages in the same behavior as the defendant,” there are likely “strong net efficiencies,”
        and “the tying and tied products should be declared one product.” Id. at 88 (quoting 17D
        Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
        and Their Application ¶ 1744c4 (1996)).


                       IAP Is an Integreated Featur of iOS and the App Store

447.    The evidence establishes that IAP is an integrated functionality of the App Store’s
        facilitation of digital transactions. FOF ¶¶ 651–53; see United States v. Microsoft Corp.,
        253 F.3d 34, 93 (D.C. Cir. 2001) (noting that “integration [is] common” among
        technological products and services). As the Ninth Circuit explained in Rick-Mik
        Enterprises, Inc. v. Equilon Enterprises, LLC, in the context of credit-card processing
        services and franchise arrangements, if payment processing services are “an essential
        ingredient of the [tying product’s] formula for success, there is but a single product and no
        tie in exists as a matter of law.” 532 F.3d 963, 974 (9th Cir. 2008) (quotation marks
        omitted). The tying product and the “method of processing [payment] transactions are not
        separate products, but part of a single product.” Id. And, like in franchise arrangements—
        which provide for “signs, advertising, marketing, appearance, as well as methods of
        delivery and payment,” each of which is “part and parcel of a franchise,” id.—IAP is but
        one component of the full suite of services offered by iOS and the App Store, FOF ¶ 651.

448.    IAP is part of a comprehensive set of services provided by the App Store, and offers
        procompetitive benefits to both consumers and developers. FOF ¶¶ 680–98. For instance,
        for in-app purchases, the ability to deliver and charge for digital content is what unlocks
        the “freemium” business model, whereby developers offer an app for free but charge
        consumers a premium to enable certain features within the app. FOF ¶ 694. It is this model
        that Epic has used to great effect with Fortnite. FOF ¶ 696. IAP (for in-app purchases)
        and Apple’s payment mechanism for paid apps are what allow Apple to track the revenue
        generated by each developer and collect the appropriate commission. FOF ¶ 680–82. If
        Apple were not able to collect a commission through the required use of IAP, then it would
        receive no revenue at all for any app that uses the freemium model—despite the significant
        support Apple provides at every stage of the app’s development. FOF ¶ 681.

449.    As noted previously, the App Store is a two-sided transaction platform, meaning that the
        App Store is “best understood as supplying only one product—transactions—which is
        jointly consumed by a [consumer] and a [developer].” Ohio v. Am. Express Co., 138 S. Ct.
        2274, 2286 n.8 (2018) (emphasis added). Thus, the App Store does not provide app


                                                289

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 303 of 377




        distribution services and in-payment processing, but instead provides a single product:
        digital game transactions. The nature of the product that Apple supplies therefore
        necessarily means that IAP is an integrated feature of this transaction. Just as “a car with
        tires attached might be deemed a single product because a vehicle that can be driven is the
        essence of what the customer buys,” 17D Philip E. Areeda & Herbert Hovenkamp,
        Antitrust Law: An Analysis of Antitrust Principles and Their Application ¶ 1741 (4th ed.
        2020), digital game transactions are a critical aspect of what consumers and developers
        obtain when they deal with the App Store, and IAP is simply one part of that single product.

450.    The integration of IAP into the App Store has many other benefits to users of the platform
        as well, further supporting the conclusion that it is an integrated feature of the App Store.
        For instance, IAP provides a secure and centralized system for recording sales, managing
        payments to developers, and collecting commissions from developers. FOF ¶ 681. It also
        provides consumers with a seamless ecosystem that syncs across family members and
        devices, detects security or fraud threats, and permits purchases to be restored on new
        devices. FOF ¶ 688. And it allows consumers to provide their private financial information
        to a single trusted company—Apple—rather than countless third-party payment processors
        of uncertain repute. FOF ¶ 685. Developers, too, directly benefit from IAP, which assists
        them with currency conversion and tax-law compliance and performs fraud and credit-
        worthiness checks on their behalf. FOF ¶ 692. For all these reasons and more, IAP is an
        integrated functionality within the App Store’s broader set of services, not a standalone
        product. Cf. Serv. & Training, Inc. v. Data Gen. Corp., 737 F. Supp. 334, 343 (D. Md.
        1990) (rejecting tying claim because alleged tied product was “one feature of [defendant’s]
        integrated and unified product”). Just as in Rick-Mik, where “the method of receiving and
        processing credit transactions [was] an integral part of the franchise’s operation,” 532 F.3d
        963, 974 (9th Cir. 2008), here, IAP is equally an “integral part” of the App Store’s
        operations.

451.    This conclusion is confirmed by a survey of the App Store’s “competitive fringe.” United
        States v. Microsoft Corp., 253 F.3d 34, 88 (D.C. Cir. 2001). Nearly all competing
        platforms, including Google Play, the PlayStation Store, the Nintendo eShop, the Microsoft
        Store, Steam, and the Samsung Galaxy Store, have also integrated distribution, content
        delivery, and payment functionalities. FOF ¶¶ 697–697.5; see also Dkt. 118 at 18. The
        only significant outlier is EGS, on which payment was an integrated feature of EGS until
        December 2019, after the preliminary planning for Project Liberty and this eventual
        litigation was already well under way. FOF ¶ 251.4. Thus, where, as here, there is
        “bundling by all competitive firms,” then “the tying and tied products should be declared
        one product.” Microsoft, 253 F.3d at 88; cf. In re: Cox Enters., Inc., 871 F.3d 1093, 1109
        (10th Cir. 2017) (holding that the bundling of set-top-boxes to premium cable was not a
        per se tie where “all cable companies rent set-top-boxes to consumers,” because that fact
        suggests that bundling “is simply more efficient than offering them separately”).

452.    The integration of IAP into the App Store is also made apparent by the fact that Epic has
        not challenged the commission that Apple charges for the distribution of paid apps or the
        mechanism that collects these payments, which is executed through a different set of APIs
        from IAP. Epic apparently has no complaint with Apple collecting a commission for
        licensing of its intellectual property for the distribution of apps; its complaint centers on


                                                290

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 304 of 377




        the mechanism for delivering (and charging for) content within those apps. Yet Epic’s
        focus on IAP to the exclusion of the APIs used for paid apps is simply arbitrary—both
        features are integral components of how the App Store operates, and neither is a distinct
        “product” that Apple offers outside the context of the App Store. To speak of a consumer’s
        payment experience through the App Store as a distinct “product” is just as irrational as
        calling a retailer’s point of service a separate “product,” and Epic’s effort to avoid the
        analogy by not mentioning paid apps fails.

453.    Accordingly, IAP is an integrated feature of iOS and the App Store, and not a separate
        product.

                       There Is No Separate Demand for IAP

454.    Similarly, no evidence was presented showing that demand exists for IAP as a standalone
        product.

455.    As an initial matter, Epic’s argument mischaracterizes IAP and its function. Epic contends
        that IAP is a mere “payment processor,” and thus argues that the Court should assess
        demand for an alternative payment processor. Dkt. 1 ¶ 242. But this description of IAP is
        demonstrably incorrect. As described above, IAP is much more than a payment
        processor—IAP consists of the entire technological infrastructure that delivers digital
        content (like in-game upgrades or features) from the developer to the user. FOF ¶ 651.
        That process necessarily runs through iOS, because the content is being delivered and
        downloaded to the consumers’ iPhone or iPad. The actual payment for the product is one
        component of those services, but the entire process of executing a digital transaction
        between a consumer and a developer is, in reality, what IAP facilitates.

456.    Payment processing is thus simply an input into the larger bundle of services provided by
        the IAP system. FOF ¶ 651. Indeed, IAP does not itself even process payments—that
        function is performed by a third-party settlement provider like Chase Bank with which
        Apple contracts. Id. And unlike the purported alternatives that Epic proposes (e.g.,
        PayPal), Apple has never tried to market the technology for use on other digital transaction
        platforms, and Epic does not contend otherwise. FOF ¶ 656.

457.    But even if the Court were to focus narrowly—and incorrectly—on the limited subset of
        payment functions performed by IAP, there is still no separate demand for an alternative
        payment processor. In the but-for world where developers could use an alternative
        processor, Apple would still be contractually entitled to its commission on any purchase
        made within apps distributed on the App Store. Thus, so long as the alternative processor
        charged a non-zero commission or fee for its services, no economically rational developer
        would choose to use the alternative processor, because on each transaction, they would still
        have to pay Apple its commission, and they would have to pay the alternative processor a
        commission for its services. FOF ¶ 659.

458.    For that reason, Epic’s “evidence”—obtained through its willful breach of the DPLA—
        about the number of iOS consumers who used Epic direct payment when given the
        opportunity after the “hotfix” is unpersuasive. See Dkt. 118 at 25 (“It is not surprising that


                                                 291

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 305 of 377




        some customers would choose competing payment services if they provided lower prices
        offered only because of this non-payment.”). For the same reason, the fact that some
        developers like Facebook and Spotify have tried to avoid Apple’s commission by
        bypassing IAP is not evidence that there is separate demand for IAP, only that developers
        would prefer not to pay Apple a commission. FOF ¶ 658. Epic’s reliance on this evidence
        thus “conflates competition on the merits with Epic Games’ goal of avoiding Apple’s
        30%.” Dkt. 118 at 25. Even under Epic’s conception of the market, IAP is not a distinct
        product. In sum, whether analyzed as an integrated functionality or from the perspective
        of consumer demand, IAP is not a separate product from iOS App Distribution.

                d.     The Two “Products” Are Not Tied 29

459.    Even if Epic could demonstrate that IAP and iOS app distribution were two separate
        products—and it cannot—its tying claim would still fail (under either the per se rule or the
        rule of reason) because it cannot establish the “most fundamental requirement” of a tying
        claim: “the existence of a tie.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171,
        1178 (9th Cir. 2016).

460.    Epic must show that the “sale of the desired (‘tying’) product [was] conditioned on
        purchase of another (‘tied’) product.” Id.; see also 17D Philip E. Areeda & Herbert
        Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their Application ¶
        1752b (4th ed. 2020) (defining a tie as the improper imposition of “conditions that
        explicitly or practically require buyers to take the second product if they want the first
        one”). This condition must “require[] customers to take the defendant’s product B in order
        to get its A—thereby foreclosing, to that extent, rival B suppliers from access to those
        customers.” 17D Areeda & Hovenkamp, supra, ¶ 1752c; see also Image Technical Servs.,
        Inc. v. Eastman Kodak Co., 903 F.2d 612, 615 (9th Cir. 1990) (similar).

461.    While a tying condition “need not be spelled out in express contractual terms,” it is not
        enough for a plaintiff to show the defendant’s conduct amounted to a “‘de facto’
        condition.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178–79 (9th Cir.
        2016). Consequently, “technological interrelationship among complementary products” is
        insufficient to establish a tie. Foremost Pro Color, Inc. v. Eastman Kodak Co., 703 F.2d
        534, 542 (9th Cir. 1983); see also Apple iPod iTunes Antitrust Litig., No. 05-CV-37, 2009
        WL 10678940, at *5 (N.D. Cal. Oct. 30, 2009) (that technological products are developed,
        and are optimally used, in conjunction with one another does not establish a tie).

462.    Epic cannot show such a tying condition, because none exists. Developers can distribute
        apps through the App Store without using in-app purchase options for their apps, and thus
        can distribute apps without using or paying for IAP. The DPLA requires developers to
        agree to various terms and conditions prior to distributing apps through the App Store, such
        as a requirement that the developers not “violate, misappropriate, or infringe any Apple”
        intellectual property. FOF ¶ 106.2. But there is no requirement that developers must use
        IAP in order to distribute apps through the App Store, because there is no requirement that
        developers offer in-game digital transactions. Indeed, the great majority (83%) of apps

29
     The requirement of a tie is addressed in § 6.2.2, page 42 of the Joint Elements Submission.


                                                292

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 306 of 377




        distributed through the App Store are entirely free and thus do not use IAP at all. FOF
        ¶ 551. There can be no tying claim when the majority of purchasers of the tying product
        (here, developers) do not even receive the tied product. Accordingly, there is no
        contractual tie nor a price tie.

463.    It is true that if a developer wishes to monetize its iOS app through in-app purchases
        facilitated by the App Store, then it must use IAP. But Apple does not force developers to
        monetize their apps through in-app purchases. Instead, developers like Epic are free to
        monetize (or not monetize) their apps in the App Store in any number of ways that do not
        involve IAP, including through up-front payment or selling advertising space within the
        apps. FOF ¶ 93. The fact that some developers might prefer to monetize their apps through
        in-app purchases rather than through advertising does not mean that the distribution and
        IAP are tied, only that developers often, when given the choice, elect to use Apple’s IAP
        service rather than alternative means of monetization.

464.    Epic incorrectly contends that the fact that developers like Epic could adopt alternative
        monetization strategies like advertising does not show that there is no tie, because (it
        claims) in-game ads would create a negative experience for players. But as a legal matter,
        a tie does not exist just because a plaintiff believes that it would be better off if the
        defendant altered the terms on which its services were offered. Rather, a tie exists only if
        the defendant actually requires the plaintiff to “take the defendant’s product B in order to
        get its A.” 17D Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
        Antitrust Principles and Their Application ¶ 1752c (4th ed. 2020)). Apple does not require
        developers to use IAP in order to distribute apps on the App Store, and there therefore is
        no tie.

465.    Moreover, the App Store Review Guidelines explicitly permit developers of cross-platform
        games to let iOS users access content or other features purchased on other platforms within
        the iOS app, meaning that iOS users can access all of the content featured on an app
        available through in-app purchases without ever making a purchase that requires the use of
        IAP. FOF ¶ 165.1. In no sense, therefore, is the use of IAP a requirement for a developer
        to distribute apps through the App Store.

466.    Epic’s business model confirms that the IAP is not tied to the use of the App Store. An
        iOS user who plays Fortnite may elect to purchase V-Bucks through the App Store, in
        which case the transaction will be processed through IAP, as contemplated by the DPLA.
        That same user, however, could purchase V-Bucks on another platform—his PC or his
        PlayStation—without going through IAP, yet still use those V-Bucks to purchase
        additional in-app content on his iPhone. FOF ¶ 495.2. The consumer could even access
        EGS through the Safari web browser on his iPhone and purchase V-Bucks directly from
        Epic without using IAP, all on an iOS device. Id. From the consumer’s perspective, it is
        immaterial whether IAP is used to process his payment, because he is able to use his
        V-Bucks across all versions of Fortnite that he has downloaded. Thus, Epic is never
        compelled to use IAP.




                                                293

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 307 of 377




                e.     Epic Is Not Coerced into Using IAP30

467.    For similar reasons, Epic cannot demonstrate that Apple coerces it into using IAP—a
        required element under either the per se rule or the rule of reason. To prove coercion, Epic
        must prove by a preponderance of the evidence that Apple exploited its alleged control
        over the tying product to force Epic into the purchase of the tied product. See ABA Model
        Civil Jury Instrns. Ch. 2.E.7 (2016).

468.    This requirement is twofold. First, Epic must prove that Apple has market power in the
        market for the tying product. See Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 46
        (2006). Second, Epic “must present evidence that the defendant went beyond persuasion”
        and in fact “coerced or forced its customer to buy the tied product in order to obtain the
        tying product.” Paladin Assocs., Inc. v. Montana Power Co., 328 F.3d 1145, 1159 (9th
        Cir. 2003); see also It’s My Party, Inc. v. Live Nation, Inc., 811 F.3d 676, 684 (4th Cir.
        2016) (rejecting argument that “tying occurs any time a seller who has market power over
        product A offers it for sale together with product B”).

469.    To prove market power, Epic must show the defendant had “the power to control prices or
        exclude competition” in the tying product market. Paladin Assocs., 328 F.3d at 1158; see
        also Rick-Mik Enters., Inc. v. Equilon Enters. LLC, 532 F.3d 963, 972 (9th Cir. 2008) (“If
        [the defendant] lacks market power in the [tying product] market, there can be no
        cognizable tying claim.”). “The best way to show” sufficient market power “is to establish
        directly that the price of the tied package is higher than the price of components sold in
        competitive markets.” Parts and Elec. Motors, Inc. v. Sterling Elec., Inc., 826 F.2d 712,
        720 n.7 (7th Cir. 1987). Aside from such direct evidence, Epic may prove market power
        by showing Apple had a sufficiently high market share such that purchasers do not have
        alternative sources of the tying product or a reasonably interchangeable substitute. See
        supra § III.C.i.c (¶ 445).

470.    Apple’s contractual rights cannot be conflated with economic power. A “defendant’s
        economic power [must] be derived from the market, not from a contractual relationship
        that the plaintiff has entered into voluntarily.” Rick-Mik Enters., 532 F.3d at 973; see also
        Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 443 (3d Cir. 1997) (“[W]here
        the defendant’s ‘power’ to ‘force’ plaintiffs to purchase the alleged tying product stems not
        from the market, but from plaintiffs’ contractual agreement to purchase the tying product,
        no claim will lie.”). In other words, “courts must attempt to ascertain a defendant’s
        economic position in the relevant market, rather than its power pursuant to a particular
        contract, when considering whether a defendant has market power.” Maris Distrib. Co. v.
        Anheuser-Busch, Inc., 302 F.3d 1207, 1219 (11th Cir. 2002).

471.    Apple plainly does not have market power in the properly defined market for digital game
        transactions. See supra § III.B.i.a (¶¶ 229–36). Thus, market definition is yet again fatal
        to Epic’s claim.



30
     Coercion is addressed in § 6.2.3, pages 43–44 of the Joint Elements Submission.


                                                294

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 308 of 377




472.    Even if the relevant tying product is iOS app distribution and the tied product is iOS in-app
        payment, Apple still lacks market power. As set forth above, see supra § III.B.i.a (¶¶ 237–
        45), Apple lacks market power in any alleged primary market for iOS app distribution
        because both consumers and developers have alternatives to the App Store and IAP.
        Without market power in the alleged primary market, Apple has no power to coerce
        developers into purchasing a tied product they do not want.

473.    In addition to market power, Epic must demonstrate that it actually “was ‘coerced’ into
        buying the tied products from the defendant.” Cascade Health Sols. v. PeaceHealth, 515
        F.3d 883, 915 (9th Cir. 2008). Epic cannot demonstrate coercion, because as noted above,
        Apple does not “force[]” Epic to use IAP. Paladin Assocs., Inc. v. Mont. Power Co., 328
        F.3d 1145, 1159 (9th Cir. 2003). As explained, there are many monetization strategies
        available to Epic that would permit it to distribute apps on the App Store without using
        IAP. Epic is thus “free to take [app distribution] by itself” and decline to use IAP. Northern
        Pac. R. Co. v. United States, 356 U.S. 1, 7 n.4 (1958). The fact that Epic might prefer to
        monetize its apps through in-app purchase rather than through advertising show only the
        value of the allegedly tied product and the desire of many consumers to obtain the tied
        product in a bundle—it does not show that Epic had no choice in the matter.

474.    Epic’s argument, in essence, is that it is entitled to conduct digital game transactions
        through Apple’s platform in precisely the manner it wants to, and that if Apple’s policies
        restrict it in any way from doing so, then that is illegal coercion. But Epic’s “freemium”
        business model on the App Store exists in the first place only because Apple’s platform
        facilitated the business model by making it possible to deliver and charge for digital content
        within native iOS apps distributed through the App Store. Now that Epic has found success
        using this model, it claims that the same policies that allowed it to thrive in the first place
        are “coercive.” But it is not coercive for Apple to demand that Epic adhere to the terms of
        its longstanding licensing agreement, without which Epic’s iOS version of Fortnite would
        not even exist.

               f.      There Is No Foreclosure of Any Significant Share of the Relevant
                       Market

475.    In order to prevail on its per se theory of tying, Epic must establish that “a total amount of
        business, substantial enough in terms of dollar-volume so as not to be merely de minimis,
        is foreclosed to competitors by the tie.” Fortner Enters., Inc. v. U.S. Steel Corp., 394 U.S.
        495, 501 (1969). In other words, the foreclosed business must represent either “a
        substantial dollar-volume [or] a substantial portion of the relevant market.” Datagate, Inc.
        v. Hewlett-Packard Co., 60 F.3d 1421, 1425 (9th Cir. 1995). Epic has failed to satisfy this
        element.

476.    There is no foreclosure here because the DPLA does not prevent developers from
        monetizing their game apps or executing digital transactions in ways that do not involve
        IAP. iOS developers are free to offer their apps on platforms other than iOS, as most do.
        FOF ¶¶ 351–52. Even on iOS, developers may charge an upfront fee for their apps, use
        advertising, or distribute their app as a web app through the Safari web browser (including
        through new game streaming platforms). FOF ¶¶ 93, And iOS (unlike some platforms)


                                                 295

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 309 of 377




        permits a “cross-wallet” whereby users can purchase virtual currency on other platforms
        (e.g., EGS) and spend that currency through an iOS app without going through IAP. FOF
        ¶ 255.2. There is thus no “foreclosure” of any commerce, because developers and users
        have myriad ways to execute digital transactions that do not involve IAP.

477.    Epic itself has used these alternative options. A majority of iOS Fortnite players who make
        purchases do so only on non-iOS platforms and then access that content on their iOS
        version of Fortnite. FOF ¶ 370. Epic also sells V-Bucks through EGS and other platforms
        that can be spent on iOS without going through IAP. FOF ¶ 367. It also has sold
        promotional materials inside of Fortnite. FOF ¶ 674. As regarding Epic, there plainly is
        no “foreclosure” of commerce.

478.    Indeed, far from foreclosing any share of the market, IAP actually increases the size of the
        digital game transactions market by giving developers different ways in which to execute
        transactions. FOF ¶ 679. IAP facilitates the existence of the “freemium” and “paymium”
        models, which enable developers to attract and transact with price-sensitive customers who
        might want to try out an app before spending more on advanced or special features. Id.

479.    In sum, none of Apple’s conduct here has foreclosed a significant share of the relevant
        market.

                g.     The App Store and IAP Are Procompetitive31

480.    Finally, Epic cannot establish the final element of its tying claim under either the per se
        rule or the rule of reason—that Apple’s integrated business model has a “pernicious” or
        “substantial” anticompetitive effect.

481.    Where the per se rule applies, a legitimate business justification is an affirmative defense
        to a tying claim. See Mozart Co. v. Mercedes-Benz of N. Am., Inc., 833 F.2d 1342, 1348
        (9th Cir. 1987) (“[A]ntitrust defendants may demonstrate a business justification for an
        otherwise per se illegal tying arrangement.”).

482.    Where, however, the rule of reason applies, procompetitive business justifications are
        considered as part of the burden-shifting analysis, and the ultimate burden rests at all times
        with Epic. See infra § III.C.ii.b (¶¶ 513–15).

483.    Regardless of which party bears the burden, however, any alleged tying between app
        distribution and IAP is redeemed by the significant procompetitive justifications of IAP,
        outlined above. See supra § III.B.ii.d (¶¶ 352–67). For example, Epic’s expert stated in a
        2013 publication that in order to “increase the welfare” of its consumers, “an ecommerce
        platform might require merchants to use its payments platform thereby bundling both
        matchmaking and payment services together . . . [to] make it easier for consumers to pay
        efficiently.” David S. Evans, Economics of Vertical Restraints for Multi-Sided Platforms,
        Competition Policy Int’l, Spring 2013, at 10.

31
     Pernicious effect and business justifications are addressed in §§ 6.2.5–6.2.6, pages 46–48 of
     the Joint Elements Submission.


                                                 296

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 310 of 377




484.    Such is the case here. Integrating IAP into the App Store gives consumers a seamless
        experience, providing a one-stop shop for in-app payment and offering a secure transaction
        platform. FOF ¶ 687. And developers benefit too, because they can monetize their apps
        without having to search for payment solutions, and can also benefit from the fact that
        many of their iOS users will already have a payment profile in place to make purchases on
        new apps they download. FOF ¶ 691.

485.    Whether analyzed under the per se rule or the rule of reason, the procompetitive nature of
        the IAP functionality dooms Epic’s tying claim.

        ii.     Sherman Act Section 1 – Unreasonable Restraint of Trade in the “iOS App
                Distribution Market” (Epic Count 3)32

486.    Epic claims in Count 3 that Apple has unreasonably restrained trade in the “iOS App
        Distribution Market,” by “forc[ing] developers to agree to Apple’s unlawful terms
        contained in its [DPLA] and to comply with Apple’s App Store Review Guidelines,
        including the requirement iOS developers distribute their apps through the App Store.”
        Dkt. 1 ¶ 210.

487.    This claim fails for the simple yet dispositive reason that Epic has not shown that Apple
        “agreed” with anyone to restrain trade, as required for a Section 1 claim. The contractual
        terms of which Epic complains are imposed unilaterally by Apple as a condition of using
        its intellectual property and other resources, and are applied equally to all developers.
        Indeed, Epic has labeled the DPLA a “contract of adhesion,” Dkt. 1 ¶ 70.

488.    But even if Epic could demonstrate such an agreement, its claim would still fail under the
        rule of reason analysis: Apple does not have market power in the relevant market for digital
        game transactions, the alleged restraints do not have anticompetitive effects, and in any
        case, the restraints are supported by multiple strong procompetitive rationales for which
        Epic has proposed no reasonable less restrictive alternatives.

                a.      There Is No Concerted Action33

489.    Section 1 of the Sherman Act proscribes only “concerted action that restrains trade.” Am.
        Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 190 (2010). “Unilateral conduct by a
        single firm, even if it appears to restrain trade unreasonably, is not unlawful under section
        1 of the Sherman Act.” The Jeanery, Inc. v. James Jeans, Inc., 849 F.2d 1148, 1152 (9th
        Cir. 1988) (quotation marks omitted). As a result, a threshold requirement of any Section
        1 claim is “the existence of an agreement.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836
        F.3d 1171, 1178 (9th Cir. 2016).

490.    “One way of proving concerted action [under § 1] is by express agreement.” Sun
        Microsystems Inc. v. Hynix Semiconductor Inc., 608 F. Supp. 2d 1166, 1192 (N.D. Cal.

32
     The elements of an unreasonable restraint of trade under Section 1 are addressed in § 5.1, page
     22 of the Joint Elements Submission.
33
     Concerted action is addressed in § 5.1, page 23 of the Joint Elements Submission.


                                                297

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 311 of 377




        2009); see also Paladin Assocs., Inc. v. Montana Power Co., 328 F.3d 1145, 1153 (9th Cir.
        2003) (“[E]xpress ‘agreements’” are “direct evidence of ‘concerted activity’” and satisfy
        the first element of a Section 1 claim.).

491.    No agreement exists, however, if “[t]here is no ‘meeting of the minds’” but rather only a
        unilateral “command[]” that others merely “comply with.” Costco Wholesale Corp. v.
        Maleng, 522 F.3d 874, 898 (9th Cir. 2008). For this reason, courts have rejected Section
        1 claims in which the defendant merely promulgated policies or contractual terms to which
        potential counterparties were required to adhere. See The Jeanery, Inc. v. James Jeans,
        Inc., 849 F.2d 1148, 1160 (9th Cir. 1988) (“This termination was pursuant to James Jeans’
        announced policy as reiterated in its conversations with its dealers” and therefore “was
        unilateral, independent action taken by James Jeans . . ., [a]nd it did not violate section 1”);
        Relevent Sports, LLC v. U.S. Soccer Fed’n, Inc., No. 19-CV-8359, 2020 WL 4194962, at
        *7 (S.D.N.Y. July 20, 2020) (U.S. Soccer Federation’s compliance with its obligation to
        follow FIFA policies against sanctioning certain soccer matches was unilateral conduct
        outside the scope of Section 1); Baar v. Jaguar Land Rover N. Am., LLC, 295 F. Supp. 3d
        460, 465 (D.N.J. 2018) (a “unilaterally implemented [] Policy” imposed by Jaguar Land
        Rover on “dealers” was not actionable under Section 1).

492.    Here, the only “agreement” Epic can point to is the DPLA, which all developers must agree
        to in order to obtain a license to use Apple’s valuable intellectual property and distribute
        native iOS apps through the App Store. The terms of the DPLA are not negotiated between
        Apple and developers, but rather are standardized terms of access to iOS and the developer
        tools. FOF ¶ 102. If a developer refuses to agree to the terms, Apple will not license its
        intellectual property, and the developer cannot distribute native iOS apps through the App
        Store. FOF ¶ 101.

493.    As a matter of law, such a unilateral imposition of constraints on a business partner is not
        an “agreement” within the meaning of the Sherman Act. For instance, “[a] manufacturer .
        . . generally has a right to deal, or refuse to deal, with whomever it likes, as long as it does
        so independently.” Monsanto Co. v. Spray–Rite Serv. Corp., 465 U.S. 752, 761 (1984).
        That manufacturer “can announce its resale prices in advance and refuse to deal with those
        who fail to comply.” Id. Similarly here, Apple has imposed terms of access (analogous to
        the pricing terms in Monsanto) in advance, “enforce[d]” them against developers, Baar v.
        Jaguar Land Rover N. Am., LLC, 295 F. Supp. 3d 460, 465 (D.N.J. 2018), and refused to
        deal with developers who do not comply.

494.    Epic’s Complaint could not be any clearer that Epic and other game app developers “had
        no involvement in the establishment or enforcement of the allegedly anticompetitive
        provisions of the contract[]” or Guidelines. Toscano v. Professional Golfers Ass’n, 258
        F.3d 978, 984 (9th Cir. 2001). As the Complaint states, it is Apple that requires developers
        to agree to the “terms contained in its [DPLA] and to comply with Apple’s App Store
        Review Guidelines.” Dkt. 1 ¶ 210. In other words, Apple “independently set the terms,”
        and game app developers “merely accepted them.” Toscano, 258 F.3d at 984.

495.    In similar circumstances, one court has held that agreements “unilaterally impose[d]” by
        technology platforms upon developers that “utilize the [platform]” do not constitute


                                                  298

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 312 of 377




        concerted action. Sambreel Holdings LLC v. Facebook, Inc., 906 F. Supp. 2d 1070, 1077
        (S.D. Cal. 2012) (holding that Facebook’s requirement that application developers agree
        to use only approved advertising partners, with whom Facebook had separate agreements,
        was not actionable under Section 1). So too here: Apple unilaterally imposed its policies
        on game app developers like Epic.

496.    It would be a misapplication of the antitrust laws to hold that unilaterally imposed terms of
        an agreement can constitute an unlawful contract or combination under Section 1. The
        Sherman Act draws a sharp distinction between concerted conduct and unilateral conduct
        and “treat[s] concerted behavior more strictly than unilateral behavior.” Copperweld Corp.
        v. Indep. Tube Corp., 467 U.S. 752, 768 (1984). That is because “[c]oncerted activity
        inherently is fraught with anticompetitive risk” in that “[i]t deprives the marketplace of the
        independent centers of decisionmaking that competition assumes and demands.” Id. at
        768–69. Thus, “[t]he meaning of the term ‘contract, combination . . . , or conspiracy’ is
        informed by the basic distinction in the Sherman Act between concerted and independent
        action that distinguishes § 1 of the Sherman Act from § 2.” Am. Needle, Inc. v. Nat’l
        Football League, 560 U.S. 183, 190 (2010) (some quotation marks omitted). And Section
        1 therefore “applies only to concerted action that restrains trade.” Id. (emphasis added).

497.    If the unilateral imposition of contract terms could give rise to a Section 1 claim for
        unreasonable restraint of trade, the Sherman Act’s careful distinction between concerted
        and unilateral conduct would be eliminated. Distinguishing between competitive and
        anticompetitive unilateral conduct is a difficult (and costly) task for courts, see 19A Philip
        E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and
        Their Application ¶ 1902b (4th ed. 2020 supp.), and that is why plaintiffs challenging
        unilateral conduct must satisfy the more exacting standard of Section 2. It is therefore
        inappropriate to use the Section 1 standard for liability in a case, such as this one, involving
        only unilateral conduct by an alleged monopolist.

498.    There is no legal support for the assertion that “coercive conduct” by a firm may be treated
        as an “agreement” for purposes of Section 1. Dimidowich v. Bell & Howell, 803 F.2d 1473,
        1478 (9th Cir. 1986).

499.    First, the line of cases suggesting that an “agreement” under Section 1 can be formed by
        coercive conduct “has been cast into some doubt” by the Supreme Court, Dimidowich v.
        Bell & Howell, 803 F.2d 1473, 1478 (9th Cir. 1986), and should not be treated as good law,
        see Blair v. All Am. Bottling Corp., No. 86-CV-1426, 1988 WL 150814, at *3 (S.D. Cal.
        Aug. 9, 1988) (declining to apply coercive-conduct caselaw). Indeed, permitting a plaintiff
        to establish concerted action by pointing to coercive conduct would run afoul of the
        Sherman Act’s division between unilateral and concerted conduct in precisely the same
        way that treating a unilateral imposition of contracts terms as “concerted” activity would.

500.    Second, even if unilateral coercive conduct could uniquely give rise to Section 1 liability,
        Apple has not engaged in any coercive conduct. The coercive conduct contemplated by
        cases like Albrecht v. Herald Co. involves something “in addition to the ‘mere
        announcement of [a] policy and the simple refusal to deal’” with those who will not
        comply. 390 U.S. 145, 149 (1968), overruled on other grounds by State Oil Co. v. Khan,


                                                  299

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 313 of 377




        522 U.S. 3 (1997). In other words, there must be some additional threat or menace to the
        allegedly coerced party, beyond simply a refusal to deal. See Dimidowich v. Bell & Howell,
        803 F.2d 1473, 1478 (9th Cir. 1986). Here, however, Apple has never threatened Epic or
        other game app developers; it “simply warned [them] of its policy and enforced it against”
        them if they failed to abide by the policy. Id. at 1479. The App Store, and Apple’s services,
        “were always available subject to the condition that [it] not be used” to violate Apple
        policy, such as by circumventing IAP. Id.

501.    Because Apple unilaterally imposed its policies against game app developers, including
        Epic, and did not coerce them into any unlawful agreement, Epic’s Section 1 concerted-
        action claim must fail as a matter of law.

                b.      Epic’s Claim Fails Under the Rule of Reason 34

502.    Even if Epic could show that an agreement exists, its claim would fail under the rule of
        reason’s burden-shifting framework applicable to Epic’s Section 1 claims.

503.    “[T]he rule of reason requires courts to conduct a fact-specific assessment of ‘market power
        and market structure . . . to assess the [restraint]’s actual effect’ on competition.” Ohio v.
        Am. Express Co., 138 S. Ct. 2274, 2284 (2018) (quoting Copperweld Corp. v. Indep. Tube
        Corp., 467 U.S. 752, 768 (1984)). “In its design and function[,] the rule distinguishes
        between restraints with anticompetitive effect that are harmful to the consumer and
        restraints stimulating competition that are in the consumer’s best interest.” Leegin Creative
        Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886 (2007).

                        Epic Has Not Shown That Apple’s Policies Have Anticompetitive
                        Effects35

504.    Under the rule of reason, “the plaintiff has the initial burden to prove that the challenged
        restraint has a substantial anticompetitive effect that harms consumers in the relevant
        market.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018). As discussed above, see
        supra § III.B.i.b (¶¶ 246–83), the conduct on which Epic relies for its antitrust claims
        cannot be considered anticompetitive or exclusionary as a matter of law.

505.    “A plaintiff may prove that a restraint has anticompetitive effect either ‘directly or
        indirectly.’” FTC v. Qualcomm Inc., 969 F.3d 974, 989 (9th Cir. 2020) (quoting Am.
        Express, 138 S. Ct. at 2284). “Direct evidence includes proof of actual detrimental effects
        on competition, such as reduced output, increased prices, or decreased quality in the
        relevant market.” Id. (citation and quotation marks omitted). “Indirect evidence involves
        ‘proof of market power plus some evidence that the challenged restraint harms
        competition.’” Id. (quoting Am. Express, 138 S. Ct. at 2284). “Allegations that conduct
        ‘has the effect of reducing consumers’ choices or increasing prices to consumers do[] not
        sufficiently allege an injury to competition . . . [because] [b]oth effects are fully consistent
34
     The rule of reason is addressed in § 5.2, page 23 of the Joint Elements Submission.
35
     Anticompetitive effects are addressed in § 5.2.2, pages 28–29 of the Joint Elements
     Submission.


                                                  300

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 314 of 377




        with a free, competitive market.’” Id. at 990 (quoting Brantley v. NBC Universal, Inc., 675
        F.3d 1192, 1202 (9th Cir. 2012)). Epic has not met its burden to show, by either direct or
        indirect evidence, that Apple’s policies have any anticompetitive effect.

506.    Epic has introduced no direct evidence of detrimental effects on competition, such as
        reduced output or increased prices in the relevant market. As explained in detail supra §
        III.B.i.c (¶¶ 284–98), Apple’s policies have a decidedly procompetitive effect. Indeed,
        Apple has never increased its commission rate, despite the vastly increased number of
        digital game transactions since the App Store was launched in 2008, and Apple has in fact
        reduced the commission rate significantly for most developers, and a further subset of apps.

507.    Nor has Epic shown any anticompetitive effects through indirect evidence, because it
        cannot establish an “essential ingredient in a rule-of-reason case”: market power. Hahn v.
        Oregon Physicians’ Serv., 868 F.2d 1022, 1026 (9th Cir. 1988). Apple lacks market power
        both in the correct relevant market of digital game transactions and in Epic’s erroneous
        “iOS App Distribution” market.

508.    Market power under Section 1 requires a lesser showing than monopoly power under
        Section 2. Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 480 (1992).
        In the Ninth Circuit, “[c]ourts generally require a 65% market share to establish a prima
        facie case of market power.” Image Tech Servs., Inc. v. Eastman Kodak Co., 125 F.3d
        1195, 1206 (9th Cir. 1997), and “a market share of less than 50 percent is presumptively
        insufficient to establish market power,” Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421,
        1438 (9th Cir. 1995).

509.    As explained supra § III.B.i.a (¶¶ 229–36), Apple lacks market power in the relevant
        market for digital game transactions. Apple’s share of the market is, at its most
        conservative, 37.5%, FOF ¶ 493.2—far below the 50% market share threshold the Ninth
        Circuit has deemed presumptively insufficient to show market power. See Rebel Oil Co.
        v. Atl. Richfield Co., 51 F.3d 1421, 1438 (9th Cir. 1995). Apple does not have market
        power in the relevant market.

510.    Even if Epic could show market power, it would also have to prove “some other ground
        for believing that the challenged behavior could harm competition in the market, such as
        the inherent anticompetitive nature of the defendant’s behavior or the structure of
        the . . . market.” Tops Markets, Inc. v. Quality Markets, Inc., 142 F.3d 90, 97 (2d Cir.
        1998). As discussed above, there is no evidence of anticompetitive effects here: Prices
        are declining and output is increasing. See supra § III.B.i.c (¶¶ 284–98). And Epic has
        not shown that “new rivals are barred from entering the market and . . . that existing
        competitors lack the capacity to expand their output.” Rebel Oil Co. v. Atl. Richfield Co.,
        51 F.3d 1421, 1439 (9th Cir. 1995). On the contrary, new competitors like Nvidia’s
        GeForce Now are constantly entering the game app transaction market, and there is nothing
        preventing Apple’s current competitors, including Microsoft and Sony, from adopting new
        business strategies to expand their market share.

511.    Likewise, even under Epic’s erroneous “iOS App Distribution” market, for the reasons
        already stated, supra § III.B.i.a (¶¶ 237–45), Apple lacks market power.


                                                301

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 315 of 377




                        Apple’s Conduct Has Many Procompetitive Business Justifications 36

512.    Even if Epic could carry its initial burden, Apple has carried its burden of showing
        “procompetitive rationale[s]” for its allegedly unlawful conduct. Ohio v. Am. Express Co.,
        138 S. Ct. 2274, 2284 (2018); In re Nat’l Collegiate Athletic Ass’n Athletic Grant-in-Aid
        Cap Antitrust Litig., 958 F.3d 1239, 1256 (9th Cir. 2020) (if a plaintiff carries its initial
        burden, “the [defendant] must come forward with evidence of the restraint’s
        procompetitive effects”) (quotation marks omitted), cert. granted NCAA v. Alston, No. 20-
        512, 2020 WL 7366281 (Dec. 16, 2020). A procompetitive justification is “a nonpretextual
        claim that [the defendant’s] conduct is indeed a form of competition on the merits because
        it involves, for example, greater efficiency or enhanced consumer appeal.” FTC v.
        Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020).

513.    In cases involving two-sided transaction platforms, courts must consider procompetitive
        effects on both sides of the relevant market, Ohio v. Am. Express Co., 138 S. Ct. 2274,
        2285–86 (2018), because effects that may appear anticompetitive on one side of a market
        may present no “net harm,” and may even be procompetitive, when both sides of the market
        are considered, United States v. Am. Express Co., 838 F.3d 179, 206 (2d Cir. 2016), aff’d,
        138 S. Ct. 2274.

514.    Although Apple bears the burden in this context to show procompetitive business
        rationales, see Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018), Apple has met its
        burden by offering a multitude of procompetitive justifications for the design of iOS and
        the licensing terms of the DPLA, all of which are supported by substantial evidence, see
        supra § III.B.i.d (¶¶ 299–317). Epic’s allegations of pretext fail for the reasons described
        above. See supra § III.B.i.e (¶¶ 318–27).

                        Epic Has Not Identified Adequate Less Restrictive Alternatives to
                        Apple’s Policies37

515.    Once Apple has established procompetitive justifications for its policies and conduct, “the
        burden shifts back to [Epic] to demonstrate that the procompetitive efficiencies could be
        reasonably achieved through less anticompetitive means.” Ohio v. Am. Express Co., 138
        S. Ct. 2274, 2284 (2018); see also O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d
        1049, 1074 (9th Cir. 2015) (if the defendant shows a procompetitive rationale for the
        restraint, the burden shifts back to the plaintiff to demonstrate “substantially less restrictive
        alternatives to the [challenged restraints]”). “[T]o be viable . . . an alternative must be
        virtually as effective in serving the procompetitive purposes of the [challenged restraints],
        and without significantly increased cost.” O’Bannon, 802 F.3d at 1074 (quotation marks
        omitted).




36
     Procompetitive justifications are addressed in § 5.2.3, pages 30–31 of the Joint Elements
     Submission.
37
     Less restrictive alternatives are addressed in § 5.2.4, page 32 of the Joint Elements Submission.


                                                  302

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 316 of 377




516.    “[C]ourts are not ‘free to micromanage organizational rules or to strike down largely
        beneficial market restraints.’” In re Nat’l Collegiate Athletic Ass’n Athletic Grant-in-Aid
        Cap Antitrust Litig., 958 F.3d 1239, 1256 (9th Cir. 2020), cert. granted NCAA v. Alston,
        No. 20-512, 2020 WL 7366281 (Dec. 16, 2020). “[O]nly . . . where . . . a restraint is
        patently and inexplicably stricter than is necessary to accomplish all of its procompetitive
        objectives, an antitrust court can and should invalidate it and order it replaced with a less
        restrictive alternative.” O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d 1049, 1075
        (9th Cir. 2015) (emphasis in original).

517.    “[A] theoretically less restrictive alternative that is not realistic given business realities”
        does not suffice; “only alternatives that are practical in the business situation faced by” the
        defendant should be considered. U.S. Dep’t of Justice & Fed. Trade Comm’n, Antitrust
        Guidelines for Collaborations Among Competitors § 3.36(b) (2000); see also M & H Tire
        Co. v. Hoosier Racing Tire Corp., 733 F.2d 973, 987 (1st Cir. 1984) (a plaintiff cannot rely
        on “possible less restrictive alternatives” that are “more hypothetical than practical”).

518.    The “alternative” that Epic proposes is simply the ultimate relief it seeks in this case: A
        redesign of iOS to permit distribution of iOS apps other than through the App Store. Epic’s
        proffered alternative to Apple’s App Store policies would not sufficiently advance the
        procompetitive purposes behind Apple’s policies, and as such, must be rejected as a “less
        restrictive alternative.”

519.    Epic’s alternative involves barring Apple from restricting in any way (whether technical,
        contractual, financial, or otherwise) the distribution of iOS apps through distribution
        channels other than the App Store. See Remedies App’x A at 3–5. This alternative is an
        inadequate replacement for iOS’s current design for at least two reasons.

520.    First, the design of iOS enables Apple to receive a commission for its licensing of its
        intellectual property, whereas Epic’s alternative would encourage freeriding. One of the
        primary purposes of intellectual property law is to protect innovative assets, and
        accordingly, property holders enjoy the exclusive right to determine whether they want to
        license their technology to third-parties, and on what terms. This right is essential to
        prevent third-parties from free-riding on the results of expensive and risky research and
        development, encourage the creation of new goods and services, increase output, and
        improve product quality. FOF ¶ 601.

521.    Apple has always protected its innovative technology and practices, expending
        considerable time and effort to obtain patents, trademarks, and copyrights, and to generate
        and protect trade secrets. FOF ¶¶ 89–89.4. Indeed, Apple has hundreds of patents and
        patent applications related to iOS and the App Store. Id. Although Apple is not required
        to do so, it has chosen to license some of this technology, under specific terms, to
        developers seeking to utilize that technology and develop apps for the App Store. Epic, as
        a licensee, has used this valuable intellectual property in the development, promotion, and
        distribution of Fortnite on iOS.

522.    The “walled garden” design of iOS is part of what allows Apple to recoup its investment
        in its intellectual property and collect a royalty for the licensing of its intellectual property.


                                                  303

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 317 of 377




        By allowing for distribution of apps only through the App Store, Apple can ensure that
        developers cannot freeride on Apple’s innovation, because it is through the App Store that
        Apple charges its commission (on paid downloads and in-app digital transactions). FOF
        ¶ 596. Under Epic’s model, however, developers could distribute iOS apps—and therefore
        benefit from Apple’s intellectual property—without going through the App Store and
        therefore evading the mechanism for paying a fee for the licensing of Apple’s intellectual
        property. Although Apple could still require that developers distributing iOS apps through
        other platforms pay a commission to Apple as a licensing fee, its ability to enforce and
        police that requirement would be severely limited.

523.    Epic’s contention that free-riding cannot be a problem in this context because macOS,
        which does not use a “walled garden” business model, does not have similar free-riding
        problems is incorrect. iOS and macOS—as well as the Mac App Store—employ
        fundamentally different business models and are designed in fundamentally different ways.
        FOF ¶¶ 68–70; see also supra § III.B.i.b (¶ 50). For one thing, the Mac App Store was
        designed against a backdrop of settled expectations about how software would be
        distributed for macOS, and it was therefore commercially challenging for Apple to protect
        its intellectual property to the same extent it has done through iOS. FOF ¶ 72. But that
        Apple has managed to cope with a more open ecosystem for one platform does not mean
        that it would not be harmed if it were forced to license all of its intellectual property across
        all platforms on the same terms.

524.    Second, Epic’s alternative would degrade security, privacy, and reliability. Allowing
        “sideloading”—that is, the distribution of apps directly onto a device without going through
        the App Store—would diminish security and reliability for users, who would no longer be
        guaranteed a safe and secure environment for downloading apps that actually work. FOF
        ¶¶ 73–73.2. This could also diminish consumer confidence in security, which could reduce
        consumer demand and thereby harm developers too. FOF ¶ 588. Consumers who use
        macOS understand and accept those risks in the context of a desktop computer, but may
        not want to accept those risks on a personal iOS device, which may contain sensitive and
        personal information. FOF ¶ 68.

525.    Apple’s business judgment that it should install more rigorous and restrictive protections
        for information stored on iOS devices than on macOS devices is protected by law. Apple
        has implemented on iOS certain security measures—including the “walled garden”—that
        go beyond what it implemented for macOS. The question, for purposes of evaluating a
        less restrictive alternative, is not whether Apple could adopt a different business model
        (here, opting for a less secure device in exchange for permitting alternative transaction
        platforms) and still be profitable. Instead, the question is whether Apple could achieve the
        same procompetitive efficiencies (here, consumer security and privacy) through less
        restrictive means. See Ohio v. Am. Express Co., 138 S. Ct. 2274, 2284 (2018). The
        evidence shows that the answer here is no: Even Epic’s experts admit that Apple’s curation
        of apps distributed through the App Store adds security.

526.    The “stores within stores” model—that is, the distribution of apps through platforms other
        than the App Store—also would inhibit security. Such a model would directly interfere
        with Apple’s app review process, which is designed to make sure that the best apps rise to


                                                  304

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 318 of 377




        the top. As Mr. Sweeney himself has recognized, apps distributed through alternative
        stores would not necessarily be reviewed by Apple, but instead might be reviewed by
        operators of third-party stores who lack the resources, expertise, or incentive to conduct
        the level of review and analysis of app submissions that Apple does. FOF ¶ 609

527.    Crucially, Epic’s proposed relief appears to prohibit Apple from setting minimum
        guidelines or otherwise screening or reviewing alternative transaction platforms offered for
        distribution through the App Store (and apps distributed through those transaction
        platforms), even if those platforms contained harmful and offensive content. See Dkt.
        276-1, Appendix A at 5. Epic’s relief thus seeks to prevent Apple from regulating or acting
        upon alternative transaction platforms in any way that would distinguish it. But one of
        Apple’s competitive advantages is that its products are not just safe, but safer than its
        competitors’ products, due in no small part to its high-quality app review process. FOF
        ¶ 607. The stores within stores model would, to a large extent, eliminate that advantage.
        FOF ¶ 610.

528.    Epic’s argument that offering alternative transaction platforms would help increase
        demand for the App Store and thereby create value for Apple is wrong because it entirely
        ignores that independent transaction platforms would have different incentives and
        capabilities relative to protecting consumer security and privacy than Apple. And
        consumers could attribute any negative results of low-quality apps received through
        alternative transaction platforms, such as malware or data leaks, to Apple, directly
        degrading the value of Apple’s brand.

529.    For these reasons, Epic’s proposed alternative is woefully lacking and would not be
        “virtually as effective” at ensuring that Apple’s procompetitive rationales for its policies
        are met. O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d 1049, 1074 (9th Cir. 2015)
        (quotation marks omitted). As a result, even if the Court reached step three of the rule of
        reason analysis, Epic would be unable to carry its burden, and its Section 1 claim would
        fail.

        iii.    Sherman Act Section 1 – Unreasonable Restraint of Trade in the “iOS In-App
                Payment Processing Market” (Epic Count 5)

530.    In Count 5, Epic claims that Apple has unreasonably restrained trade in the “iOS In-App
        Payment Processing Market” by requiring developers to “use Apple’s In-App Purchase for
        in-app purchases of in-app content to the exclusion of any alternative solution or third-
        party payment processor.” Dkt. 1 ¶ 227.

531.    This claim fails for substantially the same reasons that Count 3 fails.

532.    First, as a threshold matter, Epic’s “concerted action” argument for this Count is identical
        to its concerted-action argument for Count 3, and cannot succeed for the reasons articulated
        supra § III.C.ii.a (¶¶ 490–502). An agreement is a required element of a Section 1 claim,
        and without one, Count 5 falls. See Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d
        1171, 1178 (9th Cir. 2016).




                                                305

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 319 of 377




533.    Second, Epic could not prevail on Count 5 under the rule of reason analysis. For the rule
        of reason legal framework, see supra § III.C.ii.b (¶¶ 503–530).

534.    At step one, for the reasons stated supra § III.B.ii.c (¶¶ 343–51), Epic has adduced no
        evidence showing that Apple’s IAP functionality has had any anticompetitive effects. At
        step two, once again for the reasons stated supra § III.B.ii.d (¶¶ 352–73), Apple has
        proffered several procompetitive justifications for the terms of the DPLA relating to IAP:
        IAP allows Apple to collect its commission seamlessly and is the means through which
        Apple collects a royalty for the use of its intellectual property; IAP provides a safe and
        secure means for consumers to execute transactions; IAP allows Apple to offer consumers
        a convenient way to execute and track transactions; and IAP provides benefits to
        developers by assisting them with currency conversion, conducting credit-worthiness
        checks, and generally increasing the value of the App Store.

535.    At step three, Epic has identified no adequate less restrictive alternative for Apple’s use of
        IAP. The only alternative that Epic proposes is that Apple be barred from restricting or
        deterring in any way “the use of in-app payment processors other than IAP.” Remedies
        App’x at 6. This proposed alternative is deficient.

536.    First, IAP is the method through which Apple collects its licensing fee from developers for
        the use of its intellectual property. FOF ¶ 680. Although Apple could still charge a
        commission on developers even without IAP, it would be difficult for Apple to police and
        collect that commission. FOF ¶ 701. Developers could thus potentially avoid the
        commission while benefitting from Apple’s innovation free of charge. As set forth above,
        see supra § III.B.ii.d (¶¶ 353–60), Apple is entitled to license its intellectual property for a
        fee, and to guard its intellectual property from uncompensated use by others. The
        requirement of usage of IAP accomplishes that aim, while Epic’s proposed alternative
        would undermine it.

537.    Second, if Apple could no longer require developers to use IAP for digital transactions,
        then iOS users would be forced to navigate a fragmented payment landscape, in which they
        might be required to use payment solutions that lack the safety and security of IAP with no
        good cause. FOF ¶ 703.

538.    Third, forcing consumers to use different payment solutions for each app would reduce the
        quality of the user experience and force iOS users to input payment information into
        multiple apps for digital transactions, rather than simply managing a single account through
        IAP. FOF ¶ 707. Not only would such an arrangement harm consumers, but it also would
        harm developers by weakening the value of the App Store as a whole.

539.    To the extent Epic takes the position that its relief would bar Apple from receiving any
        commission at all on in-app purchases made using iOS, see, e.g., Remedies App’x 7, such
        a remedy is inconsistent with prevailing intellectual property law, Epic’s alternative would
        thus be legally impermissible, and would not serve the procompetitive purposes of Apple’s
        current policies and practices. See O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d
        1049, 1074 (9th Cir. 2015).




                                                  306

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 320 of 377




540.    For these reasons, Epic’s Section 1 claim relating to IAP must be rejected.

D.      Sherman Act Claims – Defenses

541.    Regardless of whether Epic can otherwise prevail on its Sherman Act claims, Apple has
        set forth several defenses that preclude liability in whole or in part.

542.    Apple has asserted 27 defenses. See Dkt. 66 at 36–41. Some of those defenses are
        addressed in detail below, whereas others relate to substantive elements of Epic’s claims
        and therefore are addressed elsewhere. An overview of each defense is set forth below.

        542.1 Failure to State a Cause of Action: The insufficiency of Epic’s allegations is
              discussed above with respect to each cause of action.

        542.2 Legitimate Business Justification: With the exception of a per se tying claim (as to
              which legitimate business justification is an affirmative defense), anticompetitive
              effect is a substantive element of Epic’s claims on which Epic bears the ultimate
              burden. Apple’s procompetitive justifications for its conduct are addressed at §
              III.B.i.d (¶¶ 299–317), § III.B.ii.d (¶¶ 352–67).

        542.3 No Injury or Threatened Injury: Injury or threatened injury is a substantive element
              of Epic’s claims on which Epic bears the ultimate burden. The absence of injury
              or threatened injury to Epic is addressed at § III.A.iii (¶¶ 183–86).

        542.4 No Entitlement to Injunctive Relief: Epic’s entitlement to injunctive relief is a
              substantive element of Epic’s prayer for relief on which Epic bears the ultimate
              burden. Specific equitable defenses (e.g., unclean hands) are addressed elsewhere.
              Epic’s entitlement to injunctive relief is dependent upon its prevailing on liability,
              and is addressed specifically at § V.B. (¶¶ 637–734).

        542.5 Causation: Causation is a substantive element of Epic’s claims on which Epic bears
              the ultimate burden. Causation is addressed at § III.A.iii (¶¶ 183–86).

        542.6 Foreign Trade Antitrust Improvements Act (FTAIA): The FTAIA is a limitation on
              the scope of the Sherman Act, under which Epic bears the burden of showing an
              exception. The FTAIA is addressed at § III.A.iv (¶¶ 187–96).

        542.7 Doctrine of International Comity: International comity is a limitation on the scope
              of the Sherman Act. International comity is addressed at § III.A.iv (¶¶ 197–200).

        542.8 Ratification, Agreement, Acquiescence, Consent:           Ratification, agreement,
              acquiescence, and consent are alternative formulations of waiver and estoppel, and
              are addressed at § III.D.ii (¶¶ 554–60), § IV.C.i (¶¶ 627–30).

        542.9 Statute of Limitations: Statute of limitations is addressed at § III.D.iii (¶¶ 561–71),
              § IV.C.ii (¶ 631–33).




                                                307

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 321 of 377




 542.10 Lack of Standing: Standing is a threshold requirement of Epic’s claims on which
        Epic bears the ultimate burden. Standing is addressed at § III.A.iii (¶¶ 183–86).

 542.11 Failure to Join Indispensable Party: Failure to join an indispensable party is
        addressed below at § III.D.i (¶¶ 544–53).

 542.12 Due Process: Epic’s proposed injunction, if entered, would constitute a
        government-sanctioned invasion or taking of Apple’s property rights without just
        compensation, in violation of the Due Process Clause and the Takings Clause. Due
        process is addressed at § V.B.iii.c (¶ 685).

 542.13 Indemnity: Indemnity is a substantive claim for relief on which Apple bears the
        ultimate burden. Indemnity is addressed at § VI.D (¶¶ 768–77), § VII.D (¶¶ 840–
        44).

 542.14 Protected Rights – Noerr-Pennington:          The Noerr-Pennington doctrine is
        addressed below at § III.D.iv (¶¶ 578–82).

 542.15 Protected Rights – Intellectual Property & Other Statutes: Apple’s rights protected
        by federal and state intellectual property laws are relevant to Epic’s claims and are
        discussed throughout. Federal patent and copyright laws are in pari materia with
        the antitrust laws and the latter may not be construed or applied in a way that
        diminishes or trenches upon the former. See Simpson v. Union Oil Co. of Cal., 377
        U.S. 13, 24 (1964). Intellectual property rights are discussed throughout, and are
        addressed specifically at § III.B.i.b (¶¶ 256–62, 274–83).

 542.16 Protected Rights – Contract: Apple’s rights protected by contract are discussed
        throughout, and are addressed specifically at § III.B.i.b (¶¶ 249–55).

 542.17 Laches: Laches is addressed below at § III.D.iii. (¶¶ 561–77), § IV.C.ii (¶¶ 631–
        33).

 542.18 Waiver: Waiver is addressed below at § III.D.ii (¶¶ 554–60), § IV.C.i (¶¶ 627–30).

 542.19 Estoppel: Estoppel is addressed below at § III.D.ii (¶¶ 554–60), § IV.C.i (¶¶ 627–
        30).

 542.20 Unclean Hands: The doctrine of unclean hands is addressed at § V.B.iii.e (¶¶ 693–
        700).

 542.21 Non-justiciability: The inappropriateness of asking a federal court to dictate a
        specific business model for a competitor is addressed at § V.B.i (¶¶ 646–53),
        § V.B.iv (¶¶ 703–11).

 542.22 Not Unlawful, Unfair, or Fraudulent: Unlawful, unfair, or fraudulent conduct is a
        substantive element of Epic’s claims on which Epic bears the ultimate burden.
        Unlawful, unfair, or fraudulent conduct is addressed at § IV.B (¶¶ 601–26).



                                         308

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 322 of 377




        542.23 Waiver of Damages: Epic has affirmatively, unequivocally, and irrevocably
               waived any claim for damages. Separate discussion of this defense is not necessary
               at this time.38

        542.24 Election of Remedies: Separate discussion of this defense is not necessary at this
               time, however, Epic’s election to pursue only injunctive relief is relevant to the
               issues of irreparable harm and adequate remedies at law, which are addressed at
               §§ V.B.iii.a–V.B.iii.b (¶¶ 669–82).39

        542.25 Effective Opt-Out: Epic has opted out from Cameron v. Apple Inc., No. 19-3074
               (N.D. Cal.), and therefore may not benefit from any judgment in that class action
               irrespective of the outcome of this suit. Separate discussion of this defense is not
               necessary at this time.40

        542.26 No Entitlement to Interest, Attorney’s Fees, or Costs: Epic’s entitlement to interest,
               attorneys’ fees, and costs is a substantive element of its claims on which Epic bears
               the ultimate burden. Separate discussion of this issue is not necessary at this time. 41

        i.      Failure to Join an Indispensable Party (All Epic Counts) 42

543.    Federal Rule of Civil Procedure 19 “establishes two broad categories of required parties.”
        Ward v. Apple Inc., 791 F.3d 1041, 1048 (9th Cir. 2015).

544.    First, a party is “required” if, “in that person’s absence, the court cannot accord complete
        relief among existing parties.” Ward v. Apple Inc., 791 F.3d 1041, 1048 (9th Cir. 2015)
        (quoting Fed. R. Civ. P. 19(a)(1)(A)). “[T]he equitable relief sought in an action may make
        an absent party required.” Id. at 1049. For instance, “all parties who may be affected by a
        suit to set aside a contract must be present.” Northrop Corp. v. McDonnell Douglas Corp.,
        705 F.2d 1030, 1044 (9th Cir. 1983).

545.    Second, a “party is required if: that person claims an interest relating to the subject of the
        action and is so situated that disposing of the action in the person’s absence may: (i) as a
        practical matter impair or impede the person’s ability to protect the interest; or (ii) leave an
        existing party subject to a substantial risk of incurring double, multiple, or otherwise

38
     Apple reserve the right to assert this defense if Epic attempts to alter its prayer for relief to
     include damages.
39
     Apple reserves the right to assert this defense if Epic attempts to alter its prayer for relief to
     include damages.
40
     Apple reserves the right to assert this defense if Epic attempts to benefit from any relief issued
     in Cameron v. Apple Inc., No. 19-3074 (N.D. Cal.).
41
     Apple reserves the right to assert this issue if Epic prevails on its claims and seeks interest,
     attorneys’ fees, and/or costs.
42
     Failure to join an indispensable party is addressed in § 17.1, page 122 of the Joint Elements
     Submission.


                                                  309

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 323 of 377




        inconsistent obligations because of the interest.” Ward v. Apple Inc., 791 F.3d 1041, 1048
        (9th Cir. 2015) (quoting Fed. R. Civ. P. 19(a)(1)(B)). The party asserting the absence of a
        necessary party bears the burden of persuasion. Makah Indian Tribe v. Verity, 910 F.2d
        555, 558 (9th Cir. 1990).

546.    Epic International is a necessary party to this litigation because Epic has sought (and
        preliminarily obtained) equitable relief inuring to the benefit of Epic International.

547.    At the preliminary injunction stage, Epic sought relief restraining Apple “from taking any
        adverse action against Epic, including but not limited to restricting, suspending, or
        terminating any other Apple Developer Program account of Epic or its affiliates.” Dkt.
        61-36 at 3 (emphasis added). Epic sought that relief because Epic International, not Epic,
        is the signatory for the account associated with Unreal Engine. FOF ¶ 250. The Court
        granted that portion of the relief, and expressly included Epic International within the scope
        of that relief. See Dkt. 118 at 3, 38. Now, in its request for permanent relief, Epic requests
        “that the Court permanently enjoin Apple from taking any retaliatory actions against Epic
        or any of its affiliates in connection with or based on Epic’s filing of this Action, the August
        2020 enablement of a direct payment option in Fortnite, or the steps Epic took to enable
        that option.” Dkt. 276-1, Appendix A at 7 (emphasis added).

548.    Epic International could have, but did not, join Epic as a plaintiff in this action, and having
        elected not to do so, it cannot benefit from the relief that Epic requests. That is particularly
        true because the effect of the relief Epic seeks would be to set aside the DPLA (or at least
        those terms of the DPLA with which Epic disagrees) and preclude Apple from enforcing
        its rights under the contract. But “all parties who may be affected by a suit to set aside a
        contract must be present.” Northrop Corp. v. McDonnell Douglas Corp., 705 F.2d 1030,
        1044 (9th Cir. 1983). Apple’s contract with Epic International may not be set aside, in
        whole or in part, if Epic International is not a party to the case.

549.    Importantly, Apple pleaded this affirmative defense in its Answer to the Complaint, Dkt.
        66 at 38, and pointed out in the hearing on the temporary restraining order that Epic
        International “is an independent corporation” that “isn’t represented here,” and for which
        “no filings have been made.” Hr’g Tr. 31:2–9 (Aug. 24, 2020). Yet Epic has never sought
        leave to amend its Complaint to add Epic International as a party, and in fact represented
        to the Court that it would not be amending its Complaint. See Hr’g Tr. 8:14 (Sept. 28,
        2020). Epic may not now seek to belatedly amend its Complaint to cure a defect of which
        it has been aware for months.

550.    Because Epic International is not a party to the case, the Court cannot award Epic
        International any relief with respect to its developer account or the Unreal Engine. Unreal
        Engine is not distributed, owed, or licensed by Epic—the actual plaintiff in this litigation—
        but rather is licensed by Epic International. While the two companies are related, “it is
        long settled as a matter of American corporate law that separately incorporated
        organizations are separate legal units with distinct legal rights and obligations.” Agency
        for Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 140 S. Ct. 2082, 2087 (2020). The
        Court therefore may not enjoin Apple from terminating Epic International’s developer
        account.


                                                  310

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 324 of 377




551.    Awarding Epic International relief in a case in which it is not a plaintiff would also be
        inequitable. Epic International, as a non-party, would not be bound by any judgment in
        this case adverse to Epic. See Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S.
        313, 329 (1971). Epic thus cannot rely on Epic International and its products and services
        to prove its own claims—if Epic International has claims, it must assert them in its own
        name.

552.    Thus, to the extent Epic seeks to rely on Epic International’s products or services, or its
        contractual relationship with Apple, or the purported harm to Epic International as a basis
        for injunctive relief, Epic International is an indispensable party, and pursuant to Rule 19,
        such contentions must be dismissed. The same is true for any other Epic subsidiary or
        affiliate—the only plaintiff in this case is Epic Games, Inc.

        ii.     Waiver and Estoppel (Epic Counts 1–6)43

553.    Even if Epic could otherwise prevail on its Sherman Act claims, its claims are foreclosed
        by the defenses of waiver and estoppel.

554.    “[W]aiver is the intentional relinquishment or abandonment of a known right.” Honcharov
        v. Barr, 924 F.3d 1293, 1295 n.1 (9th Cir. 2019) (quotation marks omitted).

555.    To establish an equitable estoppel defense, a plaintiff must prove that “(1) [the defendant]
        was aware of the true facts; (2) [the defendant] intended its representation to be acted on
        or acted such that the plaintiff[] had a right to believe it so intended; (3) the plaintiff[] was
        ignorant of the true facts; and (4) the plaintiff[] relied on [the defendant’s] representation
        to [its] detriment.” Acri v. Int’l Ass’n of Machinists & Aerospace Workers, 781 F.2d 1393,
        1398 (9th Cir. 1986).

556.    When contractual considerations are implicated, equitable estoppel “precludes a party from
        claiming the benefits of a contract while simultaneously attempting to avoid the burdens
        that contract imposes.” Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006)
        (quotation marks omitted). Thus, a court may “refuse to exercise” its jurisdiction over
        equitable claims

                [w]hen a party, with full knowledge, or at least with sufficient notice or
                means of his knowledge, of his rights, and of all the material facts, freely
                does what amounts to a recognition of the transaction as existing, or acts in
                a manner inconsistent with its repudiation, or lies by for a considerable time,
                and knowingly permits the other party to deal with the subject-matter under
                the belief that the transaction has been recognized, or freely abstains for a
                considerable length of time from impeaching it, so that the other party is
                thereby reasonably induced to suppose that it is recognized.



43
     Waiver and estoppel are addressed in §§ 17.2–17.3, pages 123–24 of the Joint Elements
     Submission.


                                                  311

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 325 of 377




        Simmons v. Burlington, C.R. & N.R. Co., 159 U.S. 278, 291 (1895) (quotation marks
        omitted); see also United States v. Ga.-Pac. Co., 421 F.2d 92, 96 (9th Cir. 1970) (equitable
        estoppel “absolutely preclud[es]” claims “both at law and equity”).



557.    Before instituting this lawsuit, Epic had been operating pursuant to the terms of the DPLA
        for ten years. FOF ¶ 252. During that time, Epic reaped the benefits of its relationship
        with Apple—it developed its apps for compatibility with iOS using Apple’s SDKs,
        distributed Fortnite to over 100 million iOS users through the App Store (to say nothing of
        the other games Epic distributed through the App Store to iOS users), and took in over
        $700 million in revenue from Fortnite alone through iOS. FOF ¶ 264. In all of that time—
        while it was building its brand on the back of Apple’s customer base and proprietary
        intellectual property—it never contended that it was not required to abide by the terms of
        the DPLA because of any purported antitrust concerns. In fact, Epic renewed its DPLA
        with Apple on June 30, 2020—the very same day it sent a letter to Apple demanding a
        change in the longstanding terms of access. FOF ¶ 276. Less than two months later, Epic
        activated the “hotfix” and began bypassing IAP. FOF ¶¶ 298–300. Epic thus knew when
        it renewed its DPLA that it intended to breach it.

558.    Epic’s lawsuit amounts to no more than an effort to avoid the consequences of the contract
        that it agreed to and abided by, despite reaping the benefits of its relationship with Apple
        for years. This is a bare attempt to “claim[] the benefits of a contract while simultaneously
        attempting to avoid the burdens that contract imposes.” Comer v. Micor, Inc., 436 F.3d
        1098, 1101 (9th Cir. 2006) (quotation marks omitted). Epic cannot claim that it did not
        previously have knowledge of the relevant facts giving rise to its antitrust claims, nor that
        its conduct prior to this dispute could be viewed as anything other than an acquiescence to
        the terms agreed to between it and Apple. The relevant contract provisions have not
        changed in the intervening years. FOF ¶ 396. And Apple relied on that acquiescence to
        permit Epic access to its intellectual property, and to help Epic reach more consumers and
        offer more content.

559.    Thus, even if Epic could otherwise prevail on its Sherman Act claims, its request for relief
        is barred by the doctrines of waiver and estoppel.

        iii.    Limitations on Actions (Epic Counts 1–6)44

560.    Epic’s Sherman Act claims are also barred as untimely pursuant to the doctrine of laches.

                a.     Four-Year Limitations Period

561.    Although the statute of limitations on damages claim under Section 4 of the Clayton Act is
        four years, there is no statute of limitations for injunctive-relief claims under Section 16 of
        the Clayton Act. See Oliver v. SD-3C LLC, 751 F.3d 1081, 1085 (9th Cir. 2014). Such
        claims are, however, “subject to the equitable defense of laches.” Id.

44
     Limitations on actions are addressed in § 17.4, pages 125–26 of the Joint Elements Submission.


                                                 312

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 326 of 377




562.    “Laches is an equitable defense that prevents a plaintiff, who with full knowledge of the
        facts, acquiesces in a transaction and sleeps upon his rights” from obtaining equitable relief.
        Danjaq LLC v. Sony Corp., 263 F.3d 942, 950–51 (9th Cir. 2001) (quotation marks
        omitted). To compute the laches period for Sherman Act claims that pursue equitable relief
        under the Clayton Act, courts use Section 4B’s four-year statute of limitations as a
        guideline. See Oliver v. SD-3C LLC, 751 F.3d 1081, 1086 (9th Cir. 2014).

563.    A cause of action in antirust ordinarily “accrues each time a plaintiff is injured by an act of
        the defendant and the statute of limitations runs from the commission of the act.” Oliver
        v. SD-3C LLC, 751 F.3d 1081, 1086 (9th Cir. 2014) (alteration and quotation marks
        omitted).

564.    Application of the presumptive four-year limitation renders Epic’s Sherman Act claims
        untimely. Epic first entered into the DPLA in 2010. FOF ¶ 252. It has asserted no material
        change in the terms of that agreement or in Apple’s business design since then that would
        give rise to an antitrust claim that it could not have asserted in 2010. Accordingly, if Epic
        had a viable claim now, it would have had the same claim when it first agreed to the DPLA
        and joined the App Store in 2010, and it would have had four years to bring suit on that
        claim. Instead of asserting a claim then, it waited (and profited from its relationship with
        Apple) until 2020 to file this suit, well outside the presumptive four-year limitations period
        for Section 16 claims.

                b.      Exceptions to the Four-Year Limitations Period

565.    Although claims for injunctive relief under the Clayton Act generally cannot be brought
        more than four years after the challenged anticompetitive conduct, “there are recognized
        exceptions to this general rule.” Oliver v. SD-3C LLC, 751 F.3d 1081, 1086 (9th Cir. 2014).

566.    First, “in the context of a continuing conspiracy to violate the antitrust laws, each time a
        plaintiff is injured by an act of the defendant[,] a cause of action accrues to him to recover
        the damages caused by that act.” Oliver v. SD-3C LLC, 751 F.3d 1081, 1086 (9th Cir.
        2014) (alterations and quotation marks omitted). Under this exception, “[i]n order to restart
        the statute of limitations, there must be a new overt act that: (1) is new and independent
        and not merely a reaffirmation of a previous act, and (2) inflicts new and accumulating
        injury on the plaintiff.” Id. (alterations and quotation marks omitted). This “continuing
        violation” exception means that “each time a defendant sells its price-fixed product, the
        sale constitutes a new overt act causing injury to the purchaser and the statute of limitations
        runs from the date of the act.” Id. “However, the mere fact that [a party] receive[s] a
        benefit today as a result of [previous alleged anticompetitive conduct] is not enough to
        restart the statute of limitations.” Aurora Enters., Inc. v. Nat’l Broad. Co., 688 F.2d 689,
        694 (9th Cir. 1982).

567.    Second, “the limitations period may start to run after the defendant’s initial violation of the
        antitrust law, if it is ‘uncertain’ or ‘speculative’ whether the defendants’ antitrust violation
        has injured the plaintiff at the time of the violation.” Oliver v. SD-3C LLC, 751 F.3d 1081,
        1086 (9th Cir. 2014) (quotation marks omitted).




                                                  313

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 327 of 377




568.    The continuing violation doctrine does not apply here. There have been no new “overt
        acts” since 2010 giving rise to an antitrust claim—Apple’s policies and procedures
        regarding the App Store have remained unchanged in relevant part during that entire time
        period. In fact, Apple has introduced numerous reductions to what had been a flat 30%
        commission rate, dispelling any notion of additional anticompetitive conduct in the
        intervening years. FOF ¶¶ 159–176.

569.    The fact that Apple continues to curate iOS apps and continues to collect its commission
        through IAP is not sufficient to invoke the continuing violation doctrine. The continuing
        violation doctrine does not apply simply because allegedly anticompetitive conduct
        predating the limitations period continues into the limitations period—there must be a new
        “overt act” within the limitations period. See In re Animation Workers Antitrust Litig., 87
        F. Supp. 3d 1195, 1212–13 (N.D. Cal. 2015) (holding insufficient the allegation that an
        agreement not to poach competitors’ employees depressed employees’ salaries into the
        limitations period); Ryan v. Microsoft Corp., No. 14-CV-4634, 2015 WL 1738352, at *13–
        14 (N.D. Cal. Apr. 10, 2015) (same). Likewise, “the passive receipt of profits from an
        illegal contract by an antitrust defendant is not an overt act of enforcement which will
        restart the statute of limitations.” Eichman v. Fotomat Corp., 880 F.2d 149, 160 (9th Cir.
        1989). The contractual and technical restrictions of which Epic complains were put in
        place long ago and have never been materially altered. Epic’s allegation that those same
        restrictions remain in place today is not enough to establish a new “overt act” within the
        limitations period.

570.    Nor can Epic qualify under the exception for uncertain injury. To the extent Epic can be
        said to have suffered injury at all, any injury today is the same as it would have been in
        2010, namely, that Epic purportedly cannot open up its own competing app stores for iOS
        apps or use its own payment processing service. When asked at trial, Mr. Sweeney had no
        satisfactory explanation for why Epic waited until 2020 to sue, saying simply that it “took
        [him] a very long time to come to a realization of all the negative impacts of Apple’s
        policy.” Trial Tr. 90:23–12 (Sweeney). The continuing violation doctrine does not apply.

               c.      Equitable Bar

571.    In addition to provide a presumptive four-year period in which to bring Section 16 claims,
        the equitable doctrine of laches also operates to bar an otherwise timely suit in certain
        circumstances. As relevant here, laches “prevents a plaintiff, who with full knowledge of
        the facts, acquiesces in a transaction and sleeps upon his rights” from obtaining equitable
        relief. Danjaq LLC v. Sony Corp., 263 F.3d 942, 950–51 (9th Cir. 2001) (quotation marks
        omitted).

572.    In the antitrust context, the doctrine of laches is necessary, because without it, “a plaintiff
        under [Section] 16 could seriously interfere with a rival’s business operations, at a time of
        the plaintiff’s own choosing, yet the public would enjoy none of the safeguards of the
        public-interest standards and expertness which presumably guide the government when it
        is a plaintiff.” Int’l Tel. & Tel. Corp. v. Gen. Tel. & Elec. Corp., 518 F.2d 913, 926–27
        (9th Cir. 1975), disapproved of on other grounds by California v. American Stores Co.,
        495 U.S. 271 (1990). The Ninth Circuit has thus indicated that Congress did not “intend[],


                                                 314

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 328 of 377




        in passing [Section] 16 of the Clayton Act, to permit potential plaintiffs to sleep through
        their competitors’ antitrust violations and then sue many years later.” Id. at 927. “The
        potential for economic disruption is so great that when placed in private hands it should be
        circumscribed by the requirement that injunction-seeking plaintiffs act with reasonable
        promptness unless excused by equitable considerations.” Id.

573.    This formulation of the doctrine of laches fits the circumstances here to a T. Epic has
        benefitted from its relationship with Apple for over ten years. Epic does not claim that the
        facts giving rise to its Sherman Act claims have materially changed in the preceding years,
        or that it could not have brought this suit before it did. Instead, it “sle[pt] on its rights,”
        building its brand through Apple’s intellectual property and inducing Apple to give it
        access to iOS and the millions of consumers who use it. Yet now, with its flagship game
        dying out (FOF ¶¶ 268–69), Epic must find a new way to compete. It initiated its “Project
        Liberty” campaign as a means of reducing the price for which it must pay for the use of
        Apple’s intellectual property, and initiated this litigation under the pretense that it simply
        wants to aid competition, not to boost its own profit margins.

574.    Equity disfavors such a strategy and will not reward opportunistic plaintiffs who fail to
        timely assert their rights, asserting paradigm-altering claims like those raised here only
        when it suits them. The “potential for economic disruption” here, were Epic permitted to
        obtain the injunctive relief it seeks, is substantial. Int’l Tel. & Tel. Corp. v. Gen. Tel. &
        Elec. Corp., 518 F.2d 913, 927 (9th Cir. 1975), disapproved of on other grounds by
        California v. American Stores Co., 495 U.S. 271 (1990). And it is made all the more
        substantial by the fact that Epic induced Apple to continue to make significant investments
        in the App Store (and, consequently, Epic’s iOS-compatible products) for the past ten
        years.

575.    Indeed, Epic’s lawsuit does not appear to be motivated by the “discovery” of a heretofore
        unknowable “injury,” but rather by a commercial desire to boost its revenue in the face of
        falling profits. FOF ¶¶ 268–69. Rather than simply bring an antitrust lawsuit, Epic first
        embarked on a calculated campaign to market itself as the people’s hero. FOF ¶¶ 280–87.
        Through “Project Liberty,” Epic implemented a surreptitious “hotfix” to bypass IAP and
        avoid the 30% commission rate that it had contractually agreed to in the DPLA. FOF
        ¶¶ 268–300. Epic’s lawsuit was not spurred by a recognition of purported “injury,” but
        rather is part of its public relations campaign. See also Trial Tr. 90:23–12 (Sweeney).

576.    Thus, even if Epic’s claims could be saved by the continuing violation doctrine, Epic failed
        to promptly assert its rights, and cannot now obtain the sweeping equitable relief it seeks.

        iv.    Noerr-Pennington Doctrine (All Epic Counts)

577.    To the extent Epic’s claims are premised on Apple’s assertion of its contractual rights in
        this lawsuit, that aspect of Epic’s claims is foreclosed by the Noerr-Pennington doctrine.

578.    The Noerr-Pennington doctrine arises from the First Amendment right to “petition the
        Government for a redress of grievances,” U.S. Const. amend. I, and insulates from antitrust
        scrutiny undertaken in furtherance of that constitutional right, see United Mine Workers v.



                                                 315

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 329 of 377




        Pennington, 381 U.S. 657, 669–70 (1965); E. R.R. Presidents Conference v. Noerr Motor
        Freight, Inc., 365 U.S. 127, 137–38 (1961). “The doctrine extends to all three branches of
        government, and thus also exempts bringing a lawsuit—that is, petitioning a court—from
        antitrust liability.” Freeman v. Lasky, Hass & Cohler, 410 F.3d 1180, 1183 (9th Cir. 2005).

579.    Apple has sought in this lawsuit a declaration that the Developer Agreement and the DPLA
        are enforceable, and that “Apple has the contractual right to terminate its Developer
        Agreement with any or all of Epic’s wholly owned subsidiaries, affiliates, and/or other
        entities under Epic’s control, including Epic International . . . , at any time and at Apple’s
        sole discretion.” Dkt. 66 at 63 ¶ 88.

580.    Meanwhile, Epic has sought an “anti-retaliation” provision in its proposed injunctive relief
        that would “permanently enjoin Apple from taking any retaliatory actions against Epic or
        any of its affiliates in connection with . . . the August 2020 enablement of a direct payment
        option in Fortnite, or the steps Epic took to enable that option.” Dkt. 276-1, Appendix A
        at 7.

581.    To the extent Epic’s request for an “anti-retaliation” provision is based in whole or in part
        on Apple’s decision to enforce its rights under the Developer Agreement and the DPLA
        through the declaratory relief it seeks in this suit, such relief is barred by the
        Noerr-Pennington doctrine.45

                             IV.     EPIC’S STATE-LAW CLAIMS

A.      Cartwright Act (Epic Counts 7–9)46

582.    Epic brings three claims under California’s Cartwright Act based on the same factual
        allegations as the three Sherman Act Section 1 claims.

           Count 7 (“Unreasonable Restraints of Trade in the iOS App Distribution
            Market” – Cartwright Act) corresponds to Count 3 (“Unreasonable Restraints
            of Trade in the iOS App Distribution Market” – Sherman Act § 1);

           Count 8 (“Unreasonable Restraints of Trade in the iOS In-App Payment
            Processing Market” – Cartwright Act) corresponds to Count 5 (“Unreasonable
            Restraints of Trade in the iOS In-App Payment Processing Market” – Sherman
            Act § 1); and

           Count 9 (“Tying in the App Store in the iOS App Distribution Market to In-App
            Purchase in the iOS In-App Payment Processing Market” – Cartwright Act)
            corresponds to Count 6 (“Tying in the App Store in the iOS App Distribution



45
     Apple reserves the right to further brief this defense depending on the arguments presented by
     Epic in its Proposed Conclusions of Law and at trial.
46
     The Cartwright Act is addressed in § 10, pages 84–87 of the Joint Elements Submission.


                                                 316

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 330 of 377




             Market to In-App Purchase in the iOS In-App Payment Processing Market” –
             Sherman Act § 1).

583.    The Cartwright Act makes “unlawful, against public policy and void” “every trust,”
        defined as “a combination of capital, skill, or acts by two or more persons . . . [t]o create
        or carry out restrictions in trade or commerce.” Cal. Bus. & Prof. Code §§ 16720, 16726.

584.    Although “[i]nterpretations of federal antitrust law are at most instructive, not conclusive,
        when construing the Cartwright Act,” Aryeh v. Canon Business Sols., Inc., 55 Cal. 4th
        1185, 1195 (2013), where a plaintiff does not raise specific distinctions between the
        Cartwright Act and the Sherman Act, courts analyze federal and state claims together
        pursuant to federal antitrust law, see, e.g., name.space, Inc. v. Internet Corp. for Assigned
        Names & Numbers, 795 F.3d 1124, 1131 n.5 (9th Cir. 2015) (post-Aryeh decision
        concluding that “the analysis under the Cartwright Act . . . is identical to that under the
        Sherman Act”); Jones v. Micron Tech. Inc., 400 F. Supp. 3d 897, 922 (N.D. Cal. 2019)
        (treating Cartwright Act claims as coextensive with the Sherman Act where the parties
        identified no material differences); Samsung Elec. Co., Ltd. v. Panasonic Corp., No.
        10-CV-308, 2015 WL 10890655, at *8 (N.D. Cal. Sept. 30, 2015) (same).

585.    Epic has not identified any differences between the Cartwright Act and the Sherman Act
        that would allow it to prevail on its Cartwright Act claims even if its Sherman Act claims
        fail. It points to language in California cases stating that “[t]he Cartwright Act is broader
        in range and deeper in reach than the Sherman Act,” In re Cipro Cases I & II, 61 Cal. 4th
        116, 161 (2015) (quotation marks omitted), but does not explain what specific differences
        there are that would bear on this case. For instance, Cianci v. Superior Court, 40 Cal. 3d
        903 (1985), on which Epic relies, addressed the question whether the Cartwright Act
        applies to the medical profession. Id. at 916. It did not expand the Cartwright Act in a way
        that would affect the claim asserted here.

586.    Accordingly, if Epic’s Sherman Act claims fall (as they must), then Epic’s Cartwright Act
        claims likewise fail.

        i.      Epic’s Cartwright Act Claims Fail for Lack of Concerted Action

587.    Even to the extent the Cartwright Act may differ in some ways from the Sherman Act,
        Epic’s claims under the Cartwright Act fail for lack of concerted action. Although Epic’s
        Section 1 Sherman Act claims also fail for lack of concerted action, California law imposes
        a higher bar for concerted action that Epic cannot overcome even if it otherwise prevails
        on its Section 1 Sherman Act claims.

588.    Epic’s Cartwright Act claims fail because they challenge only unilateral conduct. The
        Cartwright Act applies only to an unlawful “combination of capital, skill or acts by two
        more persons.” Cal. Bus. & Prof. Code § 16720. The court in In re Qualcomm Antitrust
        Litigation recognized that “the [Cartwright] Act does not cover ‘wrongful conduct on the
        part of a single entity.’” 292 F. Supp. 3d 948, 974 (N.D. Cal. 2017) (citation omitted).

589.    Here, all of Epic’s Cartwright Act claims must fail because the Cartwright Act does not
        impose liability for “wrongful conduct on the part of a single entity.” Bondi v. Jewels by


                                                317

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 331 of 377




        Edwar, Ltd., 267 Cal. App. 2d 672, 678 (1968). The Cartwright Act, by its express terms,
        requires a “combination.” Cal. Bus. & Prof. Code § 16720.

590.    Epic challenges only unilateral conduct by Apple, namely the design and policies related
        to the App Store, iOS, and IAP. That is not enough to make out a Cartwright Act. See In
        re Apple iPod iTunes Anti-Trust Litig., No. 05-CV-00037, 2010 WL 2629907, at *5 (N.D.
        Cal. 2010) (holding “a claim that fails to allege any combination is not cognizable under
        the Cartwright Act”).

591.    Epic is incorrect in asserting that the “combination” element of a Cartwright Act claim can
        be shown “where a supplier or producer, by coercive conduct, imposes restraints to which
        distributors involuntarily adhere,” quoting In re Qualcomm Antitrust Litigation, 292 F.
        Supp. 3d 948, 974 (N.D. Cal. 2017) (citation omitted). The “coercive conduct” mentioned
        in that case refers to concerted action cognizable only under Section 1 of the Sherman
        Act—a statute which itself requires an agreement between parties. See id. (quoting Kolling
        v. Dow Jones & Co., 137 Cal. App. 3d 709, 720 (1982)). And in Kolling, the court made
        clear that “[i]f a seller does no more than announce a policy designed to restrain trade, and
        declines to sell to those who fail to adhere to the policy, no illegal combination is
        established,” and that an illegal combination is formed only when “a supplier secures
        compliance with announced policies in restraint of trade by means which go beyond mere
        announcement of policy and the refusal to deal.” 137 Cal. App. 3d at 721. A plaintiff must
        therefore show that the retailer “was coerced into adhering to [the supplier’s] policy or that
        [it] acquiesced in it.” Dimidowich v. Bell & Howell, 803 F.2d 1473, 1478 (9th Cir. 1986),
        opinion modified on denial of reh’g, 810 F.2d 1517 (9th Cir. 1987); see Hanson v. Shell
        Oil Co., 541 F.2d 1352, 1357, n.4 (9th Cir. 1976) (“No violation is made out unless plaintiff
        can show that the supplier’s conduct rose to the level of coercion sufficient to deprive the
        dealers of their free choice.”). There is no such evidence or allegations here.

592.    For the same reason, Epic cannot rely on a monopoly maintenance theory of liability in its
        Cartwright Act claims. There is no analog in the statute to the Sherman Act’s prohibition
        on unilateral monopolistic conduct; the Cartwright Act “does not have any parallel to
        Sherman Act section 2’s anti-monopoly provisions.” Freeman v. San Diego Ass’n of
        Realtors, 77 Cal. App. 4th 171, 200 n.32 (1999); see also Dimidowich v. Bell & Howell,
        803 F.2d 1473, 1478 (9th Cir. 1986) (“This [monopoly] claim is not cognizable under the
        Cartwright Act, for it fails to allege any combination.”), opinion modified on denial of
        reh’g, 810 F.2d 1517 (9th Cir. 1987).

593.    The Cartwright Act does not target unilateral conduct in maintenance of a monopoly, and
        in the absence of concerted action, Epic cannot prevail on its Cartwright Act claims under
        any theory of liability.

        ii.    Epic’s Cartwright Act Tying Claim Must Be Analyzed Under Section 16720
               (Epic Count 9)

594.    Epic’s claim under the Cartwright Act for unlawful tying fails for all of the reasons its
        Sherman Act Section 1 tying claim fails. See supra § III.C.i (¶¶ 423–86).




                                                 318

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 332 of 377




595.    A tying claim under the Cartwright Act may be asserted under Section 16720 of the
        Cartwright Act. If a plaintiff pursues a per se tying claim under Section 16720, the plaintiff
        must show: (1) “a tying agreement, arrangement or condition existed whereby the sale of
        the tying product was linked to the sale of the tied product or service”; (2) “the party had
        sufficient economic power in the tying market to coerce the purchase of the tied product”;
        (3) “a substantial amount of sale was affected in the tied product”; and (4) “the complaining
        party sustained pecuniary loss as a consequence of the unlawful act.” Morrison v. Viacom,
        Inc., 66 Cal. App. 4th 534, 541–42 (1998). These elements generally track that of a tying
        claim under Section 1 of the Sherman Act, see supra § III.C.i.a (¶¶ 426–30), and thus if
        Epic’s Sherman Act tying claim fails (as it does), so too does its tying claim under Section
        16720 of the Cartwright Act.

596.    Alternatively, a plaintiff may pursue a tying claim under Section 16727 of the Cartwright
        Act, which provides that “[i]t shall be unlawful for any person to lease or make a sale or
        contract for the sale of goods, merchandise, machinery, supplies, commodities for use
        within the State . . . on the condition, agreement or understanding that the lessee or
        purchaser thereof shall not use or deal in the goods, merchandise, machinery, supplies,
        commodities, or services of a competitor or competitors of the lessor or seller.” Cal. Bus.
        & Prof. Code § 16727. If a plaintiff pursues a per se tying claim under Section 16727, it
        may prevail if it shows either element (2) or (3) of a Section 16720 tying claim, along with
        elements (1) and (4).

597.    Section 16727 of the Cartwright Act does not apply when the tying product is a service, as
        opposed to a good. On its face, the statute includes “services” among the possible tied
        products, but excludes “services” when setting forth the possible tying product. See Cal.
        Bus. & Prof. Code § 16727. Courts have accordingly rejected tying claims under Section
        16727 where the alleged tying product is an intangible right or service instead of a tangible
        good. See, e.g., Morrison v. Viacom, Inc., 66 Cal. App. 4th 534, 548 (1998) (dismissing
        tying claim under Section 16727 because the statute “does not apply when the tying product
        is a service”); Feitelson v. Google Inc., 80 F. Supp. 3d 1019, 1032–34 (N.D. Cal. 2015)
        (concluding that alleged tying product must be a tangible good); Tele Atlas N.V. v. Navteq
        Corp., 397 F. Supp. 2d 1184, 1192 (N.D. Cal. 2005) (similar).

598.    Epic cannot take advantage of the standard for liability set forth in Section 16727 of the
        Cartwright Act regarding unlawful tying, because the alleged tying product here—“iOS
        app distribution”—is not a tangible good. Epic therefore can only prevail, if at all, under
        the Section 16720 standard for a per se tying claim.

599.    Because, as set forth above, Epic’s tying claim under Section 1 of the Sherman Act fails,
        see supra § III.C.i (¶¶ 423–86), and its tying claim under the analogous Section 16720
        framework must also fail.

B.      California Unfair Competition Law (Epic Count 10)47


47
     The elements of the California Unfair Competition Law are addressed in § 11, page 88 of the
     Joint Elements Submission.


                                                 319

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 333 of 377




600.    Epic brings a claim under the California Unfair Competition Law (“UCL”), claiming that
        it “was unreasonably prevented from freely distributing mobile apps or its in-app payment
        processing tool.” Dkt. 1 ¶ 290. (Epic does not challenge the anti-steering provisions in its
        UCL cause of action.) Epic claims that Apple’s conduct is both “unlawful” and “unfair”
        under the Unfair Competition Law. Id. ¶¶ 288, 289.

601.    The UCL prohibits business practices that constitute “unfair competition,” which is
        defined, in relevant part, as “any unlawful, unfair or fraudulent business act or practice.”
        Cal. Bus. & Prof. Code § 17200. Claims under the UCL are available to both business
        competitor and consumer plaintiffs. Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20
        Cal. 4th 163, 186–87 & n.12 (1999).

602.    To bring a claim under the UCL, a plaintiff must “(1) establish a loss or deprivation of
        money or property sufficient to quantify as injury in fact, i.e., economic injury, and (2)
        show that the economic injury was the result of, i.e., caused by, the unfair business
        practice.” Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 322 (2011) (emphases in original);
        see also Cal. Bus. & Prof. Code § 17204. The injury-in-fact requirement “incorporate[s]
        the established federal meaning” for “federal standing under article III.” Kwikset Corp.,
        51 Cal. 4th at 322, 324. A plaintiff therefore must show it (1) suffered an actual, or will
        suffer an imminent, concrete and particularized injury; (2) that this injury is fairly traceable
        to the defendant; and (3) that the injury is redressable. Lujan v. Defenders of Wildlife, 504
        U.S. 555, 560–561 (1992).

603.    The UCL’s money-or-property requirement demands “some form of economic injury.”
        Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 323 (2011). This “requirement is more
        difficult to satisfy than that of injury in fact.” Id. at 325. The California Supreme Court
        has identified at least four ways through “which economic injury from unfair competition
        may be shown.” Id. at 323. “A plaintiff may (1) surrender in a transaction more, or acquire
        in a transaction less, than he or she otherwise would have; (2) have a present or
        future property interest diminished; (3) be deprived of money or property to which he or
        she has a cognizable claim; or (4) be required to enter into a transaction, costing money or
        property, that would otherwise have been unnecessary.” Id.

604.    The statutory phrase “as a result of,” Cal. Bus. & Prof. Code § 17204, is given “its plain
        and ordinary” meaning, “requir[ing] a showing of a causal connection.” Kwikset Corp. v.
        Super. Ct., 51 Cal. 4th 310, 326 (2011). To satisfy this requirement, the alleged injury
        must derive from the defendant’s conduct, not the plaintiff’s own decision. Hall v. Time
        Inc., 158 Cal. App. 4th 847, 857 (2008).

        i.     Apple’s Conduct Is Not Unlawful48

605.    Epic cannot proceed under the unlawful prong of the UCL because the same conduct is
        alleged to support Epic’s federal antitrust claims and its UCL claim, and Epic’s federal
        antitrust claims fail.

48
     The unlawful prong of the UCL is addressed in § 11.2, page 90 of the Joint Elements
     Submission.


                                                  320

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 334 of 377




606.    Under the unlawful prong, the UCL “permits violations of other laws to be treated as unfair
        competition that is independently actionable.” AngioScore, Inc. v. TriReme Med., LLC, 70
        F. Supp. 3d 951, 961 (N.D. Cal. 2014); see also Cel-Tech Commc’ns, Inc. v. L.A. Cellular
        Tel. Co., 20 Cal. 4th 163, 180 (1999) (“By proscribing ‘any unlawful’ business practice,
        section 17200 borrows violations of other laws and treats them as unlawful practices.”).
        The law covers any conduct that “can properly be called a business practice and that at the
        same time is forbidden by law.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
        1134, 1143 (2003). “Virtually any law—federal, state or local—can serve as a predicate
        for an action under Business and Professions Code section 17200.” Durell v. Sharp
        Healthcare, 183 Cal. App. 4th 1350, 1361 (2010).

607.    The parties agree that under the unlawful prong, Epic’s UCL claim rises and falls with its
        Sherman Act and Cartwright Act claims. See, e.g., Cascades Computer Innovation LLC v.
        RPX Corp., No. 12-CV-01143 YGR, 2013 WL 316023, at *15 (N.D. Cal. 2013); Datel
        Holdings Ltd. v. Microsoft Corp., 712 F. Supp. 2d 974, 999 (N.D. Cal. 2010).

608.    Because Apple’s conduct does not violate either the Sherman Act or the Cartwright Act,
        Epic’s claim under the UCL’s unlawful prong fails.

        ii.     Apple’s Conduct Is Not Unfair49

609.    Epic’s UCL claim also fails under the unfairness prong. Again, because Epic challenges
        the same conduct in its federal antitrust claims and UCL claim, the Court’s conclusion that
        Apple’s conduct is not an antitrust violation also precludes a finding of unfair competition.

610.    California courts “do not hold that in all circumstances an ‘unfair’ business act or practice
        must violate an antitrust law to be actionable under the unfair competition law,” but
        “conduct alleged to be ‘unfair’ because it unreasonably restrains competition and harms
        consumers . . . is not ‘unfair’ if the conduct is deemed reasonable and condoned under the
        antitrust laws.” Chavez v. Whirlpool Corp., 93 Cal. App. 4th 363, 375 (2001). If “the same
        conduct is alleged to support both a plaintiff’s federal antitrust claims and state-law unfair
        competition claim, a finding that the conduct is not an antitrust violation precludes a finding
        of unfair competition.” LiveUniverse, Inc. v. MySpace, Inc., 304 F. App’x 554, 557 (9th
        Cir. 2008); see also Chavez, 93 Cal. App. 4th at 375 (“To permit a separate inquiry into
        essentially the same question under the unfair competition law would only invite conflict
        and uncertainty and could lead to the enjoining of procompetitive conduct.”); Distance
        Learning Co. v. Maynard, No. 19-CV-03801, 2020 WL 2995529, at *10 (N.D. Cal. June
        4, 2020) (collecting cases).

611.    While “a practice may be deemed unfair even if not specifically proscribed by some other
        law,” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 187 (1999), that
        is not the case where, as here, the same conduct giving rise to the UCL claim also is the
        basis for a claim under the antitrust laws, see LiveUniverse, Inc. v. MySpace, Inc., 304 F.
        App’x 554, 557 (9th Cir. 2008); U.S. Colo, LLC v. CoreSite One Wilshire, LLC, NO.

49
     The unfair prong of the UCL is addressed in §§ 11.3–11.3.2, pages 91–97 of the Joint Elements
     Submission.


                                                 321

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 335 of 377




        14-CV-4044, 2014 WL 12689269, at *4 (C.D. Cal. July 31, 2014); DocMagic, Inc. v. Ellie
        Mae, Inc., 745 F. Supp. 2d 1119, 1146–47 (N.D. Cal. 2010); cf. Cent. Valley Med. Grp.,
        Inc. v. Indep. Physician Assocs. Med. Grp., Inc., No. 19-CV-404, 2019 WL 3337891, at *4
        (E.D. Cal. July 25, 2019) (distinguishing prior cases on the ground that in each, “the
        plaintiff either brought explicit antitrust claims or unfair competition claims based on
        underlying conduct that was per se lawful under the statute at issue”).

612.    Because the same conduct is alleged to support both Epic’s federal antitrust claims and its
        state-law unfair competition claim, and Epic’s federal antitrust claims fail, Epic’s UCL
        claim based on “unfairness” must be rejected as well.

613.    To the extent Epic’s UCL claim does not rise and fall with its antitrust claims, its UCL
        claim must be analyzed under the applicable test based on whether the plaintiff is a business
        competitor or a consumer plaintiff. Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20
        Cal. 4th 163, 186–87 & n.12 (Cal. 1999).

614.    The business competition standard, not the consumer standard, is applicable to Epic’s
        claim. Where, as here, “the crux of [the plaintiff’s] complaint is that [the defendant’s]
        conduct unfairly injures their economic interests,” the business competition standard
        applies. Levitt v. Yelp! Inc., 765 F.3d 1123, 1136 (9th Cir. 2014); Watson Labs., Inc. v.
        Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099, 1117–18 (C.D. Cal. 2001) (viewing
        contractually obligated supplier and plaintiff as “ostensible competitor[s]”); accord
        Advanced Thermal Scis. Corp. v. Applied Materials Inc., No. 07–CV-01384, 2009 WL
        10671186, at *2 (C.D. Cal. Oct. 2, 2009) (applying business competition standard where
        plaintiff’s claim was that the defendant had “usurped its business opportunit[ies],”
        notwithstanding argument that plaintiff was a “consumer” of defendant’s products).

615.    Epic alleges that Apple’s conduct has injured its economic interests. Its antitrust claims
        are premised principally on the assertion that but for the technical restrictions in iOS and
        the contractual restrictions of the DPLA, it could sell iOS apps through EGS in competition
        with the App Store. See Dkt. 1 ¶¶ 89–92. That is a quintessential business competition
        claim—Epic believes the terms of competition with Apple are unfair, and seeks to change
        them through this litigation.

616.    Under the business competitor standard for the unfairness prong of the UCL, a plaintiff
        must show that the alleged conduct “threatens an incipient violation of an antitrust law, or
        violates the policy or spirit of one of those laws because its effects are comparable to or
        the same as a violation of the law, or otherwise significantly threatens or harms
        competition.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 187
        (1999). The plaintiff must show that “any finding of unfairness to competitors under [the
        UCL] [is] tethered to some legislatively declared policy or proof of some actual or
        threatened impact on competition.” Id. at 186–87.

617.    The business competition standard requires the plaintiff’s claim “to be tethered to the
        antitrust laws.” Nationwide Biweekly Admin., Inc. v. Super. Ct. of Alameda Cnty., 9 Cal.
        5th 279, 304 n.10 (2020). “To determine whether something is sufficiently ‘tethered’ to a
        legislative policy for the purposes of the unfair prong, California courts require a close


                                                322

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 336 of 377




        nexus between the challenged act and the legislative policy.” Hodsdon v. Mars, Inc., 891
        F.3d 857, 866 (9th Cir. 2018).

618.    A UCL claim that overlaps with deficient Sherman or Cartwright Act claims fails as a
        matter of law. See, e.g., PNY Techs., Inc. v. SanDisk Corp., No. 11-CV-04689 YGR, 2012
        WL 1380271, at *15 (N.D. Cal. Apr. 20, 2012) (dismissing claim under “the UCL’s unfair-
        prong” because the plaintiff had “not adequately pled its federal antitrust claims” and “its
        UCL claims [were] not materially different than its federal antitrust claims”); Hicks v. PGA
        Tour, Inc., 165 F. Supp. 3d 898, 911 (N.D. Cal. Feb. 9, 2016) (“[W]here the same conduct
        alleged to be unfair under the UCL is also alleged to be a violation of another law, the UCL
        claim rises or falls with the other claims.”), aff’d in relevant part, vacated in part on other
        grounds, 897 F.3d 1109 (9th Cir. 2018); Eastman v. Quest Diagnostics Inc., 724 F. App’x
        556, 559 n.2 (9th Cir. 2018) (similar).

619.    Here, Epic’s UCL claim challenges the same conduct as its antitrust claims: namely the
        design and policies surrounding iOS, the App Store, and IAP. Epic does not allege
        otherwise. Thus, under the business competition standard, because Epic’s antitrust claims
        fail, its UCL claim must also be rejected. See PNY Techs., Inc. v. SanDisk Corp., No. 11-
        CV-04689 YGR, 2012 WL 1380271, at *15 (N.D. Cal. Apr. 20, 2012).

620.    Epic cannot proceed under the so-called “balancing test” applied by some courts prior to
        Cel-Tech Communications, Inc. v. L.A. Cellular Telephone Co., 20 Cal. 4th 163, 187
        (1999). Prior to Cel-Tech, and in some cases postdating Cel-Tech, courts have required a
        consumer plaintiff alleging unfair conduct by a business defendant to show that (1) the
        defendant’s conduct “is immoral, unethical, oppressive, unscrupulous or substantially
        injurious to consumers,” and (2) “the utility of the defendant’s conduct” is outweighed by
        “the gravity of the harm to the alleged victim.” Drum v. San Fernando Valley Bar Ass’n,
        182 Cal. App. 4th 247, 257 (2010).

621.    This “balancing test” is no longer good law after Cel-Tech Communications, Inc. v. L.A.
        Cellular Telephone Co., 20 Cal. 4th 163, 187 (1999). In Cel-Tech, the California Supreme
        Court criticized this approach as “amorphous” and “provid[ing] too little guidance to courts
        and businesses.” Id. at 185. “Vague references to ‘public policy,’” the court explained,
        “provide too little guidance to courts and businesses,” and “fail[] to give businesses
        adequate guidelines as to what conduct may be challenged and thus enjoined.” Id. Such a
        standard could “sanction arbitrary or unpredictable decisions about what is fair or unfair,”
        and “[i]n some cases, it may even lead to the enjoining of procompetitive conduct and
        thereby undermine consumer protection, the primary purpose of the antitrust laws.” Id.

622.    In light of the California Supreme Court’s rejection of the “amorphous” balancing test, that
        test cannot be used to establish liability here. There is no precedent from the California
        Supreme Court suggesting that any plaintiffs—consumers or competitors—can continue to
        rely on the balancing test to establish liability.

623.    In any event, Epic cannot take advantage of this “balancing test” because it does not pursue
        its claims here as a “consumer.” Although Epic alleges that it has been harmed by Apple’s
        conduct as a “consumer” of the App Store (by “consumer” in this sense, Epic presumably


                                                 323

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 337 of 377




        means as a developer) in that it is required to use Apple’s IAP to conduct digital
        transactions, that does make the business competitor standard under Cel-Tech inapplicable.
        The Ninth Circuit has explained that even if a suit does not “involve[e] ‘unfairness to the
        defendant’s competitors,’” if the “crux of the business owners’ complaint is that [the
        defendant’s] conduct unfairly injures their economic interests to the benefit of other
        business,” the business competitor standard applies. Levitt v. Yelp! Inc., 765 F.3d 1123,
        1136 (9th Cir. 2014).

624.    Here, the “crux” of Epic’s complaint is that Apple’s conduct has unfairly injured its
        economic interest in that it may not distribute iOS apps through EGS or use Epic direct
        payment to process transactions on its apps. See Dkt. 1 ¶¶ 87–102, 139–55, 287. Epic
        currently competes with Apple in that it offers a rival app store through which consumers
        may obtain Epic games, including Fortnite, and it seeks to alter the design of iOS and the
        terms of the DPLA so that it, Epic claims, can compete more effectively. Epic plainly does
        not bring claims as a “consumer” in this case.

625.    Thus, Epic’s UCL claim necessarily falls with its Sherman Act and Cartwright Act claims.

C.      State-Law Claims – Affirmative Defenses

        i.     Waiver and Estoppel (Epic Counts 7–10)50

626.    Epic’s state-law claims are likewise precluded by the doctrines of waiver and estoppel.

627.    Under California law, “‘waiver’ means the intentional relinquishment or abandonment of
        a known right. Waiver requires an existing right, the waiving party’s knowledge of that
        right, and the party’s actual intention to relinquish the right.” Lynch v. Cal. Coastal
        Comm’n, 3 Cal. 5th 470, 475 (2017) (citation and quotation marks omitted). “Waiver
        always rests upon intent. The intention may be express, based on the waiving party’s
        words, or implied, based on conduct that is so inconsistent with an intent to enforce the
        right as to induce a reasonable belief that such right has been relinquished.” Id. (citation
        and quotation marks omitted).

628.    Under California law, for equitable estoppel to apply, “(1) the party to be stopped must be
        apprised of the facts; (2) he must intend that his conduct shall be acted upon, or must so
        act that the party asserting the estoppel has a right to believe it was so intended; (3) the
        other party must be ignorant of the true state of facts; and (4) he must rely upon the conduct
        to his injury.” Strong v. County of Santa Cruz, 15 Cal. 3d 720, 725 (1975).

629.    The elements of waiver and estoppel under California law are thus substantively identical
        to the elements under federal law. Accordingly, for all of the same reasons described above
        with respect to the Sherman Act claims, see supra § III.D.ii (¶¶ 554–60), Epic’s state-law
        claims, even were they otherwise meritorious, are barred by waiver and estoppel.

50
     Waiver and estoppel are addressed in §§ 17.2–17.3, pages 123–24 of the Joint Elements
     Submission.
                                                                               (Cont’d on next page)


                                                 324

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 338 of 377




        ii.     Limitations on Actions (Epic Counts 7–10)51

630.    Like its federal law claims, Epic’s state-law claims are untimely, and thus would have to
        be dismissed even if they had merit (which they do not).

631.    “The statute of limitations under the Cartwright Act and UCL is four years.” Bartlett v.
        BP W. Coast Prods. LLC, No. 18-CV-1374, 2019 WL 2177655, at *2 (S.D. Cal. May 17,
        2019) (citing Cal. Bus. & Prof. Code §§ 16750.1, 17208); see also Garrison v. Oracle
        Corp., 159 F. Supp. 3d 1044, 1062 (N.D. Cal. 2016) (same). In California, the “common
        law last element accrual rule is the default,” Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th
        1185, 1196 (2013), which provides that, “ordinarily, the statute of limitations runs from
        the occurrence of the last element essential to the cause of action,” id. at 1191 (quotation
        marks omitted). In light of the California Supreme Court’s direction that “[i]nterpretations
        of federal antitrust law” are instructive (though not conclusive) when construing the
        Cartwright Act, id. at 1195, courts frequently consider and resolve questions of the
        limitations on federal antitrust claims in tandem with Cartwright Act and UCL claims, see
        Garrison, 159 F. Supp. 3d at 1064–65 (collecting cases).

632.    The same analysis that leads to the conclusion that Epic’s Sherman Act claims are
        time-barred, see supra § III.D.iii (¶¶ 561–77), also mandates that its state-law claims are
        untimely for the same reasons. Thus, even if Epic could make out a claim under the
        Cartwright Act or the UCL, its claims would have to be dismissed as untimely.

                                   V.      EPIC’S REMEDIES

633.    Because Epic cannot prevail on the merits of any of its claims, it is entitled to no relief.
        However, even if Epic’s claims had merit, it would not be entitled to the equitable relief it
        seeks.

A.      Declaratory Judgment (All Epic Counts)

634.    The legal framework for declaratory judgment relief is set forth below, see infra § VII.C
        (¶¶ 831–39).

635.    Epic is not entitled to any declaratory relief because its claims lack merit.

B.      Sherman Act / Clayton Act Remedies (Epic Counts 1–6)

636.    As relief for its Sherman Act claims, Epic invokes the Clayton Act and seeks sweeping
        equitable relief. No such relief is warranted in this case because Epic cannot establish
        liability under any of its Sherman Act theories. Even if liability were found, Epic’s
        requested injunctive relief must be rejected for a variety of reasons.

637.    The Clayton Act provides, “[a]ny person, firm, corporation, or association shall be entitled
        to sue for and have injunctive relief, in any court of the United States having jurisdiction


51
     Limitations on actions are addressed in § 17.4, pages 125–26 of the Joint Elements Submission.


                                                 325

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 339 of 377




        over the parties, against threatened loss or damage by a violation of the antitrust law,
        including sections 13, 14, 18, and 19 of this title, when and under the same conditions and
        principles as injunctive relief against threatened conduct that will cause loss or damage is
        granted by courts of equity, under the rules governing such proceedings.” 15 U.S.C. § 26.

        i.     Injunctive Relief Sought by Epic

638.    In its Complaint, Epic sought a judgment:

        A.     Issuing an injunction prohibiting Apple’s anti-competitive conduct and
               mandating that Apple take all necessary steps to cease unlawful conduct and
               to restore competition;

        B.     Awarding a declaration that the contractual and policy restraints
               complained of herein are unlawful and unenforceable;

        C.     Awarding any other equitable relief necessary to prevent and remedy
               Apple’s anti-competitive conduct; and

        D.     Granting such other and further relief as the Court deems just and proper.

        Dkt. 1 at 61–62.

639.    At a hearing on October 19, 2020, the Court advised Epic that its request for relief was
        “pretty broad and pretty vague.” Hr’g Tr. 10:19–20 (Oct. 19, 2020). The Court directed
        Epic to include in the parties’ joint submission on the elements “what remedy [Epic is]
        seeking for each one of [its] claims,” and “[t]o the extent that [Epic is] seeking for [the
        Court] to in effect dismantle the platform, then [the Court] want[s] to know again in
        advance where that authority comes from and to the extent that there are other courts that
        have imposed such sanctions or such remedies, [the Court would] like to have copies of
        those orders.” Id. at 10:16–24.

640.    In the Appendix to the parties’ joint elements submission, Epic provided the Court with its
        proposed relief.

641.    With respect to the proposed “iOS App Distribution Market,” Epic requested that the Court
        issue the following relief:

        1.     Enjoin Apple from further violations of Section 1 and/or Section 2 of the
               Sherman Act, the Cartwright Act and/or the California Unfair Competition
               Law with respect to the iOS App Distribution Market and/or the App Store
               on the iOS platform;

        2.     Enjoin Apple from restricting, prohibiting, impeding or deterring the
               distribution of iOS apps through a distribution channel other than the App
               Store, including by:




                                                326

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 340 of 377




       A.     Restricting, prohibiting, impeding or deterring users of iOS devices,
              through technical, contractual, financial, or other means, from
              downloading, executing, installing and/or updating iOS apps and
              app stores from a distribution channel other than the App Store;

       B.     Enforcing contractual provisions, guidelines or policies, or
              imposing technical restrictions or financial penalties, that (i) restrict,
              prohibit, impede or deter the distribution of iOS apps through a
              distribution channel other than the App Store or (ii) have the effect
              of impeding or deterring competition among app distributors
              (including competition between third party app distributors and the
              App Store);

       C.     Conditioning access of developers to iOS on the pricing of their apps
              or in-app content on other platforms;

       D.     Conditioning access of developers to the App Store on the pricing
              of their apps or in-app content on other platforms and/or on the
              pricing of their iOS apps or in-app content available through other
              distribution channels;

       E.     Conditioning distribution through the App Store on exclusivity or
              on an agreement by a developer not to distribute an iOS app through
              other means; and

       F.     Retaliating or threatening to retaliate against any developer on the
              basis of the developer’s choice of iOS app distribution channel;

 3.    Enjoin Apple from discriminating against or disadvantaging iOS app distribution
       through channels other than the App Store, including by:

       A.     Denying iOS app stores access to iOS functionality that the App
              Store has access to, including iOS functionality that assists in or is
              required for the downloading, execution, installation, updating and
              removal of apps;

       B.     Denying iOS apps that were downloaded through a distribution
              channel other than the App Store equivalent access to iOS
              functionality and/or features that iOS apps downloaded through the
              App Store have access to;

       C.     Deterring users from downloading, executing, installing and/or
              updating iOS apps from or through an app distribution channel other
              than the App Store, including by imposing “warning” screens or
              other user obstructions or deterrents on iOS apps distributed through
              channels other than the App Store that are not present for apps
              distributed through the App Store;



                                        327

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 341 of 377




        4.     To remedy Apple’s past misconduct and its anticompetitive effects in the
               iOS App Distribution Market and other relevant markets, and in order to
               restore competition in the iOS App Distribution Market, Epic respectfully
               requests that the Court further grant the following time-limited relief, which
               shall be effective from the date of this Order for a period of three (3) years
               or other amount of time found by the Court to be appropriate:

               A.     Enjoin Apple from enforcing contractual provisions, guidelines or
                      policies, or imposing technical restrictions, that restrict, prohibit,
                      impede or deter distribution of iOS app stores through the App
                      Store.

        Dkt. 276-1, Appendix A at 3–5.

642.    With respect to the proposed “iOS In-App Payment Processing Market,” Epic requested
        that the Court issue the following relief:

        1.     Enjoin Apple from further violations of Section 1 and/or Section 2 of the
               Sherman Act, the Cartwright Act and/or the California Unfair Competition
               Law with respect to the In-App Payment Processing Market;

        2.     Enjoin Apple from restricting, prohibiting, impeding or deterring the use of
               in-app payment processors other than Apple’s In-App Purchase (“IAP”),
               including by:

               A.     Rejecting iOS apps for distribution through the App Store or
                      retaliating or threatening to retaliate against any developer of an iOS
                      app on the basis of the developer’s or the app’s actual or intended
                      integration of one or more non-IAP payment processors;

               B.     Enforcing contractual provisions, guidelines or policies, or
                      imposing technical restrictions or financial penalties, that (i) restrict,
                      prohibit, impede or deter developers from integrating payment
                      processors other than Apple’s IAP into their apps for processing in-
                      app purchases of in-app content or (ii) have the effect of impeding
                      or deterring competition among in-app payment processors;

        3.     Enjoin Apple from discriminating against payment processors other than
               Apple’s IAP, iOS developers that use payment processors other than
               Apple’s IAP, or iOS apps or app stores that use payment processors other
               than Apple’s IAP, including by:

               A.     Denying access to iOS apps or app stores that use payment
                      processors other than Apple’s IAP, to the same iOS functionality
                      and/or features that apps using exclusively Apple’s IAP for
                      processing in-app purchases of in-app content have;




                                                328

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 342 of 377




               B.      Giving preferential treatment in search to iOS apps that exclusively
                       use Apple’s IAP; and

        4.     Enjoin Apple from imposing a financial penalty or technical limitation on
               access to the iOS platform by iOS apps (including iOS app stores) that use
               payment processing solutions other than or in addition to Apple’s IAP.

        Dkt. 276-1, Appendix A at 6–7.

643.    Epic also has proposed an “anti-circumvention” provision:

        Epic respectfully requests that the Court enjoin Apple from circumventing this
        Order by taking steps that violate the purpose, if not the terms, of this Order,
        including by imposing disincentives or providing incentives that are designed to,
        and have the effect of, making real competition in the iOS App Distribution
        Market and/or the In-App Payment Processing Market impracticable.

        Dkt. 276-1, Appendix A at 7.

644.    And finally, Epic proposed an “anti-retaliation” provision:

        Epic respectfully requests that the Court permanently enjoin Apple from taking any
        retaliatory actions against Epic or any of its affiliates in connection with or based
        on Epic’s filing of this Action, the August 2020 enablement of a direct payment
        option in Fortnite, or the steps Epic took to enable that option (“Prior Epic
        Actions”). For the avoidance of doubt, prohibited retaliatory actions include
        conduct by Apple that denies Fortnite access to Apple’s App Store on the basis of
        such Prior Epic Actions.

        Dkt. 276-1, Appendix A at 7.

645.    On its face, Epic’s requested relief is sweeping and would implement wholesale changes
        to the most fundamental aspects of Apple’s security and business models for the App Store.
        Indeed, the relief Epic seeks underscores the danger of recognizing a refusal-to-deal claim
        premised on the notion that Apple must give Epic access to iOS and the App Store on the
        terms and conditions that Epic demands. The Supreme Court has warned that this kind of
        relief is not only contrary to the purpose of the antitrust laws, but also requires the courts
        to act as “central planners”:

               Firms may acquire monopoly power by establishing an infrastructure that
               renders them uniquely suited to serve their customers. Compelling such
               firms to share the source of their advantage is in some tension with the
               underlying purpose of antitrust law, since it may lessen eh incentive for the
               monopolist, the rival, or both to invest in those economically beneficial
               facilities. Enforced sharing also requires antitrust courts to act as central
               planners, identifying the proper price, quantity, and other teams of
               dealing—a role for which they are ill suited.



                                                 329

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 343 of 377




        Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 407–08
        (2004).

646.    Epic’s requested relief would require judicial supervision of a technical redesign of iOS
        and the App Store, along with technical support to ensure interoperability of third-party
        app stores on iOS. It would require Apple to license and provide access to its protected
        intellectual property to third parties and competitors on terms demanded by Epic. And
        Epic likely would invoke the Court’s continuing jurisdiction to oversee any future changes
        to iOS.

647.    As set forth in detail below, neither the Clayton Act nor general principles of equity give
        the Court such broad authority to instruct Apple how it must conduct its business: an
        equitable antitrust remedy designed “for the purpose of alleviating injury to something
        other than the competitive system serves no antitrust purpose.” In re Multidistrict Vehicle
        Air Pollution, 538 F.2d 231, 236 (9th Cir. 1976).

648.    As but one example, Epic objects that Apple has imposed certain “contractual restrictions”
        on developers that, it says, inhibits competition. Dkt. 1 ¶¶ 68–81. Epic has identified a
        limited number of specific restrictions, namely, Sections 3.2(g) and 3.3.2(b) of the DPLA.
        Id. Were the Court to find that one or more of these provisions is unlawful, an appropriately
        tailored injunction would target only those provisions, leaving the balance of the DPLA
        intact and permitting Apple to modify (or not modify) the remainder of the contract or
        restructure its business operations appropriately. See also infra § VI.E.i.b (¶ 801).

649.    The Court also is mindful of the law of unintended consequences. While Epic has proposed
        an injunction that presumably will benefit it, the dramatic changes it would impose on the
        existing market structure could have far-reaching and unpredictable consequences,
        potentially to the detriment of consumers and developers.

        649.1 Epic made no evidentiary presentation to defend its proposed injunction. Its lead
              economist, Dr. Evans, did not mention the language of the proposed injunction or
              give any testimony about it. Neither did Dr. Athey, who struggled to recall whether
              she had reviewed or read the entire proposed injunction and concluded that she had
              read “parts of it.” Trial Tr. 1545:12–1546:3 (Athey). Counsel for Epic even
              objected to questions to Dr. Athey as to what would be a proper remedy in this case.
              Trial Tr. 1862:17–20 (Athey). And Epic’s security expert, Dr. Mickens, repeatedly
              said that many judgment calls—or what he called “complex policy issues”—would
              be left up to the Court to decide in each instance, including issues such as curating
              or prohibiting pornographic content or privacy features. Trial Tr. 2681:2–2628:8
              (Mickens).

        649.2 As a result, there no evidence before the Court defending the language of the
              proposed injunction or explaining why it is an appropriate remedy for the case that
              Epic brought.

650.    For example, Epic seeks to require Apple to distribute third-party app stores through the
        iOS App Store. See Dkt. 276-1, Appendix A at 3–5. Android devices, however, already



                                                330

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 344 of 377




        permit sideloading and distribution of apps and third-party app stores. See, e.g. FOF ¶ 621
        (discussing Epic’s launch of Fortnite on Android via sideloading). Consumers thus
        currently have a choice—they can choose to use an iOS device with the greater security,
        privacy, and reliability that come with a “walled garden,” or they can choose to use an
        Android device with lesser security but with more app store options. Epic’s proposed relief
        would eliminate that choice, foisting onto consumers a one-size-fits-all model that might
        benefit Epic, but inhibit competition and consumer choice.

651.    As another example, Epic seeks to require Apple to permit alternatives to IAP. See Dkt.
        276-1, Appendix A at 6. If Epic prevailed on its claims relating to IAP, Apple could decide
        to prohibit in-game purchases of digital content—the business model on which Epic has
        made its billions. Or Apple might charge different commission rates or program fees to
        developers that use IAP than to those that do not. Apple might require collateral or other
        security from non-IAP developers to ensure the payment of its commission. Epic has made
        no showing that any of these alternative business models (or a host of others) would be
        impermissible, or that any of them would improve competition or developer welfare.
        Epic’s entire remedial approach thus assumes that Apple will abandon certain practices
        while leaving everything the same, but the Court cannot constrain a private firm’s business
        in that way.

652.    The Court’s evaluation of Epic’s proposed relief thus must take into account these
        considerations.

        ii.     Antitrust Standing and Injury52

653.    “‘Antitrust standing’ is a threshold requirement that every plaintiff must satisfy to bring a
        private suit under the federal antitrust laws.” Lorenzo v. Qualcomm Inc., 603 F. Supp. 2d
        1291, 1300 (S.D. Cal. 2009). “To have standing [to seek injunctive relief] under § 16 [of
        the Clayton Act], a plaintiff must show (1) a threatened loss or injury cognizable in equity
        (2) proximately resulting from the alleged antitrust violation.” City of Rohnert Park v.
        Harris, 601 F.2d 1040, 1044 (9th Cir. 1979).

654.    Because “the judicial remedy cannot encompass every conceivable harm that can be traced
        to alleged wrongdoing,” courts have imposed additional limits “to determine whether a
        party injured by an antitrust violation” may seek relief. Associated Gen. Contractors of
        Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 536 (1983). In assessing
        antitrust standing, courts also consider “(1) whether the plaintiff’s alleged injury is the type
        the antitrust laws were intended to forestall; (2) the directness of the injury; (3) the
        speculative measure of the harm; and (4) keeping the scope of complex antitrust trials
        within judicially manageable limits.” Sacramento Valley Chapter of the Nat’l Elec.
        Contractors Ass’n v. IBEW, Local 340, 888 F.2d 604, 605 & n.1 (9th Cir. 1989).




52
     Antitrust standing and injury are addressed in §§ 18.2.1–18.2.2, pages 132–34 of the Joint
     Elements Submission.


                                                  331

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 345 of 377




655.    The requirement of antitrust standing under the Clayton Act overlaps with the requirement
        of antitrust injury. To establish standing, a plaintiff must show antitrust injury. Cargill,
        Inc. v. Monfort of Colo., Inc., 479 U.S. 104, 113 (1986).

656.    There are “four requirements for antitrust injury: (1) unlawful conduct, (2) causing an
        injury to the plaintiff, (3) that flows from that which makes the conduct unlawful, and (4)
        that is of the type the antitrust laws were intended to prevent.” Am. Ad Mgmt., Inc. v. Gen.
        Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th Cir. 1999).

657.    The Ninth Circuit imposes a fifth requirement, that “the ‘injured party be a participant in
        the same market as the alleged malefactors.’” Glen Holly Entm’t, Inc. v. Tektronix, Inc.,
        352 F.3d 367, 372 (9th Cir. 2003) (quoting Bhan v. NME Hosps., Inc., 772 F.2d 1467, 1470
        (9th Cir. 1985)). “In other words, the party alleging the injury must be either a consumer
        of the alleged violator’s goods or services or a competitor of the alleged violator in the
        restrained market.” Id. (quoting Eagle v. Star-Kist Foods, Inc., 812 F.2d 538, 540 (9th Cir.
        1987)). Under this requirement, a plaintiff must show that it has “suffered [an] injury in
        the market where competition is being restrained”—“[p]arties whose injuries, though
        flowing from that which makes the defendant’s conduct unlawful, are experienced in
        another market do not suffer antitrust injury.” Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal.,
        190 F.3d 1051, 1057 (9th Cir. 1999).

658.    Section 16 of the Clayton Act “requires a showing only of ‘threatened’ loss or damage,”
        and does not require “a showing of injury to ‘business or property.’” Cargill, Inc. v.
        Monfort of Colo., Inc., 479 U.S. 104, 111 (1986).

659.    Although the standard for injunctive relief under Section 16 “differ[s] in various ways”
        from Section 4, a plaintiff suing under Section 16 must still prove “an injury of the type
        the antitrust laws were designed to prevent.” Cargill, Inc. v. Monfort of Colo., Inc., 479
        U.S. 104, 111 (1986); see also Feitelson v. Google Inc., 80 F. Supp. 3d 1019, 1028–29
        (N.D. Cal. 2015) (dismissing injunctive claim because the plaintiffs allegedly suffered
        antitrust injury in a market other than that “in which the alleged anticompetitive conduct
        occurred” and the “[p]laintiffs’ alleged price injury [did not] ‘flow[] from that which
        ma[de] [the defendant’s] conduct unlawful’”).

660.    For the reasons outlined above, see supra § III.A.iii (¶¶ 183–86), Epic cannot establish
        antitrust injury—or consequently, antitrust standing—as a matter of law. It thus is not
        entitled to any equitable relief under the Clayton Act.

        iii.    Standards for Equitable Relief53

661.    “According to well-established principles of equity, a plaintiff seeking a permanent
        injunction must satisfy a four-factor test before a court may grant such relief. A plaintiff
        must demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available
        at law, such as monetary damages, are inadequate to compensate for that injury; (3) that,

53
     The standards for equitable relief are addressed in § 18.2.3, pages 135–41 of the Joint Elements
     Submission.


                                                 332

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 346 of 377




        considering the balance of hardships between the plaintiff and defendant, a remedy in
        equity is warranted; and (4) that the public interest would not be disserved by a permanent
        injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

662.    Courts apply the eBay factors when evaluating requests for permanent injunctive relief
        under Section 16. See Steves & Sons, Inc. v. JELD-WEN, Inc., 988 F.3d 690, 705 (4th Cir.
        2021) (applying the eBay factors when analyzing permanent equitable relief); Optronic
        Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No. 16-CV-6370, 2020 WL 1812257, at *2
        (N.D. Cal. Apr. 9, 2020), appeal filed, No. 20-15837 (9th Cir. May 1, 2020) (“These four
        elements [from eBay] apply when considering relief under Section 16 of the Clayton
        Act.”); Avaya Inc. v. Telecom Labs, Inc., No. 06-CV-2490, 2014 WL 2940455, at *3
        (D.N.J. June 30, 2014) (holding that it is “clear that the more restrictive four-factor [eBay]
        test is necessary” in antitrust cases).

663.    That is because Section 16 of the Clayton Act provides for equitable relief only “under the
        same conditions and principles as injunctive relief against threatened conduct that will
        cause loss or damages is granted by courts of equity.” 15 U.S.C. § 26. Section 16, “which
        was enacted by the Congress to make available equitable remedies previously denied
        private parties, invokes traditional principles of equity.” Zenith Radio Corp. v. Hazeltine
        Research, Inc., 395 U.S. 100, 131 (1969).

664.    The Ninth Circuit has expressly held that an injunction may not issue under Section 16
        absent a showing of “irreparable harm.” Lucas v. Bechtel Corp., 800 F.2d 839, 847 (9th
        Cir. 1986) (“Under any formulation of the test, plaintiff must demonstrate that there exists
        a significant threat of irreparable injury.” (quotation marks omitted)). “[T]he basis of
        injunctive relief in the federal courts has always been irreparable harm and inadequacy of
        legal remedies.” Sampson v. Murray, 415 U.S. 61, 88 (1974).

665.    The only apparent deviation from this authority is O’Bannon v. National Collegiate
        Athletic Ass’n, 7 F. Supp. 3d 955 (N.D. Cal. Aug. 8, 2014), aff’d in part, vacated in part,
        802 F.3d 1049 (9th Cir. 2015), in which the court did not cite or discuss the controlling
        language in Section 16 or the Supreme Court and Ninth Circuit cases demanding
        application of the traditional equitable factors, or indeed, even acknowledge the four-factor
        test under eBay. See id. at 1007. This case is not persuasive or controlling.

666.    Under eBay, “[t]he party seeking an injunction ‘has the general burden of establishing the
        elements necessary’ to obtain relief.” BladeRoom Grp. Ltd. v. Emerson Elec. Co., No. 15-
        CV-1370, 2019 WL 1117537, at *2 (N.D. Cal. Mar. 11, 2019) (citing Klein v. City of San
        Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009)).

667.    Epic cannot establish any of the elements for equitable relief under eBay.

               a.      Epic Has Not Established Irreparable Harm

668.    Irreparable harm is that “for which there is no adequate legal remedy.” Ariz. Dream Act
        Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014). A plaintiff proves irreparable harm
        by showing that “remedies available at law, such as monetary damages, are inadequate to
        compensate for the injury,” Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d


                                                 333

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 347 of 377




        1239, 1249 (9th Cir. 2013), or that monetary damages are difficult to calculate, see, e.g.,
        Optinrealbig.com, LLC v. Ironport Sys., Inc., 323 F. Supp. 2d 1037, 1050 (N.D. Cal. 2004)
        (“Damage to a business’[s] goodwill is typically an irreparable injury because it is difficult
        to calculate.”).

669.    An equitable remedy is “unavailable absent a showing of irreparable injury.” City of Los
        Angeles v. Lyons, 461 U.S. 95, 111 (1983). The named plaintiff must prove that it—and
        not some other person or entity—will be irreparably harmed. See, e.g., Doran v. Salem
        Inn, Inc., 422 U.S. 922, 931 (1975) (concluding that “neither declaratory nor injunctive
        relief” can issue “except with respect to the particular federal plaintiffs”); ActiveVideo
        Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1337–40 (Fed. Cir. 2012); Voda
        v. Cordis Corp., 536 F.3d 1311, 1329 (Fed. Cir. 2008). Non-party affiliates of the plaintiff
        do not suffice. See, e.g., Weeks Marine, Inc. v. TDM Am., LLC, No. CIV.A. 11-3850 ES,
        2011 WL 6217799, at *7 (D.N.J. Dec. 14, 2011); Balsam Brands Inc. v. Cinmar, LLC, No.
        15-CV-4829, 2015 WL 7015417, at *5 (N.D. Cal. Nov. 12, 2015).

670.    A “long delay before seeking a[n] . . . injunction implies a lack of urgency and irreparable
        harm.” Miller ex rel. NLRB v. Cal. Pac. Med. Ctr., 991 F.2d 536, 544 (9th Cir. 1993).

671.    Epic cannot show irreparable harm. Epic has been profitably distributing apps through the
        App Store for over ten years now. FOF ¶¶ 252-253. With respect to Fortnite alone, Epic
        has made hundreds of millions of dollars through digital transactions on the App Store.
        FOF ¶ 264. If Epic had instead distributed through other major platforms, it would have
        had to pay the same 30% commission it paid to Apple. FOF ¶ 249.18. It has not been
        injured as a consequence of Apple’s conduct, but rather only has been forced to pay for its
        licensed use of Apple’s intellectual property.

672.    Moreover, Epic can and does distribute Fortnite and other games to iOS users through
        means other than the App Store. As discussed in detail above, see supra § II.B.ii.a (¶¶ 39–
        45), iOS users of Fortnite have access to many other devices—and accordingly, many other
        digital transaction platforms—through which they can play Fortnite. Indeed, Epic itself
        ran advertisements following Fortnite’s removal from the App Store as part of its public
        relations campaign, encouraging iOS users to access Fortnite through other devices. FOF
        ¶ 304.

673.    Even if the Court were to focus only on iOS devices, Epic cannot prove irreparable injury
        for three additional and separate reasons. First, Epic remains free to develop and distribute
        a web app version of Fortnite that iOS users can access through the Safari web browser
        without going through the App Store, as other game developers have done. FOF ¶ 529.2.
        That Epic has chosen not to do so thus far is a consequence of its own choices, not Apple’s.
        Second, Apple has at all relevant times supported cross-platform play, including in-game
        purchases, so that iOS Fortnite players may purchase V-Bucks on another platform (such
        as a PC) and use them on an iOS device, without transacting through the App Store. FOF
        ¶¶ 165.3, 255.4, 367. iOS Fortnite users can even use the Safari web browser to purchase
        V-Bucks directly from Epic on their iPhone. FOF ¶ 165.3. Some other digital transaction
        platforms do not offer this cross-platform purchase feature. FOF ¶ 165.3. Third, there is
        a new category of emerging game streaming services, which facilitate access to games from


                                                 334

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 348 of 377




        any device without using the App Store. Most relevant here, Fortnite is expected to soon
        be available on Nvidia GeForce Now for iOS users, providing an alternative means for
        Epic to reach all of the iOS consumers that it could otherwise reach through the App Store.
        FOF ¶ 503.

674.    Epic launched its campaign against Apple only once its revenues from Fortnite began to
        sink, suggesting that Epic is not motivated by any “irreparable” harm to its business caused
        by Apple, but rather a desire to find ways to improve its business model at the expense of
        Apple’s. This ten-year, self-serving delay makes clear that Epic has not suffered
        irreparable injury. See Miller ex rel. N.L.R.B. v. Cal. Pac. Med. Ctr., 991 F.2d 536, 544
        (9th Cir. 1993).

               b.      Epic Has Adequate Remedies at Law

675.    “‘The necessary prerequisite’ for a court to award equitable remedies is ‘the absence of an
        adequate remedy at law.’” Barranco v. 3D Sys. Corp., 952 F.3d 1122, 1129 (9th Cir. 2020)
        (quoting Dairy Queen, Inc. v. Wood, 369 U.S. 469, 478 (1962) (internal quotation marks
        omitted)).

676.    Whether remedies available at law are inadequate to compensate for the injury “inevitably
        overlaps” with the first prong of the injunctive relief analysis. Metro-Goldwyn-Mayer
        Studios, Inc. v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1219 (C.D. Cal. 2007); Optronic
        Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No. 16-CV-6370, 2020 WL 1812257, at *2–
        3 (N.D. Cal. Apr. 9, 2020) (analyzing the first two elements together). However, “[i]n the
        permanent injunction analysis, whether the plaintiff has an ‘inadequate remedy at law’ is a
        separate factor.” Macnab v. Gahderi, No. 09-CV-4498, 2009 WL 10671026, at *5 n.4
        (C.D. Cal. July 28, 2009). Some courts have held that where “there is the possibility of
        future wrongful conduct, a legal remedy is inadequate.” Valley View Health Care, Inc. v.
        Chapman, 992 F. Supp. 2d 1016, 1042 (E.D. Cal. 2014).

677.    One of the longstanding, “basic requisites [for] the issuance of equitable relief” from a
        federal court is “the inadequacy of remedies at law.” O’Shea v. Littleton, 414 U.S. 488,
        502 (1974). A plaintiff who could have pursued redress through a damages award, but
        waived such a request, has an adequate remedy at law. Sonner v. Premier Nutrition Corp.,
        971 F.3d 834, 844–45 (9th Cir. 2020); see also Huynh v. Quora, Inc., No. 18-CV-7597,
        2020 WL 7495097, at *19 (N.D. Cal. Dec. 21, 2020) (“Cases in this Circuit have held that
        Sonner extends to claims for injunctive relief.”).

678.    Private plaintiffs may seek damages for violations of the antitrust laws, 15 U.S.C. § 15, but
        where a party “explicitly represent[s] that it [is] not seeking damages,” that representation
        “preclude[s] the possibility of an award of damages at trial.” Infor Global Sols. (Mich.),
        Inc. v. St. Paul Fire & Marine Ins. Co., No. 08-CV-2621, 2010 WL 11583380, at *5 (N.D.
        Cal. Apr. 2, 2010); see also GSI Tech., Inc. v. United Memories, Inc., No. 13-CV-1081,
        2016 WL 3017544, at *11 (N.D. Cal. May 26, 2016), aff’d, 721 F. App’x 491 (9th Cir.
        2017).




                                                335

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 349 of 377




679.    In Sonner v. Premier Nutrition Corp., 971 F.3d 834 (9th Cir. 2020), the plaintiff amended
        her complaint on the eve of trial to drop her damages claim, and then urged that she had no
        adequate remedy at law and was entitled to equitable restitution in the same amount as her
        abandoned damages claim. Id. at 844–45. The Ninth Circuit rejected that argument,
        observing that the plaintiff had not “explain[ed] how the same amount of money for the
        exact same harm is inadequate or incomplete.” Id. at 844.

680.    For reasons similar to those stated above, Epic has an adequate remedy at law—it could
        have sought damages for its alleged loss of revenues as a result of the 30% commission it
        agreed to pay Apple. Indeed, the plaintiffs seeking to represent a class of developers have
        sought monetary damages for their virtually identical antitrust claims. See Consolidated
        Class Action Complaint at 47, Cameron v. Apple Inc., No. 19-CV-3074 (N.D. Cal. Sept.
        30, 2019). Having had the opportunity to seek damages, but electing to forgo it, Epic
        cannot satisfy the requirement of having no adequate remedy at law. The Ninth Circuit has
        made clear that a party cannot artificially satisfy this element by simply choosing not to
        seek damages. See Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844–45 (9th Cir.
        2020).

681.    Epic elected to bring this case solely for equitable relief, and having done so, it bears the
        burden of showing that it could not have obtained monetary damages instead. For all of
        the reasons above, it cannot.

               c.      The Balance of Hardships Favors Apple

682.    In considering the balance of hardships between the plaintiff and defendant, the Court
        “must consider the effect on each party of the granting or withholding of the requested
        relief.” Klein v. City of San Clemente, 584 F.3d 1196, 1199–200 (9th Cir. 2009) (quoting
        Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)).

683.    The balance of the hardships decidedly favors Apple. Epic’s proposed relief, although
        framed in nominally prohibitive terms, would in fact be expressly and effectively
        prescriptive. It sets forth a comprehensive set of measures that Apple must undertake that
        would fundamentally alter the way in which Apple interacts with developers and
        consumers. It would disrupt the comprehensive iOS ecosystem that Apple has built up
        over the years and would require Apple to rework its business operations. See, e.g. FOF
        ¶¶ 623-625. This would include, but is not limited to, requiring Apple to modify or alter
        the manner in which apps may be installed on iOS devices, requiring Apple to modify the
        on-device security protections that it has designed for iOS, such as sandboxing, and
        requiring Apple to provide apps distributed through third-party app stores access to current
        and future iOS device hardware and software functionality.

684.    There is no dispute that the distribution of native iOS apps requires the use of Apple’s
        intellectual property, yet Epic’s proposed relief includes no provision for Apple to receive
        compensation for the licensing of its intellectual property, nor have the ability to set the
        terms for the usage of that intellectual property that Epic seeks to compel. See generally
        Dkt. 276-1, Appendix A. In other words, under Epic’s prescriptive injunction, it and every
        other developer would apparently pay only a nominal $99 annual fee to use and benefit


                                                336

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 350 of 377




        from Apple’s intellectual property in perpetuity. This amounts to a forced, compulsory
        license of Apple’s intellectual property that is not calibrated to the property being licensed.
        Such a near-complete appropriation of Apple’s innovation imposes a substantial hardship
        on Apple. (If imposed by governmental decree, including an injunction, it also would
        constitute an uncompensated taking prohibited by the Fifth Amendment.)

685.    Epic’s relief goes even further, though, and would prohibit Apple from controlling the
        distribution of app stores through the App Store at all for a period of three years. Epic
        demands that Apple be enjoined for three years “from enforcing contractual provisions,
        guidelines or policies, or imposing technical restrictions, that restrict, prohibit, impede or
        deter distribution of iOS app stores through the App Store.” Dkt. 276-1, Appendix A at 5.
        In other words, Apple has no rights to curate the distribution of rival app stores through the
        App Store—even if such a store openly engaged in the distribution of pornography, graphic
        violence, or other content prohibited by Apple’s guidelines, Apple could not prevent its
        distribution on the App Store. Epic’s requested relief thus seeks to preclude Apple from
        creating and enforcing the compliance of such apps with any security, privacy, and
        reliability standards developed by Apple.

686.    Meanwhile, Epic would be the beneficiary and suffer no hardship at all. It would gain
        access to Apple’s intellectual property on its preferred terms, without having to go through
        the App Store or comply with the App Store Review Guidelines. Tellingly, Epic’s
        requested relief does not contemplate any payments from Epic to Apple for its continued
        use of Apple’s intellectual property, nor even a mechanism for evaluating what an
        appropriate amount of compensation for ongoing use of Apple’s intellectual property
        would be. Epic could “compete” with the App Store, using Apple’s intellectual property
        and relying upon Apple’s ongoing innovations in iOS hardware and software functionality
        and security, but without ever having to invest in the development of an operating system,
        providing compensation for use of such intellectual property, or adhering to any terms that
        Apple views as appropriate for the licensing of its exclusive property rights. In other
        words, Epic would receive all of the upside of Apple’s innovative designs, with none of
        the costs. The hardships plainly weigh in favor of Apple and against the injunction.

        686.1 The effect of this injunction would not be limited to Apple. The injunction could
              also chill innovation broadly, particularly under Dr. Evans’ theory that a company
              like Apple can supposedly gain market power within two years of launching a
              product like the App Store. Trial Tr. 1905:16–1906:7 (Schmalensee).

687.    The fact that Epic’s requested relief would purportedly enjoin unlawful activity does not
        mean the hardships weigh in favor of Epic. All injunctions are issued to prevent unlawful
        activity (or to compel conduct required by law). That does not automatically satisfy the
        balance-of-hardships factor. Rather, “[i]n each case, a court must balance the competing
        claims of injury and must consider the effect on each party of the granting or withholding
        of the requested relief.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987).

               d.      Epic’s Proposed Relief Would Not Further the Public Interest




                                                 337

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 351 of 377




688.    “[T]he public interest inquiry primarily addresses impact on non-parties rather than parties
        and takes into consideration” the “public consequences” of the injunction. hiQ Labs, Inc.
        v. LinkedIn Corp., 938 F.3d 985, 1004 (9th Cir. 2019) (quotation marks omitted).

689.    Epic seeks an order from this Court precluding Apple from enforcing its longstanding
        prohibitions against apps containing pornography and other offensive content, as well as
        apps that may carry malicious code or spyware. Dkt. 276-1, Appendix A at 5. In other
        words, Epic seeks to compromise the security and privacy of iOS users—including
        children—so that it may sell more V-Bucks on terms of its own choosing.

690.    Moreover, Epic’s own expert—Dr. Cragg—has explained the harm to the public interest if
        courts act as semi-regulators in issuing injunctive relief under the antitrust laws. In an
        amicus brief he joined in the Supreme Court, Dr. Cragg explained that a “short-run
        regulatory solution” that is “designed to force [a firm] to provide even more competition
        than it did through its creation, threatens long-run incentives to create the very products
        they want more of.” Brief of Expert Antitrust Economists as Amici Curiae in Support of
        Petitioners at 18–19, Nat’l Football League v. Ninth Inning, Inc., No. 19-1098 (U.S. Apr.
        8, 2020). In another brief recently submitted in a pending case, Dr. Cragg and other amici
        cautioned against injunctive relief in antitrust cases that would work a fundamental change
        in a firm’s business model, explaining that “this type of after-the-fact speculation inevitably
        creates disincentives for businesses to form collaborations, invest in product design and
        development and continually innovate, as there is no assurance that a court will not use
        injunctive relief to revise those decisions and impose different models.” Brief of Amici
        Curiae Antitrust Economists in Support of Petitioners at 12, Nat’l Collegiate Athletic Ass’n
        v. Alston, No. 20-512 (U.S. Nov. 18, 2020).

691.    An injunction is not automatic even upon a finding of antitrust liability. See, e.g., Wilk v.
        Am. Med. Ass’n, 895 F.2d 352, 370 n.5 (7th Cir. 1990) (“The important point is that
        equitable relief is discretionary, and not automatically available to an injured plaintiff.”);
        Moore Drug Exch. v. Eli Lilly & Co., No. 76-CV-2817, 1980 WL 1959, at *2 (S.D.N.Y.
        Nov. 21, 1980) (“A finding of an antitrust violation in the past, and an award of treble
        damages pursuant thereto, do not automatically entitle the plaintiff to permanent injunctive
        relief.”); 6C Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
        Antitrust Principles and Their Application ¶ 653 (4th ed. 2020 supp.) (“[I]t never follows
        automatically from the finding of a § 2 violation that . . . an injunction against future
        conduct is justified.”). If the equitable factors disfavor injunctive relief, then a court may
        provide an alternative remedy such as a declaration.

               e.      Epic’s Proposed Equitable Relief Is Barred by the Doctrine of Unclean
                       Hands

692.    Even if Epic could otherwise establish the elements of injunctive relief, its requested relief
        is barred by the doctrine of unclean hands.

693.    Epic initiated this lawsuit and, from the outset, sought only equitable relief—first a
        temporary restraining order, then a preliminary injunction, and now a permanent
        injunction. But “equity requires that those seeking its protection shall have acted fairly and


                                                 338

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 352 of 377




        without fraud or deceit as to the controversy in issue.” Ellenburg v. Brockway, Inc., 763
        F.2d 1091, 1097 (9th Cir. 1985), abrogated on other grounds by Watkins v. Westinghouse
        Hanford Co., 12 F.3d 1517 (9th Cir. 1993). The doctrine of unclean hands therefore
        precludes equitable relief where the defendant establishes that “(1) the plaintiff engaged in
        inequitable conduct; and (2) the conduct ‘relates to the subject matter of its claims.’” Pipe
        Restoration Techs., LLC v. Coast Bldg. & Plumbing, Inc., No. 13-CV-499, 2018 WL
        6012219, at *9 (C.D. Cal. Nov. 16, 2018) (quoting Levi Strauss & Co. v. Shilon, 121 F.3d
        1309, 1313 (9th Cir. 1997)).

694.    Epic has previously taken the position that unclean hands is not a defense to liability under
        the federal antitrust laws. See Dkt. 61 at 2. That is presumably because the Sherman Act
        establishes a statutory tort with a damages remedy, and thus in general creates a legal rather
        than an equitable cause of action. See Tull v. United States, 481 U.S. 412, 422–23 (1987)
        Epic, however, seeks only an equitable remedy, and misconduct by the plaintiff may—
        indeed, must—be taken into account when a court is asked to impose an equitable remedy.
        See, e.g., Heldman v. U.S. Lawn Tennis Ass’n, 354 F. Supp. 1241, 1249 (S.D.N.Y. 1973)
        (“While the so-called clean hands doctrine may provide no defense to an antitrust violation
        when the merits are being decided, at this stage this equitable doctrine may well be applied
        . . . .”).

695.    “Inasmuch as the decision whether to grant a temporary-restraining order, preliminary
        injunction, or permanent injunction is based on the trial court’s exercise of its equitable
        discretion, a district judge may decline to grant, either in whole or in part, plaintiff’s request
        for injunctive relief, even though plaintiff may be entitled to some relief,” and the court
        may “take account of the possible existence of certain defenses that historically have been
        available in equity even though the applicant has presented a seemingly meritorious claim
        for an injunction.” 11A Charles Alan Wright & Arthur R. Miller, Federal Practice and
        Procedure § 2946 (3d ed. 2020 update). Accordingly, “[a]s a matter of public policy,
        equitable relief typically will not be granted to an individual who has acted in bad faith
        with respect to the transaction that has been brought before the court.” Id. “[T]raditional
        equitable considerations such as . . . unclean hands may militate against issuing an
        injunction that otherwise” meets the requirements for injunctive relief. Inst. of Cetacean
        Research v. Sea Shepherd Conservation Soc’y, 725 F.3d 940, 947 (9th Cir. 2013).

696.    There is no question that Epic’s conduct was inequitable. When Epic saw that revenues
        from Fortnite were dropping, it set out to find a new way to monetize its most valuable
        product. FOF ¶ 268. In order to do so, it had to find a way around Apple’s commission.
        FOF ¶ 269. It therefore devised a legal and public relations strategy to attack the
        longstanding App Store model, claiming anticompetitive conduct so that it could obtain
        use of Apple’s intellectual property for free. FOF ¶¶ 272, 282. The effort, Project Liberty,
        culminated in the delivery of a Trojan Horse in the form of a surreptitiously planted
        “hotfix” in an otherwise ordinary update to Fortnite, which would allow Epic to bypass
        IAP when activated and avoid paying Apple its commission. FOF ¶¶ 299-300. Epic did
        activate the “hotfix,” without alerting Apple, and raked in millions of dollars of digital
        transactions that should have been subject to the commission memorialized in the DPLA,
        which Epic had renewed just months earlier. FOF ¶ 300.



                                                  339

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 353 of 377




697.    Nor is there any question that Epic’s inequitable conduct relates to the subject matter of
        the claims. Project Liberty was also designed to culminate in litigation following the
        removal of Fortnite from the App Store. FOF ¶¶ 290, 303. Epic recruited its current legal
        counsel into its effort long before the “hotfix” was implemented. FOF ¶ 272. Epic’s
        conduct does not just “relate” to the subject matter of the claims; it is inextricably linked
        to them in every way.

698.    Epic knew what it was doing—it knew it was breaching the DPLA, it knew that it was
        taking advantage of Apple’s intellectual property without compensation, and it knew Apple
        would remove the Fortnite app and that litigation would follow. FOF ¶ 294. Project
        Liberty was designed from the start to cast Epic as the hero in its own story, but to do so,
        Epic had to knowingly and consciously break its agreement with Apple and divest Apple
        of millions of dollars in revenue.

699.    Accordingly, Epic engaged in inequitable conduct and that conduct related to the claims in
        this case. Epic therefore comes to this Court with unclean hands and cannot obtain the
        sweeping equitable relief that it seeks.

        iv.    Epic’s Proposed Injunction Is Overbroad54

700.    “Once plaintiffs establish they are entitled to injunctive relief, the district court has broad
        discretion in fashioning a remedy.” Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 558
        (9th Cir. 1990); FTC v. John Beck Amazing Profits LLC, 888 F. Supp. 2d 1006, 1011 (C.D.
        Cal. 2012), aff’d, 644 F. App’x 709 (9th Cir. 2016) (“Courts enjoy broad discretion in
        fashioning suitable relief and defining the terms of a permanent injunction.”).

701.    Even if Epic otherwise was entitled to equitable relief (and to be clear, it is not), Epic’s
        requested relief is far too broad in several respects.

702.    First, Epic seeks unprecedented relief in the form of a dramatic restructuring of Apple’s
        business model.

703.    Although Epic’s requested relief is phrased as a prohibitive injunction, in fact, it demands
        that Apple make affirmative changes to the design of the App Store in numerous ways.
        Epic requests that Apple be enjoined from “[r]estricting” through “technical” or
        “contractual” means the “downloading, executing, installing and/or updating iOS apps and
        app stores from a distribution channel other than the App Store.” Dkt. 276-1, Appendix A
        at 3. The “technical” restrictions to which Epic refers are core aspects of the design of
        iOS—a “walled garden” environment that allows for the secure distribution of curated
        apps. FOF ¶ 46, 530. Apple has been operating the App Store in this way since its launch
        in 2008, and an entire ecosystem has been built around this core concept. FOF ¶ 46. To
        require Apple to redesign iOS in the way Epic demands would work a fundamental change
        in the entire ecosystem that the App Store supports.


54
     The scope of injunctive relief is addressed in § 18.3.1, pages 142–49 of the Joint Elements
     Submission.


                                                 340

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 354 of 377




704.    Likewise, Epic’s demand that Apple be enjoined from requiring the use of IAP for digital
        transactions would require Apple to redesign the App Store and develop a new model of
        compensation. IAP is an integrated feature of the App Store that provides many benefits
        to developers and consumers, including allowing smaller developers to benefit from a
        central payment feature that consumers are already familiar with. FOF ¶¶ 76-78. It also is
        the way that Apple receives compensation for its licensing of the intellectual property that
        comprises iOS and the App Store. FOF ¶ 59. Removing IAP as an integrated feature of
        the App Store would not only require a fundamental redesign, it also would devalue the
        platform as a whole.

705.    This relief is unprecedented. No court has ever required a company to relinquish its rights
        in its own intellectual property on terms demanded by a competitor, or to tear down and
        rebuild the most basic components of its business model. Epic does not seek simply to
        compel Apple to stop doing something; it seeks to compel Apple to make affirmative
        changes to the iOS that would be beneficial to Epic, at the expense of Apple’s customers.

706.    Although this Court requested that Epic provide precedential support for the relief it seeks,
        Hrg. Tr. at 10:22–24 (Oct. 19, 2020), Epic has provided none. In a prior submission, Epic
        provided a catalog of general principles of law regarding the permissible scope of equitable
        relief. See Dkt. 276 at 144–46 (e.g., “[a] court may enter an order that eliminates the
        consequences of the defendant’s illegal conduct” (quotation marks omitted)). None of the
        cases invoked by Epic required a company to redesign its proprietary software (including
        integration of that software with its hardware as appropriate) from the ground up to
        accommodate a competitor seeking to use that intellectual property for its own purposes.

707.    For example, Epic cited United States v. Microsoft Corp., 253 F.3d 34 (D.C. Cir. 2001) for
        the proposition that a court may enter an order that “den[ies] to the defendant the fruits of
        its statutory violation, and ensure[s] that there remain no practices likely to result in
        monopolization in the future.” Id. at 103. The D.C. Circuit in Microsoft of course vacated
        the divestiture remedy ordered by the district court, and thus Epic’s citation is not even
        responsive to the Court’s request, but even still, that broad statement of law does nothing
        more than assert the basic proposition that a Clayton Act remedy must be tailored to the
        alleged antitrust violation. So too with Epic’s assertion that a court may enter an order that
        “eliminat[es] the consequences of the [defendant’s] illegal conduct.” Nat’l Soc’y of Prof’l
        Eng’rs v. United States, 435 U.S. 679, 698 (1978). These cases do nothing to establish the
        boundaries of the Court’s equitable authority or the scope of the appropriate relief in a case
        like this.

708.    The so-called “non-discrimination” orders that Epic cites also do not support the relief that
        it is seeking here. See Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195,
        1201, 1225 (9th Cir. 1997); United States v. United Shoe Mach. Corp., 110 F. Supp. 295,
        321, 352 (D. Mass. 1953). In none of those cases was the defendant enjoined to implement
        an entirely new business model on terms dictated by the plaintiff, including a compulsory
        license to intellectual property in which the defendant has exclusive rights under federal
        law.




                                                 341

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 355 of 377




709.    The remainder of Epic’s cited cases likewise do nothing more than offer broad statements
        about the power of a court to enjoin anticompetitive conduct. See, e.g., Zenith Radio Corp.
        v. Hazeltine Research, Inc., 395 U.S. 100, 132 (1969) (enjoining “acts which are of the
        same type or class of unlawful acts which the court has found to have been committed”);
        Lorain Journal Co. v. United States, 342 U.S. 143, 154 (1951) (enjoining the defendant
        from “us[ing] its monopoly power to destroy threatened competition”). These cases do not
        suggest that a court-mandated restructuring of a defendant’s business model is ever
        permitted in an antitrust case, or that such relief would be appropriate here.

710.    Although the Court has broad discretion to fashion appropriate equitable relief,
        “[d]iscretion is not whim.” Martin v. Franklin Capital Corp., 546 U.S. 132, 139 (2005).
        The absence of authority supporting Epic’s requested injunction establishes that it would
        be an abuse of discretion to adopt the sweeping relief sought by Epic.

711.    Second, Epic’s proposed equitable relief is overbroad in that it goes further than is needed
        to remedy the antitrust violations alleged.

712.    Equitable relief should be based “on some clear ‘indication of a significant causal
        connection between the conduct enjoined or mandated and the violation found directed
        toward the remedial goal intended.’” United States v. Microsoft Corp., 253 F.3d 34, 105
        (D.C. Cir. 2001) (quoting 6C Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An
        Analysis of Antitrust Principles and Their Application ¶ 653(b) (1996)).

713.    Ultimately, the goal of an equitable remedy is not the “punishment of past transgression,
        nor is it merely to end specific illegal practices.” Int’l Salt Co. v. United States, 332 U.S.
        392, 401 (1947), abrogated on other grounds by Ill. Tool Works Inc. v. Indep. Ink, Inc.,
        547 U.S. 28 (2006).

714.    Equitable relief in an antitrust case should not “embody harsh measures when less severe
        ones will do,” 3D Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
        Antitrust Principles and Their Application ¶ 325a (5d ed. 2020), nor should it adopt over
        regulatory requirements which will “involve the judiciary in the administration of intricate
        and detailed [business management],” United States v. Paramount Pictures, 334 U.S. 131,
        163 (1948).

715.    Several components of Epic’s proposed relief go further than is needed to address the
        allegedly anticompetitive conduct of which Epic complains.

716.    For example, Epic demands that Apple be enjoined for three years “from enforcing
        contractual provisions, guidelines or policies, or imposing technical restrictions, that
        restrict, prohibit, impede or deter distribution of iOS app stores through the App Store.”
        Dkt. 276-1, Appendix A at 5. In other words, not only would Apple be required to
        distribute its competitors’ app stores through the App Store, it also would be prohibited
        from screening or curating those apps at all. An app store could openly market itself as
        containing illegal or inappropriate content, or could contain code that threatens the security
        or privacy of users and/or their devices, yet Apple would have no right under Epic’s
        demanded relief to stop the distribution of that rival app store through the App Store. This



                                                 342

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 356 of 377




        relief amounts to nothing more than a demand that Apple affirmatively assist Epic in its
        efforts to succeed as a competitor, and that Apple handicap itself by removing the screening
        features of the App Store that make it desirable to customers in the first place.

717.    As another example, Epic demands that Apple be enjoined “from taking any retaliatory
        actions against Epic or any of its affiliates in connection with” Project Liberty or the
        lawsuit. Dkt. 276-1, Appendix A at 7. This relief would require Apple to continue to deal
        with a competitor who has evinced a willful disregard for its contractual relationship with
        Apple. Even if Apple were required to license out its intellectual property, it should not be
        compelled to continue to do business with a company that refuses to honor its contracts
        with Apple. This request for relief is nothing more than punishment for Apple and a
        windfall for Epic. Even if Epic is correct that Apple must allow “sideloading” of alternative
        app stores, there is no basis for its demand that Apple be compelled to distribute EGS
        through the App Store, particularly when Epic has given Apple good reason to doubt that
        it will abide by the terms of the DPLA, including the App Store Review Guidelines. See
        Technical Res. Servs., Inc. v. Dornier Med. Sys., Inc., 134 F.3d 1458, 1467 (11th Cir. 1998)
        (identifying “the past litigiousness of, and prior disputes with,” the plaintiff as a valid
        procompetitive justification for a course of dealing).

718.    Third, Epic’s proposed equitable relief is overbroad in that it extends beyond Epic, and
        purports to bind Apple with respect to all developers.

719.    “Where relief can be structured on an individual basis, it must be narrowly tailored to
        remedy the specific harm shown.” Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir. 1987);
        see also Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (“[T]he injunction must
        be limited to apply only to the individual plaintiffs unless the district judge certifies a class
        of plaintiffs.”).

720.    Injunctive relief may be “no more burdensome to the defendant than necessary to provide
        complete relief to the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765
        (1994) (quotation marks omitted) (emphasis added); see also Easyriders Freedom
        F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501 (9th Cir. 1996) (“[I]njunctive relief generally
        should be limited to apply only to named plaintiffs where there is no class certification.”).
        Were it otherwise, “[w]henever any individual plaintiff suffered injury as the result of
        official action, he could merely file an individual suit as a pseudo-private attorney general
        and enjoin the [defendant] in all cases. But such broad authority has never been granted to
        individual plaintiffs absent certification of a class.” Zepeda v. U.S. I.N.S., 753 F.2d 719,
        728 n.1 (9th Cir. 1983).

721.    Epic opted out of the pending class action brought by developers challenging the same
        conduct and instead elected to pursue this case individually. It was entitled to pursue this
        case individually, but having done so, it cannot assume the mantle of a “pseudo-private
        attorney general” and purport to vindicate the interests of all developers. Even if Epic is
        correct that specific contractual provisions (for example) could be enjoined, that relief
        would extend only to the contract between Apple and Epic. Epic has no standing to seek
        relief on behalf of any other developers, much less all of them. Equitable relief must be
        “no more burdensome to the defendant than necessary to provide complete relief to the


                                                  343

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 357 of 377




        plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (quotation
        marks omitted). Any injunctive relief to which Epic might be entitled thus must be limited
        to apply only to Epic.

722.    To the extent Epic relies on cases brought by the government to support an expansive view
        of the appropriate scope of injunctive relief in a case brought by a private party, that
        analogy is inapt. “[A] suit instituted by the government for the benefit of society as a
        whole” is fundamentally different to “a claim brought by a private litigant.” Alberta Gas
        Chemicals Ltd. v. E.I. Du Pont De nemours & Co., 826 F.2d 1235, 1239 (3d Cir. 1987);
        see also United States v. Borden Co., 347 U.S. 514, 518–19 (1954) (“[T]he scheme of the
        statute is sharply to distinguish between Government suits, either criminal or civil, and
        private suits for injunctive relief or for treble damages.”). “The Government seeks its
        injunctive remedies on behalf of the general public; the private plaintiff, though his remedy
        is made available pursuant to public policy as determined by Congress, may be expected
        to exercise it only when his personal interest will be served.” Borden Co., 347 U.S. at 518.
        The limits on injunctions sought by private parties and the government are therefore not
        coextensive. Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 249 (3d
        Cir. 2010); see also Int’l Tel. & Tel. Corp. v. Gen. Tel. & Elecs. Corp., 518 F.2d 913, 927
        (9th Cir. 1975) (observing in private-plaintiff cases that the public “enjoy[s] none of the
        safeguards of the public-interest standards and expertness which presumably guide the
        government when it is a plaintiff”), disapproved on other grounds by Cal. v. Am. Stores
        Co., 495 U.S. 271 (1990).

723.    Fourth, Epic’s proposed equitable relief is overbroad in that it has no geographical
        limitations.

724.    “Although there is no bar against nationwide relief in federal district court or circuit court,
        such broad relief must be necessary to give prevailing parties the relief to which they are
        entitled.” California v. Azar, 911 F.3d 558, 582 (9th Cir. 2018) (quotation marks omitted)
        (emphasis in original). “This rule applies with special force where there is no class
        certification.” Id.

725.    As set forth above, see supra § II.C (¶¶ 152–59), the relevant market at issue in this case is
        limited to the United States from the consumer side. For that reason alone, the relief cannot
        require Apple to make changes to the operation of the App Store storefront in other
        countries.

726.    Moreover, the FTAIA limits the geographic reach of any injunction because it limits the
        reach of any claim arising under Sections 1 or 2 of the Sherman Act. See 15 U.S.C. § 6a.
        The Ninth Circuit has accordingly vacated international injunctions where the district court
        gave insufficient attention to their intrusion on foreign commerce. See Calnetics Corp. v.
        Volkswagen of Am., Inc., 532 F.2d 674, 693 (9th Cir. 1976); see also United States v. Gen.
        Elec. Co., 115 F. Supp. 835, 842 (D.N.J. 1953) (tailoring injunction to avoid subjecting
        defendant to conflicting obligations under foreign and domestic law).

727.    Just as the FTAIA limits the scope of liability in this case, see also supra § III.A.iv (¶¶ 187–
        96), it also limits the scope of the available relief.


                                                  344

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 358 of 377




728.    Fifth, Epic’s requested relief is too vague.

729.    An order granting an injunction must “state the reasons why it issued,” “state its terms
        specifically,” and “describe in reasonable detail—and not by referring to the complaint or
        other document—the act or acts restrained or required.” Federal Rule of Civil Procedure
        65(d)(1); see also United States v. Holtzman, 762 F.2d 720, 726 (9th Cir. 1985) (an
        injunction must be “reasonably clear so that ordinary persons will know precisely what
        action is proscribed”).

730.    “[Rule 65] was designed to prevent uncertainty and confusion on the part of those faced
        with injunctive orders, and to avoid the possible founding of a contempt citation on a decree
        too vague to be understood.” Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020, 1047
        (9th Cir. 2013) (quotation marks omitted); see also Reno Air Racing Ass’n, Inc. v. McCord,
        452 F.3d 1126, 1134 (9th Cir. 2006) (“The benchmark for clarity and fair notice is not
        lawyers and judges, who are schooled in the nuances of [the] law,” but instead the “lay
        person, who is the target of the injunction”).

731.    Several components of Epic’s requested relief fail to provide sufficient clarity to Apple to
        understand what is prohibited.

732.    Most glaring is the “anti-circumvention” request, which would “enjoin Apple from
        circumventing this Order by taking steps the violate the purpose, if not the terms, of this
        Order, including by imposing disincentives or providing incentives that are designed to,
        and have the effect of, making real competition in the iOS App Distribution Market and/or
        the In-App Payment Processing Market impracticable.” Dkt. 276-1, Appendix A at 7. If
        Epic believes there are ways Apple could “circumvent[]” the requested relief without
        actually violating it, it should spell those limitations out in the relief so that Apple can
        understand what is permitted. It would be decidedly inequitable if Apple were to make
        substantial changes to its business model in response to the relief, only to be haled back
        into Court by Epic on the theory that it has violated the “purpose” of the ordered relief.

733.    More generally, this Court is not in a position to oversee Apple’s business operations on a
        going-forward basis. Any relief entered in this case must be complete on the day the
        judgment is rendered and allow both parties to conform their conduct accordingly, with no
        ongoing judicial involvement. Epic’s proposed relief fails that standard.

C.      State-Law Remedies (Epic Counts 7–10)55

734.    The Cartwright Act provides that “[a]ny person who is injured in his or her business or
        property by reason of anything forbidden or declared unlawful by this chapter, may sue
        therefor” to obtain “preliminary or permanent injunctive relief when and under the same
        conditions and principles as injunctive relief is granted by courts generally under the laws
        of this state and the rules governing these proceedings.” Cal. Bus. & Prof. Code
        § 16750(a).

55
     State-law remedies are addressed in §§ 18.3–18.4.1, pages 150–54 of the Joint Elements
     Submission.


                                                 345

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 359 of 377




735.    The UCL provides that “[a]ny person who engages, has engaged, or proposes to engage in
        unfair competition may be enjoined in any court of competent jurisdiction. The court may
        make such orders or judgments, including the appointment of a receiver, as may be
        necessary to prevent the use or employment by any person of any practice which constitutes
        unfair competition, as defined in this chapter, or as may be necessary to restore to any
        person in interest any money or property, real or personal, which may have been acquired
        by means of such unfair competition.” Cal. Bus. & Prof. Code § 17203.

736.    The UCL provides for injunctive relief “as may be necessary to prevent the use or
        employment by any person of any practice which constitutes unfair competition.” Cal.
        Bus. & Prof. Code § 17203. “[T]he primary form of relief available under the UCL to
        protect consumers from unfair business practices is an injunction.” In re Tobacco II Cases,
        46 Cal. 4th 298, 319 (2009). A private party seeking injunctive relief under the UCL may
        request “public injunctive relief,” McGill v. Citibank, N.A., 2 Cal. 5th 945, 954 (2017),
        which is “relief that by and large benefits the general public and that benefits the plaintiff,
        if at all, only incidentally and/or as a member of the general public,” id. at 955 (citations,
        alterations, and quotation marks omitted).

737.    “It has been a fundamental principle for well over a century that state law cannot expand
        or limit a federal court’s equitable authority.” Sonner v. Premier Nutrition Corp., 971 F.3d
        834, 841 (9th Cir. 2020). Thus, “a federal court must apply traditional equitable principles
        before awarding” equitable relief under state law. Id.; see also Roper v. Big Heart Pet
        Brands, Inc., No. 19-CV-406, 2020 WL 7769819, at *9 (E.D. Cal. Dec. 30, 2020) (applying
        Sonner to claim for injunctive relief).

738.    Any equitable relief issued under state law must therefore comport with the principles and
        limitations outlined above with respect to the Sherman Act claims. See supra § V.B.iii
        (¶¶ 662–734).

739.    “[T]he Commerce Clause precludes the application of a state statute to commerce that takes
        place wholly outside of the State’s borders, whether or not the commerce has effects within
        the State.” Healy v. Beer Inst., Inc., 491 U.S. 324, 336 (1989) (alteration and quotation
        marks omitted).

740.    Any equitable relief issued under state law must therefore be limited to California.
        Otherwise, state law would reach conduct taking place wholly outside the State of
        California, in violation of the Commerce Clause.

                                    VI.     APPLE’S CLAIMS

A.      Breach of Contract (Apple Count I)

741.    Under California law, “the elements of a cause of action for breach of contract are (1) the
        existence of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)
        defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC
        v. Goldman, 51 Cal. 4th 811, 821 (2011); accord Reichert v. Gen. Ins. Co. of Am., 68 Cal.
        2d 822, 830 (1968); CACI No. 303 (2020).



                                                 346

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 360 of 377




742.    “A contract is an agreement to do or not to do a certain thing.” Cal. Civ. Code § 1549. To
        prove the existence of a contract, a plaintiff must show (1) the parties were “capable of
        contracting” (i.e., they were not “minors, persons of unsound mind, and persons deprived
        of civil rights”), (2) each party freely communicated its assent to the terms of the contract,
        (3) the objects to which the parties agreed were lawful when the contract was made, and
        (4) the contract provided “sufficient cause or consideration.” Cal. Civ. Code §§ 1550,
        1556, 1565, 1595, 1596, 1605; see also Robinson v. Magee, 9 Cal. 81, 83 (1858) (“A
        contract is a voluntary and lawful agreement, by competent parties, for a good
        consideration, to do or not to do a specified thing.”).

743.    To establish that a contract is lawful, the plaintiff must show only that at least one objective
        of the contract is lawful. Koenig v. Warner Unified Sch. Dist., 41 Cal. App. 5th 43, 55
        (2019). “Where a contract has several distinct objects, of which one at least is lawful, and
        one at least is unlawful, in whole or in part, the contract is void as to the latter and valid as
        to the rest.” Cal. Civ. Code § 1599; see also Fair v. Bakhtiari, 195 Cal. App. 4th 1135,
        1157 (2011) (“Civil Code section 1599 codifies the common law doctrine of severability
        of contracts.”).

744.    The DPLA constitutes a lawful contract, particularly as to those provisions breached by
        Epic.

745.    To prove that it performed its obligations under the contract, a plaintiff must show that
        “there has been no willful departure from the terms of the contract [by the plaintiff], and
        no omission of any of its essential parts, and that the [plaintiff] has in good faith performed
        all of its substantive terms.” Connell v. Higgins, 170 Cal. 541, 556 (1915); CACI No. 312
        (2020); accord Posner v. Grunwald-Marx, Inc., 56 Cal. 2d 169, 186–87 (1961); Kossler v.
        Palm Springs Devs., Ltd., 101 Cal. App. 3d 88, 101 (1980).

746.    Breach is an “unjustified or unexcused[] failure to perform a contract[ual]” obligation.
        CACI No. 303 (2020), Sources and Authority (citing 1 Witkin, Summary 10th Contracts
        § 847 (2005)).

747.    Epic breached the DPLA in two broad respects. First, Epic breached those provisions that
        require developers not to “hide, misrepresent or obscure any features, content, services or
        functionality” in its apps, FOF ¶ 107, or “provide, unlock or enable additional features or
        functionality” through any mechanisms outside of the App Store, by implementing the
        “hotfix” into the iOS version of Fortnite, FOF ¶ 106.4. Second, Epic breached its
        obligation to pay Apple “a commission equal to thirty percent (30%) of all prices payable
        by each end-user” for “sales of Licensed Applications [including any content, functionality,
        extensions, stickers, or services offered in the software application] to End-Users,” by not
        paying Apple its 30% commission on transactions executed through Epic Direct Payment.
        FOF ¶ 109.1.

748.    To prove causation, a plaintiff must show “the breach was a substantial factor in causing
        the damages.” US Ecology, Inc. v. California, 129 Cal. App. 4th 887, 909 (2005); CACI
        No. 303 (2020).




                                                  347

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 361 of 377




749.    Apple has been harmed by Epic’s breach by being deprived of its contractual 30%
        commission on digital transactions executed through Epic Direct Payment.

750.    Epic has stipulated to all elements of Apple’s breach of contract claim. Accordingly, unless
        Epic can prove one or more of its affirmative defenses, Epic is liable for breach of
        contract.56

B.      Breach of Implied Covenant of Good Faith and Fair Dealing (Apple Count II)

751.    “The covenant of good faith and fair dealing, implied by law in every contract, exists
        merely to prevent one contracting party from unfairly frustrating the other party’s right to
        receive the benefits of the agreement actually made.” Durell v. Sharp Healthcare, 183 Cal.
        App. 4th 1350, 1369 (2010) (emphasis and citation omitted). While “[a] breach of the
        implied covenant of good faith is a breach of the contract,” “‘breach of a specific provision
        of the contract is not . . . necessary’ to a claim for breach of the implied covenant of good
        faith and fair dealing.” Thrifty Payless, Inc. v. The Americana at Brand, LLC, 218 Cal.
        App. 4th 1230, 1244 (2013) (quoting Carma Developers (Cal.), Inc. v. Marathon Dev.
        Cal., Inc., 2 Cal. 4th 342, 373 (1992)); CACI No. 325 (2020).

752.    “In California, the factual elements necessary to establish a breach of the covenant of good
        faith and fair dealing are: (1) the parties entered into a contract; (2) the plaintiff fulfilled
        his obligations under the contract; (3) any conditions precedent to the defendant’s
        performance occurred; (4) the defendant unfairly interfered with the plaintiff’s rights to
        receive the benefits of the contract; and (5) the plaintiff was harmed by the defendant’s
        conduct.” Rosenfeld v. JPMorgan Chase Bank, N.A., 732 F. Supp. 2d 952, 968 (N.D. Cal.
        2010) (citing CACI No. 325 (2020)).

753.    Because Epic has stipulated to its breach of contract, there is no need to separately analyze
        its liability for breach of the covenant of good faith and fair dealing. 57

C.      Quasi-Contract / Unjust Enrichment (Apple Count III) 58

754.    Even if the DPLA were unenforceable, Epic would still be required to compensate Apple
        for Epic’s ongoing use of Apple’s intellectual property, including that covering iOS, the
        App Store, Apple’s APIs, and SDK, as well as for access to Apple’s user base. Apple
        therefore is entitled to recovery on its Quasi Contract / Unjust Enrichment Claim, based on
        all the benefits that Epic took by diverting to itself commissions that belonged to Apple as
        compensation for numerous services provided to Epic by Apple.

56
     Apple represents that the parties are currently negotiating a stipulation and expect that it will
     be filed on April 9, 2021. If Epic ultimately does not stipulate to the breach-of-contract claim,
     Apple reserves the right to supplement these Proposed Conclusions of Law.
57
     If Epic ultimately does not stipulate to the breach-of-contract claim, Apple reserves the right
     to supplement these Proposed Conclusions of Law.
58
     Quasi-contract and unjust enrichment are addressed in §§ 14–14.2, pages 110–12 of the Joint
     Elements Submission.


                                                  348

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 362 of 377




755.    Under California law, “unjust enrichment is an action in quasi-contract,” Paracor Fin., Inc.
        v. Gen. Elec. Capital Corp., 96 F.3d 1151, 1167 (9th Cir. 1996), under which a
        “restitutionary obligation” may arise even absent “a privity of relationship between the
        parties,” Hartford Cas. Ins. Co. v. J.R. Mktg., L.L.C., 61 Cal. 4th 988, 998 (2015). A quasi-
        contract/unjust-enrichment claim may thus be “plead[ed] in the alternative” to a breach of
        contract claim. Verde Media Corp. v. Levi, No. 14-CV-891-YGR, 2015 WL 374934, at *8
        (N.D. Cal. Jan. 28, 2015) (“[P]laintiff may plead in the alternative and ‘assert claims based
        on both the existence and the absence of a binding agreement between the parties.’”);
        Hawthorne v. Umpqua Bank, No. 11-CV-6700-YGR, 2012 WL 1458194, at *3 (N.D. Cal.
        Apr. 26, 2012) (same).

756.    “The doctrine applies where plaintiffs, while having no enforceable contract, nonetheless
        have conferred a benefit on defendant which defendant has knowingly accepted under
        circumstances that make it inequitable for the defendant to retain the benefit without paying
        for its value.” Hernandez v. Lopez, 180 Cal. App. 4th 932, 938 (2009). Thus, if Epic were
        to succeed in proving one of its affirmative defenses to Apple’s breach-of-contract claim,
        Epic still would have to answer in quasi-contract/unjust enrichment.

757.    Under California law, “[t]he elements for a claim of unjust enrichment are ‘receipt of a
        benefit and unjust retention of the benefit at the expense of another.’” Prakashpalan v.
        Engstrom, Lipscomb & Lack, 223 Cal. App. 4th 1105, 1132 (2014) (quotation marks
        omitted). “The theory of unjust enrichment requires one who acquires a benefit which may
        not justly be retained, to return either the thing or its equivalent to the aggrieved party so
        as not to be unjustly enriched.’” Id. (quotation marks omitted)

758.    To prove the first element of a quasi-contract/unjust enrichment claim, a plaintiff must
        demonstrate the defendant’s “receipt of a benefit.” Lectrodryer v. SeoulBank, 77 Cal. App.
        4th 723, 726 (2000). “The term ‘benefit’ connotes any type of advantage.” Hirsch v. Bank
        of Am., 107 Cal. App. 4th 708, 722 (2003) (emphasis in original). “Thus, a benefit is
        conferred not only when one adds to the property of another, but also when one saves the
        other from expense or loss.” Ghirardo v. Antonioli, 14 Cal. 4th 39, 51 (Cal. 1996).

759.    “For a benefit to be conferred, it is not essential that money be paid directly to the recipient
        by the party seeking restitution.” County of Solano v. Vallejo Redevelopment Agency, 75
        Cal. App. 4th 1262, 1278 (1999) (quotation marks omitted); see also Hirsch v. Bank of
        Am., 107 Cal. App. 4th 708, 722 (2003) (valid claim for unjust enrichment stated where
        banks “unjustified[ly]” collected and retained excessive fees passed through to them by
        third-party title companies at the expense of plaintiffs, “who absorbed the overage”).

760.    Epic received a benefit. By using Epic direct payment to circumvent paying Apple its
        commissions, Epic received and retained the benefits of access to iOS, the App Store,
        Apple’s APIs and SDK, other intellectual property, and Apple’s user base. See Ghirardo
        v. Antonioli, 14 Cal. 4th 39, 51 (1996) (“The term ‘benefit’ denotes any form of
        advantage.”). And to this day, Epic has not given Apple “its equivalent” in return: namely
        the commission. Prakashpalan v. Engstrom, Lipscomb & Lack, 223 Cal. App. 4th 1105,
        1132 (2014) (quotation marks omitted). Thus, Epic “enjoyed the benefits of the



                                                  349

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 363 of 377




        [agreement] without upholding its end of the bargain”: namely, paying the commission.
        Alkayali v. Hoed, No. 18-CV-777, 2018 WL 3425980, at *7 (S.D. Cal. July 16, 2018).

761.    The second element of unjust enrichment requires that “the circumstances of [a benefit’s]
        receipt or retention are such that, as between the two persons, it is unjust for him to retain
        it.” Ghirardo v. Antonioli, 14 Cal. 4th 39, 51 (1996) (quotation marks omitted). But “[t]he
        fact that one person benefits another is not, by itself, sufficient to require restitution” for
        an unjust enrichment claim. First Nationwide Sav. v. Perry, 11 Cal. App. 4th 1657, 1663
        (1992). “Determining whether it is unjust for a person to retain a benefit may involve
        policy considerations.” Id. For example, “restitution is commonly denied against an
        innocent transferee or beneficiary, if he has changed his position after the transaction and
        it is impossible or impractical to restore him to his original position.” Id. (quotation marks
        omitted). “By contrast, a transferee with knowledge of the circumstances giving rise to an
        unjust enrichment claim may be obligated to make restitution.” Id. And “[w]hile the
        paradigm case of unjust enrichment is one in which the benefit on one side of the
        transaction corresponds to an observable loss on the other, the consecrated formula ‘at the
        expense of another’ can also mean ‘in violation of the other’s legally protected rights,’
        without the need to show that the claimant has suffered a loss.” Alkayali v. Hoed, No. 18-
        CV-777, 2018 WL 3425980, at *6 (S.D. Cal. July 16, 2018) (some quotation marks
        omitted) (quoting Restatement (Third) of Restitution and Unjust Enrichment § 1 cmt. a
        (2011)).

762.    It would be unjust for Epic to retain the benefits of access to iOS, the App Store, Apple’s
        APIs and SDKs, other intellectual property, and Apple’s user base—without paying Apple
        a dime. As set forth above, see supra § III.B.ii.d (¶ 315), Apple has intellectual property
        interests in many components of iOS, and is entitled to set conditions for the licensing and
        use of its intellectual property.

763.    Epic is not an “innocent transferee or beneficiary” of all of these benefits. First Nationwide
        Sav. v. Perry, 11 Cal. App. 4th 1657, 1663 (1992) (quotation marks omitted). Months
        before the “hotfix” that permitted Epic to bypass IAP was activated, Epic had begun to
        plan and coordinate its calculated preemptive strike against Apple. FOF ¶¶ 270-272. This
        effort, dubbed “Project Liberty,” was as much about Epic’s revenues and media image as
        it was about the antitrust laws—Epic’s revenues from Fortnite were falling, and Epic knew
        they would continue to fall. FOF ¶ 268. Epic thus sought to redefine Fortnite as a platform
        for other developers to modify, with Epic acting as the middleman and taking its share of
        the profit. FOF ¶ 269. But to do that, Epic had to find a way around the commission rate
        for use of iOS and Apple’s intellectual property. FOF ¶ 269. Its solution was Project
        Liberty and the accompanying “hotfix.” FOF ¶ 270, 274.3.

764.    Epic had complete “knowledge of the circumstances” here. First Nationwide Sav. v. Perry,
        11 Cal. App. 4th 1657, 1663 (1992). The crux of Project Liberty was the “hotfix,” a
        surreptitious component of a regular update of Fortnite that would allow Epic to later
        activate a change in the in-app transaction processing for Fortnite on iOS to bypass IAP
        and the 30% commission. FOF ¶ 274.3. Epic smuggled this code into Fortnite without
        Apple’s knowledge or consent, and intentionally appropriated the commission that should



                                                 350

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 364 of 377




        have been remitted to Apple as compensation for use of its intellectual property. FOF ¶¶
        299-300.

765.    To be clear, Epic could have litigated this dispute without incurring liability for unjust
        enrichment. It could have continued as a class member in the ongoing Cameron litigation,
        or it could have opted out of the class action and brought its own lawsuit. Dkt. 118 at 30.
        Instead, Epic chose to engage in intentional misconduct and breach of the DPLA. Id. at 7–
        8. That is a paradigmatic example of an unjust receipt of a benefit.

766.    Therefore, Apple is entitled to restitution based on all the benefits that Epic took by
        diverting to itself commissions that rightfully belonged to Apple as compensation for the
        app distribution and other services provided to Epic by Apple.

D.      Indemnification (Apple Count VII)59

767.    Apple is contractually entitled to indemnification from Epic, including recovery of
        attorneys’ fees and costs of defending this litigation and pursuing its Counterclaims.

768.    Under California law, “[a]n indemnity agreement is to be interpreted according to the
        language and contents of the contract as well as the intention of the parties as indicated by
        the contract.” Myers Bldg. Indus., Ltd. v. Interface Tech., Inc., 13 Cal. App. 4th 949, 968
        (1993); see also Herman Christensen & Sons, Inc. v. Paris Plastering Co., 61 Cal. App.
        3d 237, 245 (1976) (where the parties “have expressly contracted with respect to the duty
        to indemnify, the extent of that duty must be determined from the contract and not by
        reliance on the independent doctrine of equitable indemnity” (quotation marks omitted)).
        Such agreements “are construed under the same rules that govern the interpretation of other
        contracts.” Alki Partners, LP v. DB Fund Servs., LLC, 4 Cal. App. 5th 574, 600 (2016).

769.    The DPLA between Apple and Epic provides, at section 10:

                To the extent permitted by applicable law, You agree to indemnify and hold
                harmless . . . from any and all claims, losses, liabilities, damages, taxes,
                expenses and costs, including without limitation, attorneys’ fees and court
                costs . . . incurred by [Apple] and arising from or related to any of the
                following . . . : (i) Your breach of any certification, covenant, obligation,
                representation or warranty in this Agreement, including Schedule 2; . . . or
                (vi) Your use (including Your Authorized Developers’ use) of the Apple
                Software or services, Your Licensed Application Information, Pass
                Information, metadata, Your Authorized Test Units, Your Registered
                Devices, Your Covered Products, or Your development and distribution of
                any of the foregoing.

        FOF ¶ 110.



59
     Indemnification is addressed in § 15, page 113 of the Joint Elements Submission.


                                                351

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 365 of 377




770.    Because Epic’s claims arise from and relate to, inter alia, Epic’s breaches of the DPLA
        and its use of the Apple Software or services, Apple has the right to indemnification here.
        The DPLA provides that indemnification will be triggered by “[Epic’s] breach of any
        certification, covenant, obligation, representation or warranty in this Agreement.” FOF
        ¶ 110. That clause plainly contemplates that Epic will indemnify Apple for claims arising
        out of Epic’s “breach” of the “obligation[s]” and “covenant[s]” in the contract. Id.

771.    It is undisputed that Epic breached the DPLA, Schedule 2, ¶ 3.4(a), by failing to pay Apple
        agreed-to commissions on its in-app sales through Fortnite, and Apple brought a series of
        Counterclaims in response. Under the express terms of the DPLA, therefore, Apple is
        entitled to indemnification here for the recovery of attorneys’ fees and costs of pursuing its
        Counterclaims.

772.    Not only is Apple entitled to indemnification for pursuing its Counterclaims, it is also
        entitled to indemnification for the costs of defending this litigation. Epic’s lawsuit asserts
        claims “arising from or related to” its breaches of its certifications, covenants, obligations,
        representations, and warranties under the DPLA. FOF ¶ 110. Throughout this litigation,
        Epic has challenged the same “contractual provisions” and “contractual restraints,” see,
        e.g., Dkt. 1 ¶¶ 228, 229, 262, that it breached by “covertly introduc[ing] a ‘hotfix’ into the
        Fortnite version 13.40 update,” see Dkt. 118 at 6, “clandestinely add[ing] features in
        violation of the guidelines and its agreements with Apple,” id. at 7 n.7.

773.    There is no dispute that Epic’s conduct violated the DPLA. See supra V.A–V.B (¶¶ 742–
        54). Epic’s breach of these contractual obligations is related to Epic’s antitrust claims
        because, among other things, Epic contends that its breach was justified because the
        contracts themselves are allegedly illegal and unenforceable. See Dkt. 106 at 1 (“Epic
        denies that its refusal to abide by Apple’s anti-competitive scheme was in any way
        wrongful” because “the agreements . . . are illegal and unenforceable.”); id. at 17 (“Apple’s
        Contracts Are Illegal and Unenforceable”). Epic’s entire theory of the case is related to its
        breach of those agreements.

774.    Epic could have litigated its antitrust claims without breaching its contract with Apple.
        Epic’s deliberate decision to breach first and then bring suit—all part of its coordinated
        legal and marketing strategy—makes all of Apple’s costs of defense covered by the
        contractual indemnification provision.

775.    In addition, Epic’s lawsuit “aris[es] from and relat[e]s” to Epic’s “use of . . . Apple’s
        Software and services.” FOF ¶ 110. The indemnification clause’s language—“any claim
        arising from or related to”—is to be interpreted broadly. See Rice v. Downs, 248 Cal. App.
        4th 175, 186 (2016) (“A ‘broad’ clause includes those using language such as ‘any claim
        arising from or related to this agreement.’” (emphases omitted)); see also Howard v.
        Goldbloom, 30 Cal. App. 5th 659, 663 (2018) (same). Epic’s entire lawsuit is an attempt
        to change—in fact, dictate—the terms of its “use of . . . Apple’s software,” such as its
        Metal, Apple’s Software Development Kit (SDK), and other software that Epic has
        admitted to using and has admitted is critical for the development of apps on iOS.
        Moreover, Epic’s claims are about its use of Apple’s services: “distribution services,” Dkt.
        1 ¶ 49, and so-called “in-app payment processing services,” id. ¶ 16. In short, the


                                                 352

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 366 of 377




        indemnification clause plainly contemplates that Epic will indemnify Apple for claims
        arising out of Epic’s use of Apple’s Software (such as Metal, SDKs, etc.) and Apple’s
        distribution services, including IAP.

776.    Apple, therefore, is entitled to indemnification for both the costs of defending this litigation
        and pursuing its Counterclaims, under the express language of the DPLA.

E.      Epic’s Affirmative Defenses60

        i.      Illegality (Apple Counts I, II, and VII)61

777.    Epic has raised the defense that Apple’s counterclaims are barred because they are based
        on contracts that are illegal and unenforceable under the antitrust laws. See Dkt. 106 at 17.
        This defense may be raised under both federal law and state law.

                a.      Illegality Under Federal Law

778.    “[W]hile the effect of illegality under a federal statute is a matter of federal law, . . . the
        federal courts should not be quick to create a policy of nonenforcement of contracts beyond
        that which is clearly the requirement of the Sherman Act.” Kelly v. Kosuga, 358 U.S. 516,
        519 (1959). But “the illegality defense should be entertained in those circumstances where
        its rejection would be to enforce conduct that the antitrust laws forbid.” Kaiser Steel Corp.
        v. Mullins, 455 U.S. 72, 81–82 (1982).

779.    Courts decline to enforce a contract as in violation of the Sherman Act if “the judgment of
        the Court would itself be enforcing the precise conduct made unlawful by [the antitrust
        laws].” Kelly, 358 U.S. at 520; see also El Salto, S. A. v. PSG Co., 444 F.2d 477, 482 (9th
        Cir. 1971) (“The Supreme Court has ruled that a Sherman Act violation is not an
        affirmative defense to a contract suit, even where the violation is inherent in the contract
        sued upon, so long as judicial enforcement of the contract would not be enforcing the
        precise conduct made unlawful by the Act.”); Kaiser Trading Co. v. Associated Metals &
        Minerals Corp., 321 F. Supp. 923, 930 (N.D. Cal. 1970) (“Although the courts will not
        enforce a contract that is an illegal restraint on trade, it is the contract being sued upon
        which must give rise to the illegal or anticompetitive effect; it is not enough that the
        plaintiff’s general activities are anticompetitive.”); Bassidji v. Goe, 413 F.3d 928, 936 (9th
        Cir. 2005) (“Both federal law and California law begin from the core proposition that
        whatever flexibility may otherwise exist with regard to the enforcement of ‘illegal’
        contracts, courts will not order a party to a contract to perform an act that is in direct
        violation of a positive law directive, even if that party has agreed, for consideration, to
        perform that act.”).



60
     Apple has addressed here only those affirmative defenses of Epic set forth in the Joint Elements
     Submission. Apple reserves the right to brief and argue any additional affirmative defenses
     Epic intends to assert at trial.
61
     Illegality is addressed in §§ 16.1–16.1.2, pages 115–18 of the Joint Elements Submission.


                                                  353

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 367 of 377




780.    A “plea of illegality based on violation of the Sherman Act” is disfavored, and if “a lawful
        sale for a fair consideration constitutes an intelligible economic transaction in itself,” it is
        appropriate to enforce the contract “even though [the transaction] furnished the occasion
        for a restrictive agreement.” Kelly v. Kosuga, 358 U.S. 516, 518, 521 (1959); see also
        Electroglas, Inc. v. Dynatex Corp., 473 F. Supp. 1167, 1170 (N.D. Cal. 1979) (“Federal
        cases hold that the purchaser cannot avoid paying for goods received under a contract by
        claiming an antitrust defense.”).

781.    Epic cannot avoid its obligations under the contract to remit a 30% commission to Apple
        for sales executed during the period in which the “hotfix” was in place.

782.    First, Epic’s antitrust claims fail on the merits for all of the reasons described above, see
        supra § III, and thus there is nothing illegal about the contract restrictions it violated as part
        of Project Liberty.

783.    Second, Apple’s commission “constitutes an intelligible economic transaction in itself.”
        Kelly v. Kosuga, 358 U.S. 516, 521 (1959). “[I]t can hardly be said to enforce a violation
        of the [Sherman] Act to give legal effect to a completed sale of [goods] at a fair price.” Id.
        Whatever prospective relief Epic may be entitled to in terms of its obligations under the
        DPLA, that does not justify its refusal to pay Apple anything for its use of iOS and its
        intellectual property for those transactions executed while the “hotfix” was in place. There
        is no serious question that the 30% commission Epic is obligated to pay Apple represents
        a “fair price,” as it is the same base commission rate charged on virtually every other game
        app platform except Epic’s. FOF ¶¶ 249.18, 472, 568.

784.    Epic could have adhered to its contract and sought a declaratory judgment—instead, it
        elected to willingly violate the DPLA and refuse to pay the price agreed upon for Apple’s
        services and property. The Supreme Court has made clear that such a course of conduct
        does not absolve a party of its obligation to pay for services and goods already rendered or
        delivered.

785.    Third, enforcement of the contract here would not “enforce conduct that the antitrust laws
        forbid.” Kaiser Steel Corp. v. Mullins, 455 U.S. 72, 81 (1982). The antitrust laws do not
        forbid two parties from contracting for the compensated licensing of intellectual property.
        Even under Epic’s theory that the IAP requirements of the DPLA are anticompetitive, Epic
        also failed to remit to Apple a 30% commission for digital transactions effected on the iOS
        Fortnite app. Epic committed (at least) two separate breaches of contract: one for
        bypassing IAP, and another for not remitting the commission to Apple. Indeed, the
        commission is charged as “consideration for [Apple’s] services as [the developer’s] agent,”
        explained elsewhere to mean that Apple acts as the “agent for the marketing and delivery”
        of the developers’ apps. FOF ¶ 109. Epic’s affirmative defense of illegality under federal
        law, to the extent it is viable at all, would reach only the first breach and not the second.

786.    This delineation among different provisions of the contract for purposes of evaluating
        illegality comports with the law of severability. In California, “where a single contract
        provision is invalid, but the balance of the contract is lawful, the invalid provision is
        severed, and the balance of the contract is enforced.” Kec v. Superior Court of Orange


                                                  354

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 368 of 377




        Cnty., 51 Cal. App. 5th 972, 974–75 (2020). For example, when a contract is held to be
        unconscionable, “the strong legislative and judicial preference is to sever the offending
        term and enforce the balance of the agreement.” Lange v. Monster Energy Co., 46 Cal.
        App. 5th 436, 453 (2020) (quotation marks omitted); see also Cal. Civ. Code § 1670.5.

787.    Thus, as under the federal cases regarding illegality, the lawful provisions of a contract
        may (and indeed must) be enforced even if some provisions of a contract have been held
        to be illegal or unconscionable. Regardless of the disposition of Epic’s Sherman Act
        claims, the lawful portions of the DPLA—including the 30% commission that Epic must
        pay for digital in-app transactions—is unchallenged by Epic and unquestionably lawful.
        There is no impediment in the Sherman Act to enforcing that and the other provisions of
        the DPLA, including the indemnification clause.

                b.      Illegality Under State Law

788.    State law regarding illegality also does not provide a defense for Epic.

789.    Under California law, “[t]he object of a contract must be lawful when the contract is made.”
        Cal. Civ. Code § 1596. Among other possibilities, a contract is unlawful if it is (1)
        “[c]ontrary to an express provision of law,” (2) “[c]ontrary to the policy of express law,
        though not expressly prohibited,” or (3) “[o]therwise contrary to good morals.” Cal. Civ.
        Code § 1667.

790.    “A contract must receive such an interpretation as will make it lawful, operative, definite,
        reasonable, and capable of being carried into effect, if it can be done without violating the
        intention of the parties.” Cal. Civ. Code § 1643.

791.    “[T]he general rule [is] that the courts will deny relief to either party who has entered into
        an illegal contract or bargain which is against public policy.” Tri-Q, Inc. v. Sta-Hi Corp.,
        63 Cal. 2d 199, 216 (1965). California courts will not “fashion an equitable remedy” where
        doing so involves “enforcing the precise conduct made unlawful . . . in contravention of
        the legislative purpose.” Joe A. Freitas & Sons v. Food Packers, Processors &
        Warehousemen Local 865, 164 Cal. App. 3d 1210, 1219 (1985).

792.    “The rule that the courts will not lend their aid to the enforcement of an illegal agreement
        or one against public policy is fundamentally sound.” Tri-Q, Inc. v. Sta-Hi Corp., 63 Cal.
        2d 199, 218 (1965) (quotation marks omitted). However, “[w]here, by applying the rule,
        the public cannot be protected because the transaction has been completed, where no
        serious moral turpitude is involved, where the defendant is the one guilty of the greatest
        moral fault, and where to apply the rule will be to permit the defendant to be unjustly
        enriched at the expense of the plaintiff, the rule should not be applied.” Id. at 219
        (quotation marks omitted).

793.    “Where a contract has several distinct objects, of which one at least is lawful, and one at
        least is unlawful, in whole or in part, the contract is void as to the latter and valid as to the
        rest.” Cal. Civ. Code § 1599. Thus, if the alleged “illegality is collateral to the main purpose
        of the contract, and the illegal provision can be extirpated from the contract by means of



                                                  355

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 369 of 377




        severance or restriction, then such severance and restriction are appropriate.” Marathon
        Entm’t, Inc. v. Blasi, 42 Cal. 4th 974, 996 (2008) (quotation marks omitted).

794.    “If one of the alternative acts required by an obligation is such as the law will not enforce,
        or becomes unlawful, or impossible of performance, the obligation is to be interpreted as
        though the other stood alone.” Cal. Civ. Code § 1451.

795.    “The burden ordinarily rests upon the party asserting the invalidity of the contract to show
        how and why it is unlawful.” Rock River Commc’ns, Inc. v. Universal Music Grp., Inc.,
        745 F.3d 343, 350 (9th Cir. 2014) (quoting Morey v. Paladini, 187 Cal. 727, 734 (1922)).

796.    Epic’s defense of illegality under state law fails for many of the reasons its defense under
        federal law fails.

797.    First, because Apple’s conduct is not in violation of the Cartwright Act or the UCL, see
        supra § IV.A–C (¶¶ 583–633), the case presents no issue of illegality.

798.    Second, the “transaction has been completed,” there is no serious “moral turpitude”
        involved, except on the part of Epic, who is “guilty of the greatest moral fault” in its willful
        and calculated breach of the contract, and refusing to enforce the contract for completed
        transactions would unjustly enrich Epic. Tri-Q, Inc. v. Sta-Hi Corp., 63 Cal. 2d 199, 219
        (1965) (quotation marks omitted); see also supra § VI.C (¶¶ 755–67).

799.    The “moral fault” of Epic here is apparent from its course of conduct leading up to the
        “hotfix.” Upon seeing its Fortnite revenues falling, Epic embarked on a campaign to find
        an end-run around Apple’s licensing fees. FOF ¶¶ 268-270. It retained legal counsel and
        a public relations firm, leveraged resources from across the company, and devised a
        surreptitious way to sabotage the App Store and avoid paying Apple its lawfully agreed
        upon commission. FOF ¶ 272, 274, 282. Epic could have avoided all of this simply by
        bringing a declaratory judgment action, but instead it chose to willfully breach its contract
        and do everything in its power to paint Apple as the villain simply for adhering to the terms
        of the parties’ agreement. FOF ¶ 304-307.

800.    Third, the allegedly unlawful contractual restrictions (restrictions on distribution of iOS
        apps outside of the App Store and the requirement for using IAP) are severable from the
        30% commission. Marathon Entm’t, Inc. v. Blasi, 42 Cal. 4th 974, 996 (2008). Although
        those contractual limitations are core components of the DPLA, they are “collateral” to the
        right of Apple to collect a fee for licensing of its intellectual property. Thus, even if Epic
        is correct that the limitations it identifies are unlawful, it still must pay Apple the 30%
        commission rate that it willfully withheld as well as indemnification.

        ii.     Void as Against Public Policy (Apple Counts I, II, and VII)62

801.    Epic has raised the defense that Apple’s counterclaims are barred because they are based
        on contracts that are void as against public policy. See Dkt. 106 at 17.

62
     Public policy is addressed in § 16.2, page 119 of the Joint Elements Submission.


                                                  356

              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 370 of 377




802.    “That is not lawful which is . . . contrary to the policy of express law, though not expressly
        prohibited.” Cal. Civ. Code § 1667(2); see also Kelton v. Stravinski, 138 Cal. App. 4th
        941, 949 (2006) (“In general, a contract contrary to public policy will not be enforced.”);
        Altschul v. Sayble, 83 Cal. App. 3d 153, 162 (1978) (“There is no requirement that a
        contract violate an express mandate of a statute before it may be declared void as contrary
        to public policy.”).

803.    “The authorities all agree that a contract is not void as against public policy unless it is
        injurious to the interests of the public as a whole or contravenes some established interest
        of society.” Rosenberg v. Raskin, 80 Cal. App. 2d 335, 338 (1947). “California has a
        settled public policy in favor of open competition.” Kelton, 138 Cal. App. 4th at 946; see
        also Margolin v. Shemaria, 85 Cal. App. 4th 891, 901 (2000) (“Both legislative enactments
        and administrative regulations can be utilized to further this state’s public policy of
        protecting consumers in the marketplace of goods and services.”).

804.    A provision in a contract that obligates a party to the contract to violate the antitrust laws
        is void as against public policy. See Foley v. Interactive Data Corp., 47 Cal. 3d 654, 713
        n.12 (1988) (citing Tameny v. Atlantic Richfield Co., 27 Cal. 2d 167 (1980)).

805.    “Where a contract has several distinct objects, of which one at least is lawful, and one at
        least is unlawful, in whole or in part, the contract is void as to the latter and valid as to the
        rest.” Cal. Civ. Code § 1599.

806.    The defense of public policy does not apply here for the same reasons the defense of
        illegality does not. See supra § VI.E.i (¶¶ 778–801). Namely, the DPLA is not in violation
        of the antitrust laws and not in violation of public policy, and enforcement of the 30%
        commission rate would not require the Court to enforce any provision that Epic challenges
        as unlawful.

807.    Moreover, any provisions challenged by Epic as unlawful are severable from the
        indemnification clause and the 30% commission that Epic is obliged to pay for Apple’s
        services. The portion of the agreement providing for a commission does not even mention
        IAP. FOF ¶ 109.

        iii.    Unconscionability (Apple Counts I, II, and VII)63

808.    Epic has raised the defense that Apple’s counterclaims are barred because “the contracts
        on which Apple’s counterclaims are based are unconscionable on the basis that they are
        contrary to the antitrust laws and unfair competition laws, as Epic respectfully requests this
        Court to determine on the basis of Epic’s claims against Apple.” Dkt. 106 at 17–18.

809.    “[A] contract or provision, even if consistent with the reasonable expectations of the
        parties, will be denied enforcement if, considered in its context, it is unduly oppressive or
        ‘unconscionable.’” Graham v. Scissor-Tail, Inc., 28 Cal. 3d 807, 820 (1981).


63
     Unconscionability is addressed in § 16.3, pages 120–21 of the Joint Elements Submission.


                                                  357

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 371 of 377




810.    “Unconscionability has generally been recognized to include an absence of meaningful
        choice on the part of one of the parties together with contract terms which are unreasonably
        favorable to the other party. Phrased another way, unconscionability has both a
        ‘procedural’ and a ‘substantive’ element. . . . [B]oth the procedural and substantive
        elements must be met before a contract or term will be deemed unconscionable. Both,
        however, need not be present to the same degree. A sliding scale is applied so that the
        more substantively oppressive the contract term, the less evidence of procedural
        unconscionability is required to come to the conclusion that the term is unenforceable, and
        vice versa.” Lhotka v. Geographic Expeditions, 181 Cal. App. 4th 816, 821 (2010)
        (citations and some quotation marks omitted).

811.    “If the court as a matter of law finds the contract or any clause of the contract to have been
        unconscionable at the time it was made the court may refuse to enforce the contract, or it
        may enforce the remainder of the contract without the unconscionable clause, or it may so
        limit the application of any unconscionable clause as to avoid any unconscionable result.”
        Cal. Civ. Code § 1670.5(a); Graham, 28 Cal. 3d at 820 n.19 (citing Cal. Civ. Code §
        1670.5) (“The judicially developed concept of unconscionability has recently become a
        part of our statutory law.”).

812.    “The procedural element of the unconscionability analysis concerns the manner in which
        the contract was negotiated and the circumstances of the parties at that time. The element
        focuses on oppression or surprise. Oppression arises from an inequality of bargaining
        power that results in no real negotiation and an absence of meaningful choice. Surprise is
        defined as the extent to which the supposedly agreed-upon terms of the bargain are hidden
        in the prolix printed form drafted by the party seeking to enforce the disputed terms.”
        Gatton v. T-Mobile USA, Inc., 152 Cal. App. 4th 571, 581 (2007) (internal quotation marks
        and citations omitted).

813.    “Unconscionability analysis begins with an inquiry into whether the contract is one of
        adhesion. The term contract of adhesion signifies a standardized contract, which, imposed
        and drafted by the party of superior bargaining strength, relegates to the subscribing party
        only the opportunity to adhere to the contract or reject it.” Armendariz v. Found. Health
        Psychcare Servs., Inc., 24 Cal. 4th 83, 113 (2000) (quotation marks and alterations
        omitted).

814.    “The substantive element of the unconscionability analysis focuses on overly harsh or one-
        sided results,” Gatton, 152 Cal. App. 4th at 586, or “whether a contractual provision
        reallocates risks in an objectively unreasonable or unexpected manner,” Lhotka, 181 Cal.
        App. 4th at 821. Substantive unconscionability “traditionally involves contract terms that
        are so one-sided as to ‘shock the conscience,’ or that impose harsh or oppressive terms.”
        Wherry v. Award, Inc., 192 Cal. App. 4th 1242, 1248 (2011).

815.    The DPLA is not unconscionable for the same reasons the defense of illegality does not
        apply. See supra § VI.E.i (¶¶ 778–801).

816.    Moreover, there is nothing about the challenged provisions that “shock the conscience.”
        These provisions are commonplace in the industry, and in fact can be found in the


                                                 358

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 372 of 377




        agreements of numerous other transaction platforms with which Epic does business. FOF
        ¶¶ 249.18, 472, 568. Apple has been using these same standard terms, in sum or substance,
        since 2008, FOF ¶ 48, and Epic has been operating under them since 2010, FOF ¶ 252. No
        other court has held such provisions to be substantively unconscionable, and there is no
        basis in law or fact for this Court to be the first.

817.    Epic has waived any argument that the indemnification clause of the DPLA is substantively
        unconscionable. Epic asserted the defense of unconscionability solely on the basis that the
        DPLA is “contrary to the antitrust laws and unfair competition law.” Dkt. 106 at 17. Epic
        made no mention of any other basis for unconscionability. Having failed to timely raise
        the defense of unconscionability with respect to the indemnification clause or timely sought
        to amend, Epic cannot pursue an unconscionability defense on that basis. See John R. Sand
        & Gravel Co. v. United States, 552 U.S. 130, 133 (2008) (explaining that an affirmative
        must be “raise[d] at the pleadings stage and . . . is subject to rules of forfeiture and
        waiver”); Arizona v. California, 530 U.S. 392, 410 (2000) (“[A]n affirmative defense [is]
        ordinarily lost if not timely raised.”).

818.    In any event, the indemnification provision of the DPLA is not substantively
        unconscionable. California courts routinely recognize that such clauses are enforceable.
        See, e.g., Marin Storage & Trucking, Inc. v. Benco Contracting & Eng’g, Inc., 89 Cal. App.
        4th 1042, 1056 (2001). In the rare cases where a clause has been held unconscionable, the
        clause required indemnification by a contracting party for all damages arising out of the
        performance of the contract, even those caused by the counterparty and for which the
        contracting party would otherwise be entitled to damages. See Lennar Homes of Cal., Inc.
        v. Stephens, 232 Cal. App. 4th 673, 691–93 (2014). No such circumstances are alleged
        here.

                                 VII.    APPLE’S REMEDIES

A.      Compensatory Damages (Apple Counts I–II)64

819.    As compensation for Epic’s breach of contract and its breach of the implied covenant of
        good faith and fair dealing, Apple is entitled to $3,650,315.70 in compensatory damages,
        plus 30% of any additional revenue taken in by Epic from iOS users using Epic’s
        alternative payment function from November 1, 2020 through the date of judgment.

820.    Under California law, “[f]or the breach of an obligation arising from contract, the measure
        of damages . . . is the amount which will compensate the party aggrieved for all the
        detriment proximately caused thereby, or which, in the ordinary course of things, would be
        likely to result therefrom.” Cal. Civ. Code § 3300. Except where otherwise provided by
        law, “no person can recover a greater amount in damages for the breach of an obligation,
        than he could have gained by the full performance thereof on both sides.” Id. § 3358.
        Compensatory damages in a breach-of-contract action therefore “seek to approximate the
        agreed-upon performance,” and the “goal is to put the plaintiff in as good a position as he
        or she would have occupied if the defendant had not breached the contract.” Lewis Jorge

64
     Compensatory damages are addressed in § 19.1, page 155 of the Joint Elements Submission.


                                                359

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 373 of 377




        Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 967 (2004) (quotation
        marks omitted); see also Brandon & Tibbs v. George Kevorkian Accountancy Corp., 226
        Cal. App. 3d 442, 455 (1990) (“The basic object of damages is compensation, and in the
        law of contract the theory is that the party injured by a breach should receive as nearly as
        possible the equivalent of the benefits of performance.”). “[T]he nonbreaching party is
        entitled to recover only those damages, including lost future profits, which are ‘proximately
        caused’ by the specific breach.” Postal Instant Press v. Sealy, 43 Cal. App. 4th 1704, 1709
        (1996).

821.    “Contractual damages are of two types—general damages (sometimes called direct
        damages) and special damages (sometimes called consequential damages).” Lewis Jorge
        Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968 (2004); see also
        Mission Beverage Co. v. Pabst Brewing Co., LLC, 15 Cal. App. 5th 686, 710–11 (2017)
        (categorizing damages). “General damages” are those that “flow directly and necessarily
        from a breach of contract, or that are a natural result of a breach.” Lewis Jorge Constr., 34
        Cal. 4th at 968. “[S]pecial damages are those losses that do not arise directly and inevitably
        from any similar breach of any similar agreement,” but instead “are secondary or derivative
        losses arising from circumstances that are particular to the contract or the parties.” Id.

822.    But for Epic’s breach of the DPLA, it would have paid Apple the contractually required
        30% of all of the digital transactions executed by iOS users of Fortnite. Since Epic’s
        surreptitious implementation of the “hotfix” and Epic direct payment up through October
        2020, users of the iOS version of Fortnite have made in-app purchases through Epic direct
        payment totaling $12,167,719. FOF ¶ 317. Apple is entitled to 30% of those transactions
        as compensation for Epic’s admitted breach of contract, and Apple therefore is entitled to
        $3,650,315.70 in compensatory damages as of October 31, 2020, and 30% of all
        transactions executed through Epic’s alternative payment system after that date.

B.      Unjust Enrichment (Apple Count III)65

823.    Even if the DPLA and the 30% commission memorialized therein were unenforceable
        under the defense of illegality, that would not exempt Epic from having to pay for its access
        to iOS, the App Store, Apple’s APIs and SDK, other intellectual property, and Apple’s user
        base. Apple is entitled to restitution for Epic’s unjust enrichment for its use of Epic direct
        payment to circumvent having to pay Apple for use of Apple’s facilities and intellectual
        property.

824.    “Under the law of restitution, an individual may be required to make restitution if he is
        unjustly enriched at the expense of another.” Ghirardo v. Antonioli, 14 Cal. 4th 39, 51
        (1996); see also First Nationwide Savings v. Perry, 11 Cal. App. 4th 1657, 1662 (1992)
        (same). “[R]estitution may be awarded in lieu of breach of contract damages when the
        parties had an express contract, but it was procured by fraud or is unenforceable or
        ineffective for some reason.” McBride v. Bougthon, 123 Cal. App. 4th 379, 388 (2004);
        see also Hartford Casualty Ins. Co. v. J.R. Mktg., LLC, 61 Cal. 4th 988, 998 (2015).

65
     Restitution and unjust enrichment are addressed in § 19.2, page 156 of the Joint Elements
     Submission.


                                                 360

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 374 of 377




825.    The “amount by which defendants were unjustly enriched” typically is “the net profit
        attributable to the underlying wrong.” Am. Master Lease LLC v. Idanta Partners, Ltd., 225
        Cal. App. 4th 1451, 1491 (2014) (quotation marks omitted). “The amount of restitution to
        be made is sometimes described as the ‘benefit’ received by the defendant.” Id. at 1487.
        Restitution may also be set at “the amount[] necessary to place the plaintiff in as good a
        position as he or she would have been had no contract been made. Consequently, an award
        limited to unjust enrichment is a relatively mechanical and undemanding calculation.”
        Hernandez v. Lopez, 180 Cal. App. 4th 932, 938–39 (2009) (citation, alterations, and
        quotation marks omitted). The award may also include “compensation, reimbursement,
        indemnification, or reparation for benefits derived from, or for loss or injury caused to,
        another.” Dunkin v. Boskey, 82 Cal. App. 4th 171, 198 (2000) (quotation marks omitted).

826.    Even if Epic were entitled to the equitable relief it seeks, there is no question that through
        Epic direct payment, Epic used Apple’s intellectual property and resources—iOS, the App
        Store, and all of the resources that go into the maintenance and operation of those
        facilities—to enrich itself without paying compensation to Apple. As set forth above, such
        unpaid-for enrichment gives rise to a claim for restitution, regardless of the viability of
        Epic’s legal defenses to the enforcement of the contract.

827.    The proper measure of damages here is 30% of Epic’s revenue obtained through use of
        Epic Direct Pay for iOS users. Dkt. 474 ¶ 3. That is the rate set forth in the DPLA, FOF
        ¶ 109, and even if the DPLA is itself unenforceable, Epic agreed that Apple would retain
        30% of revenue from all transactions, and that is therefore the amount Epic has been
        unjustly enriched by benefitting from and taking advantage Apple’s resources without its
        authorization.

828.    Moreover, the industry-standard base commission rate is 30%. FOF ¶ 472, 568. Thus,
        even if that rate were not memorialized in the DPLA, that is the fair-market rate for the
        services that Apple provides to developers (including Epic) through the App Store.

829.    Accordingly, unjust enrichment provides an alternative basis for the award of
        $3,650,315.70 to Apple, plus 30% of any transactions executed through Epic’s alternative
        payment system going forward, as compensation for Epic’s unauthorized use of its
        facilities.

C.      Declaratory Judgment (Apple Count VI)66

830.    Apple is entitled to declaratory judgment that the DPLA and the License Agreement are
        valid and enforceable obligations.

831.    “In a case of actual controversy within its jurisdiction . . . , any court of the United States,
        upon the filing of an appropriate pleading, may declare the rights and other legal relations
        of any interested party seeking such declaration, whether or not further relief is or could be


66
     Declaratory judgment is addressed in §§ 18.1–18.1.2, 19.3, pages 128–30, 157 of the Joint
     Elements Submission.


                                                  361

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 375 of 377




        sought. Any such declaration shall have the force and effect of a final judgment or decree
        and shall be reviewable as such.” 28 U.S.C. § 2201(a).

832.    The test for declaratory relief is “‘whether the facts alleged, under all the circumstances,
        show that there is a substantial controversy, between parties having adverse legal interests,
        of sufficient immediacy and reality to warrant’ relief.” MedImmune, Inc. v. Genentech,
        Inc., 549 U.S. 118, 127 (2007) (quoting Md. Cas. Co. v. Pacific Coal & Oil Co., 312 U.S.
        270, 273 (1941)). Moreover, “the dispute [must] be definite and concrete, touching the
        legal relations of parties having adverse legal interests; [and must] be real and substantial
        and admi[t] of specific relief through a decree of a conclusive character, as distinguished
        from an opinion advising what the law would be upon a hypothetical state of facts.” Id.
        (quotation marks omitted).

833.    Courts have “substantial discretion in deciding whether to declare the rights of litigants”
        under the Declaratory Judgment Act. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,
        136 (2007). This “substantial” discretion permits the Court to consider “equitable,
        prudential, and policy arguments” for or against the declaratory relief sought. Id.

834.    A “district court should avoid needless determination of state law issues,” “should
        discourage litigants from filing declaratory actions as a means of forum shopping,” and
        “should avoid duplicative litigation.” Principal Life Ins. Co. v. Robinson, 394 F.3d 665,
        672 (9th Cir. 2005) (quotation marks omitted).

835.    Courts also consider “whether the declaratory action will settle all aspects of the
        controversy; whether the declaratory action will serve a useful purpose in clarifying the
        legal relations at issue; whether the declaratory action is being sought merely for the
        purposes of procedural fencing or to obtain a ‘res judicata’ advantage; or whether the use
        of a declaratory action will result in entanglement between the federal and state court
        systems.” Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1225 n.5 (9th Cir. 1998). The
        district court must “balance concerns of judicial administration, comity, and fairness to the
        litigants.” Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 672 (9th Cir. 2005) (quotation
        marks omitted).

836.    As evidenced by the fact that Epic has openly violated the terms of the DPLA and brought
        this suit, there plainly is a live controversy between the parties regarding the validity and
        enforceability of the DPLA, as well as the lawfulness of Apple’s termination of Epic’s
        DPLA and its License Agreement. The dispute is both “definite” and “concrete,” and a
        decree that Apple has the right to exclude Fortnite from the App Store and terminate Epic’s
        License Agreement would offer conclusive relief to Apple. MedImmune, Inc. v.
        Genentech, Inc., 549 U.S. 118, 127 (2007).

837.    As set forth above, Epic has admittedly breached the DPLA, and it had no justification for
        doing so. The terms of the DPLA are not in violation of the antitrust laws, and even if they
        were, that would not excuse Epic’s intentional breach and unjust enrichment of itself at the
        expense of Apple.

838.    Therefore:



                                                362

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 376 of 377




        A.      The Developer Agreement and the DPLA are valid, lawful, and enforceable
                contracts;

        B.      Apple’s termination of the Developer Agreement with Epic was valid, lawful, and
                enforceable;

        C.      Apple’s termination of the DPLA with Epic for cause was valid, lawful, and
                enforceable;

        D.      Apple has the contractual right to terminate its Developer Agreement with any or
                all of Epic’s wholly owned subsidiaries, affiliates, and/or other entities under Epic’s
                control, including Epic International (collectively, “Epic Affiliates”), at any time
                and at Apple’s sole discretion; and

        E.      Apple has the contractual right to terminate the DPLA with any or all of the Epic
                Affiliates for any reason or no reason upon 30 days written notice, or effective
                immediately for any “misleading, fraudulent, improper, unlawful or dishonest act
                relating to” the DPLA.

        Dkt. 276-1, Appendix A at 8–9; Dkt. 474 ¶ 3.

D.      Indemnification (Apple Count VII)67

839.    An express indemnity clause “is enforced in accordance with the terms of the contracting
        parties’ agreement.” Prince v. Pac. Gas & Elec. Co., 45 Cal. 4th 1151, 1158 (2009).

840.    The indemnity clause within the DPLA provides for the recovery of attorneys’ fees. The
        clause provides:

                To the extent permitted by applicable law, You [Epic] agree to indemnify,
                defend and hold harmless Apple, and upon Apple’s request, defend Apple,
                its directors, officers, employees, independent contractors and agents (each
                an “Apple Indemnified Party”) from any and all claims, losses, liabilities,
                damages, expenses and costs, including without limitation attorneys’ fees
                and court costs, (collectively “Losses”) incurred by an Apple Indemnified
                Party and arising from or related to any of the following (but excluding for
                purposes of this Section, any Internal Use Application for macOS that does
                not use any Apple Services or Certificates): (i) Your breach of any
                certification, covenant, obligation, representation or warranty in this
                Agreement; (ii) any claims that Your Covered Product or metadata or the
                deployment, delivery, use or importation of Your Covered Product (whether
                alone or as an essential part of a combination) violate or infringe any third
                party intellectual property or proprietary rights, (iii) any Employee,
                Customer, Permitted Entity, or Permitted User claims about Your Covered
                Product, including, but not limited to, a breach of any of Your obligations

67
     Indemnification is addressed in § 19.4, pages 158–59 of the Joint Elements Submission.


                                                 363

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 779-1 Filed 05/28/21 Page 377 of 377




               under any end-user license that You include for Your Covered Product; (iv)
               Your use of the Apple Software, certificates or services (including, but not
               limited to, use of MDM, Configuration Profiles, and certificates), Your
               Covered Product, metadata, Deployment Devices, or Your development
               and deployment of any Covered Product; and/or (v) any MDM Customer
               claims about Your Compatible Products, as well as any claims that Your
               Compatible Products violate or infringe any third party intellectual property
               or proprietary rights.

        FOF ¶ 110.

841.    The indemnity clause within the DPLA provides for reimbursement of attorneys’ fees by
        Epic in litigation between Apple and Epic. A contract providing for indemnification for
        “expenses and attorney’s fees suffered or incurred on account of any breach of the
        aforesaid obligations and covenants, any other provision or covenant of this [contract]”
        contemplates indemnification for attorneys’ fees arising out of a breach of the contract.
        Cont’l Heller Corp. v. Amtech Mech. Servs., Inc., 53 Cal. App. 4th 500, 509 (1997). The
        clause here provides that indemnification will be triggered by “[Epic’s] breach of any
        certification, covenant, obligation, representation or warrant in this Agreement.” FOF
        ¶ 110. The clause plainly contemplates that Epic will indemnify Apple for claims arising
        out of Epic’s “breach” of the “obligation[s]” and “covenant[s]” in the contract, and
        therefore requires indemnification of Apple’s attorneys’ fees in this lawsuit. Although a
        “court will not infer that the parties intended an indemnification provision to cover attorney
        fees between the parties if the provision does not specifically provide for attorney’s fees in
        action on the contract,” Alki Partners, LP v. DB Fund Servs., LLC, 4 Cal. App. 5th 574,
        600 (2016) (quotation marks omitted), the contract here includes such language.

842.    As set forth above, see supra § VI.D (¶¶ 768–77), Apple is entitled to indemnification for
        the attorneys’ fees and court costs incurred in defending this lawsuit. Because the amount
        to which Apple is entitled necessarily includes fees and costs incurred during trial and
        post-trial proceedings, it is appropriate to defer calculation of Apple’s damages under this
        count until resolution of those proceedings.

843.    Deferral of determination of the amount of attorneys’ fees to be awarded comports with
        Federal Rule of Civil Procedure 54(d)(2), which sets forth the default procedure for
        claiming an award of attorneys’ fees in federal court. The Court adopts that procedure for
        establishing the value of Apple’s indemnification claim, and may ultimately refer the issue
        to a magistrate judge for resolution.




                                                 364

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
